Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 1 of 139




                 APPENDIX 2
        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 2 of 139




    
    IN THE MATTEROF      BEFORE
                     AN ARBITRATION          
                                             A TRIBUNAL     
                                                        CONSTITUTED  IN
         
        ACCORDANCE                          
                   WITH A MANAGEMENT SERVICES         
                                                   AGREEMENT  DATED
           
         SEPTEMBER                   
                   9, 2011 AND THE UNCITRAL       RULES
                                            ARBITRATION    
                                                               2010
                                            
                                            

                                       
                                      BETWEEN
                                  
  
GLOBAL GAMING PHILIPPINES LLC (AS ASSIGNOR)
 B.V.
GGAM NETHERLANDS   
                       (AS ASSIGNEE)

                                                                         
                                                                         CLAIMANTS
                                                                                   
                                         
                                         AND
                                  
                                  
     RESORTS
BLOOMBERRY        
                      AND HOTELS INC.
 
SURESTE     
        PROPERTIES, INC.
                                                                                   
                                                                          
                                                                        RESPONDENTS

                                            

                                            
                            
                         PARTIAL   AWARD   ON     
                                                  LIABILITY
                                            
                                6(37(0%(5
                                SEPTEMBER 20, 2016
                                            
                                            
                                            
                                            
                                 7KH$UELWUDO7ULEXQDO
                                 The Arbitral Tribunal:
                                            
                          0U5'RDN%LVKRS(VT
                          Mr.                      $UELWUDWRU 
                              R Doak Bishop, Esq. (Arbitrator)
                                            
                          0U0LFKDHO+ZDQJ6&
                         Mr.                        $UELWUDWRU 
                              Michael Hwang, S.C. (Arbitrator)
                                            
                     'U$QGUpV5LJR6XUHGD
                     Dr.                      3UHVLGLQJ$UELWUDWRU
                         Andres Rigo Sureda (Presiding   Arbitrator)




                                            
                                            1

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 3 of 139





                                                        !"#$#%&"%&'
                                                       Table of Contents

I.                                                                                                                                                    (
           6
        PARTIES
        $ &
        A.   /$,0$176
            CLAIMANTS                                                                                                                                            6
        % RESPONDENTS
        B.  5(6321'(176 7



II.        
        PROCEDURAL                                                                                                                   )
                         8
                   HISTORY
        $
        A.    352&((',1*6)2//2:,1*7+(
              PROCEEDINGS   FOLLOWING THE ,INTERIM                      0($685(6HEARING
                                                          17(5,0MEASURES                    +($5,1*      8
        %
        B.    352&('85$/ORDERS
              PROCEDURAL    25'(56,668('6,1&(7+(
                                         ISSUED SINCE THE ,INTERIM         17(5,0MEASURES0($685(6HEARING    +($5,1*      11
        &
        C.    +($5,1*21
              HEARING      /,$%,/,7<
                       ON LIABILITY                                                                                                                            13
        '
        D.    ,INTERLOCUTORY    0$77(56
                17(5/2&8725<MATTERS                                                                                                                           13
        (
        E.    35,9,/(*(LOG
              PRIVILEGE  /2*
                                                                                                                                                               13
        )
        F.    ),/,1*2)
              FILING     $'',7,21$/DOCUMENTS
                     OF ADDITIONAL         '2&80(176          19



III.        OF
        CHRONOLOGY    EVENTS LEADING TO    22
                                        THE ARBITRATION                                  



IV.       
        RELIEF    BY
               SOUGHT   25
                         THE PARTIES                                                                                     *
        $ &
        A.   /$,0$176¶RELIEF
            CLAIMANTS' 5(/,()628*+7
                              SOUGHT                                                                                                           25
        % RESPONDENTS'
        B.  5(6321'(176¶RELIEF
                         5(/,()628*+7
                                SOUGHT                                                                                                         26



V.        
        PRELIMINARY       28
                    MATTERS                                                                                                      )
        $ APPLICABLE
        A.  $33/,&$%/(/$:
                       LAW
                                                                                                                                                          28
        % PLEADINGS
        B.  3/($',1*6RELATED
                      5(/$7('727+(           &216758&7,212)7+(
                                  TO THE CONSTRUCTION                        OF THE CASINO&$6,12    28
        & &
        C.   2175$&7,INTERPRETATION
            CONTRACT   17(535(7$7,21       29



VI.      MISREPRESENTATIONS
        ALLEGED      AND/OR            +            CONDUCT
                                                                           OF           GGAM AMOUNTING           
        
        TO FRAUD
           CAUSAL    31
                                                                                                                                         ,
        $ RESPONDENTS'
        A.  5(6321'(176¶ARGUMENTS
                         $5*80(176
                                                                                                                                              31
           L  Equating
          (i)   (TXDWLQJ**$0ZLWK/DV9HJDV6DQGV
                         GGAM with Las Vegas Sands                                                                                                     
                                                                                                                                                       32
           LL  *XHVWDQG9,33OD\HU'DWD
          (ii)  Guest and VIP Player Data                                                                                                              
                                                                                                                                                       32
           LLL 3RVVHVVLRQRU'HYHORSPHQWRI3ROLFLHVDQG3URFHGXUHV
          (iii) Possession or Development of Policies and Procedures                                                                                   
                                                                                                                                                       34
           LY +DQGVRQ0DQDJHPHQW
          (iv)  Hands-on Management35          
           Y  &DQWRU¶VUROH
          (v)   Cantor's role36
        % &
        B.     /$,0$176¶ARGUMENTS
             CLAIMANTS'    $5*80(17637
           L  Equating
          (i)   (TXDWLQJ**$0ZLWK/DV9HJDV6DQGV
                         GGAM with Las Vegas Sands                                                                                                     
                                                                                                                                                       38
           LL  *XHVWDQG9,33OD\HU'DWD
          (ii)  Guest and VIP Player Data                                                                                                              
                                                                                                                                                       39
           LLL 3RVVHVVLRQRU'HYHORSPHQWRI3ROLFLHVDQG3URFHGXUHV
          (iii) Possession or Development of Policies and Procedures                                                                                   40
                                                                                                                                                         
           LY +DQGVRQ0DQDJHPHQW
          (iv)  Hands-on Management             
                                                                                                                                                        40
           Y  &DQWRU¶VUROH
          (v)   Cantor's role   
                                                                                                                                                        41
        & 7
        C.     5,%81$/¶6ANALYSIS
             TRIBUNAL'S   $1$/<6,6
                                                                                                                                                        42
           L  Equating
          (i)   (TXDWLQJ**$0ZLWK/DV9HJDV6DQGV
                         GGAM with Las Vegas Sands                                                                                                     43
                                                                                                                                                         
           LL  Relationships
          (ii)  5HODWLRQVKLSVZLWK-XQNHW2SHUDWRUVDQG3RVVHVVLRQRI*XHVW'DWD
                              with Junket Operators and Possession of Guest Data                                                                       43
                                                                                                                                                         
           LLL 3RVVHVVLRQRI3ROLFLHVDQG3URFHGXUHV
          (iii) Possession of Policies and Procedures                                                                                                  44
                                                                                                                                                         
           LY +DQGVRQ0DQDJHPHQW
          (iv)  Hands-on Management             
                                                                                                                                                        46
           Y  &DQWRU¶VUROH
          (v)   Cantor's role   
                                                                                                                                                        47

                                                                            
                                                                            2

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 4 of 139




VU.      -  51
         THE MISTAKE ARGUMENT                                                                                                   *



VIII.      OF
         TERMINATION              
                        THE MSA UNDER     *
                                      CLAUSE 15.1(A)                                                  *
                                                                                                      52
         $ RESPONDENTS'
         A.   5(6321'(176¶*  GENERAL  $5*80(176
                               (1(5$/ARGUMENTS                                                                                              53
         %  &         ¶   *        $
         B. CLAIMANTS' GENERAL ARGUMENTS
               /$,0$176     (1(5$/  5*80(176 
                                                                                                                                             53


.
IX.      FAILURE
         ALLEGED   TO  BUSINESS
                            SUBMIT         AND MARKETING      -
                                                                                            PLANS THAT MET
           
         PRUDENT      
                 INDUSTRY    56
                          PRACTICE                                                                                          *(
         A.  5(6321'(176¶ARGUMENTS
         $ RESPONDENTS' $5*80(176
                                                                                                                                               59
            L  Scope
           (i)   6FRSHRIWKH&ODLPDQWV¶2EOLJDWLRQ
                       of the Claimants' Obligation 59            
            LL  Business
           (ii)  %XVLQHVV3ODQ
                          Plan   
                                                                                                                                                        60
            LLL 0DUNHWLQJ3ODQ
           (iii) Marketing Plan                                                                                                                         
                                                                                                                                                        62
         % &
         B.     /$,0$176¶ARGUMENTS
              CLAIMANTS'    $5*80(176
                                                                                                                                                        64
            L  Business
           (i)   %XVLQHVV3ODQ
                          Plan   
                                                                                                                                                        64
            LL  Marketing
           (ii)  0DUNHWLQJ3ODQ
                            Plan                                                                                                                       67
                                                                                                                                                         
         & ANALYSIS
         C.   $1$/<6,62)7+(
                          OF THE 7   5,%81$/
                                   TRIBUNAL                                                                                                             68
            L  Scope
           (i)   6FRSHRIWKH&ODLPDQWV¶2EOLJDWLRQV
                       of the Claimants' Obligations                                                                                                   68
                                                                                                                                                         
            LL  Business
           (ii)  %XVLQHVVDQG0DUNHWLQJ3ODQV
                          and Marketing Plans              
                                                                                                                                                        69


.
X.          OF THE
         BREACH       OBLIGATION
                                      TO ESTABLISH
                                                                           AND
                                                                               POLICIES                           
                                                                                                              PROCEDURES
         .
         (ANNEX A TO
                     THE MSA)                                                                                                        /76
                                                                                                                                       (
         A.  5(6321'(176¶ARGUMENTS
         $ RESPONDENTS'  $5*80(176
                                                                                                                                                  76
         % &
         B.   /$,0$176¶ARGUMENTS
             CLAIMANTS' $5*80(176
                                                                                                                                                  77
         & ANALYSIS
         C.  $1$/<6,62)7+(
                      OF THE 7 5,%81$/
                              TRIBUNAL                                                                                                            77


.
XI.        OF
         BREACH        *
                   CLAUSE 2.5 OF067$1'$5'2)&$5(1
                                 THE MSA ("STANDARD OF CARE")                               /79
                                                                                              
         A.  5(6321'(176¶ARGUMENTS
         $ RESPONDENTS'  $5*80(176
                                                                                                                                                  79
         % &
         B.   /$,0$176¶ARGUMENTS
             CLAIMANTS' $5*80(176
                                                                                                                                                  79
         & ANALYSIS
         C.  $1$/<6,62)7+(
                      OF THE 7 5,%81$/
                              TRIBUNAL                                                                                                            82


.
XII.       OF
         BREACH           
                   THE OBLIGATION TO  0+$1'6210$1$*(0(171
                                     PROVIDE "HANDS-ON MANAGEMENT"         )/
                                                                           87
         $ RESPONDENTS'
         A.  5(6321'(176¶ARGUMENTS
                           $5*80(176
                                                                                                                                                  87
         % &
         B.   /$,0$176¶ARGUMENTS'
             CLAIMANTS' $5*80(176¶
                                                                                                                                                  88
         & ANALYSIS
         C.  $1$/<6,62)7+(
                      OF THE 7 5,%81$/
                              TRIBUNAL                                                                                                            89


.
XIII.      OF
         BREACH        (
                   CLAUSE 16.2 OF
                                  THE MSA91
                                                                                                                      
         A.  5(6321'(176¶ARGUMENTS
         $ RESPONDENTS'  $5*80(176
                                                                                                                                                  91
         % &
         B.   /$,0$176¶ARGUMENTS
             CLAIMANTS' $5*80(176
                                                                                                                                                  92
         & ANALYSIS
         C.  $1$/<6,62)7+(
                      OF THE 7 5,%81$/
                              TRIBUNAL                                                                                                            92


.
XIV.       OF
         TERMINATION              
                        THE MSA UNDER     *,
                                      CLAUSES 15.3(B)OR/
                                                          17                                    2
                                                                                                94



                                                                         
                                                                         3

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 5 of 139



.
XV.         3 CLAIM
           THE CLAIMANTS'          THAT RESPONDENTS   BREACHED                THE         MSA    BY        
            
           TERMINATING IT                                                                                                                    /
                                                                                                                                             97


.
XVI.        OR 
           LEGALITY           OF 
                         PROPRIETY      THE      OF THE
                                             TERMINATION        MSA:
                                                                    4  PRIOR 
               OF
           CONFIRMATION              BY
                            THE TERMINATION       
                                                 AN ARBITRAL     98
                                                             TRIBUNAL                )
           $ &
           A.   /$,0$176¶ARGUMENTS
               CLAIMANTS' $5*80(176
                                                                                                                                                    98
           % RESPONDENTS'
           B.  5(6321'(176¶ARGUMENTS
                             $5*80(176
                                                                                                                                                    98
           & ANALYSIS
           C.  $1$/<6,62)7+(
                        OF THE 7 5,%81$/
                                TRIBUNAL                                                                                                            99


. WHETHER
XVII.        FAILED
                 THE RESPONDENTS    
                                          TO   ITS
                                              PAY GGAM      MANAGEMENT
                                                                
        FEES
       SERVICE    BREACHED
                    AND THEREBY       ,22
                                          CLAUSES   3.4 AND 4 OF
                                                                        
                                                                 THE MSA..100
           $
           A.    &/$,0$176¶ARGUMENTS
                 CLAIMANTS' $5*80(176
                                                                                                                                                    100
           %
           B.    5(6321'(176¶ARGUMENTS
                 RESPONDENTS'  $5*80(176
                                                                                                                                                    102
           &
           C.    $1$/<6,62)7+(
                 ANALYSIS OF THE 7 5,%81$/
                                  TRIBUNAL                                                                                                          103


. 
XVIII.        
        THE CLAIM            RESPONDENTS
                     THAT THE        MADE      FALSE       AND     DEFAMATORY
                                                                                                   
        
        STATEMENTS ABOUT   +
                              THE CLAIMANTS AND/OR    THE ALLEGED BREACHES                 OF
         2)
        CLAUSE 14.2 AND 18.9 OF
                                THE MSA104
                                                                                                                         2
           $ &
           A.   /$,0$176¶ARGUMENTS
               CLAIMANTS' $5*80(176
                                                                                                                                                  104
           % RESPONDENTS'
           B.  5(6321'(176¶ARGUMENTS
                             $5*80(176
                                                                                                                                                  106
           & ANALYSIS
           C.  $1$/<6,62)7+(
                        OF THE 7 5,%81$/
                                TRIBUNAL                                                                                                          107


..
XIX.         THE
           WHETHER    RESPONDENTS
                              ARE             ENTITLED
                                                                                 TO RESOLUTION
                                                                                                            OR
             OF 
           ANNULMENT            INCLUDING
                          THE MSA,                 THE EQUITY5  OPTION        AND       THE EOA    
             
           UNDER PHILIPPINE LAW                                                                                                    
                                                                                                                                   110


..
XX.          3
           RESPONDENTS' CLAIM OFUNJUST
                                  6  111
                                        ENRICHMENT                                                     
           A.  5(6321'(176¶ARGUMENTS
           $ RESPONDENTS'  $5*80(176
                                                                                                                                                  111
           % &
           B.   /$,0$176¶ARGUMENTS
               CLAIMANTS' $5*80(176
                                                                                                                                                  112
           & ANALYSIS
           C.  $1$/<6,62)7+(
                        OF THE 7 5,%81$/
                                TRIBUNAL                                                                                                          113


..
XXI.         OF
           DISCLOSURE           
                        THE LIABILITY     115
                                      AWARD                                                                      *


.. RESPONDENTS'
XXII.    3  ON
                    CONCERNS     5
                                PROCEDURAL    
                                           EQUALITY      116
                                                    AND BALANCE       (


.. OTHER
XXIII.     117
              MATTERS                                                                                                                   /


.. RELIEF
XXIV.     118
              AND REMEDIES                                                                                                       )


..
XXV.        119
           COSTS                                                                                                                                         


                                                                           
                                                                           4

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 6 of 139



.. DECISION
XXVI.   120
                                                                                                                                                 


.
ANNEX TO
         THE AWARDON 4RESPONDENTS'
                        LIABILITY:           3                       ON
                                                                         CONCERNS                             
                                                                                                       PROCEDURAL
        5
      FAIRNESS         122
               AND EQUALITY                                                                                                   


                                            




                                                                         
                                                                         5

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 7 of 139




 
I.     
    PARTIES

     Claimants
    A.  !78%&'
              
    
    1.        7KH &ODLPDQWV are
              The Claimants   DUH Global
                                   *OREDO Gaming
                                           *DPLQJ Philippines
                                                   3KLOLSSLQHV //& DV assignor)
                                                                LLC (as  DVVLJQRU  and
                                                                                    DQG GGAM
                                                                                         **$0
              1HWKHUODQGV B.V.
              Netherlands  %9 (as DV assignee)
                                         DVVLJQHH  (respectively
                                                     UHVSHFWLYHO\ "GGAM"
                                                                   ³´ and  DQG "GGAM
                                                                                       ³
                            and collectively the "Claimants").
              "&9":!%;'´DQGFROOHFWLYHO\WKH³!78%&'´
              Netherlands"
          
    
    2.        7KH&ODLPDQWVDUHUHSUHVHQWHGE\
              The Claimants are represented by:
          
              -RVHSK53URIDL]HU
              Joseph R. Profaizer
              &KDUOHV$3DWUL]LD
              Charles  A. Patrizia
              ,JRU97LPRIH\HY
              Igor V. Timofeyev
              $GDP-:HLVV
              Adam   J. Weiss
              3$8/+$67,1*6//3
              PAUL   HASTINGS LLP
              WK6WUHHW1:
              875 15th Street, N.W.
              :DVKLQJWRQ'&
              Washington, D.C. 20005
              8QLWHG6WDWHVRI$PHULFD
              United  States of America
              7HOHSKRQH    
              Telephone: +1 (202)    551-1700
              )DFVLPLOH
              Facsimile:       
                          +1 (202)  551-1705
              (PDLOMRHSURIDL]HU#SDXOKDVWLQJVFRP
              E-mail: joeprofaizer@paulhastings.com;
                      FKDUOHVSDWUL]LD#SDXOKDVWLQJVFRP
                      charlespatrizia@paulhastings.com;
                      LJRUWLPRIH\HY#SDXOKDVWLQJVFRPDQG
                      igortimofeyev@paulhastings.com;   and
                      DGDPZHLVV#SDXOKDVWLQJVFRP
                      adamweiss@paulhastings.com
              
              'DQLHO+:HLQHU
              Daniel H. Weiner
              +8*+(6+8%%$5'
              HUGHES     HUBBARD &5(('//3
                                         REED LLP
              2QH%DWWHU\3DUN3OD]D
              One  Battery Park Plaza
              1HZ<RUN1HZ<RUN
              New  York, New York 10004
              8QLWHG6WDWHVRI$PHULFD
              United  States of America
              7HOHSKRQH    ̺
              Telephone +1 (212)    837 - 6000
              )DFVLPLOH
              Facsimile:       422-4726
                          +1 (212)  Ǧ
              (PDLOGDQLHOZHLQHU#KXJKHVKXEEDUGFRP
              E-mail: daniel.weiner@hugheshubbard.com

                                 




                                                    
                                                    6

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 8 of 139




    B. Respondents
          "'<#%;"%&'
              
    
    3.        7KH  5HVSRQGHQWV are
              The Respondents      DUH Bloomberry
                                        %ORRPEHUU\ Resorts
                                                       5HVRUWV and
                                                                  DQG Hotels,
                                                                       +RWHOV ,QF    or
                                                                                Inc. ("BRHI"     RU
               !##8 "::=  and
              "Bloomberry")     DQG 6XUHVWH    3URSHUWLHV ,QF
                                      Sureste Properties,           ³>:"'&"´  (collectively
                                                              Inc. ("Sureste")    FROOHFWLYHO\ the
                                                                                                WKH
               "'<#%;"%&' 7KH5HVSRQGHQWVDUHRZQHUVRIWKH6RODLUH5HVRUWDQG&DVLQR
              "Respondents").    The Respondents are owners of the Solaire Resort and Casino,
              DQ integrated
              an  LQWHJUDWHG casino
                              FDVLQR hotel
                                      KRWHO entertainment
                                             HQWHUWDLQPHQW complex
                                                             FRPSOH[ located
                                                                       ORFDWHG LQ 3DUDQTXH City,
                                                                                in Paranque   &LW\
              0HWUR0DQLOD3KLOLSSLQHV
              Metro                         WKH³#!7:"´
                     Manila, Philippines (the   "Solaire")
              
    
    4.        7KH5HVSRQGHQWVDUHUHSUHVHQWHGE\
              The Respondents are represented by:
          
              0LFKDHO'1RODQ(VT
              Michael  D. Nolan, Esq.
              (ULQ0&XOEHUWVRQ
              Erin M. Culbertson
              (OLW]D3RSRYD7DOW\
              Elitza Popova-Talty
              0,/%$1.7:(('+$'/(<
              MILBANK,     TWEED, HADLEY &0&&/2<//3
                                               MCCLOY LLP
              ,QWHUQDWLRQDO6TXDUH%XLOGLQJ
              International Square Building
              .6WUHHW1:
              1850  K Street, N.W.
              6XLWH
              Suite 1100
              :DVKLQJWRQ'&
              Washington, DC 20006
              8QLWHG6WDWHVRI$PHULFD
              United  States of America
              7HOHSKRQH    
              Telephone: +1 (202)   835-7500
              )DFVLPLOH
              Facsimile:       
                         +1 (202)  263-7586
              (PDLO01RODQ#PLOEDQNFRP
              E-mail: MNolan@milbank.com;
                      (&XOEHUWVRQ#PLOEDQNFRPDQG
                      ECulbertson@milbank.com; and
                      (7DOW\#PLOEDQNFRP
                      ETalty@milbank.com

              3XULVLPR6%X\FR
              Purisimo  S. Buyco
              5REHO&/RPLEDR
              Robel C. Lomibao
              3,&$=2%8<&27$1),'(5
              PICAZO   BUYCO TAN FIDER &6$1726SANTOS
              3HQWKRXVH/LEHUW\&HQWHU
              Penthouse  Liberty Center
              +9GHOD&RVWD6W6DOFHGR9LOODJH
              104 H.V. dela Costa St., Salcedo Village
              0DNDWL&LW\0HWUR0DQLOD
              1227  Makati City, Metro Manila
              5HSXEOLFRIWKH3KLOLSSLQHV
              Republic of the Philippines
              7HOHSKRQH   
              Telephone: (632)  888-0999
              )DFVLPLOH(632)
              Facsimile:   
                               888-1011
              (PDLOSVEX\FR#SLFD]RODZFRP
              E-mail: sbi            zolaw.com
                      UFORPLEDR#SLFD]RODZFRP
                      rclomibao@picazolaw.com
              
                                   




                                                       
                                                       7

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 9 of 139




     
     5.     7KH&ODLPDQWVDQGWKH5HVSRQGHQWVDUHFROOHFWLYHO\UHIHUUHGWRDVWKH³:&7"'´
            The Claimants and the Respondents are collectively referred to as the "Parties".
            7KH
            The GLIIHUHQW     &ODLPDQWV and
                   different Claimants      DQG the
                                                  WKH different
                                                        GLIIHUHQW Respondents
                                                                    5HVSRQGHQWV are,
                                                                                    DUH IRU  SUDFWLFDO
                                                                                           for practical
            SXUSRVHV treated
            purposes,   WUHDWHG as
                                 DV one
                                     RQH HQWLW\ ZLWK identical
                                          entity with   LGHQWLFDO ULJKWV DQG liabilities.
                                                                   rights and   OLDELOLWLHV The
                                                                                              7KH Parties
                                                                                                   3DUWLHV
            KDYHSURFHHGHGRQWKHEDVLVWKDWWKH\DUHHLWKHUMRLQWO\HQWLWOHGRUMRLQWO\OLDEOH
            have  proceeded on the basis that they are either jointly entitled or jointly liable
             HJLIWKH&ODLPDQWVDUHVXFFHVVIXOZLWKDFODLPERWKRIWKH&ODLPDQWVZLOOEH
            (e.g. if the Claimants are successful with a claim, both of the Claimants will be
            MRLQWO\HQWLWOHGDQGFRQYHUVHO\ERWKRIWKH5HVSRQGHQWVZLOOEHMRLQWO\OLDEOHIRU
            jointly  entitled and, conversely, both of the Respondents will be jointly liable for
            WKDWFODLPVLPLODUO\LIWKH5HVSRQGHQWVDUHVXFFHVVIXOZLWKDFRXQWHUFODLPERWK
            that claim; similarly, if the Respondents are successful with a counterclaim, both
            5HVSRQGHQWVZLOOEHMRLQWO\HQWLWOHGDQGERWK&ODLPDQWVZLOOEHMRLQWO\OLDEOHIRU
            Respondents     will be jointly entitled and both Claimants will be jointly liable for
            WKDWFRXQWHUFODLP
            that counterclaim).6LQFHQHLWKHUWKH&ODLPDQWVQRUWKH5HVSRQGHQWVKDYHVRXJKW
                                  Since neither the Claimants nor the Respondents have sought
            WRGLVWLQJXLVKRUDSSRUWLRQHQWLWOHPHQWRUUHVSRQVLELOLW\DVEHWZHHQWKHPVHOYHV
            to distinguish or apportion entitlement or responsibility as between themselves,
            WKLVDZDUGSURFHHGVRQWKHVDPHEDVLV
            this award proceeds on the same basis.
 

II.        
     PROCEDURAL            HISTORY    
 
      :#?"";7%@'$#!!#A7%@&9"%&":78"'>:"'":7%@
     A.     Proceedings following the Interim Measures Hearing
         
     
     6. 7KHSURFHGXUDOKLVWRU\RIWKHSUHVHQWSURFHHGLQJVKDVEHHQVHWRXWDWSDUDJUDSKV
           The procedural history of the present proceedings has been set out at paragraphs
           ±RIWKH7ULEXQDO¶VGHFLVLRQGDWHG'HFHPEHUIROORZLQJDQLQWHULP
           6 — 23 of the Tribunal's decision dated December 9, 2014 following an interim
           PHDVXUHV hearing
           measures     KHDULQJ from
                                 IURP October
                                          2FWREHU 20
                                                     —
                                                        ± 22,
                                                            2014
                                                                 inLQ Washington,
                                                                            :DVKLQJWRQ D.C.
                                                                                            '& (the
                                                                                                     WKH
           ³"?7'7#%´ 7KH'HFLVLRQDOVRVHWVRXWRWKHUUHOHYDQWEDFNJURXQGGHWDLOVRIWKH
           "Decision").     The Decision also sets out other relevant background details of the
           GLVSXWHZKLFKZLOOWKHUHIRUHQRWEHUHSHDWHGLQWKLV3DUWLDO$ZDUGRQ
           dispute,   which will therefore not be repeated in this Partial Award on /LDELOLW\Liability
             WKH07
           (the               Award").
                        7!7&=A:;1
                  "Liability
           
      7KH
     7.    The /LDELOLW\    $ZDUG adopts
                  Liability Award   DGRSWV the
                                             WKH abbreviations
                                                  DEEUHYLDWLRQV set
                                                                 VHW out
                                                                      RXW in
                                                                           LQ the
                                                                               WKH Decision,
                                                                                    'HFLVLRQ and
                                                                                               DQG sets
                                                                                                    VHWV
           RXWWKHSURFHGXUDOKLVWRU\IROORZLQJWKHLQWHULPPHDVXUHVKHDULQJ
           out   the procedural history following the interim measures hearing.
         
     
     8. On 2Q6HSWHPEHUWKH&ODLPDQWVILOHGWKHLU6WDWHPHQWRI&ODLP
                 September 8, 2014, the Claimants filed their Statement of Claim ("SOC").  ³ ³ 
         
      On
     9.    2Q'HFHPEHUWKH5HVSRQGHQWVILOHGWKHLU6WDWHPHQWRI'HIHQVH
                 December 7, 2014, the Respondents filed their Statement of Defense along        DORQJ
           ZLWK(among
           with    DPRQJRWKHUV
                           others)WKHIROORZLQJGRFXPHQWV
                                   the following documents:
           
              D  Declaration
            (a)    'HFODUDWLRQRI0U$QWKRQ\6HH7RKGDWHG'HFHPEHU
                                of Mr. Anthony See Toh, dated December 5, 2014 ("See        ³""#9
                                                                                                   Toh
                   "?!:&7#%´ 
                   Declaration").
         
              E  Declaration
            (b)    'HFODUDWLRQ of
                                 RI Mr.
                                      0U Arcan
                                            $UFDQ /
                                                     L. /DW
                                                         Lat, GDWHG   'HFHPEHU 
                                                               dated December              ("Lat
                                                                                      5, 2014     ³&
                   "?!:&7#%´ 
                   Declaration").
         
              F  Declaration
            (c)    'HFODUDWLRQ of
                                RI Mr.
                                    0U Cyrus
                                          &\UXV 6KHUDIDW
                                                  Sherafat, GDWHG 'HFHPEHU 
                                                            dated December            ("Sherafat
                                                                                  5, 2014   ³9":$&
                   "?!:&7#%´
                   Declaration"). 
         


                                                         8

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 10 of 139




                 G  Declaration
                (d)  'HFODUDWLRQRI0U'RQDWR&$OPHGDGDWHG'HFHPEHU ³!8";
                                 of Mr. Donato C. Almeda, dated December 5, 2014 ("Almeda
                     "?!:&7#%´ 
                     Declaration").
            
                 H  Declaration
                (e)  'HFODUDWLRQ of
                                  RI Mr.
                                      0U (QULTXH . Razon,
                                           Enrique K.   5D]RQ -U GDWHG December
                                                                Jr., dated   'HFHPEHU 7,
                                                                                        2014
                                                                                           
                      ³ B#%"?!:&7#%´
                     ("Razon  Declaration").
            
                 I
                (f)   'HFODUDWLRQRI0U)ULW]-HUUROG/DFDSGDWHG'HFHPEHU
                      Declaration                                                     ³?<
                                  of Mr. Fritz Jerrold Lacap, dated December 5, 2014 ("Lacap
                      "?!:&7#%´ 
                      Declaration").
            
                 J
                (g)   'HFODUDWLRQ of
                      Declaration  RI Mr.
                                       0U -RVH 2VFDU 0.
                                            Jose Oscar   2 6DOYDFLRQ GDWHG December
                                                             Salvacion, dated   'HFHPEHU 7,
                                                                                           2014
                                                                                              
                       ³!C?7#%"?!:&7#%´
                      ("Salvacion  Declaration").
            
                 K  Declaration
                (h)  'HFODUDWLRQ of
                                  RI Mr.
                                      0U /HR
                                           Leo D. ' Venezuela,
                                                      9HQH]XHOD dated
                                                                  GDWHG December
                                                                         'HFHPEHU  
                                                                                   7, 2014
                      ³"%"B>"!"?!:&7#%´
                     ("Venezuela  Declaration").
            
                 L
                (i)   'HFODUDWLRQ of
                      Declaration  RI Ms.
                                       0V /RUUDLQH .RR Mann
                                            Lorraine Koo   0DQQ /RR GDWHG December
                                                                 Loo, dated   'HFHPEHU 4,
                                                                                         2014
                                                                                            
                       ³#::7%""?!:&7#%´
                      ("Lorraine Declaration").  
            
                 M
                (j)   ([SHUW5HSRUWRI%HQ/HHGDWHG'HFHPEHU
                      Expert                                            ³""Report").
                             Report of Ben Lee, dated December 7, 2014 ("Lee  "<#:&´ 
            
                 N  Expert
                (k)  ([SHUW5HSRUWRI-LP.LOE\GDWHG'HFHPEHU ³-7! =Report").
                            Report of Jim Kilby, dated December 6, 2014 ("Kilby  "<#:&´ 
            
                 O
                (1)   ([SHUW Report
                      Expert  5HSRUW of
                                      RI Roy
                                          5R\ Wheatley,
                                               :KHDWOH\ dated
                                                          GDWHG December
                                                                 'HFHPEHU 7,
                                                                            2014
                                                                                ("Wheatley
                                                                                      ³9"&!"=
                       "<#:&´ 
                      Report").
            
         On
        10.    2Q)HEUXDU\WKH5HVSRQGHQWVILOHGWKHLUDPHQGHG6WDWHPHQWRI'HIHQVH
                   February 2, 2014, the Respondents filed their amended Statement of Defense
               DQG&RXQWHUFODLPV
               and                  ³"$"%'"´ 
                   Counterclaims ("Defense").
               
         On
        11.    2Q-XQHWKH&ODLPDQWVILOHGWKHLU5HSO\    ³ "<!=´ DORQJZLWK
                   June 15, 2015, the Claimants filed their Reply ("Reply"),                  DPRQJ
                                                                                 along with (among
               RWKHUV WKHIROORZLQJGRFXPHQWV
               others) the following documents:
            
               D  Declaration
              (a)    'HFODUDWLRQ of
                                   RI Mr.
                                       0U Andrew
                                             $QGUHZ M.  0 Klebanow,
                                                             .OHEDQRZ dated
                                                                           GDWHG -XQH     2015
                                                                                    June 15,    
                      ³-!" %#A"?!:&7#%´
                     ("Klebanow    Declaration").
            
               E  Declaration
              (b)    'HFODUDWLRQ of
                                  RI Mr.
                                      0U William
                                           :LOOLDP P.
                                                    3 Weidner,
                                                        :HLGQHU dated
                                                                  GDWHG -XQH  2015
                                                                         June 14,    ("Weidner
                                                                                           ³"7;%":
                     "?!:&7#%´ ¶¶
                     Declaration")".
    
                 F
                (c)   'HFODUDWLRQ of
                      Declaration  RI Mr.
                                        0U Bradley
                                             %UDGOH\ H.
                                                      + 6WRQH GDWHG -XQH
                                                          Stone, dated          2015
                                                                         June 15,    ("Stone
                                                                                           ³&#%"
                      "?!:&7#%´  ¶
                      Declaration")'.
    


                                                       9

               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 11 of 139




                 G
                (d)    'HFODUDWLRQ of
                       Declaration  RI Mr.
                                        0U Garry
                                             *DUU\ W.
                                                    : 6DXQGHUV GDWHG -XQH
                                                        Saunders, dated          2015
                                                                          June 15,    ("Saunders
                                                                                            ³>%;":'
                       "?!:&7#%´ ¶¶¶¶
                       Declaration")"".
    
                 H
                (e)    'HFODUDWLRQ of
                       Declaration  RI Mr.
                                        0U -RQDWKDQ ' Rein,
                                             Jonathan D.   5HLQ dated
                                                                  GDWHG -XQH  2015
                                                                         June 13,    ("Rein
                                                                                           ³ "7%
                       "?!:&7#%´ ¶
                       Declaration")'.
    
                 I
                (f)    'HFODUDWLRQ of
                       Declaration  RI Mr.
                                        0U Michael
                                             0LFKDHO D.
                                                      ' French,
                                                          )UHQFK GDWHG
                                                                   dated -XQH  2015
                                                                          June 13,   ("Rein
                                                                                           ³ "7%
                       "?!:&7#%´ ¶
                       Declaration")'.
    
                 J
                (g)    'HFODUDWLRQ of
                       Declaration  RI Mr.
                                        0U Michael
                                             0LFKDHO D.
                                                      ' Often,
                                                          2WWHQ dated
                                                                  GDWHG -XQH  2015
                                                                         June 15,    ("Otten
                                                                                           ³ &&"%
                       "?!:&7#%´ ¶
                       Declaration")'.
    
                 K
                (h)    ([SHUW5HSRUWRI3URIHVVRU$QWKRQ\/XFDVGDWHG-XQH
                       Expert                                                         ³>?'
                              Report of Professor Anthony Lucas, dated June 15, 2015 ("Lucas
                        "<#:&´ ¶
                       Report")'.
    
                 L
                (i)    ([SHUW5HSRUWRI0U:LOOLDP7LPPLQVGDWHG-XQH
                       Expert                                                     ³7887%'
                              Report of Mr. William Timmins, dated June 15, 2015 ("Timmins
                        "<#:&´ ¶
                       Reporff .
    
                 M
                (j)    ([SHUW Report
                       Expert  5HSRUW of
                                       RI Professor
                                           3URIHVVRU Guhan
                                                      *XKDQ 6XEUDPDQLDQ GDWHG -XQH
                                                             Subramanian, dated          2015
                                                                                  June 15,   
                        ³> :8%7%Report")".
                       ("Subramanian      "<#:&´ ¶¶
    
                 N
                (k)    ([SHUW Report
                       Expert  5HSRUW of
                                       RI Professor
                                           3URIHVVRU -RVHSK 3 Kalt,
                                                      Joseph P.   .DOW dated
                                                                         GDWHG -XQH  2015
                                                                                June 15,    ("Kalt
                                                                                                  ³-!&
                        "<#:&´ ¶¶
                       Report")".
    
                 O
                (1)    ([SHUW Report
                       Expert  5HSRUW of
                                       RI Mr.
                                           0U Dean
                                                'HDQ M.
                                                      0 Macomber
                                                          0DFRPEHU and
                                                                    DQG Mr.
                                                                         0U 6WHSKHQ
                                                                              Stephen - .DURXO
                                                                                       J. Karoul,
                       GDWHG-XQH
                       dated                ³-:#>!D?#8 ":Report").
                             June 15, 2015 ("Karoul-Macomber       "<#:&´ 
    
                 P  Expert
                (m)  ([SHUW Report
                             5HSRUW of
                                     RI Mr.
                                         0U 6LPRQ 2DWHQ dated
                                              Simon Oaten,   GDWHG -XQH  2015
                                                                    June 15,    ("Oaten
                                                                                      ³ &"%
                      "<#:&´ 
                     Report").
                 
             On
            12.  2Q 6HSWHPEHU    2015,
                       September 4,    the
                                             WKH Respondents
                                                  5HVSRQGHQWV ILOHG WKHLU Rejoinder
                                                                filed their  5HMRLQGHU ("Rejoinder")
                                                                                         ³ "E#7%;":´ 
                 DORQJZLWKWKHIROORZLQJGRFXPHQWV
                 along  with the following documents:
                 
                    D  6XSSOHPHQWDO
                  (a)   Supplemental 6WDWHPHQW    RI Mr.
                                        Statement of   0U Enrique
                                                             (QULTXH K
                                                                      . Razon
                                                                         5D]RQ -U GDWHG August
                                                                                 Jr dated  $XJXVW 28,
                                                                                                   
                        ("Razon
                        2015  ³ B#%><<!"8"%&!"?!:&7#%´
                                        Supplemental Declaration").
                  
                    E  6XSSOHPHQWDO
                  (b)                  'HFODUDWLRQ of
                        Supplemental Declaration     RI Mr.
                                                         0U Donato
                                                              'RQDWR C
                                                                      & Almeda
                                                                         $OPHGD GDWHG
                                                                                  dated 6HSWHPEHU
                                                                                         September 
                                                                                                    3,
                        ("Almeda
                        2015  ³!8";><<!"8"%&!"?!:&7#%´
                                         Supplemental Declaration").
        



                                                         
                                                         10

                Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 12 of 139




                    F  6XSSOHPHQWDO
                   (c)                 'HFODUDWLRQ of
                        Supplemental Declaration    RI Ms.
                                                        0V /RUUDLQH .RR Mann
                                                             Lorraine Koo   0DQQ /RR GDWHG
                                                                                  Loo dated
                        6HSWHPEHU ³-##><<!"8"%&!"?!:&7#%´
                        September 2, 2015 ("Koo  Supplemental Declaration").
    
                    G  6XSSOHPHQWDO
                   (d)                'HFODUDWLRQ of
                        Supplemental Declaration   RI Mr.
                                                       0U Fritz
                                                            )ULW] -HUUROG
                                                                   Jerrold /DFDS GDWHG 6HSWHPEHU
                                                                            Lacap dated             
                                                                                         September 4,
                        ("Lacap
                        2015  ³?<><<!"8"%&!"?!:&7#%´
                                      Supplemental Declaration").
    
                    H  Declaration
                   (e)  'HFODUDWLRQ of
                                     RI Peter
                                         3HWHU Nicholas
                                                1LFKRODV Boekel
                                                          %RHNHO GDWHG
                                                                  dated 6HSWHPEHU  2015
                                                                         September 1,   ("Boekel
                                                                                              ³ #"F"!
                        "?!:&7#%´ 
                        Declaration").

             B. :#?";>:!     :;":'7''>";'7%?"&9"%&":78"'>:"'":7%@
                  Procedural Orders      issued since the Interim Measures Hearing
                  
              7KH
             13.  The 7ULEXQDO    DOVR LVVXHG
                        Tribunal also    issued the WKH following
                                                         IROORZLQJ procedural
                                                                      SURFHGXUDO orders
                                                                                    RUGHUV since
                                                                                             VLQFH the
                                                                                                     WKH Interim
                                                                                                          ,QWHULP
                  0HDVXUHV+HDULQJ
                  Measures   Hearing:
                  
                    D  Procedural
                   (a)   3URFHGXUDO2UGHUGDWHG-DQXDU\
                                      Order 5, dated January 16, 2015 ("PO       ³ *´
                                                                                      5"),GHQ\LQJLQSDUWWKH
                                                                                            denying in part the
                         &ODLPDQWV¶ UHTXHVW
                        Claimants'               GDWHG November
                                      request dated       1RYHPEHU 12,  2014
                                                                              that
                                                                                   WKDW the
                                                                                          WKH 7ULEXQDO  PDNH aD
                                                                                               Tribunal make
                         GHWHUPLQDWLRQ   WKDW WKH  &ODLPDQWV   PD\   GLVFORVH &RQILGHQWLDO
                         determination that the Claimants may disclose Confidential Information      ,QIRUPDWLRQ
                          DVGHILQHGLQ32
                         (as defined in PO 3)WRQLQHLQGLYLGXDOV
                                                  to nine individuals.
            
                    E  Procedural
                   (b)   3URFHGXUDO Order
                                      2UGHU 6,
                                               dated
                                                   GDWHG April
                                                           $SULO 27,
                                                                   2015
                                                                        ("PO
                                                                               ³  6"),
                                                                                     (´  which
                                                                                           ZKLFK resolved
                                                                                                   UHVROYHG that
                                                                                                              WKDW
                         WKHGRFXPHQWSURGXFWLRQSHULRGZDVFORVHGDVRI$SULOWKDWWKH
                         the document production period was closed as of April 15, 2015; that the
                         3DUWLHV were
                         Parties  ZHUH to
                                        WR ILOH  WKHLU principles
                                            file their    SULQFLSOHV on
                                                                       RQ privilege
                                                                           SULYLOHJH and
                                                                                      DQG the
                                                                                             WKH application
                                                                                                  DSSOLFDWLRQ of
                                                                                                                RI
                         WKRVHSULQFLSOHVLQUHVSHFWRIGRFXPHQWVRQWKHLUSULYLOHJHORJDQGWKDWWKH
                         those principles in respect of documents on their privilege log; and that the
                         &ODLPDQWVDQGWKH5HVSRQGHQWVZHUHWRILOHWKHLU5HSO\DQG5HMRLQGHURQ
                         Claimants   and the Respondents were to file their Reply and Rejoinder on
                         -XQHDQG$XJXVWUHVSHFWLYHO\
                         June 15, 2015 and August 14, 2015, respectively.
            
                    F  Procedural
                   (c)   3URFHGXUDO Order
                                      2UGHU    GDWHG May
                                              7, dated     0D\ 15,
                                                                   2015
                                                                        ("PO
                                                                               ³  /´
                                                                                     7"), which
                                                                                            ZKLFK resolved
                                                                                                    UHVROYHG the
                                                                                                               WKH
                         3DUWLHV¶GLVSXWHDVWRZKHWKHUVRPHGRFXPHQWVRQHDFKVLGH¶VSULYLOHJHORJ
                         Parties' dispute as to whether some documents on each side's privilege log
                         ZHUHSURSHUO\OLVWHGDVVXFKDQGGHQLHGERWKWKH5HVSRQGHQWV¶UHTXHVWWR
                        were   properly listed as such, and denied both the Respondents' request to
                         DSSRLQWDQLQGHSHQGHQWH[SHUWWRUHYLHZWKH&ODLPDQWV¶SULYLOHJHORJDQG
                        appoint   an independent expert to review the Claimants' privilege log and
                         WKHGRFXPHQWVFRQWDLQHGWKHUHLQDVZHOODVWKHLUUHTXHVWWRUHFRQVLGHUWKH
                         the documents contained therein as well as their request to reconsider the
                         EULHILQJVFKHGXOH
                        briefing  schedule.
            
                    G  Procedural
                   (d)   3URFHGXUDO Order
                                      2UGHU 8, GDWHG
                                                     dated -XO\    2015
                                                             July 1,    ("PO
                                                                                ³  8"),
                                                                                      )´  which
                                                                                             ZKLFK denied
                                                                                                      GHQLHG the
                                                                                                               WKH
                         5HVSRQGHQWV¶ request
                         Respondents'     UHTXHVW to WR appoint
                                                          DSSRLQW an
                                                                    DQ independent
                                                                         LQGHSHQGHQW expert
                                                                                         H[SHUW to
                                                                                                  WR review
                                                                                                      UHYLHZ the
                                                                                                               WKH
                         &ODLPDQWV¶SULYLOHJHORJDQGWKHGRFXPHQWVFRQWDLQHGWKHUHLQDQGJUDQWHG
                        Claimants'    privilege log and the documents contained therein, and granted
                         WKH Respondents'
                         the  5HVSRQGHQWV¶ request
                                                 UHTXHVW IRU   DQ extension
                                                            for an    H[WHQVLRQ ofRI the
                                                                                        WKH deadline
                                                                                              GHDGOLQH for
                                                                                                          IRU the
                                                                                                               WKH
                         VXEPLVVLRQRILWV5HMRLQGHUIURP$XJXVWWR6HSWHPEHU
                         submission   of its Rejoinder from August 14, 2015 to September 4, 2015.
        



                                                                11
                                                                

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 13 of 139




              H  Procedural
             (e)  3URFHGXUDO Order
                              2UGHU 9,
                                       GDWHG
                                          dated -XO\  2015
                                                 July 23,   ("PO
                                                                  ³  9"),
                                                                       ´  which
                                                                             ZKLFK denied
                                                                                    GHQLHG in
                                                                                             LQ part
                                                                                                 SDUW
                   DQG allowed
                  (and  DOORZHG in
                                 LQ part)
                                     SDUW  the
                                            WKH Respondents'
                                                 5HVSRQGHQWV¶ request
                                                               UHTXHVW IRU SURGXFWLRQ of
                                                                        for production   RI certain
                                                                                             FHUWDLQ
                  FDWHJRULHVRIGRFXPHQWVOLVWHGRQWKH&ODLPDQWV¶SULYLOHJHORJ
                  categories of documents listed on the Claimants' privilege log.
        
              I
             (f)   3URFHGXUDO Order
                   Procedural   2UGHU 10,
                                          dated
                                              GDWHG August
                                                      $XJXVW   ("PO
                                                              3, 2015    ³  10"),
                                                                                ´  which
                                                                                       ZKLFK allowed
                                                                                               DOORZHG
                   ERWK Parties
                   both  3DUWLHV to
                                  WR ILOH IXUWKHU submissions
                                      file further   VXEPLVVLRQV on
                                                                   RQ the
                                                                       WKH Respondents'
                                                                            5HVSRQGHQWV¶ request
                                                                                             UHTXHVW to
                                                                                                      WR
                   ELIXUFDWH the
                   bifurcate  WKH proceedings;
                                    SURFHHGLQJV and DQG denied
                                                           GHQLHG the
                                                                    WKH Respondents'
                                                                         5HVSRQGHQWV¶ request
                                                                                           UHTXHVW for
                                                                                                    IRU
                   SURGXFWLRQ of
                   production   RI UHSRUWV  UHYLHZHG by
                                    reports reviewed     E\ but
                                                             EXW not
                                                                  QRW relied
                                                                       UHOLHG on
                                                                               RQ by
                                                                                   E\ the
                                                                                       WKH Claimants'
                                                                                            &ODLPDQWV¶
                   H[SHUW0U2DWHQ
                   expert Mr. Oaten.
        
              J
             (g)   3URFHGXUDO2UGHUGDWHG$XJXVW
                   Procedural Order 11, dated August 12, 2015 ("PO  ³ ´
                                                                         11"),ZKLFKJUDQWHGWKH
                                                                                which granted the
                   5HVSRQGHQWV¶ request
                   Respondents'   UHTXHVW to
                                           WR bifurcate
                                               ELIXUFDWH the
                                                          WKH proceedings
                                                                SURFHHGLQJV andDQG allowed
                                                                                     DOORZHG the
                                                                                              WKH
                   5HVSRQGHQWV to
                   Respondents  WR submit
                                    VXEPLW their
                                            WKHLU Rejoinder
                                                   5HMRLQGHU as
                                                              DV to
                                                                  WR damages
                                                                      GDPDJHV by
                                                                                E\ December
                                                                                    'HFHPEHU 15,
                                                                                              
                   
                   2015.
        
              K  Procedural
             (h)  3URFHGXUDO Order
                              2UGHU 12
                                      ("PO
                                          ³  12"),
                                               ´  dated
                                                      GDWHG 6HSWHPEHU  2015,
                                                             September 17,    set
                                                                                    VHW out
                                                                                         RXW the
                                                                                              WKH
                  SURJUDPIRUWKH+HDULQJRQ/LDELOLW\
                  program for the Hearing on Liability.
        
              L
             (i)   3URFHGXUDO Order
                   Procedural  2UGHU 13
                                       ("PO
                                            ³  13"),
                                                  ,´  dated
                                                         GDWHG October
                                                                2FWREHU 9, 2015,
                                                                                denied
                                                                                       GHQLHG the
                                                                                               WKH
                   5HVSRQGHQWV¶ request
                   Respondents'  UHTXHVW to
                                          WR postpone
                                              SRVWSRQH the
                                                        WKH Hearing
                                                             +HDULQJ on
                                                                      RQ /LDELOLW\ VFKHGXOHG to
                                                                          Liability scheduled   WR
                   EHJLQRQ2FWREHU
                   begin on October 15, 2015.

              M
             (j)   3URFHGXUDO Order
                   Procedural  2UGHU 14
                                       ("PO
                                           ³  14"),
                                                 2´  GDWHG  'HFHPEHU 12,
                                                         dated December       2015,
                                                                                   denied
                                                                                         GHQLHG the
                                                                                                 WKH
                   5HVSRQGHQWV¶ request
                   Respondents'  UHTXHVW to
                                           WR appoint
                                               DSSRLQW aD special
                                                            VSHFLDO master
                                                                     PDVWHU and
                                                                             DQG indicated
                                                                                   LQGLFDWHG that
                                                                                              WKDW LW
                                                                                                    it
                   ZRXOG address
                   would  DGGUHVV LQ  WKLV /LDELOLW\
                                    in this              $ZDUG the
                                              Liability Award     WKH allegations
                                                                       DOOHJDWLRQV made
                                                                                      PDGH by
                                                                                             E\ the
                                                                                                 WKH
                   5HVSRQGHQWVDWWKHFORVLQJRIWKH/LDELOLW\+HDULQJ
                   Respondents  at the closing of the Liability Hearing.

              N  On
             (k)  2Q'HFHPEHUWKH&ODLPDQWVUHTXHVWHGWKDW32EHDPHQGHGLQ
                      December 21, 2015, the Claimants requested that PO 5 be amended in
                  RUGHUWRUHIOHFWWKHIDFWWKDW0V6DQGUD<XKDGUHSODFHG0U(ULF6X$V
                  order to reflect the fact that Ms. Sandra Yu had replaced Mr. Eric Su. As
                  H[SODLQHG by
                  explained  E\ the
                                 WKH Claimants,
                                      &ODLPDQWV Mr.
                                                    0U 6X
                                                          Su QR
                                                               no ORQJHU  ZRUNHG for
                                                                   longer worked      IRU GGAM
                                                                                           **$0 or  RU
                  &DQWRU Fitzgerald
                  Cantor   )LW]JHUDOG ("Cantor")
                                         ³%&#:´  and DQG had
                                                               KDG no
                                                                     QR access
                                                                          DFFHVV toWR Confidential
                                                                                         &RQILGHQWLDO
                  ,QIRUPDWLRQ UHJDUGLQJ
                  Information              WKLV arbitration,
                               regarding this    DUELWUDWLRQ and
                                                               DQG Ms.
                                                                    0V Yu
                                                                         <XERUH  WKH same
                                                                            bore the    VDPH title
                                                                                              WLWOH as
                                                                                                     DV
                  0U 6X
                  Mr.      DQG provided
                       Su and   SURYLGHG direct
                                          GLUHFW support
                                                   VXSSRUW to
                                                            WR Mr.
                                                                 0U -RQ 5HLQ 7KH
                                                                      Jon Rein.         5HVSRQGHQWV
                                                                                  The Respondents
                  H[SUHVVHGQRREMHFWLRQWRWKLVFKDQJH7KH7ULEXQDODPHQGHG32RQ
                  expressed  no objection to this change. The Tribunal amended PO 5 on 28
                  'HFHPEHU
                  December   2015.
               
                                 




                                                        12
                                                        
    
        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 14 of 139




     ":7%@#%7
    C.                 7!7&=
        Hearing on Liability

     On
    14.   2Q October
               2FWREHU 15,
                         2015,
                              the
                                    WKH 7ULEXQDO  FRPPHQFHG LWV
                                         Tribunal commenced            PHULWV hearing
                                                                   its merits  KHDULQJ on
                                                                                        RQ liability
                                                                                            OLDELOLW\
            WKH³7
          (the  "Liability Hearing")DW0D[ZHOO&KDPEHUV6LQJDSRUHDQGFRQFOXGHGWKH
                     7!7&=":7%@´     at Maxwell Chambers, Singapore, and concluded the
          /LDELOLW\+HDULQJRQ2FWREHU
          Liability Hearing on October 24, 2015.
          
     %&":!#?>&#:=&&":'
    D.   Interlocutory Matters
          
     For
    15.   )RUFRPSOHWHQHVVWKH7ULEXQDOKLJKOLJKWVWKHVDOLHQWFLUFXPVWDQFHVVXUURXQGLQJ
               completeness, the Tribunal highlights the salient circumstances surrounding
          LQWHUORFXWRU\ matters
          interlocutory   PDWWHUV LQ  UHODWLRQ to
                                   in relation    WR the
                                                       WKH production
                                                            SURGXFWLRQ of
                                                                         RI documents
                                                                              GRFXPHQWV and
                                                                                           DQG the
                                                                                                 WKH
          &ODLPDQWV¶ privilege
          Claimants'   SULYLOHJH log,
                                  ORJ and
                                         DQG the
                                              WKH filing
                                                   ILOLQJ of
                                                            RI documents
                                                                GRFXPHQWV by
                                                                            E\ and
                                                                                 DQG between
                                                                                      EHWZHHQ the
                                                                                                 WKH
          3DUWLHV
          Parties.
          
    
    E. :7C7!"@"#@
         Privilege Log

     On
    16.  2Q April
               $SULO 10,
                       2015,
                             the
                                     WKH Claimants
                                           &ODLPDQWV sent
                                                         VHQW toWR the
                                                                     WKH Respondents
                                                                          5HVSRQGHQWV their
                                                                                           WKHLU privilege
                                                                                                  SULYLOHJH ORJ
                                                                                                              log
           ³:7C7!"@"   #@´     7KH  5HVSRQGHQWV       ZURWH   WR WKH 7ULEXQDO
         ("Privilege Log"). The Respondents wrote to the Tribunal on April 17, 2015        RQ $SULO   
           WKH³<:7!/!"&&":´
         (the  "April 17 letter"),UHTXHVWLQJWKHIROORZLQJ
                                         requesting the following:
         
             ³>7@KDW
             "[TJhat WKH
                       the 7ULEXQDO      RUGHU WKDW
                              Tribunal order              DQ LQGHSHQGHQW
                                                    that an    independent and  DQG LPSDUWLDO
                                                                                      impartial H[SHUW
                                                                                                   expert EH
                                                                                                            be
             DSSRLQWHG WR
             appointed    to UHYLHZ
                              review WKH    GRFXPHQWV and
                                        the documents        DQG UHSRUW
                                                                   report on RQ WKH REMHFWLRQV Prior
                                                                                 the objections.     3ULRU WR
                                                                                                            to
             VXFK appointment,
            such   DSSRLQWPHQW LQ       RUGHU WR
                                      in order          DOOHYLDWH WKH
                                                    to alleviate     the EXUGHQ
                                                                          burden RQon WKH
                                                                                         the 7ULEXQDO
                                                                                             Tribunal, WKH
                                                                                                          the
             3DUWLHV should
            Parties    VKRXOG EH be LQYLWHG
                                        invited WR to FRQIHU
                                                        confer UHJDUGLQJ
                                                                   regarding (1)     LGHQWLILFDWLRQ
                                                                                       identification andDQG
             DSSRLQWPHQWRIDQLQGHSHQGHQWDQGLPSDUWLDOWKLUGSDUW\ZKRLVDQH[SHUW
             appointment      of an independent and impartial third- party who is an expert
             LQ86SULYLOHJHODZDQG
             in U.S. privilege law, and (2)       GHYHORSPHQWRIDSURFHGXUHDQGSURFHVVIRU
                                                     development of a procedure and process for
             WKHH[SHUWRU³VSHFLDOPDVWHU´WRUHYLHZWKHGRFXPHQWV,QWKHHYHQWWKDWD
             the expert or "special master" to review the documents. In the event that a
             WKLUGSDUW\
             third-party UHYLHZ       SURFHVV such
                             review process         VXFK asDV WKLV
                                                                 this LV   QRW HPSOR\HG
                                                                        is not                  %ORRPEHUU\
                                                                                  employed, Bloomberry
             UHTXHVWV
             requests WKDW
                         that &ODLPDQWV
                                 Claimants EH         GLUHFWHG WR
                                                 be directed             SURYLGH aD fair
                                                                    to provide          IDLU UHVSRQVH
                                                                                               response WR to
             %ORRPEHUU\¶V
            Bloomberg            $XJXVW 16
                            's August         OHWWHUV
                                                    letters UHJDUGLQJ
                                                               regarding WKH         SULYLOHJH ORJ
                                                                               the privilege             DQG
                                                                                                   log and
             VXEVHTXHQWO\ WR
            subsequently           FRQIHU with
                               to confer    ZLWK Bloomberry
                                                    %ORRPEHUU\ with  ZLWK WKH REMHFWLYH of
                                                                            the objective    RI narrowing
                                                                                                 QDUURZLQJ
             DQ\GLVDJUHHPHQWVDERXWWKHSURSULHW\RI&ODLPDQWV¶ZLWKKROGLQJRIFHUWDLQ
             any disagreements about the propriety of Claimants' withholding of certain
             GRFXPHQWV prior
             documents      SULRU WR    %ORRPEHUU\¶V
                                     to Bloomberg            SUHVHQWDWLRQ of
                                                          's presentation       RI UHPDLQLQJ     SRLQWV of
                                                                                    remaining points        RI
             GLVDJUHHPHQWWRWKH7ULEXQDOIRUUHVROXWLRQ´
             disagreement      to the Tribunalfor resolution."
         
     7KH
    17.         5HVSRQGHQWV then
         The Respondents          WKHQ sent
                                         VHQW aD OHWWHU WR the
                                                   letter to   WKH Tribunal
                                                                     7ULEXQDO dated
                                                                                 GDWHG April
                                                                                         $SULO 18,
                                                                                                 2015
                                                                                                       (the
                                                                                                              WKH
         ³<:7! 18
         "April        "&&":´  meant
                   ) Letter")      PHDQW toWR "supplement"
                                                   ³VXSSOHPHQW´ the   WKH April
                                                                            $SULO 17
                                                                                    /HWWHU
                                                                                        Letter. 7KH   $SULO 18
                                                                                                 The April     
         /HWWHU   UHLWHUDWHG the
         Letter re-iterated        WKH Respondents'
                                          5HVSRQGHQWV¶ request
                                                              UHTXHVW that
                                                                          WKDW the
                                                                                 WKH 7ULEXQDO     DSSRLQW an
                                                                                       Tribunal appoint        DQ
         LQGHSHQGHQW
         independent expertH[SHUW ³WR     DQDO\]H and
                                      "to analyze       DQG UHVROYH
                                                                resolve WKHVH     DQG other
                                                                           these and      RWKHU questions
                                                                                                  TXHVWLRQV of RI
         SULYLOHJH´
         privilege".
         


                                                            
                                                            13

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 15 of 139




     7KH&ODLPDQWVUHSOLHGWRWKH5HVSRQGHQWV¶$SULODQG$SULO/HWWHUVZLWKD
    18.   The Claimants replied to the Respondents' April 17 and April 18 Letters with a
          OHWWHUGDWHG$SULO
          letter dated April 22, 2015 (the    WKH³<:7!"&&":´
                                                  "April 22 Letter").
        
     While
    19.   :KLOH the
                   WKH Respondents'
                         5HVSRQGHQWV¶ OHWWHUV     DGGUHVVHG various
                                           letters addressed      YDULRXV IDFWV   DQG asserted
                                                                             facts, and    DVVHUWHG that
                                                                                                      WKDW these
                                                                                                            WKHVH
          IDFWV
          facts FRQVWLWXWHG     ³H[FHSWLRQDO circumstances"
                 constituted "exceptional                               ZLWKLQ Article
                                                   FLUFXPVWDQFHV´ within          $UWLFOH 3(8)
                                                                                                  of
                                                                                                    RI the
                                                                                                        WKH IBA
                                                                                                             ,%$
          5XOHV on
          Rules    RQ the
                        WKH 7DNLQJ
                             Taking of RI (YLGHQFH
                                           Evidence LQ in ,QWHUQDWLRQDO     $UELWUDWLRQ 2010
                                                           International Arbitration           (the
                                                                                                       WKH "IBA
                                                                                                            ³ 
             >!"'´  the
          Rules"),     WKH 7ULEXQDO
                             Tribunal wasZDV QRW   DVVLVWHG LQ
                                                not assisted         UHODWLRQ to
                                                                 in relation      WR the
                                                                                      WKH ODZ
                                                                                           law on RQ privilege.
                                                                                                       SULYLOHJH
          &UXFLDOO\ the
          Crucially,     WKH Tribunal
                              7ULEXQDO hadKDG no
                                                 QR assistance,
                                                      DVVLVWDQFH LQ    WKH Parties'
                                                                     in the    3DUWLHV¶ OHWWHUV    UHIHUUHG to
                                                                                           letters referred     WR
          DERYHDVWR
          above,   as to:
        
            D  What
           (a)   :KDWODZ      RUUXOHV
                          law (or  rules)JRYHUQHGTXHVWLRQVRISULYLOHJHDQG
                                            governed questions of privilege; and
                 
            E  Whether
           (b)   :KHWKHUSULYLOHJHVKRXOGEHFKDUDFWHUL]HGDVVXEVWDQWLYHRUSURFHGXUDO"
                              privilege should be characterized as substantive or procedural?
        
     7KH
    20.         PHUH incantation
          The mere       LQFDQWDWLRQ ofRI facts
                                             IDFWV and
                                                    DQG assertions
                                                          DVVHUWLRQV that
                                                                         WKDW entries
                                                                                HQWULHV on
                                                                                          RQ aD privilege
                                                                                                  SULYLOHJH log
                                                                                                              ORJ
          FRQWDLQ "questionable
          contain    ³TXHVWLRQDEOH designations"
                                        GHVLJQDWLRQV´ or  RU FRQVWLWXWH    ³H[FHSWLRQDO circumstances"
                                                               constitute "exceptional         FLUFXPVWDQFHV´
          do not aid the Tribunal in determining whether or not Article 3(8)LVDSSOLFDEOH
          GRQRWDLGWKH7ULEXQDOLQGHWHUPLQLQJZKHWKHURUQRW$UWLFOH                        is applicable,
          RUZKHWKHUWKH7ULEXQDOVKRXOG³DSSRLQWDQLQGHSHQGHQWDQGLPSDUWLDOH[SHUW´
          or whether the Tribunal should "appoint an independent and impartial expert".
          $UWLFOH
          Article      RIWKH,%$5XOHVLVUHSURGXFHGEHORZIRUHDVHRIUHIHUHQFH
                    3(8)  of the IBA Rules is reproduced below for ease of reference.
          
             ³,Q exceptional
             "In   H[FHSWLRQDO circumstances,
                                   FLUFXPVWDQFHV LI  if WKH SURSULHW\ of
                                                           the propriety       RI an
                                                                                    DQ objection
                                                                                        REMHFWLRQ FDQ
                                                                                                      can EH
                                                                                                            be
             GHWHUPLQHG only
             determined      RQO\ E\
                                    by UHYLHZ
                                        review of RI WKH  'RFXPHQW WKH
                                                      the Document,              $UELWUDO 7ULEXQDO
                                                                            the Arbitral     Tribunal may PD\
             GHWHUPLQH WKDW
             determine      that LW  VKRXOG QRW
                                  it should     not UHYLHZ
                                                      review WKH     'RFXPHQW In
                                                                the Document.          ,Q WKDW
                                                                                           that HYHQW
                                                                                                  event, WKH
                                                                                                           the
             $UELWUDO 7ULEXQDO
             Arbitral                 PD\ after
                          Tribunal may,       DIWHU consultation
                                                     FRQVXOWDWLRQ withZLWK WKH    3DUWLHV appoint
                                                                               the Parties,      DSSRLQW anDQ
             LQGHSHQGHQW
             independent and  DQG LPSDUWLDO    H[SHUW ERXQG
                                    impartial expert,      bound WR    FRQILGHQWLDOLW\ WR
                                                                    to confidentiality,      to UHYLHZ   DQ\
                                                                                                 review any
             VXFK Document
             such    'RFXPHQW and DQG WR
                                         to UHSRUW
                                              report onRQ WKH   REMHFWLRQ 7R
                                                            the objection.       To WKH   H[WHQW WKDW
                                                                                      the extent     that WKH
                                                                                                           the
             REMHFWLRQLVXSKHOGE\WKH$UELWUDO7ULEXQDOWKHH[SHUWVKDOOQRWGLVFORVHWR
             objection    is upheld by the Arbitral Tribunal, the expert shall not disclose to
             WKH$UELWUDO7ULEXQDODQGWRWKHRWKHU3DUWLHVWKHFRQWHQWVRIWKH'RFXPHQW
             the Arbitral Tribunal and to the other Parties the contents of the Document
             UHYLHZHG´
             reviewed."
          
     7KH7ULEXQDOQRWHVWKDW$UWLFOH
    21.   The Tribunal notes that Article 3(6)        H[SUHVVO\FRQWHPSODWHVWKDW³>X@SRQUHFHLSW
                                                         expressly contemplates that "[u]pon receipt
          RI any
          of  DQ\such
                    VXFK objection,
                           REMHFWLRQ WKH   $UELWUDO 7ULEXQDO
                                        the Arbitral     Tribunal mayPD\ LQYLWH
                                                                             invite WKH
                                                                                     the UHOHYDQW    3DUWLHV WR
                                                                                          relevant Parties      to
          FRQVXOW with
          consult    ZLWK each
                             HDFK other
                                     RWKHU with
                                              ZLWK aD YLHZ
                                                         view WRto UHVROYLQJ
                                                                     resolving WKH       REMHFWLRQ´ In
                                                                                    the objection".       ,Q the
                                                                                                               WKH
          FLUFXPVWDQFHV the
          circumstances,      WKH Tribunal
                                   7ULEXQDO received
                                               UHFHLYHG the
                                                           WKH Claimants'
                                                                &ODLPDQWV¶ privilege
                                                                                 SULYLOHJH ORJ
                                                                                             log onRQ April
                                                                                                       $SULO 17,
                                                                                                              
           which
          2015,    ZKLFK was
                            ZDV sent
                                  VHQW under
                                         XQGHU cover
                                                  FRYHU of
                                                          RI the
                                                              WKH Respondents'
                                                                   5HVSRQGHQWV¶ April  $SULO 17
                                                                                                 /HWWHU  DQG
                                                                                                    Letter, and
          UHFHLYHG the
          received    WKH Respondents'
                            5HVSRQGHQWV¶ privilege
                                              SULYLOHJH log,
                                                          ORJ dated
                                                                GDWHG March
                                                                         0DUFK 24, 2015,
                                                                                         only
                                                                                                 RQO\ on
                                                                                                        RQ April
                                                                                                            $SULO
           2015,
          22,   when
                         ZKHQ the
                                WKH Respondents'
                                      5HVSRQGHQWV¶ privilege
                                                         SULYLOHJH ORJ    ZDV sent
                                                                      log was      VHQW under
                                                                                         XQGHU cover
                                                                                                  FRYHU of
                                                                                                          RI the
                                                                                                              WKH
          &ODLPDQWV¶$SULO/HWWHU
          Claimants'      April 22 Letter.
          



                                                            14
                                                            

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 16 of 139




     Accordingly,
    22.   $FFRUGLQJO\ and   DQG having
                                   KDYLQJ regard
                                             UHJDUG also
                                                       DOVR to
                                                              WR the
                                                                  WKH lack
                                                                       ODFN of
                                                                             RI principles
                                                                                 SULQFLSOHV ofRI ODZ
                                                                                                   law orRU rules
                                                                                                             UXOHV
          VXSSRUWLQJ the
          supporting      WKH Respondents'
                               5HVSRQGHQWV¶ request,
                                                  UHTXHVW the
                                                              WKH 7ULEXQDO   WKHUHDIWHU LVVXHG
                                                                    Tribunal thereafter      issued PO32 6 and
                                                                                                              DQG
          GHWHUPLQHG that
          determined       WKDW the
                                 WKH Parties
                                      3DUWLHV should
                                                 VKRXOG beEH given
                                                                JLYHQ an
                                                                        DQ opportunity
                                                                            RSSRUWXQLW\ to WR fully
                                                                                                 IXOO\ brief
                                                                                                        EULHI the
                                                                                                               WKH
          7ULEXQDORQWKHIROORZLQJPDWWHUV
          Tribunal on the following matters:
        
            D  "the
           (a)    ³WKHprinciples
                         SULQFLSOHV WKDW
                                       that WKH   SDUWLHV have
                                              the parties    KDYHfollowed
                                                                     IROORZHG LQ  VHOHFWLQJ WKH
                                                                                in selecting         GRFXPHQWV
                                                                                                 the documents
                  WKDWKDYHEHHQLQFOXGHGLQWKHSULYLOHJHORJV´DQG
                  that have been included in the privilege logs"; and
                  
            E  "how
           (b)    ³KRZ WKHVH     SULQFLSOHV have
                           these principles       KDYH EHHQ     DSSOLHG LQ
                                                          been applied      in UHVSHFW
                                                                                respect of RI any
                                                                                               DQ\ documents
                                                                                                     GRFXPHQWV
                  ZKRVHSULYLOHJHVWDWXVKDVEHHQTXHVWLRQHGE\WKHRWKHUSDUW\´
                  whose    privilege status has been questioned by the other party".
          
     On
    23.   2Q April
                 $SULO 29, 2015,
                                  both
                                           ERWK Parties
                                                   3DUWLHV submitted
                                                               VXEPLWWHG theWKH principles
                                                                                   SULQFLSOHV of  RI privilege
                                                                                                        SULYLOHJH
          UHVSHFWLYHO\DSSOLHGLQGHWHUPLQLQJWKHGRFXPHQWVWREHOLVWHGRQWKHLUSULYLOHJH
          respectively      applied in determining the documents to be listed on their privilege
          ORJVLQDFFRUGDQFHZLWKWKH7ULEXQDO¶VGLUHFWLRQLQ32
          logs, in accordance with the Tribunal's direction in PO 6.
          
     7KH7ULEXQDOFRQVLGHUHGWKH3DUWLHV¶SULQFLSOHVRISULYLOHJHDQGRUGHUHGLQ32
    24.   The Tribunal considered the Parties' principles of privilege, and ordered in PO
          GDWHG0D\WKHIROORZLQJ
          7, dated May 15, 2015, the following:
        
            ³
            "1. 7KDW
                 That, LQin WHUPV  RIfairness,
                              terms of    IDLUQHVV WKH  VDPHprivilege
                                                      the same     SULYLOHJHprinciples
                                                                               SULQFLSOHV shall
                                                                                              VKDOO apply
                                                                                                     DSSO\ WR
                                                                                                             to
             GRFXPHQWV UHWDLQHG
             documents       retained E\    HDFKparty
                                         by each    SDUW\ and,
                                                             DQG WKHUHIRUH
                                                                    therefore, WR
                                                                                 to WKH  H[WHQW WKDW
                                                                                     the extent    that WKHUH
                                                                                                         there
             PD\ EH
             may        GLIIHUHQFHV LQ
                    be differences      in WKH  DSSOLFDEOH laws,
                                            the applicable      ODZV WKH ODZ WKDW
                                                                        the law          JLYHV WKH
                                                                                  that gives         JUHDWHVW
                                                                                                 the greatest
             SURWHFWLRQWRSULYLOHJHWRERWKSDUWLHVVKDOODSSO\
             protection     to privilege to both parties shall apply.
          
             7KDWHDFKSDUW\VKDOOSURGXFHWRWKHRWKHUSDUW\QRODWHUWKDQ0D\
             2.  That each party shall produce to the other party, no later than May 22,
              UHGDFWHG
             2015,                 GRFXPHQWV UHWDLQHG
                      redacted documents          retained on  RQ grounds
                                                                    JURXQGV of
                                                                              RI privilege
                                                                                   SULYLOHJH WKDW   FRQWDLQ
                                                                                                that contain
             PL[HGOHJDODQGEXVLQHVVDGYLFH
             mixed   legal and business advice.
          
              7KDW
             3.  That HDFK     SDUW\ shall
                        each party      VKDOOjustify
                                                MXVWLI\ WR
                                                         to WKH  RWKHUparty,
                                                             the other    SDUW\ no
                                                                                  QR later
                                                                                      ODWHU WKDQ   0D\ 22,
                                                                                              than May     
              WKH
             2015,           H[LVWHQFH of
                       the existence       RI WKH  DWWRUQH\FOLHQW UHODWLRQVKLS
                                               the attorney-client        relationship LQ in WKH
                                                                                                the FDVH
                                                                                                     case of RI
             GRFXPHQWVUHWDLQHGRQWKHEDVLVRIDWWRUQH\FOLHQWSULYLOHJH
             documents       retained on the basis of attorney-client privilege.
          
             7KDWLQWKHFDVHRIGRFXPHQWVSURGXFHGUHGDFWHGEHIRUHWKHGDWHRIWKLV
             4. That, in the case of documents produced redacted before the date of this
             RUGHU WKH
             order,         SDUW\ who
                      the party     ZKRproduced
                                           SURGXFHG WKHP      VKDOO explain,
                                                        them shall     H[SODLQ no
                                                                                  QR later
                                                                                       ODWHU WKDQ  0D\ 22,
                                                                                              than May     
             WRWKHRWKHUSDUW\WKHEDVLVRQZKLFKWKHGRFXPHQWVZHUHUHGDFWHG
             2015,   to the other party the basis on which the documents were redacted.
          
             7RGHQ\WKHUHTXHVWWRUHFRQVLGHUWKHEULHILQJVVFKHGXOH
             5. To deny the request to reconsider the briefings schedule.
          
             7RGHQ\WKHUHTXHVWWRDSSRLQWDQH[SHUW
             6. To deny the request to appoint an expert.
          



                                                            
                                                            15

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 17 of 139




             7KDWWKHSDUWLHVVKDOOUHSRUWEDFNWRWKH7ULEXQDORQWKHLPSOHPHQWDWLRQ
             7. That the parties shall report back to the Tribunal on the implementation
             RIWKLVRUGHUQRODWHUWKDQ0D\DQGWKDWWKH7ULEXQDOVKDOOGHFLGH
             of this order no later than May 26, 2015, and that the Tribunal shall decide
             DQ\SHQGLQJPDWWHUVEHWZHHQWKHSDUWLHV´
             any pending matters between the parties."
          
     7KH7ULEXQDOSODFHGHPSKDVLVRQWKHQHHG
    25.   The Tribunal placed emphasis on the need for             IRUSURFHGXUDOHTXDOLW\EHWZHHQWKH
                                                                        procedural equality between the
          3DUWLHVDQGDFFRUGLQJO\LWVGLUHFWLRQVLQ32HQVXUHGWKDWWKH3DUWLHVZHUHRQ
          Parties   and, accordingly, its directions in PO 7 ensured that the Parties were on
          DQ HTXDO
          an           IRRWLQJ in
                equal footing     LQ respect
                                      UHVSHFW of
                                                RI applying
                                                    DSSO\LQJ the
                                                                WKH same
                                                                     VDPH principles
                                                                             SULQFLSOHV ofRI privilege.
                                                                                               SULYLOHJH The
                                                                                                             7KH
          7ULEXQDO
          Tribunal was ZDV not
                             QRWSHUVXDGHG
                                  persuaded thatWKDW there
                                                      WKHUH was
                                                              ZDV any
                                                                   DQ\ reason,
                                                                         UHDVRQ on
                                                                                   RQ the
                                                                                       WKH IDFH
                                                                                            face ofRI the
                                                                                                       WKH facts
                                                                                                            IDFWV
          UHOLHG on
          relied   RQ by
                        E\ the
                            WKH Respondents,
                                 5HVSRQGHQWV to  WR conclude
                                                        FRQFOXGH that
                                                                    WKDW the
                                                                          WKH "propriety
                                                                               ³SURSULHW\ ofRI an
                                                                                                 DQ objection
                                                                                                      REMHFWLRQ
          >LHWKDWGRFXPHQWVZHUHSULYLOHJHG@FDQEHGHWHUPLQHGRQO\E\UHYLHZ
          [i.e.,  that documents were privileged] can be determined only by review of                     RIWKH
                                                                                                              the
          'RFXPHQW´
          Document".
          
     On
    26.   2Q0D\HDFKRIWKH3DUWLHVZURWHWRWKH7ULEXQDOVWDWLQJKRZWKH\KDG
                May 27, 2015, each of the Parties wrote to the Tribunal stating how they had
          FRPSOLHG with
          complied       ZLWK PO
                                32 7.  The
                                           7KH Respondents
                                                   5HVSRQGHQWV took WRRN LVVXH    ZLWK the
                                                                             issue with      WKH Claimants'
                                                                                                    &ODLPDQWV¶
          ³SHUIXQFWRU\´LPSOHPHQWDWLRQRI32DQGUHTXHVWHGWKDWWKH7ULEXQDO
          "perfunctory"      implementation of PO 7 and requested that the Tribunal:
        
            ³"(1)
                 Appoint
                   $SSRLQW anDQ LQGHSHQGHQW
                                   independent and DQG LPSDUWLDO    H[SHUW as
                                                          impartial expert,     DV contemplated
                                                                                    FRQWHPSODWHG E\ by WKH
                                                                                                          the
              ,%$  5XOHV  RI (YLGHQFH    DQG   WKH  81&,75$/      5XOHV
              IBA Rules of Evidence and the UNCITRAL Rules, 55 to review certain    WR UHYLHZ   FHUWDLQ
              GRFXPHQWV withheld
              documents     ZLWKKHOG E\
                                        by &ODLPDQWV¶
                                            Claimants' and  DQG UHSRUW
                                                                 report on RQ Bloomberg
                                                                               %ORRPEHUU\¶V      TXHVWLRQV
                                                                                               's questions
              UHJDUGLQJ   VSHFLILF entries
              regarding specific       HQWULHV (attached
                                                  DWWDFKHG hereto
                                                               KHUHWR as
                                                                        DV Exhibit
                                                                            ([KLELW B)%  on
                                                                                           RQ &ODLPDQWV¶
                                                                                                Claimants'
              SULYLOHJHORJ
             privilege   log;
          
                2UGHU&ODLPDQWVWRSURGXFHWKHLUHQJDJHPHQWOHWWHUV
              (2) Order Claimants to produce their engagement letters (with             ZLWKDSSURSULDWH
                                                                                              appropriate
              UHGDFWLRQV
              redactions forIRU commercially
                                 FRPPHUFLDOO\ sensitive
                                                     VHQVLWLYH LQIRUPDWLRQ
                                                                information) withZLWK each
                                                                                        HDFK ofRI WKH
                                                                                                    the ODZ
                                                                                                         law
              ILUPVOLVWHGRQWKHLUSULYLOHJHORJRULIHQJDJHPHQWOHWWHUVGRQRWH[LVWWR
             firms   listed on their privilege log, or, if engagement letters do not exist, to
              SURYLGH as
             provide     DV an
                              DQ alternative
                                    DOWHUQDWLYH supporting
                                                    VXSSRUWLQJ documentation
                                                                    GRFXPHQWDWLRQ for   IRU when
                                                                                               ZKHQ each
                                                                                                        HDFK
              UHSUHVHQWDWLRQRI*OREDO*DPLQJ3KLOLSSLQHV//&EHJDQDQGWKHVFRSHRI
              representation of Global Gaming Philippines LLC began and the scope of
              HDFKUHSUHVHQWDWLRQ
              each representation.
          
                 2UGHU
              (3)  Order &ODLPDQWV
                           Claimants WR to LGHQWLI\
                                             identify WKH   SDUWLHV WR
                                                         the parties   to WKH
                                                                           the ³GUDIW  OHWWHU agreement
                                                                                "draft letter    DJUHHPHQW
              UHJDUGLQJ
              regarding WKH
                           the H[HUFLVH
                                 exercise ofRI WKH  2SWLRQ´ UHIHUHQFHG
                                                 the Option"      referenced LQ     (QWU\ No.
                                                                                 in Entry    1R 
                                                                                                   721, WKH
                                                                                                          the
              GRFXPHQWH[FKDQJHGE\WKH&(2VRI**$0DQG&DQWRU)LW]JHUDOG´
              document    exchanged by the CEOs of GGAM and Cantor Fitzgerald."
          
     7KH
    27.          5HVSRQGHQWV¶ May
          The Respondents'          0D\ 27
                                           letter
                                              OHWWHU also
                                                       DOVR enclosed
                                                             HQFORVHG anDQ ([KLELW
                                                                             Exhibit B,% which
                                                                                           ZKLFK FRPSULVHG
                                                                                                    comprised
          SDJHVRI³FRPPHQWV´RQYDULRXVGRFXPHQWVRIWKH&ODLPDQWV¶3ULYLOHJH/RJ
          20   pages of "comments" on various documents of the Claimants' Privilege Log.
          
     7KH7ULEXQDOLQYLWHGWKH&ODLPDQWVWRFRPPHQWRQWKH5HVSRQGHQWV¶UHLWHUDWHG
    28.   The Tribunal invited the Claimants to comment on the Respondents' re-iterated
          DQG new
          and    QHZ requests,
                       UHTXHVWV asDV well
                                        ZHOO as
                                               DV on
                                                   RQ the
                                                        WKH Respondents'
                                                              5HVSRQGHQWV¶ ([KLELW
                                                                                Exhibit B. % Following
                                                                                               )ROORZLQJ the WKH
          &ODLPDQWV¶    FRPPHQWV      RQ -XQH     WKH 7ULEXQDOSURYLGHG
          Claimants' comments on June 4, 2015, the Tribunal provided the Respondents        WKH 5HVSRQGHQWV
          DQ opportunity
          an    RSSRUWXQLW\ toWR respond,
                                   UHVSRQG and
                                               DQG on
                                                     RQ -XQH   2015,
                                                          June 11,    the
                                                                              WKH Respondents
                                                                                   5HVSRQGHQWV ILOHG      WKHLU
                                                                                                     filed their


                                                           16
                                                           

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 18 of 139




            UHVSRQVH The
            response.  7KH 7ULEXQDO FRQVLGHUHG the
                            Tribunal considered   WKH Parties'
                                                       3DUWLHV¶ submissions
                                                                 VXEPLVVLRQV and
                                                                              DQG decided,
                                                                                   GHFLGHG LQ DQ
                                                                                             in an
            HPDLOWRWKH3DUWLHVGDWHG-XQHDVIROORZV
            email to the Parties dated June 17, 2015, as follows.
        
                ³7KH
                "The 7ULEXQDO
                       Tribunal has KDV considered
                                          FRQVLGHUHG WKH  SDUWLHV¶ comments
                                                        the parties'  FRPPHQWV and
                                                                                 DQG arguments
                                                                                        DUJXPHQWV LQ
                                                                                                    in
                 VXSSRUWRIWKHLUUHTXHVWV7KH7ULEXQDOUHIHUVWRLWVGHFLVLRQLQ3URFHGXUDO
                 support   of their requests. The Tribunal refers to its decision in Procedural
                 2UGHU  1R 
                 Order No.       GHQ\LQJ WKH
                               7 denying    the UHTXHVW
                                                request WR  DSSRLQW an
                                                          to appoint  DQ LQGHSHQGHQW   H[SHUW XQGHU
                                                                          independent expert     under
                 $UWLFOH 3(8)
                 Article     of
                                RI WKH ,%$ Rules
                                    the IBA   5XOHV WR
                                                      to UHYLHZ GRFXPHQWV withheld
                                                         review documents    ZLWKKHOG E\
                                                                                        by &ODLPDQWV
                                                                                           Claimants
                 RQ WKH
                 on  the EDVLV
                          basis WKDW
                                 that WKH\   DUH privileged.
                                        they are   SULYLOHJHG 7KHUH
                                                                There LV  QRWKLQJ LQ
                                                                        is nothing      5HVSRQGHQWV¶
                                                                                    in Respondents'
                 VXEPLVVLRQV WKDW
                 submissions             DOOD\V WKH
                                 that allays     the 7ULEXQDO¶V    FRQFHUQV LQ
                                                       Tribunal's concerns     in UHVSHFW
                                                                                   respect ofRI such
                                                                                                  VXFK
                 DSSRLQWPHQWDQGWKDWZRXOGMXVWLI\WKHUHYLVLRQRILWVGHFLVLRQ
                 appointment    and that would justify the revision of its decision.
            
                7KH
                The 7ULEXQDO    DOVR UHFDOOV
                      Tribunal also    recalls WKDW
                                                that LQ 3URFHGXUDO 2UGHU
                                                     in Procedural           1R 
                                                                      Order No.    7 WKH
                                                                                      the 7ULEXQDO
                                                                                          Tribunal
                VWDWHG WKDW
                stated   that WKH
                              the 7ULEXQDO   VKDOO decide
                                   Tribunal shall    GHFLGH any
                                                             DQ\ pending
                                                                   SHQGLQJ matters
                                                                            PDWWHUV EHWZHHQ
                                                                                       between WKH
                                                                                                the
                SDUWLHV 7KHUHIRUH
                parties.   Therefore, WKH
                                       the 7ULEXQDO  RUGHUV (a)
                                           Tribunal orders:         Claimants (0
                                                                D  &ODLPDQWV L  WR SURGXFH WKH
                                                                                   to produce   the
                HQJDJHPHQWOHWWHUVZLWKHDFKRIWKHODZILUPVOLVWHGRQWKHLUSULYLOHJHORJ
                engagement letters with each of the law firms listed on their privilege log,
                DQG (ii)
                and   LL WRLGHQWLI\WKHSDUWLHVWRWKH³GUDIWOHWWHUDJUHHPHQWUHJDUGLQJWKH
                          to identify the parties to the "draft letter agreement regarding the
                H[HUFLVHRIWKH2SWLRQ´UHIHUHQFHGLQ(QWU\1RDQG
                exercise of the Option" referenced in Entry No. 721; and (b)      E 5HVSRQGHQWV
                                                                                      Respondents
                WRSURGXFHDORJRIUHGDFWHGGRFXPHQWV6XFKGRFXPHQWVDQGLGHQWLILFDWLRQ
                to produce a log of redacted documents. Such documents and identification
                WREHFRPPXQLFDWHGE\HDFKSDUW\WRWKHRWKHUQRODWHUWKDQILYHGD\VIURP
                to be communicated by each party to the other no later than five days from
                WKHGDWHRIWKLVFRPPXQLFDWLRQ
                the date of this communication.
            
                $V WR
                As  to &ODLPDQWV¶
                        Claimants' UHTXHVW
                                      request WKDW   5HVSRQGHQWV produce
                                                that Respondents       SURGXFH minutes
                                                                                  PLQXWHV ofRI ExCom
                                                                                                 ([&RP
                PHHWLQJV after
                meetings   DIWHU September
                                  6HSWHPEHU 2013,
                                                  WKH
                                                          the 7ULEXQDO
                                                                 Tribunal UHIHUV
                                                                             refers WR
                                                                                      to WKH
                                                                                         the OHWWHU  RI
                                                                                               letter of
                5HVSRQGHQWV¶ of
                Respondents'    RI June
                                    -XQH 11,
                                            2015
                                                   where
                                                          ZKHUH Respondents
                                                                   5HVSRQGHQWV H[SODLQ
                                                                                    explain WKDW
                                                                                              that WKH\
                                                                                                    they
                SURGXFHG such
                produced   VXFK minutes
                                  PLQXWHVfor
                                            IRU WKH SHULRG prior
                                                 the period     SULRU WR
                                                                       to **$0     FHDVLQJ WR
                                                                           GGAM ceasing       to EH
                                                                                                  be WKH
                                                                                                     the
                PDQDJHPHQW services
                management     VHUYLFHV provider
                                          SURYLGHUforIRU WKH 6RODLUH &ODLPDQWV
                                                           the Solaire.    Claimants didGLG not
                                                                                             QRW object
                                                                                                  REMHFW
                DQG UHTXHVWHG
                and  requested onRQ April
                                     $SULO 17,
                                             2015
                                                  WKDW
                                                         that WKH
                                                               the 7ULEXQDO    GHFODUH WKH
                                                                    Tribunal declare          GRFXPHQW
                                                                                         the document
                H[FKDQJHSHULRGWREHFORVHGZLWKRXWUDLVLQJDQ\LVVXHDERXWWKH([&RP
                exchange period to be closed, without raising any issue about the ExCom
                PLQXWHV post-dating
                minutes  SRVWGDWLQJ WKH
                                        the WLPH  ZKHQ **$0
                                             time when               FHDVHG WR
                                                           GGAM ceased         to EH
                                                                                  be WKH PDQDJHPHQW
                                                                                      the management
                VHUYLFHVprovider
                services SURYLGHU WR
                                     to WKH 6RODLUH In
                                        the Solaire.    ,Q YLHZ RI WKLV
                                                            view of         H[SODQDWLRQ WKH
                                                                      this explanation    the 7ULEXQDO
                                                                                               Tribunal
                GHQLHV&ODLPDQWV¶UHTXHVW´
                denies  Claimants' request."
         
     ,QUHVSRQVHWRWKH&ODLPDQWV¶5HSO\ILOHGRQ-XQHRQ-XQH
    29.  In response to the Claimants' Reply, filed on June 15, 2015, on June 22, 2015,
         WKH5HVSRQGHQWVILOHGDUHTXHVWIRUSRVWSRQHPHQWRIWKH/LDELOLW\+HDULQJ7KH
         the Respondents filed a request for postponement of the Liability Hearing. The
         5HVSRQGHQWVVWDWHGDPRQJRWKHUVWKDWWKH&ODLPDQWV¶GDPDJHFDVHVSDQVQHDUO\
         Respondents   stated, among others, that the Claimants' damage case spans nearly
          SDJHV (or
         80 pages    RU "more
                         ³PRUH WKDQ         RI their
                                       KDOI´ of
                                than half'        WKHLU Reply
                                                         5HSO\ brief).
                                                                EULHI  7KH 5HVSRQGHQWV also
                                                                         The Respondents   DOVR
         VXEPLWWHG among
         submitted,   DPRQJ others,
                               RWKHUV that
                                        WKDW "Bifurcation
                                               ³%LIXUFDWLRQ ofRI Damages
                                                                   'DPDJHV :RXOG    (QKDQFH
                                                                               Would Enhance
         (IILFLHQF\ and
         Efficiency  DQG Ensure
                           (QVXUH WKDW  %ORRPEHUU\ Is
                                    that Bloomberg        ,V Not
                                                              1RW Prejudiced
                                                                   3UHMXGLFHG E\
                                                                                by &ODLPDQWV¶
                                                                                    Claimants'
         5HSHDWHG$WWHPSWVWR/HYHUDJHWKH6FKHGXOH´
         Repeated Attempts to Leverage the Schedule".
         


                                                          
                                                          17

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 19 of 139




     7KH
    30.   The 7ULEXQDO
                 Tribunal LQYLWHG    WKH Claimants
                            invited the    &ODLPDQWV toWR UHVSRQG
                                                             respond to  WR the
                                                                             WKH Respondents'
                                                                                  5HVSRQGHQWV¶ application
                                                                                                      DSSOLFDWLRQ
          IRUSRVWSRQHPHQWDQGWKH&ODLPDQWVGLGVRE\ILOLQJDUHVSRQVHGDWHG-XQH
          for postponement, and the Claimants did so by filing a response dated June 25,
          
          2015.
          
     7KH
    31.   The 7ULEXQDO     FDUHIXOO\ considered
                 Tribunal carefully     FRQVLGHUHG theWKH various
                                                             YDULRXV LVVXHV
                                                                        issues FDQYDVVHG
                                                                                 canvassed by    E\ the
                                                                                                      WKH Parties,
                                                                                                           3DUWLHV
          DQGLQUHVSHFWRIWKH5HVSRQGHQWV¶UHTXHVWWKDWWKH7ULEXQDOH[WHQGWKHGHDGOLQH
          and   in respect of the Respondents' request that the Tribunal extend the deadline
          IRUWKH5HVSRQGHQWV¶5HMRLQGHUWKH7ULEXQDOJUDQWHGWKDWUHTXHVWDQGH[WHQGHG
          for the Respondents' Rejoinder, the Tribunal granted that request and extended
          WKHGHDGOLQHIRUWKH5HMRLQGHUIURP$XJXVWWR6HSWHPEHU
          the deadline for the Rejoinder from August 14, 2015 to September 4, 2015.
        
     ,QUHVSHFWRIWKH5HVSRQGHQWV¶IXUWKHUUHTXHVWWRRUGHUWKH&ODLPDQWVWRSURGXFH
    32.   In respect of the Respondents' further request to order the Claimants to produce
          WKH draft
          the  GUDIW and
                      DQG ILQDO
                            final OHWWHU  DJUHHPHQW referenced
                                   letter agreement      UHIHUHQFHG LQ in (QWU\    1R 721,
                                                                              Entry No.       the
                                                                                                    WKH 7ULEXQDO
                                                                                                          Tribunal
          IRXQGLQIDYRURIWKH5HVSRQGHQWVDQGPDGHVXFKDQRUGHU
          found in favor of the Respondents and made such an order (among                DPRQJRWKHUV
                                                                                                  others).
        
     ,QSDUWLFXODUWKH5HVSRQGHQWVWKHPVHOYHVKDYHVWDWHGWKDW³>W@KH7ULEXQDOQHHG
    33.   In particular, the Respondents themselves have stated that "IVhe Tribunal need
          FRQVLGHUMXVWRQHGRFXPHQWWRFRQFOXGHWKDW&ODLPDQWV¶UHIXVDOWRHQJDJHLQDQ\
          consider   just one document to conclude that Claimants' refusal to engage in any
          PHDQLQJIXO H[FKDQJH
          meaningful     exchange aboutDERXW WKHLU FODLPV of
                                              their claims     RIprivilege
                                                                    SULYLOHJH LV
                                                                                 is XQVXVWDLQDEOH
                                                                                     unsustainable and    DQG WKDW
                                                                                                               that
          %ORRPEHUU\¶V      FRQFHUQV     VKRXOG   EH  DGGUHVVHG´         VHH
          Bloombeny's concerns should be addressed" (see Respondents' letter to     5HVSRQGHQWV¶        OHWWHU WR
          7ULEXQDOGDWHG$SULODWSDJH
          Tribunal dated April 17, 2015, at page 3).7KH³RQHGRFXPHQW´LQTXHVWLRQZDV
                                                                The "one document" in question was
          (QWU\  1R 721.
          Entry No.     Not
                               1RW only
                                    RQO\ has
                                           KDV the
                                                WKH 7ULEXQDO
                                                     Tribunal hadKDG the
                                                                        WKH opportunity
                                                                              RSSRUWXQLW\ to  WR review
                                                                                                   UHYLHZ (QWU\
                                                                                                             Entry
          1RWKH5HVSRQGHQWVKDYHDOVRKDGDFKDQFHWREHKHDUGRQ(QWU\1R
          No.   721, the Respondents have also had a chance to be heard on Entry No. 721
          GXULQJWKH/LDELOLW\+HDULQJ
          during   the Liability Hearing.
        
     ,QVKRUWLIRQWKH5HVSRQGHQWV¶RZQFDVHWKH7ULEXQDOQHHGFRQVLGHU³MXVWRQH
    34.   In short, if, on the Respondents' own case, the Tribunal need consider "just one
          GRFXPHQW´ then
          document",      WKHQ the
                                WKH 7ULEXQDO
                                     Tribunal hasKDV indeed
                                                      LQGHHG FRQVLGHUHG
                                                                considered that  WKDW document
                                                                                        GRFXPHQW —    ± with
                                                                                                          ZLWK the
                                                                                                                WKH
          IXOO EHQHILW of
          full benefit    RI the
                              WKH Respondents'
                                   5HVSRQGHQWV¶ Counsel's
                                                     &RXQVHO¶V cross-examination
                                                                     FURVVH[DPLQDWLRQ at      DW the
                                                                                                    WKH /LDELOLW\
                                                                                                          Liability
          +HDULQJ±DQGKDVIRXQGWKDWLWLVQHLWKHUUHOHYDQWQRUPDWHULDOWRWKHRXWFRPHRI
          Hearing    — and has found that it is neither relevant nor material to the outcome of
          WKHFDVH1HYHUWKHOHVVWKH7ULEXQDOGLGQRWVWRSDWPHUHO\FRQVLGHULQJRQO\RQH
          the case. Nevertheless, the Tribunal did not stop at merely considering only one
          GRFXPHQW on
          document     RQ the
                            WKH Claimants'
                                 &ODLPDQWV¶ privilege
                                               SULYLOHJH log.
                                                            ORJ The
                                                                   7KH 7ULEXQDO
                                                                          Tribunal has KDV also
                                                                                             DOVR reviewed
                                                                                                   UHYLHZHG theWKH
          &ODLPDQWV¶SULYLOHJH
          Claimants'     privilege ORJ   DQG finds
                                     log and   ILQGV that
                                                       WKDW on
                                                              RQ LWV IDFH there
                                                                  its face,    WKHUH is
                                                                                       LV nothing
                                                                                           QRWKLQJ relevant
                                                                                                       UHOHYDQW or
                                                                                                                 RU
          PDWHULDO to
          material   WR the
                         WKH outcome
                              RXWFRPH ofRI the
                                             WKH FDVH   QRWZLWKVWDQGLQJ the
                                                  case (notwithstanding           WKH fact
                                                                                       IDFW that
                                                                                              WKDW there
                                                                                                    WKHUH LV DOVR
                                                                                                            is also
          QRWKLQJRQLWVIDFHZKLFKOHDGVWKH7ULEXQDOWRGLVEHOLHYHWKH&ODLPDQWV¶FODLPV
          nothing   on its face which leads the Tribunal to disbelieve the Claimants' claims
          RI privilege).
          of  SULYLOHJH  7KH
                             The 7ULEXQDO      IXUWKHU FRQVLGHUV
                                    Tribunal further       considers this WKLV matter
                                                                                 PDWWHU in LQ addressing
                                                                                                 DGGUHVVLQJ theWKH
          5HVSRQGHQWV¶FRQFHUQVRQSURFHGXUDOIDLUQHVVDQGHTXDOLW\LQWKH$QQH[WRWKLV
          Respondents'      concerns on procedural fairness and equality in the Annex to this
          /LDELOLW\$ZDUG
          Liability Award.
        
     For
    35.   )RU FRPSOHWHQHVV
                completeness, the WKH 7ULEXQDO   QRWHV that,
                                        Tribunal notes      WKDW on
                                                                   RQ -XO\
                                                                        July 24, 2015,
                                                                                      the
                                                                                              WKH Respondents
                                                                                                    5HVSRQGHQWV
          ILOHGDQDSSOLFDWLRQIRUELIXUFDWLRQRIWKHSURFHHGLQJVLQWRDKHDULQJRQOLDELOLW\
          filed an application for bifurcation of the proceedings into a hearing on liability
          DQG aD hearing
          and       KHDULQJ onRQ TXDQWXP      $JDLQ the
                                    quantum. Again,          WKH Respondents
                                                                   5HVSRQGHQWV emphasized
                                                                                        HPSKDVL]HG that  WKDW the
                                                                                                                WKH
          Claimants' damage case spans "more than half' of their Reply, and LV
          &ODLPDQWV¶     GDPDJH     FDVH  VSDQV   ³PRUH    WKDQ     KDOI´   RI  WKHLU  5HSO\     DQG  is



                                                            
                                                            18

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 20 of 139




         DFFRPSDQLHG by
         accompanied  E\ three
                          WKUHH expert
                                 H[SHUW UHSRUWV  H[KLELWV
                                         reports, 77             DQG 54
                                                       exhibits and    authorities,
                                                                          DXWKRULWLHV totaling
                                                                                        WRWDOLQJ
         PRUHWKDQSDJHV
         more than 5,200 pages.
        
     7KH
    36.   The 7ULEXQDO JUDQWHG the
               Tribunal granted  WKH Respondents'
                                      5HVSRQGHQWV¶ request
                                                     UHTXHVW to
                                                              WR bifurcate
                                                                  ELIXUFDWH the
                                                                             WKH proceedings
                                                                                  SURFHHGLQJV in
                                                                                               LQ
          322QWKH5HVSRQGHQWV¶FDVHWKLVKDGWKHHIIHFWRIKDOYLQJWKHFDVHWKDWWKH
          PO  11. On the Respondents' case, this had the effect of halving the case that the
          5HVSRQGHQWVKDGWRPHHW,QSDUWLFXODUWKH7ULEXQDOQRWHVWKHIROORZLQJGDWHV
          Respondents  had to meet. In particular, the Tribunal notes the following dates:
        
           D  The
          (a)   7KH'HIHQVHZDVILOHGRQ'HFHPEHU
                    Defense was filed on December 7, 2014.
                
           E  The
          (b)   7KH$PHQGHG'HIHQVHZDVILOHGRQ)HEUXDU\
                    Amended Defense was filed on February 2, 2015.
        
           F  The
          (c)   7KH5HSO\ZDVILOHGRQ-XQH
                    Reply was filed on June 15, 2015.
        
           G  The
          (d)   7KH5HMRLQGHUZDVILOHGRQ6HSWHPEHU
                    Rejoinder was filed on September 4, 2015.

    F. Filing
            7!7%@#$;;7&7#%!#?>8"%&'
                  of Additional Documents
          
     On
    37.   2Q October
                2FWREHU     LQ
                            5, 2015,      DFFRUGDQFH with
                                      in accordance    ZLWK PO
                                                             32 12,
                                                                   the
                                                                       WKH Claimants
                                                                            &ODLPDQWV ILOHG    WKH
                                                                                         filed the
          IROORZLQJ   :LWQHVV Declarations
          following Witness       'HFODUDWLRQV and
                                                DQG Expert
                                                     ([SHUW Reports
                                                             5HSRUWV (as
                                                                        DV well
                                                                            ZHOO as
                                                                                  DV exhibits
                                                                                      H[KLELWV and
                                                                                                DQG
          DWWDFKPHQWVWRWKHVHGRFXPHQWV
          attachments     to these documents)(the
                                                WKH³!78%&'3;;7&7#%!#?>8"%&'´
                                                    "Claimants' Additional Documents").
          
            D  6XSSOHPHQWDO'HFODUDWLRQRI$QGUHZ.OHEDQRZ'HFODUDWLRQ
           (a)    Supplemental Declaration of Andrew Klebanow Declaration;
                 
            E  6XSSOHPHQWDO'HFODUDWLRQRI-RQDWKDQ'5HLQ
           (b)    Supplemental Declaration of Jonathan D. Rein;
        
            F  6XSSOHPHQWDO'HFODUDWLRQRI0LFKDHO)UHQFK
           (c)    Supplemental Declaration of Michael French;
        
            G  6XSSOHPHQWDO'HFODUDWLRQRI*DUU\:6DXQGHUV
           (d)    Supplemental Declaration of Garry W. Saunders;
        
            H  6XSSOHPHQWDO'HFODUDWLRQRI:LOOLDP3:HLGQHU
           (e)    Supplemental Declaration of William P. Weidner;
        
            I  6XSSOHPHQWDO([SHUW5HSRUWRI:LOOLDP7LPPLQVDQG
           (f)    Supplemental Expert Report of William Timmins; and
        
            J  Third
           (g)   7KLUG([SHUW5HSRUWRI3URIHVVRU*XKDQ6XEUDPDQLDQ
                         Expert Report of Professor Guhan Subramanian.
        
     Paragraph
    38.   3DUDJUDSK 4   of
                            RI PO
                                32 12
                                     provided
                                        SURYLGHG that
                                                   WKDW "No
                                                         ³1R direct
                                                              GLUHFW H[DPLQDWLRQ     RWKHU WKDQ
                                                                      examination (other       than
          LQWURGXFWLRQRIWKHZLWQHVVRUH[SHUW
          introduction of the witness or expert),KRZHYHU&ODLPDQWVPD\ILOHQRODWHUWKDQ
                                                     however Claimants may file, no later than
          2FWREHU
          October 8,  2015,
                         VXSSOHPHQWDO  GHFODUDWLRQV UHODWHGWR
                                supplemental declarations   related to QHZ
                                                                        new HYLGHQFHVXEPLWWHG
                                                                             evidence submitted
          E\5HVSRQGHQWVZLWKWKH5HMRLQGHU&URVVH[DPLQDWLRQVKDOOEHOLPLWHGLQVFRSH
          by Respondents with the Rejoinder. Cross-examination shall be limited in scope
          WRWKHZLWQHVV¶VGHFODUDWLRQ´7KLVSRVLWLRQZDVQHJRWLDWHGEHWZHHQWKH3DUWLHV
          to the witness 's declaration". This position was negotiated between the Parties,


                                                    19
                                                    

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 21 of 139




           ZKRKDGDJUHHGWKDWERWKVLGHVFRXOGVXEPLWQHZ³GRFXPHQWVRULQIRUPDWLRQ«
           who     had agreed that both sides could submit new "documents or information...
                                          
           XSWR2FWREHU´
           up to October 5, 201P1.          
           
      7KHRQO\GLVSXWHEHWZHHQWKH3DUWLHVLQUHODWLRQWRQHZGRFXPHQWVZDVZKHWKHU
     39.   The only dispute between the Parties in relation to new documents was whether,
           LQ UHODWLRQ to
           in relation     WR such
                               VXFK new
                                      QHZ documents
                                              GRFXPHQWV or  RU LQIRUPDWLRQ
                                                                 information, HDFK      VLGH should
                                                                                   each side    VKRXOG have
                                                                                                         KDYH the
                                                                                                                WKH
           FKDQFH to
           chance     WR UHVSRQG
                          respond or  RU address
                                           DGGUHVV them
                                                       WKHP inLQ direct
                                                                    GLUHFW examination.
                                                                             H[DPLQDWLRQ The7KH Respondents
                                                                                                     5HVSRQGHQWV
           VXEPLWWHG that
           submitted      WKDW no
                                 QR GLUHFW
                                      direct H[DPLQDWLRQ         VKRXOG be
                                                 examination should          EH permitted
                                                                                 SHUPLWWHG save
                                                                                               VDYH for
                                                                                                      IRU witness
                                                                                                           ZLWQHVV
           LQWURGXFWLRQV7KH&ODLPDQWVKRZHYHUFRQWHPSODWHGGLUHFWH[DPLQDWLRQOLPLWHG
           introductions. The Claimants, however, contemplated direct examination limited
           WR introductions
           to   LQWURGXFWLRQV and  DQG opportunities
                                           RSSRUWXQLWLHV to  WR supplement
                                                                   VXSSOHPHQW the  WKH witness's
                                                                                         ZLWQHVV¶V previously
                                                                                                       SUHYLRXVO\
           VXEPLWWHGGHFODUDWLRQVEXWRQO\WRWKHH[WHQWQHFHVVDU\WRUHVSRQGWRRUDGGUHVV
           submitted     declarations but only to the extent necessary to respond to or address
           DQ\ new
           any     QHZ documents
                         GRFXPHQWV or    RU LQIRUPDWLRQ       VXEPLWWHG by
                                                information submitted           E\ October
                                                                                     2FWREHU 5,  2015.
                                                                                                      At
                                                                                                             $W aD
           WHOHFRQIHUHQFH on
           teleconference       RQ 6HSWHPEHU
                                     September 11,    2015,
                                                           the
                                                                   WKH Parties
                                                                        3DUWLHV had
                                                                                  KDG the
                                                                                       WKH IXOO RSSRUWXQLW\ to
                                                                                            full opportunity     WR
           SUHVHQWWKHLUYDULRXVSRVLWLRQVDQGKDGWKHQDJUHHGWRWKHZRUGLQJRI3DUDJUDSK
           present   their various positions, and had then agreed to the wording of Paragraph
           RI32ZKLFKPHPRULDOL]HGWKH3DUWLHV¶DJUHHPHQWDWWKHWHOHFRQIHUHQFH
           4  of PO 12, which memorialized the Parties' agreement at the teleconference.
         
      6XEVHTXHQWO\
     40.   Subsequently, on     RQ October
                                     2FWREHU 13,  2015,
                                                        the
                                                                WKH Respondents
                                                                      5HVSRQGHQWV wrote
                                                                                       ZURWH toWR the
                                                                                                    WKH 7ULEXQDO
                                                                                                         Tribunal
           VWDWLQJ  WKDW  ³LQ
           stating that, "in light of Claimants' submission of witness statements, H[SHUW
                                   OLJKW RI   &ODLPDQWV¶   VXEPLVVLRQ      RI ZLWQHVV  VWDWHPHQWV   expert
           UHSRUWV   IDFWXDO    H[KLELWV    DQG OHJDO   DXWKRULWLHV    RI ODVW
           reports, factual exhibits, and legal authorities of last Monday [October 5,   0RQGD\     >2FWREHU   
           @ Bloomberg
           2015],    %ORRPEHUU\ UHTXHVWV
                                      requests WKDW      GRFXPHQWV EH
                                                    that documents       be LQFOXGHG
                                                                              included LQin WKH
                                                                                              the UHFRUG
                                                                                                   record ofRI WKH
                                                                                                                the
           $UELWUDWLRQ and
           Arbitration      DQG also
                                   DOVR EH    DYDLODEOH for
                                          be available      IRU cross
                                                                  FURVV and     rebuttal". 7KH
                                                                          DQG UHEXWWDO´           5HVSRQGHQWV
                                                                                              The Respondents
           SURYLGHGWKH7ULEXQDODOLQNWRDQ)73VLWHWKDWFRQWDLQHGDQXPEHURIH[KLELWV
           provided     the Tribunal a link to an FTP site that contained a number of exhibits
             WKH³"Respondents'
           (the      "'<#%;"%&'3><<!"8"%&!G97
                                      Supplemental Exhibits").      7&'´ 
         
      On
     41.   2QWKHILUVWGD\RIWKH/LDELOLW\+HDULQJWKH7ULEXQDOSURYLGHGERWK3DUWLHVZLWK
                the first day of the Liability Hearing, the Tribunal provided both Parties with
           DQ opportunity
           an   RSSRUWXQLW\ to  WR deal
                                     GHDO with
                                            ZLWK both
                                                   ERWK the
                                                          WKH Claimants'
                                                                &ODLPDQWV¶ Additional
                                                                               $GGLWLRQDO Materials
                                                                                             0DWHULDOV andDQG the
                                                                                                                WKH
                                                            
           5HVSRQGHQWV¶6XSSOHPHQWDO([KLELWV
           Respondents'       Supplemental Exhibits2.

                                                        
      7KH7ULEXQDOWKHUHDIWHUGHFLGHGDVIROORZV
     42.   The Tribunal thereafter decided as follows3:   
         
            ³$VUHJDUGVWKHGRFXPHQWVILOHGUHFHQWO\E\>WKH5@HVSRQGHQWVZHZLOOWDNH
            "As regards the documents filed recently by [the RJespondents, we will take
             WKHPLQLQWKHUHFRUGSURYLVLRQDOO\DQGDVZHJRDORQJDQGVHHZKDWXVH
             them in in the record provisionally, and as we go along and see what use
             \RX make
             you  PDNH of
                        RI WKHP ZH will
                            them, we   ZLOO consider
                                             FRQVLGHU LW
                                                       it atDW WKH
                                                                the WLPH VSHFLILFDOO\ on
                                                                     time specifically  RQ HDFK
                                                                                            each
             GRFXPHQWZKDWZHGRDV\RXXVHLW´
             document,  what we do as you use it."
         
                               



1$QQH[WR32
   Annex to PO 12.
 
26HH7UDQVFULSW  2FWREHU
   See Transcript (October 15),SS±
                                 pp 3 — 7.
 
36HH7UDQVFULSW  2FWREHU
   See Transcript (October 15),SDWOLQHV±
                                 p 91 at lines 12 — 17.



                                                             
                                                             20

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 22 of 139




     Accordingly,
    43.  $FFRUGLQJO\WKH5HVSRQGHQWVZHUHIUHHWRUHO\RQDQGDGGXFHPDWHULDOWKDWDW
                         the Respondents were free to rely on and adduce material that, at
         WKHLU LQLWLDWLYH
         their                WKH\ had
                initiative, they     KDG ILOHG   WZR days
                                           filed two      GD\V before
                                                                   EHIRUH the
                                                                             WKH /LDELOLW\  +HDULQJ
                                                                                   Liability Hearing.
         1HYHUWKHOHVV the
         Nevertheless,    WKH Respondents
                               5HVSRQGHQWV didGLG not
                                                    QRW UHO\  GXULQJ the
                                                         rely during      WKH hearing
                                                                               KHDULQJ on
                                                                                        RQ any
                                                                                            DQ\ of
                                                                                                 RI the
                                                                                                     WKH
         GRFXPHQWVWKDWWKH\KDGDGGXFHGDVSDUWRIWKHLU6XSSOHPHQWDO([KLELWV
         documents    that they had adduced as part of their Supplemental Exhibits.
         
     On
    44.  2Q'HFHPEHUWKH5HVSRQGHQWVUHTXHVWHGWKDWWKH7ULEXQDOLQFOXGHLQ
             December 10, 2015, the Respondents requested that the Tribunal include in
         WKHUHFRUGWKH5HVROXWLRQE\WKH3KLOLSSLQH&RXUWRI$SSHDOVGDWHG1RYHPEHU
         the record the Resolution by the Philippine Court of Appeals, dated November
          2015
         27,   (the
                     WKH "Resolution").
                           ³ "'#!>&7#%´ $W    WKH LQYLWDWLRQ
                                            At the    invitation of RI the
                                                                        WKH 7ULEXQDO WKH Claimants
                                                                             Tribunal, the   &ODLPDQWV
         FRPPHQWHGRQ'HFHPEHUWKDWWKH\GLGQRWRSSRVHWKHLQFOXVLRQRIWKH
         commented     on December 15, 2015 that they did not oppose the inclusion of the
         5HVROXWLRQ LQ
         Resolution        WKH UHFRUG
                       in the            EXW that
                                record, but   WKDW they
                                                    WKH\ did
                                                           GLG not
                                                                QRW agree
                                                                      DJUHH with
                                                                              ZLWK the
                                                                                    WKH Respondents'
                                                                                         5HVSRQGHQWV¶
         FKDUDFWHUL]DWLRQ of
         characterization    RI the
                                 WKH Resolution
                                      5HVROXWLRQ orRU LWV LQWHQGHG HIIHFWV
                                                        its intended               2Q December
                                                                         effects. On    'HFHPEHU 17,
         WKH7ULEXQDOLQIRUPHGWKH3DUWLHVWKDWLWKDGLQFOXGHGWKH5HVROXWLRQLQWKH
         2015,  the Tribunal informed the Parties that it had included the Resolution in the
         5HFRUG
         Record.
         
     At
    45.  $W the
             WKH closing
                  FORVLQJ of
                            RI the
                                WKH /LDELOLW\ +HDULQJ the
                                     Liability Hearing      WKH Respondents
                                                                 5HVSRQGHQWV raised
                                                                                  UDLVHG concerns
                                                                                          FRQFHUQV onRQ
         SURFHGXUDO HTXDOLW\
         procedural               DQG balance.
                       equality and    EDODQFH Because
                                                  %HFDXVH of RI their
                                                                  WKHLU H[WHQW WKHVH concerns
                                                                          extent, these  FRQFHUQV are
                                                                                                     DUH
         GHVFULEHGDQGDGGUHVVHGE\WKH7ULEXQDOLQWKH$QQH[WRWKLV/LDELOLW\$ZDUG
         described and addressed by the Tribunal in the Annex to this Liability Award.

                                 




                                                      21
                                                      

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 23 of 139




 CHRONOLOGY
III.      OF
                    EVENTS LEADING TO    
                                      THE ARBITRATION
            
       ,Q
      46.        HDUO\ March
            In early     0DUFK 2011,
                                    Mr.
                                           0U Razon
                                                  5D]RQ and
                                                          DQG Mr.
                                                                 0U Weidner
                                                                      :HLGQHU had KDG an
                                                                                         DQ LQLWLDO  PHHWLQJ By
                                                                                             initial meeting.        %\
            0DUFK0U5D]RQDQG0U:HLGQHUEHJDQQHJRWLDWLRQV
            March     16, 2011, Mr. Razon and Mr. Weidner began negotiations.
            
       By
      47.   %\ aD Management
                     0DQDJHPHQW 6HUYLFHV         $JUHHPHQW dated
                                       Services Agreement         GDWHG 6HSWHPEHU
                                                                            September 9, 2011 (theWKH "MSA")
                                                                                                              ³´ 
            EHWZHHQ Respondents
            between       5HVSRQGHQWV and  DQG GGAM
                                                    **$0 (collectively,
                                                                 FROOHFWLYHO\ the
                                                                                  WKH "MSA
                                                                                        ³ :&7"'´
                                                                                                     Parties"), theWKH
            5HVSRQGHQWV engaged
            Respondents         HQJDJHG GGAM
                                            **$0 to   WR manage
                                                           PDQDJH the WKH Respondents'
                                                                             5HVSRQGHQWV¶ LQWHJUDWHG           FDVLQR
                                                                                                 integrated casino
            UHVRUW trading
            resort,    WUDGLQJ as DV the
                                       WKH 6RODLUH
                                             Solaire LQ     0DQLOD 7KLV
                                                        in Manila.               $UELWUDWLRQ arises
                                                                         This Arbitration         DULVHV IURP
                                                                                                             from theWKH
            &ODLPDQWV¶DOOHJDWLRQRIZURQJIXOWHUPLQDWLRQRIWKH06$E\WKH5HVSRQGHQWV
            Claimants'       allegation of wrongful termination of the MSA by the Respondents.
            8QGHU the
            Under     WKH MSA,
                            06$ Bloomberry
                                     %ORRPEHUU\ Hotels+RWHOV and
                                                                DQG 6XUHVWH    HQJDJHG GGAM
                                                                      Sureste engaged        **$0 to      WR provide
                                                                                                               SURYLGH
            PDQDJHPHQWDQGWHFKQLFDOVHUYLFHVLQWKHGHYHORSPHQWDQGFRQVWUXFWLRQ
            management         and technical services in the development and construction of                      RIWKH
                                                                                                                     the
            )DFLOLWLHV and
            Facilities,    DQG to
                                 WR manage
                                     PDQDJH the WKH operation
                                                      RSHUDWLRQ ofRI the
                                                                       WKH Facilities
                                                                             )DFLOLWLHV for
                                                                                          IRU aD ten-year
                                                                                                   WHQ\HDU period.
                                                                                                                SHULRG
            **$0ZRXOGEHSDLGIHHVDFFRUGLQJWRIRUPXODHVSHFLILHGLQWKH06$
            GGAM        would be paid fees according to formulae specified in the MSA.
          
       On
      48.   2Q -DQXDU\
                   January 26,  2012,
                                      Prime
                                             3ULPH Metroline
                                                       0HWUROLQH acquired
                                                                     DFTXLUHG        RZQHUVKLS of
                                                                                  75% ownership             RI Active
                                                                                                                 $FWLYH
            Alliance, Inc. ("AM") (later renamed Bloomberry Resorts Corp., or "BRC").
            $OOLDQFH,QF      ³´     ODWHUUHQDPHG%ORRPEHUU\5HVRUWV&RUSRU³                       ´
            
       By
      49.   %\DQ(TXLW\2SWLRQ$JUHHPHQWGDWHG$SULO
                  an Equity Option Agreement dated April 16, 2012 (the               WKH³
                                                                                          "EOA")  ´ EHWZHHQDQG
                                                                                                       between and
            DPRQJ Prime
            among      3ULPH Metroline
                                 0HWUROLQH Transport
                                             7UDQVSRUW Corp.
                                                            &RUS ("PMTC,"
                                                                     ³´ the   WKHSUHGHFHVVRU
                                                                                         predecessor in     LQ LQWHUHVW
                                                                                                                interest
            WR Prime
            to   3ULPH Metroline
                         0HWUROLQH Holdings,
                                        +ROGLQJV ,QF    RU "PMHI"),
                                                      Inc., or   ³´  BRC  %5& and
                                                                                       DQG GGAM
                                                                                            **$0 (the     WKH "EOA
                                                                                                                 ³ 
            Parties"). Under
            :&7"'´        8QGHU the
                                     WKH (2$
                                          EOA, PMTC,307& as DV Grantor,
                                                                   *UDQWRU granted
                                                                                JUDQWHG GGAM
                                                                                           **$0 an    DQ option
                                                                                                             RSWLRQ to
                                                                                                                      WR
                                              
            SXUFKDVH (the
            purchase       WKH³"Option"),4
                                    <&7#%´  DWDQDJUHHGXSRQVWULNHSULFHRI3+3SHUVKDUH
                                                 at an agreed-upon strike price of PHP 1.67 per share,
            VKDUHV
            921,184,056                 WKH³9:"'´
                              shares (the   "Shares")LQ%5&
                                                           in BRC.
          
        %HWZHHQ April
      50. Between        $SULO 16,
                                   2012
                                        and
                                              DQG May
                                                     0D\ 2,
                                                            2012,
                                                                the
                                                                        WKH Parties
                                                                             3DUWLHV took
                                                                                      WRRNSDUW
                                                                                             part in LQ aD roadshow
                                                                                                             URDGVKRZ
              WKH³"Roadshow")
            (the      #;'9#A´ SUHFHGLQJWKH,32RI%5&7KH5HVSRQGHQWVVXEPLWWKDWWKLV
                                      preceding the IPO of BRC. The Respondents submit that this
            LV aD misnomer,
            is      PLVQRPHU and DQG that
                                         WKDW this
                                                WKLV exercise
                                                      H[HUFLVH was
                                                                  ZDV LQ   IDFW not
                                                                         in fact   QRW an
                                                                                        DQ ,32
                                                                                             IPO but EXW aD "top-up
                                                                                                               ³WRSXS
                          ZKHUH the
            RIIHULQJ´ where
            offering"               WKH shares
                                         VKDUHV inLQ BRC
                                                       %5& were
                                                              ZHUH not
                                                                      QRW sold
                                                                             VROG to
                                                                                   WR the
                                                                                       WKH public.
                                                                                            SXEOLF For)RU ease
                                                                                                               HDVH of
                                                                                                                      RI
            UHIHUHQFH the
            reference,      WKH 7ULEXQDO   ZLOO UHIHU
                                 Tribunal will              WR this
                                                     refer to   WKLV as
                                                                      DV the
                                                                           WKH "Top-up
                                                                                ³#<D>< Offering",            ZLWKRXW
                                                                                                 $$":7%@´ without
            SUHMXGLFHWRHLWKHU3DUW\¶VULJKWV7KH7RSXS2IIHULQJFORVHGRQ0D\DW
            prejudice     to either Party's rights. The Top-up Offering closed on May 3, 2012 at
            3+3SHUVKDUHZLWKWKH,32VL[WLPHVRYHUVXEVFULEHG
            PHP     7.50 per share, with the IPO six times oversubscribed.
          
      
      51. On2Q December
                   'HFHPEHU 20,   2012,
                                        GGAM
                                                **$0 exercised
                                                           H[HUFLVHG its LWV Option,
                                                                               2SWLRQ paying
                                                                                         SD\LQJ approximately
                                                                                                     DSSUR[LPDWHO\
                                                    
            86 million
            US$37.43        PLOOLRQ to   307& 7KH
                                      WR PMTC.5            SULFH was
                                                      The price    ZDV calculated
                                                                           FDOFXODWHG byE\ taking
                                                                                             WDNLQJ theWKH pre-IPO
                                                                                                               SUH,32
            VWULNHSULFHRI3+3SHUVKDUHPXOWLSOLHGE\%5&VKDUHVIRUD
            strike   price of PHP 1.67 per share multiplied by 921,184,056 BRC shares, for a
            WRWDORI3+3
            total   of PHP 1,538,377,374.

 
 
 4-&%&ODLPDQWV¶([KLELW&( 6HFWLRQRIWKH(2$
   JCB-76/ Claimants' Exhibit CE-10 (Section 2.1 of the EOA).
 
 5&ODLPDQWV¶,QWHULP0HDVXUHV([KLELW&(/HWWHUIURP%:HLGQHUWR(5D]RQ'HFHPEHU
   Claimants' Interim Measures Exhibit CE-4, Letter from B. Weidner to E. Razon, December 20, 2012.



                                                                
                                                                22
 
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 24 of 139




          
      
      52. 7KH     &ODLPDQWV say
            The Claimants        VD\ that
                                       WKDW they
                                             WKH\ paid
                                                    SDLG fair
                                                           IDLU value
                                                                 YDOXH for
                                                                        IRU the
                                                                             WKH 6KDUHV
                                                                                   Shares, theWKH 6KDUHV  ZHUH
                                                                                                    Shares were
            SXUFKDVHG free
            purchased     IUHH and
                                 DQG FOHDU   RI all
                                        clear of   DOO liens
                                                        OLHQV or
                                                               RU restrictions,
                                                                   UHVWULFWLRQV and
                                                                                   DQG (atDW the
                                                                                               WKH time
                                                                                                     WLPH of
                                                                                                           RI the
                                                                                                               WKH
            6WDWHPHQWRI&ODLP
            Statement of Claim)ZHUHYDOXHGDWRYHU86PLOOLRQ
                                       were valued at over US$200 million.
          
      
      53. 7KH&ODLPDQWVIXUWKHUVD\
            The Claimants further say that     WKDW0U5D]RQDQGKLVUHSUHVHQWDWLYHVVXEVHTXHQWO\
                                                     Mr. Razon and his representatives subsequently
            DFNQRZOHGJHG GGAM's
            acknowledged         **$0¶V ownership
                                               RZQHUVKLS of   RI the
                                                                    WKH **$0
                                                                         GGAM 6KDUHV Shares on   RQ numerous
                                                                                                       QXPHURXV
            RFFDVLRQVERWKEHIRUHDQGDIWHUWKHWHUPLQDWLRQRIWKH06$DQGHYHQRIIHUHGWR
            occasions,    both before and after the termination of the MSA, and even offered to
            KHOS**$0VHOOLWV6KDUHVDVIROORZV
            help   GGAM sell its Shares, as follows:
          
              D  ,QDOHWWHUGHOLYHUHGWR**$0RQ-XO\%ORRPEHUU\DFNQRZOHGJHG
             (a)  In a letter delivered to GGAM on July 12, 2013, Bloomberry acknowledged
                              "8.7% equity stake".6
                  **$0¶V³HTXLW\VWDNH´
                  GGAM's
                             
              E 2Q6HSWHPEHU5D]RQSXEOLFO\VWDWHGLQ7KH:DOO6WUHHW-RXUQDOLQ
             (b)  On September 12, 2013, Razon publicly stated in The Wall Street Journal in
                  UHIHUHQFHWRWKH**$0¶VVWRFN³>W@KDW¶VWKHLU¶V7KH\FDQGRZKDWHYHUWKH\
                  reference   to the GGAM's stock, "[t]hat's their's. They can do whatever they
                        with the stake . . . For the right price I might buy it".7
                  ZDQWZLWKWKHVWDNH)RUWKHULJKWSULFH,PLJKWEX\LW´
                  want
          
              F  On
             (c)  2Q 6HSWHPEHU
                       September 13,    2013,
                                              another
                                                      DQRWKHU BRC%5& official
                                                                         RIILFLDO publicly
                                                                                    SXEOLFO\ acknowledged
                                                                                                 DFNQRZOHGJHG
                  **$0¶V LQGHSHQGHQW
                  GGAM's                        RQJRLQJ ownership
                               independent, ongoing         RZQHUVKLS interest
                                                                         LQWHUHVW in
                                                                                    LQ the
                                                                                        WKH 6KDUHV   IROORZLQJ
                                                                                             Shares following
                  WKHWHUPLQDWLRQRIWKH06$VWDWLQJWKDW³>V@RPHSHRSOHKDYHDOUHDG\EHHQ
                  the termination of the MSA, stating that "[s]ome people have already been
                  SLWFKLQJWRXVWKDWWKH\DUHLQWHUHVWHGLQDFTXLULQJWKHVWDNHLI**$0ZDQWV
                 pitching   to us that they are interested in acquiring the stake if GGAM wants
                  to get rid of it".8
                  WRJHWULGRILW´
          
      
      54. On2Q December
                  'HFHPEHU 20,  2012,
                                      GGAM,
                                             **$0 BRC  %5& andDQG PMTC
                                                                      307& HQWHUHG      LQWR aD Participation
                                                                               entered into         3DUWLFLSDWLRQ
            $JUHHPHQW ("PA")
            Agreement       ³´ DVWKH,QYHVWRU&RPSDQ\DQG*UDQWRUUHVSHFWLYHO\8QGHU
                                      as the Investor, Company, and Grantor, respectively. Under
            WKH3$&ODXVHSURYLGHVWKDW³LQWKHHYHQWWKDWWKH06$WHUPLQDWHVIRUDQ\
            the  PA, Clause 5.4 provides that "in the event that the MSA terminates for any
            UHDVRQ   ZKDWVRHYHU (other
            reason whatsoever           RWKHU WKDQ
                                                than a D willful
                                                           ZLOOIXO EUHDFK
                                                                    breach of RI WKH 06$ E\
                                                                                  the MSA       by &ODLPDQWV
                                                                                                     Claimants),
            >&ODLPDQWV@VKDOOKDYHWKHRQJRLQJULJKWWRUHTXLUH>307&@WRSXUFKDVHDOOEXW
            [Claimants]     shall have the ongoing right to require [PMTC] to purchase all, but
                 part, of[Claimant] 's Shares at the Fair Value of such Shares".9
            QRWSDUWRI>&ODLPDQW@¶V6KDUHVDWWKH)DLU9DOXHRIVXFK6KDUHV´
            not
            
      
      55. On2Q0DUFKWKH6RODLUHKDGLWV*UDQG2SHQLQJ
                 March 16, 2013, the Solaire had its Grand Opening.
          
      
      56. On2Q-XO\0U5D]RQVHQW**$0DQHPDLODVVHUWLQJWKDW5HVSRQGHQWV
                 July 12, 2013, Mr. Razon sent GGAM an e-mail asserting that Respondents
            KDG FRPH
            had    come toWR the
                               WKH "arm
                                    ³ILUP conclusion"
                                            FRQFOXVLRQ´ thatWKDW the
                                                                   WKH MSA
                                                                        06$ hadKDG "failed"
                                                                                      ³IDLOHG´ andDQG that
                                                                                                        WKDW "an
                                                                                                              ³DQ
            DPLFDEOHparting
            amicable     SDUWLQJ ofRI ways"    ZDV ³LQ
                                        ZD\V´ was          HYHU\RQH¶V LQWHUHVW´
                                                       "in everyone's                  7KDW e-mail
                                                                          interest." That      HPDLO HQFORVHG
                                                                                                        enclosed



6&ODLPDQWV¶([KLELW&(
  Claimants' Exhibit CE-3.

7&ODLPDQWV¶([KLELW&(
  Claimants' Exhibit CE-235.

8&ODLPDQWV¶,QWHULP0HDVXUHV([KLELW&(
  Claimants' Interim Measures Exhibit CE-82.

9&ODLPDQWV¶,QWHULP0HDVXUHV([KLELW&(
  Claimants' Interim Measures Exhibit CE-60.



                                                            
                                                            23

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 25 of 139




              DQ unsigned
              an  XQVLJQHG letter
                            OHWWHU (the
                                     WKH "12
                                          ³ July  "&&":´  providing
                                               6>!= Letter")  SURYLGLQJ aD list
                                                                              OLVW of
                                                                                    RI grievances
                                                                                        JULHYDQFHV LQ
                                                                                                    in
              FRQQHFWLRQZLWK**$0¶VSHUIRUPDQFHXQGHUWKH06$
              connection with GGAM's performance under the MSA.
         
     
     57. On2Q-XO\0V(2FFHxD
               July 22, 2013, Ms. E. Occelia (Chief &KLHI Financial
                                                           )LQDQFLDO2IILFHURI5HVSRQGHQWVDQG
                                                                         Officer of Respondents and
           307& as
           PMTC,    DV well
                        ZHOO as
                              DV the
                                  WKH Treasurer,
                                       7UHDVXUHU ([HFXWLYH   2IILFHU and
                                                    Executive Officer,      DQG former
                                                                                   IRUPHU Director
                                                                                             'LUHFWRU of
                                                                                                       RI
           %5&  requested
           BRC)   UHTXHVWHG that
                               WKDW the
                                     WKH GGAM
                                          **$0 principals
                                                    SULQFLSDOV meet
                                                                 PHHW with
                                                                          ZLWK her
                                                                                  KHU "to
                                                                                        ³WR discuss
                                                                                             GLVFXVV WKH
                                                                                                      the
           GLVHQJDJHPHQWRI**$0´
           disengagement    of GGAM".
         
     
     58. On2Q6HSWHPEHU**$0UHFHLYHGD1RWLFHRI7HUPLQDWLRQRIWKH06$
               September 12, 2013, GGAM received a Notice of Termination of the MSA
                                                                   
            ³#&7?"#$":87%&7#%´
           ("Notice  of Termination")HIIHFWLYHDWPLGQLJKW
                                          effective at midnight.1°    
         
     
     59. On2Q 6HSWHPEHU
                September 12,  2013,
                                     GGAM
                                            **$0 submitted
                                                       VXEPLWWHG aD Notice
                                                                          1RWLFH ofRI Arbitration
                                                                                         $UELWUDWLRQ LQ
                                                                                                       in
           DFFRUGDQFH with
           accordance    ZLWK Clause
                               &ODXVH 19.2
                                         of
                                              RI the
                                                  WKH MSA
                                                       06$ and
                                                              DQG Article
                                                                    $UWLFOH 3 ofRI the
                                                                                       WKH UNCITRAL
                                                                                            81&,75$/
           5XOHV ,Q
           Rules.      WKH Notice,
                   In the   1RWLFH GGAM
                                     **$0 requested
                                               UHTXHVWHG arbitration
                                                            DUELWUDWLRQ ofRI its
                                                                               LWV FODLPV  DJDLQVW the
                                                                                    claims against    WKH
           5HVSRQGHQWV³DULV>LQJ@RXWRIRUUHODWHGWRWKH06$´SXUVXDQWWR&ODXVH
           Respondents    "aris[ing] out of or related to the MSA" pursuant to Clause 19.2(a)          D
           RIWKH06$
           of the MSA.
         
         

                                               






m&ODLPDQWV¶([KLELW&(
  Claimants' Exhibit CE-5.



                                                        
                                                        24

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 26 of 139




 RELIEF
IV.         SOUGHT BY     
                                       THE PARTIES  
 
      Claimants'
     A.    !78%&'3Relief   "!7"$#>@9&
                                     Sought
         
                                                                             
       &ODLPDQWVUHTXHVWWKDWWKH7ULEXQDOPDNHDQDZDUG
     60. Claimants        request that the Tribunal make an awardll:            
           
             D  Finding
            (a)  )LQGLQJWKDWWKH5HVSRQGHQWVPDWHULDOO\EUHDFKHGWKHLUREOLJDWLRQVXQGHUWKH
                             that the Respondents materially breached their obligations under the
                 0DQDJHPHQW6HUYLFHV$JUHHPHQW
                 Management         Services Agreement;
         
             E $ZDUGLQJ&ODLPDQWVGDPDJHVIRUWKH5HVSRQGHQWV¶PDWHULDOEUHDFKHVLQDQ
            (b)  Awarding Claimants damages for the Respondents' material breaches in an
                 DPRXQWWREHGHWHUPLQHGDWWKHILQDOKHDULQJLQWKHPDWWHU
                 amount      to be determined at the final hearing in the matter;
         
             F  Awarding
            (c)  $ZDUGLQJ the    WKH Claimants
                                       &ODLPDQWV pre-judgment
                                                     SUHMXGJPHQW and  DQG post
                                                                                SRVWMXGJPHQW
                                                                                      judgment LQWHUHVW
                                                                                                    interest, as DV
                 DSSURSULDWH
                 appropriate;
         
             G 'HVLJQDWLQJ
            (d)  Designating the    WKH Claimants
                                           &ODLPDQWV as DV the
                                                               WKH Party
                                                                     3DUW\ whose
                                                                              ZKRVH position
                                                                                          SRVLWLRQ hasKDV been
                                                                                                             EHHQ
                 substantially upheld by the Tribunal in accordance with Clause 19.2(h) of
                 VXEVWDQWLDOO\     XSKHOG  E\ WKH 7ULEXQDO   LQ DFFRUGDQFH     ZLWK &ODXVH      K   RI
                 WKH Management
                 the   0DQDJHPHQW 6HUYLFHV         $JUHHPHQW and
                                          Services Agreement        DQG awarding
                                                                          DZDUGLQJ Claimants
                                                                                         &ODLPDQWV their
                                                                                                      WKHLU costs
                                                                                                             FRVWV
                 DQGH[SHQVHVLQWKH$UELWUDWLRQLQFOXGLQJEXWQRWOLPLWHGWR
                 and   expenses in the Arbitration, including but not limited to:
                                          
                     L  The
                    (i)   7KH IHHV     DQG expenses
                                  fees and    H[SHQVHV of  RI the
                                                                WKH Claimants'
                                                                      &ODLPDQWV¶ FRXQVHO        H[SHUWV IDFW
                                                                                       counsel, experts,       fact
                          ZLWQHVVHVSURIHVVLRQDODGYLVRUVDQGYHQGRUV
                          witnesses,    professional advisors, and vendors;
                           
                    LL  The
                   (ii)   7KH Claimants'
                                  &ODLPDQWV¶ share
                                               VKDUH of
                                                       RI the
                                                           WKH fees
                                                                IHHV and
                                                                      DQG H[SHQVHV
                                                                            expenses paid SDLG or
                                                                                                RU owed
                                                                                                    RZHG to
                                                                                                           WR the
                                                                                                                WKH
                          7ULEXQDO
                          Tribunal;
      
                   LLL  The
                  (iii)   7KH Claimants'
                                  &ODLPDQWV¶ fees
                                               IHHV and
                                                     DQG H[SHQVHV     SDLG or
                                                            expenses paid      RU owed
                                                                                    RZHG to
                                                                                           WR any
                                                                                               DQ\ vendor
                                                                                                     YHQGRU that
                                                                                                               WKDW
                          SURYLGHGVHUYLFHVDWWKHDUELWUDOKHDULQJ
                          provided     services at the arbitral hearing(s)   V RURWKHUZLVH
                                                                                 or otherwise;
                           
                   LY  Compensation
                  (iv)    &RPSHQVDWLRQIRUWKH&ODLPDQWV¶LQKRXVHFRXQVHO
                                             for the Claimants' in-house counsel;
         
             H  Finding
            (e)  )LQGLQJWKDWWKH5HVSRQGHQWV¶FRXQWHUFODLPVDUHZLWKRXWPHULWDQGGHQ\LQJ
                              that the Respondents' counterclaims are without merit and denying
                 DOO relief
                 all   UHOLHI UHTXHVWHG
                                 requested by E\ the
                                                   WKH Respondents,
                                                        5HVSRQGHQWV including
                                                                           LQFOXGLQJ but EXW not
                                                                                                QRW OLPLWHG
                                                                                                      limited to WR
                 GLVPLVVLQJ any
                 dismissing       DQ\ claim
                                        FODLP IRU  UHVFLVVLRQ UHVWLWXWLRQ
                                               for rescission,      restitution or  RU return
                                                                                        UHWXUQ of
                                                                                                RI the
                                                                                                     WKH 6KDUHV
                                                                                                          Shares,
                 ZKHWKHUEDVHGRQSXWDWLYHEUHDFKFDXVDOIUDXGRUDQ\RWKHUJURXQG
                 whether      based on putative breach, causal fraud or any other ground;
         
             I  (QWHUWKHIROORZLQJLQMXQFWLYHDQGGHFODUDWRU\UHOLHI
            (f)  Enter the following injunctive and declaratory relief:
         
 
 "62&DWSDUD5HSO\DWSDUD
     SOC at para. 239; Reply at para. 266.



                                                             
                                                             25
 
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 27 of 139




                       L  Declaring
                      (i)  'HFODULQJ that
                                        WKDW there
                                              WKHUH is
                                                     LV no
                                                         QR valid
                                                             YDOLG FODLP
                                                                    claim byE\ the
                                                                                WKH Respondents
                                                                                     5HVSRQGHQWV or RU their
                                                                                                         WKHLU
                           DIILOLDWHVIRUWKHUHVFLVVLRQRIWKH(2$RUIRUUHVWLWXWLRQRIWKHVKDUHV
                           affiliates for the rescission of the EOA or for restitution of the shares
                           JUDQWHGXQGHULW
                           granted  under it;
                     
                      LL  (QMRLQLQJWKH5HVSRQGHQWVDQGWKHLURIILFHUVDQGDJHQWVIURPIXUWKHU
                     (ii)  Enjoining the Respondents and their officers and agents from further
                           LQWHUIHULQJ with
                           interfering    ZLWK the
                                                WKH Claimants'
                                                     &ODLPDQWV¶ IUHH   GLVSRVLWLRQ of
                                                                   free disposition    RI the
                                                                                           WKH 6KDUHV
                                                                                                Shares andDQG
                           UHTXLUH the
                           require   WKH Respondents
                                           5HVSRQGHQWV andDQG their
                                                                 WKHLU officers
                                                                        RIILFHUV and
                                                                                  DQG agents
                                                                                        DJHQWV to
                                                                                                WR take
                                                                                                    WDNH all
                                                                                                            DOO
                           UHDVRQDEOHVWHSVWRHQDEOHWKH&ODLPDQWVWRVHOOWKH6KDUHV
                           reasonable   steps to enable the Claimants to sell the Shares;
                     
                     LLL  Declaring
                    (iii)  'HFODULQJ that
                                         WKDW the
                                               WKH Claimants
                                                    &ODLPDQWV didGLG not
                                                                        QRW breach
                                                                             EUHDFK the
                                                                                      WKH MSA,
                                                                                           06$ that
                                                                                                    WKDW the
                                                                                                           WKH
                           &ODLPDQWV performed
                           Claimants      SHUIRUPHG their
                                                        WKHLU duties
                                                               GXWLHV under
                                                                        XQGHU the
                                                                                WKH MSA,
                                                                                     06$ and
                                                                                             DQG that
                                                                                                   WKDW the
                                                                                                           WKH
                           5HVSRQGHQWV¶WHUPLQDWLRQRIWKH06$ZDVZURQJIXODQG
                           Respondents'     termination of the MSA was wrongful; and
                     
                     LY  Determining
                    (iv)   'HWHUPLQLQJWKDWWKHILQDODZDUGEHPDGHSXEOLFVRWKDWWKH&ODLPDQWV
                                           that the final award be made public so that the Claimants
                           FDQXVHLWWRYLQGLFDWHWKHLUULJKWWRUHVSRQGWRWKHFRQWLQXLQJHIIHFWV
                           can  use it to vindicate their right to respond to the continuing effects
                           RIWKH5HVSRQGHQWV¶GHIDPDWRU\VWDWHPHQWV
                           of the Respondents' defamatory statements.
            
             J 2UGHULQJ
            (g)           DQ\ and
                Ordering any    DQG all
                                     DOO IXUWKHU RU other
                                          further or   RWKHU relief
                                                              UHOLHI that
                                                                      WKDW the
                                                                            WKH 7ULEXQDO PD\ FRQVLGHU
                                                                                 Tribunal may    consider
                DSSURSULDWH
                appropriate.
                  
     B. Respondents'
             "'<#%;"%&'3Relief
                             "!7"$#>@9&
                                   Sought
           
                                                                                        
     
     61. 7KH5HVSRQGHQWVKDYHUHTXHVWHGWKDWWKH7ULEXQDOLVVXHDQDZDUG
           The Respondents have requested that the Tribunal issue an award12:              
           
             D  Declaring
           (a)    'HFODULQJWKDWWKH5HVSRQGHQWVULJKWIXOO\HQGHGWKH0DQDJHPHQW6HUYLFHV
                             that the Respondents rightfully ended the Management Services
                  $JUHHPHQWGXHWR**$0¶VPDWHULDOEUHDFKRILWVREOLJDWLRQVWKHUHXQGHU
                  Agreement    due to GGAM's material breach of its obligations thereunder;
         
             E  Declaring
           (b)    'HFODULQJ that
                              WKDW the
                                    WKH Respondents
                                           5HVSRQGHQWV rightfully
                                                           ULJKWIXOO\ UHVFLQGHG
                                                                         rescinded theWKH Management
                                                                                            0DQDJHPHQW
                  6HUYLFHV $JUHHPHQW including
                  Services Agreement,       LQFOXGLQJ the
                                                        WKH HTXLW\   RSWLRQ granted
                                                             equity option      JUDQWHG therein,
                                                                                         WKHUHLQ due
                                                                                                    GXH to
                                                                                                         WR
                  **$0¶VVXEVWDQWLDOEUHDFKRIWKH3DUWLHV¶DJUHHPHQW
                  GGAM's    substantial breach of the Parties' agreement;
         
             F  Annulling
           (c)    $QQXOOLQJ the
                               WKH Management
                                    0DQDJHPHQW 6HUYLFHV         $JUHHPHQW including
                                                      Services Agreement,         LQFOXGLQJ the
                                                                                               WKH equity
                                                                                                    HTXLW\
                  RSWLRQJUDQWHGWKHUHLQGXHWR**$0¶VFDXVDOIUDXG
                  option granted therein, due to GGAM's causal fraud;
         
             G  Declaring
           (d)    'HFODULQJWKDW**$0ZLOOEHXQMXVWO\HQULFKHGLILWLVSHUPLWWHGWRVHOOWKH
                             that GGAM will be unjustly enriched if it is permitted to sell the
                  6KDUHVDQGHQMRLQLQJ**$0IURPSXUVXLQJVXFKDVDOH
                  Shares, and enjoining GGAM from pursuing such a sale;
         




12'HIHQVHDWSDUD5HMRLQGHUDWSDUDV±
   Defense at para. 190; Rejoinder at paras. 228 — 229.



                                                            
                                                            26

    Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 28 of 139




         H  Awarding
        (e)  $ZDUGLQJ the
                        WKH Respondents
                             5HVSRQGHQWV monetary
                                          PRQHWDU\ GDPDJHV    HTXLYDOHQW to
                                                     damages equivalent       WR the
                                                                                  WKH value
                                                                                       YDOXH of
                                                                                              RI
             WKH 6KDUHV
             the           DQGRU awarding
                  Shares, and/or   DZDUGLQJ mutual
                                             PXWXDO restitution
                                                     UHVWLWXWLRQ in
                                                                  LQ the
                                                                      WKH IRUP
                                                                           form of RI ordering
                                                                                       RUGHULQJ
             **$0WRWUDQVIHUWKHEORFNRI6KDUHVWRWKH5HVSRQGHQWVLQH[FKDQJHIRU
             GGAM    to transfer the block of Shares to the Respondents in exchange for
             DSSUR[LPDWHO\86PLOOLRQ
             approximately   US$ 37 million;
    
         I
        (f)   $ZDUGLQJ the
              Awarding    WKH Respondents
                               5HVSRQGHQWV GDPDJHV  IRU GGAM's
                                              damages for  **$0¶V willful
                                                                   ZLOOIXO and
                                                                            DQG material
                                                                                 PDWHULDO
              EUHDFKHVDQGQRQFRQWUDFWXDOZURQJVLQDQDPRXQWWREHGHWHUPLQHGDWWKH
              breaches  and non-contractual wrongs in an amount to be determined at the
              ILQDOKHDULQJLQWKLV$UELWUDWLRQ
              final hearing in this Arbitration;
    
         J
        (g)   'HVLJQDWLQJ the
              Designating    WKH Respondents
                                   5HVSRQGHQWV as  DV the
                                                        WKH Party
                                                             3DUW\ whose
                                                                    ZKRVH position
                                                                             SRVLWLRQ has
                                                                                         KDV been
                                                                                              EHHQ
              VXEVWDQWLDOO\ upheld
              substantially   XSKHOG pursuant
                                        SXUVXDQW toWR Clause
                                                        &ODXVH 19.2(h)
                                                                  K  of
                                                                           RI the
                                                                               WKH Management
                                                                                    0DQDJHPHQW
              6HUYLFHV  $JUHHPHQW and
              Services Agreement,       DQG awarding
                                              DZDUGLQJ the
                                                          WKH Respondents
                                                               5HVSRQGHQWV (1)  all
                                                                                   DOO UHDVRQDEOH
                                                                                        reasonable
              DWWRUQH\V¶IHHVFRVWVDQGH[SHQVHV
              attorneys'  fees, costs and expenses, (2)   LWVVKDUHRIWKHIHHVDQGFRVWVSDLG
                                                            its share of the fees and costs paid
              WR the
              to  WKH 7ULEXQDO DQG all
                       Tribunal; and   DOO other
                                            RWKHU IHHV DQG H[SHQVHV
                                                   fees and   expenses LQFXUUHG
                                                                        incurred LQ
                                                                                   in FRQQHFWLRQ
                                                                                        connection
              ZLWKWKLV$UELWUDWLRQWKH7ULEXQDOGHHPVDSSURSULDWHDQG
              with  this Arbitration the Tribunal deems appropriate; and
    
         K  Awarding
        (h)  $ZDUGLQJVXFKRWKHUDQGIXUWKHUUHOLHIDVPD\EHIRXQGDSSURSULDWH
                      such other and further relief as may be found appropriate.
                         




                                                  
                                                  27

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 29 of 139




 
V.       
    PRELIMINARY              MATTERS       
         
    
    62. 7KH
         The 7ULEXQDO
                 Tribunal has   KDV carefully
                                        FDUHIXOO\ considered
                                                    FRQVLGHUHG theWKH Parties'
                                                                          3DUWLHV¶ submissions,
                                                                                     VXEPLVVLRQV witness
                                                                                                        ZLWQHVV
         VWDWHPHQWV expert
         statements,      H[SHUW reports
                                    UHSRUWV and
                                              DQG exhibits.
                                                   H[KLELWV Given
                                                               *LYHQ that
                                                                       WKDW Philippine
                                                                             3KLOLSSLQH ODZ    DV LQGLFDWHG
                                                                                            law, as   indicated
         EHORZ LV
         below,          WKH law
                     is the     ODZ applicable
                                       DSSOLFDEOH toWR the
                                                         WKH MSA,
                                                              06$ the WKH 7ULEXQDO
                                                                             Tribunal has KDV found
                                                                                                IRXQG H[SHUW
                                                                                                          expert
         WHVWLPRQ\RQ86ODZRIOLPLWHGDVVLVWDQFH,QDQ\FDVHLIQRVSHFLILFUHIHUHQFH
         testimony      on U.S. law of limited assistance. In any case, if no specific reference
         LV  PDGH to
         is made       WR the
                            WKH testimony
                                  WHVWLPRQ\ of RI aD witness
                                                        ZLWQHVV or
                                                                 RU expert,
                                                                      H[SHUW it
                                                                                LW is
                                                                                    LV not
                                                                                        QRW IRU
                                                                                              for ODFN
                                                                                                   lack ofRI its
                                                                                                              LWV
         FRQVLGHUDWLRQE\WKH7ULEXQDO
         consideration       by the Tribunal.
         
     :KHQWKH7ULEXQDOKDVQRWVXPPDUL]HGDQDUJXPHQWWKDWHLWKHURUERWK3DUWLHV
    63. When       the Tribunal has not summarized an argument that either or both Parties
         PD\ have
         may    KDYH made,
                         PDGH theWKH 7ULEXQDO    KDV nevertheless
                                          Tribunal has    QHYHUWKHOHVV considered
                                                                           FRQVLGHUHG theWKH argument,
                                                                                               DUJXPHQW butEXW
         GHFLGHGWKDWLWLVQRWQHFHVVDU\
         decided     that it is not necessary (or   RUKHOSIXO
                                                        helpful)WRVXPPDUL]HLW)RUFRQFLVHQHVVWKH
                                                                 to summarize it. For conciseness, the
         7ULEXQDO
         Tribunal may   PD\ also
                                DOVR summarize
                                         VXPPDUL]H theWKH Parties'
                                                            3DUWLHV¶ arguments
                                                                       DUJXPHQWV by   E\ UHIHUHQFH
                                                                                           reference to  WR the
                                                                                                             WKH
         SDUDJUDSK or
         paragraph       RU page
                              SDJH numbers
                                       QXPEHUV contained
                                                  FRQWDLQHG inLQ the
                                                                   WKH relevant
                                                                         UHOHYDQW document,
                                                                                     GRFXPHQW H[KLELW
                                                                                                    exhibit, orRU
         VXEPLVVLRQE\WKH3DUWLHV
         submission       by the Parties.

     Applicable
    A.    <<!7? !"!A  law

     &ODXVHRIWKH06$SURYLGHVWKDW3KLOLSSLQHODZLVWKHODZRIWKHFRQWUDFW
    64. Clause      19.3 of the MSA provides that Philippine law is the law of the contract:
         ³7KLV Agreement
         "This    $JUHHPHQW LV         PDGH XQGHU
                                   is made     under andDQG shall
                                                             VKDOO EH  JRYHUQHG E\
                                                                    be governed            DQG construed
                                                                                       by and    FRQVWUXHG LQin
         DFFRUGDQFHZLWKWKHODZVRIWKH5HSXEOLFRIWKH3KLOLSSLQHV´,QDGGLWLRQWRWKH
         accordance       with the laws of the Republic of the Philtppines". In addition to the
         81&,75$/ Arbitration
         UNCITRAL            $UELWUDWLRQ Rules
                                             5XOHV LQ
                                                      in IRUFH RQ the
                                                         force on    WKH GDWH RI the
                                                                           date of   WKH MSA,
                                                                                           06$ theWKH parties
                                                                                                         SDUWLHV
         DJUHHG that,
         agreed     WKDW ³WKH   DUELWUDWLRQVKDOO
                            "the arbitration     shall EH  FRQGXFWHG according
                                                         be conducted     DFFRUGLQJ WRto WKH,QWHUQDWLRQDO
                                                                                            the International
         %DU$VVRFLDWLRQ5XOHVRI(YLGHQFHDVFXUUHQWRQWKHGDWHRIWKHFRPPHQFHPHQW
         Bar   Association Rules of Evidence as current on the date of the commencement
                                   
         RIWKHDUELWUDWLRQ´
         of  the arbitration"13       
         
    B. !";7%@'
          Pleadings Related "!&";&#&9"#%'&:>?&7#%#$&9"'7%#
                                      to the Construction of the Casino

    
    65. 7KH    3DUWLHV KDYH
         The Parties         have GHGLFDWHG
                                      dedicated aD considerable
                                                       FRQVLGHUDEOH part
                                                                        SDUW of
                                                                              RI their
                                                                                   WKHLU pleadings
                                                                                           SOHDGLQJV to WR the
                                                                                                             WKH
         FRQVWUXFWLRQRIWKHFDVLQRDQGWKHUROHSOD\HGE\WKH&ODLPDQWVLQWKLVUHVSHFW
         construction       of the casino and the role played by the Claimants in this respect.
         1HYHUWKHOHVV the
         Nevertheless,        WKH Parties
                                    3DUWLHV have
                                              KDYH not
                                                     QRW requested
                                                          UHTXHVWHG the
                                                                       WKH Tribunal
                                                                            7ULEXQDO to WR grant
                                                                                             JUDQW any
                                                                                                     DQ\ relief
                                                                                                           UHOLHI
         UHODWHGWRVHUYLFHVWKDW**$0SURYLGHGLQWKLVDUHD,QWKHLU2SHQLQJ6WDWHPHQW
         related    to services that GGAM provided in this area. In their Opening Statement,
         WKH5HVSRQGHQWVSRLQWHGRXWWKDWWKHH[WHQGHGVXEPLVVLRQDERXWWKHURDGVKRZ
         the  Respondents pointed out that the extended submission about the road show
         DQGWKHFRQVWUXFWLRQSKDVHRIWKH6RODLUHSURMHFWLVDGLYHUVLRQDU\WDFWLFEHFDXVH
         and   the construction phase of the Solaire project is a diversionary tactic because
         WHUPLQDWLRQ of
         termination      RI the
                               WKH MSA
                                    06$ZDVEDVHG
                                             was based on RQ other
                                                              RWKHU grounds.
                                                                     JURXQGV7KH      5HVSRQGHQWV IXUWKHU
                                                                                 The Respondents         further
         VWDWHGWKDWFRQWUDU\WRWKH&ODLPDQWV¶DOOHJDWLRQV%ORRPEHUU\QHYHUDOOHJHGWKDW
         stated   that, contrary to the Claimants' allegations, Bloomberry never alleged that
         WKH&ODLPDQWVEUHDFKHGWKHLUFRQVWUXFWLRQUHODWHGREOLJDWLRQV2QWKHRWKHUKDQG
         the  Claimants breached their construction-related obligations. On the other hand,




136HH&ODXVH J 
   See Clause 19.2(g).



                                                            
                                                            28

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 30 of 139




          WKH Claimants
          the  &ODLPDQWV inLQ their
                                WKHLU Closing
                                       &ORVLQJ Argument
                                                  $UJXPHQW affirmed
                                                               DIILUPHG that
                                                                          WKDW the
                                                                                WKH Respondents
                                                                                     5HVSRQGHQWV had
                                                                                                    KDG
          FKDOOHQJHG**$0¶VSHUIRUPDQFHLQWKHFRQVWUXFWLRQSKDVH
          challenged   GGAM's performance in the construction phase.
          
     
     66. 6LQFHWKH3DUWLHVKDYHQRWUHTXHVWHGWKDWWKH7ULEXQDOJUDQWWKHPDQ\UHOLHIIRU
          Since the Parties have not requested that the Tribunal grant them any relief for
          FODLPV related
          claims  UHODWHG toWR the
                                 WKH construction
                                      FRQVWUXFWLRQ phase,
                                                       SKDVH the
                                                               WKH Tribunal
                                                                    7ULEXQDO understands
                                                                                XQGHUVWDQGV that
                                                                                              WKDW any
                                                                                                    DQ\
          SOHDGLQJV that
          pleadings   WKDW relate
                            UHODWH to
                                    WR the
                                        WKH FRQVWUXFWLRQ  SKDVH provide
                                             construction phase     SURYLGH FRQWH[W  WR the
                                                                              context to   WKH Parties'
                                                                                                3DUWLHV¶
          UHODWLRQVKLS but
          relationship  EXW do
                              GR not
                                   QRW require
                                        UHTXLUH aD decision
                                                     GHFLVLRQ of
                                                               RI the
                                                                   WKH Tribunal.
                                                                        7ULEXQDO 7KH
                                                                                    The 7ULEXQDO   ZLOO
                                                                                        Tribunal will
          FRQVLGHUWKHDUJXPHQWVRIWKH3DUWLHVUHODWHGWRWKHFDVLQRFRQVWUXFWLRQ
          consider  the arguments of the Parties related to the casino construction only        RQO\WR
                                                                                                      to
          WKHH[WHQWWKDWWKH\KDYHDEHDULQJLIDQ\RQWKHUHOLHIVRXJKWE\WKH3DUWLHV
          the extent that they have a bearing, if any, on the relief sought by the Parties.
          
      Contract
     C.    #%&:?&%&":<:"&&7#%
                     Interpretation

      
      67. ,W KDV been
           It has   EHHQ aD matter
                              PDWWHU of
                                      RI dispute
                                           GLVSXWH between
                                                    EHWZHHQ the
                                                               WKH Parties
                                                                    3DUWLHV whether
                                                                              ZKHWKHU pre-contractual
                                                                                         SUHFRQWUDFWXDO
           HYLGHQFH
           evidence was ZDV admissible
                             DGPLVVLEOH for
                                          IRU purposes
                                               SXUSRVHV of
                                                         RI interpretation
                                                             LQWHUSUHWDWLRQ ofRI the
                                                                                   WKH MSA
                                                                                        06$ in
                                                                                              LQ view
                                                                                                  YLHZ of
                                                                                                        RI
                                     
           WKH Integration
           the                Clause14(Clause
                ,QWHJUDWLRQ&ODXVH        &ODXVHRIWKH06$
                                                  18.12 of the MSA).7KHLVVXHLVUHODWHGWRWKH
                                                                            The issue is related to the
           FODLP of
           claim    RI causal
                        FDXVDO IUDXG WKH HYLGHQFH
                                fraud, the             DGGXFHG in
                                             evidence adduced      LQ its
                                                                       LWV support
                                                                            VXSSRUW and
                                                                                      DQG the
                                                                                           WKH H[WHQW WR
                                                                                                extent to
           ZKLFK   WKLV HYLGHQFH PD\   EH FRQVLGHUHG  IRU SXUSRVHV   RI LQWHUSUHWLQJ
           which this evidence may be considered for purposes of interpreting the MSA          WKH 06$
           LWVHOI
           itself.
           
      
      68. 7KH&ODLPDQWVVXEPLWWHGWKDWWKHHIIHFWRIWKH,QWHJUDWLRQ&ODXVHLVWRSUHFOXGH
           The Claimants submitted that the effect of the Integration Clause is to preclude
           FRQVLGHUDWLRQRIDQ\SUHFRQWUDFWXDOFRQGXFWDQGQHJRWLDWLQJKLVWRU\SULRUWRWKH
           consideration     of any pre-contractual conduct and negotiating history prior to the
           FRQFOXVLRQ of
           conclusion     RI the  06$   The
                              WKH MSA15.     7KH Respondents,
                                                   5HVSRQGHQWV meanwhile,
                                                                    PHDQZKLOH submitted
                                                                                     VXEPLWWHG that
                                                                                                 WKDW the
                                                                                                       WKH
           ,QWHJUDWLRQ&ODXVH³GRHVQRWPHDQWKDWWKH06$LVWREHFRQVWUXHGLQLVRODWLRQ
           Integration Clause "does not mean that the MSA is to be construed in isolation,
           EXW
           but H[SUHVVO\     PDQGDWHV WKDW
                 expressly mandates       that WKHLU FRQWHPSRUDQHRXV and
                                                their contemporaneous         DQG subsequent
                                                                                    VXEVHTXHQW acts
                                                                                                  DFWV EH
                                                                                                        be
                          
           FRQVLGHUHG´ 
           considered"16.

      
      69. 7KH
           The ,QWHJUDWLRQ   &ODXVH stipulates
                Integration Clause      VWLSXODWHV that
                                                    WKDW the
                                                          WKH MSA
                                                               06$ and
                                                                     DQG the
                                                                           WKH Disclosure
                                                                                'LVFORVXUH Letters
                                                                                             /HWWHUV
           ³FRQVWLWXWH WKH
           "constitute       HQWLUH agreement
                        the entire   DJUHHPHQW EHWZHHQ
                                                  between WKH  3DUWLHV hereto
                                                            the Parties  KHUHWR pertaining
                                                                                 SHUWDLQLQJ WR
                                                                                              to WKH
                                                                                                 the
           VXEMHFW matter
           subject  PDWWHU hereof
                             KHUHRI and
                                      DQG fully
                                            IXOO\ supersedes
                                                   VXSHUVHGHV any
                                                                DQ\ and
                                                                      DQG prior
                                                                            SULRU oral
                                                                                   RUDO or
                                                                                         RU written
                                                                                             ZULWWHQ
           DJUHHPHQWV or
           agreements    RU XQGHUVWDQGLQJ
                             understanding EHWZHHQ
                                               between WKH    3DUWLHV pertaining
                                                          the Parties   SHUWDLQLQJ WR
                                                                                    to WKH  VXEMHFW
                                                                                        the subject
           PDWWHUKHUHRI´
           matter hereof"

      Under
     70.  8QGHU3KLOLSSLQHODZWKHODZDSSOLFDEOHWRWKH06$³,IWKHWHUPVRIDFRQWUDFW
                   Philippine law, the law applicable to the MSA, "If the terms of a contract
          DUH FOHDU
          are         DQG leave
               clear and   OHDYH no
                                  QR doubt
                                      GRXEW XSRQ
                                             upon WKHLQWHQWLRQRIWKH  FRQWUDFWLQJSDUWLHV
                                                   the intention of the contracting  parties, WKH
                                                                                               the
                                                                      
          OLWHUDO  PHDQLQJ of
          literal meaning      RI LWV VWLSXODWLRQ shall
                                   its stipulation          FRQWURO´ 17 )RU
                                                     VKDOO control."          WKH purposes
                                                                          For the   SXUSRVHV ofRI
          GHWHUPLQLQJWKHSDUWLHV¶LQWHQWLRQ³WKHLUFRQWHPSRUDQHRXVDQGVXEVHTXHQWDFWV
          determining    the parties' intention, "their contemporaneous and subsequent acts


146HH&ODXVHRIWKH06$
   See Clause 18.12 of the MSA.

15&ODLPDQWV¶&ORVLQJ$UJXPHQWDW6OLGHVDQG
   Claimants' Closing Argument at Slides 40 and 46.

165HVSRQGHQWV¶&ORVLQJ$UJXPHQWDW6OLGH
   Respondents' Closing Argument at Slide 160.

17$UWLFOHRIWKH&LYLO&RGH
   Article 1371 of the Civil Code.



                                                        
                                                        29

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 31 of 139




              VKDOO EHSULQFLSDOO\
              shall                  FRQVLGHUHG´7KH
                     be principally considered."18      The 7ULEXQDO   QRWHV that
                                                              Tribunal notes   WKDW this
                                                                                     WKLV article
                                                                                           DUWLFOH does
                                                                                                    GRHV not
                                                                                                          QRW
              H[FOXGH  FRQVLGHUDWLRQ of
              exclude consideration      RI other
                                             RWKHU acts
                                                       DFWV that
                                                             WKDW may
                                                                   PD\ not
                                                                          QRW be
                                                                               EH contemporaneous
                                                                                   FRQWHPSRUDQHRXV or     RU
              VXEVHTXHQW but
              subsequent,   EXW only
                                 RQO\ requires
                                       UHTXLUHV the
                                                 WKH Tribunal
                                                        7ULEXQDO to
                                                                  WR "principally"
                                                                      ³SULQFLSDOO\´ FRQVLGHU    WKRVH On
                                                                                      consider those.     2Q
              WKHRWKHUKDQGXQGHUWKH81&,75$/5XOHVDJUHHGE\WKH3DUWLHVWKH7ULEXQDO
              the other hand, under the UNCITRAL Rules agreed by the Parties, the Tribunal
              KDVDPSOHGLVFUHWLRQWRGHWHUPLQH³WKHDGPLVVLELOLW\UHOHYDQFHPDWHULDOLW\DQG
              has ample discretion to determine "the admissibility, relevance, materiality and
                                                 
              ZHLJKWRIWKHHYLGHQFHRIIHUHG´
              weight  of the evidence offered"19.   

      ,QLWVDQDO\VLVWKH7ULEXQDOILQGVWKDWWKHHIIHFWRI&ODXVHLVWKDWWKH06$
     71.  In its analysis, the Tribunal finds that the effect of Clause 18.12 is that the MSA
          LVWREHWDNHQDVHPERG\LQJWKHHQWLUHW\RIWKH3DUWLHV¶REOLJDWLRQVRQWKHVXEMHFW
          is to be taken as embodying the entirety of the Parties' obligations on the subject
          PDWWHUGHILQHGWKHUHLQWRWKHH[FOXVLRQRIDQ\SULRURUSUHH[LVWLQJREOLJDWLRQ
          matter  defined therein, to the exclusion of any prior or pre-existing obligation(s).  V 
          +RZHYHU that
          However,    WKDW clause
                            FODXVH does
                                    GRHV not
                                          QRW have
                                               KDYH the
                                                     WKH effect
                                                          HIIHFW of
                                                                  RI precluding
                                                                      SUHFOXGLQJ FRQVLGHUDWLRQ RI
                                                                                  consideration of
                                 
          ³FRQWHPSRUDQHRXV´ IDFWV
          "contemporaneous""               DQG events
                                    facts and    HYHQWV leading
                                                          OHDGLQJ up
                                                                    XS to
                                                                         WR and
                                                                             DQG surrounding
                                                                                  VXUURXQGLQJ the
                                                                                               WKH
          FRQFOXVLRQRIWKH06$IRUWKHSXUSRVHVRIDVFHUWDLQLQJWKHSURSHULQWHUSUHWDWLRQ
          conclusion   of the MSA, for the purposes of ascertaining the proper interpretation
          RIWKRVHREOLJDWLRQV
          of  those obligations.

                                               






18$UWLFOHRIWKH&LYLO&RGH
   Article 1372 of the Civil Code.

19$UWLFOHRIWKH81&,75$/5XOHV
   Article 27 of the UNCITRAL Rules 2010.

2°$UWLFOHRIWKH3KLOLSSLQH&LYLO&RGH5HVSRQGHQWV¶&ORVLQJ$UJXPHQWDW6OLGH
   Article 1371 of the Philippine Civil Code; Respondents' Closing Argument at Slide 160.



                                                           
                                                           30

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 32 of 139




 ALLEGED
VI.   MISREPRESENTATIONS
                          AND/OR            +          CONDUCT
                                                                              OF        GGAM
      
     AMOUNTING           TOCAUSALFRAUD    
 
      Respondents'
     A.    "'<#%;"%&'3:@>8"%&'
                           Arguments
           
      7KH5HVSRQGHQWVVXEPLWWKDWWKH&ODLPDQWVPDGHWKHIROORZLQJUHSUHVHQWDWLRQV
     72.   The Respondents submit that the Claimants made the following representations
           WRWKH5HVSRQGHQWVDQGWKDWWKHVHUHSUHVHQWDWLRQVZHUHIDOVH
           to the Respondents, and that these representations were false:
           
             D  First,
            (a)   )LUVW the
                           WKH GGAM
                                 **$0 Principals
                                             3ULQFLSDOV "projected
                                                            ³SURMHFWHG an DQ LPDJH      HTXDWLQJ WKHLU
                                                                                 image equating         their
                                                                               
                                  company with the Las Vegas Sands"21.
                  PDQDJHPHQWFRPSDQ\ZLWKWKH/DV9HJDV6DQGV´
                  management
                  
             E  6HFRQG
            (b)   Second, theWKH GGAM
                                  **$0 Principals
                                            3ULQFLSDOV "assured
                                                          ³DVVXUHG[Mr.
                                                                      >0U Razon]
                                                                            5D]RQ@ WKDW
                                                                                       that, WKURXJK
                                                                                             through WKHLU
                                                                                                        their
                  FROOHFWLYH experience
                  collective    H[SHULHQFH at   DW WKH  /DV 9HJDV
                                                     the Las                6DQGV WKH\
                                                                   Vegas Sands,                KDG strong
                                                                                        they had      VWURQJ
                  UHODWLRQVKLSV   ZLWK ³MXQNHW
                  relationships with                  RSHUDWRUV´ LQ
                                           "junket operators"             $VLD who
                                                                     in Asia     ZKR would
                                                                                        ZRXOG EULQJ
                                                                                                 bring 9,3
                                                                                                         VIP
                  SOD\HUV WR
                 players     to WKH
                                 the Solaire"       DQG also
                                        6RODLUH´ and     DOVR "claimed
                                                                 ³FODLPHG WRto KDYH
                                                                                  have dataGDWD UHJDUGLQJ
                                                                                                  regarding
                                                                                                        
                  LQGLYLGXDOIRUHLJQ9,3SOD\HUVZKRWKH\ZRXOGEULQJLQWRWKH6RODLUH´
                  individualforeign VIP players, who they would bring into the Solaire"22.                 
   
             F  Third,
            (c)   7KLUGWKH**$03ULQFLSDOVUHSUHVHQWHGWKDWWKHUHZRXOGEH³SURSULHWDU\
                          the GGAM Principals represented that there would be "proprietary
                  GRFXPHQWDWLRQVprepared
                 documentations        SUHSDUHG E\
                                                   by **$0
                                                       GGAM LQ     FRQQHFWLRQ with
                                                                 in connection     ZLWK WKH  SHUIRUPDQFH
                                                                                          the performance
                                                                      
                  RI Services
                 of   6HUYLFHV and
                                 DQGfurnished
                                       IXUQLVKHG WR
                                                    to WKH Owner" 23DQG
                                                       the 2ZQHU´              DVVXUHG the
                                                                          and assured     WKH Respondents
                                                                                               5HVSRQGHQWV
                  WKDWWKH\ZRXOG
                  that                 ³SXW>@LQSODFHSROLFLHV
                       they would "putt]       in place policies andDQGSURFHGXUHVIRU      RSHUDWLQJ WKH
                                                                          procedures for operating        the
                            
                  6RODLUH´ 
                 Solaire"24.
   
             G  Fourth,
            (d)   )RXUWK "Mr.
                            ³0U :HLGQHU      DVVXUHG [Mr.
                                   Weidner assured        >0U Razon]
                                                                 5D]RQ@ WKDW   KH along
                                                                           that he,   DORQJ with
                                                                                              ZLWK Messrs.
                                                                                                     0HVVUV
                  6WRQH and
                 Stone      DQG Saunders,
                                   6DXQGHUV would
                                                  ZRXOG provide
                                                             SURYLGH aD ³KDQGVRQ         DSSURDFK WR
                                                                             "hands-on approach             to
                  PDQDJHPHQW´RIWKH6RODLUH´DQGWKDW³>0U:HLGQHU@ZRXOG³SHUVRQDOO\
                  management"       of the Solaire" and that "[Mr. Weidner] would "personally
                  RYHUVHH´WKHPDQDJHPHQWDFWLYLWLHVVSHQGLQJµVLJQLILFDQWWLPHLQ0DQLOD
                  oversee"    the management activities, spending `significant time in Manila
                                   
                  ZLWKWKHWHDP´
                 with   the team"25.  
   
             H  Fifth,
            (e)   )LIWK Cantor's
                          &DQWRU¶V role
                                     UROH LQ UHVSHFW of
                                           in respect   RI the
                                                            WKH negotiations
                                                                 QHJRWLDWLRQV OHDGLQJ
                                                                                 leading upXS to
                                                                                               WR the
                                                                                                   WKH MSA
                                                                                                        06$
                  DQG(2$ZDVQRWIXOO\GLVFORVHGWRWKH5HVSRQGHQWV
                 and   EOA was not fully disclosed to the Respondents.
         




 
 
 21'HIHQVHDWSDUD5HMRLQGHUDWSDUD
    Defense at para. 23; Rejoinder at para. 14.
 
 22'HIHQVHDWSDUDVDQG5D]RQ'HFODUDWLRQDWSDUD
    Defense at paras. 25 and 107; Razon Declaration at para. 9.
 
 23'HIHQVHDWSDUD
    Defense at para. 104.
 
 24'HIHQVHDWSDUD5HMRLQGHUDWSDUD
    Defense at para. 24; Rejoinder at para. 15.
 
 25'HIHQVHDWSDUD5HMRLQGHUDWSDUD
    Defense at para. 26; Rejoinder at para. 27.



                                                          
                                                          31
 
          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 33 of 139




        7KH5HVSRQGHQWVDOVRVXEPLWWKDWLWZDV³>R@QWKHEDVLVRIWKHVHUHSUHVHQWDWLRQV
       73.  The Respondents also submit that it was "[oJn the basis of these representations
            DQG promises"
            and              WKDW "Mr.
                  SURPLVHV´ that  ³0U Razon
                                          5D]RQ decided
                                                  GHFLGHG WR
                                                           to HQWHU
                                                               enter LQWR
                                                                     into aD management
                                                                              PDQDJHPHQW services
                                                                                          VHUYLFHV
                                       
                        with GGAM"26.
            DJUHHPHQWZLWK**$0´
            agreement
            
        ,Q
       74.  In UHVSHFW RI each
                respect of  HDFK of
                                  RI these
                                      WKHVH alleged
                                             DOOHJHG misrepresentations,
                                                      PLVUHSUHVHQWDWLRQV the
                                                                            WKH Respondents
                                                                                 5HVSRQGHQWV have
                                                                                              KDYH
            VXEPLWWHGDUJXPHQWVDVGHWDLOHGEHORZ
            submitted  arguments as detailed below.

              L  Equating
            (i)   (TXDWLQJ**$0ZLWK/DV9HJDV6DQGV
                           GGAM with Las Vegas Sands
            
        7KH
       75.         **$0 Principals
            The GGAM        3ULQFLSDOV "projected
                                        ³SURMHFWHG an
                                                    DQ LPDJH
                                                        image HTXDWLQJ
                                                                equating WKHLU  PDQDJHPHQW
                                                                          their management
                                                 
                      with the Las Vegas Sands"27.
            FRPSDQ\ZLWKWKH/DV9HJDV6DQGV´
            company
            
                                                                                    
        Mr.
       76.  0U:HLGQHUUHSUHVHQWHGKLPVHOIDVWKH³DUFKLWHFW´RI/DV9HJDV6DQGV
                  Weidner represented himself as the "architect" of Las Vegas Sands28. 
            
        7KH**$03ULQFLSDOV³VWURQJO\DVVXUHG0U5D]RQWKDWWKH\FRXOGGHOLYHUIRU
       77.  The GGAM Principals "strongly assured Mr. Razon that they could deliver for
            WKH6RODLUHWKHVDPHVHUYLFHVDQGH[SHUWLVHWKDWWKH\KDGGHOLYHUHGIRUQXPHURXV
            the Solaire the same services and expertise that they had deliveredfor numerous
                                                                                           
            RWKHUFDVLQRUHVRUWVLQ$VLDWKDWWKH\KDGGHYHORSHGRSHQHGDQGRSHUDWHG´
            other casino-resorts in Asia that they had developed, opened, and operated".29    

               LL  *XHVWDQG9,33OD\HU'DWD
              (ii)   Guest and VIP Player Data
               
               -XQNHW2SHUDWRUV
               Junket Operators
               
       7KH
      78.      The **$0             3ULQFLSDOV "assured
                       GGAM Principals                 ³DVVXUHG [Mr.
                                                                 >0U Razon]
                                                                       5D]RQ@ WKDW
                                                                                 that, WKURXJK
                                                                                        through WKHLU
                                                                                                  their FROOHFWLYH
                                                                                                        collective
               H[SHULHQFH
               experience at     DW WKH/DV
                                      the Las 9HJDV       6DQGV WKH\
                                                  Vegas Sands,           KDGVWURQJUHODWLRQVKLSV
                                                                   they had                          ZLWK ³MXQNHW
                                                                             strong relationships with     "junket
               RSHUDWRUV´ LQ
               operators"               $VLD who
                                  in Asia        ZKR would
                                                        ZRXOG EULQJ
                                                               bring 9,3   SOD\HUV WR
                                                                       VIP players    to WKH            DQG also
                                                                                              6RODLUH´ and
                                                                                          the Solaire"        DOVR
               ³FODLPHGWRKDYHGDWDUHJDUGLQJLQGLYLGXDOIRUHLJQ9,3SOD\HUVZKRWKH\ZRXOG
               "claimed       to have data regarding individualforeign VIP players, who they would
                                                  
               EULQJLQWRWKH6RODLUH´
               bring into the Solaire".30            
               
       7KH5HVSRQGHQWVFKDUDFWHUL]HWKHVHVWDWHPHQWVDV³UHSUHVHQWDWLRQVWKDWWKH\KDG
      79.      The Respondents characterize these statements as "representations that they had
               WKH  GDWDfor
               the data       IRU and
                                    DQG FRQQHFWLRQV
                                           connections with ZLWK 9,3 SOD\HUV and
                                                                  VIP players   DQGjunket   RSHUDWRU´7KLV
                                                                                     MXQNHW operator".31        LV
                                                                                                           This is
               VXSSRUWHGE\WKHIROORZLQJH[DPSOH³>'@XULQJWKHWRSXSRIIHULQJURDGVKRZ´
               supported       by the following example. "[DJuring the top-up offering road show,"
               ZKHQ asked
               when     DVNHG how KRZ WKH\     SODQQHG WR
                                           they planned      to EULQJ
                                                                bring LQ
                                                                       in 9,3 SOD\HUV WR
                                                                           VIP players   to WKH 3KLOLSSLQHV Mr.
                                                                                            the Philippines,   0U
                                                                                    
               Weidner said that it would only take "7 phone calls ". 326HHLQSDUWLFXODU
               :HLGQHUVDLGWKDWLWZRXOGRQO\WDNH³SKRQHFDOOV´                   See, in particular:
            


26'HIHQVHDWSDUD
   Defense at para. 27.

27'HIHQVHDWSDUD5HMRLQGHUDWSDUD
   Defense at para. 23; Rejoinder at para. 15.

28
    5HMRLQGHUDWSDUD
     Rejoinder at para. 39.

29'HIHQVHDWSDUD5HMRLQGHUDWSDUD
   Defense at para. 24; Rejoinder at para. 15.

39'HIHQVHSDUDDQG5D]RQ'HFODUDWLRQDWSDUD
   Defense, para. 25 and 107, Razon Declaration at para. 9.

31,ELG
   Ibid.

32'HIHQVHDWSDUD5D]RQ'HFODUDWLRQDWSDUD5HMRLQGHUDWSDUD
   Defense at para. 116; Razon Declaration at para. 45; Rejoinder at para. 89.



                                                            
                                                            32

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 34 of 139




                  D  Paragraph
                 (a)  3DUDJUDSKRIWKH5D]RQ¶V'HFODUDWLRQ
                                9 of the Razon's Declaration.
            
                       >7KH**$03ULQFLSDOV@FODLPHGWRKDYHDGDWDEDVHRIIRUHLJQ
                       [The  GGAM Principals] claimed to have a database offoreign (i.e.,LHQRQ
                                                                                               non-
                       )LOLSLQR 9,3SOD\HUVDQGWKDWWKH\ZRXOGEULQJWKHVH%,3SOD\HUVLQWRWKH
                       Filipino)  VIP players, and that they would bring these BIP players into the
                       6RODLUH«
                       Solaire...
            
                  E 3DUDJUDSKRIWKH5D]RQ¶V'HFODUDWLRQ
                 (b) Paragraph 44 of the Razon's Declaration.
            
                       RQHRIWKHZD\V**$0PLVOHGPHZDVZLWKUHVSHFWWRWKHLUSURPLVHWR
                       ... one of the ways GGAM misled me was with respect to their promise to
                       SURYLGH highly
                       provide    KLJKO\ sought-after
                                          VRXJKWDIWHU ³*XHVW   'DWD´« **$0¶V
                                                         "Guest Data"...                SULQFLSDOV«
                                                                             GGAM's principals...
                       UHSUHVHQWHG
                       represented WR   PH WKDW
                                      to me  that WKH\   KDG personal
                                                   they had    SHUVRQDO UHODWLRQVKLSV ZLWK junket
                                                                         relationships with   MXQNHW
                       RSHUDWRUVDQGDFFHVVWR9,3SOD\HUV'XULQJWKHQHJRWLDWLRQVRIWKH06$
                       operators   and access to VIP players. During the negotiations of the MSA,
                       **$0     KHDYLO\ negotiated
                       GGAM heavily       QHJRWLDWHG WKH
                                                       the ODQJXDJH
                                                            language UHJDUGLQJ
                                                                      regarding ³*XHVW     'DWD´«
                                                                                  "Guest Data"...
                       **$0VROGWKHPVHOYHV
                       GGAM sold themselves as   DVKDYLQJWKLV*XHVW'DWDZKLFKWKH\FDXVHGXV
                                                    having this Guest Data, which they caused us
                       WREHOLHYHZDVH[WUHPHO\YDOXDEOH«
                       to believe was extremely valuable...
          
        $FFRUGLQJWRWKH5HVSRQGHQWVLWZDVQRWWKH&ODLPDQWVEXWLQVWHDG³0U5D]RQ
      80. According      to the Respondents, it was not the Claimants, but instead "Mr. Razon
            DQG RWKHU
            and other    %ORRPEHUU\
                         Bloomberry      HPSOR\HHV who
                                         employees  ZKR LGHQWLILHG  SRWHQWLDOjunket
                                                         identified potential     MXQNHW operators
                                                                                           RSHUDWRUV WR
                                                                                                       to
                                                                                      
            target, contacted them, and convinced them to come to Solaire" 33.³**$0GLG
            WDUJHWFRQWDFWHGWKHPDQGFRQYLQFHGWKHPWRFRPHWR6RODLUH´                 "GGAM did
            QRW FRQWULEXWH
            not  contribute WR     >WKH Respondents'
                               to [the    5HVSRQGHQWV¶ junket]
                                                        MXQNHW@ database
                                                                   GDWDEDVH orRU provide
                                                                                    SURYLGH aD OLVW RI
                                                                                                 list of
                      
            SOD\HUV´ 
            players".34
          
        1RWDVLQJOH9,3SOD\HUKDVEHHQLGHQWLILHGDVKDYLQJFRPHWRWKH6RODLUHDVWKH
      81. Not    a single VIP player has been identified as having come to the Solaire as the
            GLUHFWUHVXOWRI0U:HLGQHU¶V³OHYHUDJLQJ´ZKLFKOHDGVWRWKHFRQFOXVLRQWKDW
            direct result of Mr. Weidner's "leveraging", which leads to the conclusion that
            ³0U :HLGQHU
            "Mr.   Weidner wasZDV ³OHYHUDJLQJ´    DQG ³FXOWLYDWLQJ´
                                      "leveraging" and   "cultivating" his KLV UHODWLRQVKLSV  IRU WKH
                                                                                relationships for     the
            EHQHILWRIVRPHRWKHUHQWLW\     SHUKDSV:HLGQHU5HVRUWV
            benefit of some other entity (perhaps      Weidner Resorts)RUKLVUHODWLRQVKLSVDUH
                                                                             or his relationships are
                                                              
                as strong as he led Mr. Razon to believe".35
            QRWDVVWURQJDVKHOHG0U5D]RQWREHOLHYH´
            not
          
        **$0 "had
      82. GGAM        ³KDG not
                             QRW made
                                   PDGH arrangements
                                          DUUDQJHPHQWV with
                                                         ZLWK aD single
                                                                   VLQJOH junket
                                                                           MXQNHW operator
                                                                                    RSHUDWRU prior
                                                                                               SULRU WR
                                                                                                       to
            2SHQLQJ´
            Opening", and DQG it
                                LW was
                                    ZDV "Mr.
                                          ³0U Razon
                                                5D]RQ and
                                                        DQG other
                                                             RWKHU Bloomberry
                                                                       %ORRPEHUU\ executives
                                                                                       H[HFXWLYHV and
                                                                                                    DQG
                                                                                          
            employees" who "reached out to their contacts to bring in junkets".36
            HPSOR\HHV´ZKR³UHDFKHGRXWWRWKHLUFRQWDFWVWREULQJLQMXQNHWV´
          
          
          
          
          


335HMRLQGHUDWSDUD.RR6XSSOHPHQWDO'HFODUDWLRQDWSDUDV±
   Rejoinder at para. 92; Koo Supplemental Declaration at paras. 12 — 14.

345HMRLQGHUDWSDUD
   Rejoinder at para. 91.

355HMRLQGHUDWSDUD
   Rejoinder at para. 93.

365HMRLQGHUDWSDUD5D]RQ'HFODUDWLRQDWSDUD
   Rejoinder at para. 149; Razon Declaration at para. 47.



                                                         
                                                         33

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 35 of 139




              *XHVW'DWD
              Guest Data
          
      
      83. 7KH5HVSRQGHQWVDOVRVXEPLWWKDWWKHIDFWWKDW&ODXVHRIWKH06$FRQWDLQHG
            The Respondents also submit that the fact that Clause 6 of the MSA contained
            WKH phrase
            the  SKUDVH "The
                         ³7KH *XHVW     'DWD of
                                 Guest Data      RI **$0    VKDOO UHPDLQ
                                                     GGAM shall      remain WR  to EH
                                                                                     be LWV  SURSHUW\´
                                                                                          its property"
                                                                                   
            ³LQGLFDWHVWKDW**$0¶V*XHVW'DWDZDVDOUHDG\LQH[LVWHQFH´
            "indicates that GGAM's Guest Data was already in existence"37.
          
                                                                                             
      
      84. By%\ZD\RIHODERUDWLRQWKHSKUDVH³*XHVW'DWD´³LVGHILQHGDVIROORZV
                way of elaboration, the phrase "Guest Data" is defined as follows38:            
          
            µ*XHVW 'DWD¶ shall
             `Guest Data'    VKDOO mean
                                    PHDQ any
                                            DQ\ and
                                                  DQG all
                                                       DOO guest
                                                            JXHVW or
                                                                   RU customer
                                                                       FXVWRPHU profiles,
                                                                                     SURILOHV contact
                                                                                                   FRQWDFW
            LQIRUPDWLRQ   HJ addresses,
            information (e.g.,    DGGUHVVHV phone
                                                SKRQH numbers,
                                                       QXPEHUV facsimile
                                                                   IDFVLPLOH numbers
                                                                                 QXPEHUV andDQG HPDLO
                                                                                                     email
            DGGUHVVHV  histories,
            addresses),  KLVWRULHV preferences,
                                     SUHIHUHQFHV and
                                                     DQG any
                                                          DQ\ other
                                                               RWKHU LQIRUPDWLRQ
                                                                      information from  IURP guests
                                                                                              JXHVWV orRU
            FXVWRPHUVRIDFDVLQRRUKRWHO
            customers  of a casino or hotel.
          
      
      85. 7KHUHSUHVHQWDWLRQWKDWWKH&ODLPDQWVKDG*XHVW'DWDZDVIDOVHVLQFH³**$0
            The representation that the Claimants had Guest Data was false, since "GGAM
            DGPLWWHG WKDW
            admitted  that LW GLG not
                            it did  QRW have
                                         KDYH any
                                               DQ\pre-existing
                                                    SUHH[LVWLQJ ³*XHVW 'DWD´from
                                                                  "Guest Data"       IURP which
                                                                                             ZKLFK WKH\
                                                                                                      they
                                                                                      
                  connect VIP players or junket operators with the Solaire".39
            FRXOGFRQQHFW9,3SOD\HUVRUMXQNHWRSHUDWRUVZLWKWKH6RODLUH´
            could
            
      
      86. ,Q
            In UHVSHFW  RI inducement,
                respect of     LQGXFHPHQW theWKH Respondents
                                                     5HVSRQGHQWV submit
                                                                    VXEPLW thatWKDW the
                                                                                       WKH Claimants'
                                                                                             &ODLPDQWV¶
            ³PLVUHSUHVHQWDWLRQ WKDW
            "misrepresentation    that LW ZRXOGSURYLGH
                                        it would  provide ³KDQGVRQ´PDQDJHPHQW
                                                            "hands-on" management and       DQG WKDW
                                                                                                   that LWV
                                                                                                        its
            SULQFLSDOVKDGWKHFRQWDFWLQIRUPDWLRQIRUIRUHLJQ9,3³KLJKUROOHUV´DQGMXQNHW
            principals had the contact information forforeign VIP "high rollers" and junket
                                                                          
            RSHUDWRUVLQGXFHG%ORRPEHUU\WRHQWHULQWRWKH>06$@´
            operators, induced Bloomberg to enter into the imsAT,4o          

            LLL  Possession
          (iii)   3RVVHVVLRQRU'HYHORSPHQWRI3ROLFLHVDQG3URFHGXUHV
                             or Development of Policies and Procedures
             
      
      87. ,Q     0DUFK 2011,
             In March     "Mr.
                                ³0U Razon
                                        5D]RQ agreed
                                                 DJUHHG WR  PHHW with
                                                           to meet  ZLWK Mr.
                                                                           0U Saunders
                                                                                 6DXQGHUV and
                                                                                            DQG his
                                                                                                  KLV
                                        
                         in Las Vegas"41.
             FROOHDJXHVLQ/DV9HJDV´
             colleagues
             
         'XULQJ this
      88. During     WKLV meeting,
                           PHHWLQJ the
                                     WKH GGAM
                                          **$0 Principals
                                                   3ULQFLSDOV "strongly
                                                               ³VWURQJO\ assured
                                                                          DVVXUHG Mr.
                                                                                    0U Razon
                                                                                         5D]RQ WKDW
                                                                                                 that
             WKH\FRXOGGHOLYHUIRUWKH6RODLUHWKHVDPHVHUYLFHVDQGH[SHUWLVHWKDWWKH\KDG
             they could deliver for the Solaire the same services and expertise that they had
             GHOLYHUHGfor
             delivered IRU numerous
                            QXPHURXV other
                                        RWKHU casino-resorts
                                               FDVLQRUHVRUWV LQ $VLD WKDW
                                                                in Asia  that WKH\ KDG developed,
                                                                               they had  GHYHORSHG
             RSHQHG and
             opened,  DQG operated",     DQG "IV
                            RSHUDWHG´ and    ³>W@KLV
                                                   his LQFOXGHG   SXWWLQJ LQ
                                                         included putting       SODFH policies
                                                                            in place   SROLFLHV and
                                                                                                 DQG
                                                      
                         for operating the Solaire"42.
             SURFHGXUHVIRURSHUDWLQJWKH6RODLUH´
             procedures
          




37'HIHQVHDWSDUD
   Defense at para. 110.

38$QQH[+WRWKH06$
   Annex H to the MSA.

39'HIHQVHDWSDUDVDQG&ODLPDQWV¶([KLELWV&DQG&
   Defense at paras. 114 and 164; Claimants' Exhibits C-25 and C-95.

40'HIHQVHDWSDUD
   Defense at para. 180.

41'HIHQVHDWSDUD
   Defense at para. 22.

42'HIHQVHDWSDUD5HMRLQGHUDWSDUD
   Defense at para. 24; Rejoinder at para. 15.



                                                         
                                                         34

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 36 of 139




       'XULQJ the
     89. During      WKH negotiations
                          QHJRWLDWLRQV of   RI the
                                                 WKH MSA,
                                                       06$ the
                                                               WKH Respondents
                                                                     5HVSRQGHQWV submit
                                                                                      VXEPLW that
                                                                                                 WKDW GGAM
                                                                                                       **$0
           UHSUHVHQWHG that
           represented    WKDW there
                                    WKHUH would
                                            ZRXOG be
                                                    EH "proprietary
                                                         ³SURSULHWDU\ documentations
                                                                           GRFXPHQWDWLRQV prepared
                                                                                                 SUHSDUHG E\by
           **$0
           GGAM LQ     FRQQHFWLRQ with
                     in connection        ZLWK WKH SHUIRUPDQFH of
                                                the performance       RI Services
                                                                          6HUYLFHV and
                                                                                     DQGfurnished
                                                                                           IXUQLVKHG WRto WKH
                                                                                                             the
                    
           Owner"43.
           2ZQHU´
         
      7KH5HVSRQGHQWVDOVRVXEPLWWKDW**$0UHSUHVHQWHG±LQWKH06$LQDVHFWLRQ
     90.   The Respondents also submit that GGAM represented — in the MSA in a section
           HQWLWOHG ³5HSUHVHQWDWLRQV :DUUDQWLHV
           entitled "Representations,         Warranties andDQG &RYHQDQWV´
                                                                  Covenants" —    ± that
                                                                                     WKDW "GGAM
                                                                                           ³**$0 has   KDV WKH
                                                                                                             the
           PDQDJHPHQW and
           management        DQG WHFKQLFDO      H[SHUWLVH WUDFN
                                      technical expertise,      track UHFRUG
                                                                         record, H[SHULHQFH        DGHTXDWH
                                                                                    experience, adequate
           FDSLWDOL]DWLRQDQGILQDQFLDOUHVRXUFHVWRFRPSO\ZLWKLWVREOLJDWLRQVXQGHUWKLV
           capitalization    and financial resources to comply with its obligations under this
                         
           $JUHHPHQW´ 
           Agreement"44.
         
      7KH
     91.         5HVSRQGHQWV IXUWKHU
           The Respondents                      VXEPLW that
                                      further submit      WKDW "GGAM's
                                                                 ³**$0¶V UHOLDQFH
                                                                                reliance on RQ &DQWRU
                                                                                                  Cantor, an  DQ
           LQYHVWPHQW
           investment EDQN
                         bank, WR   to UXQ
                                         run LWV  PDQDJHPHQW company
                                              its management         FRPSDQ\ and DQG provide
                                                                                        SURYLGH numerous
                                                                                                    QXPHURXV
           VHUYLFHV WR
           services   to **$0         >HYLGHQFHG E\
                          GGAM [evidenced             by WKH  6XSSRUW Services
                                                          the Support      6HUYLFHV Agreement
                                                                                      $JUHHPHQW EHWZHHQ
                                                                                                       between
           **$0DQG&DQWRUGDWHG$XJXVW
           GGAM and Cantor dated August 28, 2012 (R-187)]         5 @ZKLFK**$0WKHQRZHGWR
                                                                            , which GGAM then owed to
           %ORRPEHUU\ LV
           Bloomberg,       is an  DQ admission
                                        DGPLVVLRQ WKDW
                                                      that **$0
                                                            GGAM was   ZDV LQFDSDEOH
                                                                              incapable of  RI fulfilling
                                                                                                 IXOILOOLQJ LWV
                                                                                                              its
           obligations under the MSA and that it misrepresented its abilities WR
           REOLJDWLRQV   XQGHU       WKH  06$    DQG  WKDW  LW PLVUHSUHVHQWHG       LWV  DELOLWLHV   to
                          
           %ORRPEHUU\´
           Bloomberg"45.     
         
      7KH5HVSRQGHQWVFRQWHQGWKDW³**$0ZDVKLUHGEDVHGRQDPRQJRWKHUWKLQJV
     92.   The Respondents contend that "GGAM was hired based on, among other things,
           LWVSURPLVHVWKDWLWKDGRSHUDWLQJSROLFLHVSURFHGXUHVDQGV\VWHPVUHDG\WREH
           its promises that it had operating policies, procedures, and systems ready to be
                            
           LPSOHPHQWHG´
           implemented"46.     

          LY  Hands-on
         (iv)  +DQGVRQ0DQDJHPHQW
                              Management
           
      After
     93.   $IWHU the
                  WKH /DV   9HJDV meeting
                       Las Vegas     PHHWLQJ in
                                              LQ March
                                                  0DUFK 2011,
                                                          the
                                                                WKH Respondents
                                                                     5HVSRQGHQWV argue
                                                                                    DUJXH that
                                                                                           WKDW "Mr.
                                                                                                 ³0U
           :HLGQHUDVVXUHG>0U5D]RQ@WKDWKHDORQJZLWK0HVVUV6WRQHDQG6DXQGHUV
           Weidner assured [Mr. Razon] that he, along with Messrs. Stone and Saunders,
           ZRXOGSURYLGHD³KDQGVRQDSSURDFKWRPDQDJHPHQW´RIWKH6RODLUH´DQGWKDW
           would   provide a "hands-on approach to management" of the Solaire" and that
           ³>0U :HLGQHU@
          "[Mr.     Weidner] would ZRXOG ³SHUVRQDOO\   RYHUVHH´ WKH
                                           "personally oversee"           PDQDJHPHQW activities,
                                                                     the management        DFWLYLWLHV
                                                                     
          spending     `significant time in Manila with the team"47
           VSHQGLQJµVLJQLILFDQWWLPHLQ0DQLODZLWKWKHWHDP´          .
           
      According
     94.   $FFRUGLQJ to WR the
                             WKH Respondents,
                                  5HVSRQGHQWV the
                                                WKH Claimants
                                                     &ODLPDQWV also
                                                                DOVR UHSUHVHQWHG WKDW "[n]
                                                                      represented that   ³>Q@R RWKHU
                                                                                             o other
           JDPLQJ company
          gaming      FRPSDQ\ provides
                                    SURYLGHV WKH VDPH level
                                              the same    OHYHO of
                                                                  RI senior
                                                                      VHQLRU executive
                                                                              H[HFXWLYH hands-on
                                                                                           KDQGVRQ
                                                                   
           involvement in these activities at a property level"48.
           LQYROYHPHQWLQWKHVHDFWLYLWLHVDWDSURSHUW\OHYHO´



43'HIHQVHDWSDUD
   Defense at para. 104.

445HMRLQGHUDWSDUD&ODXVH - 06$
   Rejoinder at para. 167; Clause 10.2(J) MSA.

455HMRLQGHUDWSDUD
   Rejoinder at para. 167.

46'HIHQVHDWSDUD
   Defense at para. 102.

47'HIHQVHDWSDUD5HMRLQGHUDWSDUD&ODLPDQWV¶([KLELWV&DQG&
   Defense at para. 26; Rejoinder at para. 27; Claimants' Exhibits C-33 and C-104.

485HMRLQGHUDWSDUD5HVSRQGHQWV¶([KLELW5
   Rejoinder at para. 24; Respondents' Exhibit R-198.



                                                           
                                                           35

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 37 of 139




         
      7KH
     95.         5HVSRQGHQWV FRQWHQG
           The Respondents                 WKDW when
                                 contend that,     ZKHQ asked
                                                          DVNHG how
                                                                 KRZ heKH was
                                                                            ZDV planning
                                                                                 SODQQLQJ to
                                                                                            WR oversee
                                                                                                RYHUVHH
           RSHUDWLRQV LI
           operations  if KH ZDV not
                           he was   QRWSODQQLQJ
                                        planning to WR move
                                                        PRYH to
                                                               WR Manila,
                                                                   0DQLOD Mr.
                                                                             0U 6WRQH UHSOLHG "Yes,
                                                                                  Stone replied:   ³<HV
           ZLOO,EHKHUH":LOO,KDYHDSUHVHQFHKHUH"$OOWKHWLPH$QG\RXNQRZ,¶OO
           will I be here? Will I have a presence here? All the time . . . And, you know, I'll
                                             
           DOZD\VKDYHDSUHVHQFHKHUH´
           always  have a presence here"49.     
           
      7KH
     96.         5HVSRQGHQWV submit
           The Respondents       VXEPLW that
                                         WKDW the
                                               WKH Claimants'
                                                    &ODLPDQWV¶ "misrepresentation
                                                                   ³PLVUHSUHVHQWDWLRQ WKDW
                                                                                         that LW ZRXOG
                                                                                               it would
           SURYLGH ³KDQGVRQ´
           provide                   PDQDJHPHQW and
                     "hands-on" management            DQG WKDW
                                                             that LWV  SULQFLSDOV had
                                                                    its principals   KDG WKH   FRQWDFW
                                                                                           the contact
           LQIRUPDWLRQ
           information forIRU foreign
                                IRUHLJQ 9,3
                                         VIP ³KLJK
                                                 "high UROOHUV´
                                                         rollers" andDQG junket
                                                                          MXQNHW operators,
                                                                                  RSHUDWRUV LQGXFHG
                                                                                                induced
                                                      
                         to enter into the [MSAJ"5°.
           %ORRPEHUU\WRHQWHULQWRWKH>06$@´
           Bloomberry

              Y  &DQWRU¶VUROH
             (v)  Cantor's role

      7KH
     97.          5HVSRQGHQWV allege
            The Respondents          DOOHJH that
                                             WKDW the
                                                   WKH Claimants
                                                        &ODLPDQWV misrepresented
                                                                    PLVUHSUHVHQWHG Cantor's
                                                                                        &DQWRU¶V role.
                                                                                                   UROH In
                                                                                                          ,Q
            SDUWLFXODU
            particular:
            
            D  "Mr.
           (a)     ³0U :HLGQHU       H[SODLQHG WKDW
                           Weidner explained         that &DQWRU    )LW]JHUDOG ("Cantor')
                                                           Cantor Fitzgerald         ³&DQWRU´  provided
                                                                                                  SURYLGHG
                   ³EDFNLQJ´
                   "backing" and    DQG aD ³VLJQLILFDQW     FDSLWDO FRPPLWPHQW´
                                                "significant capital      commitment" WR    to **$0¶V
                                                                                                  GGAM's
                                
                   DFWLYLWLHV´" 51.
                  activities
         
            E  "When
           (b)     ³:KHQ Bloomberry
                              %ORRPEHUU\ questioned
                                                TXHVWLRQHG &DQWRU¶V
                                                               Cantor's UROH
                                                                           role LQ in WKH   QHJRWLDWLRQV
                                                                                        the negotiations,
                   %ORRPEHUU\ZDVLQIRUPHGWKDWVRPH&DQWRUHPSOR\HHVSURYLGHG³DGPLQ´
                  Bloomberry        was informed that some Cantor employees provided "admin"
                   VHUYLFHV WR
                  services    to **$0
                                  GGAM. 7KDW       ZDV WR
                                              That was   to EH H[SHFWHG of
                                                             be expected   RI aD new
                                                                                   QHZ start-up
                                                                                        VWDUWXS FRPSDQ\
                                                                                                  company
                   WKDW  QHHGHG administrative
                   that needed         DGPLQLVWUDWLYH support,
                                                         VXSSRUW and
                                                                     DQG was
                                                                           ZDV FRQVLVWHQW      ZLWK Mr.
                                                                                    consistent with    0U
                   :HLGQHU¶V
                   Weidner's H[SODQDWLRQ
                                 explanation WR     0U Razon
                                                  to Mr.  5D]RQ LQ
                                                                   in WKHLU ILUVW meeting
                                                                      their first    PHHWLQJ WKDW
                                                                                               that &DQWRU
                                                                                                    Cantor
                                             
                               "backing " 52.
                   SURYLGHG³EDFNLQJ´
                  provided
            
      7KH5HVSRQGHQWVFKDUDFWHUL]H**$0DV³DQLQYHVWPHQWYHKLFOHIRUD1HZ<RUN
     98.    The Respondents characterize GGAM as "an investment vehicle for a New York-
            EDVHGILQDQFLDOLQVWLWXWLRQ´DQGVXEPLWWKDWWKLVZDV³QRWZKDW%ORRPEHUU\ZDV
            basedfinancial institution", and submit that this was "not what Bloomberry was
            VHHNLQJ²DQGQRWZKDW**$0UHSUHVHQWHGLWVHOIWREH²ZKHQLWHQWHUHGLQWRLWV
           seeking—and       not what GGAM represented itself to be—when it entered into its
                          
            DJUHHPHQW´ 
            agreement"53.
            
      7KH5HVSRQGHQWVVXEPLWWKDWZKLOH0U5D]RQKDGWKRXJKWWKDWKHZDV³JHWWLQJ
     99.    The Respondents submit that, while Mr. Razon had thought that he was "getting
            0U :HLGQHUDVDSDUWQHUDQGYLVLRQDU\´LQIDFW0U5D]RQ³ZDVJHWWLQJ0U
            Mr.  Weidner as a partner and visionary", in fact, Mr. Razon "was getting Mr.
            :HLGQHU
            Weidner as DV an
                           DQ entrepreneur
                                HQWUHSUHQHXU withZLWK divided
                                                        GLYLGHG OR\DOWLHV ZKR had
                                                                 loyalties, who      KDG already
                                                                                          DOUHDG\ wedded
                                                                                                   ZHGGHG


495HMRLQGHUDWSDUD5HVSRQGHQWV¶([KLELW5
   Rejoinder at para. 37; Respondents' Exhibit R-114.

50'HIHQVHDWSDUD
   Defense at para. 180.

515HMRLQGHUDWSDUD
   Rejoinder at para. 31.

525HMRLQGHUDWSDUD5HVSRQGHQWV¶([KLELW5
   Rejoinder at para. 32; Respondents' Exhibit R-235

535HMRLQGHUDWSDUD5D]RQ6XSSOHPHQWDU\'HFODUDWLRQDWSDUD
   Rejoinder at para. 154; Razon Supplementary Declaration at para. 14.



                                                         
                                                         36

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 38 of 139




              KLPVHOI WR
              himself  to aD much
                              PXFK larger
                                    ODUJHU and
                                            DQG complex
                                                 FRPSOH[ organization,
                                                          RUJDQL]DWLRQ &DQWRU )LW]JHUDOG²ZLWK
                                                                         Cantor Fitzgerald—with
                                                                
                    Razon had no interest in being affiliated"54.
              ZKLFK5D]RQKDGQRLQWHUHVWLQEHLQJDIILOLDWHG´
              which
        
                                                                                    
     $QDOWHUQDWLYHPLVUHSUHVHQWDWLRQSOHDGHGE\WKH5HVSRQGHQWVLVDVIROORZV
     100. An alternative misrepresentation pleaded by the Respondents is as follows55: 

               D  The
              (a)   7KH Claimants,
                          &ODLPDQWV through
                                       WKURXJK William
                                                :LOOLDP Weidner,
                                                           :HLGQHU UHSUHVHQWHG  WKDW they
                                                                      represented that   WKH\ were
                                                                                               ZHUH
                                                                              
                    XQGHUWDNLQJDQ³HTXLW\ULVN´LQSXUFKDVLQJWKH6KDUHV
                    undertaking   an "equity risk" in purchasing the Shares56.
                    
               E  6LQFH
              (b)          LW was
                    Since it   ZDV Cantor
                                    &DQWRU which
                                            ZKLFK provided
                                                    SURYLGHG the
                                                              WKH IXQGV WR purchase
                                                                   funds to   SXUFKDVH the
                                                                                        WKH 6KDUHV
                                                                                             Shares,
                    **$0LQIDFWGLGQRWXQGHUWDNHDQ\³HTXLW\ULVN´VLQFH³0U:HLGQHULQ
                    GGAM     in fact did not undertake any "equity risk" since "Mr. Weidner, in
                                                    
                    IDFWXQGHUWRRNQRULVNDWDOO´
                   fact,  undertook no risk at all"57. 

     7KH
     101.       5HVSRQGHQWV submit
           The Respondents    VXEPLW that
                                       WKDW "[o]n
                                             ³>R@Q the
                                                    WKH basis
                                                         EDVLV of
                                                                RI these
                                                                    WKHVH UHSUHVHQWDWLRQV DQG
                                                                           representations and
           SURPLVHV Mr.
           promises,  0U Razon
                           5D]RQ decided
                                  GHFLGHG WR
                                           to HQWHU
                                               enter LQWR
                                                     into aD management
                                                              PDQDJHPHQW services
                                                                            VHUYLFHV agreement
                                                                                      DJUHHPHQW
                        
                GGAM'58.
           ZLWK**$0´
           with
     
     B. Claimants'
          !78%&'3:@>8"%&'
                      Arguments

     7KH
     102.       &ODLPDQWV¶ response
          The Claimants'      UHVSRQVH to
                                         WR the
                                             WKH Respondents'
                                                  5HVSRQGHQWV¶ allegations
                                                                  DOOHJDWLRQV of
                                                                                RI misrepresentation
                                                                                    PLVUHSUHVHQWDWLRQ
          DQGLQGXFHPHQWLVVXPPDUL]HGEHORZ
          and inducement is summarized below.
          
     )LUVW
     103.         WKH MSA's
          First, the    06$¶V ,QWHJUDWLRQ    &ODXVH  SURYLGHV
                                Integration Clause59                 WKDW the
                                                          provides that    WKH MSA
                                                                                06$ (including
                                                                                        LQFOXGLQJ the
                                                                                                     WKH
          DVVRFLDWHG disclosure
          associated    GLVFORVXUH letters)
                                    OHWWHUV  "constitute[s]
                                              ³FRQVWLWXWH>V@ WKH
                                                               the HQWLUH  DJUHHPHQW EHWZHHQ
                                                                    entire agreement      between WKH
                                                                                                     the
          3DUWLHV«DQGIXOO\VXSHUVHGHVDQ\DQGDOOSULRURUDORUZULWWHQDJUHHPHQWVRU
          Parties   ... and fully supersedes any and all prior oral or written agreements or
                                                     
          XQGHUVWDQGLQJ
          understanding EHWZHHQ
                             between WKH  3DUWLHV´"60.
                                       the Parties       Accordingly,
                                                           $FFRUGLQJO\ any
                                                                          DQ\ prior
                                                                                SULRU oral
                                                                                       RUDO or
                                                                                             RU written
                                                                                                 ZULWWHQ
          DJUHHPHQWVEHWZHHQWKH**$03ULQFLSDOVDQG0U5D]RQ
          agreements     between the GGAM Principals and Mr. Razon (which        ZKLFKLVGHQLHG
                                                                                        is denied)DUH
                                                                                                     are
          QRWSDUWRIWKHFRQWUDFW
          not part of the contract.

     6HFRQG
     104.          DQG LQ
          Second, and       DQ\ HYHQW
                        in any            WKH Claimants
                                  event, the   &ODLPDQWV deny
                                                           GHQ\ that
                                                                 WKDW the
                                                                       WKH GGAM
                                                                            **$0 Principals
                                                                                   3ULQFLSDOV had
                                                                                               KDG
          HYHU PDGH any
          ever made   DQ\ of
                            RI the
                                WKH following
                                     IROORZLQJ "binding
                                                 ³ELQGLQJ UHSUHVHQWDWLRQV   GXULQJ WKH
                                                            representations during         3DUWLHV¶
                                                                                      the Parties'
                                                                  
          QHJRWLDWLRQV WKDW
          negotiations        DUH not
                        that are    QRW UHIOHFWHG
                                         reflected LQ
                                                    in WKH 06$´  The
                                                       the MSA"61.    7KH Claimants
                                                                            &ODLPDQWV submit
                                                                                       VXEPLW that
                                                                                               WKDW
          ³>D@EVHQFHRIHYLGHQFHLVHYLGHQFHRIDEVHQFH´
          "[al bsence of evidence is evidence of absence":
        


545HMRLQGHUDWSDUD
   Rejoinder at para. 162.

555HMRLQGHUDWSDUD
    Rejoinder at para. 170.

56&ODLPDQWV¶([KLELW&
    Claimants' Exhibit C-33.

575HMRLQGHUDWSDUD5HVSRQGHQWV¶([KLELW5
    Rejoinder at para. 170; Respondents' Exhibit R-189.

58'HIHQVHDWSDUD
    Defense at para. 27.

59&ODXVHRIWKH06$
    Clause 18.12 of the MSA.

60
   5HSO\DWSDUD
    Reply at para. 26.

615HSO\DWSDUD
    Reply at para. 40.



                                                          
                                                          37

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 39 of 139




                 D  The
                (a)   7KH&ODLPDQWVGHQ\LQSDUWLFXODUWKDWWKH\KDGHYHU³UHSUHVHQWHGWR0U
                           Claimants deny, in particular, that they had ever "represented to Mr.
                      5D]RQ or
                     Razon    RU WKH 5HVSRQGHQWV WKDW
                                  the Respondents    that WKH\ KDG any
                                                          they had   DQ\ existing
                                                                          H[LVWLQJ ³GDWDEDVH´ RI
                                                                                    "database" of
                      IRUHLJQ 9,3
                     foreign         SOD\HUV nor
                                VIP players,   QRU promise
                                                    SURPLVH WR
                                                             to WUDQVIHU VXFK aD ³GDWDEDVH´
                                                                 transfer such      "database" WR
                                                                                                to
                               
                      6RODLUH´ 
                     Solaire"62.
            
             E  The
            (b)  7KH&ODLPDQWVVXEPLWWKDWLWLV³LPSODXVLEOH´WKDWWKH\ZRXOGKDYHPDGH
                       Claimants submit that it is "implausible" that they would have made
                 VXFK aD representation,
                 such      UHSUHVHQWDWLRQ since
                                                VLQFH "GGAM
                                                         ³**$0 has KDV noQR proprietary
                                                                               SURSULHWDU\ ULJKW
                                                                                               right WR
                                                                                                      to
                 FRQILGHQWLDO FXVWRPHU
                 confidential    customer LQIRUPDWLRQ
                                               information WR      ZKLFK **$0¶V
                                                               to which                    PDQDJHPHQW
                                                                              GGAM's management
                 SULQFLSDOV were
                 principals   ZHUH privy
                                       SULY\ as
                                               DV aD UHVXOW  RI WKHLU
                                                        result of           SULRU HPSOR\PHQW
                                                                    their prior     employment; WKDW
                                                                                                    that
                 LQIRUPDWLRQ
                 information UHPDLQHG
                                remained WKH     SURSHUW\ of
                                             the property     RI WKH /DV 9HJDV
                                                                  the Las            6DQGV or
                                                                             Vegas Sands      RU Melco
                                                                                                  0HOFR
                 &URZQ0LVDSSURSULDWLRQRIVXFKLQIRUPDWLRQIRUVXEVHTXHQWFRPSHWLWLYH
                 Crown. Misappropriation of such information for subsequent competitive
                 XVHZRXOGEHLOOHJDO,WLVQRWFUHGLEOHWKDW0U5D]RQJHQXLQHO\EHOLHYHG
                 use would be illegal. It is not credible that Mr. Razon genuinely believed
                 WKDW  KLJKOHYHO executives
                 that high-level      H[HFXWLYHV could
                                                     FRXOG simply
                                                             VLPSO\ misappropriate
                                                                       PLVDSSURSULDWH WKHLU      SULRU
                                                                                            their prior
                 HPSOR\HUV¶ proprietary
                 employers'    SURSULHWDU\ customer
                                               FXVWRPHU FRQWDFW     GDWDEDVH and
                                                            contact database,      DQG WKHQ  SXW WKDW
                                                                                         then put   that
                                                       
                 information to competitive use" 63.
                 LQIRUPDWLRQWRFRPSHWLWLYHXVH´
           
      7KLUGWKH5HVSRQGHQWVFRXOGQRWKDYHIRUPHG³DQ\OHJLWLPDWHPXWXDOO\VKDUHG
      105. Third, the Respondents could not have formed "any legitimate, mutually-shared
           µH[SHFWDWLRQV¶ FRQFHUQLQJ **$0¶V
            `expectations' concerning                  SHUIRUPDQFH WKDW
                                          GGAM 's performance                DUH not
                                                                       that are   QRW UHIOHFWHG
                                                                                       reflected LQ
                                                                                                  in WKH
                                                                                                     the
                                  
                    Agreement" 64.
           3DUWLHV¶$JUHHPHQW´
           Parties'
           
      7KH&ODLPDQWVHODERUDWHRQHDFKRIWKHVHDOOHJHGPLVUHSUHVHQWDWLRQVDVVHWIRUWK
      106. The Claimants elaborate on each of these alleged misrepresentations as set forth
           EHORZ
           below.

             L  Equating
           (i)   (TXDWLQJ**$0ZLWK/DV9HJDV6DQGV
                            GGAM with Las Vegas Sands
           
      7KH
      107.        &ODLPDQWV deny
           The Claimants       GHQ\ that
                                     WKDW the
                                           WKH **$0    3ULQFLSDOV "projected
                                                GGAM Principals      ³SURMHFWHG an
                                                                                  DQ LPDJH HTXDWLQJ
                                                                                      image equating
                                                                           
           their management company with the Las Vegas Sands"65,WRWKHH[WHQWWKDWWKLV
           WKHLUPDQDJHPHQWFRPSDQ\ZLWKWKH/DV9HJDV6DQGV´                 to the extent that this
                                                            
           ZRXOGEHDQDFWLRQDEOHPLVUHSUHVHQWDWLRQ
           would    be an actionable misrepresentation66.
           
      ,Q
      108.       SDUWLFXODU the
           In particular,     WKH Claimants
                                   &ODLPDQWV point
                                               SRLQW to
                                                      WR the
                                                          WKH following
                                                               IROORZLQJ facts
                                                                          IDFWV that
                                                                                 WKDW contradict
                                                                                       FRQWUDGLFW this
                                                                                                   WKLV
           DOOHJHGPLVUHSUHVHQWDWLRQ
           alleged    misrepresentation:

                 D  First,
                (a)  )LUVW0U5D]RQ³NQHZ**$0ZDVDQHZO\IRUPHGJDPLQJPDQDJHPHQW
                            Mr. Razon "knew GGAM was a newly formed gaming management
                     FRPSDQ\ and
                     company    DQG was
                                      ZDV well
                                           ZHOO aware
                                                 DZDUH of
                                                        RI WKH
                                                            the **$0 >@ Principals'
                                                                 GGAM [J  3ULQFLSDOV¶ highly-
                                                                                       KLJKO\
                                                             
                                splitfrom Las Vegas Sands"67.
                     SXEOLFL]HGVSOLWIURP/DV9HJDV6DQGV´
                     publicized


62
    5HSO\DWSDUD
     Reply at para 28.

635HSO\DWSDUD
   Reply at para 28.

64  5HSO\DWSDUD
     Reply at para 40.

656HH'HIHQVHDWSDUD
   See Defense at para. 23.

66
    5HSO\DWSDUD
     Reply at para. 23.



                                                       
                                                       38

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 40 of 139




            
                 E  6HFRQG³0U5D]RQ¶VRZQKHDGKXQWHUZKRLQWURGXFHGKLPWRWKH**$0
                (b)  Second, "Mr. Razon's own headhunter, who introduced him to the GGAM
                     PDQDJHPHQWSULQFLSDOVSRLQWHGRXWWKDWWKH\ZHUHSRWHQWLDOO\DYDLODEOHWR
                     management   principals, pointed out that they were potentially available to
                     DVVLVW0U5D]RQ
                     assist            ZLWK his
                            Mr. Razon with   KLV FDVLQR
                                                  casino YHQWXUHSUHFLVHO\EHFDXVH
                                                          venture precisely because WKH\ ZHUH no
                                                                                    they were   QR
                                                                 
                            employed by the Las Vegas Sands"68.
                     ORQJHUHPSOR\HGE\WKH/DV9HJDV6DQGV´
                     longer
           
                 F  Third,
                (c)  7KLUG Respondents
                             5HVSRQGHQWV themselves
                                               WKHPVHOYHV acknowledge
                                                             DFNQRZOHGJH thatWKDW it
                                                                                    LW was
                                                                                        ZDV "precisely
                                                                                               ³SUHFLVHO\
                     EHFDXVH
                     because WKH
                               the **$0      3ULQFLSDOV were
                                    GGAM Principals        ZHUH not
                                                                  QRW affiliated
                                                                       DIILOLDWHG with
                                                                                   ZLWK an
                                                                                         DQ HVWDEOLVKHG
                                                                                             established
                     ODUJHVFDOH FDVLQR
                     large-scale             RSHUDWRU (such
                                  casino operator       VXFK as
                                                              DV MGM,
                                                                   0*0 WKH    /DV 9HJDV
                                                                            the Las            6DQGV or
                                                                                       Vegas Sands,    RU
                     0HOFR&URZQ(QWHUWDLQPHQW
                     Melco   Crown Entertainment)WKDW0U5D]RQUHFRJQL]HGKHFRXOGREWDLQ
                                                        that Mr. Razon recognized he could obtain
                     WKH H[SHUWLVH of
                     the expertise   RI aD major
                                             PDMRU operator
                                                    RSHUDWRU WR GHYHORS and
                                                               to develop    DQG manage
                                                                                   PDQDJH WKH  3URMHFW
                                                                                             the Project
                     ZLWKRXW surrendering
                     without  VXUUHQGHULQJ WKH     GHJUHH of
                                                the degree    RI control
                                                                  FRQWURO such
                                                                            VXFK an
                                                                                   DQ operator
                                                                                        RSHUDWRU would
                                                                                                   ZRXOG
                              
                     GHPDQG´ 
                     demand"69.
     
               LL  *XHVWDQG9,33OD\HU'DWD
              (ii)  Guest and VIP Player Data
               
      7KH       &ODLPDQWV deny
      109. The Claimants                GHQ\ that
                                                 WKDW GGAM
                                                        **$0 had     KDGSURPLVHG
                                                                             promised to     WRSURYLGH
                                                                                                  provide to    WR the
                                                                                                                    WKH 6RODLUH      ³GDWD
                                                                                                                           Solaire "data
                                                                                  
               regarding individualforeign VIP players"70.
               UHJDUGLQJLQGLYLGXDOIRUHLJQ9,3SOD\HUV´
               
      7KH&ODLPDQWVVXEPLWWKDWWKH5HVSRQGHQWVKDYHQRWSXWIRUZDUGDQ\HYLGHQFH
      110.     The Claimants submit that the Respondents have not put forward any evidence
                 VXFKDVFRQWHPSRUDQHRXVPLQXWHV
               (such    as contemporaneous minutes)WRVXSSRUW0U5D]RQ¶VDOOHJDWLRQVWKDWWKH
                                                                          to support Mr. Razon's allegations that the
                                                                                                                       
               **$03ULQFLSDOVKDGPDGHWKH9,3*XHVW'DWD5HSUHVHQWDWLRQ
               GGAM         Principals had made the VIP Guest Data Representation71.                                      6SHFLILFDOO\
                                                                                                                            Specifically,
               ³,W LV
               "It  is LQFRQFHLYDEOH
                         inconceivable WKDW             GHVSLWH having
                                                 that, despite         KDYLQJ extensively
                                                                                   H[WHQVLYHO\ negotiated
                                                                                                      QHJRWLDWHG WKH          06$ Mr.
                                                                                                                         the MSA,         0U
               5D]RQ¶VUHSUHVHQWDWLYHVIDLOHGWRGRFXPHQWDUHSUHVHQWDWLRQKHQRZFODLPVZDV
               Razon's       representatives failed to document a representation he now claims was
               FHQWUDOWRKLV³H[SHFWDWLRQV´IURPWKLVEXVLQHVVGHDODQGIDLOHGWRSURYLGHDQ\
               central     to his "expectations"from this business deal, and failed to provide any
               WHUPV
               terms WKDW      ZRXOG describe
                         that would         GHVFULEH WKH       GDWD when
                                                           the data,      ZKHQ **$0
                                                                                    GGAM would   ZRXOGSURYLGH
                                                                                                            provide LW      DQG how
                                                                                                                          it, and     KRZ LWit
                                        
                      to be used" 72.
               ZDVWREHXVHG´
               was
               
      $FFRUGLQJ
      111.     According to       WR the
                                       WKH Claimants,
                                              &ODLPDQWV Clause  &ODXVH    6 of RI the
                                                                                          WKH MSA
                                                                                                 06$ "reflects
                                                                                                            ³UHIOHFWV WKH        3DUWLHV¶
                                                                                                                            the Parties'
               DJUHHPHQW with
               agreement         ZLWK UHVSHFW
                                          respect WR to FXVWRPHU
                                                           customer data   GDWDforIRU WKH    3URMHFW and
                                                                                          the Project        DQG dealt
                                                                                                                     GHDOW solely
                                                                                                                              VROHO\ with
                                                                                                                                         ZLWK
               RZQHUVKLSRIGDWDWREHFROOHFWHGLQWKHIXWXUH±WKHSURVSHFWLYHDFTXLVLWLRQRI
               ownership        of data to be collected in the future — the prospective acquisition of
               GDWDfrom
               data    IURP Solaire's
                                6RODLUH¶V operation
                                                RSHUDWLRQ and   DQG WKH     RSHUDWLRQ of
                                                                         the operation          RI other
                                                                                                     RWKHUprojects
                                                                                                              SURMHFWV WKDWthat **$0
                                                                                                                                     GGAM
                                                                                                                         
               ZRXOGSXUVXHZLWK0U5D]RQ¶VNQRZOHGJH´
               would     pursue with Mr. Razon's knowledge" (emphasis                                  in original)73.
                                                                                       HPSKDVLVLQRULJLQDO
            


675HSO\DWSDUD
   Reply at para. 23.      

68
   5HSO\DWSDUD
    Reply at para. 23.

695HSO\DWSDUD
    Reply at para. 24.

7°'HIHQVHDWSDUDVDQG5HSO\DWSDUD
    Defense at paras. 25 and 107; Reply at para. 26.

715HSO\DWSDUD
    Reply at para. 29.

725HSO\DWSDUD
    Reply at para. 29.

735HSO\DWSDUD
    Reply at para. 30.



                                                                            
                                                                            39

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 41 of 139




     7KH&ODLPDQWVVXEPLWWKDWWKHODFNRIFRQWUDFWXDOODQJXDJHREOLJLQJ&ODLPDQWV
     112. The Claimants submit that the lack of contractual language obliging Claimants
          WRPDNHDQ\H[LVWLQJGDWDLQLWVSRVVHVVLRQDYDLODEOHWRWKH5HVSRQGHQWVVKRZV
          to make any existing data in its possession available to the Respondents shows
          WKDWWKH5HVSRQGHQWVDUH³FRQMXULQJXSDQXQUHFRUGHG³SURPLVH´WKDWILQGVQR
          that the Respondents are "conjuring up an unrecorded "promise" that finds no
                                                                         
          VXSSRUWLQWKHHYLGHQWLDU\UHFRUG>RU@WKH3DUWLHVDJUHHPHQWV´
          support  in the evidentiary record [or] the Parties agreements"74.

          LLL  Possession
        (iii)   3RVVHVVLRQRU'HYHORSPHQWRI3ROLFLHVDQG3URFHGXUHV
                             or Development of Policies and Procedures
           
     7KH&ODLPDQWVGHQ\WKDW**$0PDGH³SURPLVHVWKDWLWKDGRSHUDWLQJSROLFLHV
     113.  The Claimants deny that GGAM made "promises that it had operating policies,
                                                                         
           SURFHGXUHV and
           procedures,    DQGV\VWHPV
                               systems UHDG\
                                         ready WR
                                                 to EH
                                                     be LPSOHPHQWHG´
                                                         implemented"75,     on
                                                                               RQ the
                                                                                   WKH contrary,
                                                                                        FRQWUDU\ "GGAM
                                                                                                    ³**$0
           QHYHU UHSUHVHQWHG
           never   represented WKDW
                                  that LW KDG on
                                       it had,   RQ hand
                                                     KDQG and
                                                            DQG UHDG\WRJR      H[LVWLQJ policies
                                                                   ready-to-go, existing        SROLFLHV and
                                                                                                          DQG
                                                                               
                         that could simply be transferred to Solaire"76.
           SURFHGXUHVWKDWFRXOGVLPSO\EHWUDQVIHUUHGWR6RODLUH´
           procedures
        
     )XUWKHU
     114.            WKH Claimants
           Further, the   &ODLPDQWV submit
                                       VXEPLW that
                                                WKDW such
                                                      VXFK aD UHSUHVHQWDWLRQ
                                                                representation is  LV implausible
                                                                                       LPSODXVLEOH IRU   WKH
                                                                                                      for the
           IROORZLQJUHDVRQV
           following reasons:
        
             D  6XFK
            (a)   Such aD representation
                            UHSUHVHQWDWLRQ is
                                             LV "contrary
                                                 ³FRQWUDU\ WR    VWDQGDUG LQGXVWU\
                                                              to standard       industry practice"      VLQFH
                                                                                          SUDFWLFH´ since
                                                                                           
                  VXFKSROLFLHV³PXVWEHWDLORUHGWRDVSHFLILFFDVLQRSURMHFW´
                  such policies "must be tailored to a specific casino project"77.            
        
             E  6XFKSROLFLHVDQGSURFHGXUHV³PXVWEHGHYHORSHGWRJHWKHUZLWKWKHHQWLUH
            (b)   Such policies and procedures "must be developed together with the entire
                  PDQDJHPHQW personnel;
                  management       SHUVRQQHO WKH\    FDQQRW simply
                                                 they cannot       VLPSO\ EH
                                                                            be LPSRVHG
                                                                                  imposed XSRQupon aD new
                                                                                                         QHZ
                           
                  FDVLQR´ 
                  casino"78.
        
     $FFRUGLQJ
     115.  According to WR the
                            WKH Claimants,
                                 &ODLPDQWV what
                                              ZKDW the
                                                     WKH **$0      3ULQFLSDOV offered
                                                          GGAM Principals          RIIHUHG to
                                                                                             WR the
                                                                                                 WKH 6RODLUH
                                                                                                      Solaire
           ZDV "extensive
           was   ³H[WHQVLYHfamiliarity
                              IDPLOLDULW\ with
                                            ZLWK WKDW  GHYHORSPHQW and
                                                  that development       DQG LPSOHPHQWDWLRQ        SURFHVV
                                                                                 implementation process
           >RI policies
           [of   SROLFLHV and
                            DQG procedures]"
                                  SURFHGXUHV@´ and DQG "the
                                                          ³WKH expertise
                                                                  H[SHUWLVH WR    PDNH [policies
                                                                                to make     >SROLFLHV andDQG
                                                      
                          to measure for Solaire"79.
           SURFHGXUHV@WRPHDVXUHIRU6RODLUH´
           procedures]

          LY  Hands-on
        (iv)   +DQGVRQ0DQDJHPHQW
                         Management
           
     7KH
     116.       &ODLPDQWV deny
           The Claimants    GHQ\ that
                                  WKDW GGAM's
                                        **$0¶V Principals
                                                3ULQFLSDOV (and,
                                                             DQG specifically,
                                                                   VSHFLILFDOO\ Mr.
                                                                                  0U Weidner)
                                                                                       :HLGQHU 
           SURPLVHGWREHSK\VLFDOO\SUHVHQWDWWKH6RODLUHZKLOHSHUIRUPLQJWKHLU6HUYLFHV
           promised  to be physically present at the Solaire while performing their Services
                           
           XQGHUWKH06$
           under the MSA80.   
           


745HSO\DWSDUD
   Reply at para. 31.                         

75'HIHQVHDWSDUD
   Defense at para. 102.

765HSO\ DW paras.
   Reply at   SDUDV 32
                       -33.
                           6HH DOVR the
                                See also   WKH Reply
                                                5HSO\ at
                                                       DW para.
                                                           SDUD 123:
                                                                   "GGAM
                                                                        ³**$0 never
                                                                               QHYHU UHSUHVHQWHG
                                                                                      represented WR
                                                                                                   to WKH
                                                                                                      the 2ZQHUV GXULQJ WKH
                                                                                                           Owners during  the
    3DUWLHVүQHJRWLDWLRQVWKDWLWKDGSURSULHWDU\JXHVWGDWDRUSUHIDEULFDWHGSODQVSROLFLHVDQGSURFHGXUHV´
    Parties' negotiations that it had proprietary guest data or pre-fabricated plans, policies and procedures".

775HSO\DWSDUD
   Reply at para. 34.

785HSO\DWSDUD
   Reply at para. 35.

795HSO\DWSDUD
   Reply at para. 35.

806HH'HIHQVHDWSDUDV±5HSO\DWSDUD
   See Defense at paras. 26, 117 — 119; Reply at para. 37.



                                                             
                                                             40

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 42 of 139




       7KH
       117.        &ODLPDQWV submit
             The Claimants          VXEPLW that
                                              WKDW —
                                                    ± apart
                                                       DSDUW from
                                                              IURP the
                                                                      WKH Respondents'
                                                                           5HVSRQGHQWV¶ ODFN lack ofRI HYLGHQFH
                                                                                                           evidence to  WR
                                                                                                   
             VXSSRUWWKLVFODLP±WKLVLVLPSODXVLEOHIRUWKHIROORZLQJUHDVRQV
             support   this claim — this is implausible for the following reasons81:
          
                                                                                  
               D  The
              (a)    7KH06$FRQWDLQVQRPDQKRXUUHTXLUHPHQW
                          MSA contains no man-hour requirement82.                    
          
               E  6XFKDQH[SHFWDWLRQE\WKH5HVSRQGHQWVLV³XQUHDVRQDEOHDQGFRQWUDU\WR
              (b)    Such an expectation by the Respondents is "unreasonable and contrary to
                                   industry practice"
                     VWDQGDUGLQGXVWU\SUDFWLFH´
                    standard                              83.

          
               F  6XFK
              (c)    Such an  DQ H[SHFWDWLRQ
                                     expectation was  ZDV "inconsistent
                                                            ³LQFRQVLVWHQW with  ZLWK **$0¶V          REOLJDWLRQ WR
                                                                                          GGAM's obligation             to
                     JHQHUDWH high-end
                    generate       KLJKHQG marketing
                                                PDUNHWLQJ networks
                                                              QHWZRUNVIRU      6RODLUH elsewhere
                                                                          for Solaire       HOVHZKHUH LQ$VLD
                                                                                                           in Asia andDQG
                     ZLWK WKH
                     with   the MSA06$¶V 's UHTXLUHPHQW       LQVLVWHG XSRQ
                                             requirement (insisted        upon E\ by WKH
                                                                                         the 2ZQHUV
                                                                                             Owners) WKDWthat **$0
                                                                                                                 GGAM
                                                                                                      
                           to perform its services through the Management Team" 84.
                     ZDVWRSHUIRUPLWVVHUYLFHVWKURXJKWKH0DQDJHPHQW7HDP´
                     was
          
       0U6WRQHKLPVHOIKDGLQVSHDNLQJZLWKLQYHVWRUVRQEHKDOIRI%5&PDGHFOHDU
       118.  Mr. Stone himself had, in speaking with investors on behalf of BRC, made clear
             WKDW the
             that  WKH GGAM
                         **$0 Principals
                                      3ULQFLSDOV "did
                                                    ³GLG not
                                                          QRW need
                                                                 QHHG WR
                                                                        to EH   SK\VLFDOO\present
                                                                           be physically       SUHVHQWfull-time
                                                                                                            IXOOWLPH LQ
                                                                                                                        in
             0DQLOD WR
             Manila         GHYHORS WKH
                        to develop             SURSHUW\ oversee
                                         the property,     RYHUVHH operations,
                                                                       RSHUDWLRQV and  DQGfulfil
                                                                                              IXOILO **$0¶V
                                                                                                      GGAM's MSA    06$
                             
             REOLJDWLRQV´
             obligations" 85.    
             
             Y  &DQWRU¶VUROH
            (v)   Cantor's role
             
       7KH
       119.        &ODLPDQWV deny
             The Claimants          GHQ\ that
                                           WKDW GGAM
                                                 **$0 is  LV Cantor's
                                                                &DQWRU¶V "investment
                                                                           ³LQYHVWPHQW YHKLFOH´
                                                                                             vehicle" to  WR "and
                                                                                                              ³ILQG and
                                                                                                                      DQG
             VHFXUHQHZLQYHVWPHQWRSSRUWXQLWLHVIRUWKHGHSOR\PHQWRI&DQWRU)LW]JHUDOG¶V
            secure    new investment opportunities for the deployment of Cantor Fitzgerald's
             FDSLWDO´
             capital"86.
             
       7KH&ODLPDQWVVXEPLWWKDWWKH5HVSRQGHQWVZHUHDZDUHRI&DQWRU¶VUROHZLWKLQ
       120.  The Claimants submit that the Respondents were aware of Cantor's role within
             WKH GGAM
             the  **$0MRLQW         YHQWXUH LQFOXGLQJ
                             joint venture,      including with ZLWK respect
                                                                      UHVSHFW toWRSD\PHQW
                                                                                      payment of RI the
                                                                                                     WKH strike
                                                                                                            VWULNHSULFH
                                                                                                                    price
                                                     
             for the Shares under the E0A87.
             IRUWKH6KDUHVXQGHUWKH(2$
          
       7KH&ODLPDQWVIXUWKHUVXEPLWWKDW³**$0¶VPDQDJHPHQWSULQFLSDOVH[SODLQHG
       121.  The Claimants further submit that "GGAM's management principals explained
             &DQWRU¶V
             Cantor's UROH       GXULQJ WKH
                          role during             3DUWLHV¶ LQLWLDO
                                             the Parties'              PHHWLQJ LQ
                                                              initial meeting             /DV 9HJDV
                                                                                     in Las              >SULRU to
                                                                                               Vegas [prior        WR the
                                                                                                                       WKH
             VLJQLQJRIWKH06$@LQFOXGLQJWKHIDFWWKDW&DQWRUSURYLGHGDFFHVVWRFDSLWDO
             signing   of the MSAJ, including the fact that Cantor provided access to capital
                   credibility vis-a-vis thefinancial market"
             DQGFUHGLELOLW\YLVjYLVWKHILQDQFLDOPDUNHW´
             and                                                          88.




815HSO\DWSDUD
   Reply at para. 37.

82
     5HSO\DWSDUD
      Reply at para. 37.

835HSO\DWSDUD
   Reply at para. 38.

84
   5HSO\DWSDUD
    Reply at para. 38.

85
   5HSO\DWSDUD&ODLPDQWV¶([KLELW&
    Reply at para. 39; Claimants' Exhibit C-136.

86'HIHQVHDWSDUD5HSO\DWSDUD
    Defense at para. 165; Reply at para. 41.

875HSO\DWSDUD
    Reply at para. 41.

88
   5HSO\DWSDUD6DXQGHUV'HFODUDWLRQDWSDUD:HLGQHU'HFODUDWLRQDWSDUD
    Reply at para. 41; Saunders Declaration at para. 15; Weidner Declaration at para. 16.



                                                                 
                                                                 41

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 43 of 139




      Tribunal's
     C.  :7 >%!3'%!='7'
                       Analysis
          
     7KHVHVHFWLRQVRIWKH7ULEXQDO¶VDQDO\VLVVKRXOGEHUHDGLQFRQMXQFWLRQZLWKWKH
     122. These sections of the Tribunal's analysis should be read in conjunction with the
          ODWHUVHFWLRQV7KH7ULEXQDOVWULYHVWREHDVFRQFLVHDVSRVVLEOHLQHDFKVHFWLRQ
          later sections. The Tribunal strives to be as concise as possible in each section,
          EXWPXFKRIWKHGHWDLORQZKLFKWKH7ULEXQDOUHOLHVLVVHWRXWLQGLIIHUHQWVHFWLRQV
          but much of the detail on which the Tribunal relies is set out in different sections
          RIWKLV/LDELOLW\$ZDUGDQGDOORILWPXVWEHFRQVLGHUHGWRJHWKHU
          of this Liability Award, and all of it must be considered together.
          
     7KH
     123. The 7ULEXQDO
                Tribunal willZLOO first
                                   ILUVW consider
                                          FRQVLGHU misrepresentation
                                                         PLVUHSUHVHQWDWLRQ and   DQG causal
                                                                                        FDXVDO fraud
                                                                                                IUDXG under
                                                                                                         XQGHU
          3KLOLSSLQH law,
          Philippine    ODZ and
                              DQG whether
                                   ZKHWKHU theWKH Respondents
                                                       5HVSRQGHQWV areDUH prevented
                                                                            SUHYHQWHG from
                                                                                          IURP seeking
                                                                                                  VHHNLQJ the
                                                                                                            WKH
          UHVFLVVLRQ of
          rescission   RI the
                           WKH FRQWUDFW  EHIRUH this
                                contract before        WKLV Tribunal
                                                             7ULEXQDO by
                                                                        E\ terminating
                                                                            WHUPLQDWLQJ theWKH MSA
                                                                                                 06$ under
                                                                                                         XQGHU
          $UWLFOHRIWKH&LYLO&RGH
          Article  1191 of the Civil Code.
     
     $FFRUGLQJWR$UWLFOHRIWKH3KLOLSSLQH&LYLO&RGH³7KHUHLVIUDXGZKHQ
     124. According to Article 1338 of the Philippine Civil Code, "There is fraud when,
          WKURXJK
          through LQVLGLRXV     ZRUGV or
                     insidious words     RU machinations
                                             PDFKLQDWLRQV of    RI one
                                                                     RQH of
                                                                          RI WKH FRQWUDFWLQJSDUWLHV
                                                                              the contracting     parties, WKH
                                                                                                            the
          RWKHULVLQGXFHGWRHQWHULQWRDFRQWUDFWZKLFKZLWKRXWWKHPKHZRXOGQRWKDYH
          other  is induced to enter into a contract which, without them, he would not have
                    to." 7KH
          DJUHHG WR´
          agreed          The 6XSUHPH      &RXUW of
                                 Supreme Court          RI the
                                                            WKH Philippines
                                                                 3KLOLSSLQHV has KDV defined
                                                                                       GHILQHG IUDXG
                                                                                                 fraud asDV "a
                                                                                                             ³D
          GHFHSWLRQHPSOR\HGE\RQHSDUW\WRRUVLPXOWDQHRXVWRWKHFRQWUDFWLQRUGHUWR
          deception employed by one party to or simultaneous to the contract in order to
                                                   
          VHFXUHWKHFRQVHQWRIWKHRWKHU´
          secure   the consent of the other."89       $OVRLQWKHZRUGVRIWKH6XSUHPH&RXUWLQWKH
                                                       Also in the words of the Supreme Court in the
          FDVHRI*HUDOGH]Y&RXUWRI$SSHDOVFDVXDOIUDXGLVIUDXG³SUHVHQWRUHPSOR\HG
          case  of Geraldez v. Court of Appeals, casual fraud is fraud "present or employed
                                                                            
          DWWKHWLPHRIWKHELUWKRUSHUIHFWLRQRIWKHFRQWUDFW´
          at the time of the birth or perfection of the contract"9°.           
     
     +RZHYHU
     125. However, not QRW every
                             HYHU\ fraud
                                     IUDXG makes
                                              PDNHV aD contract
                                                             FRQWUDFW voidable.
                                                                        YRLGDEOH For )RU fraud
                                                                                            IUDXG to
                                                                                                    WR justify
                                                                                                        MXVWLI\
          DQQXOPHQW under
          annulment     XQGHU Article
                                $UWLFOH 1390
                                          of RI the
                                                       WKH Civil
                                                            &LYLO Code,
                                                                   &RGH the
                                                                           WKH deceit
                                                                                 GHFHLW must
                                                                                         PXVWEH   VHULRXV as
                                                                                               be serious    DV
          UHTXLUHGE\$UWLFOHRIWKH&RGH7KH6XSUHPH&RXUWKDVKHOGDIUDXGWREH
          required   by Article 1344 of the Code. The Supreme Court has held a fraud to be
          VHULRXVZKHQ³LWLVVXIILFLHQWWRLPSUHVVRUWROHDGDQRUGLQDULO\SUXGHQWSHUVRQ
          serious   when "it is sufficient to impress, or to lead an ordinarily prudent person
          LQWR
          into HUURU
                error, WKDW  ZKLFK cannot
                         that which   FDQQRW deceive
                                                 GHFHLYH aD prudent
                                                                SUXGHQWperson
                                                                          SHUVRQ cannot
                                                                                     FDQQRW EH   JURXQGfor
                                                                                              be ground     IRU
                   
          QXOOLW\´ 
          nullity"91.
     
     $V
     126. As toWR the
                    WKH evidence
                          HYLGHQFH required
                                      UHTXLUHG to  WR HVWDEOLVK    IUDXG the
                                                          establish fraud,       WKH 6XSUHPH     &RXUW has
                                                                                       Supreme Court       KDV
          GHWHUPLQHGWKDWLWPXVWEH³IXOOFOHDUDQGFRQYLQFLQJHYLGHQFHDQGQRWPHUHO\
          determined     that it must be "full, clear, and convincing evidence, and not merely
                                             
          E\DSUHSRQGHUDQFHWKHUHRI´
          by a preponderance thereof'92.        

     7KXVWRMXVWLI\UHVFLVVLRQRIDFRQWUDFWRQDFFRXQWRIFDXVDOIUDXGWKHIUDXGPXVW
     127. Thus to justify rescission of a contract on account of causal fraud, the fraud must
          EHVHULRXVEHSUHVHQWDWWKHWLPHRIWKHELUWKRUSHUIHFWLRQRIWKHFRQWUDFWDQG
          be  serious, be present at the time of the birth or perfection of the contract, and
          WKHHYLGHQFHPXVWEH³IXOOFOHDUDQGFRQYLQFLQJ´
          the  evidence must be "full, clear and convincing".



896DPVRQY&RXUWRI$SSHDOV*51R1RYHPEHU
   Samson v. Court of Appeals, G. R. No. 108245, November 25, 1994.

9°,QDQVZHURIFRXQVHOWRDTXHVWLRQRIDPHPEHURIWKH7ULEXQDODW7UDQVFULSW 2FWREHU
   In answer of counsel to a question of a member of the Tribunal at Transcript (October 24)DWSOLQHV±
                                                                                             at p 59, lines 10 —11.

916SRXVHV)HUQDQGRDQG/RXUGHV9LORULDY&RQWLQHQWDO$LUOLQHV,QF*51R-DQXDU\
   Spouses Fernando and Lourdes Viloria v. Continental Airlines, Inc. G.R. No. 188288, January 16, 2012.

92,ELG
   Ibid.



                                                          
                                                          42

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 44 of 139




               L  Equating
              (i)  (TXDWLQJ**$0ZLWK/DV9HJDV6DQGV
                            GGAM with Las Vegas Sands

     7KHUHLVQRHYLGHQFHWRVXSSRUWWKHDOOHJDWLRQWKDWWKH&ODLPDQWVUHSUHVHQWHGWKDW
     128.  There is no evidence to support the allegation that the Claimants represented that
           WKH\ were
           they  ZHUH the
                       WKH same
                            VDPH HQWLW\  DV /DV
                                   entity as        9HJDV 6DQGV
                                               Las Vegas    Sands. The7KH evidence
                                                                           HYLGHQFH LV  FOHDUO\ to
                                                                                      is clearly   WR the
                                                                                                       WKH
           FRQWUDU\,QIDFW0U5D]RQFRQWUDFWHGZLWK**$0EHFDXVHLWVSULQFLSDOVZHUH
           contrary. In fact, Mr. Razon contracted with GGAM because its principals were
           QRORQJHUHPSOR\HGE\/DV9HJDV6DQGV0U5D]RQWKRXJKWWKHFLUFXPVWDQFHV
           no  longer employed by Las Vegas Sands. Mr. Razon thought the circumstances
           ZRXOGEHDVRXUFHRIPRWLYDWLRQIRU0U:HLGQHUZKRDFFRUGLQJWR0U5D]RQ
           would  be a source of motivation for Mr. Weidner, who, according to Mr. Razon,
           ³VHHPHG YHU\
           "seemed         PXFK µWR
                     very much         KDYHVRPHWKLQJ
                                   `to have  something WRSURYH¶IROORZLQJ
                                                          to prove' following his KLV departure
                                                                                       GHSDUWXUHIURP
                                                                                                    from
                                
           /DV 9HJDV
           Las          6DQGV´ 7KH
                 Vegas Sands."93   The UHFRUG
                                         record FOHDUO\  VKRZV that
                                                 clearly shows      WKDW Mr.
                                                                          0U Razon
                                                                               5D]RQ did
                                                                                      GLG not
                                                                                            QRW want
                                                                                                 ZDQW an
                                                                                                        DQ
           HVWDEOLVKHG  FDVLQR to
           established casino    WR manage
                                     PDQDJH the
                                               WKH 6RODLUH LI it
                                                    Solaire if   LW meant
                                                                     PHDQW giving
                                                                            JLYLQJ up
                                                                                    XS the
                                                                                         WKH chance
                                                                                              FKDQFH toWR
           HVWDEOLVKKLVRZQEUDQGSDUWRIWKHEDUJDLQEHWZHHQ0U5D]RQDQGWKH**$0
           establish his own brand; part of the bargain between Mr. Razon and the GGAM
           3ULQFLSDOVZDVWKDW0U5D]RQZRXOGEHDEOHWRHVWDEOLVKKLVRZQEUDQG
           Principals was that Mr. Razon would be able to establish his own brand.
           
           LL  Relationships
          (ii)  5HODWLRQVKLSVZLWK-XQNHW2SHUDWRUVDQG3RVVHVVLRQRI*XHVW'DWD
                               with Junket Operators and Possession of Guest Data

     ,QKLVWHVWLPRQ\0U5D]RQVWDWHVWKDWWKH**$03ULQFLSDOVKDG³UHSUHVHQWHGWR
     129. In his testimony Mr. Razon states that the GGAM Principals had "represented to
          >KLP@WKDWWKH\KDGSHUVRQDOUHODWLRQVKLSVZLWKMXQNHWRSHUDWRUVDQGDFFHVVWR
          [him] that they had personal relationships with junket operators and access to
          9,3SOD\HUV´7KLVLVVXSSRUWHGE\0U:HLGQHU¶VRZQWHVWLPRQ\WKDWKHFRXOG
           VIP players". This is supported by Mr. Weidner's own testimony that he could
          ³EULQJ LQ
          "bring    in 9,3  SOD\HUV WR
                        VIP players     to WKH                 ZLWK just
                                                 3KLOLSSLQHV´ with
                                            the Philippines"           MXVW ³>VHYHQ@             FDOOV´  
                                                                                           SKRQH calls"'
                                                                              "[seven] phone
          5HVSRQGHQWVFODLPWKDWWKLVZDVQRWWUXHEHFDXVHLWEHFDPHHYLGHQWODWHUWKDWWKH
          Respondents      claim that this was not true because it became evident later that the
          **$03ULQFLSDOVODFNVXFKUHODWLRQVKLSV2QWKHRWKHUKDQG&ODLPDQWVVD\WKDW
          GGAM       Principals lack such relationships. On the other hand, Claimants say that
          DW³QRSRLQWGLG**$0¶VPDQDJHPHQWSULQFLSDOVUHSUHVHQWWRWKH2ZQHUVWKDW
          at "no point did GGAM's management principals represent to the Owners that
          WKH\KDGDQ\H[LVWLQJµGDWDEDVH¶RIIRUHLJQ9,3SOD\HUVQRUSURPLVHWRWUDQVIHU
          they had any existing `database' offoreign VIP players, nor promise to transfer
          VXFK µGDWDEDVH¶
          such    `database' WR   6RODLUH´  &ODLPDQWV
                               to Solaire."95                DIILUP "What
                                                 Claimants affirm:      ³:KDW **$0
                                                                                   GGAM did  GLG have
                                                                                                  KDYH WKDW
                                                                                                        that
          5HVSRQGHQWV did
          Respondents       GLG not
                                  QRW was
                                        ZDV NQRZOHGJH
                                              knowledge of  RI and
                                                                  DQG UHSXWDWLRQ
                                                                         reputation with,ZLWK WKH  MXQNHW
                                                                                                the junket
          RSHUDWRUV and
          operators     DQG key
                             NH\ Asian
                                   $VLDQ H[HFXWLYHV    ZKR would
                                            executives who    ZRXOG EULQJ
                                                                        bring LQ     KLJK UROOLQJ
                                                                                 in high             FDVLQR
                                                                                            rolling casino
          SOD\HUV´
          players".
     
     7KH
     130.        5HVSRQGHQWV have
          The Respondents        KDYH based
                                        EDVHG their
                                                WKHLU argument
                                                       DUJXPHQW LQ  UHODWLRQ to
                                                                   in relation    WR possession
                                                                                      SRVVHVVLRQ of
                                                                                                   RI guest
                                                                                                       JXHVW
          GDWD on
          data   RQ Clause
                     &ODXVH 6 of
                                 RI the
                                     WKH MSA.
                                          06$ 7KH    5HVSRQGHQWV assert
                                                  The Respondents       DVVHUW that
                                                                                WKDW this
                                                                                       WKLV section
                                                                                             VHFWLRQ shows
                                                                                                      VKRZV
          WKDW&ODLPDQWVKDGJXHVWGDWDZKLOHDVDPDWWHURIIDFWWKH\GLGQRWKDYHDQ\DW
          that  Claimants had guest data while as a matter of fact they did not have any at
          WKH time.
          the   WLPH Although
                       $OWKRXJK theWKH Parties
                                          3DUWLHV heavily
                                                   KHDYLO\ negotiated
                                                            QHJRWLDWHG clause
                                                                           FODXVH    QHYHUWKHOHVV the
                                                                                     6, nevertheless,    WKH
          FODXVHLVDPELJXRXV7KHVHQWHQFH³7KH*XHVW'DWDRI**$0VKDOOUHPDLQWR
          clause   is ambiguous. The sentence, "The Guest Data of GGAM shall remain to
          EH
          be LWV                 FRXOG be
                    SURSHUW\´ could
               its property,"              EH interpreted
                                               LQWHUSUHWHG to
                                                            WR refer
                                                                 UHIHU to
                                                                         WR existing
                                                                             H[LVWLQJ data
                                                                                          GDWD or
                                                                                                RU to
                                                                                                    WR data
                                                                                                        GDWD
          JHQHUDWHGLQWKHIXWXUH7KH&ODLPDQWVKDYHDUJXHGWKDWLWLVDSURVSHFWLYHFODXVH
          generated    in the future. The Claimants have argued that it is a prospective clause
          DQG refers
          and    UHIHUV only
                         RQO\ to
                               WR future
                                   IXWXUH GDWD   JHQHUDWHG in
                                             data generated   LQ the
                                                                    WKH Facilities
                                                                         )DFLOLWLHV orRU HOVHZKHUH  7KH
                                                                                           elsewhere. The


935D]RQ6XSSOHPHQWDO'HFODUDWLRQDWSDUD
   Razon Supplemental Declaration at para. 4.

94'HIHQVHDWSDUD5D]RQ'HFODUDWLRQDWSDUD5HMRLQGHUDWSDUD7UDQVFULSW 2FWREHU
   Defense at para. 111; Razon Declaration at para. 45; Rejoinder at para. 89; Transcript (October 19)DWSOLQH
                                                                                                       at p 191, line
    
    17.

955HSO\DWSDUD
   Reply at para. 28.



                                                          
                                                          43

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 45 of 139




           7ULEXQDO   DJUHHV and
           Tribunal agrees       DQG is
                                       LV unable
                                           XQDEOH toWR find
                                                         ILQG that
                                                               WKDW Clause
                                                                     &ODXVH   RI the
                                                                               6 of   WKH MSA,
                                                                                            06$ onRQ LWV SURSHU
                                                                                                         its proper
           FRQVWUXFWLRQ XQGHU
           construction               3KLOLSSLQH law,
                             under Philippine         ODZ refers
                                                             UHIHUV toWR H[LVWLQJ
                                                                           existing dataGDWD that
                                                                                               WKDW was
                                                                                                      ZDV inLQ the
                                                                                                                  WKH
           &ODLPDQWV¶SRVVHVVLRQDWWKHWLPHRIFRQWUDFWLQJ,WZRXOGKDYHEHHQOHJDOO\RU
           Claimants'     possession at the time of contracting. It would have been legally or
           HWKLFDOO\LPSURSHUIRU&ODLPDQWVWRKDYHPDLQWDLQHGDQ\*XHVW'DWDIURPSULRU
           ethically improper for Claimants to have maintained any Guest Data from prior
           SURSHUWLHV at
           properties     DW which
                              ZKLFK they
                                        WKH\ worked,
                                               ZRUNHG and DQG Respondents
                                                                   5HVSRQGHQWV clearly
                                                                                     FOHDUO\ could
                                                                                                FRXOG notQRW have
                                                                                                                KDYH
           H[SHFWHGRWKHUZLVH1RUZDVWKHUHDQ\WUDQVIHURIVXFKGDWDIURP&ODLPDQWVWR
           expected otherwise. Nor was there any transfer of such data from Claimants to
           5HVSRQGHQWV upon
           Respondents       XSRQ signature,
                                     VLJQDWXUH norQRU any
                                                          DQ\ demand
                                                                GHPDQG to WR GR  VR  (YHQ
                                                                               do so.      Even ifLI  this
                                                                                                        WKLV clause
                                                                                                              FODXVH
           FRXOGEHLQWHUSUHWHGWRUHIHUWRH[LVWLQJGDWDWKH7ULEXQDOLVQRWSHUVXDGHGWKDW
           could  be interpreted to refer to existing data, the Tribunal is not persuaded that
           WKH5HVSRQGHQWVUHOLHGRQRUZHUHLQGXFHGE\WKLVDOOHJHGIDFWRUUHSUHVHQWDWLRQ
           the  Respondents relied on or were induced by this alleged fact or representation
           WRHQWHUWKH06$
           to  enter the MSA (i.e., LHWKH&ODXVHLVQRWRQHZKLFKWHQGVWR³OHDGDQRUGLQDULO\
                                          the Clause is not one which tends to "lead an ordinarily
                                              
           SUXGHQWSHUVRQLQWRHUURU´
           prudent   person into error"96).      
           
     $VUHJDUGVMXQNHWRSHUDWRUVWKH7ULEXQDOREVHUYHVWKDWWKH&ODLPDQWV¶SULQFLSDOV
     131.  As regards junket operators, the Tribunal observes that the Claimants' principals
           PDGHVWDWHPHQWVDERXWMXQNHWRSHUDWRUVGXULQJWKH,32URDGVKRZ%XWE\WKHQ
           made   statements about junket operators during the IPO road show. But by then,
           WKH MSA
           the  06$ andDQG the
                               WKH (2$
                                    EOA had KDG already
                                                   DOUHDG\ been
                                                              EHHQ signed.
                                                                      VLJQHG 7KHUHIRUH      EHFDXVH of
                                                                                Therefore, because          RI their
                                                                                                                WKHLU
           WLPLQJ those
           timing,   WKRVH statements
                              VWDWHPHQWV could
                                             FRXOG not
                                                      QRW have
                                                            KDYH LQGXFHG
                                                                    induced theWKH Respondents
                                                                                     5HVSRQGHQWV to   WR sign
                                                                                                           VLJQ the
                                                                                                                  WKH
           06$   RQ  IDOVHSUHWHQVHV     7KH   7ULEXQDO   LVSHUVXDGHG    WKDW
           MSA on false pretenses. The Tribunal is persuaded that, given the standing of JLYHQ  WKH  VWDQGLQJ   RI
           WKH **$0
           the             3ULQFLSDOV LQ
                GGAM Principals              WKH gaming
                                          in the  JDPLQJ industry,
                                                              LQGXVWU\ they
                                                                          WKH\ GLG   KDYH access
                                                                                 did have     DFFHVV directly
                                                                                                        GLUHFWO\ or
                                                                                                                   RU
           LQGLUHFWO\
           indirectly to WR "high
                              ³KLJK UROOHUV´
                                       rollers" as DV they
                                                       WKH\ testified.
                                                               WHVWLILHG Whether
                                                                            :KHWKHU theirWKHLU reputation
                                                                                                 UHSXWDWLRQ was ZDV
           WUDQVODWHGLQWRFOLHQWVIRUWKH6RODLUHRQFHWKHFDVLQRVWDUWHGWRRSHUDWHLVDQRWKHU
           translated   into clients for the Solaire once the casino started to operate is another
           PDWWHU0U5D]RQPD\KDYHEHHQGLVDSSRLQWHGLQWKLVUHVSHFWEXWWKDWGRHVQRW
           matter.  Mr. Razon may have been disappointed in this respect, but that does not
           VXSSRUW aD claim
           support        FODLP ofRI misrepresentation.
                                        PLVUHSUHVHQWDWLRQ Ample  $PSOH testimonial
                                                                             WHVWLPRQLDO and DQG documentary
                                                                                                    GRFXPHQWDU\
           HYLGHQFHVXSSRUWVWKHSURSRVLWLRQWKDWERWKWKH&ODLPDQWVDQGWKH5HVSRQGHQWV
           evidence supports the proposition that both the Claimants and the Respondents
           SODQQHG not
           planned    QRW to
                            WR seek
                                VHHN "high
                                       ³KLJK rollers"
                                               UROOHUV´ prematurely,
                                                           SUHPDWXUHO\ thatWKDW is,
                                                                                   LV until
                                                                                        XQWLO the
                                                                                               WKH property
                                                                                                    SURSHUW\ wasZDV
           VXIILFLHQWO\ able
           sufficiently    DEOH to
                                  WR provide
                                      SURYLGH them
                                                 WKHP with
                                                          ZLWK aD pleasant
                                                                    SOHDVDQW experience.
                                                                               H[SHULHQFH  This
                                                                                                 7KLV would
                                                                                                         ZRXOG not
                                                                                                                  QRW
           KDYH occurred
           have   RFFXUUHG until
                                XQWLO some
                                        VRPH months,
                                                 PRQWKV or RU possibly
                                                                  SRVVLEO\ even
                                                                               HYHQ aD year
                                                                                           \HDU or
                                                                                                 RU more,
                                                                                                      PRUH after
                                                                                                                DIWHU
           RSHQLQJ7KH5HVSRQGHQWVKRZHYHUWHUPLQDWHGWKH&ODLPDQWVEHIRUHWKDWSRLQW
           opening.    The Respondents, however, terminated the Claimants before that point
           DUULYHG7KXVWKH7ULEXQDOILQGVWKHUHZDVQRPLVUHSUHVHQWDWLRQLQWKLVUHJDUG
           arrived.   Thus, the Tribunal finds there was no misrepresentation in this regard.
     
          LLL  Possession
        (iii)   3RVVHVVLRQRI3ROLFLHVDQG3URFHGXUHV
                                of Policies and Procedures

     $V
     132. As aD preliminary
                 SUHOLPLQDU\ matter,
                              PDWWHU the
                                       WKH 7ULEXQDO QRWHV that
                                            Tribunal notes   WKDW the
                                                                   WKH Respondents
                                                                        5HVSRQGHQWV state
                                                                                         VWDWH that,
                                                                                                WKDW
          GXULQJWKHQHJRWLDWLRQVRIWKH06$**$0PDGHWKHUHSUHVHQWDWLRQWKDWWKHUH
          during  the negotiations of the MSA, GGAM made the representation that there
          ZRXOGEH
          would      ³SURSULHWDU\ documentations
                  be "proprietary  GRFXPHQWDWLRQVSUHSDUHG
                                                    prepared E\by **$0
                                                                    GGAM LQ in FRQQHFWLRQ
                                                                                 connection withZLWK
                                                                         
          the performance of Services and furnished to the Owner"97.,QRWKHUZRUGVWKH
          WKHSHUIRUPDQFHRI6HUYLFHVDQGIXUQLVKHGWRWKH2ZQHU´            In other words, the
          5HVSRQGHQWVDUJXHWKDWWKH&ODLPDQWVVKRXOGKDYHSURYLGHGDOOZULWWHQSROLFLHV
          Respondents   argue that the Claimants should have provided all written policies
          DQGSURFHGXUHV
          and              WKHPVHOYHV However,
               procedures themselves.    +RZHYHU the
                                                   WKH Respondents
                                                        5HVSRQGHQWV GR    QRW cite
                                                                        do not   FLWH any
                                                                                       DQ\ witness
                                                                                            ZLWQHVV



966SRXVHV)HUQDQGRDQG/RXUGHV9LORULDY&RQWLQHQWDO$LUOLQHV,QF*51R-DQXDU\
   Spouses Fernando and Lourdes Viloria v. Continental Airlines, Inc. G.R. No. 188288, January 16, 2012.

97'HIHQVHDWSDUD
   Defense at para. 104.



                                                             
                                                             44

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 46 of 139




            VWDWHPHQWVEXWLQVWHDGFLWH&ODXVHRIWKH06$WRVXSSRUWWKLVDVVHUWLRQ%XW
            statements  but instead cite Clause 14.1 of the MSA to support this assertion. But
            WKLVFODXVHRIWKHFRQWUDFWLVDQXQGHUWDNLQJQRWD³UHSUHVHQWDWLRQ´
            this clause of the contract is an undertaking, not a "representation".
      
      7KH
      133.       5HVSRQGHQWV have
           The Respondents         KDYH not
                                          QRW shown
                                               VKRZQ theWKH 7ULEXQDO
                                                              Tribunal thatWKDW there
                                                                                  WKHUH LV  DQ\ evidence
                                                                                          is any    HYLGHQFH that
                                                                                                                WKDW
           VXFKDUHSUHVHQWDWLRQZDVPDGHE\WKH&ODLPDQWVWRWKH5HVSRQGHQWV1RWDEO\
           such   a representation was made by the Claimants to the Respondents. Notably,
           WKHEHVWSDUWLFXODUVWKDWWKH5HVSRQGHQWVDUWLFXODWHLQVXSSRUWRIWKHLUFRQWHQWLRQ
           the  best particulars that the Respondents articulate in support of their contention
           WKDW the
           that  WKH Claimants
                       &ODLPDQWV represented
                                      UHSUHVHQWHG that
                                                      WKDW they
                                                             WKH\ had
                                                                   KDG policies
                                                                           SROLFLHV andDQG procedures
                                                                                               SURFHGXUHV is LV at
                                                                                                                   DW
           SDUDJUDSK 24
           paragraph     of
                             RI the
                                 WKH Defense
                                      'HIHQVH and
                                                 DQG paragraph
                                                        SDUDJUDSK 15 of
                                                                          RI the
                                                                               WKH Rejoinder:
                                                                                    5HMRLQGHU "[the
                                                                                                    ³>WKH **$0
                                                                                                            GGAM
           3ULQFLSDOV@VWURQJO\
           Principals]                DVVXUHG Mr.
                          strongly assured       0U Razon
                                                       5D]RQ WKDW
                                                                that WKH\    FRXOG deliver
                                                                       they could      GHOLYHUforIRU WKH 6RODLUH
                                                                                                       the Solaire
           WKH VDPH services
           the same     VHUYLFHV and
                                    DQG expertise
                                          H[SHUWLVH WKDW
                                                        that WKH\  KDG delivered
                                                              they had      GHOLYHUHGfor  IRU QXPHURXV
                                                                                                numerous otherRWKHU
           FDVLQRUHVRUWV LQ
           casino-resorts          $VLD WKDW
                              in Asia     that WKH\   KDG developed,
                                                they had      GHYHORSHG opened,
                                                                              RSHQHG and DQG operated",
                                                                                                 RSHUDWHG´ andDQG
           ³>W@KLV
           "[t] his LQFOXGHG     SXWWLQJ LQ
                     included putting           SODFH policies
                                            in place     SROLFLHV and
                                                                    DQG procedures
                                                                            SURFHGXUHV for   IRU operating
                                                                                                   RSHUDWLQJ WKH
                                                                                                                 the
           6RODLUH´
           Solaire".
      
      $W
      134.     LWV highest,
           At its   KLJKHVW therefore,
                              WKHUHIRUH the
                                            WKH Respondents'
                                                 5HVSRQGHQWV¶ FDVHcase on RQ this
                                                                                 WKLV point
                                                                                       SRLQW only
                                                                                                RQO\ discloses
                                                                                                       GLVFORVHV aD
           PHUH assurance
           mere   DVVXUDQFH asDV to
                                    WR IXWXUH SHUIRUPDQFH not
                                        future performance,       QRW aD representation
                                                                           UHSUHVHQWDWLRQ of   RI existing
                                                                                                    H[LVWLQJ fact.
                                                                                                               IDFW
           7KH     5HVSRQGHQWV¶        FRXQVHO     DWWHPSWHG      WR
           The Respondents' counsel attempted to advance the notion that     DGYDQFH        WKH    QRWLRQ    WKDW
           PLVUHSUHVHQWDWLRQ under
           misrepresentation       XQGHU Philippine
                                            3KLOLSSLQH lawODZ did
                                                                 GLG not
                                                                      QRW draw
                                                                             GUDZ the
                                                                                     WKH "same
                                                                                            ³VDPH EULJKW
                                                                                                      bright OLQH´
                                                                                                              line"
           GLVWLQFWLRQ between
           distinction    EHWZHHQ aD promise
                                           SURPLVH or  RU assurance
                                                            DVVXUDQFH as   DV to
                                                                                 WR IXWXUH    FRQGXFW and
                                                                                     future conduct          DQG aD
                                                  
           UHSUHVHQWDWLRQ of
           representation     RI existing
                                   H[LVWLQJ IDFW
                                              fact98. ,Q VXSSRUW of
                                                        In support     RI this,
                                                                            WKLV UHOLDQFH
                                                                                   reliance was       SODFHG  RQ
                                                                                                ZDV placed99     on
           UHIHUHQFHVWR³IDOVHSURPLVHV´DQGWKH³H[DJJHUDWLRQRIKRSHVDQGEHQHILWV´E\
           references   to "false promises" and the "exaggeration of hopes and benefits" by
           7ROHQWLQR
           Tolentino in  LQ his
                              KLV FRPPHQWDU\
                                     commentary on      RQ the
                                                              WKH meaning
                                                                   PHDQLQJ of     RI "insidious
                                                                                         ³LQVLGLRXV wordZRUG or RU
                                                                              
                              under Article 1338 of the Civil Code°.
           PDFKLQDWLRQV´XQGHU$UWLFOHRIWKH&LYLO&RGH
           machinations"

      7KH
      135. The 7ULEXQDO
                 Tribunal isLV unable
                                XQDEOH to
                                         WR ILQG VXIILFLHQW support
                                             find sufficient   VXSSRUW for
                                                                         IRU this
                                                                              WKLV LQWHUSUHWDWLRQ RI
                                                                                    interpretation of
           3KLOLSSLQH ODZ
           Philippine   law. ,Q   IDFW the
                               In fact,   WKH evidence
                                               HYLGHQFH of
                                                          RI the
                                                              WKH Respondents'
                                                                    5HVSRQGHQWV¶ ownRZQ H[SHUW
                                                                                           expert onRQ
           3KLOLSSLQH ODZ
           Philippine    law, -XVWLFH     9LWXJ appeared
                                 Justice Vitug,     DSSHDUHG to WR UXQ   FRQWUDU\ to
                                                                      run contrary      WR such
                                                                                            VXFK anDQ
                          
           inteipretationml. The
           LQWHUSUHWDWLRQ      7KH IROORZLQJ
                                     following H[FKDQJH    EHWZHHQ the
                                                 exchange between      WKH Claimants'
                                                                            &ODLPDQWV¶ FRXQVHO  DQG
                                                                                         counsel and
                                                                  
           -XVWLFH9LWXJGXULQJFURVVH[DPLQDWLRQLVVDOLHQW
           Justice Vitug during cross-examination is salientm:


                       ³4-XVWLFH9LWXJOHWPHDVN\RXWRDVVXPHWKDWDWWKH
                       "Q.      Justice Vitug, let me ask you to assume that at the
                                 WLPHWKHVSHDNHUVDLGWKDWKHIXOO\LQWHQGHGWR
                                 time the speaker said that he fully intended to
                                 SHUIRUPWKDWKHLQWHQGHGWRGRLQWKHIXWXUHZKDW
                                 perform, that he intended to do in thefuture what
                                 KHVDLGKHZRXOGGRDQGWKHQLQWKHIXWXUHKHGLG
                                 he   said he would do and then in the future he did
                                 QRW$P,ULJKWWKDWWKDWZRXOGQRWEHFDXVDOIUDXG
                                 not.    Am I right that that would not be causalfraud
                                 RUIUDXGLQWKHLQGXFHPHQWXQGHU3KLOLSSLQHODZ
                                 or  fraud in the inducement under Philippine law


986HH7UDQVFULSW 2FWREHU
   See Transcript (October 24)DWSOLQH
                               at p 73, line 4.

996HH7UDQVFULSW 2FWREHU
   See Transcript (October 24)DWSOLQHWRSOLQH
                               at p 73, line 18 top 74, line 14.

m°6HH&RPPHQWDULHVDQG-XULVSUXGHQFHRQWKH&LYLO&RGHRIWKH3KLOLSSLQHV9RO,9    DWS
     See Commentaries and Jurisprudence on the Civil Code of the Philippines, Vol. IV (2002) at p 505.

mi 6HH7UDQVFULSW  2FWREHU
     See Transcript (October 23)DWSOLQHWRSOLQH
                                 at p 174, line 18 top 178, line 25.

102 6HH7UDQVFULSW 2FWREHU
     See Transcript (October 23)DWSOLQHWRSOLQH
                                 at p 177, line 18 top 178, line 3.



                                                              
                                                              45

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 47 of 139




                 
                   $2QDSXUHO\K\SRWKHWLFDOEDVLVLIKHGLGQRWLQWHQG
                  A.    On a purely hypothetical basis if he did not intend
                        LWWREHVRWKHQLW¶VQRWIUDXGLIKHKDGQR
                        it to be so then it's notfraud if he had no
                        LQWHQWLRQUHDOO\WRPDNHDQ\PLVUHSUHVHQWDWLRQ
                        intention really to make any misrepresentation,
                        REYLRXVO\LWZRXOGQRWEHIUDXG,WZRXOGEHDFDVH
                        obviously   it would not befraud. It would be a case
                        RIKLVLQDELOLW\WRSHUIRUPWKHREOLJDWLRQ´
                        of  his inability to perform the obligation."

    7KH7ULEXQDO¶VILQGLQJRQWKLVSRLQWXOWLPDWHO\WXUQVRQWKHIROORZLQJ
    136.  The Tribunal's finding on this point ultimately turns on the following:
       
           D  There
          (a)  7KHUHLVQRFUHGLEOHHYLGHQFHWRVXSSRUWWKHFRQWHQWLRQWKDWWKH&ODLPDQWV
                      is no credible evidence to support the contention that the Claimants
               PDGH representations
               made   UHSUHVHQWDWLRQV that
                                         WKDW they
                                               WKH\ had
                                                      KDG "operating
                                                            ³RSHUDWLQJ policies,
                                                                           SROLFLHVprocedures,
                                                                                     SURFHGXUHV and
                                                                                                    DQG
               V\VWHPV UHDG\
               systems    ready WR to EH
                                        be LPSOHPHQWHG´
                                             implemented" or     RU that
                                                                       WKDW they
                                                                              WKH\ had
                                                                                     KDG proprietary
                                                                                            SURSULHWDU\
               GRFXPHQWDWLRQ policies
               documentation,       SROLFLHV and/or
                                               DQGRU procedures
                                                          SURFHGXUHV thatWKDW were
                                                                                 ZHUH ready
                                                                                        UHDG\ toWR be
                                                                                                      EH
               LPSOHPHQWHGIRUWKH6RODLUH
               implemented     for the Solaire.
               
           E  If
          (b)  ,IDQ\WKLQJWKH7ULEXQDOILQGVWKDWWKHQDWXUHRIWKHVWDWHPHQWVPDGHZHUH
                  anything, the Tribunal finds that the nature of the statements made were
               FRQFHUQHG   ZLWK the
               concerned with      WKH Claimants'
                                        &ODLPDQWV¶ FRQWUDFWXDO     SURPLVH and/or
                                                       contractual promise       DQGRU obligation
                                                                                         REOLJDWLRQ to
                                                                                                      WR
               IRUPXODWHWKHZULWWHQSROLFLHVDQGSURFHGXUHVWKURXJKDQGLQFROODERUDWLRQ
               formulate   the written policies and procedures through and in collaboration
               ZLWKWKHRIILFHUVDQGHPSOR\HHVRIWKH6RODLUH$QGLQIDFWVXFKSROLFLHV
               with  the officers and employees of the Solaire. And in fact, such policies
               DQGSURFHGXUHVZHUHSUHSDUHGE\WKHVWDIIRIWKH6RODLUHLQ
               and  procedures were prepared by the staff of the Solaire in collaborationFROODERUDWLRQ
               ZLWK **$0
               with  GGAM. In   ,Q other
                                    RWKHU sections
                                           VHFWLRQV of
                                                      RI this
                                                          WKLV /LDELOLW\  $ZDUG the
                                                                Liability Award,     WKH Tribunal
                                                                                          7ULEXQDO has
                                                                                                    KDV
               IRXQGWKDWWKLVZDVDQREOLJDWLRQWKDWWKH&ODLPDQWVIXOILOOHG)XUWKHUWKH
               found   that this was an obligation that the Claimants fulfilled. Further, the
               5HVSRQGHQWV were
               Respondents     ZHUH not
                                      QRW able
                                           DEOH to
                                                 WR establish
                                                     HVWDEOLVKWKDW  WKHVH statements
                                                                that these   VWDWHPHQWV were
                                                                                           ZHUH µIDOVH¶
                                                                                                 `false'
               RUODFNHGERQDILGHVDWWKHWLPHWKH\ZHUHPDGH
               or lacked bona fides at the time they were made.
       
           F  Moreover,
          (c)  0RUHRYHU theWKH 7ULEXQDO  FDQQRW find
                                  Tribunal cannot       ILQG that
                                                              WKDW these
                                                                    WKHVH representations,
                                                                            UHSUHVHQWDWLRQV even
                                                                                               HYHQ LI
                                                                                                       if
               PDGHZHUHZKHWKHUVXEMHFWLYHO\RUREMHFWLYHO\DVVHVVHGVHULRXVHQRXJK
               made,   were, whether subjectively or objectively assessed, serious enough
               WRKDYHIDOVHO\LQGXFHGWKH5HVSRQGHQWVWRHQWHUWKH06$
               to have falsely induced the Respondents to enter the MSA.
    
         LY  Hands-on
       (iv)   +DQGVRQ0DQDJHPHQW
                         Management

    7R
    137.       SURYH that
         To prove      WKDW these
                              WKHVH "promises"
                                       ³SURPLVHV´ were
                                                      ZHUH made
                                                              PDGH LQ     EDG faith
                                                                       in bad     IDLWK to
                                                                                          WR LQGXFH
                                                                                               induce theWKH
         5HVSRQGHQWVWRFRQWUDFWZLWK**$0VRPHWKLQJPRUHWKDQWKHLUDOOHJHGEUHDFK
         Respondents     to contract with GGAM, something more than their alleged breach
         ODWHU QHHGV to
         later needs    WR be
                            EH provided.
                                SURYLGHG Failure
                                             )DLOXUH to
                                                       WR comply
                                                           FRPSO\ with
                                                                    ZLWK promises
                                                                            SURPLVHV isLV not,
                                                                                            QRW of
                                                                                                  RI LWVHOI
                                                                                                      itself,
         VXIILFLHQW to
         sufficient  WR prove
                         SURYH that
                                  WKDW they
                                        WKH\ were
                                              ZHUH made
                                                     PDGH with
                                                             ZLWK the
                                                                   WKH intention
                                                                        LQWHQWLRQ not
                                                                                    QRW to
                                                                                         WR fulfill
                                                                                             IXOILOO them.
                                                                                                      WKHP
         :KHWKHU**$0EUHDFKHGLWVREOLJDWLRQVXQGHUWKH06$ZLOOEHFRQVLGHUHGE\
         Whether   GGAM breached its obligations under the MSA will be considered by
         WKH Tribunal
         the  7ULEXQDO later
                         ODWHU LQ WKLV /LDELOLW\
                                in this              $ZDUG as
                                          Liability Award     DVSDUWRI  LWV analysis
                                                                 part of its    DQDO\VLV of
                                                                                          RI the
                                                                                              WKH JURXQGV
                                                                                                   grounds
         IRU WHUPLQDWLRQ of
         for termination     RI the
                                 WKH MSA.
                                      06$  The
                                              7KH evidence
                                                     HYLGHQFH will
                                                                ZLOO be
                                                                      EH reviewed
                                                                          UHYLHZHG LQ   WKDW context
                                                                                      in that   FRQWH[W LQ
                                                                                                          in
         WKDWVHFWLRQEXWLVDOVRUHOHYDQWWRDFHUWDLQH[WHQWKHUH
         that section, but is also relevant to a certain extent here.
         


                                                         
                                                         46

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 48 of 139




     7KH
     138. The 7ULEXQDO
               Tribunal LV    SHUVXDGHG by
                            is persuaded    E\ the
                                                WKH evidence
                                                     HYLGHQFH that,
                                                               WKDW when
                                                                      ZKHQ the
                                                                             WKH GGAM
                                                                                  **$0 Principals
                                                                                            3ULQFLSDOV
          VWDWHG that
          stated  WKDW they
                        WKH\ would
                              ZRXOG provide
                                      SURYLGH aD ³KDQGVRQ  DSSURDFK WR
                                                   "hands-on approach          PDQDJHPHQW´ of
                                                                            to management"        RI the
                                                                                                      WKH
          6RODLUH DQG that
          Solaire and    WKDW "[Mr.
                               ³>0U :HLGQHU@   ZRXOG ³SHUVRQDOO\
                                      Weidner] would                                 WKH management
                                                                         RYHUVHH´ the
                                                           "personally oversee"           PDQDJHPHQW
          DFWLYLWLHV spending
          activities,  VSHQGLQJ ³VLJQLILFDQW
                                    "significant WLPH
                                                    time LQ  0DQLOD with
                                                          in Manila     ZLWK WKH  team" 103
                                                                               the WHDP´   
                                                                                               , these
                                                                                                   WKHVH
          VWDWHPHQWVRILQWHQWLRQZHUHWUXHDWWKHWLPHWKH\ZHUHPDGH7KH5HVSRQGHQWV
          statements    of intention were true at the time they were made. The Respondents
          UHO\RQWKHLUDOOHJDWLRQVWKDWWKHVH³SURPLVHV´ZHUHQRWKRQRUHGWRVKRZWKDWWKH
          rely on their allegations that these "promises" were not honored to show that the
          3ULQFLSDOV had
          Principals   KDG no
                             QR LQWHQWLRQ WR honor
                                 intention to   KRQRU them,
                                                       WKHP but
                                                              EXW they
                                                                   WKH\ did
                                                                         GLG not
                                                                              QRW produce
                                                                                   SURGXFH sufficient
                                                                                            VXIILFLHQW
          HYLGHQFHWRVKRZWKDW&ODLPDQWV¶SULQFLSDOVGLGQRWLQWHQGWRGRWKHWKLQJVWKH\
          evidence to show that Claimants' principals did not intend to do the things they
          VWDWHGDWWKHWLPHWKH\PDGHVXFKVWDWHPHQWV
          stated at the time they made such statements.

     7KH
     139. The IXQGDPHQWDO     SUREOHP with
                fundamental problem       ZLWK Respondents'
                                                5HVSRQGHQWV¶ claimFODLP is
                                                                          LV that,
                                                                              WKDW after
                                                                                     DIWHU Mr.
                                                                                            0U Weidner
                                                                                                 :HLGQHU
          PDGH these
          made   WKHVH statements,
                        VWDWHPHQWV the
                                      WKH deal
                                           GHDO that
                                                 WKDW was
                                                       ZDV being
                                                             EHLQJ discussed
                                                                     GLVFXVVHG was
                                                                                  ZDV changed
                                                                                        FKDQJHG by
                                                                                                  E\ Mr.
                                                                                                      0U
          5D]RQ Mr.
          Razon.    0U Razon
                          5D]RQ decided
                                  GHFLGHG that
                                             WKDW he
                                                   KH wanted
                                                        ZDQWHG theWKH FRQWUDFW
                                                                        contract to WR UHIOHFW WKDW the
                                                                                        reflect that   WKH
          &ODLPDQWVZRXOGSHUIRUPWKHLUGXWLHVODUJHO\WKURXJKWKHRIILFHUVDQGHPSOR\HHV
          Claimants   would perform their duties largely through the officers and employees
          RIWKH6RODLUHDQG0U5D]RQDOVRFKDQJHGWKHUHSRUWLQJREOLJDWLRQVRIWKH&)2
          of the Solaire, and Mr. Razon also changed the reporting obligations of the CFO
          DZD\IURPWKH&ODLPDQWVDQGWRKLPVHOI+HFHUWDLQO\KDGWKHULJKWWRGRVRDQG
          away   from the Claimants and to himself. He certainly had the right to do so and
          WKLV ZDV DFFHSWHG by
          this was accepted     E\ the
                                    WKH Claimants,
                                         &ODLPDQWV but
                                                       EXW LW QHFHVVDULO\ had
                                                            it necessarily   KDG LPSOLFDWLRQV
                                                                                   implications IRU   WKH
                                                                                                   for the
          UHSUHVHQWDWLRQVDQGREOLJDWLRQVRIWKH&ODLPDQWV%DVHGRQWKHFKDQJHVPDGHDW
          representations   and obligations of the Claimants. Based on the changes made at
          0U Razon's
          Mr.   5D]RQ¶V insistence,
                          LQVLVWHQFH Respondents
                                        5HVSRQGHQWV could
                                                        FRXOG noQR longer
                                                                     ORQJHU rely
                                                                               UHO\ on
                                                                                     RQ representations
                                                                                         UHSUHVHQWDWLRQV
          WKDWZHUHLQFRQVLVWHQWLQPDWHULDOUHVSHFWVZLWKWKHQHZPDQDJHPHQWVWUXFWXUH
          that  were inconsistent in material respects with the new management structure.
          2QWKHIXOOIDFWVWKH7ULEXQDOFDQQRWILQGDPLVUHSUHVHQWDWLRQRUDULJKWWRUHO\
          On   the full facts, the Tribunal cannot find a misrepresentation or a right to rely
          RQVXFK
          on  such.

              Y  &DQWRU¶VUROH
             (v)  Cantor's role

     ,Q
     140. In -DQXDU\    before
              January 2011,      EHIRUH any
                                          DQ\ contact
                                                FRQWDFW of
                                                         RI **$0
                                                             GGAM withZLWK Mr.
                                                                             0U Razon,
                                                                                   5D]RQ Fernando
                                                                                           )HUQDQGR
          *DVSDU of
          Gaspar   RI ,QWHUQDWLRQDO  &RQWDLQHU 7HUPLQDO
                       International Container      Terminal 6HUYLFHV
                                                               Services ,QF    ³´  spoke
                                                                         Inc. ("ICTSI")    VSRNH to
                                                                                                  WR
          KHDGKXQWHUVZKRVHQWKLPD3RZHU3RLQWSUHVHQWDWLRQRI**$0DQGKHVHQWLW
          head  hunters who sent him a PowerPoint presentation of GGAM, and he sent it
          RQ to
          on  WR E.
                  ( Razon
                      5D]RQ attached
                               DWWDFKHG toWR an
                                               DQ HPDLO RQ which
                                                   email on   ZKLFK Mr.
                                                                      0U Fernando
                                                                            )HUQDQGR explains
                                                                                       H[SODLQV his
                                                                                                 KLV
          FRQWDFWVZLWKWKHKHDGKXQWHUVDQGVWDWHV³7KH\DOVRVHQWWKHDWWDFKHGGRFXPHQW
          contacts  with the head hunters and states: "They also sent the attached document
           **$0  and
          (GGAM)     DQG felt
                           IHOW LW ZDV LPSRUWDQW
                                 it was               IRU you
                                          important for    \RX WR
                                                                to FRQVLGHU    VSHDNLQJ with
                                                                    consider speaking     ZLWK *DU\
                                                                                                Gary
          6DXQGHUV(page
          Saunders    SDJHRI**$0GRFXPHQW
                            12 of GGAM document)VLQFHKHKDVH[SHULHQFHLQVWDUWXSVDQG
                                                         since he has experience in start ups and
                      gaming operations in Las Vegas and Asia."104
          PDQDJLQJJDPLQJRSHUDWLRQVLQ/DV9HJDVDQG$VLD´
          managing                                                     
                                                                           7KLV**$0GRFXPHQW
                                                                            This GGAM document
          H[SODLQVWKDWWKHSDUWQHUVKLSRI**$0ZLWK&DQWRU³SURYLGHVVXSHULRUDFFHVVWR
          explains that the partnership of GGAM with Cantor "provides superior access to
                                                                        
          FDSLWDODQGSURSULHWDU\WHFKQRORJ\DQGLQIUDVWUXFWXUH´
          capital and proprietary technology and infrastructure"1°5.        
     



103 'HIHQVHDWSDUD5HMRLQGHUDWSDUD
     Defense at para. 26; Rejoinder at para. 27.

1°4 6HH-&%5HVSRQGHQWV¶([KLELW5(DWSZKLFKFRQWDLQVWKHELRJUDSK\RI6DXQGHUV
     See JCB-4/Respondents' Exhibit RE-39 at p 12, which contains the biography of Saunders.

1°5 ,ELGDWS
     Ibid. at p 2.



                                                        
                                                        47

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 49 of 139




    6XEVHTXHQWO\LQDVHULHVRIHPDLOVLQ0D\DQG-XQH0V2FFHxDH[SODLQHG
    141. Subsequently, in a series of emails in May and June 2011, Ms. Occelia explained
         WR Messrs.
         to  0HVVUV Alarilla
                          $ODULOOD and
                                    DQG Almeda
                                          $OPHGD that
                                                     WKDW Mr.
                                                           0U Rein
                                                                  5HLQ was
                                                                         ZDV Managing
                                                                              0DQDJLQJ Director
                                                                                            'LUHFWRU ofRI
                 
         &DQWRU 0U5HLQDVNHG0V2FFHxDZKHWKHUVKHKDGREMHFWLRQVWRFKDQJHVLQ
         Cantor106     Mr. Rein asked Ms. Occelia whether she had objections to changes in
         WKH MSA
         the   06$ (thisWKLV email
                               HPDLO is
                                      LV copied
                                          FRSLHG to
                                                   WR K.
                                                       . Russell,
                                                           5XVVHOO Vice-President
                                                                       9LFH3UHVLGHQW and
                                                                                         DQG Assistant
                                                                                                $VVLVWDQW
                                           
         *HQHUDOFRXQVHORI&DQWRU
         General    counsel of Cantor)107,0U5XVVHOOH[SODLQHGWR0U7DQ%ORRPEHUU\¶V
                                               Mr. Russell explained to Mr. Tan, Bloomberry's
         FRXQVHO that
         counsel,    WKDW Cantor
                           &DQWRU provided
                                    SURYLGHG services
                                               VHUYLFHV to
                                                          WR GGAM
                                                              **$0 "including
                                                                        ³LQFOXGLQJ EXW  QRW limited
                                                                                    but not    OLPLWHG WR
                                                                                                        to
                                                                                                  
         OHJDO DQGfinancial
         legal and     ILQDQFLDO advisory
                                   DGYLVRU\ services
                                              VHUYLFHV (as
                                                         DV aD UHSUHVHQWDWLYH RI WKH
                                                                 representative of        1'$ ´ DQG
                                                                                     the NDA)"108     and
         0U Russell
         Mr.   5XVVHOO transmitted
                          WUDQVPLWWHG the
                                        WKH UHYLVHG
                                             revised GUDIW   RI the
                                                       draft of   WKH MSA
                                                                       06$ to
                                                                             WR Ms.
                                                                                 0V Occelia
                                                                                      2FFHxD andDQG Mr.
                                                                                                      0U
               
         Tan"1097KHQRQ-XO\0U5HLQVWDWHGLQDQHPDLOWR0V2FFHxD³ZH
         7DQ´       Then on July 1, 2011, Mr. Rein stated in an email to Ms. Occelia: "we
         UHDOL]HDQGDFNQRZOHGJHWKDWERWK\RXDQGZHPXVWFRQVXOWZLWKRXUSULQFLSDOV
         realize and acknowledge that both you and we must consult with our principals
         SULRUWRH[HFXWLQJWKH06$DQGLQRXUFDVHQHLWKHU%LOOQRU+RZDUGKDYHKDGD
         prior  to executing the MSA, and in our case neither Bill nor Howard have had a
         chance    to review or opine on this list in its entirety. 
         FKDQFHWRUHYLHZRURSLQHRQWKLVOLVWLQLWVHQWLUHW\´               99110


       
    $WWKHWLPHRIVLJQDWXUHRIWKH06$**$0VLJQHGDGLVFORVXUHOHWWHUDVSDUWRI
    142. At the time of signature of the MSA, GGAM signed a disclosure letter as part of
         WKHUHSUHVHQWDWLRQVPDGHXQGHUFODXVHRIWKH06$([KLELW$WRWKLVOHWWHU
         the  representations made under clause 10.2 of the MSA. Exhibit A to this letter
         VKRZVLQDVFKHPDWLFIDVKLRQKRZWKHUHODWLRQVKLSEHWZHHQ**$0DQG&DQWRU
         shows   in a schematic fashion how the relationship between GGAM and Cantor
         LVVWUXFWXUHGDQGWKHLQWHUHVWRI&DQWRU**$0/3LQ*OREDO*DPLQJ$VVHW
         is structured and the 50% interest of Cantor GGAM LP in Global Gaming Asset
         0DQDJHPHQW+ROGLQJV//&
         Management        Holdings, LLC.

    $W
    143.     DQ investor
         At an   LQYHVWRU conference
                           FRQIHUHQFH held
                                       KHOG on
                                             RQ November
                                                 1RYHPEHU 16,
                                                             2012,
                                                                  Ms.
                                                                         0V Occelia
                                                                              2FFHxD H[SODLQHG
                                                                                      explained
         WKDW GGAM
         that  **$0 brought
                        EURXJKW the
                                  WKH JDPLQJ
                                       gaming H[SHUWLVH   EXW IRU
                                                 expertise, but       ILQDQFLQJ had
                                                                 for financing   KDG turned
                                                                                      WXUQHG to
                                                                                              WR
                                                                                         
         &DQWRU³&DQWRURZQVSHUFHQW6RWKHPRQH\ZLOOFRPHIURP&DQWRUV´
         Cantor,  "Cantor owns 50 per cent. So the money will comefrom Cantors"111.

      ,WIROORZVIURPWKHDERYHWKDW%ORRPEHUU\ZDVDZDUHVLQFHWKHYHU\EHJLQQLQJ
      144.    It follows from the above that Bloomberry was aware since the very beginning
              RI LWV
              of          UHODWLRQVKLS with
                    its relationship           ZLWK GGAM
                                                       **$0 that WKDW Cantor
                                                                        &DQWRU provided
                                                                                 SURYLGHG ILQDQFLDO    VXSSRUW and
                                                                                             financial support     DQG
              FHUWDLQRWKHUVHUYLFHVWR**$07KH5HVSRQGHQWVDUJXHWKDWWKH&ODLPDQWVGLG
              certain     other services to GGAM. The Respondents argue that the Claimants did
              QRW GLVFORVH
              not    disclose the   WKH H[DFW      QDWXUH of
                                           exact nature       RI the
                                                                  WKH UHODWLRQVKLS ³&DQWRU had
                                                                       relationship: "Cantor     KDG aD much
                                                                                                          PXFK more
                                                                                                                 PRUH
              VLJQLILFDQWUROHWKDQZDVGLVFORVHGZHGRQ¶WUHDOO\NQRZH[DFWO\ZKDWWKHUROH
              significant        role than was disclosed, we don't really know exactly what the role
                    
               is."1127KH
              LV´               DUJXPHQW of
                         The argument             RI the
                                                      WKH Respondents
                                                           5HVSRQGHQWV LV   EDVHG on
                                                                           is based  RQ the
                                                                                         WKH non-disclosure
                                                                                              QRQGLVFORVXUH ofRI the
                                                                                                                    WKH
              WHUPV and
              terms      DQG conditions
                                 FRQGLWLRQV of     RI Cantor's
                                                        &DQWRU¶V provision
                                                                    SURYLVLRQ of
                                                                                RI IXQGV
                                                                                    funds toWR H[HUFLVH  WKH equity
                                                                                                exercise the    HTXLW\
              RSWLRQ 7KH
              option.              5HVSRQGHQWV explain
                           The Respondents              H[SODLQ that
                                                                  WKDW Bloomberry
                                                                        %ORRPEHUU\ has
                                                                                      KDV received
                                                                                           UHFHLYHG only
                                                                                                      RQO\ the
                                                                                                             WKH third
                                                                                                                  WKLUG
              YHUVLRQ of
              version       RI the
                                 WKH related
                                       UHODWHG draft
                                                   GUDIW OHWWHU  DJUHHPHQW during
                                                           letter agreement    GXULQJ the
                                                                                       WKH discovery
                                                                                             GLVFRYHU\ process
                                                                                                         SURFHVV and
                                                                                                                   DQG
              RQO\E\RUGHURIWKH7ULEXQDO7KH&ODLPDQWVKDYHUHSHDWHGO\UHSUHVHQWHGWRWKH
              only     by order of the Tribunal. The Claimants have repeatedly represented to the
              7ULEXQDO
              Tribunal that   WKDW there
                                      WKHUH was
                                               ZDV no QR final
                                                           ILQDO agreement.
                                                                  DJUHHPHQW 7KH   5HVSRQGHQWV have
                                                                               The Respondents      KDYH expressed
                                                                                                            H[SUHVVHG


106 /DWHU+HDGRI%XVLQHVV'HYHORSPHQWDQG&RUSRUDWH)LQDQFHRI**$0VHH&ODLPDQWV¶([KLELW&(
     Later Head of Business Development and Corporate Finance of GGAM; see Claimants' Exhibit CE-126.

107 -&%5HVSRQGHQWV¶([KLELW5(HPDLOGDWHG0D\DW$0
     JCB-25/ Respondents' Exhibit RE-235, email dated May 18, 2011 at 12:25 AM.

1°8 ,ELGHPDLOGDWHG0D\DW30
     Ibid., email dated May 24, 2011 at 10:12 PM.

109 -&%5HVSRQGHQWV¶([KLELW5(
     JCB-30/ Respondents' Exhibit RE-78.
110

    &ODLPDQWV¶([KLELW&(
     Claimants' Exhibit CE-142.

ill -&%&ODLPDQWV¶([KLELW&(
     JCB-124/ Claimants' Exhibit CE-127.

112
    6HH7UDQVFULSW  2FWREHU
     See Transcript (October  15)DWSOLQH±
                                  at p 183, line 10 —12.



                                                              
                                                              48

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 50 of 139




              GLVEHOLHIWKDW&DQWRUZRXOGSURYLGHXQGRFXPHQWHGILQDQFLQJIRUWKHH[HUFLVHRI
              disbelief that Cantor would provide undocumented fmancing for the exercise of
              WKH HTXLW\
              the          RSWLRQ 7KH
                   equity option.        5HVSRQGHQWV suggest
                                    The Respondents   VXJJHVW certain
                                                               FHUWDLQ inferences
                                                                        LQIHUHQFHV from
                                                                                    IURP the
                                                                                          WKH non-
                                                                                               QRQ
              SURGXFWLRQRIWKLVGRFXPHQWEDVHGRQWKH,%$5XOHV%DVHGRQWKHVHLQIHUHQFHV
              production   of this document based on the IBA Rules. Based on these inferences,
              WKH5HVSRQGHQWVFRQWHQGWKDWWKHLQWHUHVWVRI0HVVUV5D]RQDQG:HLGQHUZRXOG
              the Respondents contend that the interests of Messrs. Razon and Weidner would
              QRWEHDOLJQHGDVVWDWHGLQWKHH[FKDQJHRIHPDLOVEHWZHHQWKHPRI0DUFK
              not be aligned as stated in the exchange of emails between them of March 2011.
     
     7KH7ULEXQDOREVHUYHVWKDWWKH(2$KDGQRVWLSXODWLRQVRQWKHILQDQFLQJRIWKH
     145. The Tribunal observes that the EOA had no stipulations on the financing of the
          RSWLRQ6LPLODUO\WKH(2$GRHVQRWOLPLWWKHWLPHSHULRGZKHQWKHRSWLRQKDGWR
          option.   Similarly, the EOA does not limit the time period when the option had to
          EH exercised;
          be  H[HUFLVHG there
                            WKHUH was
                                   ZDV no
                                         QR OLPLWDWLRQ
                                             limitation UHJDUGLQJ
                                                          regarding howKRZ ORQJ
                                                                              long orRU short
                                                                                         VKRUW aDSHULRG
                                                                                                   period theWKH
          6KDUHVQHHGHGWREHKHOG:KLOHWKHDOLJQPHQWRILQWHUHVWVPD\KDYHEHHQRQHRI
          Shares needed to be held. While the alignment of interests may have been one of
          WKH motivations
          the   PRWLYDWLRQV for
                               IRU Mr.
                                    0U Razon
                                          5D]RQ toWR make
                                                       PDNH the
                                                               WKH offer,
                                                                     RIIHU by
                                                                             E\ the
                                                                                 WKH time
                                                                                      WLPH the
                                                                                              WKH (2$
                                                                                                   EOA was  ZDV
          VLJQHGDQGQRWZLWKVWDQGLQJWKDWWKLVZDVDKHDYLO\QHJRWLDWHGDJUHHPHQWWKHUH
          signed,   and notwithstanding that this was a heavily negotiated agreement, there
          LVQRSURYLVLRQLQWKH(2$WKDWWUDQVODWHGVXFKPRWLYDWLRQLQWRFOHDUDQGELQGLQJ
          is no provision in the EOA that translated such motivation into clear and binding
          WHUPV)RUWKHVHUHDVRQVWKH7ULEXQDOGRHVQRWILQGUHOHYDQWWKHWHUPVRQZKLFK
          terms.   For these reasons, the Tribunal does not find relevant the terms on which
          &DQWRUSURYLGHG
          Cantor                ILQDQFLQJ to
                    provided financing      WR exercise
                                                H[HUFLVH the
                                                           WKH option
                                                                RSWLRQ and
                                                                          DQG does
                                                                               GRHV not
                                                                                      QRW venture
                                                                                           YHQWXUH to
                                                                                                     WR draw
                                                                                                         GUDZ
          LQIHUHQFHV    DERXW the
          inferences about       WKH QRQSURGXFWLRQ
                                       non-production of   RI an
                                                               DQ allegedly
                                                                    DOOHJHGO\ non-existent
                                                                                 QRQH[LVWHQW GRFXPHQW
                                                                                                   document.
          )XUWKHUPRUH0U5D]RQKLPVHOIGRHVQRWVHHPWRKDYHFRQVLGHUHGKLVLQWHUHVWV
          Furthermore, Mr. Razon himself does not seem to have considered his interests
          WR be
          to  EH perfectly
                   SHUIHFWO\ aligned
                               DOLJQHG with
                                         ZLWK the
                                                WKH Claimants,
                                                     &ODLPDQWV notwithstanding
                                                                     QRWZLWKVWDQGLQJ **$0¶V
                                                                                          GGAM's equityHTXLW\
          SDUWLFLSDWLRQ in
          participation    LQ Bloomberry.
                               %ORRPEHUU\ As $V H[SODLQHG
                                                   explained in  LQ the
                                                                     WKH Rejoinder,
                                                                          5HMRLQGHU the
                                                                                        WKHSXUSRVH
                                                                                             purpose of RI the
                                                                                                             WKH
          FKDQJHLQWKHPDQDJHPHQWUHSRUWLQJRIWKH&)2ZDVWRHQVXUHWKHSURWHFWLRQRI
          change    in the management reporting of the CFO was to ensure the protection of
                                                                                                      
          WKHORQJWHUPLQWHUHVWVRIWKH5HVSRQGHQWVLQWKHVXFFHVVRIWKHHQWHUSULVH
          the  long-term interests of the Respondents in the success of the enteTrise113.                 
     
     &UXFLDOO\
     146. Crucially, theWKH Respondents
                              5HVSRQGHQWV KDYH      QRW in
                                               have not,     LQ their
                                                                 WKHLU pleadings
                                                                         SOHDGLQJV or RU at
                                                                                           DW the
                                                                                               WKH /LDELOLW\
                                                                                                     Liability
          +HDULQJDGYDQFHGDQ\SHUVXDVLYHFDVHDVWRZKHWKHUWKHUHZDVDQREOLJDWLRQWR
          Hearing,    advanced any persuasive case as to whether there was an obligation to
          GLVFORVHWKLVUHODWLRQVKLSDQGLIVRZKLFKFODXVHRIWKH06$RUZKLFKSULQFLSOH
          disclose   this relationship, and if so, which clause of the MSA or which principle
          RI Philippine
          of  3KLOLSSLQH ODZ    REOLJDWHG the
                            law obligated     WKH Claimants
                                                   &ODLPDQWV toWR GLVFORVH   WKH relationship
                                                                     disclose the    UHODWLRQVKLS between
                                                                                                     EHWZHHQ
          &DQWRUDQG**$0
          Cantor    and GGAM.
     
     ,Q
     147.     VXP the
          In sum,    WKH 7ULEXQDO
                          Tribunal ILQGV   WKDW the
                                      finds that  WKH Respondents
                                                       5HVSRQGHQWV have KDYH not
                                                                               QRW HVWDEOLVKHG
                                                                                     established anyDQ\ IDOVH
                                                                                                          false
          VWDWHPHQWPDGHLQUHVSHFWRI&DQWRU¶V
          statement    made in respect of Cantor's role.   UROH7RWKHH[WHQWWKDWWKH5HVSRQGHQWV
                                                                  To the extent that the Respondents
          DUH arguing
          are   DUJXLQJ that
                          WKDW the
                                 WKH Claimants
                                      &ODLPDQWV IDLOHG    WR disclose
                                                    failed to   GLVFORVH Cantor's
                                                                            &DQWRU¶V UROH    WR them,
                                                                                         role to   WKHP theWKH
          5HVSRQGHQWVKDYHQRWVKRZQDQ\OHJDOEDVLVIRULPSRVLQJDGXW\RIGLVFORVXUH
          Respondents      have not shown any legal basis for imposing a duty of disclosure,
          DQG the
          and    WKH allegedly
                      DOOHJHGO\ non-disclosed
                                   QRQGLVFORVHG document
                                                     GRFXPHQW is  LV not
                                                                       QRW relevant
                                                                             UHOHYDQW toWR the
                                                                                             WKH Tribunal's
                                                                                                   7ULEXQDO¶V
          UHDVRQLQJ
          reasoning.
                                   






113 5HMRLQGHUDWSDUD
    Rejoinder at para. 146.



                                                           
                                                           49

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 51 of 139




    7KH
    148. The 7ULEXQDO     FRQFOXGHV that,
                Tribunal concludes      WKDW to
                                               WR the
                                                   WKH extent
                                                        H[WHQW that
                                                                  WKDW the
                                                                         WKH Claimants
                                                                              &ODLPDQWV made
                                                                                           PDGH
         UHSUHVHQWDWLRQVWKHHYLGHQFHGRHVQRWVKRZWKDWWKHUHSUHVHQWDWLRQVZHUHIDOVHDW
         representations,  the evidence does not show that the representations were false at
         WKH time
         the  WLPH they
                    WKH\ were
                          ZHUH made.
                                PDGH 7KH  7ULEXQDO has
                                       The Tribunal    KDV UHMHFWHG HDFK of
                                                            rejected each   RI the
                                                                                WKH grounds
                                                                                     JURXQGV the
                                                                                              WKH
         5HVSRQGHQWV have
         Respondents     KDYH advanced
                                DGYDQFHG LQ   VXSSRUW of
                                            in support   RI their
                                                               WKHLU claim
                                                                      FODLP of
                                                                              RI causal
                                                                                  FDXVDO IUDXG
                                                                                          fraud;
         FRQVHTXHQWO\WKLVFODLPLVGLVPLVVHG
         consequently   this claim is dismissed.

                               




                                                   
                                                   50

              Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 52 of 139




 THE
VII.  -
            MISTAKE ARGUMENT      
  
      7KH
      149.       5HVSRQGHQWV have
           The Respondents         KDYH also
                                          DOVR argued
                                                 DUJXHG GXULQJ    WKH /LDELOLW\
                                                           during the                 +HDULQJ that,
                                                                         Liability Hearing         WKDW if
                                                                                                          LI IUDXG
                                                                                                              fraud
           FRXOGQRWEHVKRZQWKH06$FRXOGEHYRLGDEOHRQWKHEDVLVRI$UWLFOHRI
           could   not be shown, the MSA could be voidable on the basis of Article 1331 of
           WKH Philippine
           the  3KLOLSSLQH Civil
                               &LYLO Code.
                                      &RGH 7KLV    DUWLFOH provides
                                              This article     SURYLGHV inLQ relevant
                                                                               UHOHYDQW part
                                                                                          SDUW that
                                                                                                 WKDW "In
                                                                                                       ³,Q order
                                                                                                             RUGHU
           WKDWPLVWDNHPD\LQYDOLGDWHFRQVHQWLWVKRXOGUHIHUWRWKHVXEVWDQFHRIWKHWKLQJ
           that mistake may invalidate consent, it should refer to the substance of the thing
           ZKLFKLVWKHREMHFWRIWKHFRQWUDFWRUWRWKRVHFRQGLWLRQVZKLFKKDYHSULQFLSDOO\
           which   is the object of the contract, or to those conditions which have principally
           PRYHGRQHRUERWKSDUWLHVWRHQWHULQWRWKHFRQWUDFW´7KH5HVSRQGHQWVDGGXFH
           moved    one or both parties to enter into the contract." The Respondents adduce
           WKH fact
           the  IDFW that
                      WKDW (a)
                              D  neither
                                  QHLWKHU Mr.
                                           0U Weidner
                                                 :HLGQHU nor QRU his
                                                                   KLV colleagues
                                                                        FROOHDJXHV devoted
                                                                                       GHYRWHG theWKH time
                                                                                                        WLPH and
                                                                                                                DQG
           DWWHQWLRQ to
           attention    WR the
                            WKH 6RODLUH  VHW forth
                                 Solaire set    IRUWK in
                                                        LQ Mr.
                                                            0U Wiedner's
                                                                 :LHGQHU¶V "thoughts
                                                                                ³WKRXJKWV RQ     SULQFLSOHV of
                                                                                              on principles       RI
           DOLJQPHQW´DQG
           alignment",     and (b)E &DQWRUDFTXLUHGWKHDELOLW\WRFDXVHWKH%ORRPEHUU\VKDUHV
                                      Cantor acquired the ability to cause the Bloomberry shares
           WREHVROGIRULWVRZQEHQHILWWKXVQHJDWLQJWKHDOLJQPHQWRILQWHUHVWV
           to be sold for its own benefit, thus negating the alignment of interests.
      
      7KH7ULEXQDOQRWHVWKDWWKHPLVWDNHDUJXPHQWLVQHZZDVWRXFKHGXSRQIRUWKH
      150. The Tribunal notes that the mistake argument is new, was touched upon for the
                                                                                        
           ILUVWWLPHRQWKHQLQWKGD\RIWKHQLQHGD\/LDELOLW\+HDULQJ
           first time on the ninth day of the nine-day Liability Hearing114                 DQGWKH&ODLPDQWV
                                                                                             and the Claimants
           GLGQRWDGGUHVVLW7KH7ULEXQDOIXUWKHUQRWHVWKDWWKHIDFWVWKH5HVSRQGHQWVKDYH
           did  not address it. The Tribunal further notes that the facts the Respondents have
           DGGXFHG
           adduced in  LQ support
                           VXSSRUW are
                                     DUH the
                                          WKH same
                                                VDPH IDFWV   DOVR alleged
                                                        facts also   DOOHJHG LQ   VXSSRUW of
                                                                                in support     RI causal
                                                                                                   FDXVDO IUDXG
                                                                                                             fraud.
           7KH  7ULEXQDO KDV
           The Tribunal            GLVPLVVHG    WKH FDXVDO  IUDXG  FODLP   DQG WKH
                              has dismissed the causal fraud claim, and the Respondents have5HVSRQGHQWV       KDYH
           QRW elaborated
           not  HODERUDWHG on RQ how
                                   KRZ the
                                         WKH HYLGHQFH
                                              evidence LQ     VXSSRUW of
                                                            in support   RI that
                                                                             WKDW FODLP
                                                                                    claim canFDQ also
                                                                                                  DOVR IRUP
                                                                                                        form the WKH
           EDVLVRIDPLVWDNHDUJXPHQWXQGHU3KLOLSSLQHODZ,WLVQRWVHOIHYLGHQWIURPWKH
           basis  of a mistake argument under Philippine law. It is not self-evident from the
           FRQWHPSRUDU\ evidence
           contemporary        HYLGHQFH before
                                            EHIRUH theWKH 7ULEXQDO     WKDW the
                                                              Tribunal that       WKH Respondents
                                                                                       5HVSRQGHQWV or     RU the
                                                                                                                 WKH
           &ODLPDQWV were
           Claimants      ZHUH mistaken,
                                  PLVWDNHQ and
                                              DQG the
                                                    WKH evidence
                                                          HYLGHQFH GRHV    QRW establish
                                                                      does not     HVWDEOLVK aD mistake.
                                                                                                    PLVWDNH For
                                                                                                                )RU
           WKHVH reasons
           these   UHDVRQV theWKH 7ULEXQDO
                                     Tribunal ILQGV      WKDW the
                                                  finds that     WKH mistake
                                                                      PLVWDNH argument
                                                                                   DUJXPHQW has KDV not
                                                                                                       QRW been
                                                                                                               EHHQ
           VXEVWDQWLDWHGRQWKHIDFWVRURQWKHEDVLVRI3KLOLSSLQHODZ
           substantiated     on the facts or on the basis of Philippine law.
  
                                     




   
   
   1146HH7UDQVFULSW 2FWREHU
       See Transcript (October 24)DWSOLQH±DQGSOLQHWRSOLQH
                                   at p 68, line 7 — 18 and p 75, line 19 top 78, line 15.



                                                               
                                                               51
   
            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 53 of 139




 TERMINATION
VIII.    OF     THE MSA UNDER        CLAUSE    *
                                                                              15.1(a)
   
       &ODXVH
       151.  Clause 15.1(a) D RIWKH06$SURYLGHVDVIROORZV
                                of the MSA provides as follows:
   
       ³7HUPLQDWLRQ
       "15. Termination
       
          By
         15.1   %\RZQHUIRU**$0¶V%UHDFK
                     ownerfor GGAM s Breach
       
                7KH
                The 2ZQHUV
                      Owners may PD\ at
                                       DW any
                                           DQ\ WLPH
                                                 time, E\    ZULWWHQ notice
                                                          by written     QRWLFH addressed
                                                                                  DGGUHVVHG WRto **$0     JLYH
                                                                                                     GGAM, give
                SULRU notice
                prior   QRWLFH of
                                RI LQWHQWLRQ
                                    intention WR
                                                to WHUPLQDWH
                                                    terminate WKH      6HUYLFHV XQGHU
                                                                    the Services    under WKLV    $JUHHPHQW LQ
                                                                                             this Agreement,     in
                ZKROHRULQSDUWLIDQ\RIWKHIROORZLQJKDYHRFFXUUHG
                whole   or in part if any of thefollowing have occurred:
       
                  D **$0KDV
                (a)                 FRPPLWWHGDPDWHULDOEUHDFKRIWKLV$JUHHPHQWWKDWHLWKHULV
                     GGAM has committed           a material breach of this Agreement that either is
                     LQFDSDEOH
                     incapable of RI UHPHG\
                                      remedy or, RU LI FDSDEOH of
                                                      if capable       RI UHPHG\
                                                                           remedy, has KDV not
                                                                                            QRW EHHQ
                                                                                                 been UHPHGLHG
                                                                                                        remedied
                     ZLWKLQGD\VRIWKH2ZQHU¶VQRWLFHRUVXFKORQJHUSHULRGQRWH[FHHGLQJ
                     within  30 days of the Owner's notice or such longer period not exceeding
                     GD\VDVLVUHDVRQDEO\QHFHVVDU\WRHIIHFWWKHUHPHG\«´
                     60 days as is reasonably necessary to effect the remedy;..."
                
       7KH
       152.          &ODLPDQWV¶ claims
             The Claimants'          FODLPV on
                                              RQ wrongful
                                                     ZURQJIXO termination
                                                                     WHUPLQDWLRQ and  DQG the
                                                                                             WKH Respondents'
                                                                                                    5HVSRQGHQWV¶
             FRXQWHUFODLPVIRUEUHDFKDUHFORVHO\OLQNHG
             counterclaims     for breach are closely linked.
             
       7KH&ODLPDQWV¶FDVHLVHVVHQWLDOO\WKDWWKH5HVSRQGHQWVZURQJIXOO\WHUPLQDWHG
       153.  The Claimants' case is, essentially, that the Respondents wrongfully terminated
             WKH06$±VLQFHDFFRUGLQJWRWKH&ODLPDQWLWKDGQRFRQWUDFWXDOEDVLVWRGRVR
             the   MSA — since, according to the Claimant, it had no contractual basis to do so
             ±DQGWKDWWKLVZURQJIXOWHUPLQDWLRQLWVHOIDPRXQWHGWRDPDWHULDOEUHDFKRIWKH
             —  and that this wrongful termination itself amounted to a material breach of the
             06$
             MSA.
   
       7KH5HVSRQGHQWV¶FDVH
       154.                                 PHDQZKLOHLVWKDWWKHWHUPLQDWLRQZDVMXVWLILHGRQWKH
             The Respondents' case, meanwhile,               is that the termination was justified on the
             EDVLVRIWKHYDULRXVEUHDFKHVRIWKH06$WKDWWKH\DOOHJHWKH&ODLPDQWVWRKDYH
             basis   of the various breaches of the MSA that they allege the Claimants to have
             FRPPLWWHG7KH5HVSRQGHQWV¶FDVHUHJDUGLQJWKH&ODLPDQWV¶DOOHJHGEUHDFKHVRI
             committed.     The Respondents' case regarding the Claimants' alleged breaches of
             WKH06$DOVRIRUPSDUWRIWKHLUFRXQWHUFODLPVLQWKLVDUELWUDWLRQ
             the  MSA, also form part of their counterclaims in this arbitration.
          
       ,WIROORZVWKHQWKDWWKH5HVSRQGHQWVEHDUWKHEXUGHQRISHUVXDVLRQWRHVWDEOLVK
       155.  It follows, then, that the Respondents bear the burden of persuasion to establish
             WKH various
             the    YDULRXV breaches
                              EUHDFKHV that
                                           WKDW the
                                                  WKH Respondents
                                                        5HVSRQGHQWV allege DOOHJH the
                                                                                      WKH Claimants
                                                                                            &ODLPDQWV toWR have
                                                                                                             KDYH
             FRPPLWWHG On
             committed.     2Q the
                                 WKH other
                                      RWKHU hand,
                                             KDQG the
                                                      WKH Claimants
                                                            &ODLPDQWV bearEHDU the
                                                                                 WKH burden
                                                                                        EXUGHQ to
                                                                                                WR HVWDEOLVK WKDW
                                                                                                    establish that
             WKH termination
             the   WHUPLQDWLRQ was
                                 ZDV wrongful
                                       ZURQJIXO andDQG that
                                                           WKDW it
                                                                 LW amounted
                                                                     DPRXQWHG to WR aD material
                                                                                          PDWHULDO breach
                                                                                                    EUHDFK of
                                                                                                            RI the
                                                                                                                WKH
             06$
             MSA.
             
                                      




                                                              
                                                              52
    
            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 54 of 139




      Respondents'
     A.      "'<#%;"%&'3"%":!:@>8"%&'
                            General Arguments
     
     7KH
     156.       5HVSRQGHQWV have
           The Respondents     KDYH asserted,
                                      DVVHUWHG without
                                                   ZLWKRXW more,
                                                            PRUH that
                                                                   WKDW "Bloomberry
                                                                          ³%ORRPEHUU\ exercised
                                                                                          H[HUFLVHG LWV
                                                                                                        its
           ULJKWXQGHU&ODXVH
           right under Clause 15.1(a)  D RIWKH06$WRWHUPLQDWH**$0¶VVHUYLFHVXQGHUWKH
                                          of the MSA to terminate Gaz1M's services under the
                                                                             
           06$GXHWR**$0¶VPDWHULDOEUHDFKRILWVREOLJDWLRQV´
          MSA    due to GGAM's material breach of its obligations" 115           DQGWKDW³LQWKHIDFH
                                                                                  and that "in the face
           RI **$0¶V
           of             VXEVWDQWLDO and
               GGAM's substantial      DQG material
                                             PDWHULDO EUHDFK  RI LWV
                                                        breach of        REOLJDWLRQV as
                                                                    its obligations,    DV well
                                                                                            ZHOO asDV LWV
                                                                                                        its
           IDLOXUH WR
          failure       SURYLGH WKH
                    to provide        FRQVLGHUDWLRQ promised
                                 the consideration      SURPLVHG LQ
                                                                    in H[FKDQJH
                                                                         exchange forIRU WKH
                                                                                          the ULJKW
                                                                                               right WR to
           SXUFKDVHWKH6KDUHV%ORRPEHUU\DQG6XUHVWHKDYHVWDQGLQJWRPDLQWDLQDFWLRQV
          purchase    the Shares, Bloomberry and Sureste have standing to maintain actions
           to remedy Gaz1M's breach"
           WRUHPHG\**$0¶VEUHDFK´        116.

     
     7KH
     157.       5HVSRQGHQWV have
           The Respondents      KDYH also
                                      DOVR submitted
                                            VXEPLWWHG LQ
                                                         in UHVSHFW  RI the
                                                             respect of    WKH provision
                                                                                SURYLVLRQ of
                                                                                            RI aD "cure
                                                                                                    ³FXUH
           SHULRG´WKDW
          period"   that:

                                                                  
               D  First,
              (a)  )LUVWWKHEUHDFKZDVQRWFDSDEOHRIUHPHG\
                          the breach was not capable of remedy117;    DQG
                                                                        and
                   
               E  6HFRQGHYHQLIWKHEUHDFKZDVFDSDEOHRIUHPHG\³%ORRPEHUU\FRQWLQXHG
              (b)  Second, even if the breach was capable of remedy, "Bloomberry continued
                   WR ZRUN with
                   to work     ZLWK **$0
                                     GGAM over  RYHU WKH VXEVHTXHQW 
                                                      the subsequent          GD\V [following
                                                                          60 days   >IROORZLQJ WKH
                                                                                                  the
                   5HVSRQGHQWV¶    1RWLFH RI 7HUPLQDWLRQ  GDWHG    6HSWHPEHU
                   Respondents' Notice of Termination dated 12 September 20131 in an   @ LQ  DQ
                   DWWHPSWWRUHDFKDQDPLFDEOHSDUWLQJRIZD\V´KRZHYHU³**$0GLGQRW
                   attempt   to reach an amicable parting of ways"; however, "GGAM did not
                   XVHWKLVGD\SHULRGWRDGGUHVVLWVGHILFLHQWSHUIRUPDQFHRUWRGHYHORS
                   use this 60-day period to address its deficient performance  1     or to develop
                                  ways to salvage the Parties' relationship,, 
                   FRQVWUXFWLYHZD\VWRVDOYDJHWKH3DUWLHV¶UHODWLRQVKLS´
                   constructive                                                  18
                                                                               

     
     B.     !78%&'3"%":!:@>8"%&'
              Claimants' General Arguments

     7KH
     158.       &ODLPDQWV submit
          The Claimants     VXEPLW that,
                                    WKDW as
                                           DV aD starting
                                                   VWDUWLQJSRLQW   WRODZIXOO\
                                                              point, to            WHUPLQDWH the
                                                                         lawfully terminate     WKH MSA,
                                                                                                     06$
          WKH Respondents
          the  5HVSRQGHQWV must
                              PXVW demonstrate
                                    GHPRQVWUDWH that WKDW GGAM
                                                            **$0 committed
                                                                       FRPPLWWHG aD "material
                                                                                       ³PDWHULDOEUHDFK´
                                                                                                   breach"
                                                  
          RILWVREOLJDWLRQVXQGHUWKH06$
          of its obligations under the MSA119.7KLVIROORZVIURPDSODLQUHDGLQJRI&ODXVH
                                                       This follows from a plain reading of Clause
           D RIWKH06$
          15.1(a)  of the MSA.
     
     $FFRUGLQJ
     159. According to  WR the
                            WKH Claimants,
                                 &ODLPDQWV the WKH Philippine
                                                        3KLOLSSLQH courts
                                                                       FRXUWV have
                                                                                KDYH stated
                                                                                        VWDWHG that
                                                                                                WKDW "[a]
                                                                                                      ³>D@
          FRQWUDFWXDO EUHDFK
          contractual    breach LV  PDWHULDO LI
                                 is material       if LW ZLOO adversely
                                                       it will   DGYHUVHO\ affect
                                                                              DIIHFW WKH QDWXUH of
                                                                                      the nature    RI WKH
                                                                                                        the
          REOLJDWLRQ WKDW
          obligation   that WKH REOLJRU promised
                             the obligor   SURPLVHG WR       GHOLYHU WKH
                                                          to deliver,    the EHQHILWV
                                                                              benefits WKDW
                                                                                         that WKH REOLJHH
                                                                                              the obligee
          H[SHFWVWRUHFHLYHDIWHUIXOOFRPSOLDQFHDQGWKHH[WHQWWKDWWKHQRQSHUIRUPDQFH
          expects to receive afterfull compliance, and the extent that the non-performance
                    the purposes of the contract"
          GHIHDWHGWKHSXUSRVHVRIWKHFRQWUDFW´
          defeated                                       120,FLWLQJ,QW¶O+RWHO&RUSY-RDTXLQ-U
                                                               citing Int'l Hotel Corp. v. Joaquin Jr.,



115 'HIHQVHDWSDUD
     Defense at para. 47.

116'HIHQVHDWSDUD
     Defense at para. 169.

117'HIHQVHDWSDUD
     Defense at para. 48.

118 'HIHQVHDWSDUDV±
     Defense at paras. 48 — 49.

11962&DWSDUD
     SOC at para. 30.

120
    ,ELG
    Ibid.



                                                         
                                                         53

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 55 of 139




              *5 No.
              G.R.  1R 158361,
                          April
                                  $SULO 10,
                                          2013
                                               (citing
                                                     FLWLQJ Corbin
                                                             &RUELQ on
                                                                     RQ Contracts,
                                                                         &RQWUDFWV 6HFWLRQ
                                                                                     Section  DW
                                                                                              709 at
               2QH9ROXPH(G
              661 (One  Volume Ed. 1952)("Int'l
                                              ³,QW¶O+RWHO&RUS´
                                                     Hotel Corp").
     
     7KH&ODLPDQWVVXEPLWWKDWWKLVPHDQVWKH5HVSRQGHQWV³PXVWVKRZWKDW**$0
     160. The Claimants submit that this means the Respondents "must show that GGAM
          YLRODWHG  FRQWUDFWXDO provisions
          violated contractual       SURYLVLRQV WKDW
                                                     that UHTXLUH    VWULFW adherence
                                                            require strict    DGKHUHQFH and
                                                                                           DQG WKH
                                                                                                  the
          SHUIRUPDQFH of
          performance    RI which
                             ZKLFK LV
                                    is LQWULQVLF
                                        intrinsic WR
                                                   to WKH
                                                       the EHQHILWV 5HVSRQGHQWV expected.
                                                           benefits Respondents    H[SHFWHG :KHUH
                                                                                              Where
          WKH DOOHJDWLRQV UHJDUGLQJ
          the allegations    regarding a  D party's
                                             SDUW\¶V non-performance
                                                        QRQSHUIRUPDQFH areDUH XQVXEVWDQWLDWHG
                                                                                 unsubstantiated orRU
          LPPDWHULDO
          immaterial WR
                       to WKH  REMHFW of
                           the object    RI WKH DJUHHPHQW or
                                             the agreement     RU where
                                                                   ZKHUH WKH  DFWXDO harm
                                                                           the actual   KDUP WR
                                                                                              to WKH
                                                                                                  the
                                                                                              
          terminating party is attenuated and exaggerated, termination is improper"121.
          WHUPLQDWLQJSDUW\LVDWWHQXDWHGDQGH[DJJHUDWHGWHUPLQDWLRQLVLPSURSHU´

     $OWHUQDWLYHO\WKH&ODLPDQWVVXEPLWWKDWWKH5HVSRQGHQWVIDLOHGWRWHUPLQDWHWKH
     161. Alternatively, the Claimants submit that the Respondents failed to terminate the
           06$ LQ
          MSA          DFFRUGDQFH with
                   in accordance       ZLWK "the
                                               ³WKH circumstances
                                                       FLUFXPVWDQFHV XQGHU      ZKLFK either
                                                                          under which     HLWKHU party
                                                                                                   SDUW\ may
                                                                                                           PD\
           WHUPLQDWHWKH06$´6SHFLILFDOO\&ODXVHSHUPLWVWKH2ZQHUV³E\ZULWWHQ
           terminate the MSA". Specifically, Clause 15.1 permits the Owners, "by written
           QRWLFHDGGUHVVHGWR**$0>WR@JLYHSULRUQRWLFHRILQWHQWLRQWRWHUPLQDWHWKH
          notice   addressed to GGAM, [to] give prior notice of intention to terminate the
           6HUYLFHV´XQGHUWKH06$LI**$0FRPPLWVD³PDWHULDOEUHDFK´WKDWLV³HLWKHU
          Services"    under the MSA if GGAM commits a "material breach" that is "either
           LQFDSDEOHRIUHPHG\RULIFDSDEOHRIUHPHG\KDVQRWEHHQUHPHGLHGZLWKLQ
           incapable of remedy or, if capable of remedy, has not been remedied within 30
                                              
           GD\VRIWKH2ZQHUV¶QRWLFH´
          days   of the Owners' notice"122.       
     
     ,Q
     162.     WKH present
           In the   SUHVHQW case,
                              FDVH the
                                      WKH "Respondents
                                            ³5HVSRQGHQWV did  GLG not
                                                                     QRW provide
                                                                          SURYLGH **$0
                                                                                    GGAM withZLWK any
                                                                                                    DQ\ prior
                                                                                                         SULRU
           QRWLFH of
          notice   RI any
                       DQ\ EUHDFK
                             breach of RI WKH06$
                                           the MSA WKDW      ZRXOGMXVWLI\WHUPLQDWLRQ
                                                        that would                           DVVHUWHG LQ
                                                                      justify termination asserted      in WKH
                                                                                                            the
           -XO\OHWWHUQRUGLG5HVSRQGHQWVDIIRUG**$0DQRSSRUWXQLW\WRFXUH
          July   12, 2013 letter, nor did Respondents afford GGAM an opportunity to cure
           **$0¶V     DOOHJHG EUHDFKHV
           GGAM's alleged                       ,QVWHDG as
                                 breaches. Instead,         DV soon
                                                                VRRQ as
                                                                       DV Respondents
                                                                           5HVSRQGHQWV sent
                                                                                           VHQW WKH -XO\ 12,
                                                                                                 the July   
           /HWWHUWR**$0WKH\EHJDQWRLQIRUP6RODLUHPDQDJHPHQWDQGSHUVRQQHO
          2013    Letter to GGAM, they began to inform Solaire management and personnel
           that GGAM 's termination was a fait accompli"
           WKDW**$0¶VWHUPLQDWLRQZDVDIDLWDFFRPSOL´                 123

     
     6SHFLILFDOO\
     163.                   DIWHU sending
           Specifically, after     VHQGLQJ the
                                              WKH Claimants
                                                    &ODLPDQWV theWKH -XO\  2013
                                                                       July 12,    letter,
                                                                                        OHWWHU which
                                                                                                 ZKLFK stated
                                                                                                        VWDWHG
           WKDW the
          that   WKH Respondents
                      5HVSRQGHQWV had  KDG FRPH
                                               come to  WR the
                                                            WKH "arm
                                                                 ³ILUP FRQFOXVLRQ´    WKDW the
                                                                         conclusion" that     WKH MSA
                                                                                                    06$ had
                                                                                                           KDG
           ³IDLOHG´  DQG WKDW ³DQ  DPLFDEOH      SDUWLQJ  RI ZD\V´   ZDV ³LQ
          "failed" and that "an amicable parting of ways" was "in everyone's interest",HYHU\RQH¶V  LQWHUHVW´
           WKH "Respondents
          the   ³5HVSRQGHQWV FHDVHG        SURYLGLQJ **$0
                                  ceased providing         GGAM with ZLWK FULWLFDO
                                                                           critical LQIRUPDWLRQ    QHFHVVDU\
                                                                                     information necessary
           IRU **$0
          for   GGAM WR      SHUIRUP LWV
                          to perform     its ULJKWV
                                              rights andDQG obligations
                                                              REOLJDWLRQV XQGHU
                                                                             under WKH   06$ such
                                                                                     the MSA,     VXFK as
                                                                                                        DV WKH
                                                                                                            the
           GDLO\IODVKUHSRUWDQGWKHGDLO\RSHUDWLQJUHSRUW´ZKLFK³SURYLGHG**$0ZLWK
          daily  flash report and the daily operating report", which "provided GGAM with
           QHFHVVDU\ operating
          necessary     RSHUDWLQJ LQIRUPDWLRQ´
                                      information". The   7KH Respondents
                                                                5HVSRQGHQWV also
                                                                                DOVR disabled
                                                                                       GLVDEOHG the
                                                                                                  WKH GGAM
                                                                                                       **$0
           SULQFLSDOV¶ access
          principals'    DFFHVV to WR the
                                        WKH 6RODLUH
                                              Solaire HPDLO      DFFRXQWV "including
                                                          email accounts,      ³LQFOXGLQJ UHPRYLQJ
                                                                                             removing WKHLU
                                                                                                          their
                                                                 
                    to all previously-received e-mails"124.
           DFFHVVWRDOOSUHYLRXVO\UHFHLYHGHPDLOV´
          access


12162&DWSDUDFLWLQJ2QJ<RQJY7LX*51R$SULO ³2QJ<RQJ´
    SOC at para. 30 citing Ong Yong v. Tiu, G.R. No. 144476, April 8, 2003 ("Ong Yong")ZKLFKVWDWHGWKDW³>7KH
                                                                                        which stated that "[The
    3HWLWLRQHUV¶@
    Petitioners    VKRUWFRPLQJV were
                7 shortcomings     ZHUH far
                                          IDU from
                                                IURP serious
                                                      VHULRXV and
                                                               DQG FHUWDLQO\
                                                                    certainly OHVV
                                                                               less WKDQ VXEVWDQWLDO WKH\
                                                                                    than substantial;         ZHUH LQ
                                                                                                        they were       IDFW
                                                                                                                    in fact
    UHPHGLDEOHDQGFRUUHFWDEOHXQGHUWKHODZ,WZRXOGEHWRWDOO\DJDLQVWDOOUXOHVRIMXVWLFHIDLUQHVVDQGHTXLW\WR
    remediable and correctable under the law. It would be totally against all rules of justice, fairness and equity to
    GHSULYHWKH>SDUW\@RIWKHLULQWHUHVWVRQSHWW\DQGWHQXRXVJURXQGV´
    deprive the [party] of their interests on petty and tenuous grounds".

12262&DWSDUD
    SOC at para. 55.

12362&DWSDUD
    SOC at para. 125.

12462&DWSDUD
    SOC at para. 127.




                                                            
                                                            54

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 56 of 139




     
     
     7KH&ODLPDQWVVXEPLWWKDWVLQFHWKH\GLGQRWFRPPLWDQ\³PDWHULDOEUHDFKHV´
     164. The Claimants submit that, since they did not commit any "material breaches",
          WKH Respondents'
          the  5HVSRQGHQWV¶ purported
                             SXUSRUWHG termination
                                          WHUPLQDWLRQ of
                                                       RI the
                                                           WKH MSA
                                                                06$ and
                                                                       DQG subsequent
                                                                              VXEVHTXHQW refusal
                                                                                           UHIXVDO to
                                                                                                    WR
          SD\ the
          pay  WKH Claimants
                    &ODLPDQWV their
                               WKHLU IHHV ZHUH unlawful
                                      fees were   XQODZIXO (and
                                                             DQG itself
                                                                  LWVHOI aD material
                                                                              PDWHULDOEUHDFK RI the
                                                                                       breach of   WKH
          06$ 
          MSA).

                                                      
                                                * * * * *

          
     ,QWKHIROORZLQJFKDSWHUVWKH7ULEXQDOZLOODGGUHVVHDFKRIWKHDOOHJHGVSHFLILF
     165. In the following chapters the Tribunal will address each of the alleged specific
          EUHDFKHV and
          breaches  DQG afterwards
                         DIWHUZDUGV the
                                     WKH claim
                                          FODLP that
                                                 WKDW the
                                                       WKH Respondents
                                                            5HVSRQGHQWV breached
                                                                         EUHDFKHG the
                                                                                   WKH MSA
                                                                                        06$ by
                                                                                             E\
          WHUPLQDWLQJLW
          terminating it.
          
                              




                                                      
                                                      55

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 57 of 139




. ALLEGED
IX.   FAILURE       TO  SUBMIT  BUSINESS
                                                            AND MARKETING
                                                                                 -    PLANS
     
     THAT    MET PRUDENT    INDUSTRY        
                                                     PRACTICE
          
     7KH&ODLPDQWV¶REOLJDWLRQWRVXEPLWEXVLQHVVDQGPDUNHWLQJSODQVLVSURYLGHGLQ
     166. The Claimants' obligation to submit business and marketing plans is provided in
          06$FODXVHVDQGUHDGDORQJZLWK$QQH[HV$DQG+WRWKH06$
          MSA    clauses 2.2, 2.5 and 2.10, read along with Annexes A and H to the MSA.
          7KH\DUHUHSURGXFHGKHUHIRUFRQYHQLHQFH
          They are reproduced here for convenience.
          
          ³2%/,*$7,2162)**$0
          "2 OBLIGATIONS OF GGAM
          
          «
          
          6HUYLFHV
          2.2  Services
          
          **$0
          GGAM shallVKDOO carry
                            FDUU\ out
                                   RXW the
                                        WKH Services
                                              6HUYLFHV HQXPHUDWHG
                                                         enumerated in    LQ Annex
                                                                              $QQH[ A $ XSRQ   WKH terms
                                                                                           upon the    WHUPV
          DQG conditions
          and   FRQGLWLRQV contained
                              FRQWDLQHG LQ   WKLV Agreement.
                                            in this  $JUHHPHQW 7KH      6HUYLFHV shall
                                                                     The Services      VKDOO constitute
                                                                                               FRQVWLWXWH as
                                                                                                            DV
          ULJKWV DV well
          rights as    ZHOO as
                             DV UHVSRQVLELOLWLHV
                                 responsibilities of RI **$0
                                                          GGAM XQGHU
                                                                    under WKLV    $JUHHPHQW **$0¶V
                                                                              this Agreement.      GGAM's
          REOLJDWLRQWRSURYLGHWKH6HUYLFHVVKDOOEHVXEMHFWWR            $  2ZQHUV¶IXQGLQJRIWKH
          obligation to provide the Services shall be subject to: (A) Owners ' funding of the
          DPRXQWVVHWIRUWKLQWKH$QQXDO%XGJHWIRUHDFKILVFDO\HDUDVSURYLGHGLQWKLV
          amounts    set forth in the Annual Budget for each fiscal year as provided in this
          $JUHHPHQW and
          Agreement,     DQG (B)
                               %  HTXLWDEOH    DGMXVWPHQW LQ
                                    equitable adjustment        in WKH
                                                                   the HYHQW
                                                                        event of RI any
                                                                                     DQ\ Force
                                                                                           )RUFH Majeure,
                                                                                                   0DMHXUH
          FKDQJH LQ
          change        ODZ or
                    in law,   RU FKDQJH
                                  change LQ in WKH SURYLVLRQV of
                                                the provisions      RI WKH  3$*&25 License.
                                                                        the PAGCOR          /LFHQVH If
                                                                                                       ,I WKH
                                                                                                           the
          2ZQHUV    GLVDSSURYH of
          Owners disapprove        RI any
                                       DQ\ Proposed
                                             3URSRVHG Annual
                                                          $QQXDO Budget
                                                                   %XGJHWprepared
                                                                               SUHSDUHG E\
                                                                                           by **$0
                                                                                               GGAM with ZLWK
          H[SHQGLWXUH
          expenditure OHYHOV
                          levels UHDVRQDEO\
                                 reasonably UHTXLUHG
                                                 required LQ    RUGHU WR
                                                             in order         SURYLGH WKH
                                                                          to provide          6HUYLFHV and
                                                                                         the Services     DQG
          **$0
          GGAM can  FDQ UHDVRQDEO\    GHPRQVWUDWH WKDW
                         reasonably demonstrate          that WKH 2ZQHUV¶ UHIXVDO
                                                               the Owners'      refusal WR   DSSURYH such
                                                                                          to approve    VXFK
          3URSRVHG Annual
          Proposed     $QQXDO Budget
                                 %XGJHW will
                                           ZLOO have
                                                 KDYH anDQ adverse
                                                             DGYHUVH effect
                                                                         HIIHFW on
                                                                                  RQ **$0¶V      DELOLW\ WR
                                                                                      GGAM's ability        to
          SURYLGHWKHVHUYLFHVWKHQ**$0ZLOOQRWEHLQEUHDFKRIWKHSHUIRUPDQFHRIWKH
          provide   the services, then GGAM will not be in breach of the performance of the
          SDUWLFXODU6HUYLFHVWKDWLVVRDGYHUVHO\DIIHFWHGE\VXFKGLVDSSURYDO
          particular   Services that is so adversely affected by such disapproval.
          
          «
          
          &ODXVH6WDQGDUGRI&DUH
          Clause 2.5 Standard of Care
          
          **$0     ZDUUDQWV and
          GGAM warrants        DQG XQGHUWDNHV
                                     undertakes WKDW     LQ performing
                                                    that, in   SHUIRUPLQJ the WKHServices
                                                                                    6HUYLFHV WKURXJK
                                                                                                through WKH
                                                                                                           the
          0DQDJHPHQW7HDPLWVKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRFRPSO\ZLWK
          Management       Team, it shall use commercially reasonable efforts to comply with
          WKHIROORZLQJZKLFKVKDOOEHFROOHFWLYHO\UHIHUUHGWRDVWKH³6WDQGDUGRI&DUH´
          thefollowing, which shall be collectively referred to as the "Standard of Care":
          
                 ,W shall
            D  It
           (a)       VKDOO exercise
                            H[HUFLVH all
                                       DOO the
                                            WKH skill
                                                 VNLOO and
                                                        DQG care
                                                              FDUH reasonably
                                                                    UHDVRQDEO\ to   WR be
                                                                                         EH expected
                                                                                             H[SHFWHG ofRI aD
                 SURIHVVLRQDOO\ qualified
                 professionally     TXDOLILHG and
                                                 DQG competent
                                                       FRPSHWHQW manager
                                                                     PDQDJHU of    RI casino
                                                                                        FDVLQR and
                                                                                                  DQG hotel
                                                                                                        KRWHO
                 IDFLOLWLHVH[SHULHQFHGLQSHUIRUPLQJZRUNRIVLPLODUQDWXUHDQGVFRSHDV
                 facilities  experienced in performing work of similar nature and scope as
                 WKH6HUYLFHV   ³3UXGHQW,QGXVWU\3UDFWLFH´
                 the Services ("Prudent       Industry Practice");
        


                                                           
                                                           56
 
        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 58 of 139




          E  It
         (b)  ,WDFWVLQWKHKLJKHVWVWDQGDUGVRIEXVLQHVVHWKLFV
                 acts in the highest standards of business ethics;
    
          F  It
         (c)  ,W will
                  ZLOO at
                        DW all
                            DOO WLPHV  DFW LQ
                                 times act    in WKH
                                                  the EHVW
                                                      best LQWHUHVWV RI WKH
                                                            interests of       VKDUHKROGHUV of
                                                                          the shareholders   RI
              >%ORRPEHUU\@DQG>6XUHVWH@DQGWRPD[LPL]HVXFKVKDUHKROGHUV¶YDOXHLQ
              [Bloomberg]       and [Sureste], and to maximize such shareholders' value in
              WKHSHUIRUPDQFHRILWVREOLJDWLRQXQGHUWKLV$JUHHPHQWDQGLQDOOGHDOLQJV
              the performance of its obligation under this Agreement and in all dealings
              FDUULHGRXWE\LWLQLWVFDSDFLW\XQGHUWKLV$JUHHPHQWDQG
              carried   out by it in its capacity under this Agreement; and
    
           G  It
          (d)   ,WVKDOO FRPSO\ with
                   shall comply   ZLWK applicable
                                        DSSOLFDEOH3KLOLSSLQH  ODZ LQ
                                                   Philippine law    in WKHSHUIRUPDQFH
                                                                         the performance ofRI WKH
                                                                                               the
                6HUYLFHVXQGHUWKLV$JUHHPHQW´
                Services   under this Agreement."
         
         3URYLGHGWKDW**$0¶VREOLJDWLRQWRPHHWWKH6WDQGDUGRI&DUHVHWIRUWKLQWKLV
         Provided   that GGAM's obligation to meet the Standard of Care set forth in this
         &ODXVHVKDOOEHVXEMHFWWR
         Clause 2.5 shall be subject to: (A) $ 2ZQHUV¶IXQGLQJRIWKHDPRXQWVVHWIRUWKLQ
                                                 Owners ' funding of the amounts set forth in
         WKH$QQXDO%XGJHWIRUHDFKRSHUDWLQJ\HDUDQGDVSURYLGHGLQWKLV$JUHHPHQW
         the Annual Budget for each operating year and as provided in this Agreement,
         DQG (B)
         and    % HTXLWDEOHDGMXVWPHQWLQWKHHYHQWRIDQ\)RUFH0DMHXUHFKDQJHLQODZ
                   equitable adjustment in the event of any Force Majeure, change in law,
         RUFKDQJHLQWKHSURYLVLRQVRIWKH3$*&25/LFHQVH,IWKH2ZQHUVGLVDSSURYH
         or  change in the provisions of the PAGCOR License. If the Owners disapprove
         RI any
         of  DQ\ Proposed
                  3URSRVHG Annual
                              $QQXDO Budget
                                       %XGJHW prepared
                                               SUHSDUHG E\
                                                           by **$0
                                                              GGAM with ZLWK expenditure
                                                                              H[SHQGLWXUH OHYHOV
                                                                                           levels
         UHDVRQDEO\UHTXLUHGLQRUGHUWRSURYLGHWKH6HUYLFHVDQG**$0FDQUHDVRQDEO\
         reasonably required in order to provide the Services and GGAM can reasonably
         GHPRQVWUDWHWKDWWKH2ZQHUV¶UHIXVDOWRDSSURYHVXFK3URSRVHG$QQXDO%XGJHW
         demonstrate that the Owners' refusal to approve such Proposed Annual Budget
         ZLOOKDYHDQDGYHUVH
         will                     HIIHFWRQ**$0¶VDELOLW\WRFRPSO\ZLWKWKLV&ODXVH
               have an adverse effect    on GGAM's ability to comply with this Clause 2.5,
         WKHQ**$0ZLOOQRWEHLQEUHDFKRIWKHSURYLVLRQRIWKLV&ODXVHWKDWLVVR
         then GGAM will not be in breach of the provision of this Clause 2.5 that is so
         DGYHUVHO\DIIHFWHGE\VXFKGLVDSSURYDO
         adversely   affected by such disapproval.
         
         «
         
         %XGJHW
         2.10  Budget
         
           D **$0
         (a)           DFWLQJ WKURXJK
              GGAM acting      through WKH  0DQDJHPHQW 7HDP
                                         the Management            VKDOO prepare
                                                             Team shall    SUHSDUH the
                                                                                     WKH Annual
                                                                                          $QQXDO
              Budget   which shall include 0
              %XGJHWZKLFKVKDOOLQFOXGH     L WKHUHSODFHPHQWVRIDQGDGGLWLRQVWR))
                                                 the replacements of and additions to FF&E       (
              DQG2SHUDWLQJ6XSSOLHVWREHPDGHDVSDUWRIWKH6HUYLFHV
              and  Operating Supplies to be made as part of the Services; (ii)    LL DSURSRVHG
                                                                                      a proposed
              EXGJHWRIFDSLWDOH[SHQGLWXUHVDQG    LLL DEXGJHWRIWKHHVWLPDWHG)DFLOLWLHV
              budget of capital expenditures; and (iii)    a budget of the estimated Facilities
              5HYHQXHDQG3URMHFWHG(%,7'$DQGD3URMHFWHG%DVH)HH(%,7'$IRUWKH
              Revenue   and Projected EBITDA and a Projected Base Fee EBITDA for the
              )DFLOLWLHVIRUWKHIROORZLQJ)LVFDO<HDUDOOLQUHDVRQDEOHGHWDLO
              Facilities                                                              ³3URSRVHG
                         for the following Fiscal Year, all in reasonable detail ("Proposed
              $QQXDO%XGJHW´
              Annual   Budget'),%XVLQHVV3ODQ
                                  Business Plan, andDQG marketing
                                                         PDUNHWLQJSODQVIRUGLVFXVVLRQZLWK
                                                                      plans for discussion with
              WKH2ZQHUVDQGDSSURYDOE\WKH%RDUG
              the Owners and approval by the Board.
         
         «
         
         $QQH[$
         Annex   A
         
         6(59,&(6
         SERVICES


                                                   
                                                   57

    Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 59 of 139




         
         **$0¶V3UH2SHQLQJ
         GGAM's Pre-Opening
         6HUYLFHV
        Services.
         
         **$0    DFWLQJ WKURXJK
         GGAM acting      through WKH    0DQDJHPHQW 7HDP
                                      the Management     Team hasKDV WKH
                                                                      the ULJKW   DXWKRULW\
                                                                            right, authority,
         REOLJDWLRQDQGGLVFUHWLRQDQGLVLQVWUXFWHGWRWDNHDOOVXFKSUHRSHQLQJDFWLRQV
        obligation,  and discretion, and is instructed to take all such pre-opening actions
        IRU and
        for  DQG on
                   RQ EHKDOI RI WKH
                       behalf of   the 2ZQHUV
                                        Owners WR RSHUDWH all
                                                to operate   DOO aspects
                                                                  DVSHFWV of
                                                                           RI WKH )DFLOLWLHV
                                                                               the Facilities,
         LQFOXGLQJWR
         including to:
         
         «
    
           (VWDEOLVK LPSOHPHQW
          4. Establish,    implement, and DQG monitor
                                                 PRQLWRU WKH  SUHRSHUDWLQJ accounting,
                                                           the pre-operating     DFFRXQWLQJ LQWHUQDO
                                                                                                internal
              FRQWUROV VHFXULW\ human
              controls, security,     KXPDQ UHVRXUFHV    PDUNHWLQJ and
                                                resources, marketing    DQG UHJXODWRU\    FRPSOLDQFH
                                                                              regulatory compliance
              V\VWHPVLQDFFRUGDQFHZLWKWKHSUHRSHUDWLQJSODQDQGNH\HPSOR\HHV
              systems  in accordance with the pre-operating plan and key employees.
         
         «
         
           Recommend
         8.   5HFRPPHQG WKH      VHOHFWLRQ and
                              the selection     DQG order
                                                     RUGHU WKH JDPLQJfacilities'
                                                            the gaming    IDFLOLWLHV¶ data
                                                                                       GDWD processing
                                                                                             SURFHVVLQJ
              HTXLSPHQWDQGVRIWZDUHVXUYHLOODQFHDQGVHFXULW\V\VWHPV
              equipment and software, surveillance and security systems.
         
         «
         
         **$0¶V3RVW
         GGAM's Post-
         2SHQLQJ6HUYLFHV
         Opening Services.
         
         **$0
         GGAM actingDFWLQJ WKURXJK
                               through WKH      0DQDJHPHQW 7HDP
                                           the Management                KDV WKH
                                                                  Team has      the ULJKW   DXWKRULW\
                                                                                     right, authority,
         REOLJDWLRQDQGGLVFUHWLRQDQGLVLQVWUXFWHGWRWDNHDOOVXFKSUHRSHQLQJDFWLRQV
        obligation,    and discretion, and is instructed to take all such pre-opening actions
        IRU and
        for    DQG on
                    RQ EHKDOI
                         behalf of  RI WKH
                                        the 2ZQHUV
                                              Owners WR    RSHUDWH all
                                                        to operate   DOO aspects
                                                                          DVSHFWV of
                                                                                    RI WKH  )DFLOLWLHV
                                                                                        the Facilities,
         LQFOXGLQJ
         including:
         
         2SHUDWLRQV
         Operations. **$0
                         GGAM WKURXJK
                                    through WKH   0DQDJHPHQW 7HDP
                                               the Management             VKDOO operate
                                                                   Team shall    RSHUDWH and
                                                                                          DQG manage
                                                                                                PDQDJH
         WKHGD\WRGD\RSHUDWLRQVRIWKH)DFLOLWLHVLQFOXGLQJWR
         the day-to-day operations of the Facilities, including to:
         
          Establish,
        1.     (VWDEOLVK LPSOHPHQW
                            implement, and   DQG monitor
                                                   PRQLWRU all
                                                              DOO operating
                                                                   RSHUDWLQJ systems
                                                                                V\VWHPV (e.g.,
                                                                                            HJ sales,
                                                                                                   VDOHV
              PDUNHWLQJ UHVHUYDWLRQV
              marketing,                     VHUYLFHV quality
                            reservations services,      TXDOLW\ assurance),
                                                                 DVVXUDQFH  establishment
                                                                              HVWDEOLVKPHQW of RI UDWHV
                                                                                                    rates
              DQG charges
              and  FKDUJHV for IRU guest
                                     JXHVW URRPV   IRRG EHYHUDJHV
                                             rooms, food,     beverages, HQWHUWDLQPHQW
                                                                           entertainment and  DQG other
                                                                                                    RWKHU
              VHUYLFHVRUIDFLOLWLHVDQGWRPDQDJHWKHGD\WRGD\DIIDLUVRIWKH)DFLOLWLHV
              services orfacilities, and to manage the day-to-day affairs of the Facilities.
         
              «
         


                                                      
                                                      58

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 60 of 139




         (VWDEOLVKLPSOHPHQWDQGPRQLWRUJDPLQJV\VWHPVPDQDJHPHQWLQIRUPDWLRQ
         3. Establish, implement, and monitor gaming systems, management information
            V\VWHPV>@VXUYHLOODQFHDQGRWKHUPRQLWRULQJDFWLYLWLHVIORRUDQGHQWUDQFH
            systems,  I- J surveillance and other monitoring activities, floor and entrance
            VHFXULW\FDJHRSHUDWLRQVFDVLQRDFFRXQWLQJVORWDQGWDEOHRSHUDWLRQVDQG
            security,  cage operations, casino accounting, slot and table operations, and
            WKHPDQDJHPHQWRIWKHGD\WRGD\DIIDLUVRIWKHFDVLQR
            the management of the day-to-day affairs of the casino.
         
            «
         
         $QQH[+
         Annex  H
         
         '(),1,7,216
         DEFINITIONS
         
         «
         
         ³%XVLQHVV   3ODQ´ shall
         "Business Plan"       VKDOO mean
                                      PHDQ the
                                              WKH business
                                                   EXVLQHVV plan
                                                              SODQ prepared
                                                                     SUHSDUHG E\
                                                                                 by **$0    DFWLQJ
                                                                                    GGAM acting
         WKURXJK
         through WKH    0DQDJHPHQW 7HDP
                   the Management                DQG approved
                                          Team and    DSSURYHG E\by WKH
                                                                       the 2ZQHUV     SUHSDUHG LQ
                                                                             Owners prepared       in
         DFFRUGDQFH with
         accordance    ZLWK **$0¶V       VWDQGDUG planning
                               GGAM s standard        SODQQLQJ and
                                                                  DQG EXGJHWLQJ
                                                                        budgeting UHTXLUHPHQWV
                                                                                     requirements,
         LQFOXGLQJ plans
         including   SODQV for
                             IRU items
                                  LWHPV such
                                         VXFK as
                                               DV projected
                                                   SURMHFWHG estimates
                                                              HVWLPDWHV ofRI UHYHQXHV
                                                                               revenues, H[SHQVHV
                                                                                          expenses,
         DQG FDVK
         and        IORZ associated
              cash flow    DVVRFLDWHG ZLWK   WKH Facilities,
                                         with the   )DFLOLWLHV HVWLPDWHG  UHVXOWV of
                                                                 estimated results    RI Facilities'
                                                                                          )DFLOLWLHV¶
         RSHUDWLRQV anticipated
         operations,   DQWLFLSDWHG capital
                                      FDSLWDO expenditure
                                               H[SHQGLWXUH projects,
                                                             SURMHFWV [furniture,
                                                                         >IXUQLWXUH fixture,
                                                                                       IL[WXUH and
                                                                                                 DQG
         HTXLSPHQW@ LPSURYHPHQW
         equipment]     improvement and   DQG replacement
                                                UHSODFHPHQW plans,
                                                                 SODQV and
                                                                          DQG marketing
                                                                                 PDUNHWLQJ plans.
                                                                                              SODQV
         >(PSKDVLVDGGHG@
         [Emphasis   added]
         
      Respondents'
     A.     "'<#%;"%&'3:@>8"%&'
                            Arguments

               NL Scope
                   6FRSHRIWKH&ODLPDQWV¶2EOLJDWLRQ
                         of the Claimants' Obligation

     7KH
     167.       5HVSRQGHQWV submit,
          The Respondents       VXEPLW in
                                          LQ essence,
                                              HVVHQFH that
                                                         WKDW the
                                                               WKH Claimants
                                                                    &ODLPDQWV IDLOHG  WR provide
                                                                                 failed to  SURYLGH an
                                                                                                      DQ
          DGHTXDWH business
          adequate     EXVLQHVV plan
                                   SODQ or
                                          RU marketing
                                               PDUNHWLQJ planSODQ that
                                                                     WKDW was
                                                                            ZDV FDSDEOH
                                                                                   capable ofRI being
                                                                                                 EHLQJ
          LPSOHPHQWHGRUWKDWUHIOHFWHGWKHVNLOODQGFDUHWREHH[SHFWHGLQWKHLQGXVWU\LQ
          implemented or that reflected the skill and care to be expected in the industry, in
          EUHDFK of
          breach   RI Clauses
                       &ODXVHV 2.2,
                                 2.5
                                       and
                                           DQG 2.10(a)
                                                 D  of
                                                          RI the
                                                              WKH MSA
                                                                   06$ read
                                                                         UHDG with
                                                                                ZLWK Annex
                                                                                      $QQH[ A$ of
                                                                                                 RI the
                                                                                                     WKH
          MSA   12s
                
          06$ 
          
     7KH
     168.       5HVSRQGHQWV IXUWKHU
          The Respondents                VXEPLW that
                                further submit     WKDW the
                                                         WKH purpose
                                                              SXUSRVH of
                                                                        RI the
                                                                            WKH phrase
                                                                                 SKUDVH "through
                                                                                         ³WKURXJK WKH
                                                                                                     the
          0DQDJHPHQW7HDP´LQ&ODXVHVDQGRIWKH06$ZDVWRSUHYHQW**$0
          Management      Team" in Clauses 2.5 and 2.8 of the MSA was to prevent GGAM
          IURP EHLQJ able
          from being    DEOH to
                              WR "thoroughly
                                  ³WKRURXJKO\ WDNH   RYHU WKH
                                                 take over         PDQDJHPHQW and
                                                              the management       DQG operation
                                                                                        RSHUDWLRQ of
                                                                                                   RI aD
          KLJKHQGUHVRUWVXFKWKDWWKHRZQHUVRIWKHUHVRUWDQGWKHGLUHFWRUVDQGRIILFHUV
          high-end   resort such that the owners of the resort and the directors and officers
          RI WKH
          of       FRPSDQ\ owning
              the company      RZQLQJ WKH
                                         the UHVRUW   ZHUH effectively
                                               resort were     HIIHFWLYHO\ UHGXFHG
                                                                             reduced WR
                                                                                       to ³RXWVLGHUV´
                                                                                           "outsiders"
          ZLWKRXWDQ\FRQWURORYHUWKHRSHUDWLRQDQGPDQDJHPHQWRIWKHUHVRUW´VXFKWKDW
          without   any control over the operation and management of the resort", such that


125'HIHQVHDWSDUDV±
    Defense at paras. 73 —101.



                                                       
                                                       59

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 61 of 139




             ³WKHUHVRUWZRXOGQRWEHDEOHWRRSHUDWHLIWKHIRUHLJQPDQDJHPHQWWHDPSXOOHG
             "the resort would not be able to operate if the foreign management team pulled
                 of the project"
             RXWRIWKHSURMHFW´
             out                  126.

             
        $FFRUGLQJ
        169. According toWR the
                             WKH Respondents,
                                  5HVSRQGHQWV "[aJny
                                                ³>D@Q\ other
                                                        RWKHU LQWHUSUHWDWLRQ ZRXOG UHVXOW
                                                               interpretation would   result LQ
                                                                                              in WKH
                                                                                                 the
             DEVXUG FRQFOXVLRQ²DQG
             absurd    conclusion—and XQIRUWXQDWH
                                          unfortunate UHDOLW\²WKDW     %ORRPEHUU\ was
                                                        reality—that Bloomberry       ZDV paying
                                                                                            SD\LQJ
             **$0IRUVHUYLFHV%ORRPEHUU\ZDVH[SHFWHGWRSHUIRUP´$FFRUGLQJO\LWLVQRW
             GGAMfor services Bloomberry was expected to perform". Accordingly, it is not
             WUXHWKDW**$0IXOILOOHGLWVREOLJDWLRQVXQGHU&ODXVHVDQGRIWKH06$
             true that GGAM fulfilled its obligations under Clauses 2.5 and 2.8 of the MSA
             VLPSO\ because
             simply   EHFDXVH HPSOR\HHV
                               employees orRU persons
                                               SHUVRQV paid
                                                        SDLG by
                                                              E\ the
                                                                  WKH Respondents
                                                                       5HVSRQGHQWV have
                                                                                    KDYH IXOILOOHG
                                                                                          fulfilled
                                
             WKRVHREOLJDWLRQV
             those obligations 127.

               LL  Business
              (ii)  %XVLQHVV3ODQ
                             Plan
           
        7KH5HVSRQGHQWVVXEPLWWKDW³8QGHUWKH06$WKH%XVLQHVV3ODQKDGWRLQFOXGH
        170. The Respondents submit that "Under the MSA, the Business Plan had to include
             WKH IROORZLQJ (a)
             the following:      D  projected
                                     SURMHFWHG estimates
                                                  HVWLPDWHV of
                                                              RI UHYHQXHV    H[SHQVHV and
                                                                  revenues, expenses,        DQG FDVK    IORZ
                                                                                                   cash flow
             DVVRFLDWHGZLWKWKH)DFLOLWLHV
             associated                            E HVWLPDWHGUHVXOWVRI)DFLOLWLHVRSHUDWLRQV
                            with the Facilities; (b)   estimated results of Facilities operations; (c)         F
             DQWLFLSDWHG capital
             anticipated     FDSLWDO H[SHQGLWXUH   SURMHFWV (d)
                                      expenditure projects;       G furniture,
                                                                      IXUQLWXUHfixture,
                                                                                   IL[WXUH and
                                                                                             DQG equipment
                                                                                                   HTXLSPHQW
                                                                                                       
              ³))    (´    LPSURYHPHQW    H UHSODFHPHQWSODQVDQG        I PDUNHWLQJSODQV´
             ("FF&E') improvement; (e) replacement plans; and (fi marketing plans"128.                     
           
        7KH
        171.       5HVSRQGHQWV also
             The Respondents       DOVR submit
                                         VXEPLW that
                                                  WKDW&ODXVH
                                                       Clause 2.5 of
                                                                      RI the
                                                                          WKH06$    ³UHTXLUHG **$0
                                                                               MSA "required       GGAM WR    to
             GHOLYHU aD EXVLQHVV
             deliver                 SODQ WKDW
                          business plan          VDWLVILHG WKH
                                           that satisfied        SURIHVVLRQDO standard
                                                            the professional      VWDQGDUG ofRI care
                                                                                                  FDUH LQ
                                                                                                        in WKH
                                                                                                             the
                                                                                         
             industry" over and above the specific requirements of the MSA129.
             LQGXVWU\´RYHUDQGDERYHWKHVSHFLILFUHTXLUHPHQWVRIWKH06$
        
        7KH5HVSRQGHQWVSRLQWRXWDVIDLOXUHVRIWKH%XVLQHVV3ODQWKDW
        172. The Respondents point out as failures of the Business Plan that:
           
              D  GGAM
             (a)    **$0 continually
                               FRQWLQXDOO\ GUHZ    FRPSDULVRQV to
                                             drew comparisons        WR the
                                                                          WKH U.S.
                                                                               86 market
                                                                                      PDUNHW —± the
                                                                                                  WKH market
                                                                                                       PDUNHW
                    WKH\NQHZ±ZLWKRXWWDLORULQJWKH%XVLQHVV3ODQWRWKH3KLOLSSLQHPDUNHW
                    they   knew — without tailoring the Business Plan to the Philippine market.
                    )RU example,
                    For   H[DPSOH page
                                      SDJH   EROGO\ states
                                             60 boldly    VWDWHV that
                                                                   WKDW the
                                                                         WKH "wants
                                                                              ³ZDQWV and
                                                                                        DQG needs"
                                                                                              QHHGV´ ofRI the
                                                                                                             WKH
                    0DQLODPDVVPDUNHWJDPLQJFXVWRPHUDUH³QHDUO\LGHQWLFDO´WRWKRVHRID
                    Manila    mass market gaming customer are "nearly identical" to those of a
                    86JDPLQJFXVWRPHU
                    U.S.   gaming customer.
    
               E  Portions
              (b)  3RUWLRQV of
                             RI the
                                 WKH Business
                                      %XVLQHVV Plan
                                                3ODQ were
                                                       ZHUH wholesale
                                                               ZKROHVDOH copied
                                                                           FRSLHG from
                                                                                     IURP other
                                                                                            RWKHU
                   GRFXPHQWV ([WHQVLYH
                   documents.             SRUWLRQV parrot
                                Extensive portions  SDUURW basic
                                                            EDVLF LQIRUPDWLRQ WKDW could
                                                                   information that   FRXOG have
                                                                                             KDYH
                   EHHQJOHDQHGIURPDWH[WERRNRUWKH,QWHUQHW
                   been gleaned from a textbook or the Internet.
    
               F  The
              (c)  7KH Business
                        %XVLQHVV Plan
                                  3ODQ "fail[s]
                                        ³IDLO>V@ WR GLVFXVV WKH
                                                  to discuss        VSHFLILFV of
                                                               the specifics   RI WKH 3KLOLSSLQH
                                                                                   the Philippine
                   JDPLQJPDUNHW7KH%XVLQHVV3ODQFRPSOHWHO\LJQRUHVWKHVSHFLILFVRIWKH
                   gaming market. The Business Plan completely ignores the specifics of the


126
    5HMRLQGHUDWSDUD
     Rejoinder at para. 135.

1275HMRLQGHUDWSDUD
     Rejoinder at para. 138.

128 'HIHQVHDWSDUDUHIHUULQJWR$QQH[$DQG$QQH[+WRWKH06$
     Defense at para. 73, referring to Annex A and Annex H to the MSA.

129'HIHQVHDWSDUDFLWLQJFODXVH  D 06$
     Defense at para. 74, citing clause 2.5(a) MSA.



                                                            
                                                            60

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 62 of 139




                       GRPHVWLF Philippine
                       domestic   3KLOLSSLQH market.
                                               PDUNHW **$0   VWDWHV WKDW
                                                        GGAM states     that WKH 3KLOLSSLQH market
                                                                              the Philippine  PDUNHW LV
                                                                                                      is
                       PRUH similar
                       more   VLPLODU WR
                                       to WKH
                                            the 86  PDUNHW WKDQ
                                                  U.S. market  than WR
                                                                     to WKH   0DFDX market
                                                                          the Macau    PDUNHW without
                                                                                               ZLWKRXW
                       LQYHVWLJDWLQJ RU UHVHDUFKLQJ
                       investigating or    researching WKH  3KLOLSSLQH market".
                                                         the Philippine              $FFRUGLQJ to
                                                                           PDUNHW´ According  WR the
                                                                                                    WKH
                       5HVSRQGHQWV³>L@WZDVHVVHQWLDOWKDWWKH3KLOLSSLQHPDUNHWEHVSHFLILFDOO\
                       Respondents,   "[iJt was essential that the Philippine market be specifically
                       DQGULJRURXVO\DVVHVVHGVRWKDWDEXVLQHVVPRGHOEDVHGRQWKDWUHVHDUFK
                       and rigorously assessed so that a business model based on that research
                                              
                       FRXOGEHGHYHORSHG´
                       could  be developed"13°.   
    
               G  "GGAM
              (d)  ³**$0 also
                             DOVRfailed
                                    IDLOHG WR DQDO\]H Bloomberg
                                            to analyze   %ORRPEHUU\¶V      FRPSHWLWRUV properly.
                                                                         's competitors     SURSHUO\ For
                                                                                                       )RU
                   H[DPSOH **$0¶V
                   example,               %XVLQHVV Plan
                              GGAM's Business        3ODQfailed
                                                            IDLOHG WR JLYH UHDO
                                                                    to give   real FRQVLGHUDWLRQ
                                                                                    consideration WR
                                                                                                    to WKH
                                                                                                        the
                   DFWXDO H[SHULHQFH
                   actual  experience of RI Solaire's
                                             6RODLUH¶V nearest
                                                        QHDUHVW competitor,
                                                                   FRPSHWLWRU Resorts
                                                                                   5HVRUWV :RUOG   ZLWK
                                                                                              World, with
                   UHVSHFW
                   respect WR
                            to LQWHUQDWLRQDO    SOD\HUVfacilities
                               international players,      IDFLOLWLHV WDLORUHG  IRU WKH
                                                                        tailored for        ORFDO market,
                                                                                       the local   PDUNHW
                   DQGplayer
                   and SOD\HU UHWHQWLRQ
                                 retention. 7KLV
                                              This LPSDUWV
                                                    imparts aDfalse
                                                                IDOVH LPSUHVVLRQ
                                                                        impression of RI WKH
                                                                                          the FRPSHWLWLYH
                                                                                               competitive
                               
                   ODQGVFDSH´ 131.
                   landscape"
    
               H  "The
              (e)   ³7KH%XVLQHVV3ODQIDLOHGWRSURYLGHLPSRUWDQWILQDQFLDOLQIRUPDWLRQDQG
                          Business Plan failed to provide important financial information and
                    ILYH\HDU projections,
                   five-year     SURMHFWLRQV some
                                               VRPH ofRI which
                                                           ZKLFK was
                                                                   ZDV H[SUHVVO\
                                                                        expressly UHTXLUHG
                                                                                   required E\ by WKH
                                                                                                    the
                           
                    06$       ³´DQQXDO EXGJHWV  UHYHQXH   PDUNHW VKDUH H[SHQVHV
                   MSA:132 "annual budgets, revenue market share, expenses, results of       UHVXOWV RI
                    RSHUDWLRQVFDVKIORZFDSLWDOH[SHQGLWXUHSURMHFWV
                    operations,   cash flow, capital expenditure projects (suchVXFKDVIDFLOLWLHVDQG
                                                                                    as facilities, and
                    )) ( profit
                   FF&E),      SURILW margins
                                       PDUJLQV (total
                                                 WRWDO and
                                                        DQG E\ GHSDUWPHQW  number
                                                             by department),   QXPEHU of
                                                                                        RI HPSOR\HHV
                                                                                            employees
                                                                                   
                     WRWDODQGE\GHSDUWPHQW
                    (total                        EBITDA, and casino bankroll" 133.
                           and by department),(%,7'$DQGFDVLQREDQNUROO´
    
               I
              (f)       7KH Business
                        The    %XVLQHVV Plan
                                          3ODQ "failed
                                                   ³IDLOHG WR
                                                             to HVWDEOLVK
                                                                  establish anDQ appropriate
                                                                                    DSSURSULDWH EXVLQHVV
                                                                                                    business
                        LQIUDVWUXFWXUH IRU WKH
                        infrastructure for          6RODLUH For
                                              the Solaire.     )RU H[DPSOH
                                                                     example, LW    IDLOV WR
                                                                                 it fails       DGGUHVV WKH
                                                                                            to address   the
                        IROORZLQJHVVHQWLDOIXQFWLRQV
                       following   essential functions: (1)  $FFRXQWLQJ3D\UROO$FFRXQWV3D\DEOH
                                                               Accounting, Payroll, Accounts Payable;
                           &DVLQR
                        (2)  Casino &DVKLHU
                                      Cashier &DJH
                                                  Cage & &UHGLW
                                                               Credit; (3)  &RQYHQWLRQ     6HUYLFHV (4)
                                                                               Convention Services;       
                        (QJLQHHULQJ & Maintenance;
                       Engineering       0DLQWHQDQFH (5)     Entertainment
                                                                 (QWHUWDLQPHQW Management
                                                                                  0DQDJHPHQW and DQG F&B
                                                                                                        ) %
                        ,QYHQWRU\ &RQWURO
                       Inventory   Control; (6)  Finance;
                                                   )LQDQFH (7)
                                                                 *DPLQJ   5HYHQXH &RXQW
                                                                   Gaming Revenue       Count; (8)  Human
                                                                                                      +XPDQ
                        5HVRXUFHV (9)
                       Resources;     ,QIRUPDWLRQ7HFKQRORJ\0DQDJHPHQW
                                        Information Technology Management; (10)          ,QWHUQDO$XGLW
                                                                                             Internal Audit;
                           Purchasing;
                        (11)  3XUFKDVLQJ (12)
                                               Receiving;
                                                  5HFHLYLQJ (13)
                                                                   Safety,
                                                                      6DIHW\ Security,
                                                                               6HFXULW\ and
                                                                                           DQG Surveillance
                                                                                                6XUYHLOODQFH
                        0DQDJHPHQW (14)
                       Management;       6SD+HDOWK&OXEDQG3RRO0DQDJHPHQW
                                             Spa, Health Club, and Pool Management; (15)          7HQDQW
                                                                                                      Tenant
                                                          
                        OHDVHVDQG
                        leases;          Concessions" 134.
                                      &RQFHVVLRQV´
                                and (16)
    
               J  The
              (g)  7KH Business
                        %XVLQHVV Plan
                                  3ODQ "failed
                                        ³IDLOHG WR
                                                 to LGHQWLI\
                                                     identify WKH 6RODLUH¶V EXVLQHVV
                                                              the Solaire's             REMHFWLYHV or
                                                                              business objectives   RU
                   WRHVWDEOLVKDPHWKRGLQZKLFKWRPHDVXUHZKHWKHUWKHVHREMHFWLYHVZHUH
                   to establish a method in which to measure whether these objectives were




130'HIHQVHDWSDUD
    Defense at para. 79.

131,ELG
    Ibid.

1326HH&ODLPDQWV¶([KLELW&&ODXVH D UHDGZLWK$QQH[+±'HILQLWLRQV³%XVLQHVV3ODQ´
    See Claimants' Exhibit C-1, Clause 2.10(a) read with, Annex H — Definitions, "Business Plan".

133'HIHQVHDWSDUD
    Defense at para. 80.

134'HIHQVHDWSDUD
    Defense at para. 81.



                                                            
                                                            61

               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 63 of 139




                           EHLQJ        VXFK as
                                  PHW´ such
                           being met",         DV through
                                                   WKURXJK identifying
                                                            LGHQWLI\LQJ Key
                                                                         .H\ Performance
                                                                              3HUIRUPDQFH Objectives
                                                                                           2EMHFWLYHV
                            ³- '´ DQG.H\3HUIRUPDQFH,QGLFDWRUV
                           ("KPOs")                                      ³-'´ 
                                     and Key Performance Indicators ("KPIs").

                   K  The
                  (h)  7KH%XVLQHVV3ODQZDVSURYLGHGRQO\³>VL[@ZHHNVEHIRUHWKH6RODLUHZDV
                           Business Plan was provided only "[six] weeks before the Solaire was
                       VFKHGXOHGWRRSHQ´LQVWHDGRIWKHGD\VUHTXLUHGE\WKH06$
                       scheduled to open" instead of the 60 days required by the MSA.
    
         ,Q
         173.      VKRUW the
               In short,   WKH Business
                                %XVLQHVV Plan
                                           3ODQ was
                                                 ZDV "largely
                                                      ³ODUJHO\ aD ERLOHUSODWH
                                                                    boilerplate WHPSODWH
                                                                                 template EXVLQHVV  SODQ
                                                                                          business plan
               FRSLHGDQGSDVWHGIURPRWKHUFDVLQRV´³LQFOXGHGDFRPSLODWLRQRI³PRWKHUKRRG
               copied  and pastedfrom other casinos", "included a compilation of "motherhood
               VWDWHPHQWV´ and
              statements"      DQG general
                                     JHQHUDO descriptions
                                               GHVFULSWLRQV ODUJHO\
                                                              largely OLIWHG    IURP previous
                                                                         lifted from   SUHYLRXV UHSRUWV
                                                                                                  reports
               FRPPLVVLRQHGIRUWKH6RODLUH´DQG³GLGQRWSURYLGHWKHUHTXLUHGEXVLQHVVURDG
               commissioned     for the Solaire" and "did not provide the required business road
               PDS>EXW@FRQWDLQHGRYHUEURDG³VWUDWHJLHV´DQG³DFWLRQSODQV´WKDWGLGQRWILW
               map   [but] contained over-broad "strategies" and "action plans" that did not fit
               ZLWKLQWKHUHTXLUHPHQWVRIWKH06$´7KH³GHILFLHQFLHVRIWKH%XVLQHVV3ODQLQ
               within  the requirements of the MSA". The "deficiencies of the Business Plan, in
               FRPELQDWLRQ and
               combination     DQG LQ
                                    in WKH DJJUHJDWH UHQGHUHG
                                        the aggregate,   rendered WKH   3ODQ substantially
                                                                     the Plan  VXEVWDQWLDOO\ LQDGHTXDWH
                                                                                              inadequate
               DQGLQRSHUDEOH6LPSO\SXWWKH6RODLUHFRXOGQRWEHVXFFHVVIXOO\RSHUDWHGXQGHU
               and  inoperable. Simply put, the Solaire could not be successfully operated under
               GGAM's `Business Plan"'
               **$0¶Vµ%XVLQHVV3ODQ¶´        135.

               
               LLL 0DUNHWLQJ3ODQ
              (iii) Marketing Plan
    
         7KH
         174.        5HVSRQGHQWV recall
              The Respondents        UHFDOO that
                                              WKDW the
                                                    WKH Claimants
                                                         &ODLPDQWV were
                                                                      ZHUH required
                                                                             UHTXLUHG to
                                                                                        WR "develop
                                                                                            ³GHYHORS an
                                                                                                       DQ
              DGHTXDWHPDUNHWLQJSODQ«WKDWFRQIRUPHGWRLQGXVWU\VWDQGDUGV´XQGHU&ODXVHV
              adequate    marketing plan... that conformed to industry standards" under Clauses
               and
              2.2  DQG 2.10
                          of
                               RI the   06$  DQG
                                   WKH MSA136          WR ³WR
                                                   and to        GHYHORS LPSOHPHQW
                                                             "to develop,                DQG manage
                                                                            implement, and     PDQDJH aD
              PDUNHWLQJ plan
              marketing    SODQ for
                                  IRU WKH             SXUVXDQW to
                                             6RODLUH´ pursuant
                                        the Solaire"               WR Clause
                                                                       &ODXVH  RI the
                                                                               6 of   WKH MSA,
                                                                                           06$ which
                                                                                                    ZKLFK
                                     
              SURYLGHVDVIROORZV
              provides   as follows137.
            
              ³**$0
              "GGAM and   DQG WKH 0DQDJHPHQW 7HDP
                               the Management               VKDOO develop,
                                                     Team shall    GHYHORS LPSOHPHQW
                                                                             implement andDQG manage
                                                                                               PDQDJH aD
              PDUNHWLQJprogram
              marketing    SURJUDPforIRU WKH )DFLOLWLHV which
                                           the Facilities,   ZKLFK may
                                                                    PD\ LQFOXGH
                                                                         include XWLOL]DWLRQ  RI EUDQGV
                                                                                  utilization of   brands,
              FHQWUDOL]HG services,
              centralized    VHUYLFHV affiliate
                                         DIILOLDWH programs,
                                                    SURJUDPV orRU other
                                                                     RWKHU programs
                                                                             SURJUDPV ofRI **$0
                                                                                             GGAM, LWV its
              DIILOLDWHVRUWKLUGSDUWLHV«´
              affiliates, or third parties..."
    
         7KH5HVSRQGHQWVFRPSODLQWKDW
         175. The Respondents complain that:
              
                D  "The
               (a)  ³7KH purported
                          SXUSRUWHG ³PDUNHWLQJ   SODQV´ contained
                                      "marketing plans"      FRQWDLQHG within
                                                                            ZLWKLQ WKH %XVLQHVV Plan
                                                                                    the Business        3ODQ
                                                                         
                    ZHUH merely
                    were  PHUHO\ strategic
                                  VWUDWHJLF overview    GRFXPHQWV´ 138 . 6LPLODUO\
                                             RYHUYLHZ documents"              Similarly, the WKH "Casino
                                                                                                    ³&DVLQR
                    0DVV Marketing
                    Mass   0DUNHWLQJ Strategic
                                       6WUDWHJLF 2YHUYLHZ´
                                                  Overview" was  ZDV aD PowerPoint
                                                                             3RZHU3RLQW presentation
                                                                                              SUHVHQWDWLRQ
                    ZKLFK ³FRQWDLQHG
                    which              VWDWHPHQWV of
                            "contained statements   RI LQWHQW LH ³6RODLUH
                                                        intent (i.e.,             VKDOO  . .')
                                                                       "Solaire shall.          ´  with
                                                                                                     ZLWK no
                                                                                                           QR
                    GHWDLOVRUPHFKDQLFVRIZKDWDFWXDOO\QHHGHGWREHGRQH´DQGZDVPHUHO\
                    details or mechanics of what actually needed to be done" and was merely
    
    
    135 'HIHQVHDWSDUD:KHDWOH\6XSSOHPHQWDO5HSRUWDWSDUD
         Defense at para. 78; Wheatley Supplemental Report at para. 1.
    
    136'HIHQVHDWSDUD
         Defense at para. 83.
    
    137'HIHQVHDWSDUD
         Defense at para. 87.
    
    138 'HIHQVHDWSDUD
         Defense at para. 89.



                                                              
                                                              62
    
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 64 of 139




                       ³D FRQFHSWXDO
                       "a  conceptual presentation"    ZKLFK was
                                        SUHVHQWDWLRQ´ which   ZDV "delivered
                                                                    ³GHOLYHUHG WR
                                                                                 to WKH  ([HFXWLYH
                                                                                    the Executive
                       &RPPLWWHH RQ February
                       Committee on   )HEUXDU\ 14,
                                                  2013,
                                                       approximately
                                                             DSSUR[LPDWHO\ one
                                                                            RQH month
                                                                                 PRQWK EHIRUH
                                                                                         before WKH
                                                                                                the
                                       
                               opened" 139.
                       6RODLUHRSHQHG´
                       Solaire

                 E  The
                (b)  7KH "marketing
                           ³PDUNHWLQJ plan"    VXEPLWWHG by
                                         SODQ´ submitted    E\ GGAM
                                                                 **$0 "did³GLG not
                                                                                 QRW contain
                                                                                       FRQWDLQ any
                                                                                                 DQ\
                     WLPHOLQHV
                     timelines, aD promotions
                                    SURPRWLRQV calendar,
                                                FDOHQGDU aD marketing
                                                               PDUNHWLQJ EXGJHW DFWLRQ plans,
                                                                          budget, action   SODQV or
                                                                                                   RU
                     FRQWLQJHQF\SODQV**$0IDLOHGWRGHYHORSDFRPSUHKHQVLYHDGYHUWLVLQJ
                     contingency   plans. GGAMfailed to develop a comprehensive advertising
                     RUPHGLDSODQDIWHURSHQLQJGD\DQGWKHUHZHUHQRDJUHHGXSRQPHWULFV
                     or media plan after opening day, and there were no agreed-upon metrics
                     to measures success or to ensure efficient spending"
                     WRPHDVXUHVVXFFHVVRUWRHQVXUHHIILFLHQWVSHQGLQJ´
            
                 F  The
                (c)  7KH "marketing
                          ³PDUNHWLQJplan"        ZDV "simply
                                         SODQ´ was    ³VLPSO\ aD disorganized
                                                                    GLVRUJDQL]HG assembly
                                                                                     DVVHPEO\ of
                                                                                                RI data
                                                                                                    GDWD and
                                                                                                          DQG
                     SUHYLRXVO\GUDIWHG marketing
                     previously-drafted     PDUNHWLQJplans
                                                          SODQV without
                                                                 ZLWKRXW meaningful
                                                                           PHDQLQJIXO HYDOXDWLRQ
                                                                                          evaluation ofRI WKH
                                                                                                           the
                     ORFDO FRQGLWLRQV
                     local  conditions or RU WKH VSHFLILFV of
                                               the specifics  RI WKH 6RODLUH project".
                                                                  the Solaire                7KH Claimants
                                                                                 SURMHFW´ The   &ODLPDQWV
                     ³DVVXPHGZLWKRXWIRXQGDWLRQWKDWWKH³9HJDV´PRGHOZRXOGZRUN´7KH
                     "assumed,    without foundation, that the "Vegas" model would work". The
                     5HVSRQGHQWVDOVRVXEPLWWKDW³LWLVSHUSOH[LQJZK\**$0DVWKHH[SHUWV
                     Respondents     also submit that "it is perplexing why GGAM, as the experts
                     ZLWK ³
                     with           \HDUV of
                            "100 years      RI collective
                                                 FROOHFWLYH experience"    IHOW it
                                                             H[SHULHQFH´ felt    LW necessary
                                                                                      QHFHVVDU\ toWR hire
                                                                                                       KLUH aD
                     FRQVXOWDQW   WR GUDIW WKH PDUNHWLQJ  SODQ´  FRQFOXGLQJ     WKDW
                     consultant to draft the marketing plan", concluding that "kJonsultants   ³>F@RQVXOWDQWV
                     ZHUH hired
                     were   KLUHG WR  PDNH XS
                                    to make         IRU **$0¶V
                                                up for   GGAM's lack ODFN of
                                                                           RI WLPH  DQG attention
                                                                               time and    DWWHQWLRQ at
                                                                                                       DW WKH
                                                                                                           the
                              
                               141
                     6RODLUH´ 
                     Solaire"
        
     7KH
     176.       5HVSRQGHQWV also
           The Respondents      DOVR submit
                                      VXEPLW thatWKDW one
                                                        RQH of
                                                             RI the
                                                                 WKH Claimants'
                                                                      &ODLPDQWV¶ "critical
                                                                                    ³FULWLFDO marketing
                                                                                                PDUNHWLQJ
                    was the establishment of the Solaire's customer loyalty program"
           IDLOXUHVZDVWKHHVWDEOLVKPHQWRIWKH6RODLUH¶VFXVWRPHUOR\DOW\SURJUDP´
          failures                                                                                 142:

        
            D  This
          (a)    7KLV program
                       SURJUDP under
                                   XQGHU the
                                           WKH name
                                                 QDPH of
                                                        RI "Solaire
                                                            ³6RODLUH Rewards
                                                                      5HZDUGV &OXE´
                                                                                 Club" wasZDV "a
                                                                                                ³D hybrid
                                                                                                    K\EULG
                 SRLQWVUHZDUGVV\VWHP1RWRQO\GLGWKHV\VWHPJHQHUDWHFRPSODLQWVIURP
                 points-rewards     system. Not only did the system generate complaints from
                 FXVWRPHUV who
                 customers,   ZKR did
                                     GLG not
                                           QRW XQGHUVWDQG
                                                understand WKH    GXDOSRLQWV system,
                                                              the dual-points    V\VWHP EXW
                                                                                            but HYHQ   0U
                                                                                                 even Mr.
                 6WRQHDGPLWWHGQRWZLWKVWDQGLQJKLVH[SHULHQFHWKDWKHGLGQRWXQGHUVWDQG
                 Stone  admitted, notwithstanding his experience, that he did not understand
                                      
                 WKHV\VWHPHLWKHU´
                 the system either"143.   
        
            E  The
          (b)    7KHSURJUDPZDVD³FRPSOLFDWHGDQGFRQIXVLQJV\VWHP´ZKLFK³UHVXOWHG
                      program was a "complicated and confusing system" which "resulted
                 LQ
                 in aD loss
                        ORVV of
                              RI goodwill
                                  JRRGZLOO among
                                                DPRQJ new
                                                         QHZ patrons".    )RU example,
                                                                SDWURQV´ For   H[DPSOH during
                                                                                               GXULQJ the
                                                                                                         WKH
                 6RODLUH¶VJUDQGRSHQLQJ³WKH³6RODLUH5HZDUGV&OXE´FRPSOLFDWLRQVDQG
                 Solaire's grand opening, "the "Solaire Rewards Club" complications and
                 LQHIILFLHQFLHV
                 inefficiencies UHVXOWHG
                                  resulted LQin FRXQWOHVV  SHRSOH waiting
                                                 countless people     ZDLWLQJ LQ OLQH at
                                                                               in line   DW WKH 5HZDUGV
                                                                                             the Rewards
                                                    
                 Club, rather than gambling"144.
                 &OXEUDWKHUWKDQJDPEOLQJ´



139 ,ELG
     Ibid.
140

    'HIHQVHDWSDUD
     Defense at para. 90.

141'HIHQVHDWSDUD
     Defense at para. 91.

142'HIHQVHDWSDUD
     Defense at para. 87.

143'HIHQVHDWSDUD5HVSRQGHQWV¶([KLELW5
     Defense at para. 93; Respondents' Exhibit R-56.

144'HIHQVHDWSDUD5D]RQ'HFODUDWLRQDWSDUD
     Defense at para. 94; Razon Declaration at para. 40.



                                                             
                                                             63

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 65 of 139




          
     ,QVKRUW
     177.             ³**$0 did
          In short, "GGAM           GLG not
                                         QRWSUHSDUH
                                               prepare aD marketing
                                                           PDUNHWLQJSODQ
                                                                      plan WKDW
                                                                              that UHIOHFWHG
                                                                                    reflected WKHVNLOO  DQG
                                                                                               the skill and
          FDUHWREHH[SHFWHGLQWKHLQGXVWU\OHWDORQHDSODQWKDWZDVFDSDEOHRIEHLQJ
          care   to be expected in the industry, let alone a plan that was capable of being
          implemented"
          LPSOHPHQWHG´       145.

        
     7KH5HVSRQGHQWVDOVRSRLQWWR**$0³GHYHORS>LQJ@SURPRWLRQVDQGHYHQWVRQ
     178. The Respondents also point to GGAM "develop[ing] promotions and events on
          WKH IO\ on
          the fly,   RQ aD week-by-week
                             ZHHNE\ZHHN EDVLV´       DV HYLGHQFH
                                                  basis" as             RI the
                                                              evidence of    WKH absence
                                                                                   DEVHQFH of
                                                                                             RI aD workable
                                                                                                     ZRUNDEOH
                              
          PDUNHWLQJSODQ
          marketing    plan146.
        
     7KH5HVSRQGHQWVUHFDOOWKDW³%ORRPEHUU\LQIRUPHG**$0WKDWLWZDVDODUPHG
     179. The Respondents recall that "Bloomberg informed GGAM that it was alarmed
          DWDQGXSVHWE\WKHDEVHQFHRIDPDUNHWLQJSODQ´LQWKHIROORZLQJWHUPV
          at and upset by the absence of a marketing plan" in the following terms:
          
          >(VWHOOD 2FFHxD
          [Estella    Occefia LV@      VR XSVHW
                                   is] so           DQG disappointed
                                             upset and    GLVDSSRLQWHG WKDW
                                                                           that we ZH have
                                                                                       KDYH no
                                                                                              QR marketing
                                                                                                   PDUNHWLQJ
          VWUDWHJ\ and
          strategy    DQG almost
                              DOPRVW WZR       PRQWKV after
                                          two months       DIWHU opening,
                                                                   RSHQLQJ WKH    PDUNHWLQJ program,
                                                                                the marketing        SURJUDP
          SURPRWLRQVDQGHYHQWVDUHVWLOOLQWKHIRUPXODWLRQVWDJH7KHPHFKDQLFVDUHVWLOO
          promotions      and events are still in the formulation stage. The mechanics are still
                                          
          LQWKHGUDZLQJERDUG«
          in the drawing board...147          
          
     )LQDOO\
     180.            WKH Respondents
          Finally, the     5HVSRQGHQWV submit VXEPLW that,
                                                       WKDW "GGAM's
                                                              ³**$0¶V principals
                                                                         SULQFLSDOV didGLG not
                                                                                             QRW UHFWLI\
                                                                                                   rectify WKH
                                                                                                           the
          situation",   DQG that
          VLWXDWLRQ´ and     WKDW "GGAM's
                                      ³**$0¶Vfailure
                                                    IDLOXUH WR SURYLGH aD marketing
                                                              to provide      PDUNHWLQJ plan
                                                                                           SODQ LV  DQRWKHU
                                                                                                   is another
                                                                           
          LQFXUDEOHEUHDFKRILWVREOLJDWLRQVXQGHUWKH06$´
          incurable    breach of its obligations under the MSA"148.            

     B.                  Arguments
                !78%&'3:@>8"%&'
                Claimants'

     7KH&ODLPDQWVVXEPLWWKDW**$0GHYHORSHGDQGLPSOHPHQWHGFRPSUHKHQVLYH
     181. The Claimants submit that GGAM developed and implemented comprehensive
          %XVLQHVV and
          Business   DQG Marketing
                          0DUNHWLQJ Plans
                                      3ODQV IRU WKH Facilities
                                             for the   )DFLOLWLHV that
                                                                   WKDW IROORZHG SUXGHQW industry
                                                                         followed prudent   LQGXVWU\
                                                                    
          SUDFWLFHDQGVDWLVILHGWKHUHTXLVLWHVWDQGDUGRIFDUH
          practice  and satisfied the requisite standard of care149.
          
            L  Business
          (i)   %XVLQHVV3ODQ
                         Plan
          
     **$0
     182.            DVVHUWV that
          GGAM asserts         WKDW it
                                      LW "developed
                                          ³GHYHORSHG aD comprehensive
                                                               FRPSUHKHQVLYH Business
                                                                                   %XVLQHVV Plan,
                                                                                                3ODQ
          FRPPXQLFDWHG WKDW
          communicated           %XVLQHVV Plan
                           that Business   3ODQ WR
                                                   to WKH
                                                       the 2ZQHUV
                                                           Owners and  DQG Solaire's
                                                                             6RODLUH¶V management
                                                                                        PDQDJHPHQW
          GXULQJLWVGHYHORSPHQWVXEPLWWHGWKH%XVLQHVV3ODQWRWKH(;&200REWDLQHG
          during  its development, submitted the Business Plan to the EXCOMM, obtained
          WKH  (;&200¶V approval
          the EXCOMM's         DSSURYDO of
                                          RI WKDW  %XVLQHVV Plan,
                                              that Business      3ODQ and
                                                                          DQG WKHQ  H[HFXWHG and
                                                                                then executed    DQG
                                                                                            
          PRQLWRUHG Solaire's
          monitored    6RODLUH¶Vprogress
                                 SURJUHVV as
                                            DV measured
                                                PHDVXUHG against
                                                            DJDLQVW WKH             3ODQ´  The
                                                                            %XVLQHVV Plan"15°.
                                                                        the Business             7KH



145 'HIHQVHDWSDUD
     Defense at para. 89.

146'HIHQVHDWSDUD
     Defense at para. 96.

147'HIHQVHDWSDUD5HVSRQGHQWV¶([KLELWV5DQG5
     Defense at para. 98, Respondents' Exhibits R-53 and R-54.

148 'HIHQVHDWSDUD (PSKDVLVDGGHG
     Defense at para. 99 (Emphasis  added).

14962&DWSDUD5HSO\DWSDUD
     SOC at para. 72; Reply at para. 73.

150 Reply
    5HSO\DWSDUD
            at para. 73.



                                                          
                                                          64

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 66 of 139




          &ODLPDQWVHPSKDVL]HWKDW³(;&200DFFHSWHGWKHILQDO%XVLQHVV3ODQZLWKRXW
          Claimants     emphasize that "EXCOMM accepted the final Business Plan without
                       
          REMHFWLRQ´ 151.
          objection"
          
     7KH
     183.       &ODLPDQWV argue
          The Claimants        DUJXH that
                                       WKDW "the
                                             ³WKH Business
                                                   %XVLQHVV Plan
                                                                3ODQpresented
                                                                         SUHVHQWHG WR
                                                                                      to WKH  (;&200fully
                                                                                          the EXCOMM        IXOO\
          FRPSOLHGZLWKWKHUHTXLVLWH6WDQGDUGRI&DUHXQGHUWKH06$´IRUWKHIROORZLQJ
          complied    with the requisite Standard of Care under the MSA", for the following
                   152
                   
          UHDVRQV :
          reasons
        
            D  ³7KHUH
           (a)   "There LV      QR minimum
                             is no   PLQLPXP or  RU maximum
                                                      PD[LPXP limit OLPLW WR
                                                                            to aD written
                                                                                   ZULWWHQ EXVLQHVV    SODQ LQ
                                                                                             business plan     in
                 WHUPV
                 terms of RIVL]H  ZHLJKW mass,
                              size, weight,    PDVV number
                                                       QXPEHU of RISDJHV
                                                                       pages, orRU word
                                                                                    ZRUG count
                                                                                            FRXQW WKDW  FDQ EH
                                                                                                    that can   be
                 DSSOLHGWRDOOVLWXDWLRQVEHFDXVHDOOEXVLQHVVVLWXDWLRQVDUHGLIIHUHQW«´
                 applied     to all situations because all business situations are different..."
        
            E  The
           (b)   7KH Business
                         %XVLQHVV Plan3ODQ "address[es]
                                               ³DGGUHVV>HV@ specifics
                                                                 VSHFLILFV of RI WKH    3KLOLSSLQH gaming
                                                                                    the Philippine       JDPLQJ
                            
                 PDUNHW´ 
                 market"153.
        
            F  The
           (c)   7KH Business
                        %XVLQHVV Plan3ODQ GLVFXVVLRQ
                                             discussion ofRI the
                                                                WKH mass
                                                                       PDVV market
                                                                              PDUNHW IRU    WKH 6RODLUH
                                                                                        for the              ZDV
                                                                                                   Solaire was
                 VXIILFLHQWO\ detailed
                 sufficiently      GHWDLOHG soVR that
                                                   WKDW "it
                                                         ³LW LV   KDUG WR
                                                               is hard      to LPDJLQH
                                                                                imagine morePRUH detail
                                                                                                     GHWDLO and
                                                                                                             DQG
                 FRPPHQWV       UHJDUGLQJ    KRZ   6RODLUH   ZLOO   FDWHU WR
                 comments regarding how Solaire will cater to the Manila/Philippines WKH  0DQLOD3KLOLSSLQHV
                 PDUNHW«SUHRSHQLQJ%XVLQHVV0DUNHWLQJ3ODQVQHYHUDUHVLQFHWKH\DUH
                 market    ....pre-opening Business/Marketing Plans never are since they are
                 ³EHVWJXHVVHV´WKDWDUHSURYHQULJKWRUZURQJEHFDXVHFRQVXPHUV³YRWH
                 "best guesses" that are proven right or wrong because consumers "vote
                                                                    
                 ZLWKWKHLUSRFNHWERRN´XSRQRSHQLQJ´
                 with   their pocketbook" upon opening"154.             
        
            G  The
           (d)   7KH%XVLQHVV3ODQ³FRQWDLQHG.3,VDQG.32VHYHQWKRXJKWKH\PD\QRW
                       Business Plan "contained KPIs and KPOs, even though they may not
                 KDYH EHHQ
                 have     been H[SUHVVO\       ODEHOHG with
                                   expressly labeled      ZLWK WKRVH      QDPHV For
                                                                   those names.        )RU example,
                                                                                             H[DPSOH LQin WKH
                                                                                                              the
                 LQFHQWLYHSRUWLRQRI7DEOH*DPHVDQG6ORWVHFWLRQVRIWKH%XVLQHVV3ODQD
                 incentive portion of Table Games and Slot sections of the Business Plan, a
                 QXPEHU of
                 number       RI UHIHUHQFHV
                                  references areDUH made
                                                     PDGH WR
                                                             to OR\DOW\
                                                                 loyalty FOXE
                                                                            club LQFHQWLYH
                                                                                   incentive WKUHVKROGV     DQG
                                                                                                thresholds and
                 PHDVXUHPHQWV and
                 measurements          DQG compensation,
                                              FRPSHQVDWLRQ commission,
                                                                   FRPPLVVLRQ and   DQG other
                                                                                             RWKHU marketing
                                                                                                      PDUNHWLQJ
                 LQFHQWLYH
                 incentive WKUHVKROGV
                                thresholds. 7KHVH     SHUIRUPDQFH measurement
                                               These performance           PHDVXUHPHQW mechanisms
                                                                                             PHFKDQLVPV are DUH
                                                                  
                               of commonly utilized KPIs" 155.
                 H[DPSOHVRIFRPPRQO\XWLOL]HG.3,V´
                 examples
        
            H  The
           (e)   7KH Business
                         %XVLQHVV Plan3ODQ "address[es]
                                               ³DGGUHVV>HV@ specifics
                                                                 VSHFLILFV of RI WKH    3KLOLSSLQH gaming
                                                                                    the Philippine       JDPLQJ
                            
                 PDUNHW´ 156.
                 market"
        
            I  The
           (f)   7KH Business
                          %XVLQHVV Plan3ODQ "address[es]
                                                 ³DGGUHVV>HV@ YDULRXV           HOHPHQWV of
                                                                      various elements           RI ³EXVLQHVV
                                                                                                       "business
                 LQIUDVWUXFWXUH´
                 infrastructure" such  VXFK as
                                              DV systems
                                                  V\VWHPV WR
                                                            to EH    HPSOR\HG (Bally
                                                                 be employed         %DOO\ FDVLQR   VRIWZDUH 
                                                                                            casino software),



    5HSO\DWSDUD&ODLPDQWV¶([KLELW&
'Reply     at para. 76; Claimants' Exhibit C-189.

152
    5HSO\DWSDUD.DURXO
     Reply at para. 76; Karoul &0DFRPEHU5HSRUWDWSDUDVDQG
                                 Macomber Report at paras. 67 and 101.

153.DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD%XVLQHVV3ODQDWSDJHV±±±±DQG±
               Macomber Report at para. 74.1; Business Plan at pages 16 35, 36 — 45, 45 — 46, 47 — 52 and 52 — 53.

154.DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD
               Macomber Report at para. 74.3.

155 .DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD
               Macomber Report at para. 73.2.

156.DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD
               Macomber Report at para. 74.1.



                                                           
                                                           65

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 67 of 139




                       HPSOR\HH WUDLQLQJ
                       employee              SURJUDPV aD OR\DOW\
                                 training programs,           loyalty FOXE   SURJUDP WUDQVSRUWDWLRQ
                                                                        club program,       transportation
                       SURJUDPV XVH
                       programs,       RI WKLUG
                                  use of          SDUWLHV OLNH
                                           third parties         6.*
                                                           like SK+       DGYHUWLVLQJ FRPPXQLFDWLRQ
                                                                     G (advertising    communication),
                       8QLYHUVDO0F&DQQ     PHGLDSODFHPHQW
                       Universal McCann (media      placement),,QYLUR6WXGLRV     DQLPDWLRQVWXGLR
                                                                   Inviro Studios (animation      studio),
                                                                                     
                       9LVLRQVDQG([SUHVVLRQV    SXEOLFUHODWLRQV
                       Visions and Expressions (public                  and the like" 157.
                                                           relations),DQGWKHOLNH´
            
                 J
                (g)    ,Q UHVSHFW
                       In           RI "anticipated
                           respect of   ³DQWLFLSDWHG capital
                                                         FDSLWDO H[SHQGLWXUH                WKH Claimants'
                                                                                  SURMHFWV´ the
                                                                  expenditure projects",           &ODLPDQWV¶
                       H[SHUWV say
                       experts  VD\ that
                                     WKDW "It
                                           ³,W LV QRW XQFRPPRQ
                                                is not   uncommon for IRU aD new
                                                                               QHZproperty
                                                                                    SURSHUW\ OLNH 6RODLUH WR
                                                                                               like Solaire   to
                       KDYH elected
                       have  HOHFWHG not
                                       QRW WR DQWLFLSDWH aD capital
                                            to anticipate       FDSLWDO H[SHQGLWXUH   ³&DS([´ program
                                                                         expenditure ("CapEx")        SURJUDP
                       RWKHUWKDQSHUKDSVDZRUNLQJFDSLWDODFFRXQWRQWKHEDODQFHVKHHWIURP
                       other  than, perhaps, a working capital account on the balance sheet from
                       ZKLFK small
                       which   VPDOO &DS([     SURMHFWV could
                                       CapEx projects       FRXOG EH   IXQGHG during
                                                                    be funded,     GXULQJ WKH  ILUVW year
                                                                                           the first    \HDU of
                                                                                                              RI
                                    
                       RSHUDWLRQV´ 158.
                       operations"
           
                 K  In
                (h)  ,Q respect
                          UHVSHFW ofRI ³))
                                          "FF&E   ( LPSURYHPHQW
                                                      improvement and DQG UHSODFHPHQW    SODQV´ the
                                                                            replacement plans",        WKH
                     &ODLPDQWV¶H[SHUWVVD\WKDW³W\SLFDOLQGXVWU\SUDFWLFH´LVWR³VXEPLW>@IRU
                     Claimants'    experts say that "typical industry practice" is to "submit[) for
                     HDFK operating
                     each   RSHUDWLQJ year
                                         \HDU after
                                                 DIWHU opening
                                                        RSHQLQJ WKH FDSLWDO expenditure
                                                                 the capital   H[SHQGLWXUH UHSDLU   DQG
                                                                                             repair and
                     UHSODFHPHQWUHTXHVWEXGJHW´+RZHYHU³>E@HFDXVH**$0ZDVWHUPLQDWHG
                     replacement request/budget" However, "[bJecause GGAM was terminated
                     prior WR
                     SULRU to WKH VWDUW of
                                the start  RI WKH QH[W operating
                                               the next   RSHUDWLQJyear
                                                                    \HDU (2014),
                                                                             we
                                                                                   ZH EHOLHYH
                                                                                       believe WKDW
                                                                                                that LW
                                                                                                     it LV
                                                                                                         is
                     UHDVRQDEOHWRFRQFOXGHWKDW**$0ZRXOGKDYHVDWLVILHGWKLVUHTXLUHPHQW
                     reasonable to conclude that GGAM would have satisfied this requirement
                                                                                                     
                     MXVWDVLWVDWLVILHGDOORWKHUILQDQFLDOIRUHFDVWUHTXLUHPHQWVLQWKHSDVW´
                     just as it satisfied all otherfinancialforecast requirements in the past"159.       
        
     )XUWKHU³>V@HYHUDOFRPSRQHQWVRIWKH%XVLQHVV3ODQDVGHILQHGE\$QQH[+RI
     184.  Further, "[s_1everal components of the Business Plan, as defined by Annex H of
           WKH06$ZHUHSURYLGHGWR(;&200DQG0U5D]RQXQGHUVHSDUDWHFRYHURU
           the MSA, were provided to EXCOMM and Mr. Razon under separate cover or
           ZHUH not
           were  QRW necessary
                       QHFHVVDU\ components
                                    FRPSRQHQWV of  RI WKH %XVLQHVV Plan
                                                        the Business   3ODQ for
                                                                              IRU WKH ILUVW year
                                                                                   the first   \HDU of
                                                                                                      RI
                        
                         160
           RSHUDWLRQV´ 7KHVHLQFOXGHGWKHIROORZLQJ
           operations"        These included the following:
           
           D  "Projected
          (a)    ³3URMHFWHGHVWLPDWHVRIUHYHQXHVH[SHQVHVDQGFDVKIORZDVVRFLDWHGZLWK
                               estimates of revenues, expenses, and cash flow associated with
                                                                                             
                 WKH)DFLOLWLHV´ZKLFKZHUHVXEPLWWHGLQD2SHUDWLQJ%XGJHW
                 the Facilities", which were submitted in a 2013 Operating Budget161.            
        
           E  "Estimated
          (b)    ³(VWLPDWHG UHVXOWV
                                results ofRI Facilities
                                              )DFLOLWLHV operations",  ZKLFK were
                                                          RSHUDWLRQV´ which     ZHUH submitted
                                                                                        VXEPLWWHG LQin
                                                                              
                 PRQWKO\³)LQDQFLDO%RRNV´IURP0DUFKWR-XO\
                 monthly     "Financial Books" from March to July 2013162.
           
     ,Q
     185.  In UHVSHFW
              respect ofRI the
                            WKH timing
                                 WLPLQJ of
                                          RI **$0¶V     VXEPLVVLRQ of
                                              GGAM's submission        RI their
                                                                           WKHLU Business
                                                                                  %XVLQHVV Plan,
                                                                                             3ODQ the
                                                                                                     WKH
           &ODLPDQWV submit
           Claimants   VXEPLW that
                                 WKDW "[wJhile
                                       ³>Z@KLOH **$0
                                                 GGAM did GLG not
                                                               QRWSUHVHQW
                                                                   present WKH  FRPSOHWHG%XVLQHVV
                                                                            the completed    Business
           3ODQWR(;&200XQWLO-DQXDU\«DVHDUO\DV-DQXDU\**$0EHJDQ
           Plan to EXCOMM until January 2013...as early as January 2012, GGAM began



157.DURXO
    Karoul &0DFRPEHU5HSRUWDWSDUD
             Macomber Report at para. 75.2.

158.DURXO
    Karoul &0DFRPEHU5HSRUWDWSDUD
             Macomber Report at para. 72.3.

159.DURXO
    Karoul &0DFRPEHU5HSRUWDWSDUD
             Macomber Report at para. 72.4.

' 6°.DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD
              Macomber Report at para. 72.

161.DURXO
    Karoul &0DFRPEHU5HSRUWDW([KLELW
             Macomber Report at Exhibit 36.

162.DURXO
    Karoul &0DFRPEHU5HSRUWDW([KLELWV±
             Macomber Report at Exhibits 15, 37 — 40.



                                                             
                                                             66

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 68 of 139




             WR
             to FLUFXODWH   GHWDLOHG drafts
                 circulate detailed     GUDIWV of
                                                RI WKH %XVLQHVV Plan
                                                    the Business   3ODQ WR DQG discuss
                                                                         to, and   GLVFXVV financial
                                                                                              ILQDQFLDO
             SURMHFWLRQV with,
             projections    ZLWK WKH
                                   the 2ZQHUV¶
                                        Owners' UHSUHVHQWDWLYHV
                                                    representatives, XQGHUZULWHUV  DQG attorneys.
                                                                     underwriters, and      DWWRUQH\V
             7KHVH
             These LQLWLDO  GUDIWV FRQWDLQHG
                     initial drafts  contained EXVLQHVV   DQG marketing
                                                 business and   PDUNHWLQJ sections
                                                                           VHFWLRQV of
                                                                                     RI WKH %XVLQHVV
                                                                                         the Business
             3ODQWKDWDOVRKDGWREHLQFRUSRUDWHGLQWRWKH2IIHULQJ&LUFXODUIRU%ORRPEHUU\
             Plan  that also had to be incorporated into the Offering Circularfor Bloomberg
             5HVRUWV&RUS¶VHTXLW\RIIHULQJ7KH2ZQHUVDQGWKHLUUHSUHVHQWDWLYHVUHYLHZHG
             Resorts   Corp. 's equity offering. The Owners and their representatives reviewed
                                        
             DQGYHWWHGWKHVHGUDIWV´
             and  vetted these drafts"163.  
      
           LL  Marketing
          (ii)  0DUNHWLQJ3ODQ
                             Plan
           
     **$0H[SODLQVWKDWLWVPDUNHWLQJSODQZDVLQFRUSRUDWHGLQWRLWV%XVLQHVV3ODQ
     186.  GGAM explains that its marketing plan was incorporated into its Business Plan,
           DQGVXEPLWWKDWWKHPDUNHWLQJSODQ
           and  submit that the marketing plan:
           
           D  Was
          (a)     :DVEDVHGRQ³H[WHQVLYHWDUJHWHGPDUNHWUHVHDUFKDQGFXVWRPHUDQDO\VLV
                        based on "extensive, targeted market research and customer analysis
                  RIWKHORFDO3KLOLSSLQHPDUNHWFRPPLVVLRQHGE\**$0VSHFLILFDOO\IRUWKH
                  of the local Philippine market commissioned by GGAM specifically for the
                          project"
                  6RODLUHSURMHFW´
                  Solaire            164.

        
           E  Contained
          (b)     &RQWDLQHG³PDUNHWUHVHDUFKRIWKHORFDO3KLOLSSLQHJDPLQJPDUNHWDQGD
                               "market research of the local Philippine gaming market and a
                  VWUDWHJLF  PDVVPDUNHWLQJ
                  strategic mass-marketing plan    SODQ XQGHUWDNHQ
                                                           undertaken E\ by *DPLQJ     0DUNHW Advisors
                                                                              Gaming Market         $GYLVRUV
                   ³*0$´ ´ GMA
                  ("GMAT.        *0$ "conducted
                                          ³FRQGXFWHG LQGHSWK       PDUNHW UHVHDUFK
                                                          in-depth market      research andDQG competitor
                                                                                                  FRPSHWLWRU
                  DQDO\VLV of
                  analysis   RI Resorts
                                 5HVRUWV :RUOG
                                             World, LQ    RUGHU WR
                                                       in order     to EHWWHU
                                                                        better LQIRUP
                                                                                inform **$0
                                                                                          GGAM and   DQG WKH
                                                                                                           the
                  0DQDJHPHQW 7HDP
                  Management               ZKLFK marketing
                                  Team which        PDUNHWLQJ strategies
                                                                  VWUDWHJLHV were
                                                                              ZHUH likely
                                                                                      OLNHO\ WR VXFFHHG LQ
                                                                                              to succeed    in
                  WKH ORFDO market"
                  the local   PDUNHW´ andDQG "included
                                                ³LQFOXGHG LQWHUYLHZV     ZLWK ORFDO
                                                              interviews with             3KLOLSSLQHfocus
                                                                                  local Philippine      IRFXV
                                                                                              
                          regarding their desired experience at a casino resort" 165.
                  JURXSVUHJDUGLQJWKHLUGHVLUHGH[SHULHQFHDWDFDVLQRUHVRUW´
                  groups
        
     7KH
     187.        &ODLPDQWV also
           The Claimants      DOVR submit
                                    VXEPLW that,
                                              WKDW in
                                                     LQ UHVSHFW
                                                         respect ofRI hiring
                                                                       KLULQJ (among
                                                                                DPRQJ others)
                                                                                          RWKHUV  *0$
                                                                                                    GMA to  WR
           FRQGXFW market
           conduct    PDUNHW research,
                                UHVHDUFK "engaging
                                              ³HQJDJLQJ specialized
                                                             VSHFLDOL]HG consultants
                                                                            FRQVXOWDQWV WR     DVVLVW with
                                                                                            to assist    ZLWK
           GHYHORSPHQWRIDPDUNHWLQJVWUDWHJ\LVDQRUPDOJDPLQJLQGXVWU\SUDFWLFHPRVW
           development    of a marketing strategy is a normal gaming industry practice; most
           FDVLQRV find
           casinos    ILQG LW
                             it EHQHILFLDO
                                 beneficial and DQG cost-effective
                                                        FRVWHIIHFWLYH WR    VHFXUH such
                                                                          to secure      VXFK FRQVXOWDQW
                                                                                                  consultant
                      
           VHUYLFHV´ 
           services"166.
           
     6HSDUDWHO\WKH&ODLPDQWVDOVRGHYHORSHGDFRPSUHKHQVLYHVWUDWHJ\WRDWWUDFWDQG
     188.  Separately, the Claimants also developed a comprehensive strategy to attract and
                                                                              
           GHYHORS foreign
           develop    IRUHLJQ VIP
                                 9,3 and
                                       DQG junket
                                               MXQNHW market
                                                         PDUNHW segment
                                                                    VHJPHQW 167   . This
                                                                                      7KLV was
                                                                                            ZDV done
                                                                                                    GRQH byE\
           HVWDEOLVKLQJ
           establishing aD IUDPHZRUN
                             framework and   DQG strategy
                                                   VWUDWHJ\ IRU   WKH 6RODLUH¶V
                                                               for the   Solaire's VIP9,3 marketing
                                                                                            PDUNHWLQJ andDQG





1635HSO\DWSDUD
    Reply at para. 75.

1645HSO\DWSDUD
    Reply at para. 83.

165,ELG
    Ibid.

1665HSO\DWSDUD
    Reply at para. 84.

1675HSO\DWSDUD
    Reply at para. 88.



                                                          
                                                          67

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 69 of 139




             EXVLQHVVGHYHORSPHQWWHDP¶VRXWUHDFKWRSRWHQWLDOMXQNHWRSHUDWRUVDQGIRUHLJQ
             business development team's outreach to potential junket operators and foreign
                           
             9,3FXVWRPHUV
             VIP customers168. 

      
      C.      %!='7'#$&9":7
              Analysis            >%!
                       of the Tribunal

              NL  Scope
                   6FRSHRIWKH&ODLPDQWV¶2EOLJDWLRQV
                         of the Claimants' Obligations

      7KH7ULEXQDO¶VVWDUWLQJSRLQWLVWRFRQVLGHUWKHSUHFLVHVFRSHRIWKH&ODLPDQWV¶
      189.    The Tribunal's starting point is to consider the precise scope of the Claimants'
              REOLJDWLRQV under
              obligations         XQGHU the WKH MSA.
                                                    06$ Under
                                                             8QGHU Clause
                                                                       &ODXVH 2.4(a)
                                                                                  D  of
                                                                                          RI the
                                                                                              WKH MSA,
                                                                                                    06$ GGAM
                                                                                                             **$0 was   ZDV
              REOLJHGWR³SHUIRUPLWV6HUYLFHVWKURXJKWKH0DQDJHPHQW7HDP´
              obliged       to "perform its Services through the Management Team" (such                    VXFK6HUYLFHV
                                                                                                                   Services
              EHLQJ defined
              being      GHILQHG in   LQ Clause
                                            &ODXVH 2.2  as
                                                             DV "the
                                                                 ³WKH Services
                                                                       6HUYLFHV HQXPHUDWHG
                                                                                   enumerated LQ                 $´  7KH
                                                                                                        $QQH[ A").
                                                                                                    in Annex             The
              &ODLPDQWVSODFHGVLJQLILFDQWZHLJKWRQWKLVSKUDVHLQWKHLUZULWWHQVXEPLVVLRQV
              Claimants         placed significant weight on this phrase in their written submissions
              DQG at
              and     DW the
                           WKH /LDELOLW\         +HDULQJ and
                                   Liability Hearing,          DQG both
                                                                      ERWK Parties
                                                                             3DUWLHV commented
                                                                                        FRPPHQWHG on   RQ LW  DW OHQJWK
                                                                                                             it at   length.
              $FFRUGLQJWR&ODXVH
              According          to Clause 2.4(a),    D WKH0DQDJHPHQW7HDPLV³FRPSRVHGRIWKHRIILFHUV
                                                          the Management Team, is "composed of the officers
              WKDW
               that **$0
                       GGAM will    ZLOO nominate,
                                           QRPLQDWH and  DQG WKH  RWKHU department
                                                                 the other    GHSDUWPHQW headsKHDGV and
                                                                                                       DQG officers
                                                                                                              RIILFHUV and
                                                                                                                         DQG
              SHUVRQQHOZKRUHSRUWWRDQGDUHXQGHUWKHGLUHFWLRQRIWKH&22´DVVKRZQLQ
              personnel        who report to and are under the direction of the COO", as shown in
              WKHRUJDQL]DWLRQDOFKDUWDWWDFKHGDV$QQH['WRWKH06$
              the organizational chart attached as Annex D to the MSA.
              
      7KHH[SUHVVLRQ³WKURXJKWKH0DQDJHPHQW7HDP´ZDVDGGHGWRWKHGUDIWFRQWUDFW
      190.    The expression "through the Management Team" was added to the draft contract
              E\0U5D]RQWRDYRLGKDYLQJDFRPSDQ\±**$0±ZLWKLQDFRPSDQ\DQGVR
              by    Mr. Razon to avoid having a company — GGAM — within a company and so
              WKDW0U5D]RQFRXOGUHWDLQXOWLPDWHFRQWURORIWKHPDQDJHPHQWRIWKHFRPSDQ\
              that   Mr. Razon could retain ultimate control of the management of the company.
              7KH    3DUWLHV have
              The Parties          KDYH different
                                             GLIIHUHQW views
                                                          YLHZV onRQ the
                                                                        WKH significance
                                                                             VLJQLILFDQFH of RI this
                                                                                                  WKLV H[SUHVVLRQ
                                                                                                        expression. The  7KH
              &ODLPDQWVVXEPLWWKDW³WKH7ULEXQDOPXVWDVVHVVLWVSHUIRUPDQFHXQGHUWKH06$
              Claimants         submit that "the Tribunal must assess its performance under the MSA
              LQ   OLJKW of
               in light       RI WKH    DFWLRQV of
                                   the actions         RI WKH  0DQDJHPHQW 7HDP
                                                           the Management                     WDNHQ with
                                                                                    Team (taken       ZLWK WKH
                                                                                                               the **$0
                                                                                                                     GGAM
                                                                                                       
              PDQDJHPHQW principals'
              management             SULQFLSDOV¶ adviceDGYLFH and
                                                                 DQG XQGHU
                                                                       under WKHLU      GLUHFWLRQ ´ 2Q
                                                                                 their direction)."169      On theWKH other
                                                                                                                       RWKHU
              KDQG5HVSRQGHQWVFRQVLGHUWKDWWKHH[SUHVVLRQ³WKURXJKWKH0DQDJHPHQW7HDP
              hand,     Respondents consider that the expression "through the Management Team
              µLQQRZD\GLPLQLVKHG**$0¶VREOLJDWLRQVLQFOXGLQJLWVREOLJDWLRQVWRµRSHUDWH
                `in no way diminished GGAM's obligations, including its obligations to `operate
              DQG manage
              and     PDQDJH WKH          GD\WRGD\ operations
                                     the day-to-day          RSHUDWLRQV of RI WKH 0DQDJHG Facilities'
                                                                                the Managed        )DFLOLWLHV¶ «... 7KHVH
                                                                                                                      These
              REOLJDWLRQV are
              obligations          DUH not
                                          QRW seconded
                                                  VHFRQGHG WRto WKH   0DQDJHPHQW 7HDP
                                                                    the Management          Team; UDWKHU
                                                                                                     rather, WKH\      ZHUH
                                                                                                                 they were
                                                                                                                       
                              to be accomplished in collaboration with the Management Team"17°.
              VXSSRVHGWREHDFFRPSOLVKHGLQFROODERUDWLRQZLWKWKH0DQDJHPHQW7HDP´
              supposed
            
      7KHVHVWDWHPHQWVUHIOHFWFRQIXVLRQLQWKHUROHVRI**$0DQGWKH0DQDJHPHQW
      191.    These statements reflect confusion in the roles of GGAM and the Management
              7HDP
              Team. 7KLV          FRQIXVLRQ is
                          This confusion            LV encapsulated
                                                        HQFDSVXODWHG in LQ Clause
                                                                             &ODXVH 2.4(a)
                                                                                        D  of
                                                                                                RI the
                                                                                                    WKH MSA
                                                                                                         06$ which,
                                                                                                                  ZKLFK if
                                                                                                                           LI
              DQ\WKLQJ reflects
              anything,         UHIOHFWV theWKH Parties'
                                                    3DUWLHV¶ failure
                                                                IDLOXUH to
                                                                          WR clearly
                                                                              FOHDUO\ delineate
                                                                                         GHOLQHDWH the
                                                                                                     WKH roles
                                                                                                           UROHV ofRI each
                                                                                                                        HDFK
              FRQWUDFWLQJSDUW\**$0ZDVWRQRPLQDWH
              contracting         party. GGAM was to nominate and              DQGEXLOGPRVWRIWKH0DQDJHPHQW
                                                                                     build most of the Management
              7HDPDQGWREHLQYROYHGWKHUHDIWHUDVQHHGHGEXWRQFHWKH0DQDJHPHQW7HDP
              Team and to be involved thereafter as needed, but once the Management Team
              ZDV LQ
              was          SODFH and
                      in place       DQG the
                                            WKH COO
                                                   &22 had
                                                          KDG been
                                                                EHHQ appointed,
                                                                       DSSRLQWHG LW   ZDV the
                                                                                      it was   WKH Management
                                                                                                    0DQDJHPHQW 7HDP Team


168 5HSO\DWSDUD
     Reply at para. 84.

169
    5HSO\DWSDUD
     Reply at para. 88.

170
    5HMRLQGHUDWSDUD
     Rejoinder at para. 141.



                                                                 
                                                                 68

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 70 of 139




          ZKR was
          who   ZDV UHVSRQVLEOH
                      responsible IRU    WKH day-to-day
                                     for the    GD\WRGD\ operation
                                                               RSHUDWLRQ ofRI the
                                                                                WKH 6RODLUH
                                                                                      Solaire. 7KLV   ZDV
                                                                                                 This was
          FOHDUO\WKHGHVLJQDQGLQWHQWRI0U5D]RQ*LYHQWKHWHUPVRIWKH06$DQGWKH
          clearly the design and intent of Mr. Razon. Given the terms of the MSA and the
          VWUXFWXULQJRIWKH0DQDJHPHQW7HDPDQGLWVUHSRUWLQJUHTXLUHPHQWVLWFRXOGQRW
          structuring  of the Management Team and its reporting requirements, it could not
          KDYH been
          have  EHHQ otherwise.
                       RWKHUZLVH The
                                    7KH H[SUHVVHG     FRQIXVLRQ of
                                          expressed confusion        RI Respondents
                                                                         5HVSRQGHQWV on  RQ the
                                                                                              WKH roles
                                                                                                   UROHV of
                                                                                                          RI
          **$0 and
          GGAM      DQG the
                         WKH Management
                               0DQDJHPHQW Team 7HDP carries
                                                          FDUULHV over
                                                                   RYHU to
                                                                          WR the
                                                                              WKH FULWLFLVP   OHYHOHG at
                                                                                    criticism leveled     DW
          **$0IRUQRWEXLOGLQJ
          GGAM     for not building up XSWKHFRPSDQ\EXVLQHVVLQIUDVWUXFWXUH7KHUHZDVQR
                                            the company business infrastructure. There was no
          VXFKREOLJDWLRQLQWKH06$DQGWKHEXVLQHVVLQIUDVWUXFWXUHKDGEHHQFUHDWHGLQ
          such  obligation in the MSA, and the business infrastructure had been created in
          WKH6RODLUHDVDUHVXOWRIKRZWKHUHODWLRQVKLSEHWZHHQ**$0DQG%ORRPEHUU\
          the  Solaire as a result of how the relationship between GGAM and Bloomberry
          KDGEHHQ
          had        VWUXFWXUHG 7KH
               been structured.         5HVSRQGHQWV cannot
                                   The Respondents        FDQQRW now
                                                                   QRZ seek
                                                                         VHHN to
                                                                                WR rely
                                                                                    UHO\ on
                                                                                          RQ hindsight
                                                                                              KLQGVLJKW to
                                                                                                          WR
          EHODWHGO\ modify
          belatedly  PRGLI\ their
                               WKHLU bargain
                                      EDUJDLQ when
                                                ZKHQ theWKH H[SUHVV  WHUPV of
                                                              express terms     RI the
                                                                                    WKH contract
                                                                                         FRQWUDFW GR  QRW
                                                                                                    do not
          VXSSRUWVXFKDQLQWHUSUHWDWLRQ
          support  such an interpretation.
          
     7KHSODLQODQJXDJHRIWKH3DUWLHV¶KHDYLO\QHJRWLDWHGFRQWUDFWHQWHUHGLQWRZLWK
     192. The plain language of the Parties' heavily-negotiated contract, entered into with
          WKH benefit
          the  EHQHILW of
                        RI legal
                            OHJDO FRXQVHO
                                    counsel on RQ both
                                                    ERWK sides,
                                                           VLGHV shows
                                                                    VKRZV that
                                                                             WKDW LW ZDV through
                                                                                    it was    WKURXJK the
                                                                                                        WKH
          0DQDJHPHQW7HDP±DQGQRWVROHO\WKURXJKWKHWKUHH**$0SULQFLSDOV±WKDW
          Management      Team — and not solely through the three GGAM principals — that
          **$0 was
          GGAM      ZDV to
                          WR perform
                              SHUIRUP its
                                         LWV 6HUYLFHV
                                              Services. As $V LW EHFDPH evident
                                                                it became      HYLGHQW throughout
                                                                                          WKURXJKRXW the
                                                                                                        WKH
          /LDELOLW\+HDULQJWKH**$03ULQFLSDOVZRXOGDSSURDFKDQGKLUHSHUVRQVZKR
          Liability Hearing, the GGAM Principals would approach and hire persons who
          FRXOGILOOWKHUROHVLQWKH2UJDQL]DWLRQDO&KDUW±UROHVZKLFKLWEHDUVHPSKDVLV
          could fill the roles in the Organizational Chart — roles which, it bears emphasis,
          ZHUH subject
          were  VXEMHFW to
                         WR the
                             WKH Owners'
                                  2ZQHUV¶ (i.e.,
                                              LH the
                                                     WKH Respondents')
                                                          5HVSRQGHQWV¶  consent.
                                                                            FRQVHQW 7KHUHDIWHU    WKHVH
                                                                                        Thereafter, these
          SHUVRQVIRUPHGWKH0DQDJHPHQW7HDPDQGZHUHUHVSRQVLEOHIRUFDUU\LQJRXWWKH
          persons  formed the Management Team and were responsible for carrying out the
          QHFHVVDU\6HUYLFHV
          necessary   Services (inLQHIIHFWWRSUHSDUHWKHEXVLQHVVLQIUDVWUXFWXUHIRUWKHGD\
                                     effect, to prepare the business infrastructure for the day-
          WRGD\RSHUDWLRQRIWKH6RODLUH
          to-day  operation of the Solaire).
          
     7KH7ULEXQDOILQGVWKDWZKDWWKH0DQDJHPHQW7HDPGLGXQGHU0U)UHQFKLVWR
     193. The Tribunal finds that what the Management Team did under Mr. French is to
          EHDWWULEXWHGWR**$0IRUSXUSRVHVRISHUIRUPLQJLWVREOLJDWLRQVXQGHU&ODXVHV
          be attributed to GGAM for purposes of performing its obligations under Clauses
          DQGRIWKH06$UHDGWRJHWKHUZLWK$QQH[HV$DQG+WRWKH06$
          2.2, 2.5 and 2.10 of the MSA, read together with Annexes A and H to the MSA.

               LL  Business
              (ii)  %XVLQHVVDQG0DUNHWLQJ3ODQV
                             and Marketing Plans

     8QGHU
     194.          &ODXVH 2.10,
          Under Clause       GGAM
                                     **$0 was  ZDV obliged
                                                       REOLJHG toWR prepare
                                                                      SUHSDUH an
                                                                               DQ Annual
                                                                                   $QQXDO Budget,
                                                                                             %XGJHW andDQG
          %XVLQHVVDQG0DUNHWLQJ3ODQVDQGGHOLYHUWKHPWRWKH5HVSRQGHQWVWKURXJKWKH
          Business   and Marketing Plans and deliver them to the Respondents through the
          0DQDJHPHQW 7HDP
          Management       Team not QRW later
                                          ODWHU than
                                                 WKDQ 60
                                                         GD\V   EHIRUH the
                                                            days before     WKH commencement
                                                                                 FRPPHQFHPHQW of     RI the
                                                                                                          WKH
          ILVFDO \HDU except
          fiscal year,   H[FHSW LQ   WKH case
                                   in the   FDVH of
                                                   RI the
                                                       WKH ILUVW WLPH when
                                                            first time   ZKHQ they
                                                                                WKH\ were
                                                                                      ZHUH due
                                                                                             GXH    GD\V
                                                                                                   60 days
                                                           
          EHIRUH the
          before   WKH opening
                        RSHQLQJ GD\    RI the
                                    day of        Solaire171. 7KH
                                             WKH 6RODLUH              0DUNHWLQJ Plan
                                                                The Marketing      3ODQ was
                                                                                         ZDV part
                                                                                                SDUW of
                                                                                                      RI the
                                                                                                          WKH
          %XVLQHVV Plan
          Business    3ODQ as
                            DV presented
                                SUHVHQWHG in LQ -DQXDU\    7KH
                                                  January 2013.       The 7ULEXQDO  ZLOO consider
                                                                          Tribunal will    FRQVLGHU them
                                                                                                       WKHP
          WRJHWKHU as
          together   DV part
                         SDUW of
                               RI its
                                   LWV consideration
                                        FRQVLGHUDWLRQ ofRI the
                                                              WKH claim
                                                                   FODLP of
                                                                          RI breach
                                                                              EUHDFK of
                                                                                      RI the
                                                                                          WKH standard
                                                                                               VWDQGDUG ofRI




171$VGHILQHGLQ$QQH[+WRWKH06$WKH)LVFDO<HDUFRLQFLGHVZLWKWKHFDOHQGDU\HDUEXWIRU)LVFDO<HDU
    As defined in Annex H to the MSA, the Fiscal Year coincides with the calendar year, but for Fiscal Year 2013,
    ZKLFKVWDUWVRQWKH6WDUW'DWH
    which starts on the Start Date.



                                                         
                                                         69

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 71 of 139




           FDUH 7KH
           care.         FULWLFLVP OHYHOHG
                  The criticism       leveled by E\ the
                                                      WKH Respondents
                                                           5HVSRQGHQWV at      DW the
                                                                                    WKH Business
                                                                                         %XVLQHVV andDQG Marketing
                                                                                                            0DUNHWLQJ
           3ODQVUHIHUVWRWKHLUWLPLQJOHQJWKDQGFRQWHQW
           Plans  refers to their timing, length and content.
           
      7KH
      195. The 7ULEXQDO
                 Tribunal ILUVW     REVHUYHV that
                              first observes      WKDW there
                                                         WKHUH is
                                                                LV no
                                                                    QR record
                                                                         UHFRUG of  RI any
                                                                                         DQ\ of
                                                                                              RI the
                                                                                                  WKH Respondents'
                                                                                                        5HVSRQGHQWV¶
           FULWLFLVPVDWWKHWLPHWKH%XVLQHVVDQG0DUNHWLQJ3ODQVDQGWKH2SHUDWLQJ
           criticisms    at the time the Business and Marketing Plans and the 2013 Operating
           %XGJHW were
           Budget    ZHUH approved
                              DSSURYHG by E\ (;&200
                                                EXCOMM and,     DQG by
                                                                       E\ default
                                                                             GHIDXOW as DV per
                                                                                             SHU Clause
                                                                                                  &ODXVH 2.10(b)
                                                                                                             E  of
                                                                                                                      RI
           WKH06$E\WKH2ZQHUV:KHQ0U)UHQFKZDVSUHSDULQJIRUWKHIRUWKFRPLQJ
           the  MSA, by the Owners. When Mr. French was preparing for the forthcoming
           GLVFXVVLRQ of
           discussion     RI these
                              WKHVH documents
                                       GRFXPHQWV by   E\ (;&200
                                                           EXCOMM LQ            )HEUXDU\ 2013,
                                                                            in February         heKH noted
                                                                                                            QRWHG that
                                                                                                                    WKDW
           ³2YHUDOOLWVKRXOGEHDQµHDV\¶PHHWLQJ$WRQHWLPHRUDQRWKHUWKHDERYHWRSLFV
           "Overall    it should be an `easy' meeting. At one time or another, the above topics
           KDYHEHHQGLVFXVVHGZLWKWKHPLQGLYLGXDOO\VRZHDUHQRWVWDUWLQJIURPVFUDWFK
           have   been discussed with them individually so we are not starting from scratch.
           $OVRWKH\KDYHDOOUHDGWKHEXVLQHVVSODQ
           Also,  they have all read the business plan (which          ZKLFKWKH\DOOFRPSOLPHQWHGDVZHOO
                                                                                 they all complimented as well
                                                                                  
           GRQH  so
           done)   VR WKH\   KDYH WKDW
                        they have      that EDFNJURXQG
                                             background LQIRUPDWLRQ´
                                                              information"172.         Furthermore,
                                                                                         )XUWKHUPRUH there
                                                                                                           WKHUH LV QR
                                                                                                                  is no
           GRXEW that
           doubt    WKDW Mr.
                           0U Razon
                                  5D]RQ sawVDZ the
                                                   WKH Business
                                                          %XVLQHVV Plan.
                                                                       3ODQ When
                                                                                 :KHQ asked
                                                                                           DVNHG at DW the
                                                                                                         WKH /LDELOLW\
                                                                                                              Liability
           +HDULQJ whether
           Hearing    ZKHWKHU he  KH UHFHLYHG
                                        received aD report
                                                       UHSRUW IURP
                                                               from the WKH EXCOMM
                                                                               (;&200 on      RQ issues
                                                                                                    LVVXHV related
                                                                                                             UHODWHG to
                                                                                                                      WR
           WKH%XVLQHVV3ODQKHUHSOLHG³,GRQ¶WUHFDOOEXW,VDZWKHEXVLQHVVSODQ8QOHVV
           the Business Plan, he replied: "I don't recall, but I saw the business plan. Unless
                                                                         
           WKHUHLVDQHPDLOWKHUH\RXZDQWWRSRLQWRXW´
           there is an email there you want to point out"173.                
           
      $V
      196.     WR the
           As to   WKH issue
                         LVVXH of
                                 RIWLPLQJ
                                     timing of RI the
                                                   WKH Business
                                                         %XVLQHVV and
                                                                     DQG Marketing
                                                                            0DUNHWLQJ Plans,3ODQV on
                                                                                                      RQ-DQXDU\
                                                                                                          January 31,
           0U6WRQH3UHVLGHQWRI**$0SUHVHQWHGWR(;&200DQGWKH%RDUGRI
           2013,   Mr. Stone, President of GGAM, presented to EXCOMM and the Board of
                                                                                                                     
           'LUHFWRUVWKH2SHUDWLQJ%XGJHWDQGWKH%XVLQHVVDQG0DUNHWLQJ3ODQV
           Directors    the 2013 Operating Budget and the Business and Marketing Plans174.                               
           7KXV   WKHVH documents
           Thus, these      GRFXPHQWV were  ZHUH submitted
                                                     VXEPLWWHG for IRU IRUPDO      DSSURYDO to
                                                                          formal approval          WR the
                                                                                                        WKH Board
                                                                                                             %RDUG ofRI
           'LUHFWRUVDERXWVL[ZHHNVEHIRUHWKHRSHQLQJGDWHRI0DUFK+RZHYHU
           Directors    about six weeks before the opening date of March 16, 2013. However,
           WKHUH LV
           there      QR UHFRUG
                  is no              WKDW at
                           record that,     DW the
                                                WKH time
                                                     WLPH of
                                                            RI their
                                                                WKHLU submission
                                                                        VXEPLVVLRQ the   WKH Respondents
                                                                                               5HVSRQGHQWV raised
                                                                                                                 UDLVHG
           WLPHOLQHVV as
           timeliness     DV an
                              DQ LVVXH
                                  issue. ,W
                                           It LV DOVR evident
                                               is also   HYLGHQW from
                                                                    IURP the
                                                                            WKH record
                                                                                   UHFRUG that
                                                                                             WKDW the
                                                                                                   WKH Management
                                                                                                         0DQDJHPHQW
           7HDP
           Team hadKDG worked
                          ZRUNHG on  RQ the
                                          WKH Business
                                                 %XVLQHVV Plan,
                                                             3ODQ including
                                                                      LQFOXGLQJ the  WKH Marketing
                                                                                           0DUNHWLQJ Plan,3ODQ since
                                                                                                                  VLQFH
                          
           -XQH  )RU
           June 2012.175            WKHVH reasons
                              For these     UHDVRQV theWKH 7ULEXQDO
                                                             Tribunal is  LV satisfied
                                                                              VDWLVILHG that
                                                                                           WKDW Claimants
                                                                                                 &ODLPDQWV did GLG not
                                                                                                                     QRW
           PDWHULDOO\EUHDFKWKH06$E\SUHVHQWLQJ
           materially     breach the MSA by presenting the           WKH Business
                                                                           %XVLQHVV and  DQG Marketing
                                                                                                0DUNHWLQJ Plans
                                                                                                               3ODQV to
                                                                                                                      WR
           (;&200DERXWWZRZHHNVODWH
           EXCOMM about two weeks late.

      $V
      197.     WR content,
           As to   FRQWHQW the
                             WKH Business
                                  %XVLQHVV Plan
                                            3ODQ LV
                                                  is aD document
                                                         GRFXPHQW of
                                                                   RI 307
                                                                        pages
                                                                            SDJHV divided
                                                                                   GLYLGHG into
                                                                                            LQWR 12
                                                                                                  
           FKDSWHUV7KHILUVWFKDSWHULVDQ([HFXWLYH6XPPDU\RISDJHV7KH7ULEXQDO
           chapters.  The first chapter is an Executive Summary of 13 pages. The Tribunal
           KDVKHDUGFRQIOLFWLQJH[SHUWRSLQLRQVRQWKHGHVLUDEOHOHQJWKRIDEXVLQHVVSODQ
           has heard conflicting expert opinions on the desirable length of a business plan.



1726HH&ODLPDQWV¶([KLELW&(ǦPDLOIURP0U)UHQFKWR0U6DXQGHUVDQG0U6WRQHGDWHG)HEUXDU\
    See Claimants' Exhibit C-189, E-mail from Mr. French to Mr. Saunders and Mr. Stone dated February 9, 2013
       HPSKDVLVDGGHGE\WKH7ULEXQDO
      (emphasis  added by the Tribunal).

     7UDQVFULSW(20
 'Transcript     2FWREHU
                    October)DWSOLQHV±
                              at p 117, lines 5 — 8.
"4-&%&ODLPDQWV¶([KLELW&(
      JCB-142/ Claimants' Exhibit CE-25.
 
175-&%   &ODLPDQWV¶ Exhibit
      JCB-66/ Claimants'            &( Compilation
                           ([KLELW CE-184,   &RPSLODWLRQ of
                                                            RI Management
                                                                0DQDJHPHQW 7HDP    0HHWLQJ Minutes,
                                                                               Team Meeting   0LQXWHV at
                                                                                                        DW Mgmt
                                                                                                            0JPW 052,
                                                                                                                   054
                                                                                                                        
       -XQH
      (June 5, 2012)VWDWLQJWKDWWKH%XVLQHVV3ODQWHPSODWHZRXOGEHUHDG\WKDWGD\DQGWKDW-9DOGHVZRXOGIRFXVRQ
                     stating that the Business Plan template would be ready that day and that J. Valdes would focus on
      WKH0DUNHWLQJ3ODQDW0JPW
      the                                  $XJXVW
          Marketing Plan; at Mgmt 120 (August      28, 2012)VWDWLQJWKDW-9DOGHVZRXOGVHQGWKHUHYLVHG%XVLQHVV3ODQ
                                                              stating that J. Valdes would send the revised Business Plan
      WR³HYHU\RQH´DW0JPW
      to                              1RYHPEHU
         "everyone"; at Mgmt 268 (November        13, 2012)VWDWLQJWKDWFRSLHVRIWKH%XVLQHVV3ODQZHUH³GLVWULEXWHGWR
                                                            stating that copies of the Business Plan were "distributed to
      HYHU\RQHGXULQJODVWZHHN¶VPHHWLQJ´
      everyone during last week's meeting".



                                                                 
                                                                 70

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 72 of 139




          )RULQVWDQFHWKDWRQDYHUDJHEXVLQHVVSODQVVKRXOGEHSDJHVLQOHQJWKDQG
          For  instance, that, on average, business plans should be 50 pages in length and
          QRWPRUHRUWKDWIRUDSURMHFWRIWKHPDJQLWXGHRIWKH6RODLUHSDJHVZRXOG
          not  more, or that for a project of the magnitude of the Solaire, 50 pages would
          QRWEHVXIILFLHQW7KH7ULEXQDOGRHVQRWFRQVLGHUWKHOHQJWKDVLJQLILFDQWIDFWRU
          not  be sufficient. The Tribunal does not consider the length a significant factor,
          WKH OHQJWK
          the           PD\ be
               length may       EH affected
                                    DIIHFWHG byE\ the
                                                     WKH way
                                                          ZD\ the
                                                                WKH text
                                                                      WH[W is
                                                                            LV ODLG  RXW and
                                                                                laid out    DQG presented.
                                                                                                  SUHVHQWHG The7KH
          TXHVWLRQ LV
          question       KRZ useful
                      is how     XVHIXO is
                                          LV the
                                              WKH content
                                                    FRQWHQW of
                                                              RI the
                                                                  WKH Business
                                                                        %XVLQHVV andDQG Marketing
                                                                                            0DUNHWLQJ Plans
                                                                                                         3ODQV to WR
          DFKLHYH their
          achieve    WKHLU purpose.
                             SXUSRVH Here
                                         +HUH again
                                                  DJDLQ the
                                                          WKH experts'
                                                               H[SHUWV¶ opinions
                                                                            RSLQLRQV varyYDU\ on
                                                                                                 RQ what
                                                                                                     ZKDW LV    WKH
                                                                                                              is the
          SXUSRVHRIDEXVLQHVVSODQDQGWKHDPRXQWRIGHWDLOWREHLQFOXGHGLQLW
          purpose   of a business plan and the amount of detail to be included in it.
          
     5HVSRQGHQWV¶
     198. Respondents' expertsH[SHUWV opine
                                        RSLQH that
                                                  WKDW the
                                                        WKH "Business
                                                             ³%XVLQHVV Plan3ODQ FRXOG
                                                                                    could not QRW EH
                                                                                                   be XVHG
                                                                                                       used as  DV aD
                                                                                                               
                     document"176,ZDV³QRWWKHKLJKOHYHOURDGPDSLWZDVPHDQWWREH´
          VWUDWHJ\GRFXPHQW´
          strategy                      was "not the high level road map it was meant to be"177                      ,
          DQG there
          and   WKHUH was
                       ZDV no QR way
                                   ZD\ that,
                                         WKDW LI  \RX were
                                                 if you   ZHUH anDQ employee
                                                                       HPSOR\HH and DQG were
                                                                                            ZHUH replaced
                                                                                                   UHSODFHG with
                                                                                                                ZLWK
          VRPHRQH else,
          someone      HOVH this
                               WKLV person
                                      SHUVRQ could
                                                FRXOG take
                                                         WDNH the
                                                                WKH Business
                                                                       %XVLQHVV Plan
                                                                                    3ODQ and
                                                                                            DQG NQRZ
                                                                                                  know how  KRZ toWR
                    
          SURFHHG . The
          proceed178      7KH amount
                                  DPRXQW of RI detail
                                                   GHWDLO to
                                                           WR be
                                                               EH included
                                                                    LQFOXGHG in  LQ aD business
                                                                                          EXVLQHVV plan
                                                                                                     SODQ varies
                                                                                                              YDULHV
                                                                                             
          GHSHQGHG on
          depended     RQ whom
                             ZKRP you\RX ask.
                                            DVN ([SHUWV    :KHDWO\ DQG
                                                    Experts Wheatly179              .OHLVQHU FRQVLGHU
                                                                              and Kleisner180       consider thatWKDW
          WKH Business
          the  %XVLQHVV Plan3ODQ GLG QRW LQFOXGH
                                   did not     include HQRXJK       GHWDLO while
                                                          enough detail,       ZKLOH expert
                                                                                         H[SHUW /HH  RSLQHV the
                                                                                                 Lee opines       WKH
          RSSRVLWH and
          opposite     DQG favors
                                IDYRUV business
                                           EXVLQHVV plans
                                                         SODQV that
                                                                   WKDW provide
                                                                          SURYLGH "concise
                                                                                         ³FRQFLVH high
                                                                                                      KLJK OHYHO
                                                                                                                level
                        
          RYHUYLHZV´        %XWH[SHUWVRIERWK3DUWLHVFRQFXUWKDWWKHUHDUHGLYHUVHRSLQLRQV
          overviews"181 But experts of both Parties concur that there are diverse opinions
          RQZKDWLVDJRRGEXVLQHVVSODQ:KHQDWWKH/LDELOLW\+HDULQJH[SHUW:KHDWOH\
          on  what is a good business plan. When at the Liability Hearing expert Wheatley
          ZDVDVNHGZKHWKHUUHDVRQDEOHPLQGVPD\
          was   asked whether reasonable minds may disagree         GLVDJUHHRQZKDWLVD
                                                                                 on what is a good JRRGEXVLQHVV
                                                                                                         business
          SODQKHUHSOLHG³<HVHYHU\RQHKDVDGLIIHUHQWSRLQWRIYLHZ´
          plan,  he replied: "Yes, everyone has a different point of view" ([SHUWV.DURXO182.
                                                                                            
                                                                                                 Experts Karoul
          DQG Macomber
          and   0DFRPEHU opinedRSLQHG similarly:
                                         VLPLODUO\ "there
                                                       ³WKHUH are
                                                                DUH many
                                                                       PDQ\ ways
                                                                               ZD\V WR   GHYHORS an
                                                                                        to develop   DQ HIIHFWLYH
                                                                                                          effective
                                                                                  
          business plan and execute the overall Business Effort"183.
          EXVLQHVVSODQDQGH[HFXWHWKHRYHUDOO%XVLQHVV(IIRUW´
          
     1RWZLWKVWDQGLQJ
     199. Notwithstanding the    WKH GLYHUJHQFH
                                      divergence of   RI experts'
                                                          H[SHUWV¶ opinions
                                                                     RSLQLRQVRQ       ZKDW should
                                                                                   on what     VKRXOG or
                                                                                                        RU should
                                                                                                             VKRXOG
          QRWEHLQDEXVLQHVVRUPDUNHWLQJSODQRUZKDWVKRXOGEHLWVSXUSRVHH[SHUW/HH
          not be in a business or marketing plan, or what should be its purpose, expert Lee
          VWDWHV³7KHDUHDVWKDWQHHGWREHFRYHUHGDUHWKHWDUJHWFXVWRPHUVWKHVHUYLFH
          states: "The areas that need to be covered are the target customers, the service
          SURGXFW operations,
          product,    RSHUDWLRQV marketing,
                                       PDUNHWLQJ WKH    PDQDJHPHQW WHDP
                                                      the management          team andDQG as
                                                                                            DV well
                                                                                                ZHOO as
                                                                                                       DV aD TXLFN
                                                                                                               quick
          DQDO\VLV of
          analysis    RI WKH   PDUNHW and
                          the market       DQG competition,
                                                   FRPSHWLWLRQ culminating
                                                                    FXOPLQDWLQJ LQ   in aD projection
                                                                                              SURMHFWLRQ of RI WKH
                                                                                                                  the
                                                                                                         
          business economics. Most of these components are covered in the Plan."184
          EXVLQHVVHFRQRPLFV0RVWRIWKHVHFRPSRQHQWVDUHFRYHUHGLQWKH3ODQ´
        





176:KHDWOH\5HSRUWDWS
     Wheatley Report at p 1.

177/HH5HSRUWDWSDUD
     Lee Report at para. 2.2.

178 :LWQHVVWHVWLPRQ\RI-LP.LOE\7UDQVFULSW 2FWREHU
     Witness testimony of Jim Kilby, Transcript (October 22)DWSOLQHV±
                                                             at p 211, lines 8 — 16.

179:KHDWOH\5HSRUWDWS
     Wheatley Report at p 1.

18°.OHLVQHU5HSRUWDWS
    Kleisner Report at p 22.

181/HH5HSRUWDWSDUD
    Lee Report at para. 2.2.

1827UDQVFULSW 2FWREHU
    Transcript (October  21)DWSOLQHVWRSOLQH
                              at p 236, lines 24 to p 237, line 2.

183.DURXO
    Karoul &0DFRPEHU5HSRUWDWSDUD
              Macomber Report at para. 63.

184/HH5HSRUWDWS HPSKDVLVDGGHGE\WKH7ULEXQDO
    Lee Report at p 2 (emphasis    added by the Tribunal).



                                                               
                                                               71

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 73 of 139




     7KDWWKH\DUHFRYHUHGLQWKH%XVLQHVV3ODQLVHYLGHQWE\DVLPSOHSHUXVDORIWKH
     200.  That they are covered in the Business Plan is evident by a simple perusal of the
           LQGH[
           index of RI the
                        WKH GRFXPHQW
                             document. ,W It LV SDUWLFXODUO\ relevant
                                               is particularly    UHOHYDQW how
                                                                             KRZ theWKH Business
                                                                                          %XVLQHVV Plan
                                                                                                      3ODQ wasZDV
           GHYHORSHG0U.OHEDQRZGHVFULEHVLWVGHYHORSPHQW
           developed.     Mr. Klebanow describes its development:
        
          ³E\WKRVHPDQDJHUVZKRZRXOGXOWLPDWHO\EHLQYROYHGLQLWVLPSOHPHQWDWLRQ)RU
          "by those managers who would ultimately be involved in its implementation. For
          H[DPSOH
          example, WKH     IRRG & EHYHUDJH
                       the food        beverage ("F&B³) %´") director
                                                                 GLUHFWRU prepared
                                                                            SUHSDUHG his KLV plan,
                                                                                               SODQ WKH   KRWHO
                                                                                                      the hotel
          GLUHFWRUSUHSDUHGWKHKRWHOEXVLQHVVSODQDQG'HQQLV$QGUHDFLDQG/RUDLQH.RR
          director   prepared the hotel business plan, and Dennis Andreaci and Loraine Koo
           9LFH President
          (Vice    3UHVLGHQW ofRI 9,3  6HUYLFHV and
                                    VIP Services      DQG Business
                                                             %XVLQHVV Development)
                                                                        'HYHORSPHQW  prepared
                                                                                           SUHSDUHG WKHthe 9,3
                                                                                                               VIP
          SODQ,QGLYLGXDOVHFWLRQVZHUHIRUZDUGHGWR-RH
          plan.   Individual sections were forwarded to Joe 9DOGHVZKRZDVWKH
                                                                          Valdes, who was the keeper  NHHSHURI of
          WKH  GRFXPHQW He
          the document.         +H would
                                      ZRXOG UHFHLYH
                                                receive WKHthe YDULRXV    VHFWLRQV from
                                                                 various sections        IURP WKH    GLIIHUHQW
                                                                                                 the different
          GHSDUWPHQWVUHVSRQVLEOHIRUGUDIWLQJFRPELQHWKHPWRJHWKHUDQGWKHQVHQWWKDW
          departments      responsible for drafting, combine them together, and then sent that
          VLQJOH compiled
          single,   FRPSLOHG document
                                 GRFXPHQW WR to WKH DGYHUWLVLQJ agency,
                                                  the advertising     DJHQF\ SK+
                                                                                6.*     ZKRVHjob
                                                                                       G, whose     MRE was
                                                                                                           ZDV WR
                                                                                                                  to
          PDNH WKH
          make           GRFXPHQW attractive.
                   the document        DWWUDFWLYH Mr.
                                                      0U 9DOGHV     DOVR created
                                                              Valdes also    FUHDWHG aD Dropbox
                                                                                              'URSER[ folder
                                                                                                            IROGHU
          FRQWDLQLQJHDFKGHSDUWPHQW¶VUHVSHFWLYHVHFWLRQVIRUWKH%XVLQHVV3ODQZKLFK,
          containing     each department's respective sections for the Business Plan, which I
                  access as needed. "185
          FRXOGDFFHVVDVQHHGHG´
          could                           
                                              
        
     (DFKRIWKHPDQDJHUVZKRGHYHORSHGSDUWVRIWKH%XVLQHVV3ODQZHUHSDUWRIWKH
     201. Each of the managers who developed parts of the Business Plan were part of the
           PDQDJHPHQW team
           management        WHDPSXW   LQSODFHE\
                                    put in               **$0 and
                                             place by GGAM         DQG reporting
                                                                        UHSRUWLQJWR     0U French.
                                                                                      to Mr.   )UHQFK  Thus,
                                                                                                             7KXV
           WKH%XVLQHVV3ODQZDVGHYHORSHGE\**$0ZRUNLQJWKURXJKWKH0DQDJHPHQW
           the  Business Plan was developed by GGAM working through the Management
           7HDPRIWKH6RODLUH
           Team of the Solaire.
     
     ,W
     202.     LV puzzling
           It is  SX]]OLQJ andDQG unconvincing
                                    XQFRQYLQFLQJ to   WR the
                                                           WKH 7ULEXQDO  WKDW aD GRFXPHQW
                                                                Tribunal that                     SUHSDUHG by
                                                                                     document prepared           E\
           VXFK aD bottom-up
           such      ERWWRPXS approach
                                    DSSURDFK would
                                                  ZRXOG encounter
                                                           HQFRXQWHU such
                                                                        VXFK criticism
                                                                               FULWLFLVP addressed
                                                                                            DGGUHVVHG to   WR the
                                                                                                                WKH
           &ODLPDQWV when
           Claimants      ZKHQ LW
                                 it LV HYLGHQW that
                                    is evident     WKDW the
                                                         WKH Business
                                                              %XVLQHVV Plan
                                                                         3ODQ was
                                                                                ZDV the
                                                                                       WKH result
                                                                                            UHVXOW of
                                                                                                    RI aD group
                                                                                                            JURXS
           HIIRUWDQGDSSURYHGDWWKHKLJKHVWOHYHOE\WKH5HVSRQGHQWV
           effort, and approved at the highest level by the Respondents.
           
     7KH7ULEXQDOWXUQVQRZWRVSHFLILFFULWLFLVPVRIWKH0DUNHWLQJ3ODQ,WFRQFHUQV
     203.  The Tribunal turns now to specific criticisms of the Marketing Plan. It concerns
           WKHPDVVPDUNHWLQJVHJPHQWSUHSDUHGZLWKWKHDVVLVWDQFHRI0U.OHEDQRZWKH
           the  mass marketing segment prepared with the assistance of Mr. Klebanow, the
           ODFN
           lack of RI details
                       GHWDLOV related
                                 UHODWHG toWR the
                                                 WKH foreign
                                                      IRUHLJQ VIP
                                                                 9,3 and
                                                                        DQG junket
                                                                              MXQNHW segments,
                                                                                         VHJPHQWV andDQG the WKH
           LPSOHPHQWDWLRQRIWKHSODQ
           implementation of the plan.
           
     7KH
     204.        FULWLFLVP of
           The criticism      RI the
                                  WKH mass
                                        PDVV marketing
                                                PDUNHWLQJ segment
                                                              VHJPHQW IRFXVHV
                                                                         focuses on RQ the
                                                                                         WKH alleged
                                                                                              DOOHJHG ODFN
                                                                                                          lack ofRI
           XQGHUVWDQGLQJRIWKH3KLOLSSLQHPDUNHWE\0U.OHEDQRZKLVPHWKRGVDQGWKH
           understanding       of the Philippine market by Mr. Klebanow, his methods and the
           W\SH of
           type   RI incentives
                      LQFHQWLYHV such
                                     VXFK as
                                            DV the
                                                 WKH 6RODLUH   5HZDUGV Club.
                                                      Solaire Rewards       &OXE But%XW his
                                                                                            KLV research
                                                                                                 UHVHDUFK and DQG
                                                                                                   
           SURSRVDOV were
           proposals     ZHUH discussed
                                GLVFXVVHG with
                                              ZLWK members
                                                     PHPEHUV of RI the
                                                                     WKH Management
                                                                          0DQDJHPHQW 7HDP  Team186DQG
                                                                                                       and Mr. 0U
           6WRQHDPDWWHUQRWGLVSXWHGE\WKH5HVSRQGHQWV7KH5HVSRQGHQWVKDYHVKRZQ
           Stone, a matter not disputed by the Respondents. The Respondents have shown
           WR what
           to  ZKDW extent
                        H[WHQW Mr.
                                  0U Klebanow's
                                         .OHEDQRZ¶V report
                                                          UHSRUW was
                                                                   ZDV incorporated
                                                                          LQFRUSRUDWHG YHUEDWLP
                                                                                             verbatim LQ       WKH
                                                                                                           in the



185.OHEDQRZ'HFODUDWLRQDWSDUD
    Klebanow Declaration at para. 59.

186.OHEDQRZ'HFODUDWLRQDWSDUDVDQG
    Klebanow Declaration at paras. 22 and 57.



                                                             
                                                             72

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 74 of 139




          Marketing      3ODQ   On
          0DUNHWLQJ Plan187.        2Q the
                                           WKH other
                                                RWKHU hand,
                                                       KDQG some
                                                              VRPH aspects
                                                                      DVSHFWV ofRI the
                                                                                     WKH player
                                                                                          SOD\HU UHZDUGV
                                                                                                   rewards
          SURJUDP may
          program     PD\ have
                            KDYHEHHQ     PRGLILHGEHIRUH
                                   been modified              WKH 6WUDWHJLF
                                                      before the               0DUNHWLQJ Plan
                                                                   Strategic Marketing       3ODQ reached
                                                                                                   UHDFKHG
          (;&200LQRUGHUWRDFFRPPRGDWH0V.RRZKRDWWKHWLPHZDVLQFKDUJHRI
          EXCOMM in order to accommodate Ms. Koo, who at the time was in charge of
                                                       
          WKH rewards
          the  UHZDUGV program
                          SURJUDP at DW the
                                          WKH 6RODLUH
                                               Solaire.188 0V .RR was
                                                            Ms. Koo   ZDV LQWHUHVWHG   LQ "mimicking"
                                                                             interested in   ³PLPLFNLQJ´
          WKH UHZDUGV
          the             SURJUDP of
               rewards program        RI the
                                           WKH Galaxy
                                                *DOD[\ in
                                                         LQ Macau,
                                                             0DFDX where
                                                                      ZKHUH she
                                                                               VKH was
                                                                                     ZDV Vice-President
                                                                                           9LFH3UHVLGHQW
          EHIRUH joining
          before   MRLQLQJ the
                              WKH 6RODLUH    DQG Mr.
                                     Solaire, and     0U Klebanow
                                                            .OHEDQRZ had
                                                                        KDG notQRW fully
                                                                                     IXOO\ reflected
                                                                                            UHIOHFWHG her
                                                                                                         KHU
          FRPPHQWVLQKLVRULJLQDOSODQ
          comments      in his original plan.
          
     %XW
     205.       WKH criticism
          But the    FULWLFLVP of
                                RI Mr.
                                     0U Klebanow's
                                            .OHEDQRZ¶V contribution
                                                          FRQWULEXWLRQ is
                                                                         LV misplaced
                                                                             PLVSODFHG LQ   OLJKW of
                                                                                          in light   RI Ms.
                                                                                                         0V
          .RR¶V description
          Koo's    GHVFULSWLRQ of RI how
                                       KRZ the
                                              WKH mass
                                                   PDVV marketing
                                                          PDUNHWLQJ plan
                                                                       SODQ was
                                                                               ZDV prepared.
                                                                                     SUHSDUHG Ms.
                                                                                                 0V Koo
                                                                                                        .RR
          GHFODUHG under
          declared    XQGHU the
                               WKH heading
                                     KHDGLQJ "GGAM
                                                 ³**$0 Had +DG Little
                                                                  /LWWOH WR
                                                                          to No1R Involvement
                                                                                    ,QYROYHPHQW LQ in WKH
                                                                                                         the
          'HYHORSPHQWRI0DUNHWLQJ3ODQV´
          Development      of Marketing Plans":

           ³7RGG &KDQGOHU
          "Todd     Chandler and  DQG Rober
                                       5REHU Reichard
                                                 5HLFKDUG led
                                                            OHG WKH
                                                                 the FUHDWLRQ  RI WKH
                                                                      creation of    the &DVLQR    0DVV
                                                                                          Casino Mass
          0DUNHW Strategy,
          Market      6WUDWHJ\ which
                                   ZKLFK was
                                            ZDV put
                                                   SXW WRJHWKHU
                                                        together E\
                                                                  by WKH   PDUNHWLQJ WHDP
                                                                       the marketing              5REHUW
                                                                                          team. Robert
          SUHVHQWHGLWDWRXUZHHNO\0DUNHWLQJ6WHHULQJ&RPPLWWHH0HHWLQJRQ-DQXDU\
          presented     it at our weekly Marketing Steering Committee Meeting on January 3,
             2Q  )HEUXDU\ 14,
          2013. On February           2013,
                                           WKH 0DVV Market
                                                  the Mass    0DUNHW Strategy
                                                                      6WUDWHJ\ was
                                                                                ZDVpresented
                                                                                      SUHVHQWHG atDW WKH
                                                                                                       the
          (;&200PHHWLQJZKLFK0U6DXQGHUVDQG0U6WRQHDWWHQGHG
          EXCOMM meeting which Mr. Saunders and Mr. Stone attended.
           
          $FWXDOO\HDFKGHSDUWPHQWZLWKLQPDUNHWLQJZDVUHVSRQVLEOHIRUFUHDWLQJLWVRZQ
          Actually,    each department within marketing was responsiblefor creating its own
           PDUNHWLQJ plan.
          marketing      SODQ Similarly,
                                6LPLODUO\ HDFK   GHSDUWPHQW within
                                             each department      ZLWKLQ marketing
                                                                          PDUNHWLQJ was
                                                                                       ZDV UHVSRQVLEOH
                                                                                             responsible
          IRU drafting
          for   GUDIWLQJ aD section
                              VHFWLRQ of
                                       RI WKH %XVLQHVV Plan,
                                           the Business   3ODQ which
                                                                 ZKLFK we
                                                                         ZH WKHQ SURYLGHG WR
                                                                             then provided        'HQQLV
                                                                                               to Dennis
          $QGUHDFL At
          Andreaci.     $W WKH )HEUXDU\ 14,
                             the February      2013
                                                    EXCOM
                                                         (;&20 meeting,
                                                                   PHHWLQJ Dennis
                                                                              'HQQLV Andreaci
                                                                                        $QGUHDFL and
                                                                                                   DQG I,
                                                                                     
                 presented the VIP Premium Player and Junket Strategies " 189.
           DOVRSUHVHQWHGWKH9,33UHPLXP3OD\HUDQG-XQNHW6WUDWHJLHV´
          also
           
     7KH7ULEXQDOQRWHVWKDWWKHSURFHVVWRSUHSDUHWKH0DUNHWLQJ3ODQDVGHVFULEHG
     206.  The Tribunal notes that the process to prepare the Marketing Plan, as described
          E\0V.RRDZLWQHVVRIWKH5HVSRQGHQWVFRLQFLGHVZLWKWKHGHVFULSWLRQRIWKH
          by    Ms. Koo, a witness of the Respondents, coincides with the description of the
          SUHSDUDWLRQRIWKH%XVLQHVV3ODQRI0U.OHEDQRZDZLWQHVVRIWKH&ODLPDQWV
          preparation      of the Business Plan of Mr. Klebanow, a witness of the Claimants.
           ,W
           It LV QRW surprising
               is not  VXUSULVLQJ that
                                    WKDW the
                                           WKH same
                                                VDPH approach
                                                       DSSURDFK was
                                                                  ZDV IROORZHG
                                                                       followed forIRU what
                                                                                        ZKDW became
                                                                                               EHFDPH aD
           VLQJOHGRFXPHQW7KH0DUNHWLQJ3ODQOLNHWKH%XVLQHVV3ODQZDVSUHSDUHGE\
          single   document. The Marketing Plan, like the Business Plan, was prepared by
           WKH 6RODLUH¶V
          the                0DQDJHPHQW Team
                 Solaire's Management         7HDP working
                                                     ZRUNLQJ in
                                                               LQ conjunction
                                                                   FRQMXQFWLRQ with
                                                                                 ZLWK GGAM.
                                                                                         **$0 Thus,
                                                                                                   7KXV
           **$0GHYHORSHGWKH0DUNHWLQJ3ODQSDUWLDOO\E\LWVRZQHIIRUWVZRUNLQJZLWK
          GGAM       developed the Marketing Plan partially by its own efforts working with
           0U Klebanow
          Mr.    .OHEDQRZ and DQGSDUWLDOO\  WKURXJK the
                                    partially through    WKH Management
                                                              0DQDJHPHQW Team
                                                                             7HDP of
                                                                                    RI the
                                                                                        WKH 6RODLUH
                                                                                             Solaire.  ,Q
                                                                                                        In
           DQ\HYHQWXQGHUWKHFRQWUDFWXDOVWUXFWXUHWKH0DUNHWLQJ3ODQPXVWEHDWWULEXWHG
          any    event, under the contractual structure, the Marketing Plan must be attributed
           WRWKHHIIRUWVRI**$0
          to   the efforts of GGAM.
           



1875HVSRQGHQWV
     Respondents'&ORVLQJ$UJXPHQWDWVOLGHHWVHT
                  Closing Argument at slide 75 et seq.

188 .OHEDQRZ'HFODUDWLRQDWSDUD
     Klebanow Declaration at para. 98.

189.RR6XSSOHPHQWDO'HFODUDWLRQDWSDUDV±
     Koo Supplemental Declaration at paras. 10 —11.



                                                          
                                                          73

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 75 of 139




     7KH
     207. The 7ULEXQDO
                Tribunal finds ILQGV theWKH arguments
                                               DUJXPHQWV of    RI the
                                                                    WKH Respondents
                                                                           5HVSRQGHQWV unconvincing.
                                                                                               XQFRQYLQFLQJ ,W    It LV
                                                                                                                          is
          FRQWUDGLFWRU\WRDWWULEXWHWKHGHIHFWVRIWKH%XVLQHVV3ODQRUWKH0DUNHWLQJ3ODQ
          contradictory      to attribute the defects of the Business Plan or the Marketing Plan
          WR GGAM,
          to  **$0 and   DQG at DW the
                                        WKH same
                                              VDPH time,
                                                        WLPH toWR argue
                                                                      DUJXH that
                                                                                WKDW GGAM
                                                                                        **$0 had  KDG OLWWOH
                                                                                                          little orRU noQR
          LQYROYHPHQWLQWKHLUGHYHORSPHQW
          involvement in their development.
          
     $VUHJDUGVWKHODFNRIVXIILFLHQWGHWDLORQWKHLQWHUQDWLRQDOPDVVPDUNHWVHJPHQW
     208. As regards the lack of sufficient detail on the international mass-market segment
          DQGWKH9,3DQGMXQNHWPDUNHWWKHFULWLFLVPLVGLVSXWHGE\WKH&ODLPDQWVZKR
          and  the VIP and junket market, the criticism is disputed by the Claimants who
          QRWHWKDWWKHSODQGLVFXVVHGPDUNHWLQJVWUDWHJLHVWRDWWUDFWSUHPLXPDQGMXQNHW
          note  that the plan discussed marketing strategies to attract premium and junket
          RSHUDWRUV and
          operators    DQG addressed
                               DGGUHVVHG issues
                                               LVVXHV such
                                                         VXFK asDV table
                                                                     WDEOH games,
                                                                              JDPHV niche
                                                                                         QLFKH marketing,
                                                                                                 PDUNHWLQJ player
                                                                                                                  SOD\HU
          DFTXLVLWLRQHWF7KH&ODLPDQWVKDYHDOVRH[SODLQHGWKDW9,3DQGSUHPLXPPDVV
          acquisition,    etc. The Claimants have also explained that VIP and premium mass
          PDUNHWLQJ of
          marketing     RI aD new
                                QHZ FDVLQR      VKRXOG take
                                       casino should         WDNH LQWR  DFFRXQW aD UDPS
                                                                   into account          ramp up XS period
                                                                                                      SHULRG LH   LW is
                                                                                                                i.e. it   LV
          RQO\DIWHUWKHHVVHQWLDOIDFLOLWLHVDQGVHUYLFHVDUHUXQQLQJVPRRWKO\WKDW9,3DQG
          only  after the essential facilities and services are running smoothly that VIP and
          SUHPLXPPDVVPDUNHWLQJDFWLYLWLHVFDQVZLQJLQWRIXOOJHDU7KLVZRXOGH[SODLQ
          premium     mass marketing activities can swing into full gear. This would explain
          WKH modest
          the  PRGHVW marketing
                          PDUNHWLQJ efforts
                                           HIIRUWV inLQ the
                                                          WKH LQLWLDO  SUHUDPS up
                                                                initial, pre-ramp        XS period.
                                                                                             SHULRG 7KH     7ULEXQDO
                                                                                                        The Tribunal
          DFFHSWV this
          accepts   WKLV H[SODQDWLRQ
                           explanation IRU        WKH lack
                                              for the     ODFN of
                                                                 RI detail
                                                                     GHWDLO onRQ these
                                                                                    WKHVH market
                                                                                            PDUNHW segments,
                                                                                                      VHJPHQWV and   DQG
          UHFDOOVWKDWDVVWDWHGE\0V.RR0U$QGUHDFLDQG0V.RRWRRNUHVSRQVLELOLW\
          recalls that, as stated by Ms. Koo, Mr. Andreaci and Ms. Koo took responsibility
          IRUWKHLUSUHSDUDWLRQ
          for their preparation.
          
     7KH
     209. The 7ULEXQDO
                Tribunal also DOVR notes
                                      QRWHV that,
                                                WKDW as
                                                       DV part
                                                            SDUW of
                                                                   RI the
                                                                       WKH budget
                                                                              EXGJHW UHYLHZ
                                                                                         review, (;&200
                                                                                                    EXCOMM was        ZDV
          SUHVHQWHG with
          presented    ZLWK theWKH VIP
                                      9,3 Marketing
                                             0DUNHWLQJ Plan  3ODQ and
                                                                    DQG the
                                                                           WKH Mass
                                                                                 0DVV Market
                                                                                         0DUNHW andDQG Advertising
                                                                                                          $GYHUWLVLQJ
          3ODQ There
          Plan.   7KHUH is  LV no
                                  QR record
                                        UHFRUG thatWKDW these
                                                            WKHVH plans
                                                                     SODQV HQFRXQWHUHG
                                                                               encountered any   DQ\ criticism
                                                                                                         FULWLFLVP by   E\
          (;&200DWWKDWWLPH
          EXCOMM at that time.
          
     7KH
     210.       FULWLFLVP of
          The criticism        RI the
                                    WKH post-opening
                                           SRVWRSHQLQJ phase SKDVH LVis IRFXVHG
                                                                              focused on  RQ the
                                                                                               WKH lack
                                                                                                     ODFN ofRI proper
                                                                                                                  SURSHU
          PDUNHWLQJ to
          marketing      WR theWKH ORFDO      PDVVPDUNHW A
                                       local mass-market.              $ IHZ      ZHHNV after
                                                                            few weeks          DIWHU opening,
                                                                                                        RSHQLQJ the  WKH
          5HVSRQGHQWV became
          Respondents       EHFDPH alarmed
                                          DODUPHG by E\ the
                                                           WKH shortfall
                                                                 VKRUWIDOO inLQ revenues
                                                                                   UHYHQXHV asDV FRPSDUHG
                                                                                                   compared to     WR the
                                                                                                                       WKH
          SUHRSHQLQJ IRUHFDVW
          pre-opening      forecast, in   LQ particular
                                              SDUWLFXODU in LQ the
                                                                 WKH mass-market
                                                                      PDVVPDUNHW segment.
                                                                                          VHJPHQW In ,Q the
                                                                                                           WKH case
                                                                                                                 FDVH ofRI
          WKDW segment
          that  VHJPHQW the  WKH shortfall
                                    VKRUWIDOO seems
                                                  VHHPV to  WR be
                                                                 EH attributable
                                                                      DWWULEXWDEOH to  WR overestimation
                                                                                            RYHUHVWLPDWLRQ of    RI the
                                                                                                                       WKH
          VWUHQJWK of
          strength   RI the
                         WKH local
                                ORFDO market
                                        PDUNHW by E\ the
                                                         WKH Owners,
                                                               2ZQHUV by E\ GGAM
                                                                                **$0 and   DQG by
                                                                                                 E\ the
                                                                                                      WKH ,QQRYDWLRQ
                                                                                                            Innovation
          *URXSFRQVXOWDQWVWRWKH5HVSRQGHQWVEHIRUH**$0MRLQHGWKH6RODLUH$WWKH
          Group,   consultants to the Respondents before GGAM joined the Solaire. At the
          WLPHRIWKH,32WKH2IIHULQJ&LUFXODUVWDWHG³7KH&RPSDQ\FRQVLGHUVWKH0DVV
          time  of the IPO, the Offering Circular stated: "The Company considers the Mass
          0DUNHWLQWKH3KLOLSSLQHVWREHDQHVWDEOLVKHGJDPLQJPDUNHWDQGEHOLHYHVWKDW
          Market   in the Philippines to be an established gaming market and believes that
          WKH 6RODLUH Manila
          the Solaire    0DQLODproduct
                                      SURGXFW offering,
                                                   RIIHULQJ UHODWLYH
                                                                 relative WRto LWV
                                                                                 its H[LVWLQJ  FRPSHWLWRUV LQ
                                                                                      existing competitors         in WKH
                                                                                                                        the
          3KLOLSSLQHV will
          Philippines,     ZLOO HQDEOH
                                   enable LW  it WR  VHFXUH aD substantial
                                                  to secure          VXEVWDQWLDO shareVKDUH of
                                                                                               RI Philippine
                                                                                                   3KLOLSSLQH Mass 0DVV
                                     
                   customers"19°.7KLVVWDWHPHQWZDVEDVHGRQWKHZRUNRIWKH
          0DUNHWFXVWRPHUV´
          Market                           This statement was based on the work of the ,QQRYDWLRQ          Innovation
          *URXS hired
          Group,   KLUHG by E\ the
                                  WKH Owners.
                                         2ZQHUV ,W     WXUQHG out
                                                      It turned     RXW to
                                                                          WR be
                                                                               EH aD misperception
                                                                                       PLVSHUFHSWLRQ for  IRU UHDVRQV
                                                                                                                 reasons
          XQUHODWHG to
          unrelated    WR **$0¶V          SHUIRUPDQFH LQFOXGLQJ
                            GGAM's performance,                  including the   WKH fact
                                                                                       IDFW that
                                                                                             WKDW the
                                                                                                   WKH 6RODLUH
                                                                                                          Solaire was ZDV
          GHVLJQHGDVDEHVWLQLWVFODVVOX[XU\ILYHVWDUUHVRUWDQGWKXVH[SHQVLYHIRUWKH
          designed    as a best in its class luxury five-star resort, and thus expensive for the


190 &ODLPDQWV
     Claimants'([KLELW&( %ORRPEHUU\2IIHULQJ&LUFXODUGDWHG0D\
                Exhibit CE-8 (Bloomberry Offering Circular dated May 1, 2012)DWSSDQG
                                                                              at pp 10 and 64.



                                                                 
                                                                 74

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 76 of 139




           PDVV market,
          mass    PDUNHW it
                            LW was
                                ZDV of
                                     RI difficult
                                         GLIILFXOW access
                                                    DFFHVV because
                                                            EHFDXVH of
                                                                     RI LQVXIILFLHQW WUDQVSRUWDWLRQ
                                                                         insufficient transportation
           LQIUDVWUXFWXUH  DPHQLWLHV at
           infrastructure, amenities     DW the
                                             WKH 6RODLUH ZHUH LQFRPSOHWH
                                                  Solaire were                 DQG LW
                                                                 incomplete, and        ZDV the
                                                                                    it was   WKH first
                                                                                                  ILUVW
           SURSHUW\WRRSHQLQ(QWHUWDLQPHQW&LW\
          property   to open in Entertainment City.
           
     7KH7ULEXQDOQRWHVWKDWWKHVKRUWIDOOLQWKHPDVVPDUNHWFRQWLQXHGIRUPRUHWKDQ
     211.  The Tribunal notes that the shortfall in the mass market continued for more than
          aD year
              \HDU after
                    DIWHU the
                           WKH termination
                                WHUPLQDWLRQ ofRI the
                                                   WKH MSA
                                                        06$ (including
                                                               LQFOXGLQJ many
                                                                           PDQ\ months
                                                                                   PRQWKV after
                                                                                            DIWHU the
                                                                                                   WKH
           WHUPLQDWLRQRI**$0
          termination    of GGAM),EXWWKDWWKHRWKHUVHJPHQWVZHUHFORVHWRWKHHVWLPDWHG
                                        but that the other segments were close to the estimated
           OHYHORIUHYHQXHVE\-XO\
           level of revenues by July 2013.

     7R
     212.     FRQFOXGH the
          To conclude,    WKH 7ULEXQDO  ILQGV that
                               Tribunal finds     WKDW **$0    IXOILOOHG its
                                                        GGAM fulfilled      LWV obligation
                                                                                 REOLJDWLRQ to
                                                                                              WR prepare,
                                                                                                  SUHSDUH
          WKURXJKWKH0DQDJHPHQW7HDPWKH%XVLQHVVDQG0DUNHWLQJ3ODQVXQGHU&ODXVH
          through   the Management Team, the Business and Marketing Plans under Clause
           of
          2.10  RI the
                    WKH MSA,
                         06$ and,
                                DQG through
                                       WKURXJK the
                                                  WKH Management
                                                       0DQDJHPHQW 7HDP        VWDUWHG to
                                                                        Team, started      WR implement
                                                                                               LPSOHPHQW
          WKHP Regardless
          them.  5HJDUGOHVV ofRI the
                                   WKH criticisms
                                        FULWLFLVPV that
                                                     WKDW have
                                                           KDYH been
                                                                 EHHQ leveled
                                                                        OHYHOHG at
                                                                                  DW the
                                                                                      WKH Business
                                                                                           %XVLQHVV and DQG
          0DUNHWLQJ3ODQVRIWKH6RODLUHLQWKLVDUELWUDWLRQWKHIDFWUHPDLQVWKDWWKH\ZHUH
          Marketing    Plans of the Solaire in this arbitration, the fact remains that they were
                                                                                                  
          SUHSDUHG through
          prepared    WKURXJK the
                               WKH Management
                                    0DQDJHPHQW 7HDP        GLVFXVVHG at
                                                      Team, discussed      DW the
                                                                               WKH (;&200
                                                                                    EXCOMM191,         and
                                                                                                         DQG
          DSSURYHGE\WKHPDQDJHPHQWRIWKH6RODLUHLQFOXGLQJWKH2ZQHUV7KLVE\LWVHOI
          approved    by the management of the Solaire, including the Owners. This by itself
          UHQGHUV  KROORZ
          renders hollow the WKH belated
                                  EHODWHG FULWLFLVP
                                            criticism ofRI the
                                                            WKH Business
                                                                 %XVLQHVV Plan
                                                                             3ODQ and
                                                                                    DQG the
                                                                                         WKH Marketing
                                                                                               0DUNHWLQJ
          3ODQV7KHUHIRUHWKH7ULEXQDOILQGVQRPHULWLQWKH5HVSRQGHQWV¶DUJXPHQWWKDW
          Plans. Therefore, the Tribunal finds no merit in the Respondents' argument that
          **$0 breached
          GGAM       EUHDFKHG LWV   REOLJDWLRQ to
                                 its obligation     WR prepare
                                                         SUHSDUH and
                                                                   DQG implement
                                                                          LPSOHPHQW Business
                                                                                          %XVLQHVV and  DQG
          0DUNHWLQJ3ODQV
          Marketing    Plans.
          
                                 






191-&% &ODLPDQWV¶ Exhibit
    JCB-146/ Claimants'   ([KLELW CE-189,
                                   &( HPDLO RI Mr.
                                            email of   0U French
                                                            )UHQFK to
                                                                    WR Messrs.
                                                                        0HVVUV 6DXQGHUV DQG 6WRQH
                                                                                 Saunders and          GDWHG February
                                                                                                Stone dated   )HEUXDU\ 9,
                                                                                                                        
    
    2013.



                                                           
                                                           75

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 77 of 139




. BREACH
X.      OF                      TO
                           THE OBLIGATION                    ESTABLISH           AND
                                                                                        POLICIES           
         .
    PROCEDURES            (ANNEX A TO
                                              THE MSA)

     Respondents'
    A.     "'<#%;"%&'3:@>8"%&'
                              Arguments

    7KH
    213.        5HVSRQGHQWV submit
         The Respondents           VXEPLW that
                                           WKDW the
                                                 WKH Claimants
                                                       &ODLPDQWV IDLOHG
                                                                      failed to WR establish
                                                                                     HVWDEOLVK policies
                                                                                                  SROLFLHV and
                                                                                                            DQG
         SURFHGXUHVDVUHTXLUHGLQ$QQH[$RIWKH06$
         procedures      as required in Annex A of the MSA.
    
    7R
    214.      WKH Respondents,
         To the      5HVSRQGHQWV "³>W@KH    SUHSDUDWLRQ and
                                       [t]he preparation         DQG LPSOHPHQWDWLRQ
                                                                       implementation of     RI policies
                                                                                                  SROLFLHV and
                                                                                                            DQG
         SURFHGXUHV>ZDV@FULWLFDOIRUWKHVXFFHVVIXORSHUDWLRQRIDQLQWHJUDWHGFDVLQR´
         procedures      [was] critical for the successful operation of an integrated casino"
         VLQFH³>K@DYLQJSROLFLHVDQGSURFHGXUHVWKDWDUHDOUHDG\GUDIWHGDQGZKLFKFDQ
         since   "Waving policies and procedures that are already drafted, and which can
         EH
         be LPSOHPHQWHG
             implemented with   ZLWK certain
                                      FHUWDLQ minor
                                               PLQRU adjustments,
                                                        DGMXVWPHQWV FUHDWHV        HQRUPRXV HIILFLHQFLHV
                                                                          creates enormous          efficiencies
                                                                                                
               is one of the major benefits of hiring a management company"192.
         DQGLVRQHRIWKHPDMRUEHQHILWVRIKLULQJDPDQDJHPHQWFRPSDQ\´
         and

    7KH5HVSRQGHQWV¶IXQGDPHQWDOFRPSODLQWLVWKDW**$0³IDLOHGWR´HLWKHU³KDYH
    215. The Respondents' fundamental complaint is that GGAM "failed to" either "have
         DOUHDG\´ or
         already"      RU "prepare"
                            ³SUHSDUH´ such
                                         VXFK policies
                                                SROLFLHV and DQG procedures
                                                                    SURFHGXUHV "prior
                                                                                     ³SULRU WR
                                                                                               to WKH   FDVLQR
                                                                                                    the casino
                        VXFK   WKDW ³6RODLUH
         opening", such that "Solaire personnel had to develop `from scratch" WKH
         RSHQLQJ´                             SHUVRQQHO       KDG WR  GHYHORS    ³IURP    VFUDWFK´   the
         SROLFLHVV\VWHPVDQGSURFHGXUHVLQKRXVHWREH                DEOHWRRSHUDWHWKH)DFLOLWLHV
         policies, systems, and procedures in-house to be able to operate the Facilities,
                                                     
         ZLWKOLWWOHWRQRLQSXWIURP**$0´
         with   little to no inputfrom GGAM"193          
    
    $FFRUGLQJ
    216. According to    WR the
                              WKH Respondents,
                                   5HVSRQGHQWV theWKH Claimants
                                                          &ODLPDQWV also
                                                                        DOVR "fail[ed]
                                                                                ³IDLO>HG@ WR    SURYLGH any
                                                                                             to provide     DQ\
         JXLGDQFHLQGHYHORSLQJSROLFLHVDQGSURFHGXUHVIRU6RODLUHRULQHQVXULQJWKDW
         guidance      in developing policies and procedures for Solaire or in ensuring that
                                                                                         
         WKHSROLFLHVZHUHLQWHJUDWHGLQWRDFRKHUHQWZRUNDEOHV\VWHP´
         the policies were integrated into a coherent, workable system"194.                  7KH&ODLPDQWV
                                                                                               The Claimants
         SURGXFHGQRHYLGHQFHWKDWVKRZVWKH\³SURYLGHG«LQVLJKWDQGJXLGDQFH´RQWKH
         produced      no evidence that shows they "provided... insight and guidance" on the
                                                                               
         GHYHORSPHQWRISROLFLHVDQGSURFHGXUHVIRUWKH6RODLUH
         development        of policies and procedures for the Solaire195.         
    
    ,QSDUWLFXODU³>ILYH@PRQWKVSULRUWRWKHFDVLQRJUDQGRSHQLQJ**$0VWLOOKDG
    217. In particular, "llive] months prior to the casino grand opening, GGAM still had
         QRW provided
         not  SURYLGHG policies
                             SROLFLHV and
                                       DQG procedures
                                            SURFHGXUHV LQ      SODFHfor
                                                             in place    IRU WKH   FUHGLW and
                                                                              the credit     DQG FROOHFWLRQV
                                                                                                    collections
                          
         GHSDUWPHQW´ 196.
         department"
    
    7KH5HVSRQGHQWVDOVRFRPSODLQWKDW**$0³GHOHJDWHGIXOO\WKHLUREOLJDWLRQWR
    218. The Respondents also complain that GGAM "delegated fully their obligation to
         establish and implement policies and procedures to the Management Team"
         HVWDEOLVKDQGLPSOHPHQWSROLFLHVDQGSURFHGXUHVWRWKH0DQDJHPHQW7HDP´                             197,

         DQG submit
         and   VXEPLW that
                          WKDW such
                                VXFK GHOHJDWLRQ
                                      delegation isLV "not
                                                       ³QRW LQ
                                                               in OLQH ZLWK aD management
                                                                  line with       PDQDJHPHQW FRPSDQ\¶V
                                                                                                    company's




192'HIHQVHDWSDUD/DW'HFODUDWLRQDWSDUD
     Defense at para. 103; Lat Declaration at para. 5.

193'HIHQVHDWSDUD
     Defense at para. 105.

1945HMRLQGHUDWSDUD
     Rejoinder at para. 88.

195 5HMRLQGHUDWSDUD
     Rejoinder at para. 87.

196'HIHQVHDWSDUD7RK'HFODUDWLRQDWSDUD
     Defense at para. 105; Toh Declaration at para. 8.

1975HMRLQGHUDWSDUD
     Rejoinder at para. 84.



                                                            
                                                            76

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 78 of 139




              UHVSRQVLELOLWLHV´ DQG that
              responsibilities" and   WKDW "Mr.
                                            ³0U Razon
                                                  5D]RQ did
                                                         GLG not
                                                              QRW anticipate
                                                                   DQWLFLSDWH WKDW %ORRPEHUU\¶V
                                                                               that Bloomberg's
                                                                                            
              HPSOR\HHVZRXOGEHH[SHFWHGWRGUDIWWKHSROLFLHVDQGSURFHGXUHVLQKRXVH´
              employees would be expected to draft the policies and procedures in-house"198.    

     B.     !78%&'3:@>8"%&'
              Claimants' Arguments

     $FFRUGLQJWRWKH&ODLPDQWV**$0GHYHORSHGWKHQHFHVVDU\RSHUDWLQJSROLFLHV
     219. According to the Claimants, GGAM developed the necessary operating policies
                         
          DQGSURFHGXUHV
          and procedures199.  ,QSDUWLFXODU**$0VDWLVILHGLWVREOLJDWLRQVUHTXLUHGXQGHU
                                In particular, GGAM satisfied its obligations required under
          $QQH[$RIWKH06$
          Annex  A of the MSA:
     
           D  GGAM
          (a)  **$0 worked
                         ZRUNHG on RQ systems,
                                        V\VWHPV policies
                                                  SROLFLHV and
                                                            DQG procedures
                                                                 SURFHGXUHV ("SP&Ps")
                                                                                ³H'´  relating
                                                                                             UHODWLQJ
               WR time
               to  WLPH and
                         DQG attendance,
                                DWWHQGDQFH training,
                                              WUDLQLQJ sales
                                                         VDOHV LQFHQWLYH  SROLF\ code
                                                                incentive policy,     FRGH of
                                                                                            RI good
                                                                                                JRRG
               EHKDYLRU HPSOR\HH
               behavior,                 PDQXDO shuttle
                          employee manual,         VKXWWOH service,
                                                             VHUYLFH performance
                                                                       SHUIRUPDQFH management,
                                                                                       PDQDJHPHQW
                                                                                   
               HPSOR\HHGLVFRXQWSDUNLQJSULYLOHJHDQGFKLOGFDUHFHQWHU
               employee   discount, parking privilege, and child care center2°°.
               
           E  GGAM
          (b)  **$0 also
                        DOVR completed
                                FRPSOHWHG an
                                            DQ 63
                                                SP&P 3 on
                                                        RQ internal
                                                            LQWHUQDO controls,
                                                                      FRQWUROV and
                                                                                 DQG submitted
                                                                                      VXEPLWWHG IXOO
                                                                                                  full
                                                                       
               ILQDQFHSURFHGXUHVWRWKH(;&200IRUUHYLHZ
               finance  procedures to the EXCOMM for review2°1.

               F  GGAM
              (c)  **$0 also
                           DOVR completed
                                 FRPSOHWHG aD 6\VWHP
                                                System ofRI ,QWHUQDO &RQWURO evidencing
                                                             Internal Control   HYLGHQFLQJ
                                                                                  
                   FRPSOLDQFHZLWKWKH06$
                   compliance               DVDVVHVVHGE\WKH&ODLPDQWV¶H[SHUWV
                              with the MSA (as assessed by the Claimants' experts)2°2.

     
     C.       %!='7'#$&9":7
              Analysis            >%!
                       of the Tribunal

     7KH7ULEXQDOILUVWQRWHVWKDW
     220. The Tribunal first notes that (as   DVLQUHVSHFWRIRWKHUREOLJDWLRQVWKDW**$0KDG
                                                  in respect of other obligations that GGAM had
          WR discharge
          to  GLVFKDUJH through
                           WKURXJK the
                                     WKH Management
                                          0DQDJHPHQW 7HDP   Team), the
                                                                        WKH fact
                                                                             IDFW that
                                                                                    WKDW the
                                                                                          WKH policies
                                                                                                SROLFLHV and
                                                                                                          DQG
          SURFHGXUHVZHUHSUHSDUHGWKURXJKWKH0DQDJHPHQW7HDPKHDGHGE\0U)UHQFK
          procedures    were prepared through the Management Team headed by Mr. French
          ZDV sufficient
          was   VXIILFLHQW IRU  WKH discharge
                              for the   GLVFKDUJH of  RI GGAM's
                                                           **$0¶V obligations.
                                                                         REOLJDWLRQV  7KHUH
                                                                                            There wasZDV no
                                                                                                           QR
          REOLJDWLRQ IRU
          obligation          **$0 to
                         for GGAM       WR prepare
                                            SUHSDUH policies
                                                         SROLFLHV and
                                                                     DQG procedures
                                                                            SURFHGXUHV separately
                                                                                            VHSDUDWHO\ and
                                                                                                          DQG
          LQGHSHQGHQWO\
          independently IURP      WKH Management
                             from the    0DQDJHPHQW 7HDP Team.  Per
                                                                      3HU the
                                                                            WKH MSA,
                                                                                  06$ GGAM
                                                                                           **$0 was  ZDV to
                                                                                                           WR
          SHUIRUPLWVREOLJDWLRQVWKURXJKWKH0DQDJHPHQW7HDP
          perform   its obligations through the Management Team.
     
     7KH
     221.       7ULEXQDO also
          The Tribunal     DOVR notes
                                 QRWHV that,
                                        WKDW LQ UHVSHFW of
                                               in respect    RI timing,
                                                                 WLPLQJ the
                                                                           WKH Respondents
                                                                                5HVSRQGHQWV assert
                                                                                                 DVVHUW that,
                                                                                                         WKDW
          ³WKHVH policies
          "these   SROLFLHV and
                               DQG procedures
                                    SURFHGXUHV need QHHG WR
                                                             to EH
                                                                  be LQ   SODFH prior
                                                                       in place      SULRU WR
                                                                                             to WKH  FDVLQR
                                                                                                 the casino
                     
          RSHQLQJ´ . The
          opening"2°3     7KH Respondents
                                5HVSRQGHQWV fail
                                                IDLO to
                                                      WR cite
                                                          FLWH any
                                                                DQ\ clause
                                                                     FODXVH of
                                                                              RI the
                                                                                  WKH MSA
                                                                                       06$ in LQ support
                                                                                                   VXSSRUWRI
                                                                                                           of
          WKLVSRVLWLRQQRUKDVLWEHHQSRLQWHGRXWZKLFKLIDQ\SROLFLHVZHUHDOOHJHGO\
          this position, nor has it been pointed out which, if any, policies, were allegedly



1985HMRLQGHUDWSDUD
    Rejoinder at para. 85.

1995HSO\DWSDUD.DURXO
    Reply at para. 36; Karoul &0DFRPEHU5HSRUWDWSDUD±/XFDV5HSRUWDWSDUD
                                Macomber Report at para. 150 — 153, 166; Lucas Report at para. 28.

2c*.DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD
              Macomber Report at para. 174.
201

    ,ELG
     Ibid.

2°2 .DURXO
     Karoul &0DFRPEHU5HSRUWDWSDUD
              Macomber Report at para. 175.

203 6HH'HIHQVHDWSDUD/DW'HFODUDWLRQDWSDUD
     See Defense at para. 103; Lat Declaration at para. 5.



                                                              
                                                              77

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 79 of 139




             ODWHLQWKHLUSUHSDUDWLRQ
             late in their preparation, or    RUKRZWKDW     DIIHFWHGRUSUHMXGLFHGWKHSHUIRUPDQFHRI
                                                  how that affected        or prejudiced the performance of
             WKH6RODLUH:LWKRXWVXFKHYLGHQFHLWLVLPSRVVLEOHWRILQGDEUHDFKPXFKOHVVD
             the  Solaire. Without such evidence it is impossible to find a breach, much less a
             PDWHULDOEUHDFK:LWQHVVWHVWLPRQ\VKRZVWKDWPRVWRIWKHSROLFLHVZHUHLQSODFH
             material   breach. Witness testimony shows that most of the policies were in place
             EHIRUHRSHQLQJ7KXVLQKLVGHFODUDWLRQ0U/DWDZLWQHVVIRUWKH5HVSRQGHQWV
             before  opening. Thus, in his declaration, Mr. Lat, a witness for the Respondents,
             DIILUPHGWKDW³:HKDYHVRIDUGUDIWHGDERXWSROLFLHVDQGSURFHGXUHVPRVWRI
             affirmed    that "We have so far drafted about 80 policies and procedures, most of
             WKRVH ZHUH prepared
             those were       SUHSDUHG E\by XV  GXULQJ the
                                               us during      WKH pre-opening
                                                                    SUHRSHQLQJ period,
                                                                                     SHULRG all
                                                                                               DOO of
                                                                                                    RI which
                                                                                                        ZKLFK areDUH
                                            
                          implemented"204.$WWKH
             FXUUHQWO\LPSOHPHQWHG´
             currently                           At the /LDELOLW\+HDULQJ0U
                                                          Liability Hearing Mr. /DWFRQILUPHGWKDW
                                                                                        Lat confirmed that the     WKH
                                                                                                          
             SROLFLHV prepared
             policies   SUHSDUHG underXQGHU GGAM's
                                               **$0¶V management
                                                            PDQDJHPHQW are     DUH currently
                                                                                     FXUUHQWO\ in
                                                                                                 LQ use
                                                                                                      XVH 205 . The
                                                                                                                  7KH
             0LQXWHVRIWKH:HHNO\/HDGHUVKLS7HDP0HHWLQJVDOVRFRQILUPWKDWSROLFLHVRQ
             Minutes    of the Weekly Leadership Team Meetings also confirm that policies on
             ILQDQFH   JDPLQJ controls,
             finance, gaming          FRQWUROV human
                                                 KXPDQ resources,
                                                           UHVRXUFHV etc.HWF were
                                                                                 ZHUH being
                                                                                        EHLQJ prepared
                                                                                                SUHSDUHG in LQ the
                                                                                                                   WKH
             FRXUVH of
             course    RI 2012
                             andDQG early
                                           HDUO\ 2013,
                                                    were
                                                           ZHUH FRPPHQWHG
                                                                    commented on     RQ by
                                                                                          E\ the
                                                                                              WKH principals
                                                                                                    SULQFLSDOV of  RI
                        ,
                       206
             **$0  and
             GGAM              DQG were
                                      ZHUH UHYLHZHG
                                            reviewed at   DW aD high
                                                                  KLJK level
                                                                         OHYHO ofRI the
                                                                                      WKH management
                                                                                           PDQDJHPHQW of   RI theWKH
                      
             6RODLUH
             Solaire207 LQFOXGLQJ
                           including the WKH (;&200
                                               EXCOMM and       DQG Mr.
                                                                      0U Razon
                                                                            5D]RQ IRU    PDMRU policies.
                                                                                      for major     SROLFLHV 7KH
                                                                                                                  The
             5HVSRQGHQWV make
             Respondents         PDNH noQR complaints
                                             FRPSODLQWV about
                                                             DERXW theWKH substance
                                                                              VXEVWDQFH ofRI the
                                                                                               WKH policies
                                                                                                     SROLFLHV andDQG
             SURFHGXUHVWKDWZHUHSUHSDUHGE\WKH0DQDJHPHQW7HDPDQGDUHLQSODFH
             procedures      that were prepared by the Management Team and are in place.
             
        222. The 7ULEXQDO
        7KH                FRQFOXGHV that
                   Tribunal concludes        WKDW the
                                                    WKH members
                                                         PHPEHUV of  RI the
                                                                          WKH Management
                                                                                0DQDJHPHQW Team7HDP appointed
                                                                                                         DSSRLQWHG
             RU UHFUXLWHGE\
             or  recruited by GGAM **$0 and DQG the
                                                  WKHSULQFLSDOV
                                                       principals of  RI GGAM
                                                                          **$0EURXJKW
                                                                                     brought toWR the
                                                                                                   WKH table
                                                                                                        WDEOH their
                                                                                                                 WKHLU
             NQRZOHGJHRISROLFLHVDQGSURFHGXUHVIURPWKHLUSUHYLRXVZRUNH[SHULHQFHDQG
             knowledge of policies and procedures from their previous work experience, and
             FRQWULEXWHGLWWRWKHSUHSDUDWLRQRIWKRVHSROLFLHVDQGSURFHGXUHVIRUWKH6RODLUH
             contributed      it to the preparation of those policies and procedures for the Solaire,
             IRU WKH most
             for the   PRVW partSDUW before
                                       EHIRUH the
                                                WKH casino
                                                     FDVLQR opened.
                                                               RSHQHG No 1R evidence
                                                                                HYLGHQFH suggests
                                                                                            VXJJHVWV that
                                                                                                        WKDW those
                                                                                                                WKRVH
             SROLFLHVDQGSURFHGXUHVWKDWZHUHSUHSDUHGE\WKH0DQDJHPHQW7HDPZHUHQRW
             policies   and procedures that were prepared by the Management Team were not
             FRPSUHKHQVLYH and
             comprehensive         DQG competent.
                                         FRPSHWHQW As $V aD result,
                                                                 UHVXOW the
                                                                          WKH 7ULEXQDO
                                                                                Tribunal ILQGV    EDVHG on
                                                                                           finds, based     RQ theWKH
             HYLGHQFH
             evidence LQ in theWKH record,
                                     UHFRUG that
                                              WKDW **$0
                                                     GGAM IXOILOOHG        LWV contractual
                                                                 fulfilled its   FRQWUDFWXDO obligations
                                                                                                REOLJDWLRQV withZLWK
             UHJDUG to
             regard    WR policies
                            SROLFLHV and
                                        DQG procedures
                                              SURFHGXUHV and, DQG therefore,
                                                                      WKHUHIRUH the
                                                                                    WKH Respondents
                                                                                          5HVSRQGHQWV had KDG no  QR
             JURXQGV to
             grounds    WR terminate
                              WHUPLQDWH the
                                          WKH MSA
                                                06$ on RQ account
                                                            DFFRXQW of RI the
                                                                             WKH Claimants'
                                                                                  &ODLPDQWV¶ IDLOXUH
                                                                                                failure toWR IXOILOO
                                                                                                               fulfill
             VXFKREOLJDWLRQV
             such  obligations.
    
                                               






2°4 /DW'HFODUDWLRQDWSDUD HPSKDVLVDGGHGE\WKH7ULEXQDO
     Lat Declaration at para. 7 (emphasis   added by the Tribunal).

205 7UDQVFULSW 2FWREHU
     Transcript (October 21)DWSOLQHV±
                              at p 63, lines 2 —11.

206 6HH62&([KLELW
     See SOC, Exhibit 28.

207 6HHWKH62&([KLELWVDQG
     See the SOC, Exhibits 26, 27 and 30.



                                                                
                                                                78

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 80 of 139




. BREACH
XI.          OF        CLAUSE     *
                                                 23 OF067$1'$5'2)&$5(1
                                                           THE MSA ("STANDARD OF CARE")
      
         Respondents'
        A.       "'<#%;"%&'3:@>8"%&'Arguments
 
        7KH
        223.           5HVSRQGHQWV¶ claim
               The Respondents'               FODLP IRU    EUHDFK of
                                                        for breach     RI the
                                                                           WKH standard
                                                                                VWDQGDUG ofRI FDUH
                                                                                                care LV
                                                                                                       is LQWHUWZLQHG
                                                                                                          intertwined with  ZLWK
               WKHLUDUJXPHQWVRIEUHDFKRIRWKHUREOLJDWLRQVE\WKH&ODLPDQWVLQSDUWLFXODUWKH
               their    arguments of breach of other obligations by the Claimants, in particular the
               REOLJDWLRQV to
               obligations          WR prepare
                                         SUHSDUH policies
                                                      SROLFLHV and
                                                                  DQG procedures,
                                                                        SURFHGXUHV and DQG business
                                                                                                EXVLQHVV and
                                                                                                            DQG marketing
                                                                                                                   PDUNHWLQJ
               SODQV7KH5HVSRQGHQWVDUJXHWKDWHYHQLIWKH&ODLPDQWVSUHSDUHGVXFKSROLFLHV
               plans.     The Respondents argue that, even if the Claimants prepared such policies
               DQG procedures
               and     SURFHGXUHV or     RU such
                                              VXFK plans,
                                                      SODQV they
                                                               WKH\ failed
                                                                      IDLOHG to
                                                                               WR meet
                                                                                   PHHW the
                                                                                          WKH standard
                                                                                                VWDQGDUG of
                                                                                                           RI care
                                                                                                               FDUH inLQ their
                                                                                                                            WKHLU
               SUHSDUDWLRQRULPSOHPHQWDWLRQ
               preparation         or implementation.
               
        $FFRUGLQJWRWKH5HVSRQGHQWV³7KHSUREOHPKHUHLVQ¶WZKHUHWKHSROLFLHVDQG
        224.   According to the Respondents, "The problem here isn't where the policies and
               SURFHGXUHVDUHFRPLQJIURPLW¶VWKHODFNRI**$0LQYROYHPHQWH[HUFLVHRID
               procedures          are coming from, it's the lack of GGAM involvement, exercise of a
               VWDQGDUGRIFDUHWKDWLVH[SHFWHGLQWKHFUHDWLRQRIWKHVHSROLFLHVDQGSURFHGXUHV
               standard        of care that is expected in the creation of these policies and procedures
               LQ
                in aD UDWLRQDO
                        rational way   ZD\ and       in aD harmonized
                                               DQG LQ                       ZD\´   The
                                                             KDUPRQL]HG way"208.          7KH Respondents
                                                                                                  5HVSRQGHQWV UHODWH
                                                                                                                    relate theWKH
               EUHDFK of
               breach       RI this
                                  WKLV obligation
                                         REOLJDWLRQ to   WR the
                                                              WKH IDFW   WKDW certain
                                                                    fact that     FHUWDLQ parts
                                                                                            SDUWV of
                                                                                                    RI the
                                                                                                        WKH Business
                                                                                                             %XVLQHVV and   DQG
               0DUNHWLQJ         3ODQV    ZHUH    SODJLDUL]HG    IURP   RWKHU  SODQV
               Marketing Plans were plagiarized from other plans, consultants were hired to   FRQVXOWDQWV   ZHUH    KLUHG   WR
               SUHSDUH them,
               prepare        WKHP the  WKH Business
                                                 %XVLQHVV Plan3ODQ failed
                                                                        IDLOHG toWR establish
                                                                                      HVWDEOLVK appropriate
                                                                                                    DSSURSULDWH business
                                                                                                                      EXVLQHVV
               LQIUDVWUXFWXUH
               infrastructure, and      DQG the
                                               WKH Claimants
                                                     &ODLPDQWV didGLG not
                                                                         QRW market
                                                                               PDUNHW the
                                                                                         WKH 6RODLUH   YLJRURXVO\ in
                                                                                              Solaire vigorously          LQ the
                                                                                                                              WKH
               LQWHUQDWLRQDO
               international mass     PDVV market.
                                               PDUNHW  For
                                                            )RU the
                                                                  WKH Respondents,
                                                                       5HVSRQGHQWV the  WKH Business
                                                                                                %XVLQHVV and
                                                                                                            DQG Marketing
                                                                                                                  0DUNHWLQJ
               3ODQV were
               Plans      ZHUH merely
                                     PHUHO\ strategic
                                                  VWUDWHJLF overview
                                                               RYHUYLHZ documents
                                                                             GRFXPHQWV without
                                                                                             ZLWKRXW keyNH\ performance
                                                                                                               SHUIRUPDQFH
               REMHFWLYHV and
               objectives,         DQG without
                                          ZLWKRXW adequate
                                                       DGHTXDWH financial
                                                                    ILQDQFLDO LQIRUPDWLRQ
                                                                                 information or   RU benchmarks
                                                                                                      EHQFKPDUNV against
                                                                                                                        DJDLQVW
               ZKLFKWRPHDVXUHVXFFHVVRUIDLOXUHDVUHTXLUHGE\WKHVWDQGDUGRIFDUH
               which      to measure success or failure as required by the standard of care.
      
        B. Claimants'
               !78%&'3:@>8"%&'
                                   Arguments
 
        7KH
        225.           &ODLPDQWV assert
               The Claimants             DVVHUW that
                                                   WKDW GGAM
                                                         **$0 GHYHORSHG
                                                                     developed an   DQ appropriate
                                                                                        DSSURSULDWH business
                                                                                                        EXVLQHVV plan
                                                                                                                     SODQ that
                                                                                                                             WKDW
               IROORZHG
               followed prudentSUXGHQW LQGXVWU\         SUDFWLFH and
                                             industry practice        DQG satisfied
                                                                            VDWLVILHG the
                                                                                        WKH UHTXLVLWH  VWDQGDUG of
                                                                                             requisite standard        RI care.
                                                                                                                           FDUH
               $V UHJDUGV
               As                   WLPLQJ the
                      regards timing,            WKH Claimants
                                                       &ODLPDQWV UHFDOO      WKDW GGAM
                                                                      recall that    **$0 "began³EHJDQ developing
                                                                                                            GHYHORSLQJ WKH  the
               %XVLQHVV3ODQDQGVKDULQJGHWDLOHGGUDIWVZLWKWKH2ZQHUVDVVRRQDVLWDUULYHG
               Business       Plan and sharing detailed drafts with the Owners as soon as it arrived
                                                                                                              
               DW6RODLUHLQODWHPRUHWKDQPRQWKVSULRUWRWKH2SHQLQJ´
               at  Solaire, in late 2011, more than 13 months prior to the Opening"2°9.                           
        
        $FFRUGLQJ
        226.   According to        WR the
                                        WKH Claimants,
                                               &ODLPDQWV they WKH\ FRPPXQLFDWHG
                                                                       communicated the     WKH Business
                                                                                                   %XVLQHVV Plan
                                                                                                               3ODQ to  WR the
                                                                                                                              WKH
               5HVSRQGHQWVDQGWKH6RODLUH¶VPDQDJHPHQWGXULQJLWVGHYHORSPHQW$VHDUO\DV
               Respondents           and the Solaire's management during its development. As early as
               ³-DQXDU\´**$0³EHJDQWRFLUFXODWHGHWDLOHGGUDIWVRIWKH%XVLQHVV3ODQ
               "January        2012", GGAM "began to circulate detailed drafts of the Business Plan
               WR
                to, andDQG discuss
                                GLVFXVV financial
                                              ILQDQFLDO projections
                                                             SURMHFWLRQV with,
                                                                              ZLWK WKH
                                                                                       the 2ZQHUV¶
                                                                                              Owners' UHSUHVHQWDWLYHV
                                                                                                           representatives,
               XQGHUZULWHUV
               underwriters, and        DQG attorneys.
                                                 DWWRUQH\V 7KHVH
                                                                 These LQLWLDO      GUDIWV contained
                                                                           initial drafts      FRQWDLQHG EXVLQHVV
                                                                                                             business and    DQG
 
  
  2087UDQVFULSW 2FWREHU
      Transcript (October 15)DWSOLQH
                              at p 148, line 6.
  
  209 5HSO\DWSDUD6DXQGHUV'HFODUDWLRQDWSDUD)UHQFK'HFODUDWLRQDWSDUD.DURXO
       Reply at para. 74; Saunders Declaration at para. 62; French Declaration at para. 39; Karoul &0DFRPEHU5HSRUW
                                                                                                     Macomber Report
       DWSDUD
       at para. 76.



                                                                     
                                                                     79
  
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 81 of 139




              PDUNHWLQJVHFWLRQVRIWKH%XVLQHVV3ODQWKDWDOVRKDGWREHLQFRUSRUDWHGLQWRWKH
              marketing   sections of the Business Plan that also had to be incorporated into the
              2IIHULQJ
              Offering &LUFXODUIRU%ORRPEHUU\5HVRUWV
                        Circular for Bloomberg Resorts &RUS¶V
                                                            Corp.'s HTXLW\ RIIHULQJ 7KH
                                                                     equity offering.  The 2ZQHUV
                                                                                            Owners
                                                                               
              DQG WKHLU
              and  their UHSUHVHQWDWLYHV
                          representatives UHYLHZHG DQG YHWWHG
                                           reviewed and  vetted WKHVH GUDIWV´  Afterwards
                                                                 these drafts"210. $IWHUZDUGV the
                                                                                                WKH
              5HVSRQGHQWV¶ (;&200
              Respondents'                    ³DFFHSWHG WKH
                                EXCOMM "accepted                ILQDO Business
                                                          the final    %XVLQHVV Plan
                                                                                   3ODQ without
                                                                                            ZLWKRXW
                          
              exception"211.)XUWKHUPRUH**$0FRQWHQGVWKDWLWVXSSOHPHQWHGWKH%XVLQHVV
              H[FHSWLRQ´      Furthermore, GGAM contends that it supplemented the Business
              3ODQZLWKDFRPSUHKHQVLYHVWUDWHJ\GHVLJQHGWRLPSOHPHQWLW
              Plan with a comprehensive strategy designed to implement it.
      
      7KH&ODLPDQWVGLVPLVVDV³TXLEEOHV´WKHGHILFLHQFLHVLGHQWLILHGLQWKHFRQWHQWRI
      227. The Claimants dismiss as "quibbles" the deficiencies identified in the content of
           WKH%XVLQHVV3ODQE\WKH5HVSRQGHQWVLQWKLVDUELWUDWLRQDQGHPSKDVL]HWKDWWKH
           the   Business Plan by the Respondents in this arbitration, and emphasize that the
           %XVLQHVV Plan
           Business      3ODQ constituted
                                 FRQVWLWXWHG aD dynamic
                                                  G\QDPLF document
                                                             GRFXPHQW "designed
                                                                           ³GHVLJQHG WRto EH   DGMXVWHG
                                                                                             be adjusted
                                                                             
           periodically    as warranted by changing circumstances"212.7KH&ODLPDQWVDIILUP
           SHULRGLFDOO\DVZDUUDQWHGE\FKDQJLQJFLUFXPVWDQFHV´                   The Claimants affirm
                                                                  
           WKDWWKH%XVLQHVV3ODQFRQWDLQHGWKHIROORZLQJ
           that   the Business Plan contained the following213:
                    
             D  Abundant
            (a)     $EXQGDQW discussion
                                  GLVFXVVLRQ and
                                               DQG analysis
                                                    DQDO\VLV ofRI the
                                                                    WKH Philippine
                                                                          3KLOLSSLQH gaming
                                                                                        JDPLQJ market,
                                                                                                   PDUNHW
                                                              
                    LQFOXGLQJWKHVSHFLILFVRIWKDWPDUNHW
                    including   the specifics of that market214.
                    
             E
            (b) Key
                   .H\SHUIRUPDQFHREMHFWLYHVDQGLQGLFDWRUVDVZHOODVQHFHVVDU\PHWULFVWR
                         performance objectives and indicators, as well as necessary metrics to
                    PRQLWRUDQGPHDVXUHSHUIRUPDQFHHYHQLILWPD\QRWKDYHODEHOOHGWKHP
                    monitor   and measure performance, even if it may not have labelled them
                            
                    DVVXFK
                    as such215.
                    
                                                                                                 
             F  All
            (c)     $OOWKHILQDQFLDOLQIRUPDWLRQUHTXLUHGXQGHU$QQH[+RIWKH06$
                        the financial information required under Annex H of the MSA216.              
                    
             G  All
            (d)     $OO the
                         WKH essential
                              HVVHQWLDO systems
                                          V\VWHPV required
                                                    UHTXLUHG byE\ the
                                                                     WKH MSA,
                                                                          06$ including
                                                                                   LQFOXGLQJ necessary
                                                                                                QHFHVVDU\
                    VRIWZDUH systems,
                    software   V\VWHPV employee
                                          HPSOR\HH training
                                                      WUDLQLQJ programs,
                                                                 SURJUDPV aD OR\DOW\   FOXE program,
                                                                                 loyalty club    SURJUDP
                    WUDQVSRUWDWLRQ programs,
                    transportation    SURJUDPV and
                                                  DQG use
                                                       XVH of
                                                            RI third
                                                                WKLUG parties
                                                                       SDUWLHV for
                                                                                 IRU advertising,
                                                                                      DGYHUWLVLQJ media
                                                                                                     PHGLD
                                                       
                    SODFHPHQWDQGSXEOLFUHODWLRQV
                    placement    and public relations217.
              
      7KH&ODLPDQWVUHMHFWWKH5HVSRQGHQWV¶FULWLFLVPWKDWWKH0DUNHWLQJ3ODQ
      228. The Claimants reject the Respondents' criticism that the Marketing Plan was                ZDVD
                                                                                                          a
           GLVRUJDQL]HGDVVHPEO\RIGDWDDQGDIILUPWKDWLWZDVEDVHGRQH[WHQVLYHPDUNHW
           disorganized     assembly of data, and affirm that it was based on extensive market
           UHVHDUFK and
           research     DQG customer
                              FXVWRPHU analysis
                                          DQDO\VLV of
                                                     RI the
                                                         WKH ORFDO  PDUNHW commissioned
                                                              local market      FRPPLVVLRQHG for  IRU the
                                                                                                        WKH
           6RODLUH
           Solaire.
           



210
    5HSO\ DW para.
     Reply at   SDUD  &ODLPDQWV¶ Exhibits
                       75; Claimants'   ([KLELWV C-179
                                                  & and
                                                         DQG &
                                                              C-180; 6DXQGHUV 'HFODUDWLRQ at
                                                                      Saunders Declaration  DW paras.
                                                                                                SDUDV 62
                                                                                                         —
                                                                                                            ± 63;
                                                                                                                French
                                                                                                                    )UHQFK
     'HFODUDWLRQDWSDUDVDQG
     Declaration  at paras. 38, 40 and 43.

211
    5HSO\DWSDUD&ODLPDQWV¶([KLELW&
     Reply at para. 75; Claimants' Exhibit C-189.

212
    5HSO\SDUD
     Reply, para. 80.

2136HHDOVR.DURXO
     See also Karoul &0DFRPEHU5HSRUWDWSDUDV±
                         Macomber Report at paras. 67 — 69.

214
    5HSO\DWSDUD
     Reply at para. 77.

215 5HSO\DWSDUD
     Reply at para. 78.

216
    5HSO\DWSDUD
     Reply at para. 79.

2175HSO\DWSDUD
     Reply at para. 80.



                                                           
                                                           80

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 82 of 139




    7KH&ODLPDQWVILQGXQMXVWLILHGWKH5HVSRQGHQWV¶FULWLFLVPRIWKHHQJDJHPHQWRI
    229.  The Claimants find unjustified the Respondents' criticism of the engagement of
          FRQVXOWDQWV by
          consultants     E\ the
                               WKH Claimants.
                                    &ODLPDQWV 7KH      &ODLPDQWV H[SODLQ
                                                    The Claimants                 WKDW the
                                                                        explain that    WKH engagement
                                                                                              HQJDJHPHQW of  RI
          VSHFLDOL]HGFRQVXOWDQWVWRDVVLVWZLWKWKHGHYHORSPHQWRIDPDUNHWLQJVWUDWHJ\LV
          specialized    consultants to assist with the development of a marketing strategy is
         aD normal
             QRUPDO and
                      DQG FRVWHIIHFWLYH      JDPLQJ LQGXVWU\SUDFWLFH
                             cost-effective gaming         industry practice. ,W   GRHV not
                                                                                 It does   QRW show
                                                                                                VKRZ ODFN   RI
                                                                                                        lack of
          WLPH and
         time     DQG attention
                         DWWHQWLRQ to WR the
                                            WKH 6RODLUH
                                                  Solaire by  E\ the
                                                                   WKH Claimants,
                                                                        &ODLPDQWV as  DV argued
                                                                                             DUJXHG by E\ the
                                                                                                             WKH
          5HVSRQGHQWV0RUHRYHUWKH&ODLPDQWVDVVHUWWKDW0U5D]RQDQGWKH(;&200
         Respondents.       Moreover, the Claimants assert that Mr. Razon and the EXCOMM
          ZHUHDZDUHWKDWDSRUWLRQRIWKHPDUNHWLQJVWUDWHJ\ZDVEDVHGRQWKHDQDO\VLVRI
         were    aware that a portion of the marketing strategy was based on the analysis of
         aDFRQVXOWDQW±0U.OHEDQRZ
            consultant — Mr. Klebanow.
          
    7KH&ODLPDQWVDGGUHVVWKH5HVSRQGHQWV¶DUJXPHQWWKDWWKHPDUNHWLQJSODQVZHUH
    230.  The Claimants address the Respondents' argument that the marketing plans were
          PHUHO\ strategic
         merely     VWUDWHJLF overview
                                 RYHUYLHZ documents
                                               GRFXPHQWV with ZLWK vague
                                                                      YDJXH references
                                                                              UHIHUHQFHV toWR the
                                                                                                WKH VIP
                                                                                                      9,3 and
                                                                                                            DQG
          MXQNHWPDUNHWVHJPHQWV7KH&ODLPDQWVH[SODLQWKDWDPDUNHWLQJSODQFDQQHYHU
         junket    market segments. The Claimants explain that a marketing plan can never
          HQFDSVXODWHWKHHQWLUHPDUNHWLQJHIIRUW,WVHUYHVDVDURDGPDSDQGLQWKHFDVH
          encapsulate the entire marketing effort. It serves as a road map and, in the case
          RIWKH6RODLUHLWZDVVXSSOHPHQWHGZLWKRWKHUPDUNHWLQJGRFXPHQWVVXFKDVWKH
         of   the Solaire, it was supplemented with other marketing documents such as the
          PDUNHWLQJ research
         marketing       UHVHDUFK study
                                      VWXG\ ofRI Mr.
                                                    0U Klebanow,
                                                          .OHEDQRZ an  DQ advertising
                                                                              DGYHUWLVLQJ plan,
                                                                                              SODQ aD media
                                                                                                         PHGLD
          FDPSDLJQ strategy,
          campaign      VWUDWHJ\ HWF
                                    etc. 7KH     &ODLPDQWV further
                                           The Claimants        IXUWKHU explain
                                                                         H[SODLQ that
                                                                                    WKDW the
                                                                                          WKH lack
                                                                                               ODFN of
                                                                                                      RI detail
                                                                                                          GHWDLO
          UHODWHG  WR WKH  IRUHLJQ   9,3   DQG  MXQNHW   VHJPHQWV   ZDV  GXH
          related to the foreign VIP and junket segments was due to their belief that   WR WKHLU EHOLHI  WKDW
          WDUJHWHG outreach
         targeted     RXWUHDFK to WR these
                                        WKHVH FXVWRPHUV      VKRXOG not
                                                customers should        QRW begin
                                                                              EHJLQ LPPHGLDWHO\
                                                                                      immediately upon  XSRQ aD
          FDVLQR¶VRSHQLQJLWLVQHFHVVDU\WRPDNHVXUHWKDWWKHIDFLOLWLHVDUHRSHUDWLQJDW
          casino's   opening; it is necessary to make sure that the facilities are operating at
          WKH OHYHO
         the          WKDW such
               level that    VXFK FXVWRPHUV
                                    customers would ZRXOG H[SHFW
                                                             expect. 7KH    &ODLPDQWV point
                                                                       The Claimants      SRLQW out
                                                                                                  RXW that
                                                                                                       WKDW the
                                                                                                             WKH
          5HVSRQGHQWV only
         Respondents         RQO\ GLVFXVV
                                     discuss aD PowerPoint
                                                     3RZHU3RLQW presentation
                                                                     SUHVHQWDWLRQ andDQG not
                                                                                             QRW the
                                                                                                   WKH actual
                                                                                                         DFWXDO
          0DUNHWLQJ3ODQ
         Marketing      Plan.
          
    7KH&ODLPDQWVDUJXHWKDWWKH\GLGQRWSXUVXHYLJRURXVO\WKHLQWHUQDWLRQDOPDVV
    231.  The Claimants argue that they did not pursue vigorously the international mass
          PDUNHWEHFDXVHWKHORFDOPDVVPDUNHWZDVUHODWLYHO\LQH[SHQVLYHWRDWWUDFWDQG
         market     because the local mass market was relatively inexpensive to attract and
          WKDWWKH6RODLUHDVDQHZFDVLQRQHHGHGDUDPSXSSHULRGEHIRUHSXUVXLQJWKH
         that   the Solaire, as a new casino, needed a ramp-up period before pursuing the
          LQWHUQDWLRQDO   PDVVPDUNHW segment.
          international mass-market           VHJPHQW 7KH     &ODLPDQWV submit
                                                          The Claimants       VXEPLW that
                                                                                       WKDW their
                                                                                             WKHLU marketing
                                                                                                    PDUNHWLQJ
          VWUDWHJ\ZDVSODQQHGDFFRUGLQJO\
         strategy    was planned accordingly.
          
    $FFRUGLQJWRWKH&ODLPDQWVWKH5HVSRQGHQWV¶EHODWHGIRFXVRQWKHLQWHUQDWLRQDO
    232. According to the Claimants, the Respondents' belated focus on the international
          PDVV market
         mass     PDUNHW LV   GXH to
                            is due   WR their
                                          WKHLU ODWH UHDOL]DWLRQ that
                                                 late realization    WKDW the
                                                                           WKH 6RODLUH ZDV not
                                                                                Solaire was     QRW designed,
                                                                                                     GHVLJQHG
          ORFDWHG
          located orRU equipped
                        HTXLSSHG to WR attract
                                          DWWUDFW the
                                                   WKH local
                                                        ORFDO mass
                                                               PDVV market.
                                                                      PDUNHW 7KH   XQGHUSHUIRUPDQFH LQ
                                                                                The underperformance          in
          WKDW segment
         that   VHJPHQW UHIOHFWV     WKH Owners'
                            reflects the     2ZQHUV¶ overly
                                                         RYHUO\ optimistic
                                                                  RSWLPLVWLF prediction
                                                                               SUHGLFWLRQ ofRI the
                                                                                                 WKH 6RODLUH¶V
                                                                                                      Solaire's
          DELOLW\WRDWWUDFWWKHORFDOPDVVPDUNHWUDWKHUWKDQDPDUNHWLQJIDLOXUHRI**$0
         ability   to attract the local mass market rather than a marketing failure of GGAM.
          7KH&ODLPDQWVSRLQWRXWWKDWSRRUORFDOPDVVPDUNHWSHUIRUPDQFHPHDQWWKDWWKH
          The Claimants point out that poor local mass-market performance meant that the
          9,3 and
         VIP     DQG junket
                       MXQNHW segments
                                 VHJPHQWV performed
                                               SHUIRUPHG relatively
                                                               UHODWLYHO\ better
                                                                            EHWWHU than
                                                                                    WKDQ the
                                                                                           WKH Respondents
                                                                                                 5HVSRQGHQWV
          H[SHFWHG
          expected, withZLWK gross
                                JURVV gaming
                                         JDPLQJ revenue
                                                     UHYHQXH exceeding
                                                                 H[FHHGLQJ the
                                                                              WKH 35%
                                                                                     expected
                                                                                           H[SHFWHG by E\ the
                                                                                                             WKH
          2ZQHUV7KH&ODLPDQWVDGGWKDWLWZDVLQOLJKWRIWKHVHXQPHWH[SHFWDWLRQVWKDW
         Owners.     The Claimants add that it was in light of these unmet expectations that
          WKH\  WHUPLQDWHG
         they terminated the     WKH MSA,
                                       06$ since
                                                 VLQFH they
                                                         WKH\ would
                                                                ZRXOG owe
                                                                         RZH GGAM
                                                                                **$0 higher
                                                                                           KLJKHU fees
                                                                                                     IHHV than
                                                                                                           WKDQ
          DQWLFLSDWHG
         anticipated.


                                                          
                                                          81

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 83 of 139





        )LQDOO\WKH&ODLPDQWVDUJXHWKDWXQGHUSHUIRUPDQFHRIWKHPDVVPDUNHWVHJPHQW
        233. Finally, the Claimants argue that underperformance of the mass-market segment
             FRXOGQRWEHDEDVLVIRUWKHWHUPLQDWLRQRIWKH06$WKH06$SURYLGHGWKDWLW
             could  not be a basis for the termination of the MSA; the MSA provided that it
             FRXOG not
             could   QRW be
                          EH terminated
                              WHUPLQDWHG for
                                           IRU failure
                                                IDLOXUH to
                                                         WR meet
                                                             PHHW the
                                                                    WKH performance
                                                                         SHUIRUPDQFH standards
                                                                                         VWDQGDUGV atDW least
                                                                                                          OHDVW
             XQWLO the
             until  WKH fourth
                          IRXUWK year
                                  \HDU of
                                         RI the
                                             WKH 6RODLUH¶V   FRPPHUFLDO operations.
                                                   Solaire's commercial        RSHUDWLRQV Furthermore,
                                                                                               )XUWKHUPRUH
             ILQDQFLDOSHUIRUPDQFHLVQRWDSUR[\
             financial performance is not a proxy for      IRUFRPSOLDQFHZLWKWKH6WDQGDUGRI&DUH
                                                               compliance with the Standard of Care
             DQG in
             and,  LQ any
                       DQ\ case,
                            FDVH the
                                   WKH Respondents
                                        5HVSRQGHQWV didGLG not
                                                              QRW FODLP  XQWLO this
                                                                   claim until    WKLV arbitration
                                                                                        DUELWUDWLRQ that
                                                                                                     WKDW the
                                                                                                            WKH
             6RODLUH¶VILQDQFLDOSHUIRUPDQFHZDVWKHEDVLVIRUWKH06$WHUPLQDWLRQ
             Solaire's financial performance was the basis for the MSA termination.
             
         Analysis
        C.   %!='7'#$&9":7     >%!
                        of the Tribunal

        &ODXVHRIWKH06$SURYLGHVDVIROORZV
        234. Clause 2.5 of the MSA provides as follows.
             
             ³2%/,*$7,2162)**$0
             "2 OBLIGATIONS OF GGAM
             
             &ODXVH6WDQGDUGRI&DUH
             Clause 2.5 Standard of Care
             
             **$0     ZDUUDQWV and
             GGAM warrants        DQG XQGHUWDNHV
                                        undertakes WKDW
                                                      that, LQ SHUIRUPLQJ WKH
                                                             in performing         6HUYLFHV WKURXJK
                                                                              the Services   through WKH
                                                                                                      the
             0DQDJHPHQW7HDPLWVKDOOXVHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRFRPSO\ZLWK
             Management       Team, it shall use commercially reasonable efforts to comply with
             WKHIROORZLQJZKLFKVKDOOEHFROOHFWLYHO\UHIHUUHGWRDVWKH³6WDQGDUGRI&DUH´
             thefollowing, which shall be collectively referred to as the "Standard of Care":
             
               D  It
              (a)   ,W shall
                        VKDOO exercise
                               H[HUFLVH all
                                         DOO WKH VNLOO and
                                              the skill   DQG care
                                                               FDUH UHDVRQDEO\
                                                                     reasonably WR to EH
                                                                                       be H[SHFWHG  RI aD
                                                                                           expected of
                    SURIHVVLRQDOO\ qualified
                   professionally     TXDOLILHG and
                                                   DQG competent
                                                          FRPSHWHQW manager
                                                                      PDQDJHU of  RI casino
                                                                                       FDVLQR and
                                                                                               DQG hotel
                                                                                                    KRWHO
                    IDFLOLWLHV experienced
                   facilities   H[SHULHQFHG LQ  SHUIRUPLQJ work
                                               in performing    ZRUN of
                                                                       RI similar
                                                                           VLPLODU nature
                                                                                    QDWXUH and
                                                                                            DQGscope
                                                                                                VFRSH as
                                                                                                       DV
                    WKH6HUYLFHV  ³3UXGHQW,QGXVWU\3UDFWLFH´
                    the Services ("Prudent      Industry Practice');
           
               E  It
              (b)   ,WDFWVLQWKHKLJKHVWVWDQGDUGVRIEXVLQHVVHWKLFV
                       acts in the highest standards of business ethics;
    
               F  It
              (c)  ,W will
                       ZLOO at
                             DW all
                                 DOO WLPHV  DFW LQ
                                      times act    in WKH
                                                       the EHVW
                                                           best LQWHUHVWV RI WKH
                                                                 interests of       VKDUHKROGHUV of
                                                                               the shareholders   RI
                   >%ORRPEHUU\@DQG>6XUHVWH@DQGWRPD[LPL]HVXFKVKDUHKROGHUV¶YDOXHLQ
                   [Bloomberg]       and [Sureste], and to maximize such shareholders' value in
                   WKHSHUIRUPDQFHRILWVREOLJDWLRQXQGHUWKLV$JUHHPHQWDQGLQDOOGHDOLQJV
                   the performance of its obligation under this Agreement and in all dealings
                   FDUULHGRXWE\LWLQLWVFDSDFLW\XQGHUWKLV$JUHHPHQWDQG
                   carried   out by it in its capacity under this Agreement; and
    
                G  It
               (d)  ,WVKDOO FRPSO\ with
                       shall comply   ZLWK applicable
                                            DSSOLFDEOH3KLOLSSLQH ODZ LQ
                                                       Philippine law   in WKHSHUIRUPDQFH RI WKH
                                                                            the performance of  the
                    6HUYLFHVXQGHUWKLV$JUHHPHQW
                    Services   under this Agreement.
              
              3URYLGHGWKDW**$0¶VREOLJDWLRQWRPHHWWKH6WDQGDUGRI&DUHVHWIRUWKLQWKLV
              Provided  that GGAM's obligation to meet the Standard of Care set forth in this
              &ODXVHVKDOOEHVXEMHFWWR
              Clause 2.5 shall be subject to: (A)$ 2ZQHUV¶IXQGLQJRIWKHDPRXQWVVHWIRUWKLQ
                                                    Owners ' funding of the amounts set forth in
              WKH$QQXDO%XGJHWIRUHDFKRSHUDWLQJ\HDUDQGDVSURYLGHGLQWKLV$JUHHPHQW
              the Annual Budget for each operating year and as provided in this Agreement,
              DQG (B)
              and   % HTXLWDEOHDGMXVWPHQWLQWKHHYHQWRIDQ\)RUFH0DMHXUHFKDQJHLQODZ
                       equitable adjustment in the event of any Force Majeure, change in law,


                                                            
                                                            82

             Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 84 of 139




           RUFKDQJHLQWKHSURYLVLRQVRIWKH3$*&25/LFHQVH,IWKH2ZQHUVGLVDSSURYH
           or  change in the provisions of the PAGCOR License. If the Owners disapprove
           RI any
           of  DQ\ Proposed
                      3URSRVHG Annual
                                    $QQXDO Budget
                                               %XGJHW prepared
                                                          SUHSDUHG E\  by **$0
                                                                             GGAM withZLWK expenditure
                                                                                             H[SHQGLWXUH OHYHOV
                                                                                                             levels
           UHDVRQDEO\UHTXLUHGLQRUGHUWRSURYLGHWKH6HUYLFHVDQG**$0FDQUHDVRQDEO\
           reasonably required in order to provide the Services and GGAM can reasonably
           GHPRQVWUDWHWKDWWKH2ZQHUV¶UHIXVDOWRDSSURYHVXFK3URSRVHG$QQXDO%XGJHW
           demonstrate       that the Owners' refusal to approve such Proposed Annual Budget
           ZLOOKDYHDQDGYHUVH
           will  have an adverse effect HIIHFWRQ**$0¶VDELOLW\WRFRPSO\ZLWKWKLV&ODXVH
                                                 on GGAM's ability to comply with this Clause 2.5,
           WKHQ**$0ZLOOQRWEHLQEUHDFKRIWKHSURYLVLRQRIWKLV&ODXVHWKDWLVVR
           then GGAM will not be in breach of the provision of this Clause 2.5 that is so
           DGYHUVHO\DIIHFWHGE\VXFKGLVDSSURYDO´
           adversely     affected by such disapproval."
           
      $W
      235.      WKH outset,
           At the     RXWVHW the
                                WKH 7ULEXQDO
                                     Tribunal notesQRWHV that
                                                            WKDW the
                                                                  WKH obligation
                                                                         REOLJDWLRQ of
                                                                                      RI the
                                                                                          WKH Claimants
                                                                                               &ODLPDQWV under
                                                                                                             XQGHU
           &ODXVH 2.5
           Clause      of
                            RI the
                                 WKH MSA
                                      06$ LV is anDQ obligation
                                                         REOLJDWLRQ to  WR use
                                                                             XVH ³FRPPHUFLDOO\
                                                                                   "commercially UHDVRQDEOH
                                                                                                       reasonable
           HIIRUWV´ LQ
           efforts"        FRPSO\LQJ with
                       in complying       ZLWK the
                                                 WKH standard
                                                       VWDQGDUG ofRI FDUH  DV defined
                                                                        care as   GHILQHG in
                                                                                            LQ that
                                                                                                WKDW clause.
                                                                                                      FODXVH ,W LV
                                                                                                               It is
           FOHDUIRUWKH7ULEXQDOWKDWWKLVLVHVVHQWLDOO\DEHVWHIIRUWVFODXVHDVXQGHUVWRRGLQ
           clear  for the Tribunal that this is essentially a best efforts clause as understood in
           WKHJDPLQJLQGXVWU\SUDFWLFH
           the  gaming industry practice.
         
      ,W
      236. It LV DOVR FOHDU
               is also            IRU the
                          clear for    WKH 7ULEXQDO
                                             Tribunal that WKDW there
                                                                 WKHUH LV   QR objective
                                                                          is no   REMHFWLYH statement
                                                                                               VWDWHPHQW ofRI the
                                                                                                                WKH
           VWDQGDUGRIFDUHLQWKHJDPLQJLQGXVWU\:KHQWKH7ULEXQDODVNHG0U6DXQGHUV
           standard     of care in the gaming industry. When the Tribunal asked Mr. Saunders,
           WKH&ODLPDQWV¶ZLWQHVVZKHWKHUWKHUHZDVDQREMHFWLYHVWDWHPHQWRIWKHVWDQGDUG
           the Claimants' witness, whether there was an objective statement of the standard
           RI FDUH
           of   care orRU was
                           ZDV LW  MXVW aD matter
                                  it just      PDWWHU of RI personal
                                                              SHUVRQDO NQRZOHGJH
                                                                            knowledge and DQG KRZ     SHRSOH GR
                                                                                                 how people      do
           EXVLQHVV he
           business,     KH replied:
                              UHSOLHG "More
                                         ³0RUH WKH      ODWWHU I, mean,
                                                    the latter.        PHDQ one
                                                                                RQH of
                                                                                     RI WKH
                                                                                         the WKLQJV    DERXW WKH
                                                                                               things about     the
           VWDQGDUG of
           standard      RI care,
                             FDUH LW¶V
                                    it's aD EXVLQHVV
                                             business WKDW     \RX want
                                                          that you      ZDQW WR
                                                                               to EH VXFFHVVIXO and
                                                                                  be successful     DQG WR  PDNH
                                                                                                          to make
                      that's what we've done in our career with other gaming properties"
           PRQH\WKDW¶VZKDWZH¶YHGRQHLQRXUFDUHHUZLWKRWKHUJDPLQJSURSHUWLHV´
           money,                                                                                               218.

           7KH7ULEXQDOSRVHGDVLPLODUTXHVWLRQWRH[SHUW.DURXO³,VWKHUHDQ\REMHFWLYH
           The Tribunal posed a similar question to expert Karoul, "Is there any objective
           PDQLIHVWDWLRQRILQGXVWU\SUDFWLFHRULQGXVWU\VWDQGDUGRIFDUHIRUXVWRORRNWR
           manifestation       of industry practice or industry standard of care for us to look to,
           RULVLWMXVWEDVHGRQO\RQWKHLUH[SHULHQFH"´+HUHSOLHG³,WKLQNDORWRIWKDWLV
           or  is it just based only on their experience?" He replied: "I think a lot of that is
                                              
           EDVHG
           based on       experience «´
                    RQ H[SHULHQFH      ..." 219 ,Q WKH same
                                                   In the    VDPH OLQH    RI TXHVWLRQLQJ
                                                                      line of   questioning by E\ the
                                                                                                   WKH Tribunal,
                                                                                                         7ULEXQDO
           H[SHUW0DFRPEHUDGGHG
           expert Macomber added:

                  ³«\RXQHHGSURFHVVWRFRQWLQXHWRLWHUDWHLGHQWLI\LQJZKDWLVZURQJDQG
                  "...you need process to continue to iterate identifying what is wrong and
                  IL[LQJ WKHP
                 fixing   them. 7KHUH
                                   There LV QRfinancial
                                          is no   ILQDQFLDO ERRN
                                                             book WKDW ,¶P aware
                                                                   that I'm  DZDUH of
                                                                                     RI no
                                                                                          QR objective
                                                                                              REMHFWLYH
                  PHWULF WKDW
                  metric   that I, know
                                    NQRZ of
                                          RI WKDW PHDVXUHVprocess...we
                                               that measures   SURFHVV«ZH have
                                                                              KDYH spent
                                                                                    VSHQW substantial
                                                                                           VXEVWDQWLDO
                  WLPHORRNLQJRYHUWKRXVDQGVRIGRFXPHQWVDQGLWDSSHDUVWRXVWKDW«WKH\
                  time looking over thousands of documents and it appears to us that... they
                  KDGSURFHVV
                  had  process.
         
                 7KDW¶V  ZK\ we
                 That's why    ZH conclude,
                                   FRQFOXGH sir,
                                              VLUperhaps
                                                     SHUKDSV without
                                                              ZLWKRXW WKH PHWULF you'd
                                                                       the metric   \RX¶G like,
                                                                                           OLNH EXW
                                                                                                  but
                 WKDWOHGWRRXUFRQFOXVLRQWKH\QRWRQO\PHWEXWH[FHHGHGWKHVWDQGDUGRI
                 that led to our conclusion they not only met but exceeded the standard of
                                               
                 FDUHLQWKHFDVHRI6RODLUH´
                 care  in the case of Solaire"22°. 
              


2187UDQVFULSW 2FWREHU
    Transcript (October 19)DWSOLQH
                            at p 91, line 19.

2197UDQVFULSW 2FWREHU
    Transcript (October 21)DWSOLQH
                            at p 54, line 15.

220
    7UDQVFULSW 2FWREHU
     Transcript (October 21)DWSOLQH
                             at p 218, line 7.



                                                              
                                                              83

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 85 of 139




     7KH
     237. The 7ULEXQDO
                Tribunal KDV     DOUHDG\ addressed
                             has already        DGGUHVVHG the
                                                             WKH alleged
                                                                   DOOHJHG shortcomings
                                                                             VKRUWFRPLQJV LQ         WKH Business
                                                                                                   in the    %XVLQHVV
          DQG Marketing
          and   0DUNHWLQJ Plans
                              3ODQV and DQG the
                                                WKH Policies
                                                     3ROLFLHV and
                                                                 DQG Procedures.
                                                                       3URFHGXUHV To  7R aD large
                                                                                                  ODUJH H[WHQW   WKH
                                                                                                          extent, the
          JURXQGVDGGXFHGKHUHE\WKH5HVSRQGHQWVRYHUODSZLWKWKRVHDUJXHGXQGHUWKHVH
          grounds    adduced here by the Respondents overlap with those argued under these
          KHDGLQJV The
          headings.     7KH Tribunal
                              7ULEXQDO will ZLOO address
                                                    DGGUHVV here
                                                                KHUH the
                                                                       WKH HQJDJHPHQW
                                                                            engagement of        RI consultants
                                                                                                     FRQVXOWDQWV to  WR
          SUHSDUHWKH%XVLQHVVDQG0DUNHWLQJ3ODQVDQGWKH3ROLFLHVDQG3URFHGXUHVWKH
          prepare   the Business and Marketing Plans, and the Policies and Procedures, the
          SURFHVVIROORZHGLQWKHLUSUHSDUDWLRQDQGHWKLFDOTXHVWLRQVUDLVHGDWWKH/LDELOLW\
          process   followed in their preparation, and ethical questions raised at the Liability
          +HDULQJ
          Hearing.
     
     ,Q
     238.     WKH view
          In the    YLHZ ofRI the
                                WKH 7ULEXQDO
                                        Tribunal, the WKH hiring
                                                           KLULQJ of RI consultants
                                                                          FRQVXOWDQWV to  WR prepare
                                                                                                 SUHSDUH plans
                                                                                                             SODQV orRU
          SURFHGXUHV GRHV
          procedures            QRW show
                         does not      VKRZSHUVH     ODFN of
                                                per se lack     RI care.
                                                                    FDUH In
                                                                           ,Q fact,
                                                                               IDFW it
                                                                                      LW may
                                                                                          PD\ prove
                                                                                                  SURYH otherwise,
                                                                                                           RWKHUZLVH
          WKDWFHUWDLQWDVNVUHTXLUHGVSHFLDOL]HGNQRZOHGJHDQGLWZRXOGKDYHEHHQLQWKH
          that  certain tasks required specialized knowledge and it would have been in the
          EHVWLQWHUHVWVRI5HVSRQGHQWVWKDWFRQVXOWDQWVSURYLGHGH[SHUWLVHIRUWKRVHWDVNV
          best  interests of Respondents that consultants provided expertise for those tasks.
          7KH   5HVSRQGHQWV¶ emphasis
          The Respondents'            HPSKDVLV on   RQ the
                                                          WKH business
                                                                 EXVLQHVV plan
                                                                             SODQ being
                                                                                     EHLQJ prepared
                                                                                                 SUHSDUHG by  E\ the
                                                                                                                    WKH
          &ODLPDQWV ignores
          Claimants     LJQRUHV the
                                   WKH obligation
                                          REOLJDWLRQ that
                                                        WKDW the
                                                               WKH plan
                                                                    SODQ was
                                                                           ZDV to
                                                                                 WR be
                                                                                     EH prepared
                                                                                          SUHSDUHG through
                                                                                                         WKURXJK the
                                                                                                                    WKH
          0DQDJHPHQW 7HDP
          Management        Team; the   WKH contracting
                                              FRQWUDFWLQJ of RI consultants
                                                                   FRQVXOWDQWV through
                                                                                   WKURXJK the  WKH Management
                                                                                                       0DQDJHPHQW
          7HDPZRXOGQRWPHDQWKDWWKLVREOLJDWLRQZDVQRWSHUIRUPHG,QDQ\HYHQWWKH
          Team would not mean that this obligation was not performed. In any event, the
          5HVSRQGHQWVDSSURYHGWKHHPSOR\PHQWRIWKHFRQVXOWDQWV
          Respondents approved the employment of the consultants.
          
     ([SHUWV
     239.             .DURXO and
          Experts Karoul         DQG Macomber,
                                          0DFRPEHU in    LQ replying
                                                                 UHSO\LQJ toWR the
                                                                                  WKH 7ULEXQDO¶V
                                                                                          Tribunal's TXHVWLRQV
                                                                                                           questions,
          HPSKDVL]HG     SURFHVV in
          emphasized process           LQ the
                                           WKH preparation
                                                 SUHSDUDWLRQ of  RI policies
                                                                      SROLFLHV and
                                                                                 DQG the
                                                                                       WKH business
                                                                                              EXVLQHVV plan.
                                                                                                           SODQ 7KH
                                                                                                                   The
          &ODLPDQWVKDYHGHVFULEHGWKHLWHUDWLYHSURFHVVLQWKHSUHSDUDWLRQRIWKHEXVLQHVV
          Claimants     have described the iterative process in the preparation of the business
          SODQ prior
          plan   SULRU to
                        WR the
                            WKH ,32
                                 IPO and  DQG afterwards
                                                 DIWHUZDUGV until
                                                                XQWLO -DQXDU\    "Now
                                                                       January 2013:        ³1RZfollowing
                                                                                                      IROORZLQJ WKH
                                                                                                                    the
          ,32WKHVHHOHPHQWV>RIWKHEXVLQHVVSODQ@DUHUHILQHGDQGGHYHORSHGLQLWHUDWLYH
          IPO,   these elements [of the business plan] are refined and developed in iterative
          DQG working
          and    ZRUNLQJ process,
                             SURFHVV WKH       SURFHVV WKDW
                                           the process      that UHVSRQGHQWV¶
                                                                    respondents' own   RZQ H[SHUWV        KLJKOLJKW
                                                                                                experts highlight.
          8QGHU
          Under WKH     VXSHUYLVLRQ of
                   the supervision          RI **$0
                                                GGAM, 9DOGHV
                                                           Valdes and DQG French
                                                                            )UHQFK produced
                                                                                        SURGXFHG drafts.
                                                                                                        GUDIWV 7KH\
                                                                                                                  They
          UHTXLUHG   GLIIHUHQW divisions
          required different       GLYLVLRQV within
                                                  ZLWKLQ Solaire
                                                           6RODLUH WR   GUDIW WKH
                                                                      to draft         VHJPHQWV HQVXULQJ
                                                                                 the segments,         ensuring WKHthe
          GLYLVLRQV XQGHUVWRRG
          divisions     understood WKH           JRDOV and
                                           the goals       DQG H[SHFWDWLRQV
                                                                   expectations, and   DQG ERXJKW
                                                                                                 bought LQWRinto WKH
                                                                                                                    the
                               
          LPSOHPHQWDWLRQ´
          implementation" 221.As     $V H[SODLQHG
                                            explained by  E\ the
                                                               WKH Claimants,
                                                                     &ODLPDQWV Mr.0U Valdes
                                                                                           9DOGHV hadKDG prepared
                                                                                                             SUHSDUHG
          WKHEXVLQHVVSODQRI*DOD[\LQ0DFDXDQGXVHGLW³DVDWHPSODWHIRUWKH6RODLUH
          the business plan of Galaxy in Macau and used it "as a template for the Solaire
          SODQ LQ
          plan   in WHUPV
                     terms of RI LWV   VWUXFWXUH and
                                  its structure       DQG organization,
                                                            RUJDQL]DWLRQ WKH the UHOHYDQW
                                                                                     relevant WRSLFV
                                                                                                    topics andDQG WKH
                                                                                                                    the
                                               
          UHTXLVLWH   OHYHO of
          requisite level           GHWDLO´ . The
                               RI detail"222         7KH Claimants
                                                            &ODLPDQWV pointed
                                                                           SRLQWHG outRXW that
                                                                                               WKDW Mr.
                                                                                                      0U /HH    WKH
                                                                                                             Lee, the
          5HVSRQGHQWV¶ H[SHUW
          Respondents'                   H[WROOHG the
                             expert, extolled        WKH Galaxy
                                                          *DOD[\ business
                                                                     EXVLQHVV plan
                                                                                 SODQ asDV aD model.
                                                                                                 PRGHO Thus
                                                                                                           7KXV itLW is
                                                                                                                       LV
          QRWVXUSULVLQJWKDWVHFWLRQVRIWKH*DOD[\¶VEXVLQHVVSODQIRXQGLWVZD\LQWRWKH
          not  surprising that sections of the Galaxy's business plan found its way into the
          %XVLQHVV3ODQRIWKH6RODLUH
          Business    Plan of the Solaire.
          
     ,QWKHPDWWHURISURFHVVDQGDVDOUHDG\QRWHGDWSDUDJUDSKDERYH0V.RR
     240. In the matter of process, and as already noted at paragraph 206 above, Ms. Koo
          WHVWLILHG to
          testified  WR the
                         WKHSURFHVVE\
                              process by which  ZKLFK her
                                                        KHU team
                                                              WHDP created
                                                                      FUHDWHGD   9,3 marketing
                                                                                a VIP     PDUNHWLQJSODQ plan ofRI 40
                                                                                                                     



2217UDQVFULSW 2FWREHU
    Transcript (October 15)DWSOLQHV±
                            at p 56, lines 5 — 12.

2227UDQVFULSW 2FWREHU
    Transcript (October 15)DWSOLQHV±
                            at p 57, lines 1 — 4.



                                                                
                                                                84

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 86 of 139




         SDJHV 6KH
         pages.          VHQW it
                  She sent       LW to
                                     WR Mr.
                                         0U Andreaci
                                               $QGUHDFL whoZKR reviewed
                                                                   UHYLHZHG it  LW and
                                                                                     DQG LQ WXUQ passed
                                                                                           in turn   SDVVHG LW  WR
                                                                                                               it to
         0HVVUV6WRQHDQG6DXQGHUVZKRUHYLHZHGLWDQGFRSLHGLWWR0U)UHQFK7KH
         Messrs.    Stone and Saunders, who reviewed it and copied it to Mr. French. The
         SODQ was
         plan  ZDV ODWHU   GLVFXVVHG at
                      later discussed       DW an
                                                DQ (;&200
                                                     EXCOMM meeting PHHWLQJ atDW which
                                                                                    ZKLFK Messrs.
                                                                                             0HVVUV 6WRQH    DQG
                                                                                                        Stone and
         6DXQGHUVZHUHSUHVHQW&RQVHTXHQWO\WKDWVHFWLRQRIWKHSODQKDGEHHQSUHSDUHG
         Saunders were present. Consequently, that section of the plan had been prepared
         DWWKHJURXQGOHYHORIWKH6RODLUHDQGWKHQLWSURJUHVVHGWKURXJKWKHPDQDJHPHQW
         at the ground level of the Solaire and then it progressed through the management
         RI the
         of  WKH institution,
                  LQVWLWXWLRQ LQFOXGLQJ
                                    including the WKH (;&200
                                                        EXCOMM with    ZLWK participation
                                                                              SDUWLFLSDWLRQ of RI two
                                                                                                    WZR GGAM
                                                                                                           **$0
         SULQFLSDOVDQGWKH&22RIWKH6RODLUH
         principals    and the COO of the Solaire.
         
    $V
    241.      DOVR already
         As also     DOUHDG\ noted,
                                QRWHG Mr.0U /DW   WHVWLILHG that
                                                  Lat testified   WKDW about
                                                                         DERXW     SROLFLHV were
                                                                                  80 policies     ZHUH prepared
                                                                                                          SUHSDUHG
           PRVWO\ before
         (mostly    EHIRUH casino
                              FDVLQR opening)
                                          RSHQLQJ  andDQG are
                                                            DUH still
                                                                 VWLOO being
                                                                        EHLQJ used.
                                                                                XVHG 7KH
                                                                                         The 7ULEXQDO
                                                                                               Tribunal KDV     QRW
                                                                                                           has not
         EHHQSUHVHQWHGZLWKDQ\FRQFUHWHHYLGHQFHRIKRZWKHVHSROLFLHVODFNKDUPRQ\
         been   presented with any concrete evidence of how these policies lack harmony
         RUUDWLRQDOL]DWLRQWKDWFDQEHDWWULEXWHGWRWKHDOOHJHGGLVHQJDJHPHQWRUODFNRI
         or  rationalization that can be attributed to the alleged disengagement or lack of
         FDUHRI**$0
         care  of GGAM.
         
    7KHXQGLVSXWHGIDFWLVWKDWWKHPDQDJHPHQWRIWKH5HVSRQGHQWVDSSURYHGHLWKHU
    242. The undisputed fact is that the management of the Respondents approved either
         H[SOLFLWO\RUE\GHIDXOWWKHSROLFLHVSURFHGXUHVDQGWKHEXVLQHVVDQGPDUNHWLQJ
         explicitly   or by default the policies, procedures, and the business and marketing
         SODQVZKLFKKDGEHHQSUHYLRXVO\SUHSDUHGZLWKWKHDVVLVWDQFHRI**$0
         plans, which had been previously prepared with the assistance of GGAM.
         
    %HVW
    243. Best HIIRUWV
                efforts to WR comply
                               FRPSO\ withZLWK theWKH highest
                                                         KLJKHVW ethical
                                                                   HWKLFDO standards
                                                                             VWDQGDUGV LV    RQH of
                                                                                            is one   RI the
                                                                                                          WKH IRXU
                                                                                                               four
         FRPSRQHQWVRIWKHVWDQGDUGRIFDUHLQ&ODXVHRIWKH06$'XULQJWKHFURVV
         components       of the standard of care in Clause 2.5 of the MSA. During the cross-
         H[DPLQDWLRQ
         examination of    RI Mr.
                               0U French,
                                      )UHQFK the
                                                 WKH Respondents
                                                       5HVSRQGHQWV revealed
                                                                        UHYHDOHG that
                                                                                     WKDW Mr.
                                                                                           0U 6WRQH
                                                                                                Stone ILUHG    0U
                                                                                                         fired Mr.
         )UHQFKIURP/DV9HJDV6DQGV
         French    from Las Vegas Sands ("LVS")       ³´ EHFDXVHKHIDLOHGWRVWRSDULJJHGJDPH
                                                                because he failed to stop a rigged game
         DIWHUKHEHFDPHDZDUHRILW/DWHUZKHQ0U6WRQHKLUHG0U)UHQFKWREHWKH
         after  he became aware of it. Later, when Mr. Stone hired Mr. French to be the
         &22RIWKH6RODLUH**$0GLGQRWGLVFORVHWRWKH5HVSRQGHQWVWKLVLQFLGHQWLQ
         COO     of the Solaire, GGAM did not disclose to the Respondents this incident in
         0U French's
         Mr.   )UHQFK¶V background.
                            EDFNJURXQG ,Q        WKH application
                                               In the    DSSOLFDWLRQ form
                                                                        IRUP for
                                                                                IRU aD gaming
                                                                                         JDPLQJ OLFHQVH
                                                                                                  license in LQ the
                                                                                                                 WKH
         3KLOLSSLQHV Mr.
         Philippines,     0U French
                                  )UHQFK did
                                            GLG not
                                                   QRW disclose
                                                        GLVFORVH why
                                                                   ZK\ heKH KDG
                                                                              had beenEHHQ fired
                                                                                             ILUHG at
                                                                                                    DW /96
                                                                                                        LVS, but EXW
         VWDWHGWKDWKHOHIW/96WREHDFRQVXOWDQW+HDOVRUHSOLHG³QR´WRWKHTXHVWLRQRI
         stated  that he left LVS to be a consultant. He also replied "no" to the question of
         ZKHWKHU he
         whether     KH had
                          KDG HYHU     EHHQ OLFHQVHG
                                 ever been       licensed in LQ another
                                                                 DQRWKHU jurisdiction.
                                                                           MXULVGLFWLRQ These
                                                                                              7KHVH facts
                                                                                                       IDFWV were
                                                                                                              ZHUH
         HOLFLWHG
         elicited IRU   WKH first
                    for the    ILUVW time
                                      WLPH at
                                             DW the
                                                 WKH /LDELOLW\  +HDULQJ they
                                                       Liability Hearing;      WKH\ were
                                                                                       ZHUH not
                                                                                              QRW argued
                                                                                                   DUJXHG inLQ the
                                                                                                                 WKH
         5HVSRQGHQWV¶SULRUPHPRULDOV
         Respondents'       prior memorials.
         
    7KH5HVSRQGHQWVKDYHDVVHUWHGWKDWWKH\RQO\EHFDPHDZDUHRIWKLVLVVXHLQ0U
    244. The Respondents have asserted that they only became aware of this issue in Mr.
         )UHQFK¶VEDFNJURXQGWKURXJKD*RRJOHVHDUFKZKHQWKH\ZHUHSUHSDULQJIRU0U
         French's    background through a Google search when they were preparing for Mr.
         )UHQFK¶V cross-examination.
         French's     FURVVH[DPLQDWLRQ 6LQFH           WKH Respondents
                                                   Since the     5HVSRQGHQWV were   ZHUH not
                                                                                             QRW aware
                                                                                                  DZDUH of RI this
                                                                                                                WKLV
         HYLGHQFHDWWKHWLPHRIWKHWHUPLQDWLRQRIWKH06$WKH7ULEXQDOLQTXLUHGIURP
         evidence at the time of the termination of the MSA, the Tribunal inquired from
         FRXQVHODVWRWKHUHOHYDQFHRIHYLGHQFHGLVFRYHUHGDIWHUWKHIDFW1HLWKHUSDUW\
         counsel    as to the relevance of evidence discovered after the fact. Neither party
         ZDV able
         was   DEOH to
                      WR enlighten
                          HQOLJKWHQ the WKH 7ULEXQDO   ZLWK certainty
                                              Tribunal with      FHUWDLQW\ in
                                                                             LQ this
                                                                                  WKLV respect.
                                                                                        UHVSHFW In
                                                                                                  ,Q replying
                                                                                                      UHSO\LQJ toWR
         WKH7ULEXQDO¶VTXHVWLRQRIZKDWZDVWKHLUFDVHWKHRU\LQWKLVUHVSHFWFRXQVHOIRU
         the  Tribunal's question of what was their case theory in this respect, counsel for
         WKH 5HVSRQGHQWV UHSOLHG
         the Respondents          replied: "I ³, would
                                                  ZRXOG not
                                                           QRW say
                                                                VD\ WKDW
                                                                      that WKDW
                                                                            that LQFLGHQW
                                                                                    incident LQ
                                                                                               in LVRODWLRQ
                                                                                                   isolation LVis aD



                                                             
                                                             85

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 87 of 139




              PDWHULDOEUHDFK,WLVIXUWKHUHYLGHQFHWKDW**$0DVPDQDJHUGLGQRWIROORZ
              material breach. It is further evidence that GGAM, as manager, did not follow
                                     
              WKHVWDQGDUGRIFDUH´
              the standard of care."223  

     7KH7ULEXQDOILQGVWKDWWKLVHYLGHQFHGRHVQRWSURYHDEUHDFKRI&ODXVH
     245. The Tribunal finds that this evidence does not prove a breach of Clause 2.5                        RI
                                                                                                                 of
          WKH MSA.
          the  06$ This 7KLV issue
                                 LVVXH was
                                        ZDV not
                                              QRW pleaded
                                                   SOHDGHG or RU joined,
                                                                    MRLQHG but
                                                                               EXW LQVWHDG
                                                                                     instead itLW was
                                                                                                   ZDV belatedly
                                                                                                         EHODWHGO\
          UDLVHGLQDQDWWHPSWWREROVWHUWKHFODLPWKDW**$0EUHDFKHG&ODXVH
          raised   in an attempt to bolster the claim that GGAM breached Clause 2.5(b)                        E RI
                                                                                                                 of
          WKH06$
          the  MSA (i.e. LHWKDWLWIDLOHGWRDFW³LQWKHKLJKHVWVWDQGDUGVRIEXVLQHVVHWKLFV´
                              that it failed to act "in the highest standards of business ethics"),
          EXWLWZDVQRWFODLPHGWKDWLWFRQVWLWXWHGDEUHDFKLWVHOI$OWKRXJKWKHHYLGHQFH
          but  it was not claimed that it constituted a breach itself. Although the evidence
          GRHVUDLVHOHJLWLPDWHFRQFHUQVLWVHHPVWREHDQLVRODWHGHYHQWWKHUHLVQRRWKHU
          does   raise legitimate concerns, it seems to be an isolated event; there is no other
          HYLGHQFH
          evidence of   RI unethical
                             XQHWKLFDO FRQGXFW
                                          conduct byE\ GGAM,
                                                         **$0 and    DQG thus,
                                                                              WKXV this
                                                                                      WKLV HYLGHQFH
                                                                                            evidence GRHV      QRW
                                                                                                         does not
          EROVWHU or
          bolster    RU support
                         VXSSRUW similar
                                    VLPLODU evidence.
                                             HYLGHQFH Furthermore,
                                                          )XUWKHUPRUH this  WKLV HYLGHQFH
                                                                                    evidence wasZDV not
                                                                                                       QRW known
                                                                                                            NQRZQ
          RUFRQVLGHUHGE\WKH5HVSRQGHQWVDWWKHWLPHRIWHUPLQDWLQJ**$0¶VFRQWUDFW
          or  considered by the Respondents at the time of terminating GGAM's contract,
          QRUKDYHWKH5HVSRQGHQWVVKRZQWKDWWKH\ZHUHSUHMXGLFHGRUGDPDJHGE\VXFK
          nor  have the Respondents shown that they were prejudiced or damaged by such
          FRQGXFW7KH7ULEXQDOKDVWDNHQWKLVHYLGHQFHLQWRDFFRXQWDORQJZLWKWKHVWDJH
          conduct.     The Tribunal has taken this evidence into account, along with the stage
          DW which
          at  ZKLFK itLW was
                           ZDV LQWURGXFHG
                                 introduced andDQG the
                                                    WKH IDFW  WKDW the
                                                          fact that     WKH Respondents
                                                                             5HVSRQGHQWV are DUH not
                                                                                                    QRW FODLPLQJ
                                                                                                         claiming
          WKDW LW
          that  it LV
                    is LWVHOI
                       itself aD breach.
                                  EUHDFK (YHQ
                                            Even ifLI this
                                                       WKLV FRQGXFW
                                                             conduct couldFRXOG be
                                                                                  EH said
                                                                                       VDLG to
                                                                                             WR IDOO ZLWKLQ the
                                                                                                  fall within   WKH
          WHUPVRIHLWKHU&ODXVH         E  VSHFLILFDOO\RUWKHVWDQGDUGRIFDUHUHTXLUHPHQWLQ
          terms of either Clause 2.5(b) specifically or the standard of care requirement in
          &ODXVH 2.5
          Clause      generally,
                            JHQHUDOO\ the
                                          WKH 7ULEXQDO
                                               Tribunal LV     XQDEOH to
                                                           is unable        WR ILQG
                                                                                find inLQ the
                                                                                           WKH totality
                                                                                                 WRWDOLW\ of
                                                                                                            RI the
                                                                                                                WKH
          FLUFXPVWDQFHV that
          circumstances        WKDW the
                                     WKH actions
                                          DFWLRQV and/or
                                                   DQGRU omissions
                                                             RPLVVLRQV of   RI Mr.
                                                                                 0U 6WRQH
                                                                                        Stone, Mr.0U French
                                                                                                        )UHQFK or
                                                                                                                 RU
          **$0 LQ
          GGAM             UHODWLRQ to
                      in relation     WR these
                                          WKHVH events
                                                 HYHQWV — ± LH  WKH circumstances
                                                              i.e. the     FLUFXPVWDQFHV of  RI Mr.
                                                                                                   0U French's
                                                                                                         )UHQFK¶V
          GHSDUWXUH from
          departure      IURP /96
                                 LVS, Mr.0U 6WRQH¶V   VXEVHTXHQW appointment
                                               Stone's subsequent          DSSRLQWPHQW of   RI Mr.
                                                                                                 0U French
                                                                                                       )UHQFK asDV
          &22 of
          COO      RI the
                       WKH 6RODLUH    DQG non-disclosure
                              Solaire and    QRQGLVFORVXUH —    ± either
                                                                       HLWKHU LQGLYLGXDOO\
                                                                                individually or  RU collectively
                                                                                                      FROOHFWLYHO\
          FRQVWLWXWHDEUHDFKRI&ODXVH
          constitute    a breach of Clause 2.5.
          
     7RFRQFOXGHRQWKHVWDQGDUGRIFDUHWKH7ULEXQDOGHWHUPLQHVWKDWWKHHYLGHQFH
     246.  To conclude on the standard of care, the Tribunal determines that the evidence
          SUHVHQWHGWRWKH7ULEXQDOLVQRWVXIILFLHQWWRVXEVWDQWLDWHDPDWHULDOEUHDFKRIWKH
          presented     to the Tribunal is not sufficient to substantiate a material breach of the
          REOLJDWLRQWRPDNHFRPPHUFLDOO\UHDVRQDEOHHIIRUWVWRFRPSO\ZLWKWKHVWDQGDUG
          obligation     to make commercially reasonable efforts to comply with the standard
          RI FDUH
          of  care. 7KHUHIRUH
                      Therefore, thereWKHUH were
                                             ZHUH no
                                                   QR JURXQGV
                                                         grounds to   WR terminate
                                                                          WHUPLQDWH theWKH MSA
                                                                                             06$ based
                                                                                                      EDVHG on
                                                                                                              RQ aD
          EUHDFKRI&ODXVH
          breach    of Clause 2.5.

                                               






2237UDQVFULSW 2FWREHU
    Transcript (October 24)DWSOLQHV±
                            at p 191, lines 21 — 24.



                                                             
                                                             86

             Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 88 of 139




. BREACH
XII.      OF          THE OBLIGATION    TO                  "HANDS-ON
                                                                            PROVIDE         0+$1'621
      0$1$*(0(171
      MANAGEMENT'
  
       Respondents'
      A.     "'<#%;"%&'3:@>8"%&'
                              Arguments
  
      7KH
      247.        5HVSRQGHQWV submit
           The Respondents            VXEPLW that
                                                WKDW the
                                                       WKH Claimants
                                                            &ODLPDQWV IDLOHG   WR provide
                                                                         failed to     SURYLGH "hands-on
                                                                                                 ³KDQGVRQ
                             
           PDQDJHPHQW´ 7KHVRXUFHRIWKLVREOLJDWLRQLVDFFRUGLQJWRWKH5HVSRQGHQWV
           management"224.         The source of this obligation is, according to the Respondents,
           EDVHG on
           based     RQ the
                         WKH IROORZLQJ      ³DVVXUDQFH´ by
                               following "assurance"         E\ Mr.
                                                                 0U Weidner:
                                                                       :HLGQHU "During
                                                                                   ³'XULQJ WKH    3DUWLHV¶
                                                                                               the Parties'
           LQLWLDOGLVFXVVLRQV0U5D]RQPDGHFOHDUWKDWKHH[SHFWHG³DVFORVHWRIXOOWLPH
           initial discussions, Mr. Razon made clear that he expected "as close to full-time
           PDQDJHPHQW´DVSRVVLEOHZLWK0U:HLGQHUDVWKH³PDLQGULYHU´0U:HLGQHU
           management"         as possible, with Mr. Weidner as the "main driver." Mr. Weidner
           DVVXUHGKLPWKDW**$0ZRXOGSURYLGHD³KDQGVRQDSSURDFKWRPDQDJHPHQW´
           assured     him that GGAM would provide a "hands-on approach to management"
           RI WKH
           of         6RODLUH Moreover,
                the Solaire.     0RUHRYHU Mr.  0U :HLGQHU    DVVXUHG Mr.
                                                        Weidner assured      0U Razon
                                                                                  5D]RQ WKDW
                                                                                           that heKH would
                                                                                                      ZRXOG
           ³SHUVRQDOO\     RYHUVHH´ WKH
           "personally oversee"                PDQDJHPHQW activities,
                                           the management     DFWLYLWLHV spending
                                                                           VSHQGLQJ ³VLJQLILFDQW
                                                                                       "significant WLPH
                                                                                                     time LQ
                                                                                                          in
                                          
                      with the team"225.
           0DQLODZLWKWKHWHDP´
           Manila
      
      $FFRUGLQJ
      248. According to   WR the
                              WKH Respondents,
                                   5HVSRQGHQWV Mr.  0U Weidner
                                                           :HLGQHU IXUWKHU  ³SURPLVHG´ to
                                                                     further "promised"      WR Mr.
                                                                                                 0U Razon
                                                                                                      5D]RQ
           WKDW³>KH@ZLOOSHUVRQDOO\RYHUVHHWKHVHDFWLYLWLHVLQLWLDOO\VSHQGLQJVLJQLILFDQW
           that "[he] will personally oversee these activities, initially spending significant
           WLPHLQ0DQLODZLWKWKHWHDPWKHQWUDYHOLQJDERXWRQFHDPRQWKWRERWKEHLQ
           time in Manila with the team, then traveling about once a month to both be in
           0DQLODDQGLQWKHUHJLRQWRVHWXSDKLJKHQGPDUNHWLQJQHWZRUNIRU
           Manila     and in the region to set up a high end marketing network for
                                
           6RODLUH0DQLOD´
           Solaire    Manila"226.   
      
      7KH
      249.        5HVSRQGHQWV submit
           The Respondents         VXEPLW that
                                              WKDW the
                                                    WKH Claimants
                                                         &ODLPDQWV breached
                                                                    EUHDFKHG their
                                                                               WKHLU promise
                                                                                       SURPLVH to
                                                                                                 WR provide
                                                                                                     SURYLGH
           ³KDQGVRQPDQDJHPHQW´IRUWKHIROORZLQJUHDVRQV
           "hands-on      management" for the following reasons:
      
                                                                                 
             D  First,
            (a)    )LUVW0U:HLGQHURQO\FDPHWR0DQLODWKUHHWLPHV
                          Mr. Weidner only came to Manila three times227.            
                   
             E  6HFRQG0U6WRQHDQG0U6DXQGHUVVSHQWRQO\DIHZGD\VHDFKPRQWKDW
            (b)    Second, Mr. Stone and Mr. Saunders spent only a few days each month at
                                 
                   WKH6RODLUH
                   the  Solaire228.  
      
             F  Third,
            (c)    7KLUG**$0¶VSULQFLSDOVGLGQRWLQFUHDVHWKHIUHTXHQF\RIWKHLUYLVLWVWR
                            GGAM's principals did not increase the frequency of their visits to
                   WKH6RODLUHHYHQZKHQ%ORRPEHUU\VSHFLILFDOO\UHTXHVWHGWKHLUSUHVHQFHWR
                   the  Solaire, even when Bloomberry specifically requested their presence to
                   DGGUHVVSUREOHPVDQGLVVXHVWKDWZHUHQRWEHLQJFRPSHWHQWO\DGGUHVVHGE\
                   address   problems and issues that were not being competently addressed by
                                  
                   0U)UHQFK
                   Mr.   French229.   
  

  
  
  224'HIHQVHDWSDUDV±
       Defense at paras. 117 — 120.
  
  225 'HIHQVHDWSDUD5D]RQ'HFODUDWLRQDWSDUD&ODLPDQWV¶([KLELW&5HMRLQGHUDWSDUD
       Defense at para. 117; Razon Declaration at para. 8; Claimants' Exhibit C-104; Rejoinder at para. 27.
  
  226
      5HMRLQGHUDWSDUD&ODLPDQWV¶([KLELW&
       Rejoinder at para. 27; Claimants' Exhibit C-33.
  
  227'HIHQVHDWSDUD5D]RQ'HFODUDWLRQDWSDUD
       Defense at para. 118; Razon Declaration at para. 32.
  
  228 'HIHQVHDWSDUD&ODLPDQWV¶([KLELW&
       Defense at para. 118; Claimants' Exhibit C-81.
  
  229'HIHQVHDWSDUD5HVSRQGHQWV¶([KLELW5&ODLPDQWV¶([KLELW&
       Defense at para. 118; Respondents' Exhibit R-56; Claimants' Exhibit C-96.



                                                            
                                                            87
  
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 89 of 139




               G  Fourth,
              (d)  )RXUWK "there
                            ³WKHUH were
                                       ZHUH H[WHQVLYH SHULRGV of
                                             extensive periods    RI WLPH ZKHQ not
                                                                      time when      QRW one
                                                                                          RQH of
                                                                                               RI **$0¶V
                                                                                                   GGAM's
                   WKUHH SULQFLSDOV was
                   three principals      ZDV RQ
                                              on WKH JURXQG Solaire,
                                                  the ground.    6RODLUH OLNH  DQ\ LQWHJUDWHG
                                                                            like any                 FDVLQR
                                                                                        integrated casino
                   UHVRUW
                   resort, LV
                            is aD 24/7
                                      EXVLQHVV
                                           business. **$0¶V       SULQFLSDOV were
                                                      GGAM's principals           ZHUH absent
                                                                                          DEVHQW from
                                                                                                   IURP LWV
                                                                                                         its
                   SUHPLVHV more
                   premises   PRUH WKDQ    RQH year
                                       than one   \HDU —
                                                        ±  GD\V —
                                                           440 days    ± out
                                                                          RXW of
                                                                               RI WKH
                                                                                   the WZR  \HDUV **$0
                                                                                        two years    GGAM
                   ZDV WR
                   was      DFW as
                        to act   DV Solaire's
                                      6RODLUH¶V management
                                                 PDQDJHPHQW services
                                                                VHUYLFHVprovider.
                                                                           SURYLGHU 7KXV
                                                                                         Thus, WKH
                                                                                                the ³KDQGV
                                                                                                     "hands
                   RQ´ approach
                   on"   DSSURDFK **$0       SURPLVHG ERLOHG
                                       GGAM promised                GRZQ WR
                                                            boiled down         OHDYLQJ Solaire
                                                                            to leaving     6RODLUH without
                                                                                                    ZLWKRXW
                   DQ\**$0SUHVHQFHRQWKHJURXQGIRUQHDUO\RIWKHWLPHWKH06$ZDV
                   any  GGAMpresence on the groundfor nearly 2/3 of the time the MSA was
                             
                   LQIRUFH´
                   in force"23°. 
      
      B. Claimants'
           !78%&'3:@>8"%&'3
                      Arguments'

      7KH
      250.      &ODLPDQWV submit,
           The Claimants         VXEPLW ILUVW  WKDW GGAM
                                           first, that   **$0 did GLG not
                                                                         QRW promise
                                                                               SURPLVH that
                                                                                          WKDW LWV SULQFLSDOV
                                                                                                its principals
           ZRXOG be
           would    EH physically
                         SK\VLFDOO\ present
                                        SUHVHQW atDW the
                                                       WKH 6RODLUH  ³ZKLOH performing
                                                             Solaire "while     SHUIRUPLQJ WKHLU     6HUYLFHV
                                                                                               their Services
           XQGHU
           under WKH    06$´ (YHQ
                   the MSA".        Even ifLI they
                                               WKH\ did,
                                                     GLG such
                                                            VXFK promises
                                                                  SURPLVHV areDUH negated
                                                                                    QHJDWHG byE\ the
                                                                                                   WKH MSA's
                                                                                                        06$‫މ‬V
                                         
           entire agreement clause231.)XUWKHUWKH06$³GRHVQRWFRQWDLQDQ\RQVLWHPDQ
           HQWLUHDJUHHPHQWFODXVH             Further, the MSA "does not contain any on-site man-
           KRXU UHTXLUHPHQW´
           hour   requirement", and    DQG such
                                            VXFK aD requirement
                                                       UHTXLUHPHQW is LV FRQWUDU\
                                                                           contrary to WR standard
                                                                                           VWDQGDUG LQGXVWU\
                                                                                                       industry
                    
           SUDFWLFH
           practice232. 
      
      $FFRUGLQJ
      251. According to   WR the
                              WKH Claimants,
                                   &ODLPDQWV theWKH Respondents
                                                       5HVSRQGHQWV didGLG not
                                                                            QRW engage
                                                                                  HQJDJH GGAM
                                                                                           **$0 to   WREH WKH
                                                                                                         be the
           ³GD\WRGD\ RQWKHJURXQG
           "day-to-day       on-the-ground direct GLUHFW managers
                                                           PDQDJHUV of      6RODLUH´ IRU
                                                                        RI Solaire",          WKH following
                                                                                          for the    IROORZLQJ
                    
           UHDVRQV 
           reasons233:
      
            D  First,
           (a)    )LUVW that
                            WKDW UHTXLUHPHQW
                                   requirement wouldZRXOG have
                                                              KDYH been
                                                                     EHHQ inconsistent
                                                                             LQFRQVLVWHQW with
                                                                                              ZLWK **$0¶V
                                                                                                      GGAM's
                  REOLJDWLRQ to
                  obligation      WR generate
                                       JHQHUDWH high-end
                                                    KLJKHQG marketing
                                                                 PDUNHWLQJ networks
                                                                               QHWZRUNV IRU     WKH 6RODLUH
                                                                                             for the    Solaire
                  HOVHZKHUHLQ$VLD
                  elsewhere      in Asia;
      
            E  6HFRQG
           (b)    Second, that WKDW requirement
                                     UHTXLUHPHQW would
                                                     ZRXOG have
                                                               KDYH been
                                                                     EHHQ LQFRQVLVWHQW    ZLWK the
                                                                            inconsistent with      WKH MSA's
                                                                                                        06$¶V
                  UHTXLUHPHQW(insisted
                  requirement        LQVLVWHGXSRQE\WKH2ZQHUV
                                                upon by the Owners)WKDW**$0ZDVWRSHUIRUPLWV
                                                                          that GGAM was to perform its
                  VHUYLFHVWKURXJKWKH0DQDJHPHQW7HDP
                  services     through the Management Team.
      
      )XUWKHU
      252. Further, itLW is
                          LV "implausible"
                              ³LPSODXVLEOH´ that,
                                                 WKDW LQ ³WRGD\¶V age
                                                        in "today's   DJH ofRI WHOHSKRQLF
                                                                                 telephonic andDQG electronic
                                                                                                     HOHFWURQLF
           FRPPXQLFDWLRQV´ **$0¶V
           communications",         GGAM's CEO     &(2 could
                                                          FRXOG only
                                                                  RQO\ successfully
                                                                         VXFFHVVIXOO\ oversee
                                                                                          RYHUVHH GGAM's
                                                                                                     **$0¶V
                                                                                   
           DFWLYLWLHVDWWKH6RODLUHE\SHUVRQDOO\EHLQJSUHVHQWWKHUH
           activities  at the Solaire by personally being present there234.
      




230
    5HMRLQGHUDWSDUD
     Rejoinder at para. 53.

231&ODXVH
    Clause 18.12.

232
    5HSO\DWSDUDV±
     Reply at paras. 37 — 38.

2335HSO\DWSDUD
    Reply at para. 38.

234
    5HSO\DWSDUD
     Reply at para. 38.



                                                           
                                                           88

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 90 of 139




      ,QGHQ\LQJWKH5HVSRQGHQWV¶FODLPVLQUHODWLRQWRWKH&ODLPDQWV¶UHSUHVHQWDWLRQV
      253.  In denying the Respondents' claims in relation to the Claimants' representations
            DVWREHLQJKDQGVRQWKH&ODLPDQWVVXEPLWWKDW³0U6WRQHPDGHFOHDUWKDW±DV
            as to being hands-on, the Claimants submit that "Mr. Stone made clear that — as
            ZDVWKHFDVHLQWKHLUSULRUVHQLRUH[HFXWLYHUROHVDW/DV9HJDV6DQGVDQG0HOFR
            was   the case in their prior senior executive roles at Las Vegas Sands and Melco
            &URZQ
            Crown —    ± WKH
                           the **$0         PDQDJHPHQW principals
                                 GGAM management                 SULQFLSDOV didGLG not
                                                                                      QRW need
                                                                                             QHHG WR
                                                                                                    to EH  SK\VLFDOO\
                                                                                                       be physically
            SUHVHQWfull-time
           present     IXOOWLPH LQ    0DQLOD WR
                                     in Manila            GHYHORS WKH
                                                     to develop             SURSHUW\ oversee
                                                                      the property,      RYHUVHH operations,
                                                                                                     RSHUDWLRQV andDQG
                                                           
                    GGAM's MSA obligations"235.
            IXOILOO**$0¶V06$REOLJDWLRQV´
           fulfill
      
      7KH
      254.        &ODLPDQWV further
            The Claimants         IXUWKHU submit
                                             VXEPLW that
                                                        WKDW "Mr.
                                                               ³0U :HLGQHU      GHYRWHG significant
                                                                       Weidner devoted         VLJQLILFDQW efforts
                                                                                                             HIIRUWV WR
                                                                                                                       to
            WKH  3URMHFW without
            the Project       ZLWKRXW needing
                                          QHHGLQJ WR to EH    SK\VLFDOO\ present
                                                            be physically       SUHVHQW at DW Solaire";   WKDW "Mr.
                                                                                                6RODLUH´ that    ³0U
            :HLGQHUGHYHORSHGWKHRYHUDOOVWUDWHJ\IRUWKH3URMHFWDQGSHUVRQDOO\FRQGXFWHG
            Weidner developed the overall strategyfor the Project and personally conducted
            RU oversaw
            or   RYHUVDZ WKH       GHYHORSPHQW of
                               the development            RI 9,3    PDUNHWLQJ and
                                                               VIP marketing         DQG EXVLQHVV      GHYHORSPHQW
                                                                                             business development
            LQLWLDWLYHV
            initiatives E\by OHYHUDJLQJ
                                leveraging his  KLV contacts
                                                     FRQWDFWV and DQG UHODWLRQVKLSV
                                                                        relationships LQ              DQG that
                                                                                                $VLD´ and
                                                                                            in Asia"         WKDW once
                                                                                                                    RQFH
            ³**$0put
           "GGAM         SXW LQ  SODFH WKH
                               in place     the HOHPHQWV
                                                 elements of   RI Solaire's
                                                                    6RODLUH¶V overall
                                                                                 RYHUDOO strategy,
                                                                                            VWUDWHJ\ LW ZDV hardly
                                                                                                       it was    KDUGO\
            XQXVXDO
            unusual for IRU Mr.
                             0U :HLGQHU
                                     Weidner WR     PRQLWRU WKH
                                                 to monitor            3URMHFW¶Vprogress
                                                                   the Project's     SURJUHVVfromIURP wherever
                                                                                                         ZKHUHYHU he  KH
                 99236
                   
            ZDV´ .
            was
      
       Analysis
      C.   %!='7'#$&9":7
                        of the Tribunal   >%!
      
      :KLOH
      255.  While the WKH GGAM
                            **$0 Principals
                                         3ULQFLSDOV could
                                                         FRXOG have
                                                                  KDYH spent
                                                                          VSHQW more
                                                                                  PRUH timeWLPH LQ  0DQLOD at
                                                                                                   in Manila     DW the
                                                                                                                      WKH
            6RODLUH
            Solaire andDQG provided
                             SURYLGHG morePRUH µKDQGKROGLQJ¶
                                                   `hand-holding' to     WR their
                                                                              WKHLU ILUVW FXVWRPHU who,
                                                                                     first customer     ZKR asDV they
                                                                                                                    WKH\
            DFNQRZOHGJH was
            acknowledge,          ZDV inexperienced
                                         LQH[SHULHQFHG in      LQ developing
                                                                     GHYHORSLQJ and  DQG operating
                                                                                              RSHUDWLQJ aD ILYHVWDU
                                                                                                              five-star
            LQWHJUDWHG    UHVRUW the
            integrated resort,       WKH 7ULEXQDO
                                           Tribunal is  LV not
                                                            QRWSHUVXDGHG
                                                                  persuaded thatWKDW the
                                                                                      WKH evidence
                                                                                            HYLGHQFH discloses
                                                                                                        GLVFORVHV any
                                                                                                                     DQ\
            EUHDFKRIWKH06$7KHUHLVQRREOLJDWLRQLQWKH06$WKDWZRXOGKDYHUHTXLUHG
           breach     of the MSA. There is no obligation in the MSA that would have required
            WKHSULQFLSDOVRI
            the  principals of GGAM **$0WREHSK\VLFDOO\SUHVHQWLQ0DQLOD7KH
                                                to be physically present in Manila. The assurances      DVVXUDQFHVRI of
            WKH&ODLPDQWVDWDQHDUO\VWDJHRIWKHSURMHFWGLGQRWILQGDSODFHLQWKHWH[WRI
            the Claimants at an early stage of the project did not find a place in the text of
            WKHVLJQHG06$7KH7ULEXQDOKDVDOUHDG\GHDOWZLWKWKHLVVXHRIWKH,QWHJUDWLRQ
            the  signed MSA. The Tribunal has already dealt with the issue of the Integration
            &ODXVHDV
            Clause237     as aD general
                                 JHQHUDO issue
                                            LVVXH and
                                                    DQG the
                                                           WKH H[WHQW
                                                                 extent toWR which
                                                                              ZKLFK H[WULQVLF
                                                                                       extrinsic HYLGHQFH
                                                                                                    evidence mayPD\ beEH
            WDNHQ into
            taken    LQWR account
                            DFFRXQW in LQ the
                                            WKH interpretation
                                                 LQWHUSUHWDWLRQ of   RI the
                                                                           WKH MSA.
                                                                                06$  Here
                                                                                          +HUH the
                                                                                                  WKH LVVXH
                                                                                                       issue isLV not
                                                                                                                   QRW aD
            PDWWHURILQWHUSUHWDWLRQRIDWH[WEXWRILQVHUWLQJQHZREOLJDWLRQVLQWRWKH06$
            matter    of interpretation of a text, but of inserting new obligations into the MSA.
            
      )XUWKHUHYHQLI0U:HLGQHU¶V³DVVXUDQFH´RI³KDQGVRQPDQDJHPHQW´ZHUHWR
      256.  Further, even if Mr. Weidner's "assurance" of "hands-on management" were to
            EH FRQVLGHUHG
           be    considered part   SDUW of
                                          RI the
                                               WKH MSA
                                                      06$ (despite
                                                                 GHVSLWH theWKH Integration
                                                                                  ,QWHJUDWLRQ Clause)
                                                                                                   &ODXVH  orRU asDV aD
            UHSUHVHQWDWLRQ the
            representation,       WKH situation
                                       VLWXDWLRQ changed
                                                    FKDQJHG afterDIWHU Mr.
                                                                         0U Razon
                                                                                5D]RQ UHYLVHG
                                                                                         revised theWKH management
                                                                                                         PDQDJHPHQW
            VWUXFWXUH These
            structure.      7KHVH changes
                                       FKDQJHV LQ  in theWKH management
                                                                  PDQDJHPHQW structure
                                                                                      VWUXFWXUH necessarily
                                                                                                    QHFHVVDULO\ had KDG
            LPSOLFDWLRQV
            implications IRU       WKH GLUHFW
                              for the             LQYROYHPHQW of
                                          direct involvement          RI the
                                                                          WKH **$0       SULQFLSDOV 7KH
                                                                                GGAM principals.         The UHYLVHG
                                                                                                                revised
            PDQDJHPHQW structure
            management          VWUXFWXUH provided
                                             SURYLGHG that WKDW GGAM
                                                                   **$0 was   ZDV to
                                                                                     WR recruit
                                                                                         UHFUXLW the
                                                                                                   WKH Management
                                                                                                         0DQDJHPHQW



235 5HSO\DWSDUD&ODLPDQWV¶([KLELW&
     Reply at para. 73; Claimants' Exhibit C-136.

236
    5HSO\DWSDUD:HLGQHU'HFODUDWLRQDWSDUDV±
     Reply at para. 49; Weidner Declaration at paras. 24 — 39.

237
    6HHDERYHSDUDHWVHT
     See above para. 67 et seq.



                                                                 
                                                                 89

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 91 of 139




         7HDP
         Team andDQG thereafter
                       WKHUHDIWHU perform
                                     SHUIRUP its
                                               LWV obligations
                                                    REOLJDWLRQV through
                                                                   WKURXJK that
                                                                             WKDW team.
                                                                                    WHDP 7KLV WKH
                                                                                            This, the
         &ODLPDQWV did.
         Claimants    GLG 7KXV  WKH Tribunal
                            Thus, the    7ULEXQDO finds
                                                   ILQGV that
                                                          WKDW the
                                                                WKH Claimants
                                                                     &ODLPDQWV have
                                                                                 KDYH provided
                                                                                       SURYLGHG the
                                                                                                  WKH
         QHFHVVDU\ hands-on
         necessary    KDQGVRQ management
                                   PDQDJHPHQW through
                                                   WKURXJK the
                                                              WKH COO,
                                                                    &22 Mr.
                                                                            0U French,
                                                                                   )UHQFK and
                                                                                             DQG the
                                                                                                  WKH
         0DQDJHPHQW7HDPDQGWKHUHIRUHWKH7ULEXQDOFRQFOXGHVWKDWWKH5HVSRQGHQWV
         Management      Team, and therefore, the Tribunal concludes that the Respondents
         KDG no
         had   QR grounds
                   JURXQGV to WR terminate
                                   WHUPLQDWH the
                                               WKH MSA
                                                    06$ on RQ the
                                                                 WKH basis
                                                                      EDVLV of
                                                                             RI ODFN  RI hands-on
                                                                                  lack of   KDQGVRQ
         PDQDJHPHQW by
         management      E\ GGAM.
                              **$0 Given
                                         *LYHQ the
                                                WKH revised
                                                     UHYLVHG management
                                                               PDQDJHPHQW structure,
                                                                               VWUXFWXUH there
                                                                                           WKHUH was
                                                                                                  ZDV
         DOVR QR
         also      PLVUHSUHVHQWDWLRQ and
               no misrepresentation,       DQG certainly
                                                FHUWDLQO\ none
                                                            QRQH onRQ which
                                                                        ZKLFK Respondents
                                                                                5HVSRQGHQWV could
                                                                                                FRXOG
         MXVWLILDEO\UHO\
         justifiably rely.
    
                               




                                                    
                                                    90

               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 92 of 139




. BREACH
XIII.     OF    CLAUSE  (
                                      16.2 OF
                                                 THE MSA
       
        Respondents'
       A.     "'<#%;"%&'3:@>8"%&'
                               Arguments
            
       7KH
       257.       5HVSRQGHQWV submit
            The Respondents         VXEPLW for
                                             IRU the
                                                  WKH ILUVW WLPH LQ
                                                       first time        WKHLU Rejoinder
                                                                      in their  5HMRLQGHU (theWKH ODVW    ZULWWHQ
                                                                                                       last written
            SOHDGLQJRIHLWKHUSDUW\
            pleading   of either party)WKDW**$0¶VHQWU\LQWRD6XSSRUW6HUYLFHV$JUHHPHQW
                                           that GGAM's entry into a Support Services Agreement
                                                           
            ZLWK&DQWRU
            with             GDWHG$XJXVW
                  Cantor (dated      August 28, 2012)238       ("SSA"),
                                                                 ³´ XQGHUZKLFK**$0UHOLHGRQ
                                                                            under which GGAM relied on
            ³&DQWRU an
            "Cantor,     DQ LQYHVWPHQW
                             investment EDQN
                                            bank, WRto UXQ
                                                         run LWV    PDQDJHPHQW FRPSDQ\
                                                                its management        company and   DQG provide
                                                                                                            SURYLGH
            QXPHURXV services
            numerous      VHUYLFHV WR
                                      to **$0«
                                          GGAM... which ZKLFK **$0
                                                                   GGAM WKHQ        RZHG WR
                                                                             then owed             %ORRPEHUU\´
                                                                                             to Bloomberg",
            DPRXQWV to
            amounts     WR "an
                            ³DQ effective
                                  HIIHFWLYH assignment
                                              DVVLJQPHQW of  RI WKH  06$ LQ
                                                                   the MSA,      in YLRODWLRQ
                                                                                    violation of  RI WKH   06$¶V
                                                                                                        the MSA    's
            DVVLJQPHQWFODXVHZKLFKUHTXLUHV%ORRPEHUU\¶VZULWWHQFRQVHQWEHIRUH**$0
            assignment     clause, which requires Bloomberg 's written consent before GGAM
                                                                                              
            DVVLJQVHLWKHULWVREOLJDWLRQVRUEHQHILWVDULVLQJXQGHUWKH06$´
            assigns  either its obligations or benefits arising under the MSA"239.                
       
       7KH
       258.       5HVSRQGHQWV H[SODLQ
            The Respondents                  WKDW GGAM
                                   explain that    **$0 was  ZDV obliged
                                                                      REOLJHG to
                                                                               WR provide
                                                                                   SURYLGH the
                                                                                              WKH IROORZLQJ
                                                                                                    following to  WR
                                
            WKH5HVSRQGHQWV
            the  Respondents24°:
       
                ³   UHFRPPHQG
                "(1)  recommend WKH      VHOHFWLRQ and
                                      the selection     DQG order
                                                              RUGHU FF&E
                                                                       )) ( LQ    DFFRUGDQFH with
                                                                                in accordance        ZLWK WKH
                                                                                                             the
                SUHRSHQLQJSODQDQGEXGJHW            UHFRPPHQGWKHVHOHFWLRQDQGRUGHUWKH
               pre-opening plan and budget; (2) recommend the selection and order the
                JDPLQJIDFLOLWLHV¶GDWDSURFHVVLQJHTXLSPHQWDQGVRIWZDUHVXUYHLOODQFH
               gaming     facilities' data processing equipment and software, surveillance,
                DQG security
                and   VHFXULW\ systems;
                                 V\VWHPV (3)   UHFUXLW   VHOHFW and
                                                    recruit, select,     DQG hire
                                                                               KLUH employees
                                                                                      HPSOR\HHV for    IRU WKH
                                                                                                             the
                )DFLOLWLHV and
                Facilities   DQG LPSOHPHQW     QHFHVVDU\procedures,
                                   implement necessary         SURFHGXUHV WHFKQLTXHV
                                                                               techniques and DQG WUDLQLQJ
                                                                                                      training
                SURJUDPV WR
               programs          REWDLQ and
                             to obtain    DQG HYDOXDWH     TXDOLILHG applicants;
                                                 evaluate qualified        DSSOLFDQWV (4)  UHYLHZ
                                                                                                review and  DQG
                FRQVXOWRQ2ZQHUV¶ULVNPDQDJHPHQWSURJUDPDQG
                consult on Owners' risk management program; and (5)                  DSSRLQWFRXQVHO´
                                                                                       appoint counsel."
       
       8QGHUWKH66$&DQWRUDJUHHGWRSURYLGHWKHIROORZLQJVHUYLFHVWR**$0
       259. Under the SSA, Cantor agreed to provide the following services to GGAM.
       
                ³   Payroll
                "(1)  3D\UROO services;
                                 VHUYLFHV (2)  Financial,
                                                   )LQDQFLDO ULVN     PDQDJHPHQW and
                                                                   risk management        DQG operations
                                                                                                 RSHUDWLRQV
                VHUYLFHV (including
               services       LQFOXGLQJ providing
                                            SURYLGLQJ WHFKQLFDO          DGYLFH as
                                                            technical advice          DV UHTXHVWHG
                                                                                           requested on       RQ
                FRPPHUFLDO     FRQWUDFWV  (3)
                commercial contracts);            Accounting
                                                    $FFRXQWLQJ and  DQG WUHDVXU\   VHUYLFHV (including
                                                                          treasury services        LQFOXGLQJ
                ³VXFK   RWKHU accounting
                "such other     DFFRXQWLQJ and DQG WUHDVXU\     VHUYLFHV as
                                                      treasury services       DV may
                                                                                   PD\ EH
                                                                                        be UHTXHVWHG
                                                                                             requested for   IRU
                WLPHWRWLPH´
                time to time'); (4) /HJDOVHUYLFHV
                                        Legal services; (5)    +XPDQ5HVRXUFHV
                                                                  Human Resources; (6)       ,76HUYLFHV
                                                                                                IT Services
                DQG&RPPXQLFDWLRQ)DFLOLWLHV
                and  Communication Facilities; (7)        3URPRWLRQDO6DOHVDQG0DUNHWLQJ
                                                             Promotional Sales and Marketing; (8)             
                ,QYHVWRU Relations;
               Investor     5HODWLRQV and
                                         DQG (9)  Miscellaneous—Cantor
                                                      0LVFHOODQHRXV²&DQWRU shall     VKDOO provide
                                                                                             SURYLGH such VXFK
                RWKHUPLVFHOODQHRXVVHUYLFHVWRWKH5HFHLYLQJ3DUWLHVDVWKHSDUWLHVPD\
                other  miscellaneous services to the Receiving Parties as the parties may
                UHDVRQDEO\DJUHH´
                reasonably agree."
       

    
    
    2385HVSRQGHQWV¶([KLELW5
        Respondents' Exhibit R-187.
    
    2395HMRLQGHUDWSDUDV±
        Rejoinder at paras. 167 — 168.
    240
    
        6HH$QQH[$WRWKH06$³3UH2SHQLQJ6HUYLFHV´LWHPVDQG
         See Annex A to the MSA, "Pre-Opening Services", items 7-9, 14 and 21.



                                                               
                                                               91
    
             Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 93 of 139




      7KH5HVSRQGHQWVVXEPLWWKDW³>W@RDFFRPSOLVKWKHVHREOLJDWLRQVDPDQDJHPHQW
      260. The Respondents submit that "[tJo accomplish these obligations, a management
           FRPSDQ\ would
           company    ZRXOG have
                              KDYH aD FRPSOHWH VXSSRUW staff
                                        complete support   VWDII organized
                                                                   RUJDQL]HG department
                                                                                GHSDUWPHQW E\
                                                                                            by
           GHSDUWPHQWEURDGLQIXQFWLRQDQGGHHSLQSHUVRQQHODQGUHSOHWHZLWKV\VWHPV
           department,  broad in function and deep in personnel, and replete with systems,
           PDQXDOV policies,
           manuals,   SROLFLHV procedures,
                                 SURFHGXUHV audit,
                                              DXGLW marketing,
                                                      PDUNHWLQJ sales,
                                                                    VDOHV and
                                                                             DQG performance
                                                                                   SHUIRUPDQFH
                         
           benchmarks"241.
           EHQFKPDUNV´
      
      7KH5HVSRQGHQWVFKDUDFWHUL]HWKH66$DVDQ³HIIHFWLYHDVVLJQPHQW´RIWKH06$
      261. The Respondents characterize the SSA as an "effective assignment" of the MSA.
           )XUWKHU³%ORRPEHUU\ZDVQRWDZDUHRIWKHH[LVWHQFHRIWKH66$XQWLO'HFHPEHU
           Further, "Bloomberg was not aware of the existence of the SSA until December
                                                                         
           DQGQHYHUUHFHLYHGZULWWHQQRWLFHRIWKLVDVVLJQPHQW´
           2014 and never received written notice of this assignment"242.    7KH5HVSRQGHQWV
                                                                               The Respondents
           VXEPLWWKDWWKH&ODLPDQWVDUHWKHUHIRUHLQEUHDFKRI&ODXVHRIWKH06$
           submit that the Claimants are therefore in breach of Clause 16.2 of the MSA.

      B.    !78%&'3:@>8"%&'
              Claimants' Arguments

      7KHUH
      262.        DUH no
           There are   QR arguments
                           DUJXPHQWV IURP   WKH Claimants
                                       from the     &ODLPDQWV LQ  WKLV respect
                                                                in this   UHVSHFW in
                                                                                   LQ the
                                                                                       WKH written
                                                                                               ZULWWHQ
           SOHDGLQJV because
           pleadings  EHFDXVH the
                               WKH assignment
                                    DVVLJQPHQW argument
                                                 DUJXPHQW ofRI the
                                                                 WKH Respondents
                                                                      5HVSRQGHQWV FDQ
                                                                                      can onlyRQO\ be
                                                                                                    EH
           IRXQGLQWKHLU5HMRLQGHU7KH&ODLPDQWVPDGHDEULHIFRPPHQWLQWKHLU2SHQLQJ
           found in their Rejoinder. The Claimants made a brief comment in their Opening
           6WDWHPHQW ³5HVSRQGHQWV say,
           Statement: "Respondents      VD\ well,
                                              ZHOO WKHUH
                                                     there LV D support
                                                            is a   VXSSRUW services
                                                                             VHUYLFHV agreement
                                                                                        DJUHHPHQW
           EHWZHHQ**$0DQG&DQWRUDQGWKDWZDVDQDVVLJQPHQW7KH66$RQO\SHUPLWV
           between GGAM and Cantor, and that was an assignment. The SSA only permits
           &DQWRUWRSURYLGH**$0QRWWRWKLUGSDUWLHVDQGWKH\DUHWKHW\SLFDOVXSSRUW
           Cantor to provide GGAM, not to third parties, and they are the typical support
                                                                                      
           VHUYLFHVDFFRXQWLQJDQGWUHDVXU\OHJDOVHUYLFHVKXPDQUHVRXUFHV´
           services; accounting and treasury, legal services, human resources"243.        
      
       Analysis
      C.    %!='7'#$&9":7  >%!
                     of the Tribunal

      ,WZLOOEHXVHIXOWRUHSURGXFHKHUH&ODXVHRIWKH06$,WUHDGVDVIROORZV
      263.    It will be useful to reproduce here Clause 16.2 of the MSA. It reads as follows:
      
              ³$66,*10(17$1'68%&2175$&7,1*
               "16. ASSIGNMENT AND SUB-CONTRACTING
              «
              
              $VVLJQPHQWE\**$0
              16.   2 Assignment by GGAM
              
              **$0
               GGAM shall   VKDOO not,
                                     QRW without
                                             ZLWKRXW WKH ZULWWHQ consent
                                                       the written  FRQVHQW of
                                                                             RI WKH
                                                                                 the 2ZQHUV DVVLJQ either
                                                                                      Owners, assign  HLWKHU LWV
                                                                                                              its
              REOLJDWLRQVRUEHQHILWVDULVLQJXQGHUWKLV$JUHHPHQW7KH3DUWLHVDFNQRZOHGJH
              obligations         or benefits arising under this Agreement. The Parties acknowledge
              WKDW**$0PD\DVVLJQLWVIXQFWLRQVXQGHUWKH$JUHHPHQWWRLWV$IILOLDWHVZKHUH
               that GGAM may assign its functions under the Agreement to its Affiliates where
              :LOOLDP
               William :HLGQHU
                              Weidner LV    is WKH
                                                  the &(2
                                                      CEO, orRU :LOOLDP
                                                                  William :HLGQHU     %UDG Stone
                                                                            Weidner, Brad     6WRQH or
                                                                                                     RU *DUU\
                                                                                                          Garry
              6DXQGHUV or
              Saunders,          RU any
                                      DQ\ person
                                              SHUVRQ nominated
                                                        QRPLQDWHG E\  DQ\ of
                                                                     by any  RI WKHP  DQG approved
                                                                                  them and   DSSURYHG E\
                                                                                                         by WKH
                                                                                                             the
              2ZQHUVDUHWKHVHQLRURIILFHUVZKRZLOOEHDFWLYHO\LQYROYHGLQWKHSHUIRUPDQFH
              Owners, are the senior officers who will be actively involved in the performance
              RI such
              of    VXFK WUDQVIHUHH¶V           REOLJDWLRQV XQGHU
                              transferee's obligations         under WKLV  $JUHHPHQW provided
                                                                       this Agreement,    SURYLGHG WKDW  VXFK
                                                                                                     that such


241
    5HMRLQGHUDWSDUD
     Rejoinder at para. 168.

242
    5HMRLQGHUDWSDUD
     Rejoinder at para. 168.

2437UDQVFULSW  2FWREHU
     Transcript (October  15)DWSOLQHV±
                              at p 88, lines 4 — 90.



                                                           
                                                           92

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 94 of 139




              $IILOLDWH shall
              Affiliate  VKDOO have
                                KDYH adequate
                                      DGHTXDWH FDSLWDOL]DWLRQ  DQGfinancial
                                                  capitalization and   ILQDQFLDO UHVRXUFHV
                                                                                  resources WR  FRPSO\
                                                                                             to comply
              ZLWK LWV
              with       REOLJDWLRQV XQGHU
                     its obligations   under WKH  $JUHHPHQW LQFOXGLQJ
                                               the Agreement,   including WKH
                                                                            the LQGHPQLW\  REOLJDWLRQV
                                                                                 indemnity obligations
              XQGHU
              under &ODXVH      Notwithstanding
                       Clause 12.1.    1RWZLWKVWDQGLQJ anything
                                                          DQ\WKLQJ WR
                                                                    to WKH  FRQWUDU\ herein,
                                                                         the contrary   KHUHLQ **$0
                                                                                                 GGAM
              PD\DVVLJQWKLV$JUHHPHQWWRDQHQWLW\RUJDQL]HGDQGH[LVWLQJXQGHUWKHODZVRI
              may   assign this Agreement to an entity organized and existing under the laws of
              WKH1HWKHUODQGVDVUHTXLUHGWRVDWLVI\WKHWD[VWUXFWXUHRI**$0SURYLGHGWKDW
              the Netherlands as required to satisfy the tax structure of GGAM provided that
              VXFK entity
              such   HQWLW\ must
                             PXVW at
                                   DW all
                                       DOO WLPHV
                                            times EH RZQHG E\
                                                   be owned    by WKH VDPH constituent
                                                                  the same    FRQVWLWXHQW owners
                                                                                           RZQHUV and
                                                                                                    DQG
              FRQWUROOHG E\
              controlled   by WKH  VDPH LQGLYLGXDOV
                                the same                 DV **$0
                                            individuals as             H[FHSWfor
                                                             GGAM (except      IRU LQGHSHQGHQW  'XWFK
                                                                                    independent Dutch
              ERDUGPHPEHUVUHTXLUHGXQGHU1HWKHUODQGVODZ
              board members required under Netherlands law)."        ´
     
     7KHOHJDOQDWXUHRIWKH³66$´LVQRWWKDWRIDQDVVLJQPHQWRIWKHREOLJDWLRQVRI
     264. The legal nature of the "SSA" is not that of an assignment of the obligations of
          **$0XQGHUWKH06$,QWKLVUHVSHFWWKH7ULEXQDOILUVWQRWHVWKDWWKH66$ZDV
          GGAM        under the MSA. In this respect the Tribunal first notes that the SSA was
          VLJQHGRQ$XJXVWEHIRUHWKHH[HFXWLRQRIWKH06$7KHUHLVDOVRQR
          signed    on August 28, 2012, before the execution of the MSA. There is also no
          PHQWLRQ of
          mention      RI the
                           WKH MSA
                                06$ in LQ the
                                            WKH 66$
                                                 SSA or RU that
                                                            WKDW the
                                                                  WKH services
                                                                        VHUYLFHV to
                                                                                  WR be
                                                                                      EH provided
                                                                                          SURYLGHG under
                                                                                                     XQGHU the
                                                                                                            WKH
          66$ZRXOGEHVHUYLFHVWKDW**$0QHHGHGWRSURYLGHWRWKH6RODLUH7KH66$
          SSA would be services that GGAM needed to provide to the Solaire. The SSA
          SURYLGHV that
          provides     WKDW the
                              WKH Receiving
                                    5HFHLYLQJ Parties
                                                  3DUWLHV may
                                                            PD\ request
                                                                   UHTXHVW and
                                                                             DQG Cantor
                                                                                   &DQWRU may
                                                                                             PD\ provide,
                                                                                                   SURYLGH or
                                                                                                             RU
          DUUDQJHIRUWKHSURYLVLRQRIWKHVHUYLFHVOLVWHGLQWKHDJUHHPHQW7KXV&DQWRU
          arrange     for the provision of, the services listed in the agreement. Thus, Cantor
          KDVQRH[FOXVLYHULJKWWRSURYLGHVHUYLFHVWRWKH5HFHLYLQJ3DUWLHV7KHSDUWLHVWR
          has no exclusive right to provide services to the Receiving Parties. The parties to
          WKH66$IXUWKHUDFNQRZOHGJHWKDWWKHVHUYLFHVWREHSURYLGHGDUH³LQWHQGHGWREH
          the   SSA further acknowledge that the services to be provided are "intended to be
          DGPLQLVWUDWLYH WHFKQLFDO
          administrative,       technical andDQG ministerial
                                                   PLQLVWHULDO and
                                                                  DQG are
                                                                        DUH not
                                                                             QRW LQWHQGHG
                                                                                  intended WRVHWSROLF\IRU
                                                                                             to set policy for
          HLWKHU5HFHLYLQJ3DUW\´
          either                        "244.
                                          
                    Receiving Party )XUWKHUPRUHVHUYLFHVDUHWREHSURYLGHG³VXEMHFWWR
                                               Furthermore, services are to be provided "subject to
          WKH
          the XOWLPDWH     DXWKRULW\ of
                ultimate authority       RI HDFK  5HFHLYLQJ3DUW\
                                             each Receiving      Party WR   FRQWURO LWV
                                                                          to control       RZQ EXVLQHVV
                                                                                       its own             DQG
                                                                                                 business and
                     
          DIIDLUV´ ,WLVREYLRXVWKDW**$0PDLQWDLQHGWKHULJKWWRVHWLWVRZQSROLFLHV
          affairs"245.    It is obvious that GGAM maintained the right to set its own policies
          DQGPDNHLWVRZQGHFLVLRQVLQWKHRSHUDWLRQRILWVEXVLQHVV
          and   make its own decisions in the operation of its business.
          
     ,W
     265.     LV clear
          It is   FOHDU from
                         IURP the
                                 WKH terms
                                      WHUPV of
                                              RI the
                                                  WKH 66$   WKDW it
                                                       SSA that     LW GRHV QRW UHIOHFW
                                                                        does not            DQ assignment
                                                                                   reflect an   DVVLJQPHQW of
                                                                                                             RI
          REOLJDWLRQV or
          obligations       RU services
                                  VHUYLFHV under
                                              XQGHU theWKH MSA,
                                                              06$ or   RU HYHQ
                                                                              even UHODWH
                                                                                      relate toWR the
                                                                                                   WKH MSA.
                                                                                                         06$
          &RQVHTXHQWO\ the
          Consequently,        WKH Tribunal
                                     7ULEXQDO FRQFOXGHV
                                                 concludes that WKDW the
                                                                       WKH Claimants
                                                                            &ODLPDQWV have
                                                                                          KDYH not
                                                                                                 QRW breached
                                                                                                      EUHDFKHG
          &ODXVHRIWKH06$VLQFHWKH66$GLGQRWDVVLJQWKH06$¶VREOLJDWLRQV
          Clause     16.2 of the MSA, since the SSA did not assign the MSA's obligations.
     

                                               






244$UWLFOHRIWKH66$
    Article 3 of the SSA.
 
245 ,ELG
      Ibid.



                                                          
                                                          93

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 95 of 139




. TERMINATION
XIV.    OF   THE MSA UNDER       CLAUSES  *,
                                                                            15.3(b)OR/ 17
  
      7KH
      266.       5HVSRQGHQWV FODLP
           The Respondents                 WKDW the
                                  claim that     WKH Philippine
                                                       3KLOLSSLQH Bureau
                                                                       %XUHDX of  RI Internal
                                                                                        ,QWHUQDO Revenue's
                                                                                                     5HYHQXH¶V
            ³  ´ LVVXDQFHRI0HPRUDQGXP&LUFXODU1R
           ("BIR")   issuance of Memorandum Circular No. 33-2013 (the                 WKH³"BIR      Circular")
                                                                                                7:?>!:´
           FRQVWLWXWHV grounds
           constitutes   JURXQGV toWR terminate
                                        WHUPLQDWH the
                                                     WKH MSA
                                                          06$ either
                                                                   HLWKHU under
                                                                             XQGHU Clause
                                                                                      &ODXVH 17 orRU Clause
                                                                                                          &ODXVH
            E 
           15.3(b).
      
      &ODXVHGHDOVZLWKHYHQWVRIIRUFHPDMHXUH,WSURYLGHVDVIROORZV
      267. Clause 17 deals with events offorce majeure. It provides as follows:
         
           ³)25&(0$-(85(
           "17. FORCE MAJEURE
         
                (YHQWRI)RUFH0DMHXUH
                17.1   Event of Force Majeure
         
                ³(YHQWRI)RUFH0DMHXUH´PHDQV
                "Event of Force Majeure" means:
         
                DQ\HYHQWVZKLFKZDVXQIRUHVHHDEOHDWWKHWLPHWKLV$JUHHPHQWZDVVLJQHG
                any   events which was unforeseeable at the time this Agreement was signed,
                WKHRFFXUUHQFHDQGFRQVHTXHQFHVRIZKLFKFDQQRWEHDYRLGHGRURYHUFRPH
                the occurrence and consequences of which cannot be avoided or overcome,
                DQG which
                and   ZKLFK arises
                               DULVHV after
                                       DIWHU WKH
                                              the WLPH
                                                   time WKLV   $JUHHPHQW was
                                                          this Agreement        ZDV signed
                                                                                       VLJQHG and
                                                                                                 DQGprevents
                                                                                                        SUHYHQWV
                WRWDO
                total orRU partial
                              SDUWLDO performance
                                        SHUIRUPDQFH of  RI WKLV    $JUHHPHQW E\
                                                               this Agreement          by aD Party
                                                                                                 3DUW\ ofRI LWV
                                                                                                               its
                FRPPLWPHQWVXQGHUWKLV$JUHHPHQW6XFKHYHQWVZLOOLQFOXGHZDUGHFODUHG
                commitments      under this Agreement. Such events will include war, declared
                RU not,
                or   QRW orRU hostilities
                                 KRVWLOLWLHV LQYROYLQJ
                                               involving WKH       5HSXEOLF of
                                                              the Republic         RI WKH    3KLOLSSLQHV or
                                                                                        the Philippines        RU
                EHOOLJHUHQFH
                belligerence, EORFNDGH
                                  blockade, UHYROXWLRQ
                                               revolution, LQVXUUHFWLRQ
                                                               insurrection, LQVXUJHQF\
                                                                                  insurgency, ULRW      SXEOLF
                                                                                                    riot, public
                GLVRUGHU H[SURSULDWLRQ
                disorder,    expropriation, UHTXLVLWLRQ       FRQILVFDWLRQ or
                                               requisition, confiscation         RU nationalization
                                                                                      QDWLRQDOL]DWLRQ E\     RU
                                                                                                           by or
                LQYROYLQJ
                involving any DQ\ governmental
                                   JRYHUQPHQWDO authority
                                                      DXWKRULW\ ofRI or
                                                                        RU within
                                                                             ZLWKLQ WKH    5HSXEOLF of
                                                                                       the Republic       RI WKH
                                                                                                              the
                3KLOLSSLQHV HDUWKTXDNHV
                Philippines,      earthquakes, W\SKRRQV
                                                     typhoons, flood,IORRG fire,
                                                                                ILUH war,
                                                                                         ZDU failures
                                                                                                   IDLOXUHV of RI
                LQWHUQDWLRQDO
                international or  RU domestic
                                       GRPHVWLF WUDQVSRUWDWLRQ
                                                    transportation, acts   DFWV ofRI Philippine
                                                                                       3KLOLSSLQH or   RU 86
                                                                                                             U.S.
                JRYHUQPHQWRUSXEOLFDJHQFLHVHSLGHPLFVVWULNHVDQGDQ\RWKHULQVWDQFHV
                government      or public agencies, epidemics, strikes and any other instances
                ZKLFKFDQQRWEHIRUHVHHQDYRLGHGRURYHUFRPHLQFOXGLQJLQVWDQFHVZKLFK
                which    cannot be foreseen, avoided or overcome, including instances which
                DUH accepted
                are    DFFHSWHG as DV force
                                         IRUFH majeure
                                                PDMHXUH LQ      JHQHUDO LQWHUQDWLRQDO
                                                              in general       international FRPPHUFLDO
                                                                                                    commercial
                SUDFWLFH
                practice.
         
                &RQVHTXHQFHRI(YHQWRI)RUFH0DMHXUH
                17.2   Consequence of Event of Force Majeure
         
                ,I an
                If  DQ Event
                        (YHQW ofRI Force
                                     )RUFH Majeure
                                             0DMHXUH occurs,
                                                         RFFXUV aD Party's
                                                                        3DUW\¶V obligations
                                                                                    REOLJDWLRQV XQGHU
                                                                                                     under WKLV
                                                                                                             this
                $JUHHPHQWWKDWDUHDIIHFWHGE\VXFKDQHYHQWZLOOEHVXVSHQGHGGXULQJWKH
                Agreement      that are affected by such an event will be suspended during the
                SHULRG of
                period     RI delay
                               GHOD\ caused
                                       FDXVHG E\
                                                 by WKH   (YHQW of
                                                      the Event      RI Force
                                                                          )RUFH Majeure
                                                                                    0DMHXUH and  DQG will
                                                                                                         ZLOO EH
                                                                                                               be
                DXWRPDWLFDOO\ extended,
                automatically      H[WHQGHG without
                                                ZLWKRXW penalty,
                                                             SHQDOW\ for
                                                                         IRU aD period
                                                                                    SHULRG equal
                                                                                               HTXDO WR   VXFK
                                                                                                        to such
                VXVSHQVLRQ 7KH
                suspension.           3DUW\ claiming
                                The Party    FODLPLQJ anDQ Event
                                                              (YHQW ofRI Force
                                                                           )RUFH Majeure
                                                                                    0DMHXUH will
                                                                                                ZLOOpromptly
                                                                                                       SURPSWO\
                LQIRUP
                inform WKH    RWKHU Party
                           the other  3DUW\ LQ ZULWLQJ and
                                              in writing    DQG will
                                                                  ZLOOfurnish
                                                                        IXUQLVK within
                                                                                    ZLWKLQ WKLUW\      days
                                                                                              thirty (30)   GD\V
                WKHUHDIWHUVXIILFLHQWHYLGHQFHRIWKHRFFXUUHQFHDQGGXUDWLRQRIVXFK(YHQW
                thereafter sufficient evidence of the occurrence and duration of such Event
                RI)RUFH0DMHXUH7KH3DUW\FODLPLQJDQ(YHQWRI)RUFH0DMHXUHZLOODOVR
                of  Force Majeure. The Party claiming an Event of Force Majeure will also
                XVH  DOO UHDVRQDEOH
                use all    reasonable HQGHDYRXUV
                                         endeavours WR to WHUPLQDWH
                                                            terminate WKDW     (YHQW of
                                                                          that Event      RI Force
                                                                                              )RUFH Majeure.
                                                                                                       0DMHXUH
                :KHQ
                When an  DQ Event
                              (YHQW of
                                      RI Force
                                          )RUFH Majeure
                                                  0DMHXUH occurs,
                                                               RFFXUV WKH    3DUWLHV will
                                                                           the Parties      ZLOO LPPHGLDWHO\
                                                                                                   immediately
                FRQVXOWZLWKHDFKRWKHULQRUGHUWRILQGDQHTXLWDEOHVROXWLRQDQGZLOOXVH
                consult    with each other in order to find an equitable solution and will use



                                                              
                                                              94
    
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 96 of 139




                      DOO UHDVRQDEOH
                      all              HQGHDYRXUV WR
                           reasonable endeavours       PLQLPL]H WKH
                                                   to minimize        FRQVHTXHQFHV of
                                                                 the consequences   RIVXFK(YHQW RI
                                                                                       such Event of
                      )RUFH0DMHXUH
                      Force   Majeure.
                      
                      $VSURYLGHGLQ&ODXVHWKH2ZQHUVVKDOOXVHWKHLQVXUDQFHSURFHHGVWR
                      As  provided in Clause 3.6, the Owners shall use the insurance proceeds to
                      UHVWRUHRUUHEXLOGWKHGDPDJHRUORVVRQWKH)DFLOLWLHV´
                      restore or rebuild the damage or loss on the Facilities."

                                          
     ,QWKHOHWWHURI-XO\
     268. In the letter of July 12, 2013246   IURP0U5D]RQWR0HVVUV:HLGQHU6WRQHDQG
                                               from Mr. Razon to Messrs. Weidner, Stone and
          6DXQGHUV  0U Razon
          Saunders, Mr.    5D]RQ adduced
                                   DGGXFHG as
                                             DV aD IXUWKHU JURXQG IRU
                                                     further ground        WHUPLQDWLRQ of
                                                                      for termination   RI the
                                                                                            WKH MSA
                                                                                                 06$
          WKH LVVXDQFH
          the  issuance ofRI the
                              WKH BIR
                                   %,5 Circular
                                         &LUFXODU as DV an
                                                          DQ HYHQW  RI force
                                                               event of    IRUFH majeure.   %XW the
                                                                                  PDMHXUH But   WKH
          5HVSRQGHQWVKDYHPDGHQRIXUWKHUUHIHUHQFHVWRIRUFHPDMHXUHDVDMXVWLILFDWLRQ
          Respondents    have made no further references to force majeure as a justification
          IRUWHUPLQDWLRQRIWKH06$DQGGLGQRWPDNHWKLVDUJXPHQWLQWKHLUSOHDGLQJV
          for termination of the MSA, and did not make this argument in their pleadings.
          ,Q WKH 62&
          In the          WKH Claimants
                   SOC, the    &ODLPDQWV noted
                                            QRWHG that,
                                                      WKDW "it
                                                             ³LW appears
                                                                  DSSHDUV WKDW  5HVSRQGHQWV have
                                                                            that Respondents     KDYH
                                       
                       this argument."247
          DEDQGRQHGWKLVDUJXPHQW´
          abandoned
          
     &ODXVH   E RQWKHRWKHUKDQGSURYLGHVDVIROORZV
     269. Clause 15.3(b),   on the other hand, provides as follows:

              ³7(50,1$7,21
              "15. TERMINATION
              «

               0XWXDO7HUPLQDWLRQ5LJKWV
              15.3  Mutual Termination Rights
               
               (LWKHU Party
              Either   3DUW\ may
                              PD\ at
                                    DW anytime,
                                        DQ\WLPH E\ ZULWWHQ notice
                                                  by written   QRWLFH addressed
                                                                       DGGUHVVHG WR
                                                                                   to WKH RWKHU Party,
                                                                                      the other   3DUW\
               JLYHQRWLFHRILWVWHUPLQDWLRQRIWKLV$JUHHPHQWZLWKRXWWKHVDPHEHLQJGHHPHG
              give notice of its termination of this Agreement, without the same being deemed
              aD EUHDFK RU default
                  breach or   GHIDXOW E\   HLWKHU Party
                                         by either   3DUW\ hereto,
                                                            KHUHWR LI DQ\ of
                                                                      if any  RI WKH IROORZLQJ have
                                                                                  the following    KDYH
               RFFXUUHG
              occurred:

                D  aD change
               (a)      FKDQJH LQ
                                in WKH
                                    the WHUPV DQGRU FRQGLWLRQV
                                        terms and/or   conditions ofRI WKH 3$*&25 License
                                                                        the PAGCOR       /LFHQVH (or
                                                                                                    RU LWV
                                                                                                        its
                    FDQFHOODWLRQ UHYRFDWLRQ
                    cancellation,               RU WHUPLQDWLRQ
                                    revocation or   termination) and
                                                                   DQG FRPSOLDQFH    ZLWK WKH
                                                                         compliance with     the UHYLVHG
                                                                                                  revised
                    WHUPV DQGRU FRQGLWLRQV
                    terms and/or                ZRXOG EH
                                    conditions would   be OLNHO\
                                                           likely WR FDXVH aD material
                                                                  to cause       PDWHULDO adverse
                                                                                           DGYHUVH effect
                                                                                                    HIIHFW
                    RQ2ZQHUV¶RU**$0¶VULJKWVDQGREOLJDWLRQVXQGHUWKLV$JUHHPHQW
                    on   Owners' or GGAM's rights and obligations under this Agreement.

                E  LI
               (b)  if WKHUH
                        there LV DQ\ FKDQJH
                              is any   change LQ   ODZ order,
                                                 in law,  RUGHU nule,
                                                                  QXOH UHJXODWLRQ RU policy
                                                                         regulation, or   SROLF\ LQ DQ\
                                                                                                  in any
                   MXULVGLFWLRQLQVLGHRURXWVLGHWKH3KLOLSSLQHVWKDWUHVXOWVRUZRXOGUHVXOWLQ
                   jurisdiction   inside or outside the Philippines that results or would result in
                   WKH  FDUU\LQJ on
                    the carrying    RQ of
                                        RI WKH
                                            the 2ZQHUV¶
                                                 Owners' orRU **$0¶V
                                                               GGAM's EXVLQHVV
                                                                          business LQ
                                                                                    in WKH 3KLOLSSLQHV
                                                                                        the Philippines
                   EHLQJXQODZIXORUPDWHULDOO\EXUGHQVRPHRUWKH2ZQHUVRU
                   being unlawful or materially burdensome, or the Owners or **$0ORVLQJ GGAM losing
                   LWV  TXDOLILFDWLRQ OLFHQVH
                   its qualification,               DXWKRULW\ or
                                         license, authority    RU capacity
                                                                   FDSDFLW\ WR  SHUIRUP XQGHU
                                                                              to perform     under WKLV
                                                                                                      this
                   $JUHHPHQW
                   Agreement.

                F LIWKHUHLVDFKDQJHLQWKHQDWLRQDOJDPLQJOHJLVODWLRQLQWKH3KLOLSSLQHVWKDW
               (c) if there is a change in the national gaming legislation in the Philippines that
                   UHVXOWV
                    results LQ
                             in aD material
                                    PDWHULDO adverse
                                              DGYHUVH LPSDFW RQ HLWKHU
                                                       impact on           3DUW\¶V LQWHUHVWV
                                                                   either Party's   interests LQ
                                                                                               in WKH
                                                                                                  the




246&ODLPDQWV¶([KLELW&
    Claimants' Exhibit C-3.

24762&DWSDUDIRRWQRWH
    SOC at para. 212, footnote 334.



                                                          
                                                          95

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 97 of 139




                    )DFLOLWLHVXQGHUWKLV$JUHHPHQWRURQDQ\RWKHUEXVLQHVVRI**$0LQVLGH
                    Facilities, under this Agreement, or on any other business of GGAM inside
                    RURXWVLGHWKH3KLOLSSLQHV
                    or outside the Philippines.

                G DIDLOXUHE\**$0XQGHUWKHSURYLVLRQVRILWHPVRURI$QQH[%RQWKH
               (d) a failure by GGAM under the provisions of items 2 or 3 of Annex B on the
                   3HUIRUPDQFH6WDQGDUGV
                   Performance  Standards.

               (e) the (iL GHQLDOUHYRFDWLRQVXVSHQVLRQRUQRQUHQHZDORIDQ\JDPLQJOLFHQVH
                H WKH     denial, revocation, suspension or non-renewal of any gaming license,
                   DSSURYDORUSHUPLWRIRQH3DUW\ZKLFKLVFDXVHGE\DQ\DFWLRQRULQDFWLRQRI
                   approval    or permit of one Party which is caused by any action or inaction of
                   WKHRWKHU3DUW\RUWKHLUUHVSHFWLYH$IILOLDWHVRU
                    the other Party or their respective Affiliates; or

                     LL  commencement
                    (ii)  FRPPHQFHPHQW of  RI any
                                                DQ\ action
                                                      DFWLRQ E\
                                                               by WKH  DSSOLFDEOH UHJXODWRU\
                                                                   the applicable                    DXWKRULW\
                                                                                      regulatory authority
                    VHHNLQJ such
                    seeking    VXFK aD denial,
                                         GHQLDO UHYRFDWLRQ     VXVSHQVLRQ or
                                                   revocation, suspension         RU QRQUHQHZDO
                                                                                      nonrenewal WKDW
                                                                                                      that, LIif
                    DGYHUVHO\GHWHUPLQHGZRXOGUHVXOWLQWKHGHQLDOUHYRFDWLRQVXVSHQVLRQRU
                    adversely determined, would result in the denial, revocation, suspension or
                    QRQUHQHZDORIDQ\JDPLQJOLFHQVHDSSURYDORUSHUPLWZKLFKLVFDXVHGE\
                    non-renewal     of any gaming license, approval or permit which is caused by
                    DQ\ action
                    any    DFWLRQ or
                                   RU LQDFWLRQ RI WKH
                                       inaction of        RWKHU Party
                                                      the other   3DUW\ or
                                                                          RU WKHLU
                                                                               their UHVSHFWLYH   $IILOLDWHV
                                                                                      respective Affiliates;
                    SURYLGHGKRZHYHUWKH3DUW\FDXVLQJVXFKHYHQWVKDOOKDYHWKHOHVVHURI
                    provided,   however, the Party causing such event shall have the lesser of (A)            $
                    RQHKXQGUHGHLJKW\
                    one                      GD\VIURPFRPPHQFHPHQWRIVXFKDFWLRQ
                          hundred eighty (180)     days from commencement of such action, (B)         % VXFK
                                                                                                           such
                    RWKHUWLPHSHULRGDVPD\EHJUDQWHGE\WKHDSSOLFDEOHUHJXODWRU\DXWKRULW\
                    other   time period as may be granted by the applicable regulatory authority
                    DQG (C)
                    and    &  such
                               VXFK WLPH SHULRG UHTXLUHG
                                     time period    required E\
                                                               by WKH
                                                                   the WKUHDWHQHG    3DUW\ (as
                                                                       threatened Party       DV UHDVRQDEO\
                                                                                                  reasonably
                    GHWHUPLQHG EDVHG
                    determined     based XSRQ
                                           upon WKH   DGYLFH of
                                                  the advice    RI legal
                                                                    OHJDO counsel)
                                                                           FRXQVHO  WR  DYRLG WKH
                                                                                       to avoid        GHQLDO
                                                                                                  the denial,
                    UHYRFDWLRQ
                    revocation or RU suspension
                                      VXVSHQVLRQ ofRI any
                                                        DQ\ such
                                                             VXFK gaming
                                                                    JDPLQJ license,
                                                                             OLFHQVH approval
                                                                                        DSSURYDO orRU permit
                                                                                                        SHUPLW
                    KHOG E\
                    held       VXFK Party,
                            by such   3DUW\ as
                                              DV applicable,
                                                  DSSOLFDEOH WR
                                                                 to FXUH  DQ\ HYHQW
                                                                     cure any            JLYLQJ ULVH
                                                                                 event giving     rise WR
                                                                                                         to WKH
                                                                                                             the
                    FRPPHQFHPHQWRIVXFKDFWLRQGHVFULEHGLQFODXVH
                    commencement       of such action described in clause (ii)   LL KHUHRI´
                                                                                     hereof"
          
     ,Q
     270.     KLV OHWWHU
          In his           RI 6HSWHPEHU
                   letter of   September 3,      WR
                                              2013248      0HVVUV Weidner,
                                                           to Messrs.    :HLGQHU 6WRQH   DQG 6DXQGHUV
                                                                                    Stone and    Saunders,
          0U 7DQ
          Mr.          DOWHUQDWLYHO\ justified
                Tan alternatively      MXVWLILHG termination
                                                    WHUPLQDWLRQ ofRI the
                                                                       WKH MSA
                                                                            06$ under
                                                                                   XQGHU Clause
                                                                                           &ODXVH 15.3(b)
                                                                                                      E 
          EHFDXVH the
          because     WKH LVVXDQFH
                           issuance of RI the
                                           WKH BIR
                                                 %,5 Circular
                                                        &LUFXODU made
                                                                   PDGH the
                                                                           WKH operation
                                                                                RSHUDWLRQ of
                                                                                           RI the
                                                                                               WKH 6RODLUH
                                                                                                     Solaire
          ³PDWHULDOO\ burdensome"
          "materially     EXUGHQVRPH´ IRU      WKH Respondents.
                                           for the    5HVSRQGHQWV As $V H[SODLQHG  E\ the
                                                                            explained by   WKH Claimants,
                                                                                                &ODLPDQWV
          WKH%,5&LUFXODUKDGWKHHIIHFWRIVXEMHFWLQJDOO3$*&25OLFHQVHHVLQFOXGLQJ
          the  BIR Circular had the effect of subjecting all PAGCOR licensees, including
          WKH6RODLUHWRDFRUSRUDWHLQFRPHWD[RQQHWWD[DEOHLQFRPHLQVWHDGRIWKH
          the  Solaire, to a 30% corporate income tax on net taxable income, instead of the
            IUDQFKLVH tax
          5% franchise       WD[ on
                                  RQ gross
                                      JURVV JDPLQJ
                                              gaming UHYHQXHV      ZKLFK was
                                                         revenues, which      ZDV HPEHGGHG    ZLWKLQ the
                                                                                   embedded within         WKH
          JDPLQJ IHHV
          gaming              WKDW PAGCOR
                      fees that     3$*&25 licensees
                                                    OLFHQVHHV had
                                                                 KDG been
                                                                        EHHQ required
                                                                               UHTXLUHG to
                                                                                          WR pay.
                                                                                              SD\  The 7KH
          5HVSRQGHQWV have
          Respondents       KDYH not
                                   QRWSXUVXHG
                                       pursued thisWKLV LVVXH
                                                         issue IXUWKHU  DQG have
                                                                further, and   KDYH not
                                                                                     QRW noted
                                                                                          QRWHG LW LQ their
                                                                                                 it in   WKHLU
          SOHDGLQJV
          pleadings.

     6LQFH
     271.        WKH Respondents
          Since the   5HVSRQGHQWV have
                                     KDYH adduced
                                           DGGXFHG noQR proof
                                                          SURRI supporting
                                                                 VXSSRUWLQJ these
                                                                             WKHVH (potential)
                                                                                     SRWHQWLDO 
          GHIHQFHVWRWKHH[WHQWWKDWWKH\DUHDOLYHLVVXHWKH7ULEXQDOILQGVWKDWWKHUHLV
          defences, to the extent that they are a live issue, the Tribunal finds that there is
          QR HYLGHQFH
          no            WR support
              evidence to   VXSSRUW termination
                                     WHUPLQDWLRQ of
                                                  RI the
                                                      WKH MSA
                                                           06$ based
                                                                 EDVHG on
                                                                        RQ Clause
                                                                            &ODXVH 15.3(b)
                                                                                     E  or
                                                                                             RU
          &ODXVH
          Clause  17.
     
                               


248&ODLPDQWV¶([KLELW&
    Claimants' Exhibit C-37.



                                                             
                                                             96

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 98 of 139




. THE
XV.  3
            CLAIMANTS' CLAIM THAT RESPONDENTS           BREACHED   
                                                                                          THE MSA
      
     BY       
         TERMINATING         IT
        
     7KH
     272.      7ULEXQDO has
          The Tribunal    KDV UHMHFWHG DOO of
                               rejected all   RI the
                                                  WKH Respondents'
                                                       5HVSRQGHQWV¶ alleged
                                                                       DOOHJHG material
                                                                                PDWHULDO breaches
                                                                                          EUHDFKHV of
                                                                                                     RI
          WKH MSA
          the  06$ on
                     RQ which
                           ZKLFK they
                                    WKH\ relied
                                          UHOLHG toWR terminate
                                                        WHUPLQDWH the
                                                                    WKH MSA,
                                                                         06$ and
                                                                                 DQG finds
                                                                                       ILQGV that
                                                                                              WKDW the
                                                                                                    WKH
          &ODLPDQWV   KDYH
          Claimants have        DIILUPDWLYHO\
                                affirmatively      VDWLVILHG WKHLU  EXUGHQ   WR  SURYH
                                                   satisfied their burden to prove that the  WKDW  WKH
          5HVSRQGHQWVEUHDFKHGPDWHULDOO\WKH06$E\WHUPLQDWLQJLWZLWKRXWFDXVH
          Respondents    breached materially the MSA by terminating it without cause.
          
     7KH&ODLPDQWVKDYHDOVRDUJXHGWKDWWKH06$ZDVZURQJO\WHUPLQDWHGEHFDXVH
     273. The Claimants have also argued that the MSA was wrongly terminated because
          WKH5HVSRQGHQWVGLGQRWSURYLGHDQ\RSSRUWXQLW\WRFXUHWKHDOOHJHGEUHDFKHVDV
          the Respondents did not provide any opportunity to cure the alleged breaches as
          UHTXLUHGE\WKH06$7KH5HVSRQGHQWV¶FRQWHQWLRQLVWKDWWKRVHEUHDFKHVZHUH
          required by the MSA. The Respondents' contention is that those breaches were
          LQFXUDEOH*LYHQWKH7ULEXQDO¶VFRQFOXVLRQRQWKHWHUPLQDWLRQRIWKH06$WKH
          incurable. Given the Tribunal's conclusion on the termination of the MSA, the
          7ULEXQDOGRHVQRWQHHGWRFRQVLGHUZKHWKHUWKH          5HVSRQGHQWVJUDQWHG**$0D
          Tribunal does not need to consider whether the Respondents                granted GGAM a
          FXUHSHULRG
          cure period.
 
                                 




                                                       
                                                       97
  
               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 99 of 139




. LEGALITY
XVI.   OR                       OF 
                                  PROPRIETY                   THE              OF 
                                                                         TERMINATION                   THE MSA:  4
         
      PRIOR      CONFIRMATION
                       OF                 THE              BY
                                                                   TERMINATION                AN
                                                                                                 ARBITRAL
                                                                                                         
        
      TRIBUNAL
      
       Claimants'
      A.    !78%&'3:@>8"%&'
                              Arguments
             
      7KH&ODLPDQWVVXEPLWWKDWXQGHU3KLOLSSLQHODZ³DSDUW\PD\QRWXQLODWHUDOO\
      274.   The Claimants submit that, under Philippine law, "a party may not unilaterally
             UHVFLQG
             rescind or RU WHUPLQDWH
                             terminate WKH     FRQWUDFWfor
                                           the contract      IRU whatever
                                                                    ZKDWHYHU cause
                                                                                 FDXVH without
                                                                                         ZLWKRXWfirst
                                                                                                  ILUVW UHVRUWLQJ
                                                                                                         resorting WR
                                                                                                                     to
             DUELWUDWLRQ«:KHQDQDUELWUDWLRQFODXVHLQDFRQWUDFWLVDYDLOLQJQHLWKHURIWKH
            arbitration...       When an arbitration clause in a contract is availing, neither of the
             SDUWLHVFDQXQLODWHUDOO\WUHDWWKHFRQWUDFWDVUHVFLQGHGVLQFHZKDWHYHULQIUDFWLRQ
            parties    can unilaterally treat the contract as rescinded since whatever infraction
             RUEUHDFKHVE\DSDUW\RUGLIIHUHQFHVDULVLQJIURPWKHFRQWUDFWPXVWEHEURXJKW
            or   breaches by a party or differences arisingfrom the contract must be brought
             ILUVW and
            first   DQG UHVROYHG
                           resolved E\      DUELWUDWLRQ and
                                        by arbitration,       DQG notQRW WKURXJK
                                                                            through H[WUDMXGLFLDO
                                                                                       extrajudicial UHVFLVVLRQ
                                                                                                       rescission or RU
                                   
                        action"249.
             MXGLFLDODFWLRQ´
            judicial
      
      6LQFH
      275.   Since the WKH MSA
                              06$ FRQWDLQHG
                                        contained an    DQ arbitration
                                                              DUELWUDWLRQ clause
                                                                               FODXVH (Clause
                                                                                          &ODXVH 19.2)
                                                                                                      and
                                                                                                             DQG the
                                                                                                                    WKH
             5HVSRQGHQWVWHUPLQDWHGWKH06$EHIRUHWKHUHVROXWLRQRIWKH3DUWLHV¶GLVSXWHE\
             Respondents        terminated the MSA before the resolution of the Parties' dispute by
             DUELWUDWLRQ    WKH  &ODLPDQWV submit
            arbitration, the Claimants            VXEPLW thatWKDW "Because
                                                                      ³%HFDXVH Respondents'
                                                                                   5HVSRQGHQWV¶ premature
                                                                                                    SUHPDWXUH and DQG
             XQODZIXO
             unlawful LPSOHPHQWDWLRQ
                          implementation of      RI WKH 06$¶V
                                                     the MSA       's WHUPLQDWLRQ
                                                                      termination has KDVprejudiced
                                                                                           SUHMXGLFHG **$0
                                                                                                         GGAM and  DQG
             SUHYHQWHG **$0
            prevented         GGAM from   IURP FRQWLQXLQJ
                                                  continuing LWV          SHUIRUPDQFH XQGHU
                                                                      its performance        under WKH     FRQWUDFW
                                                                                                      the contract,
             5HVSRQGHQWV are
            Respondents         DUH OLDEOH
                                      liable WR
                                               to **$0
                                                   GGAM for    IRU WKH  IRUIHLWHG management
                                                                     the forfeited    PDQDJHPHQWfees  IHHV LW ZRXOG
                                                                                                             it would
                                                     
                    received in the interim" 250.
             KDYHUHFHLYHGLQWKHLQWHULP´
             have
  
      B. Respondents'
               "'<#%;"%&'3:@>8"%&'
                                 Arguments
  
      7KH
      276.          5HVSRQGHQWV submit
             The Respondents            VXEPLW that
                                                  WKDW Clause
                                                          &ODXVH 19.1  of
                                                                              RI the
                                                                                  WKH MSA
                                                                                        06$ provides
                                                                                              SURYLGHV that
                                                                                                           WKDW "any
                                                                                                                  ³DQ\
             GLVSXWH´PD\EHVHWWOHGE\DUELWUDWLRQLQFOXGLQJGLVSXWHVUHJDUGLQJWKHFRQWUDFW
            dispute"     may be settled by arbitration, including disputes regarding the contract
                                                           
             EUHDFKRUSURSULHW\RIWHUPLQDWLRQ
            breach     or propriety of termination251.          
      
      )XUWKHU
      277.   Further, LI    WKH Parties
                         if the   3DUWLHV intended
                                             LQWHQGHG IRU     WHUPLQDWLRQ to
                                                          for termination       WR be
                                                                                    EH effectuated
                                                                                        HIIHFWXDWHG only
                                                                                                      RQO\ after
                                                                                                             DIWHU the
                                                                                                                    WKH
             GHWHUPLQDWLRQ of
             determination        RI an
                                      DQ arbitral
                                           DUELWUDO tribunal,
                                                      WULEXQDO then
                                                                    WKHQ the
                                                                           WKH Parties
                                                                                3DUWLHV FRXOG KDYH specified
                                                                                          could have     VSHFLILHG as
                                                                                                                     DV
             PXFK in
            much      LQ the
                          WKH MSA.
                                06$ 7KH\
                                         They didGLG not,
                                                        QRW and
                                                              DQG the
                                                                     WKH Claimants
                                                                          &ODLPDQWV "should
                                                                                        ³VKRXOG not
                                                                                                 QRW EH  SHUPLWWHG
                                                                                                        be permitted
             QRZ WR
             now     to LQVHUW
                           insert H[WUDFRQWUDFWXDO
                                     extra-contractual language  ODQJXDJH LQFRQVLVWHQW       ZLWK WKH
                                                                               inconsistent with              3DUWLHV¶
                                                                                                        the Parties'
                             
             DJUHHPHQW´ 252.
            agreement"
      
  

    
    
    24962&DWSDUD.RUHD7HFKVY/HUPD*51R-DQXDU\  ³.RUHD7HFKV´
         SOC at para. 204; Korea Techs. v. Lerma, G.R. No. 143581, January 27, 2008 ("Korea Techs").
    
    25062&DWSDUD
         SOC at para. 205.
    
    251'HIHQVHDWSDUD
        Defense at para. 134.
    
    252,ELG
        Ibid.



                                                                 98
                                                                 
    
      Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 100 of 139




     Analysis
    C.   %!='7'#$&9":7      >%!
                    of the Tribunal
       
    ,Q
    278. In OLJKW  RI the
             light of   WKH 7ULEXQDO¶V
                             Tribunal's ILQGLQJV WKDW the
                                         findings that  WKH Claimants
                                                             &ODLPDQWV did
                                                                        GLG not
                                                                             QRW breach
                                                                                  EUHDFK the
                                                                                          WKH MSA
                                                                                               06$
         DQG that
         and    WKDW the
                      WKH Respondents
                            5HVSRQGHQWV had
                                           KDG no
                                                QR valid
                                                    YDOLG JURXQGV  IRU termination,
                                                            grounds for   WHUPLQDWLRQ itLW LV QRW
                                                                                              is not
         QHFHVVDU\IRUWKH7ULEXQDOWRPDNHDGHWHUPLQDWLRQRQWKLVSRLQW
         necessary    for the Tribunal to make a determination on this point.

                                




                                                     
                                                     99

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 101 of 139




. WHETHER
XVII.                       FAILED
                         THE RESPONDENTS                          TO PAY  GGAM ITS   
        SERVICE
       MANAGEMENT               FEES     AND
                                                       THEREBY
                                                                BREACHED   CLAUSES 
       ,22
       3.4 AND 4 OF
                         THE MSA
   
       &ODXVHRIWKH06$SURYLGHVDVIROORZV
       279.  Clause 3.4 of the MSA provides as follows.
       
                ³2%/,*$7,2162)7+(2:1(56
                "3. OBLIGATIONS OF THE OWNERS
                    «
                    3D\PHQW
                    3.4 Payment
       
                      7KH2ZQHUVVKDOOSD\WKH**$0)HHVLQDFFRUGDQFHZLWK&ODXVH7KH
                       The Owners shall pay the GGAM Fees in accordance with Clause 4. The
                      REOLJDWLRQV of
                      obligations    RI WKH
                                         the 2ZQHUV
                                              Owners WR    SD\ WKH
                                                        to pay    the **$0
                                                                      GGAM Fees)HHV shall
                                                                                     VKDOO EH MRLQW and
                                                                                             be joint  DQG
                      VHYHUDO´
                      several."
       
       &ODXVHRIWKH06$SURYLGHVDVFKHGXOHRIIHHVZKLFKFDQEHVXPPDUL]HGDV
       280.  Clause 4 of the MSA provides a schedule of fees, which can be summarized as
             IROORZV
             follows:
       
             D  The
            (a)     7KH Owners
                         2ZQHUV shall
                                    VKDOO pay
                                           SD\ to
                                                 WR GGAM
                                                     **$0 aD "Development
                                                                 ³'HYHORSPHQW Fee"    RI USD
                                                                                 )HH´ of   86' 100,000
                                                                                                  
                    SHUPRQWKIURPWKHH[HFXWLRQRIWKH06$WRWKH6WDUW'DWHRIWKH6RODLUH
                    per month from the execution of the MSA to the Start Date of the Solaire.
       
             E  The
            (b)     7KH2ZQHUVVKDOOSD\WR**$0DEDVH³3UH2SHQLQJ2SHUDWLRQV)HH´RI
                         Owners shall pay to GGAM a base "Pre-Opening Operations Fee" of
                    86'SHUPRQWKIURPWKHH[HFXWLRQRIWKH06$WRWKH6WDUW'DWHRI
                    USD   75,000 per month from the execution of the MSA to the Start Date of
                    WKH6RODLUH
                    the Solaire.
       
             F  The
            (c)     7KH2ZQHUVVKDOOSD\WR**$0DQ³$QQXDO%DVH)HH´RI86'
                         Owners shall pay to GGAM an "Annual Base Fee" of USD 100,000
                    SHUPRQWK
                    per month.
       
             G  The
            (d)     7KH2ZQHUVVKDOOSD\WR**$0FHUWDLQ³(%,7'$EDVHG)HHV´ZKLFKDUH
                         Owners shall pay to GGAM certain "EBITDA-based Fees" which are
                    SHJJHG at
                    pegged    DW specific
                                  VSHFLILF percentages
                                            SHUFHQWDJHV of RI the
                                                                WKH (%,7'$   JHQHUDWHG post-opening
                                                                     EBITDA generated        SRVWRSHQLQJ
                    IURP the
                    from  WKH Facilities'
                               )DFLOLWLHV¶ different
                                            GLIIHUHQW revenue
                                                        UHYHQXH segments
                                                                   VHJPHQWV (such
                                                                              VXFK as
                                                                                    DV the
                                                                                        WKH mass
                                                                                             PDVV market
                                                                                                   PDUNHW
                    VHJPHQWDQGIRUHLJQ9,3SOD\HUV
                    segment   and foreign VIP players).
       
        Claimants'
       A.   !78%&'3:@>8"%&'
                           Arguments
   
       8QGHU
       281.           &ODXVH 3.4
             Under Clause       of
                                    RI the
                                        WKH MSA,
                                             06$ theWKH Respondents
                                                           5HVSRQGHQWV are
                                                                         DUH UHTXLUHG
                                                                              required to WR pay
                                                                                              SD\ GGAM
                                                                                                   **$0
             PDQDJHPHQW service
             management      VHUYLFH IHHV
                                       fees inLQ accordance
                                                  DFFRUGDQFH with
                                                                ZLWK Clause
                                                                      &ODXVH 4.
                                                                               7KH PDQDJHPHQW IHH
                                                                                  The management        fee
             VWUXFWXUHRIWKLVFODXVHKDVEHHQVXPPDUL]HGDERYH
             structure  of this clause has been summarized above.
             




                                                         
                                                         100
    
          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 102 of 139




      7KH
      282.            &ODLPDQWV submit
              The Claimants             VXEPLW that,
                                                    WKDW "as
                                                           ³DV aD UHVXOW
                                                                    result of RI5HVSRQGHQWV¶      ZURQJIXO WHUPLQDWLRQ
                                                                                 Respondents' wrongful           termination,
              **$0
               GGAM has    KDV EHHQ       GHSULYHG of
                                   been deprived         RI LWV  PDQDJHPHQW service
                                                              its management         VHUYLFHfees
                                                                                                IHHV XQGHU
                                                                                                       under WKH    06$´
                                                                                                                the MSA"     253.

              7KHVHIHHVLQFOXGH
              These fees include: (1)            IHHVIRUWKHSHULRGEHWZHHQ0DUFKWR6HSWHPEHU
                                                     fees for the period between March 16 to September 12,
               which
              2013,       ZKLFK represent
                                       UHSUHVHQW the WKH start
                                                            VWDUW ofRI commercial
                                                                         FRPPHUFLDO operations
                                                                                            RSHUDWLRQV of RI the
                                                                                                               WKH Facilities
                                                                                                                     )DFLOLWLHV
              WKURXJKWKHGDWHRI5HVSRQGHQWV¶ZURQJIXOWHUPLQDWLRQRIWKH06$DQG
              through       the date of Respondents' wrongful termination of the MSA, and (2)                            IHHV
                                                                                                                            fees
              WKDW**$0H[SHFWHGWRHDUQIRUWKHSHULRGDIWHU6HSWHPEHUDQGRYHU
              that    GGAM expected to earn for the period after September 12, 2013 and over
              WKH FRXUVH
              the     course of    RI the
                                        WKH HQWLUH    WHQ\HDU term
                                               entire ten-year         WHUP ofRI the
                                                                                    WKH MSA,
                                                                                          06$ but EXW IRU  5HVSRQGHQWV¶
                                                                                                         for Respondents'
              ZURQJIXOWHUPLQDWLRQ
              wrongful        termination.
      
      7KH
      283.            &ODLPDQWV further
              The Claimants              IXUWKHU submit
                                                     VXEPLW that
                                                                WKDW "in
                                                                       ³LQ addition
                                                                             DGGLWLRQ WR
                                                                                         to WKH  DPRXQW of
                                                                                             the amount      RIfees
                                                                                                                  IHHVfor
                                                                                                                        IRU WKH
                                                                                                                             the
              SHULRG from
              period       IURP March
                                     0DUFK 16,    2013
                                                        WR     6HSWHPEHU 12,
                                                                 to September         2013,
                                                                                            EXW   IRU Respondents'
                                                                                                    but for     5HVSRQGHQWV¶
              ZURQJIXO WHUPLQDWLRQ
              wrongful         termination of      RI WKH  06$ **$0
                                                       the MSA,         GGAM would ZRXOG have
                                                                                             KDYH HDUQHG
                                                                                                    earned feesIHHV over
                                                                                                                     RYHU WKH
                                                                                                                             the
              FRXUVHRIWKH\HDUWHUPRIWKH06$´DQGDUHFODLPLQJ³WKHFRPELQHGIHHVIRU
              course      of the 10-year term of the MSA", and are claiming "the combinedfees for
              %DVH Fee
              Base      )HH EBITDA,
                                (%,7'$ Local   /RFDO 9,3       (%,7'$ and
                                                           VIP EBITDA,          DQG Foreign
                                                                                       )RUHLJQ 9,3     (%,7'$for
                                                                                                    VIP EBITDA,        IRU WKH
                                                                                                                             the
              SHULRG from
              period       IURP September
                                      6HSWHPEHU 13,    2013
                                                              WR     0DUFK 15,
                                                                       to March        2023,
                                                                                             LQ   DQ amount
                                                                                                     in an    DPRXQW WR to EH
                                                                                                                              be
                                                                                 
                                 at a final hearing in this matter"254.
              GHWHUPLQHGDWDILQDOKHDULQJLQWKLVPDWWHU´
              determined
      
      7KH&ODLPDQWV¶OHJDOFDVHIRUWKHUHFRYHU\RIDOOWKHPDQDJHPHQWIHHVRZHGWRLW
      284.    The Claimants' legal case for the recovery of all the management fees owed to it
              KDG the
              had     WKH Respondents
                              5HVSRQGHQWV not      QRW terminated
                                                          WHUPLQDWHG the   WKH MSA
                                                                                  06$ is  LV set
                                                                                               VHW out
                                                                                                    RXW in
                                                                                                          LQ the
                                                                                                              WKH IROORZLQJ
                                                                                                                    following
              SDUDJUDSKV
              paragraphs.
      
      7KH
      285.             &ODLPDQWV characterize
              The Claimants               FKDUDFWHUL]H the  WKH management
                                                                    PDQDJHPHQW IHHV  fees as DV "lost   SURILWV´  . The
                                                                                                   ³ORVW profits"255       7KH
              &ODLPDQWVVXEPLWWKDWWKHOHJDOGRFWULQHRIOXFUXPFHVVDQV
              Claimants         submit that the legal doctrine of lucrum cessans ("the                ³WKHUHFRYHU\RIORVW
                                                                                                            recovery of lost
              SURILWV´  is
              profits")       LV aD "standard
                                      ³VWDQGDUG UHPHG\
                                                      remedy for  IRU aD EUHDFK
                                                                           breach of RI FRQWUDFW
                                                                                         contract XQGHU
                                                                                                      under WKH    3KLOLSSLQH
                                                                                                              the Philippine
                                               
               Code and case /aw"256.
              &RGHDQGFDVHODZ´
      
      7KH&ODLPDQWVDOVRVXEPLWWKDWWKHLU³ULJKWWRUHFRYHUORVWSURILWVIRUDEUHDFKRI
      286.    The Claimants also submit that their "right to recover lost profitsfor a breach of
              FRQWUDFW LV
              contract           ZHOOHVWDEOLVKHG XQGHU
                             is well-established           under LQWHUQDWLRQDO
                                                                     international law",        FLWLQJ as
                                                                                        ODZ´ citing   DV an
                                                                                                            DQ H[DPSOH
                                                                                                                 example the WKH
                                                           
              81,'52,7 Principles
              UNIDROIT                                 ,Q
                                    3ULQFLSOHV 2010257.              6R Y
                                                                  In So       )RRG Fest,
                                                                           v. Food    )HVW Inc.,   *5 Nos.
                                                                                              ,QF G.R.   1RV 183628
                                                                                                                     &
               (S.C.,
              183670           6& Feb.)HE 9,  2011)
                                                         ("Food³)RRG Fest"),
                                                                               )HVW´  the
                                                                                          WKH 6XSUHPH
                                                                                                 Supreme Court&RXUW of RI the
                                                                                                                             WKH
              3KLOLSSLQHVH[SODLQHGWKDW³>L@IWKHUHH[LVWVDEDVLVIRUDUHDVRQDEOHH[SHFWDWLRQ
              Philippines         explained that "[iJf there exists a basis for a reasonable expectation
              WKDWSURILWVZRXOGKDYHFRQWLQXHGWREHJHQHUDWHGKDGWKHUHEHHQQREUHDFKRI
               that profits would have continued to be generated had there been no breach of
              FRQWUDFW LQGHPQLILFDWLRQ
              contract,        indemnification for       IRU damages
                                                                 GDPDJHV EDVHG
                                                                               based on  RQ such
                                                                                               VXFK expected
                                                                                                       H[SHFWHG profits
                                                                                                                    SURILWV LV
                                                                                                                               is
                           
              SURSHU´ 
              proper"258.


253
      62&DWSDUD
       SOC at para. 207.

25462&DWSDUD
     SOC at para. 210.

255 5HSO\DWSDUD
     Reply at para. 126.

2565HSO\DWSDUD3KLOLSSLQH&LYLO&RGH7LWDQ,NHGD&RQVWUXFWLRQ
     Reply at para. 126; § 2200 Philippine Civil Code; Titan-Ikeda Construction &'HYHORSPHQW&RUSY3ULPHWRZQ
                                                                                  Development Corp. v. Primetown
      3URSHUW\*URXS,QF*51R
     Property                                 6&)HE
                Group, Inc., G.R. No. 158768 (S.C., Feb. 12, 2008)("Titan-Ikeda").
                                                                    ³7LWDQ,NHGD´ 

257
    ,ELG
     Ibid.

258 ,ELGDWIRRWQRWH
     Ibid. at footnote 351.



                                                                   
                                                                   101

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 103 of 139




      
      7KH
      287.       &ODLPDQWV submit
           The Claimants       VXEPLW that
                                          WKDW this
                                                WKLV means
                                                       PHDQV GGAM
                                                                 **$0 need  QHHG only
                                                                                     RQO\ have
                                                                                            KDYH aD reasonable
                                                                                                      UHDVRQDEOH
           H[SHFWDWLRQ
           expectation that WKDW future
                                   IXWXUH management
                                             PDQDJHPHQW IHHV           ZRXOG have
                                                                 fees would          KDYH FRQWLQXHG
                                                                                             continued to  WR beEH
                       
           JHQHUDWHG DQGWKDWRQWKHIDFWV³**$0KDGDUHDVRQDEOHH[SHFWDWLRQWKDWLW
           generated259    and that on the facts, "GGAM had a reasonable expectation that it
           ZRXOG earn
           would    HDUQ WKH    0DQDJHPHQW Fees
                            the Management          )HHV forIRU WKH   06$¶V
                                                                   the MSA          IXOO WHQ\HDU
                                                                                's full    ten-year WHUP     KDG
                                                                                                       term, had
                                                                           
                            not wrongfully terminated the MSA" 26°.
           5HVSRQGHQWVQRWZURQJIXOO\WHUPLQDWHGWKH06$´
           Respondents
      
      ,QWKHFLUFXPVWDQFHV**$0VXEPLWVWKDWWKH³ORVWSURILWV´LQWKLVFDVHDUHWKH
      288. In the circumstances, GGAM submits that the "lost profits" in this case are the
           IXOODPRXQWRIPDQDJHPHQWIHHVZKLFKZRXOGKDYHEHHQHDUQHGSXUVXDQWWRWKH
           full amount of management fees which would have been earned pursuant to the
           VFKHGXOH of
           schedule    RI IHHV
                           fees LQ  &ODXVH 4
                                 in Clause      of
                                                  RI the
                                                      WKH MSA,
                                                           06$ without
                                                                     ZLWKRXW any
                                                                                DQ\ further
                                                                                      IXUWKHU expected
                                                                                                H[SHFWHG costs,
                                                                                                            FRVWV
           VLQFH "Management
           since  ³0DQDJHPHQW Fees   )HHV are
                                             DUH calculated
                                                   FDOFXODWHG EDVHG
                                                                  based on RQ EBITDA",
                                                                                (%,7'$´ underXQGHU which
                                                                                                       ZKLFK the
                                                                                                                WKH
           ³FRVWV for
           "costs   IRU operated
                          RSHUDWHG Solaire
                                       6RODLUH are
                                                  DUH deducted
                                                         GHGXFWHG fromIURP UHYHQXH
                                                                               revenue EHIRUH        FDOFXODWLQJ
                                                                                            before calculating
                                   
           0DQDJHPHQW)HHV´
           Management       Fees" 261.
      
      7KH
      289.       &ODLPDQWV support
           The Claimants      VXSSRUW theWKH submission
                                               VXEPLVVLRQ in  LQ the
                                                                   WKHSDUDJUDSK     DERYH as
                                                                        paragraph above,        DV well
                                                                                                    ZHOO as
                                                                                                          DV their
                                                                                                              WKHLU
           FODLPIRU³ORVWSURILWV´JHQHUDOO\E\VXEPLWWLQJWKDWWKHFRPSHQVDWLRQVWUXFWXUH
           claim   for "lost profits" generally, by submitting that the compensation structure
           ZDV  ³EDFNORDGHG´
           was "backloaded"; GGAM     **$0 was  ZDV paid
                                                         SDLG "only
                                                                ³RQO\ 86
                                                                         US$175,000 per     SHU month
                                                                                                 PRQWK EHIRUH
                                                                                                           before
           6RODLUH¶V2SHQLQJ´DQG³>L@QWXUQWKH3DUWLHVXQGHUVWRRGWKDW**$0ZRXOGEH
           Solaire's Opening", and "[iJn turn, the Parties understood that GGAM would be
           SDLG considerably
           paid   FRQVLGHUDEO\ more PRUH after
                                             DIWHU Solaire's
                                                     6RODLUH¶V 2SHQLQJ
                                                                    Opening WKURXJK
                                                                                  through WKH     0DQDJHPHQW
                                                                                              the Management
                  
           )HHV´  According
           Fees"262.   $FFRUGLQJ to  WR the
                                          WKH Claimants,
                                               &ODLPDQWV "[s]
                                                              ³>V@WDQGLQJ     DORQH WKH
                                                                    tanding alone,            3UH2SHQLQJ Fee
                                                                                         the Pre-Opening       )HH
           DQG Development
           and   'HYHORSPHQW Fee  )HH were
                                          ZHUH not
                                                  QRW full
                                                        IXOO compensation
                                                              FRPSHQVDWLRQ for    IRU WKH
                                                                                        the WZR   \HDUV of
                                                                                             two years     RI WKH
                                                                                                                the
           SUHFHGLQJZRUNWKHZRUNZDVHVVHQWLDOWRVHWWLQJXSWKH6RODLUHIRUVXFFHVVDQG
           preceding    work: the work was essential to setting up the Solaire for success and
           WKRVH  IHHV were
           those fees    ZHUH never
                                QHYHU contemplated
                                         FRQWHPSODWHG WR  to EH
                                                                be WKH   IXOO FRPSHQVDWLRQ
                                                                     the full    compensation for   IRU **$0үV
                                                                                                         GGAM's
                      
           VHUYLFHV´ 
           services"263.
      
      B. Respondents'
            "'<#%;"%&'3:@>8"%&'
                             Arguments

      7KH
      290.        5HVSRQGHQWV appear
           The Respondents       DSSHDU to
                                          WR deny
                                              GHQ\ —
                                                    ± LPSOLFLWO\
                                                        implicitly — ± the
                                                                         WKH Claimants'
                                                                              &ODLPDQWV¶ alleged
                                                                                             DOOHJHG
           UHDVRQDEOHH[SHFWDWLRQWKDWWKH\ZHUHWREHSDLGWKHIXOODPRXQWRI0DQDJHPHQW
           reasonable   expectation that they were to be paid the full amount of Management
           )HHV and
           Fees,   DQG submit
                        VXEPLW that
                                WKDW the
                                      WKH Claimants
                                           &ODLPDQWV were
                                                       ZHUH already
                                                              DOUHDG\ "compensated"
                                                                        ³FRPSHQVDWHG´ for IRU their
                                                                                                WKHLU
           FRQWULEXWLRQVSULRUWRWKHRSHQLQJRIWKH6RODLUH³>D@OWKRXJK**$0LVFDUHIXO
           contributions  prior to the opening of the Solaire: "[aJlthough GGAM is careful
           QRWWRDFNQRZOHGJHWKLVH[SUHVVO\**$0ZDVSDLGPRUHWKDQ86PLOOLRQ
           not  to acknowledge this expressly --GGAM was paid more than US$ 3.7 million
           LQ SUHRSHQLQJ and
           in pre-opening   DQG development
                                  GHYHORSPHQWfees
                                                IHHVfor
                                                      IRU WKHLU VHUYLFHV´
                                                           their services"  264. Furthermore,
                                                                                   )XUWKHUPRUH the
                                                                                                  WKH




259
    ,ELG
     Ibid.

260
    5HSO\DWSDUD
     Reply at para. 127.

261
    5HSO\DWSDUD
     Reply at para. 128.

262
    5HSO\DWSDUD
     Reply at para. 130.

263,ELG
     Ibid.

264'HIHQVHDWSDUD  HPSKDVLVLQRULJLQDO
     Defense at para. 175 (emphasis in original).



                                                            
                                                            102

      Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 104 of 139




        5HVSRQGHQWVFRQWHQGWKDWWKH(TXLW\2SWLRQZDV
        Respondents   contend that the Equity Option was LQWHQGHGDVFRPSHQVDWLRQIRU
                                                         intended as compensation for
        WKHPDQDJHPHQWVHUYLFHVXQGHUWKH06$
        the management services under the MSA.
        
     Analysis
    C.  %!='7'#$&9":7 >%!
                 of the Tribunal

    7KH
    291.  The 7ULEXQDO   KDV already
               Tribunal has     DOUHDG\ established
                                         HVWDEOLVKHG that
                                                       WKDW the
                                                             WKH Respondents
                                                                  5HVSRQGHQWV hadKDG no
                                                                                        QR OHJLWLPDWH
                                                                                            legitimate
         FRQWUDFWXDO basis
         contractual   EDVLV IRU WHUPLQDWLQJ the
                              for terminating    WKH MSA
                                                       06$ andDQG has
                                                                    KDV upheld
                                                                          XSKHOG the
                                                                                    WKH claim
                                                                                         FODLP of
                                                                                                RI the
                                                                                                    WKH
         &ODLPDQWV that
         Claimants    WKDW the
                            WKH Respondents
                                 5HVSRQGHQWV wrongly
                                               ZURQJO\ terminated
                                                          WHUPLQDWHG theWKH MSA.
                                                                              06$ Therefore,
                                                                                       7KHUHIRUH the
                                                                                                    WKH
         IDLOXUHWRSD\IHHVGXHXQGHUWKH06$XQWLOLWVWHUPLQDWLRQE\WKH5HVSRQGHQWV
         failure to pay fees due under the MSA until its termination by the Respondents
         LVLQEUHDFKRIWKH5HVSRQGHQWV¶REOLJDWLRQWRSD\VXFKIHHV7KH7ULEXQDOGRHV
         is in breach of the Respondents' obligation to pay such fees. The Tribunal does
         QRWQRZPDNHDILQGLQJLQUHVSHFWRIWKHDPRXQWRIWKHIHHVGXHXQGHUWKH06$
         not  now make a finding in respect of the amount of the fees due under the MSA
         EHIRUHRUDIWHUWKH06$¶VWHUPLQDWLRQRULQUHVSHFWRIWKH&ODLPDQWV¶FODLPIRU
         before  or after the MSA's termination or in respect of the Claimants' claim for
         OXFUXP             7KHVH matters
                  FHVVDQV These
         lucrum cessans.             PDWWHUV will
                                              ZLOO be
                                                    EH considered
                                                        FRQVLGHUHG as
                                                                     DV part
                                                                         SDUW of
                                                                               RI the
                                                                                   WKH next
                                                                                        QH[W phase
                                                                                              SKDVH of
                                                                                                     RI
         WKLVDUELWUDWLRQ
         this               WKH³
              arbitration (the               Phase").
                                   "8";7"'9'"´
                                "Remedies

                                 




                                                     
                                                     103

               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 105 of 139




. THE
XVIII.   CLAIM
                      THAT THE      RESPONDENTS
                                                            MADE        FALSE    AND  
         
        DEFAMATORY          STATEMENTS
                                 ABOUT               THE
                                                                    CLAIMANTS
                                                                            AND/OR  +       
                                                                                                          THE
        BREACHES
        ALLEGED            OF        CLAUSE   2)
                                                             14.2 AND 18.9 OF
                                                                                    THE MSA
        
         Claimants'
        A.   !78%&'3:@>8"%&'
                            Arguments
             
        7KH&ODLPDQWVVXEPLWWKDWWKH5HVSRQGHQWVKDGPDGHWKHIROORZLQJGHIDPDWRU\
        292. The Claimants submit that the Respondents had made the following defamatory
             VWDWHPHQWV (among
             statements         DPRQJ others)
                                            RWKHUV  (collectively,
                                                         FROOHFWLYHO\ theWKH "Allegedly
                                                                                 ³!!"@";!= Defamatory
                                                                                                  "$8&#:=
             &&"8"%&'´ DERXWWKH&ODLPDQWV
             Statements")       about the Claimants:
        
               D  "[GGAMJ
              (a)    ³>**$0@ WXUQHG
                                    turned out RXW WR
                                                    to EH
                                                        be aD YHU\ H[SHQVLYH glorified
                                                               very expensive,   JORULILHG executive-search
                                                                                             H[HFXWLYHVHDUFK
                                              
                             Razon said" 265.
                     ILUP¶5D]RQVDLG´
                    firm,'
        
               E  "Ricky
              (b)    ³5LFN\>5D]RQ@VDLGWKH/DV9HJDVPDQDJHPHQWJURXSKDGWXUQHGRXWWR
                               [Razon] said the Las Vegas management group had turned out to
                     EHQRWKLQJPRUHWKDQDQH[SHQVLYHDQGJORULILHGVHDUFKWHDPGLVFORVLQJ
                     be nothing more than an expensive and glorified search team, disclosing
                     WKDW
                     that &(2
                           CEO Bill%LOO :HLGQHU
                                          Weidner (theWKHformer
                                                           IRUPHUpresident
                                                                     SUHVLGHQW of
                                                                                RI/DV
                                                                                   Las 9HJDV    6DQGV &RUS
                                                                                         Vegas Sands    Corp.)
                     YLVLWHGWKHFDVLQRDQGUHVRUWFRPSOH[RQO\RQFH±GXULQJWKHRSHQLQJGD\
                     visited the casino and resort complex only once — during the opening day
                     in March"
                     LQ0DUFK´     266.

        
               F  "For
              (c)    ³)RU6RODLUH¶VQLQHDQG
                            Solaire's nine and aDKDOIPRQWKVRIRSHUDWLRQVWKHORVVZDVQHDUO\
                                                         half months of operations, the loss was nearly
                     86    PLOOLRQ  Bloomberg
                     US$6 million.        %ORRPEHUU\ EODPHG
                                                          blamed WKHthe UHG
                                                                         red LQN
                                                                              ink ODUJHO\
                                                                                  largely onRQ µPLVWDNHV  DQG
                                                                                                 mistakes and
                     LQHIILFLHQFLHV¶E\FRQVXOWDQW*OREDO*DPLQJ$VVHW0DQDJHPHQW
                     inefficiencies' by consultant Global Gaming Asset Management (GGAM),            **$0 
                     KHDGHG E\IRUPHU/DV
                    headed      by former Las 9HJDV         6DQGVSUHVLGHQW
                                                     Vegas Sands                DQG chief
                                                                     president and   FKLHI operating
                                                                                            RSHUDWLQJ officer
                                                                                                        RIILFHU
                                             
                     William Weidner" 267.
                     :LOOLDP:HLGQHU´
        
               G  The
              (d)    7KH Claimants
                           &ODLPDQWV failed
                                          IDLOHG toWR spend
                                                        VSHQG "any
                                                                 ³DQ\ material
                                                                       PDWHULDO WLPH
                                                                                  time LQ   DWWHQGLQJ WR
                                                                                         in attending   to WKH
                                                                                                             the
                     PDQDJHPHQWRI6RODLUH´DQGWRLWV³REOLJDWLRQVDQGGHOLYHUDEOHVXQGHUWKH
                    management         of Solaire" and to its "obligations and deliverables under the
                             
                              268.
                     06$´ 
                    MSA"

        
        7KH&ODLPDQWVH[SODLQWKDWWKHVHVWDWHPHQWVZHUHPDGH³DVHDUO\DV6HSWHPEHU
        293. The Claimants explain that these statements were made "as early as September
              2013,
             12,    WKURXJK
                              through YDULRXV
                                          various media PHGLD outlets
                                                                 RXWOHWV and
                                                                           DQG WR
                                                                                 to WKH   3KLOLSSLQH Stock
                                                                                     the Philippine       6WRFN
             ([FKDQJH´´ and
             Exchange",        DQG claim
                                     FODLP that
                                              WKDW they
                                                    WKH\ have
                                                          KDYH FDXVHG   ³**$0 economic
                                                                 caused "GGAM       HFRQRPLF harm
                                                                                                 KDUP EH\RQG
                                                                                                       beyond
             WKH ORVV of
             the loss   RI WKH  DJUHHGIHHV
                            the agreed     fees XQGHU
                                                   under WKH06$´     $FFRUGLQJ to
                                                          the MSA". According       WR the
                                                                                        WKH Claimants,
                                                                                             &ODLPDQWV these
                                                                                                          WKHVH
             VWDWHPHQWV
             statements:
        

      
      
      265 62&DWSDUD&ODLPDQWV¶([KLELW&
           SOC at para. 159; Claimants' Exhibit C-108.
      
      26662&DWSDUD&ODLPDQWV¶([KLELW&
           SOC at para. 159; Claimants' Exhibit C-109.
      
      26762&DWSDUD&ODLPDQWV¶([KLELW&
           SOC at para. 159; Claimants' Exhibit C-110.
      
      268 62&DWSDUDV
           SOC at paras. 11.



                                                             
                                                             104
      
          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 106 of 139




               D  Violated
              (a)  9LRODWHG the
                             WKH MSA,
                                  06$ and
                                        DQG were
                                             ZHUH intended
                                                   LQWHQGHG to
                                                             WR harm
                                                                 KDUP the
                                                                       WKH reputation
                                                                            UHSXWDWLRQ of
                                                                                        RI **$0
                                                                                            GGAM
                   DQG LWV
                   and        SULQFLSDOV William
                        its principals,    :LOOLDP Weidner,
                                                      :HLGQHU Bradley
                                                                  %UDGOH\ 6WRQH    DQG Garry
                                                                              Stone, and     *DUU\
                             
                   6DXQGHUV
                   Saunders269.
      
               E  Violated
              (b)  9LRODWHG Clause
                             &ODXVH 14.2
                                       of
                                            RI the
                                                WKH MSA,
                                                     06$ which
                                                            ZKLFK prohibits
                                                                    SURKLELWV the
                                                                               WKH GLVFORVXUH
                                                                                    disclosure ofRI any
                                                                                                     DQ\
                   LQIRUPDWLRQ for
                   information,   IRU purposes
                                       SXUSRVHV unconnected
                                                   XQFRQQHFWHG with
                                                                  ZLWK the
                                                                        WKH MSA,
                                                                              06$ which
                                                                                       ZKLFK "by
                                                                                                ³E\ LWV
                                                                                                      its
                   QDWXUH or
                   nature  RU may
                               PD\ EH PDUNHG WR
                                    be marked     to EH FRQILGHQWLDO FRQFHUQLQJ
                                                      be confidential  concerning WKH    RWKHUparty,
                                                                                     the other    SDUW\
                   WKH 3URMHFW Agreements,
                   the Project     $JUHHPHQWV or   RU WKH )DFLOLWLHV (including
                                                         the Facilities     LQFOXGLQJ LQIRUPDWLRQ
                                                                                          information
                   FRQFHUQLQJ WKH
                   concerning        FRVWV of
                                the costs   RI operation
                                                RSHUDWLRQ or
                                                           RU WKH
                                                               the EXVLQHVV  VLWXDWLRQ or
                                                                    business situation    RUfinancial
                                                                                              ILQDQFLDO
                                                     
                   condition  of the other party)´ 
                   FRQGLWLRQRIWKHRWKHUSDUW\     "270   .


      
               F  Violated
              (c)  9LRODWHG Clause
                              &ODXVH 18.9
                                       ofRI the
                                                  WKH MSA,
                                                        06$ which
                                                                ZKLFK requires
                                                                       UHTXLUHV the
                                                                                 WKH Respondents
                                                                                      5HVSRQGHQWV toWR
                   FRQVXOW with
                   consult  ZLWK GGAM
                                  **$0 "on  ³RQ all
                                                   DOO press
                                                        SUHVV UHOHDVHV FRQWDLQLQJ previously
                                                               releases containing    SUHYLRXVO\ non-
                                                                                                  QRQ
                   SXEOLF LQIRUPDWLRQ
                   public  information UHODWLQJ
                                          relating WR
                                                     to WKH              DQG requires
                                                             )DFLOLWLHV´ and
                                                         the Facilities"       UHTXLUHV that
                                                                                         WKDW "neither
                                                                                               ³QHLWKHU
                   3DUW\VKDOOLVVXHVXFKDSUHVVUHOHDVHZLWKRXWWKHSULRUZULWWHQDSSURYDORI
                   Party shall issue such a press release without the prior written approval of
                   the other Party"
                   WKHRWKHU3DUW\´ 271.

      
               G  Are
              (d)  $UHIDOVHEHFDXVH
                        false because: (i) L **$0³VSHQWVLJQLILFDQWWLPHDQGHIIRUWSHUIRUPLQJ
                                              GGAM "spent significant time and effort performing
                   LWVUHVSRQVLELOLWLHVXQGHUWKH06$ERWKLQVLGHDQGRXWVLGHWKH3KLOLSSLQHV
                   its responsibilities under the MSA, both inside and outside the Philippines,
                   LQFOXGLQJUHFRYHULQJWKH3URMHFWHQVXULQJWKHWLPHO\2SHQLQJRI6RODLUH
                   including recovering the Project, ensuring the timely Opening of Solaire,
                   UHFUXLWLQJ
                   recruiting aD world-class
                                  ZRUOGFODVV management
                                                 PDQDJHPHQW WHDP     DVVLVWLQJ LQ
                                                                 team, assisting    in WKH  SUHSDUDWLRQ
                                                                                        the preparation
                   DQG delivery
                   and   GHOLYHU\ of
                                    RI aD FRPSUHKHQVLYH     %XVLQHVV Plan,
                                             comprehensive Business       3ODQ LQFOXGLQJ
                                                                                   including WDUJHWHG
                                                                                                targeted
                   PDUNHWLQJ plans,
                   marketing    SODQV and
                                         DQG establishing
                                               HVWDEOLVKLQJ numerous
                                                              QXPHURXV other
                                                                          RWKHU operating
                                                                                  RSHUDWLQJ policies,
                                                                                                SROLFLHV
                   V\VWHPV and
                   systems,   DQGprocedures
                                   SURFHGXUHV necessary
                                                 QHFHVVDU\for
                                                             IRU WKH RSHUDWLRQ of
                                                                  the operation    RI WKH )DFLOLWLHV´´
                                                                                       the Facilities";
                   DQG(ii)
                   and   LL **$0DOVR³VSHQWDVLJQLILFDQWDPRXQWRIWLPHRQVLWHDW6RODLUH
                             GGAM also "spent a significant amount of time on site at Solaire.
                   2Q WKHVH
                   On          GD\V **$0¶V
                        these days,               PDQDJHPHQW principals
                                       GGAM's management          SULQFLSDOV walked
                                                                               ZDONHG WKH    )DFLOLWLHV
                                                                                          the Facilities;
                   FRQGXFWHGLQSHUVRQUHYLHZVRIWKH)DFLOLWLHVDQGRSHUDWLRQVPHWZLWKWKH
                   conducted   in person reviews of the Facilities and operations; met with the
                   0DQDJHPHQW7HDPDQGWKH2ZQHUV¶UHSUHVHQWDWLYHVLQFOXGLQJ0U5D]RQ
                   Management      Team and the Owners' representatives, including Mr. Razon,
                   WR GLVFXVV WKH
                   to discuss         RSHUDWLRQDO status
                                the operational     VWDWXV of
                                                             RI WKH )DFLOLWLHV and
                                                                 the Facilities   DQG any
                                                                                         DQ\ necessary
                                                                                               QHFHVVDU\
                   DGMXVWPHQWVDQGDWWHQGHG(;&200PHHWLQJV:KHQQRWRQVLWH**$0
                   adjustments;   and attended EXCOMM meetings. When not on site, GGAM
                   FRPPXQLFDWHGfrequently
                   communicated      IUHTXHQWO\ with
                                                  ZLWK WKH 0DQDJHPHQW 7HDP
                                                        the Management       Team YLDvia WHOHSKRQH
                                                                                           telephone, He-
                                       
                          and Skype"272.
                   PDLODQG6N\SH´
                   mail,

                                               





    SOC at para. 231.
26962&DWSDUD

27062&DWSDUD
    SOC at para. 233.

271
    ,ELG
    Ibid.

272
    62&DWSDUDV±
     SOC at paras. 235 - 236.



                                                           
                                                           105

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 107 of 139




     B. Respondents'
           "'<#%;"%&'3:@>8"%&'
                       Arguments

     7KH5HVSRQGHQWVGHQ\WKDWWKHDOOHJHGO\GHIDPDWRU\VWDWHPHQWVDUHIDOVHVLQFH
     294. The Respondents deny that the allegedly defamatory statements are false, since
                                                                                                   
          WKH\VD\WKH&ODLPDQWVGLGLQIDFWEUHDFKWKHLUREOLJDWLRQVXQGHUWKH06$
          they  say the Claimants did in fact breach their obligations under the MSA273.               
     
     )XUWKHU
     295.            WKH Respondents
          Further, the     5HVSRQGHQWV submitVXEPLW that,
                                                       WKDW LQ DQ\ HYHQW
                                                              in any            WKHLU statements
                                                                        event, their    VWDWHPHQWV were
                                                                                                      ZHUH
          MXVWLILHG
          justified:
     
            D  In
           (a)   ,QUHVSHFWRIVWDWHPHQWVPDGHWRWKH3KLOLSSLQH6WRFN([FKDQJH
                    respect of statements made to the Philippine Stock Exchange ("PSE"),          ³´ 
                 %ORRPEHUU\ZDVUHTXLUHGE\WKH36(WRPDNHDSURPSWGLVFORVXUHRIWKLV
                 Bloomberry        was required by the PSE to make a prompt disclosure of this
                 HYHQW Notably,
                 event.   1RWDEO\ theWKH PSE
                                            36( Disclosure
                                                  'LVFORVXUH Rules
                                                                5XOHV require
                                                                       UHTXLUH prompt
                                                                                 SURPSW disclosure
                                                                                           GLVFORVXUH not
                                                                                                         QRW
                 RQO\RIWKHUHPRYDORIVHQLRUPDQDJHPHQWEXWDOVRRIWKHUHDVRQVIRUVXFK
                 only  of the removal of senior management, but also of the reasons for such
                            
                 UHPRYDO 274
                 removal        . 7KHUHIRUH
                                    Therefore, theWKH Respondents
                                                       5HVSRQGHQWV did GLG not
                                                                             QRW violate
                                                                                  YLRODWH Clause
                                                                                             &ODXVH 14.2
                                                                                                        
                  JRYHUQLQJ confidentiality)
                 (governing       FRQILGHQWLDOLW\  of
                                                     RI the
                                                         WKH MSA
                                                              06$ since
                                                                     VLQFH Clause
                                                                             &ODXVH 14.2
                                                                                        provides,
                                                                                             SURYLGHV LQ in
                 SHUWLQHQWSDUWDVIROORZV
                 pertinent   part, as follows:
     
                     ³« Notwithstanding
                     "...   1RWZLWKVWDQGLQJ the   WKH foregoing,
                                                         IRUHJRLQJ the
                                                                      WKH Receiving
                                                                            5HFHLYLQJ Party
                                                                                          3DUW\ may
                                                                                                  PD\
                     GLVFORVHVXFKFRQILGHQWLDOLQIRUPDWLRQ
                     disclose     such confidential information (0    L DVUHTXLUHGE\ODZRUE\
                                                                         as required by law or by
                     WKHFRXUWRIDQ\FRPSHWHQWMXULVGLFWLRQRUE\DQ>VLF@JRYHUQPHQW
                      the court of any competent jurisdiction or by an [sic] government
                     RU UHJXODWRU\
                     or   regulatory ERG\       KDYLQJ jurisdiction
                                         body having      MXULVGLFWLRQ over
                                                                        RYHU WKH  5HFHLYLQJ Party
                                                                              the Receiving     3DUW\
                     LQFOXGLQJJDPLQJWD[ILQDQFLDOUHJXODWRUV«´
                      including gaming, tax, financial regulators..."
     
            E  In
           (b)   ,QUHVSHFWRIWKHRWKHUVWDWHPHQWVXQGHU3KLOLSSLQHODZVWDWHPHQWVPDGH
                    respect of the other statements, under Philippine law, statements made
                 LQVHOIGHIHQVHRUZLWKUHVSHFWWRDPXWXDOFRQWURYHUV\DUHQRWFRQVLGHUHG
                 in self-defense or with respect to a mutual controversy are not considered
                 OLEHORXV,QSDUWLFXODU³DQH[SUHVVLRQRIRSLQLRQE\RQHDIIHFWHGE\WKHDFW
                 libelous.   In particular, "an expression of opinion by one affected by the act
                    another and based on actualfact is not libelous"
                 RIDQRWKHUDQGEDVHGRQDFWXDOIDFWLVQRWOLEHORXV´
                 of                                                            275.

     
            F  With
           (c)   :LWK regard
                         UHJDUG toWR the
                                       WKH statements
                                            VWDWHPHQWV attributed
                                                         DWWULEXWHG to
                                                                     WR Mr.
                                                                         0U Razon,
                                                                              5D]RQ these
                                                                                        WKHVH statements
                                                                                               VWDWHPHQWV
                 ZHUH³H[SUHVVLRQVRIKLVRSLQLRQDULVLQJIURPWKHPXWXDOFRQWURYHUV\ZLWK
                 were   "expressions of his opinion arisingfrom the mutual controversy with
                 GGAM'. 7KH\
                 **$0´      They were ZHUH merely
                                                PHUHO\ made
                                                          PDGH asDV an
                                                                      DQ LQFLGHQW
                                                                           incident to WR the
                                                                                           WKH questions
                                                                                                TXHVWLRQV
                 VXUURXQGLQJWKH5HVSRQGHQWVDQGWKHWHUPLQDWLRQRIWKH06$
                 surrounding      the Respondents and the termination of the MSA.

                                               






273'HIHQVHDWSDUD
     Defense at para. 136.

274'HIHQVHDWSDUD
     Defense at para. 135.

275 'HIHQVHDWSDUD5HVSRQGHQWV¶([KLELW5//XLV%5H\HV7KH5HYLVHG3HQDO&RGH%RRN7ZR  
     Defense at para. 138; Respondents' Exhibit RL-43, Luis B. Reyes, The Revised Penal Code, Book Two (2001)
     H[FHUSWV DW$UW
    (excerpts) at Art. 353.



                                                         
                                                         106

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 108 of 139




      Analysis
     C.  %!='7'#$&9":7 >%!
                  of the Tribunal

     7REHJLQZLWKLWDSSHDUVWKDWWKH&ODLPDQWVDUHLQIDFWDGYDQFLQJWZRGLIIHUHQW
     296. To begin with, it appears that the Claimants are, in fact, advancing two different
          VHWV of
          sets  RI claims
                     FODLPV on RQ the
                                    WKH basis
                                          EDVLV of RI the
                                                        WKH various
                                                              YDULRXV statements
                                                                         VWDWHPHQWV andDQG publications
                                                                                             SXEOLFDWLRQV cited,
                                                                                                              FLWHG
          DOWKRXJKWKHPDQQHULQZKLFKWKHVHDUHIUDPHGKDVWHQGHGWRFRQIODWHWKHP
          although     the manner in which these are framed has tended to conflate them.
                    
     7KHILUVWLVHVVHQWLDOO\DFRQWUDFWXDOFODLPIRUDEUHDFKRI&ODXVHDQG
     297. The first is essentially a contractual claim for a breach of Clause 14.2 and 18.9
          RI the
          of  WKH MSA.
                   06$ On   2Q this
                                  WKLV claim,
                                        FODLP theWKH 7ULEXQDO
                                                         Tribunal ILQGV     WKDW the
                                                                     finds that    WKH Claimants
                                                                                        &ODLPDQWV haveKDYH simply
                                                                                                             VLPSO\
          QRWGLVFKDUJHGWKHLUEXUGHQRISURRIWRVKRZWKDWWKDWWKHSDUWLFXODUVWDWHPHQWV
          not  discharged their burden of proof to show that that the particular statements
          UHOLHG on
          relied   RQ IDOO  ZLWKLQ the
                         fall within    WKH scope
                                              VFRSH of RI these
                                                             WKHVH clauses
                                                                    FODXVHV and
                                                                               DQG amount
                                                                                     DPRXQW toWR aD breach.
                                                                                                       EUHDFK The
                                                                                                                7KH
          &ODLPDQWV have
          Claimants        KDYH also
                                 DOVR QRW    DGHTXDWHO\ addressed
                                         not adequately         DGGUHVVHG whether
                                                                               ZKHWKHU these
                                                                                          WKHVH statements
                                                                                                  VWDWHPHQWV areDUH
                                                                                                     
          permitted      by the contractual exceptions cited by the Respondents.2767KHUHIRUH
          SHUPLWWHGE\WKHFRQWUDFWXDOH[FHSWLRQVFLWHGE\WKH5HVSRQGHQWV                              Therefore,
          WKH7ULEXQDOLVXQDEOHWRILQGWKDWWKH5HVSRQGHQWVKDYHEUHDFKHG&ODXVHV
          the  Tribunal is unable to find that the Respondents have breached Clauses 14.2
          DQGRURIWKH06$
          and/or   18.9 of the MSA.
                    
     7KH
     298.        VHFRQG FODLP
          The second         claim LV    HVVHQWLDOO\ one
                                     is essentially        RQH for
                                                                 IRU defamation
                                                                      GHIDPDWLRQ or  RU LWV
                                                                                          its HTXLYDOHQW     XQGHU
                                                                                               equivalent under
          3KLOLSSLQHODZ,QWKLVUHJDUGWKH7ULEXQDOREVHUYHVWKDWLWKDVUHFHLYHGSUHFLRXV
          Philippine      law. In this regard, the Tribunal observes that it has received precious
          OLWWOH DVVLVWDQFH from
          little assistance     IURP either
                                        HLWKHUSDUW\     UHJDUGLQJ the
                                                 party regarding        WKH constituent
                                                                             FRQVWLWXHQW HOHPHQWV      DQGRU the
                                                                                           elements and/or       WKH
          DSSOLFDEOHOHJDOWHVWIRUGHIDPDWLRQXQGHU3KLOLSSLQHODZ2QWKHILQDOGD\RIWKH
          applicable      legal test for defamation under Philippine law. On the final day of the
          KHDULQJWKH&ODLPDQWV¶FRXQVHOSURYLGHGVRPHH[HJHVLVRQWKLVPDWWHUZKLFKLV
          hearing,    the Claimants' counsel provided some exegesis on this matter, which is
                                                       
          FDSWXUHGLQWKHH[FKDQJHEHORZ
          captured     in the exchange below.277           
                    
                        ³053$75,=,$7KHOHDGLQJFDVHDVZHXQGHUVWDQGLWRQ
                        "MR    PATRIZIA: The leading case, as we understand it, on
                         GHIDPDWLRQLVLW
                         defamation      is -- it'sVDFWXDOO\DQLQWHUHVWLQJFDVH
                                                     actually an interesting case.
                         ,W VZKDWZHLQWKH86ZRXOGWKLQNRIDVDILUVW
                         It's what we in the US would think of as a first
                         DPHQGPHQWFDVH,W
                         amendment       case. It'sVFDOOHG09563XEOLFDWLRQVYWKH
                                                       called MVRS Publications v the
                         ,VODPLF'D
                         Islamic        ZDK&RXQFLO*5IURPWKH
                                   Da'wah      Council. GR 135306, 2003from the
                         6XSUHPH&RXUWDQGLWVDLGWRHVWDEOLVKGHIDPDWLRQ
                         Supreme     Court, and it said to establish defamation,
                         WKHFODLPDQWPXVWHVWDEOLVKE\DSUHSRQGHUDQFHRI
                          the claimant must establish by a preponderance of
                         WKHHYLGHQFHWKDWWKHUHLVDQLPSXWDWLRQRIDFULPH
                          the evidence that there is an imputation of a crime
                         RUDYLFHGHIHFWUHDORULPDJLQDU\RUDQ\DFW
                         or  a vice, defect, real or imaginary, or any act,
                         RPLVVLRQFRQGLWLRQVWDWXVRUFLUFXPVWDQFH7KDW
                         omission,    condition, status or circumstance. That
                         LPSXWDWLRQPXVWEHPDGHSXEOLFO\LWPXVWEH
                          imputation must be made publicly, it must be
                         PDOLFLRXVLWPXVWEHGLUHFWHGDWDQDWXUDORU
                         malicious,    it must be directed at a natural or
                         MXULGLFDOSHUVRQDQGWKHLPSXWDWLRQPXVWWHQGWR
                         juridical  person and the imputation must tend to
                         FDXVHGLVKRQRXUGLVFUHGLWRUFRQWHPSWRIWKH
                         cause   dishonour, discredit, or contempt of the
                         SHUVRQGHIDPHG´
                         person   defamed."
                    
                    



2766HH'HIHQVHDWSDUD
    See Defense at para. 135.

2776HH7UDQVFULSW 2FWREHU
    See Transcript (October 24)DWSOLQHWRSOLQH
                                at p 59, line 19 top 60, line 8.



                                                            
                                                            107

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 109 of 139




      ,I
      299.     WKH Tribunal
           If the   7ULEXQDO acceptsDFFHSWV this
                                                 WKLV IRUPXODWLRQ
                                                         formulation of   RI the
                                                                               WKH test
                                                                                      WHVW for
                                                                                             IRU defamation
                                                                                                   GHIDPDWLRQ under
                                                                                                                   XQGHU
           3KLOLSSLQH law,
           Philippine     ODZ then
                                   WKHQ the
                                          WKH Claimants
                                               &ODLPDQWV must PXVW HVWDEOLVK
                                                                       establish "by ³E\ aDpreponderance
                                                                                              SUHSRQGHUDQFH of   RI WKH
                                                                                                                       the
           HYLGHQFH
           evidence WKDWthat WKHUH
                                 there LV   DQ LPSXWDWLRQ
                                          is an      imputation of  RI aD crime
                                                                             FULPH orRU aD YLFH   GHIHFW UHDO
                                                                                               vice, defect,    real or RU
           LPDJLQDU\RUDQ\DFWRPLVVLRQFRQGLWLRQVWDWXVRUFLUFXPVWDQFH´DQGWKDWWKH
           imaginary, or any act, omission, condition, status or circumstance" and that the
           LPSXWDWLRQ
           imputation in    LQ TXHVWLRQ
                                 question wasZDV madePDGH publicly,
                                                               SXEOLFO\ was
                                                                            ZDV malicious,
                                                                                   PDOLFLRXV was ZDV directed
                                                                                                         GLUHFWHG atDW aD
           QDWXUDO or
           natural   RU juridical
                           MXULGLFDO person
                                         SHUVRQ and DQG must
                                                           PXVW "tend
                                                                   ³WHQG WR
                                                                            to FDXVH    GLVKRQRXU discredit,
                                                                                 cause dishonour,         GLVFUHGLW orRU
           FRQWHPSWRIWKHSHUVRQGHIDPHG´7KHVHHOHPHQWVKDYHQRWEHHQHVWDEOLVKHG
           contempt     of the person defamed". These elements have not been established.
                     
      $FFRUGLQJO\
      300. Accordingly, the     WKH 7ULEXQDO
                                      Tribunal ILQGV      WKDW the
                                                    finds that    WKH Claimants
                                                                        &ODLPDQWV haveKDYH not
                                                                                               QRW GLVFKDUJHG     WKHLU
                                                                                                     discharged their
           EXUGHQ to
           burden     WR prove
                           SURYH GHIDPDWLRQ
                                      defamation on    RQ the
                                                             WKH basis
                                                                   EDVLV of
                                                                           RI the
                                                                               WKH statements
                                                                                      VWDWHPHQWV UHOLHG     XSRQ ,Q
                                                                                                      relied upon.      In
           SDUWLFXODU the
           particular,     WKH 7ULEXQDO
                                  Tribunal is    LV not
                                                      QRW satisfied
                                                            VDWLVILHG that
                                                                         WKDW there
                                                                                 WKHUH is
                                                                                         LV aD µSUHSRQGHUDQFH
                                                                                                  `preponderance of     RI
           HYLGHQFH¶WRVKRZWKDWWKHVWDWHPHQWVZHUHPDGHPDOLFLRXVO\HVSHFLDOO\LQWKH
           evidence' to show that the statements were made maliciously, especially in the
           FRQWH[W of
           context    RI the
                           WKH ongoing
                                  RQJRLQJ disputes
                                              GLVSXWHV between
                                                            EHWZHHQ theWKH Parties.
                                                                              3DUWLHV 7KH     &ODLPDQWV¶ FRXQVHO
                                                                                          The Claimants'        counsel
           DFFHSWHG that
           accepted     WKDW malice
                                 PDOLFH wasZDV aD UHTXLVLWH     SDUW of
                                                       requisite part       RI aD claim
                                                                                    FODLP IRU    GHIDPDWLRQ under
                                                                                             for defamation        XQGHU
                                
           3KLOLSSLQHODZ
           Philippine     law278.
                     
      0XFKRIWKH&ODLPDQWV¶FDVHRQPDOLFHKLQJHGRQDQHPDLOIURP0U5D]RQRQ
      301. Much of the Claimants' case on malice hinged on an email from Mr. Razon on
           -XO\ZKLFKWKH&ODLPDQWVFKDUDFWHUL]HDV³DQHPDLOVWDWLQJWKHLULQWHQW
           July 12, 2013, which the Claimants characterize as "an email stating their intent
                                                                                                          
           WRGHIDPH**$0DVDQHJRWLDWLQJWDFWLF´
           to defame GGAM as a negotiating tactic."279                     7KHFRQWHQWVRIWKHHPDLO
                                                                            The contents of the email28°         DUHVHW
                                                                                                                  are set
           RXWLQIXOOEHORZ
           out  in full below:
                     
                        ³$WWDFKHGLVRXUOHWWHUWR**$0DV\HWXQVLJQHGFOHDUO\RXWOLQLQJ
                        "Attached       is our letter to GGAM, as yet unsigned, clearly outlining
                        WKH   IDFWV and
                        the facts       DQG LVVXHV
                                               issues WKDW      KDYH accumulated
                                                          that have      DFFXPXODWHG over   RYHU WKH
                                                                                                     the ODVW  IHZ
                                                                                                          last few
                        PRQWKV UHJDUGLQJ
                        months       regarding **$0VGGAM"s H[HFXWLRQ
                                                                   execution of   RI WKH  06$ of
                                                                                      the MSA,       RI which
                                                                                                         ZKLFK weZH
                        KDYHFRPHWRWKHILUPFRQFOXVLRQKDVIDLOHG,DPYHU\PXFKDZDUH
                        have     come to the firm conclusion has failed. I am very much aware
                        RIWKHVHQVLWLYHQDWXUHRIWKLVNLQGRISURFHVVDQG,VWURQJO\EHOLHYH
                        of   the sensitive nature of this kind ofprocess and I strongly believe
                        WKDW
                        that an  DQ amicable
                                      DPLFDEOH parting
                                                      SDUWLQJ of
                                                                RI ways
                                                                     ZD\V EHWZHHQ
                                                                              between XV  us LV
                                                                                                is LQ  HYHU\RQH V
                                                                                                    in everyone's
                        LQWHUHVW
                        interest. I, KDYH
                                         have notQRW signed
                                                        VLJQHG WKH   OHWWHU as
                                                                  the letter     DV WKLV  ZRXOG qualify
                                                                                     this would      TXDOLI\ as
                                                                                                               DV aD
                        PDMRU HYHQW
                        major              DQG WULJJHU
                                   event and                  GLVFORVXUH and
                                                   trigger disclosure        DQG I, am
                                                                                      DP also
                                                                                            DOVR conscious
                                                                                                   FRQVFLRXV WKDW
                                                                                                                that
                        \RXDUHWU\LQJWREXLOGDEXVLQHVVLQ*DPLQJPDQDJHPHQWDQGPD\
                       you     are trying to build a business in Gaming management and may
                        QRW welcome
                        not      ZHOFRPH WKH         SXEOLFLW\ WKDW
                                                the publicity                 ZRXOG accompany
                                                                      that would         DFFRPSDQ\ such   VXFK aD
                        GLVFORVXUH´
                        disclosure."
                     
      1RWKLQJ
      302. Nothing in  LQ this
                             WKLV email
                                    HPDLO would
                                             ZRXOG allow
                                                        DOORZ aD rational
                                                                    UDWLRQDO observer
                                                                                 REVHUYHU to WR FRQFOXGH   WKDW Mr.
                                                                                                  conclude that      0U
           5D]RQ was
           Razon    ZDV threatening
                              WKUHDWHQLQJ "to³WR XVH
                                                      use WKH   GHVWUXFWLRQ of
                                                            the destruction        RI **$0үV
                                                                                        GGAM's UHSXWDWLRQ
                                                                                                     reputation as  DV aD
                                      
           negotiating      tactic"281RUWKDWWKHUHZDVDPDOLFLRXVLQWHQWWRGHIDPHJHQHUDOO\
           QHJRWLDWLQJWDFWLF´            or that there was a malicious intent to defame generally.



278 6HH7UDQVFULSW 2FWREHU
     See Transcript (October 24)DWSOLQHVWR
                                 at p 59, lines 13 to 14.

2795HSO\DWSDUD
     Reply at para. 258.

2886HH&ODLPDQWV¶([KLELW&
     See Claimants' Exhibit C-96.

281
    5HSO\DWSDUD
     Reply at para. 258.



                                                                
                                                                108

      Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 110 of 139




                         
    7KLV
    303.       DORQH is
         This alone   LV sufficient
                           VXIILFLHQW to
                                        WR dispose
                                            GLVSRVH of
                                                      RI the
                                                          WKH Claimants'
                                                               &ODLPDQWV¶ FODLPV  IRU defamation
                                                                            claims for   GHIDPDWLRQEXWbut
         WKH7ULEXQDODOVRQRWHVWKDW
         the  Tribunal also notes that:
                         
           D  The
          (a)   7KH mere
                     PHUH actDFW of
                                   RI setting
                                       VHWWLQJ out
                                                RXW one's
                                                     RQH¶V position
                                                             SRVLWLRQ LQ WKH context
                                                                       in the   FRQWH[W (or
                                                                                          RU µKHDW¶
                                                                                              `heat') of
                                                                                                       RI aD
                GLVSXWHHYHQLIGRQHYLJRURXVO\FDQQRWEHVXIILFLHQWWRFRQVWLWXWHPDOLFH
                dispute,   even if done vigorously, cannot be sufficient to constitute malice,
                HVSHFLDOO\ when
                especially    ZKHQ (as DV LQ WKLV FDVH
                                            in this   case) the
                                                              WKH evidence
                                                                   HYLGHQFH suggests
                                                                              VXJJHVWV that
                                                                                         WKDW the
                                                                                               WKH maker
                                                                                                    PDNHU
                EHOLHYHGLQWKHDFFXUDF\RIWKHLPSXJQHGVWDWHPHQWVDWWKHWLPHWKH\ZHUH
                believed    in the accuracy of the impugned statements at the time they were
                PDGH
                made;
                               
           E  The
          (b)   7KH&ODLPDQWVIDLOHGWRSURSHUO\DGGUHVVWKHHIIHFWRIWKH3KLOLSSLQH6WRFN
                     Claimants failed to properly address the effect of the Philippine Stock
                ([FKDQJH¶VGLVFORVXUHUHTXLUHPHQWVRQWKHLUFODLPVIRUGHIDPDWLRQDQG
                Exchange's       disclosure requirements on their claims for defamation; and
                               
           F  The
          (c)   7KH Claimants
                     &ODLPDQWV did  GLG not
                                          QRW adduce
                                               DGGXFH any
                                                        DQ\ convincing
                                                               FRQYLQFLQJ HYLGHQFH
                                                                            evidence toWR show
                                                                                           VKRZ that
                                                                                                  WKDW the
                                                                                                        WKH
                LPSXJQHGVWDWHPHQWVWHQGHGWR³FDXVHGLVKRQRXUGLVFUHGLWRUFRQWHPSW´
                impugned      statements tended to "cause dishonour, discredit, or contempt"
                RIWKH&ODLPDQWV
                of the Claimants.

                                   




                                                        
                                                        109

              Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 111 of 139




;,; WHETHER
XIX.  :+(7+(5 7+(           5(6321'(176 ARE
                       THE RESPONDENTS                   $5( (17,7/('
                                                                ENTITLED TO      72 RESOLUTION
                                                                                       5(62/87,21 OR        25
      $118/0(17 OF
      ANNULMENT            2) THE
                                 7+( MSA,06$ INCLUDING
                                                    ,1&/8',1* 7+(    THE (48,7<          237,21 AND
                                                                                EQUITY OPTION              $1'
      7+((2$81'(53+,/,33,1(/$:
      THE EOA UNDER PHILIPPINE LAW
  
      ,W LV common
      304. It is   FRPPRQ ground
                              JURXQG between
                                         EHWZHHQ the WKH Parties
                                                            3DUWLHV that
                                                                     WKDW "rescission
                                                                           ³UHVFLVVLRQ or
                                                                                         RU UHVROXWLRQ
                                                                                             resolution of  RI aD
           FRQWUDFW
           contract LV     DYDLODEOH for
                        is available      IRU ³VXEVWDQWLDO
                                                 "substantial andDQG fundamental
                                                                        IXQGDPHQWDO YLRODWLRQV´
                                                                                         violations" of   RI WKH
                                                                                                              the
           FRQWUDFW
           contract WKDW     ZRXOG ³GHIHDW
                        that would       "defeat WKHthe YHU\   REMHFW of
                                                          very object     RI WKH  SDUWLHV LQ
                                                                               the parties        PDNLQJ WKH
                                                                                              in making       the
                          
           DJUHHPHQW´ ,QRWKHUZRUGVUHVFLVVLRQRUUHVROXWLRQRIWKH06$FDQRFFXULI
           agreement"282.      In other words, rescission or resolution of the MSA can occur if
           WKHUHDUH³VXEVWDQWLDODQGIXQGDPHQWDOYLRODWLRQV´RIWKH06$
           there   are "substantial andfundamental violations" of the MSA.
           
      7KH7ULEXQDOKDVGHWHUPLQHGWKDW**$0GLGQRWFRPPLWFDXVDOIUDXG
      305. The Tribunal has determined that GGAM did not commit causal fraud and                        DQGGLG
                                                                                                              did
           QRWEUHDFK
           not breach the WKH terms
                               WHUPV ofRI the
                                            WKH MSA.
                                                 06$  7KH
                                                           The 7ULEXQDO
                                                                Tribunal IXUWKHU    ILQGV that
                                                                            further finds   WKDW the
                                                                                                  WKH grounds
                                                                                                       JURXQGV
           IRU  WHUPLQDWLRQ of
           for termination       RI the
                                      WKH MSA
                                           06$ adduced
                                                    DGGXFHG byE\ the
                                                                    WKH Respondents
                                                                         5HVSRQGHQWV do  GR not
                                                                                               QRW qualify
                                                                                                     TXDOLI\ as
                                                                                                               DV
           PDWHULDO or
           material    RU "substantial
                           ³VXEVWDQWLDO and DQG IXQGDPHQWDO´      YLRODWLRQV of
                                                   fundamental" violations        RI the
                                                                                      WKH MSA
                                                                                           06$ that
                                                                                                   WKDW would
                                                                                                          ZRXOG
           MXVWLI\UHVFLVVLRQRUDQQXOPHQWRIWKH06$6LQFHWKH5HVSRQGHQWV¶DUJXPHQWV
           justify   rescission or annulment of the MSA. Since the Respondents' arguments
           DERXWWKH(TXLW\2SWLRQDQGWKH(2$
           about    the Equity Option and the EOA are          DUHEDVHGRQUHVFLVVLRQRUDQQXOPHQWRI
                                                                   based on rescission or annulment of
           WKH MSA
           the   06$ andDQG there
                              WKHUH are
                                       DUH no
                                             QR legal
                                                 OHJDO bases
                                                         EDVHV for
                                                                IRU rescinding
                                                                     UHVFLQGLQJ orRU annulling
                                                                                       DQQXOOLQJ the
                                                                                                    WKH (TXLW\
                                                                                                          Equity
           2SWLRQ granted
           Option     JUDQWHG in
                                LQ the
                                    WKH MSA
                                         06$ and DQG the
                                                        WKH (2$   WKHUH is
                                                             EOA, there     LV equally
                                                                                HTXDOO\ no
                                                                                         QR basis
                                                                                             EDVLV to
                                                                                                     WR UHTXLUH
                                                                                                         require
           **$0WRUHWXUQWKH6KDUHV
           GGAM to return the Shares.
  
      7KH   7ULEXQDO will
      306. The Tribunal       ZLOO turn
                                     WXUQ next
                                           QH[W to
                                                  WR the
                                                       WKH question
                                                            TXHVWLRQ of
                                                                       RI whether
                                                                           ZKHWKHU the
                                                                                      WKH 6KDUHV   VKRXOG be
                                                                                           Shares should       EH
           UHWXUQHGRQJURXQGVRIXQMXVWHQULFKPHQW
           returned on grounds of unjust enrichment.
      
                                          




    
    
    282
        5HMRLQGHUDWSDUD5HSO\DWSDUDFLWLQJ6SRXVHV9LORULDY&RQWLQHQWDO$LUOLQHV,QF*51R
         Rejoinder at para. 222; Reply at para. 121 citing Spouses Viloria v. Continental Airlines, Inc., G.R. No. 188288,
         -DQXDU\
         January             ³9LORULD´ ZKLFKSURYLGHVWKDW³UHVFLVVLRQRIDFRQWUDFWZLOOQRWEHSHUPLWWHGIRUDVOLJKWRU
                 16, 2012 ("Viloria")   which provides that "rescission of a contract will not be permitted for a slight or
         FDXVDOEUHDFKEXWRQO\IRUVXEVWDQWLDODQGIXQGDPHQWDOYLRODWLRQVDVZRXOGGHIHDWWKHYHU\REMHFWRIWKHSDUWLHV
         causal breach, but only for substantial andfundamental violations as would defeat the very object of the parties
         LQPDNLQJWKHDJUHHPHQW´
         in making the agreement".



                                                              110
                                                              
    
           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 112 of 139




.. RESPONDENTS'
XX.     3  CLAIM OFUNJUST     6           
                                                            ENRICHMENT
     
      Respondents'
     A.     "'<#%;"%&'3:@>8"%&'
                           Arguments
 
     $FFRUGLQJWRWKH5HVSRQGHQWVXQMXVWHQULFKPHQWH[LVWV³ZKHQDSHUVRQXQMXVWO\
     307. According to the Respondents, unjust enrichment exists "when a person unjustly
          UHWDLQV
          retains aD EHQHILW
                      benefit WRto WKH  ORVV of
                                      the loss  RI another,
                                                     DQRWKHU orRU when
                                                                     ZKHQ aD person
                                                                               SHUVRQ UHWDLQV     PRQH\ or
                                                                                          retains money      RU
          SURSHUW\ of
          property   RI another
                         DQRWKHU against
                                      DJDLQVW WKH  IXQGDPHQWDO principles
                                               the fundamental        SULQFLSOHV of
                                                                                   RIjustice,
                                                                                       MXVWLFH equity,
                                                                                                  HTXLW\ and
                                                                                                           DQG
                                
                 conscience"283.
          JRRGFRQVFLHQFH´
          good
                               
     7KH
     308.        5HVSRQGHQWV IXUWKHU
          The Respondents                   VXEPLW that
                                   further submit     WKDW aD claim
                                                                FODLP for
                                                                        IRU restitution
                                                                             UHVWLWXWLRQ based
                                                                                           EDVHG onRQ unjust
                                                                                                        XQMXVW
          HQULFKPHQW³UHTXLUHVWZRFRQGLWLRQV
          enrichment "requires two conditions: (1)            DSHUVRQLVEHQHILWWHGZLWKRXWDYDOLG
                                                                a person is benefitted without a valid
          EDVLV
          basis orRU justification
                      MXVWLILFDWLRQ and DQG (2)
                                                  such
                                                     VXFK EHQHILW
                                                              benefit LV  GHULYHG at
                                                                        is derived     DW WKH   H[SHQVH of
                                                                                            the expense      RI
                    
          DQRWKHU´ 
          another"284.
     
     7KH
     309.       5HVSRQGHQWV¶ factual
          The Respondents'          IDFWXDO case
                                             FDVH LV  WKDW GGAM
                                                    is that   **$0 "not ³QRW only
                                                                               RQO\failed
                                                                                      IDLOHG WR
                                                                                                to UHQGHU
                                                                                                   render WKH
                                                                                                            the
          UHTXLUHG  VHUYLFHV XQGHU
          required services       under WKH   06$ EXW
                                          the MSA,            DOVR misrepresented
                                                         but also   PLVUHSUHVHQWHG whatZKDW **$0
                                                                                                 GGAM, as DV aD
          PDQDJHPHQWFRPSDQ\QRWDQLQYHVWPHQWYHKLFOHZDVDEOHWRRIIHU%ORRPEHUU\
          management company, not an investment vehicle, was able to offer Bloomberg
          DQG Sureste,
          and   6XUHVWH equitable
                          HTXLWDEOHprinciples
                                        SULQFLSOHV necessitate
                                                      QHFHVVLWDWH WKDW
                                                                     that **$0      VKRXOG not
                                                                           GGAM should         QRW UHWDLQ
                                                                                                    retain WKH
                                                                                                            the
                                    
          value of the option"285.
          YDOXHRIWKHRSWLRQ´
     
     2QWKHDVVXPSWLRQWKDW**$0EUHDFKHGWKH06$WKH5HVSRQGHQWV¶3KLOLSSLQH
     310. On the assumption that GGAM breached the MSA, the Respondents' Philippine
          ODZH[SHUW0U-XVWLFH9LWXJRSLQHG
          law expert Mr. Justice Vitug opined:
          
             ³«ZKHWKHURUQRWVXFKEUHDFKSURGXFHVUHVFLVVLRQXQGHU$UWLFOHRI
                    66
                  whether or not such breach produces rescission under Article 1191 of
                         ...


             WKH
             the &LYLO
                  Civil &RGH
                        Code or  RU mere
                                      PHUH contractual
                                            FRQWUDFWXDO WHUPLQDWLRQ
                                                             termination, WKH
                                                                             the UHWXUQ
                                                                                 return of RI WKH 6KDUHV
                                                                                               the Shares,
             ZKHWKHULQIXOORUSDUWLDOPD\EHRUGHUHGE\WKH7ULEXQDOLQFRQVLGHUDWLRQ
             whether   in full or partial, may be ordered by the Tribunal in consideration
             RI HTXLW\«
             of            ,I WKH
                 equity... If  the 7ULEXQDO     ILQGV WKDW
                                      Tribunal finds           VXFK services
                                                          that such   VHUYLFHV were
                                                                                ZHUH not
                                                                                        QRW UHQGHUHG
                                                                                              rendered LQ
                                                                                                         in
             DFFRUGDQFH with
             accordance    ZLWK WKH    06$ WKHQ
                                    the MSA,    then an DQ equitable
                                                            HTXLWDEOH UHWXUQ
                                                                        return ofRI WKH 6KDUHV may
                                                                                     the Shares     PD\ EH
                                                                                                         be
             RUGHUHGLQH[HUFLVHRILWVHTXLW\MXULVGLFWLRQ$VKHOGLQ5H\HVY/LP
             ordered   in exercise of its equity jurisdiction. As held in Reyes v Lim (G.R.            *5
                                                       
             1R$XJXVW
             No.  134241, 11 August 2003)_        «´99286
     



  
  
  2835HMRLQGHUDWSDUDFLWLQJ9LWXJ6XSSOHPHQWDO2SLQLRQDWSDUD
      Rejoinder at para. 227 citing Vitug Supplemental Opinion at para. 38.
  
  284'HIHQVHDWSDUD9LWXJ2SLQLRQDWSDUDFLWLQJ5HSXEOLFY&RXUWRI$SSHDOV*51R$XJXVW
      Defense at para. 182; Vitug Opinion at para. 64, citing Republic v. Court of Appeals, G.R. No. 160379, August
        2009,
       14,    6&5$ 
                   596 SCRA         ³5HSXEOLF´  Benguet
                               57 ("Republic"),   %HQJXHW &RUSRUDWLRQ Y Department
                                                           Corporation v.   'HSDUWPHQW of
                                                                                        RI Environment
                                                                                            (QYLURQPHQW and
                                                                                                         DQG Natural
                                                                                                              1DWXUDO
       5HVRXUFHV0LQHV$GMXGLFDWLRQ%RDUG*51R)HEUXDU\6&5$
       Resources-Mines                                                                           ³%HQJXHW´ DQG&RRO
                         Adjudication Board, G.R. No. 163101, February 13, 2008, 545 SCRA ("Benguef')       and Cool
       &DU3KLOLSSLQHV,QFY8VKLR5HDOW\DQG'HYHORSPHQW&RUSRUDWLRQ*51R-DQXDU\
       Car Philippines, Inc. v. Ushio Realty and Development Corporation, G.R. No. 138088, January 23, 2006, 479
       6&5$    ³&RRO&DU´
       SCRA 404 ("Cool    Car").
  
  285 'HIHQVHDWSDUD
       Defense at para. 183.
  
  286
      9LWXJ2SLQLRQDWSDUD
       Vitug Opinion at para. 62.



                                                            
                                                            111
  
         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 113 of 139




     7KH
     311.       5HVSRQGHQWV also
          The Respondents        DOVR point
                                        SRLQW to
                                               WR the
                                                   WKH following
                                                        IROORZLQJ IDFWV
                                                                      facts toWR HVWDEOLVK  WKH benefits
                                                                                  establish the    EHQHILWV
                                                                     
          UHFHLYHGE\**$0³ZLWKRXWYDOLGMXVWLILFDWLRQ´
          received  by GGAM "without valid justification"287.
          
            D  The
           (a)   7KH 6KDUHV   ZHUH trading
                       Shares were     WUDGLQJEHWZHHQ
                                                between PHP3+3     WR PHP
                                                                   8.28 to   3+315.82.
                                                                                    O Thus,
                                                                                            7KXV GGAM
                                                                                                   **$0
                 KDV already
                has   DOUHDG\ earned
                                HDUQHG aD book
                                            ERRN gain
                                                   JDLQ of
                                                         RI about
                                                             DERXW PHP
                                                                     3+3 8.2
                                                                            billion
                                                                                 ELOOLRQ (or
                                                                                           RU nearly
                                                                                               QHDUO\ US$
                                                                                                       86
                  million)
                200   PLOOLRQ  after
                                 DIWHU walking
                                        ZDONLQJ away
                                                   DZD\ from
                                                          IURP the
                                                                 WKH partnership
                                                                       SDUWQHUVKLS merely
                                                                                      PHUHO\ six
                                                                                               VL[ months
                                                                                                    PRQWKV
                 DIWHU the
                after   WKH 6RODLUH RSHQHG and
                             Solaire opened,    DQG IDLOLQJ
                                                     failing toWR deliver
                                                                   GHOLYHU on
                                                                            RQ its
                                                                                 LWVPDQ\SURPLVHV
                                                                                     many promises and DQG
                 REOLJDWLRQV
                obligations.
                 
            E  6XFK
           (b)           FRPSHQVDWLRQ would
                 Such compensation        ZRXOG beEH beyond
                                                       EH\RQG extreme
                                                                 H[WUHPH in LQ any
                                                                                 DQ\ context,
                                                                                      FRQWH[W JLYHQ  WKH
                                                                                                 given the
                 3DUWLHV¶ agreement,
                Parties'     DJUHHPHQW the
                                           WKH Respondents
                                                5HVSRQGHQWV unrealized
                                                                  XQUHDOL]HG H[SHFWDWLRQV
                                                                                  expectations, andDQG the
                                                                                                        WKH
                 PLQLPDOZRUNSHUIRUPHGE\**$0
                minimal      work performed by GGAM.
                 
            F  These
           (c)   7KHVHFLUFXPVWDQFHVPHDQWKDW³LWZRXOGEHXQMXVWWRDOORZ**$0WRVHOO
                          circumstances mean that "it would be unjust to allow GGAM to sell
                 WKH6KDUHVDQGHQULFKLWVHOIDW%ORRPEHUU\¶VH[SHQVH´
                 the Shares and enrich itself at Bloomberg's expense".
     
     B. Claimants'
          !78%&'3:@>8"%&'
                         Arguments

     7KH
     312.        &ODLPDQWV submit
          The Claimants       VXEPLW that,
                                        WKDW under
                                               XQGHU Philippine
                                                       3KLOLSSLQH ODZ
                                                                      law andDQG on
                                                                                  RQ the
                                                                                      WKH basis
                                                                                           EDVLV of
                                                                                                   RI -XVWLFH
                                                                                                         Justice
          )HOLFLDQR¶V legal
          Feliciano's    OHJDO opinion,
                                RSLQLRQ unjust
                                           XQMXVW enrichment
                                                     HQULFKPHQW is LV only
                                                                        RQO\ applicable
                                                                               DSSOLFDEOH LQ VLWXDWLRQV in
                                                                                            in situations      LQ
          ZKLFK there
          which     WKHUH is
                           LV no
                               QR H[SUHVV     FRQWUDFW between
                                    express contract        EHWZHHQ the WKH parties.
                                                                               SDUWLHV Accordingly,
                                                                                         $FFRUGLQJO\ the   WKH
          5HVSRQGHQWV cannot
          Respondents      FDQQRW succeed
                                    VXFFHHG in  LQ their
                                                     WKHLU claim
                                                             FODLP for
                                                                     IRU unjust
                                                                           XQMXVW enrichment
                                                                                    HQULFKPHQW given
                                                                                                   JLYHQ theWKH
          XQFRQWURYHUWHG existence
          uncontroverted      H[LVWHQFH ofRI aD written
                                                   ZULWWHQ agreement
                                                             DJUHHPHQW thatWKDW established
                                                                                  HVWDEOLVKHG the
                                                                                                WKH Parties'
                                                                                                       3DUWLHV¶
                        
          UHODWLRQVKLS 
          relationship288.
     
                                                                                                 
     7KHVDOLHQWSDUWVRI-XVWLFH)HOLFLDQR¶V2SLQLRQDUHUHSURGXFHGEHORZ
     313. The salient parts of Justice Feliciano's Opinion are reproduced below289:                  
     
            ³)RUDQDFWLRQIRUUHFRYHU\RIZKDWKDVEHHQSDLGZLWKRXWMXVWFDXVH«
            "79. For an action for recovery of what has been paid without just cause...
             WKHIROORZLQJFRQGLWLRQVPXVWFRQFXU
             the following conditions must concur: (0          L WKHGHIHQGDQWKDVEHHQHQULFKHG
                                                                  the defendant has been enriched;
              LL WKHSODLQWLIIKDVVXIIHUHGDORVV
             (ii) the plaintiff has suffered a loss; (iii)  LLL WKHHQULFKPHQWRIWKHGHIHQGDQWLV
                                                                 the enrichment of the defendant is
             ZLWKRXWjust
             without   MXVW or
                             RU OHJDO JURXQG and
                                 legal ground;      DQG (iv)
                                                          LY  WKH SODLQWLII has
                                                               the plaintiff    KDV no
                                                                                     QR other
                                                                                         RWKHU action
                                                                                                DFWLRQ or RU
             SURFHVV available
            process     DYDLODEOH WR   KLP EDVHG
                                     to him     based on RQ FRQWUDFW    TXDVLFRQWUDFW crime,
                                                              contract, quasi-contract,        FULPH or  RU
                           
             quasi-delict29°.
             TXDVLGHOLFW
          
              «
          


287'HIHQVHDWSDUD
     Defense at para. 184.

288 5HSO\DWSDUDVDQG)HOLFLDQR2SLQLRQDWSDUDV±
     Reply at paras. 20 and 123; Feliciano Opinion at paras. 73 — 80.

289)HOLFLDQR2SLQLRQDWSDUDV±
     Feliciano Opinion at paras. 79 — 85.

290&LWLQJ6KLQU\R  3KLOLSSLQHV &RPSDQ\,QFY551,QFRUSRUDWHG*51R2FWREHU
     Citing Shinryo (Philippines) Company, Inc. v RRN Incorporated, G.R. No. 172525, October 20, 2010.



                                                           
                                                           112

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 114 of 139




             As
            81.  $V aD general
                         JHQHUDO proposition,
                                  SURSRVLWLRQ I, UHVSHFWIXOO\ VXEPLW WKDW
                                                    respectfully submit    that WKH SULQFLSOH of
                                                                                the principle    RI
            XQMXVW
            unjust HQULFKPHQW     ILQGV application
                    enrichment finds      DSSOLFDWLRQ only
                                                        RQO\ LQ VLWXDWLRQV where
                                                              in situations   ZKHUH WKHUH
                                                                                      there LV QR
                                                                                             is no
            FRQWUDFW H[SUHVVO\
            contract   expressly HQWHUHG
                                   entered LQWR
                                            into E\
                                                  by WKH SDUWLHV :KHUH
                                                      the parties.   Where WKHUH
                                                                            there LV
                                                                                   is aD FRQWUDFW
                                                                                          contract,
            ZKLFKJRYHUQVWKHULJKWVDQGREOLJDWLRQVRIWKHSDUWLHVDVLQWKLVFDVHWKH
            which  governs the rights and obligations of the parties, as in this case, the
            HTXLWDEOHUHPHG\RIXQMXVWHQULFKPHQWLVQRWDSSOLFDEOH
            equitable remedy of unjust enrichment is not applicable.
    
            (YHQDVVXPLQJWKDWWKHHTXLWDEOHUHPHG\PLJKWEHDYDLODEOHLWVKRXOG
           82.   Even assuming that the equitable remedy might be available, it should
            EH QRWHG WKDW
            be noted         >WKH5HVSRQGHQWV¶
                        that [the                   KDYH not
                                    Respondents' have      QRWVKRZQ
                                                                shown WKDW     DOO WKHSUHUHTXLVLWHV
                                                                         that all    the prerequisites
            QHFHVVDU\WRVXVWDLQDFODLPIRUXQMXVWHQULFKPHQWDUHSUHVHQW
            necessary    to sustain a claim for unjust enrichment are present.
                 
            7KHUHKDVEHHQQRHQULFKPHQWRI**$0DQGQRFRUROODU\ORVVRQWKH
           83.   There has been no enrichment of GGAM and no corollary loss on the
            SDUWRI>WKH5HVSRQGHQWV@XQGHUWKH(2$EHFDXVHWKHWUDQVIHURIWKHVKDUHV
           part    of[the Respondents] under the EOA because the transfer of the shares
            LQ%5&KDVEHHQSHUIHFWHGDQGFRPSOHWHGLQDFFRUGDQFHZLWKWKHWHUPVRI
            in BRC has been perfected and completed in accordance with the terms of
            WKH (2$ Based
            the EOA      %DVHG on
                                 RQ WKH SOHDGLQJV of
                                     the pleadings    RI ERWK  SDUWLHV I, XQGHUVWDQG
                                                          both parties,        understand WKDW
                                                                                              that LW
                                                                                                    it LV
                                                                                                       is
            HVWDEOLVKHG   IDFW WKDW
            established fact     that WKHSXUFKDVH   SULFHfor
                                       the purchase price     IRU WKH %5& shares
                                                                   the BRC     VKDUHV amounting
                                                                                         DPRXQWLQJ WRto
            DSSUR[LPDWHO\ 86
            approximately                PLOOLRQ has
                               US$37 million      KDV EHHQ  IXOO\ paid
                                                       been fully    SDLG as
                                                                            DV of
                                                                                RI December
                                                                                     'HFHPEHU 2012.
                                                                                                   
            **$0WKHUHIRUHUHWDLQVQREHQHILWIRUZKLFKLWKDVQRWSDLG
            GGAM, therefore, retains no benefitfor which it has not paid.
                       
            «
                       
            «7KHFRPSHQVDWLRQIRUVHUYLFHVUHQGHUHGE\**$0XQGHUWKH06$LV
           85.   ... The compensation for services rendered by GGAM under the MSA is
            FOHDUO\VHWRXWLQ&ODXVHWKHUHRI7KHFRPSHQVDWLRQLQFOXGHVGHYHORSPHQW
            clearly  set out in Clause 4 thereof The compensation includes development
            IHHpre-opening
           fee,   SUHRSHQLQJfee,IHH annual
                                        DQQXDO EDVH IHH ORFDO
                                                base fee,   local 9,3   IHH and
                                                                    VIP fee,   DQGforeign
                                                                                      IRUHLJQ 9,3  IHH
                                                                                               VIP fee.
            21WKHRWKHUKDQGWKHRSWLRQLVVHWRXWLQ&ODXVHRIWKH06$DFORVH
            ON the other hand, the option is set out in Clause 18.3 of the MSA; a close
            VFUXWLQ\RI&ODXVHGRHVQRWVKRZDQ\LQWHQWLRQRIWKHSDUWLHVWRKDYH
           scrutiny    of Clause 18.3 does not show any intention of the parties to have
            WKHVKDUHVVXEMHFWRIWKHRSWLRQFRQVLGHUHGDVSDUWRIWKHFRPSHQVDWLRQRU
            the shares subject of the option considered as part of the compensation or
            WR  KDYH such
            to have      VXFK option
                                 RSWLRQ subject
                                          VXEMHFW WR
                                                    to **$0¶V        SHUIRUPDQFH of
                                                         GGAM's performance               RI WLV  06$
                                                                                              tis MSA
            REOLJDWLRQV´
            obligations."
    
     Analysis
    C.  %!='7'#$&9":7 >%!
                 of the Tribunal

    $UWLFOHRIWKH3KLOLSSLQH&LYLO&RGHSURYLGHVDVIROORZV
    314. Article 22 of the Philippine Civil Code provides as follows:
    
           ³(YHU\SHUVRQZKRWKURXJKDQDFWRISHUIRUPDQFHE\DQRWKHURUDQ\RWKHU
           "Every person who through an act ofperformance by another, or any other
           PHDQV acquires
           means,   DFTXLUHV or
                              RU comes
                                  FRPHV LQWR SRVVHVVLRQ of
                                         into possession   RI something
                                                               VRPHWKLQJ at
                                                                           DW WKH
                                                                               the H[SHQVH
                                                                                    expense ofRI
           WKHODWWHUZLWKRXWMXVWRUOHJDOJURXQGVKDOOUHWXUQWKHVDPHWRKLP´
           the latter without just or legal ground shall return the same to him."
    
    7KHRSLQLRQVRIWKHWZRGLVWLQJXLVKHGIRUPHU3KLOLSSLQHMXVWLFHVGLYHUJHRQWKH
    315. The opinions of the two distinguished former Philippine justices diverge on the
         basic TXHVWLRQ
         EDVLF          RI whether
                question of  ZKHWKHU unjust
                                      XQMXVW HQULFKPHQW  DSSOLHV in
                                              enrichment applies    LQ the
                                                                        WKH case
                                                                             FDVH of
                                                                                   RI an
                                                                                       DQ H[LVWLQJ
                                                                                           existing



                                                       113
                                                       

      Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 115 of 139




         FRQWUDFW Given
         contract.   *LYHQ the
                              WKH GHWHUPLQDWLRQ
                                   determination of RI the
                                                        WKH Tribunal
                                                             7ULEXQDO that
                                                                          WKDW the
                                                                                WKH Claimants
                                                                                     &ODLPDQWV GLG   QRW
                                                                                                  did not
         EUHDFKWKH06$LWLVRIQRFRQVHTXHQFHWRIROORZHLWKHUOLQHRIDUJXPHQW
         breach  the MSA, it is of no consequence to follow either line of argument.
         
    ,QGHHG
    316. Indeed, ifLI the
                       WKH remedy
                            UHPHG\ of
                                     RI unjust
                                         XQMXVW enrichment
                                                 HQULFKPHQW does
                                                                GRHV not
                                                                        QRW apply
                                                                             DSSO\ in
                                                                                    LQ the
                                                                                        WKH context
                                                                                             FRQWH[W of
                                                                                                      RI aD
         FRQWUDFWXDO relationship,
         contractual    UHODWLRQVKLS then
                                       WKHQ the
                                             WKH claim
                                                   FODLP of
                                                          RI the
                                                              WKH Respondents
                                                                   5HVSRQGHQWV should
                                                                                     VKRXOG be
                                                                                              EH rejected
                                                                                                  UHMHFWHG
         IRUWKLVUHDVRQDORQH2QWKHRWKHUKDQGLIXQMXVWHQULFKPHQWLVDSSOLFDEOHLQD
         for this reason alone. On the other hand, if unjust enrichment is applicable in a
         FRQWUDFWXDO UHODWLRQVKLS
         contractual                   WKHQ LW
                        relationship, then       ZLOO depend
                                             it will   GHSHQG onRQ whether
                                                                      ZKHWKHU the
                                                                                 WKH contract
                                                                                      FRQWUDFW has
                                                                                                KDV been
                                                                                                     EHHQ
         EUHDFKHG-XGJH9LWXJ¶VRSLQLRQKLQJHVRQWKHDVVXPSWLRQWKDWWKHUHKDVEHHQD
         breached.    Judge Vitug's opinion hinges on the assumption that there has been a
         EUHDFK of
         breach   RI the
                      WKH MSA.
                           06$ 6LQFH   WKH 7ULEXQDO
                                   Since the              KDV determined
                                               Tribunal has     GHWHUPLQHG thatWKDW the
                                                                                      WKH Claimants
                                                                                           &ODLPDQWV did
                                                                                                       GLG
         QRW breach
         not  EUHDFK theWKH MSA
                              06$ and
                                     DQG has
                                           KDV found
                                                 IRXQG that
                                                         WKDW the
                                                                WKH Claimants
                                                                      &ODLPDQWV didGLG not
                                                                                          QRW make
                                                                                               PDNH any
                                                                                                      DQ\
         PLVUHSUHVHQWDWLRQV then
         misrepresentations,      WKHQ there
                                        WKHUH is
                                               LV no
                                                   QR basis
                                                       EDVLV for
                                                               IRU aD claim
                                                                        FODLP IRU XQMXVW enrichment.
                                                                               for unjust    HQULFKPHQW
         7KXVWKH7ULEXQDOILQGVWKDWWKHUHLVQREDVLVIRUWKH5HVSRQGHQWVWRUHFRYHUDQ\
         Thus, the Tribunal finds that there is no basis for the Respondents to recover any
         DPRXQWVIURPWKH&ODLPDQWVEDVHGRQXQMXVWHQULFKPHQW
         amounts    from the Claimants based on unjust enrichment.

                                  




                                                       
                                                       114

             Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 116 of 139




.. DISCLOSURE
XXI.    OF    THE LIABILITY    AWARD     
  
                                                                                                                
      7KH&ODLPDQWVKDYHUHTXHVWHGWKDWWKH7ULEXQDOGHWHUPLQHWKDWWKHILQDODZDUG
      317. The Claimants have requested that the Tribunal determine that the final award291                         
           EHPDGHSXEOLFLQRUGHUIRU&ODLPDQWV³WRYLQGLFDWHWKHLUULJKWWRUHVSRQGWRWKH
           be  made public in order for Claimants "to vindicate their right to respond to the
           FRQWLQXLQJ HIIHFWV
           continuing              RI Respondents'
                          effects of    5HVSRQGHQWV¶ defamatory         VWDWHPHQWV´ ,Q
                                                         GHIDPDWRU\ statements"292.             WKHLU Closing
                                                                                             In their   &ORVLQJ
           $UJXPHQWDWWKH/LDELOLW\+HDULQJWKH&ODLPDQWVDOVRUHTXHVWHGWKH7ULEXQDOWR
           Argument      at the Liability Hearing the Claimants also requested the Tribunal to
           ³DOORZ **$0
           "allow     GGAM WR        SURYLGH aD copy
                                to provide          FRS\ of
                                                           RI WKH    DZDUG WR
                                                                the award       to WKH   3KLOLSSLQH courts,
                                                                                     the Philippine      FRXUWV
           JRYHUQPHQW authorities
           government      DXWKRULWLHV andDQG any
                                                 DQ\ person
                                                      SHUVRQ LQYROYHG
                                                                involved LQ    DQ opportunity
                                                                            in an    RSSRUWXQLW\ WR   VHOO WKH
                                                                                                     to sell   the
           VKDUHVVRWKDW**$0FDQGHPRQVWUDWHFRQFOXVLYHO\WKDWWKHUHLVQRFORXGRQLWV
           shares,   so that GGAM can demonstrate conclusively that there is no cloud on its
                                                                  
           WLWOHWRWKHVKDUHVDQGLWVULJKWWRVHOOWKHP´
           title to the shares and its right to sell them"293.        
           
      7KH
      318.       5HVSRQGHQWV have
           The Respondents         KDYH not
                                           QRW specifically
                                                VSHFLILFDOO\ addressed
                                                              DGGUHVVHG the WKH disclosure
                                                                                  GLVFORVXUH request
                                                                                                UHTXHVW as
                                                                                                          DV set
                                                                                                               VHW
           IRUWKE\WKH&ODLPDQWVLQWKHLU&ORVLQJ6WDWHPHQW
           forth by the Claimants in their Closing Statement.
  
      7KH7ULEXQDOKDVUHMHFWHGWKH&ODLPDQWV¶GHIDPDWLRQFODLPZKLFKZDVWKHEDVLV
      319. The Tribunal has rejected the Claimants' defamation claim, which was the basis
           IRU WKH Claimants'
           for the   &ODLPDQWV¶ UHTXHVW
                                    request LQ   WKHLU Reply
                                               in their  5HSO\ to
                                                                 WR make
                                                                      PDNH this
                                                                              WKLV /LDELOLW\ $ZDUG public.
                                                                                    Liability Award      SXEOLF
           7KHUHIRUH    WKHUH  LV  QR MXVWLILFDWLRQ IRU WKH   7ULEXQDO   WR JUDQW
           Therefore, there is no justification for the Tribunal to grant this request on     WKLV UHTXHVW    RQ
           JURXQGVRIGHIDPDWLRQE\WKH5HVSRQGHQWV
           grounds    of defamation by the Respondents.
      
      +RZHYHUWKH&ODLPDQWV¶UHTXHVWPDGHDWWKH/LDELOLW\+HDULQJLVPRUHOLPLWHG
      320. However, the Claimants' request made at the Liability Hearing is more limited
           DQG LV
           and      XQUHODWHG to
                 is unrelated    WR the
                                      WKH defamation
                                           GHIDPDWLRQ claim;
                                                         FODLP it
                                                                  LW relates
                                                                      UHODWHV to
                                                                               WR the
                                                                                   WKH validity
                                                                                        YDOLGLW\ of
                                                                                                  RI GGAM's
                                                                                                      **$0¶V
           WLWOHWRWKHVKDUHV%HFDXVHWKLVUHTXHVWZDVPDGHDWWKHFORVLQJRIWKH/LDELOLW\
           title to the shares. Because this request was made at the closing of the Liability
           +HDULQJ and
           Hearing     DQG the
                            WKH Respondents
                                  5HVSRQGHQWV have KDYH not
                                                           QRW had
                                                                KDG anDQ opportunity
                                                                           RSSRUWXQLW\ to WR address
                                                                                               DGGUHVV it,
                                                                                                          LW the
                                                                                                               WKH
           7ULEXQDOUHVHUYHVWKLVPDWWHUIRUIXUWKHURUGHUDIWHUWKH/LDELOLW\$ZDUG
           Tribunal reserves this matter for further order, after the Liability Award.
  
                                                   




    
    
    2917KLVUHTXHVWZDVPDGHEHIRUHWKHELIXUFDWLRQRIWKHSURFHHGLQJV
        This request was made before the bifurcation of the proceedings.
    
    292
        5HSO\DWSDUD  G 
         Reply at para. 266(4)(d).
    
    293&ODLPDQWV
        Claimants'&ORVLQJ$UJXPHQWDW6OLGH6HHDOVRWKH&ODLPDQWV¶2SHQLQJ6WDWHPHQWDW6OLGH
                   Closing Argument at Slide 204. See also the Claimants' Opening Statement at Slide 166.



                                                              
                                                              115
    
            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 117 of 139




.. RESPONDENTS'
XXII.    3 CONCERNS     ON            PROCEDURAL
                                                                   EQUALITY  5  AND  
        
       BALANCE
            
       $WWKHFORVLQJRIWKH/LDELOLW\+HDULQJ&RXQVHOIRUWKH5HVSRQGHQWVVWDWHG
       321. At the closing of the Liability Hearing, Counsel for the Respondents stated:
            
              ³>«@ZH   KDYH EHHQ
              "[ ...]we have           TXLWH FRQFHUQHG
                               been quite     concerned LQin WKLV SURFHHGLQJ and
                                                               this proceeding    DQG we
                                                                                       ZH made
                                                                                           PDGH quite
                                                                                                 TXLWH
               VRPH UHFRUG
               some   record of RI LW ZKLFK again
                                    it, which     DJDLQ I, just
                                                             MXVW don't
                                                                   GRQ¶W WKLQN
                                                                           think LW¶V DSSURSULDWH WR
                                                                                  it's appropriate  to
               UHKHDUVH
               rehearse ULJKW   QRZ of
                          right now,     RI WKH PDQQHU LQ
                                             the manner         ZKLFK LQ
                                                             in which,       SDUWLFXODU among
                                                                         in particular   DPRQJ other
                                                                                                RWKHU
               WKLQJVHYLGHQFHKDVFRPHLQWRRXUPLQGYHU\PXFKRXWRIVHTXHQFHYHU\
               things, evidence has come in, to our mind, very much out of sequence, very
               PXFKRXWRIWKHSURFHGXUHHVWDEOLVKHGE\WKHWULEXQDO
               much   out of the procedure established by the tribunal.
               

                   ,PPHGLDWHO\EHIRUHWKHVHKHDULQJVWKHUHZDVDVLPSO\RYHUZKHOPLQJDQG
                    Immediately before these hearings, there was a simply overwhelming and
                   ZLOGO\LPSURSHUVXEPLVVLRQRIZKDWZDVDFRPSOHWHUHGRDFRPSOHWHWKLUG
                   wildly-improper  submission of what was a complete re-do, a complete third
                   URXQG DQGfrankly,
                   round, and   IUDQNO\ as
                                          DV we
                                              ZH WROG
                                                  told WKH
                                                        the WULEXQDO
                                                            tribunal, LQ RXUjudgment,
                                                                       in our MXGJPHQW completely
                                                                                         FRPSOHWHO\
                   GHVWUR\HGWKHRUGHUDQGDSSURSULDWHGHYHORSPHQWRIZULWWHQHYLGHQFH
                   destroyed the order and appropriate development of written evidence.
               

                   $V\RX¶YHVHHQZHKDYHEHHQUHDOO\XQDEOHWRGHDOZLWKWKDWPDWHULDOLQWKH
                   As you've seen, we have been really unable to deal with that material in the
                   ZD\WKDW,WKLQNRXUFOLHQWKDVWKHULJKWWRH[SHFWXVWRGR,GRQ¶WZDQWWR
                   way that I think our client has the right to expect us to do. I don't want to
                   EHODERUWKDW
                   belabor that.
               
                   7KHUH ZHUH earlier
                   There were   HDUOLHU applications
                                         DSSOLFDWLRQV which,
                                                       ZKLFK YHU\
                                                               very XQIRUWXQDWHO\
                                                                     unfortunately, UHTXLUHG
                                                                                    required WKH
                                                                                              the
                   WULEXQDO
                   tribunal WR
                             to ELIXUFDWH
                                  bifurcate WKHVH  SURFHHGLQJV multiplying
                                             these proceedings,      PXOWLSO\LQJ expense
                                                                                  H[SHQVH quite
                                                                                           TXLWH
                   FRQVLGHUDEO\  DQG also
                   considerably, and    DOVR as
                                              DV part
                                                  SDUW of
                                                        RI our
                                                            RXU applications,
                                                                  DSSOLFDWLRQV we
                                                                                 ZH were
                                                                                     ZHUH quite
                                                                                           TXLWH
                   FRQFHUQHGDERXWRWKHUDVSHFWVRIWKRVHVXEPLVVLRQV
                   concerned  about other aspects of those submissions.
               

                   %XWDJDLQ,ZRQ¶WJRRQEXW,PXVWVD\WKDWLQWKLVFDVH,UHDOO\GRKDYHWR
                   But  again, I won't go on, but I must say that in this case, I really do have to
                   EH TXLWH DPSOH LQ
                   be quite ample        VD\LQJ WKDW
                                     in saying         , with
                                                 that I,   ZLWK no
                                                                 QR disrespect
                                                                     GLVUHVSHFW WR
                                                                                 to WKH
                                                                                      the HIIRUWV
                                                                                          efforts WKDW
                                                                                                   that WKH
                                                                                                        the
                   WULEXQDOKDVPDGHWRGHDOZLWKWKLVZHKDYHEHHQFRQIURQWHGZLWKHQGOHVV
                   tribunal has made to deal with this, we have been confronted with endless
                   DWWHPSWVWRXSVHWWKHSURFHGXUDOEDODQFHDQGHTXDOLW\RIWKHVHSURFHHGLQJV
                   attempts   to upset the procedural balance and equality of these proceedings,
                                                                                
                   DQG,PXVWVD\WKDW,WKLQNWKH\KDYHKDGWKDWHIIHFW´
                   and  I must say that I think they have had that effect."294      
                  
          *LYHQ
          322.    Given the   WKH generality
                                    JHQHUDOLW\ of    RI these
                                                          WKHVH remarks
                                                                 UHPDUNV and
                                                                          DQG LQ RUGHU for
                                                                               in order   IRU the
                                                                                                WKH 7ULEXQDO
                                                                                                     Tribunal toWR assess
                                                                                                                    DVVHVV
                  WKHLU significance,
                  their    VLJQLILFDQFH on     RQ1RYHPEHU
                                                      November      the
                                                                   6, 2015,  WKH Tribunal
                                                                                  7ULEXQDO LQYLWHG   WKH Respondents
                                                                                             invited the    5HVSRQGHQWV
                  WRDGYLVHWKH7ULEXQDORI³\RXUFRPSODLQWVLQGHWDLODQGZKDWLIDQ\WKLQJ\RX
                  to   advise the Tribunal of "your complaints in detail and what, if anything, you
                  DUHUHTXHVWLQJWKH7ULEXQDOWRGR´
                  are    requesting the Tribunal to do."
                  
          7KH
          323.            YROXPLQRXV HQVXLQJ
                  The voluminous               ensuing FRUUHVSRQGHQFH
                                                           correspondence of RI the
                                                                                 WKH Parties,
                                                                                      3DUWLHV the
                                                                                                WKH UHODWHG 3URFHGXUDO
                                                                                                     related Procedural
                  2UGHU No.
                  Order      1R 14, and
                                           DQG IXUWKHU
                                                  further FRUUHVSRQGHQFH
                                                            correspondence of RI the
                                                                                  WKH Respondents
                                                                                       5HVSRQGHQWV are DUH described
                                                                                                             GHVFULEHG LQ
                                                                                                                        in
                  WKH Annex
                  the    $QQH[ to    WR this
                                          WKLV /LDELOLW\    $ZDUG 7KH
                                                  Liability Award.          7ULEXQDO addresses
                                                                       The Tribunal     DGGUHVVHV theWKH Respondents'
                                                                                                           5HVSRQGHQWV¶
                  FRQFHUQVLQVDLG$QQH[ZKLFKLVDQLQWHJUDOSDUWRIWKLV/LDELOLW\$ZDUG
                  concerns        in said Annex, which is an integral part of this Liability Award.
    
    
    2947UDQVFULSW 2FWREHU
        Transcript (October 24)DWSOLQHWRSOLQH
                                at p 202, line 13 top 203, line 18.



                                                                 
                                                                 116
    
               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 118 of 139




.. OTHER
XXIII.     
                  MATTERS      
    
        7KH7ULEXQDOUHVHUYHVLWVGHFLVLRQRQWKHIROORZLQJPDWWHUV
        324. The Tribunal reserves its decision on the following matters:
    
               D  The
              (a)   7KH Claimants'
                          &ODLPDQWV¶ UHTXHVW    WKDW the
                                        request that    WKH 7ULEXQDO   ³>V@SHFLILFDOO\ allow
                                                             Tribunal "[s]pecifically      DOORZ **$0
                                                                                                  GGAM WRto
                    SURYLGH aD copy
                    provide        FRS\ of
                                          RI WKH  DZDUG WR
                                               the award      to WKH    3KLOLSSLQH courts,
                                                                  the Philippine       FRXUWV government
                                                                                                JRYHUQPHQW
                    DXWKRULWLHVDQGDQ\SHUVRQLQYROYHGLQDQRSSRUWXQLW\WRVHOOWKHVKDUHVVR
                    authorities   and any person involved in an opportunity to sell the shares, so
                    WKDW**$0FDQGHPRQVWUDWHFRQFOXVLYHO\WKDWWKHUHLVQRFORXGRQLWVWLWOH
                     that GGAM can demonstrate conclusively that there is no cloud on its title
                                                                   
                    WRWKHVKDUHVDQGLWVULJKWWRVHOOWKHP´
                     to the shares and its right to sell them"295;     DQG
                                                                         and
                  
               E  The
              (b)   7KH Claimants'
                          &ODLPDQWV¶ request
                                        UHTXHVW that
                                                  WKDW the
                                                         WKH 7ULEXQDO   ³GLUHFW Respondents
                                                              Tribunal "direct     5HVSRQGHQWV WR
                                                                                                  to LQIRUP
                                                                                                     inform
                    'HXWVFKH%DQN$*WKDW5HVSRQGHQWVDQG%ORRPEHUU\5HVRUWV&RUSRUDWLRQ
                    Deutsche    Bank AG that Respondents and Bloomberry Resorts Corporation
                    KDYH no
                    have    QR objection
                                REMHFWLRQ WR
                                             to WKH
                                                 the LPPHGLDWH
                                                      immediate UHOHDVH
                                                                    release of RI all
                                                                                   DOO dividends
                                                                                        GLYLGHQGV paid
                                                                                                    SDLG E\
                                                                                                          by
                    %ORRPEHUU\5HVRUWV
                    Bloomberry      Resorts &RUSRUDWLRQIRU
                                              Corporation for WKH      DFFRXQW of
                                                                  the account     RI WKH
                                                                                      the &ODLPDQW
                                                                                           Claimant *OREDO
                                                                                                     Global
                                                    
                     Gaming Philippines LLC'296.
                    *DPLQJ3KLOLSSLQHV//&´
    
        7KH
        325. The 7ULEXQDO     ZLOO LVVXH
                    Tribunal will    issue LWV
                                             its GLUHFWLRQV   IRU the
                                                  directions for    WKH determination
                                                                           GHWHUPLQDWLRQ ofRI the
                                                                                                WKH matters
                                                                                                     PDWWHUV
             RXWOLQHGDERYHVHSDUDWHO\IURPWKLV/LDELOLW\$ZDUG
             outlined   above separately from this Liability Award.
             
    
                                     




      
     
          
         &ODLPDQWV¶&ORVLQJ$UJXPHQWDW6OLGH
     295 Claimants' Closing Argument at Slide 204.
     
     296&ODLPDQWV¶'DQLHO:HLQHU¶V(PDLOGDWHG0D\
         Claimants' Daniel Weiner's Email dated May 4, 2016.



                                                           
                                                           117
      
               Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 119 of 139




.. RELIEF
XXIV.       AND REMEDIES
          
       7KH7ULEXQDOUHVHUYHVLWVGHFLVLRQRQWKH3DUWLHV¶UHVSHFWLYHFODLPVIRUUHOLHIDQG
       326.    The Tribunal reserves its decision on the Parties' respective claims for relief and
               UHPHGLHVZKLFKZLOOEH
               remedies                         GHWHUPLQHGLQWKH5HPHGLHV3KDVHLQDFFRUGDQFHZLWK
                             which will be determined          in the Remedies Phase, in accordance with
               WKHRUGHUIRUELIXUFDWLRQLQ3URFHGXUDO2UGHU1RGDWHG$XJXVW7KH
               the  order for bifurcation in Procedural Order No. 11 dated August 12, 2015. The
               7ULEXQDO
               Tribunal willZLOO issue
                                   LVVXH LWV GLUHFWLRQV for
                                          its directions    IRU the
                                                                 WKH Remedies
                                                                      5HPHGLHV Phase
                                                                                   3KDVH separately
                                                                                            VHSDUDWHO\ from
                                                                                                          IURP this
                                                                                                                WKLV
               /LDELOLW\$ZDUG
               Liability Award.
               
       7KH&ODLPDQWVLQWKHLU&ORVLQJ$UJXPHQWUHTXHVWHGWKDWWKH7ULEXQDOILQGWKH
       327.    The Claimants, in their Closing Argument, requested that the Tribunal find the
               06$ to
               MSA      WR be    ³HQIRUFHDEOH´  7KH
                             EH "enforceable."297      The 7ULEXQDO
                                                              Tribunal is LV unsure
                                                                              XQVXUH as
                                                                                       DV to
                                                                                           WR what
                                                                                               ZKDW this
                                                                                                       WKLV UHTXHVW
                                                                                                             request
               HQWDLOV
               entails. ,W   PLJKW suggest
                          It might    VXJJHVW that
                                                 WKDW the
                                                       WKH MSA
                                                            06$ beEH treated
                                                                       WUHDWHG as
                                                                                DV FRQWLQXLQJ
                                                                                     continuing butEXW that
                                                                                                        WKDW would
                                                                                                              ZRXOG
                                                                                                                 
               DSSHDUWREHLQFRQVLVWHQWZLWKWKH&ODLPDQWV¶UHTXHVWVIRUUHOLHILQWKHLU62&
               appear    to be inconsistent with the Claimants' requests for relief in their SOC298                  
                              
               DQG5HSO\
               and   Reply299,ZKLFKVXJJHVWWKDWWKH06$EHWUHDWHGDVEHLQJDWDQHQG,QDQ\
                                   which suggest that the MSA be treated as being at an end. In any
               FDVHWKH7ULEXQDOUHVHUYHVWKLVTXHVWLRQWRWKH5HPHGLHV3KDVHHVSHFLDOO\VLQFH
               case,  the Tribunal reserves this question to the Remedies Phase, especially since
               LWLVDTXHVWLRQWKDWLVLQH[WULFDEO\OLQNHGWRWKHTXHVWLRQRIUHPHGLHV
               it is a question that is inextricably linked to the question of remedies.
             
       7KH7ULEXQDODOVRUHVHUYHVWRWKH5HPHGLHV3KDVHLWVGHFLVLRQRQWKH&ODLPDQWV¶
       328.    The Tribunal also reserves to the Remedies Phase its decision on the Claimants'
               UHTXHVWWKDWWKH³5HVSRQGHQWVKDYLQJREWDLQHGDQLQMXQFWLRQWRSUHYHQWWKHVDOH
               request    that the "Respondents, having obtained an injunction to prevent the sale
               RIWKHVKDUHVDQGKDYLQJKLQGHUHGDQGEORFNHGWKHVDOHRIWKHVKDUHVDIWHUWKH
               of  the shares, and having hindered and blocked the sale of the shares after the
               7ULEXQDO¶VRUGHUDUHOLDEOHLQGDPDJHVLQDQDPRXQWWREHGHWHUPLQHGLQDODWHU
               Tribunal's order, are liable in damages in an amount to be determined in a later
               KHDULQJ´   The
               hearing"3°°.        7KH 7ULEXQDO   QRWHV that
                                        Tribunal notes       WKDW this
                                                                   WKLV LVVXH LQYROYHV both
                                                                         issue involves      ERWK aD question
                                                                                                       TXHVWLRQ of
                                                                                                                  RI
               OLDELOLW\   LHZKHWKHUWKH&ODLPDQWV³KLQGHUHGDQGEORFNHGWKHVDOHRIWKHVKDUHV
               liability (i.e.    whether the Claimants "hindered and blocked the sale of the shares
               DIWHU WKH
               after   the 7ULEXQDO¶V      RUGHU´  and,
                             Tribunal's order")       DQG in
                                                            LQ the
                                                                WKH HYHQW  WKDW OLDELOLW\
                                                                     event that               LV established,
                                                                                   liability is   HVWDEOLVKHG any
                                                                                                                DQ\
               DSSURSULDWHUHPHGLHVWREHRUGHUHG
               appropriate      remedies to be ordered.
       
   
       
                                          




      
      
      297&ODLPDQWV¶&ORVLQJ$UJXPHQWDW6OLGH
          Claimants' Closing Argument at Slide 202.
      
      298 $WSDUD
           At para. 239.
      
      299$WSDUD
          At para. 266.
      
      300&ODLPDQWV¶&ORVLQJ$UJXPHQWDW6OLGH
          Claimants' Closing Argument at Slide 203.



                                                                
                                                                118
      
            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 120 of 139




.. COSTS
XXV.   
  
      7KH&ODLPDQWVDQGWKH5HVSRQGHQWVKDYHUHVSHFWLYHO\SOHDGHGWKDWWKH7ULEXQDO
      329.     The Claimants and the Respondents have respectively pleaded that the Tribunal
               DZDUG them
               award   WKHP reasonable
                              UHDVRQDEOH attorneys'
                                            DWWRUQH\V¶ fees,
                                                        IHHV costs
                                                               FRVWV and
                                                                      DQG H[SHQVHV   WKHLU share
                                                                            expenses, their    VKDUH of
                                                                                                      RI the
                                                                                                          WKH
               IHHV DQG costs
               fees and   FRVWVSDLG WR the
                                paid to   WKH Tribunal
                                               7ULEXQDO and
                                                         DQG all
                                                              DOO other
                                                                   RWKHU fees
                                                                          IHHV and
                                                                                DQG H[SHQVHV  LQFXUUHG LQ
                                                                                     expenses incurred     in
               FRQQHFWLRQZLWKWKLVSURFHHGLQJ
               connection   with this proceeding.
               
      7KH
      330.     The 7ULEXQDO     UHVHUYHV LWV
                      Tribunal reserves      its GHFLVLRQ
                                                 decision onRQ FRVWV   XQWLO the
                                                                 costs until     WKH next
                                                                                      QH[W phase
                                                                                            SKDVH ofRI the
                                                                                                          WKH
               SURFHHGLQJV
               proceedings.
      
                                      




                                                           119
                                                           
    
             Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 121 of 139




.. DECISION
XXVI.   
       
       )RUWKHUHDVRQVVHWIRUWKDERYHWKH7ULEXQDOKDVGHFLGHG
       For the reasons set forth above, the Tribunal has decided:
         
          7KDWWKHUHZDVQRFDXVDOIUDXGRUPLVUHSUHVHQWDWLRQE\WKH&ODLPDQWVLQUHODWLRQWRWKH
         1.  That there was no causal fraud or misrepresentation by the Claimants in relation to the
             06$
             MSA.
             
          7KDWWKH5HVSRQGHQWVKDYHQRWVXEVWDQWLDWHGWKHLUFODLPWKDWWKH06$LVYRLGDEOHRQ
         2.  That the Respondents have not substantiated their claim that the MSA is voidable on
             WKHEDVLVRI$UWLFOHRIWKH3KLOLSSLQH&LYLO&RGH
             the  basis of Article 1331 of the Philippine Civil Code.
             
          7KDWWKH5HVSRQGHQWV¶WHUPLQDWLRQRIWKH06$ZDVQRWMXVWLILHGDQGWKXVFRQVWLWXWHVD
         3.  That the Respondents' termination of the MSA was not justified, and thus constitutes a
             EUHDFKRIWKH06$
             breach   of the MSA.
             
          7KDWWKH5HVSRQGHQWVKDGQREDVLVWRUHVFLQGRUDQQXOWKH06$
         4.  That the Respondents had no basis to rescind or annul the MSA.
             
         
         5. 7KDW   WKHUH is
             That there    LV no
                               QR basis
                                   EDVLV on
                                          RQ which
                                              ZKLFK to
                                                      WR UHVFLQG WKH (2$
                                                          rescind the   EOA orRU to
                                                                                  WR require
                                                                                      UHTXLUH the
                                                                                               WKH UHWXUQ RI the
                                                                                                    return of   WKH
             VKDUHV
             shares.
             
         
         6. 7RUHMHFWWKH5HVSRQGHQWV¶FODLPWKDW**$0ZRXOGEHXQMXVWO\HQULFKHGLISHUPLWWHG
             To reject the Respondents' claim that GGAM would be unjustly enriched if permitted
             WRVHOOWKH6KDUHV
             to sell the Shares.
             
          7KDWWKHUHLVQREDVLVIRUWKH5HVSRQGHQWVWRFKDOOHQJH**$0¶VWLWOHWRWKH6KDUHVLQ
         7.  That there is no basis for the Respondents to challenge GGAM's title to the Shares in
             %5&RQWKHJURXQGVSOHDGHGDQGWKXV**$0FDQH[HUFLVHLWVULJKWVLQUHODWLRQWRWKH
             BRC    on the grounds pleaded, and thus GGAM can exercise its rights in relation to the
             6KDUHVLQFOXGLQJWKHULJKWWRVHOOWKHP
             Shares, including the right to sell them.
             
         
         8. 7KDWWKH5HVSRQGHQWVEUHDFKHGWKH06$DQGDUHOLDEOHIRUWKHPDQDJHPHQWIHHVLQDQ
             That the Respondents breached the MSA and are liable for the management fees in an
             DPRXQWWREHGHWHUPLQHGLQWKH5HPHGLHV3KDVH
             amount    to be determined in the Remedies Phase.
             
          7RUHMHFWWKHFODLPWKDWWKH5HVSRQGHQWVKDYHGHIDPHG**$0DQGEUHDFKHG&ODXVHV
         9.  To reject the claim that the Respondents have defamed GGAM and breached Clauses
             DQGRIWKH06$
             14.2  and 18.9 of the MSA.
             
         7RUHVHUYHLWVGHFLVLRQVRQWKHPDWWHUVRXWOLQHGLQSDUDJUDSKDERYH
         10. To reserve its decisions on the matters outlined in paragraph 324 above.
             
         7RUHVHUYHLWVGHFLVLRQVRQUHOLHIUHPHGLHVDQGFRVWVWRWKH5HPHGLHV3KDVH
         11. To reserve its decisions on relief, remedies and costs to the Remedies Phase (as             DVZHOO
                                                                                                              well
             DV the
             as  WKH question
                      TXHVWLRQ of
                                 RI whether
                                     ZKHWKHU there
                                               WKHUH is
                                                      LV any
                                                          DQ\ difference
                                                               GLIIHUHQFH between
                                                                           EHWZHHQ the
                                                                                      WKH UHVSHFWLYH
                                                                                           respective ULJKWV  DQG
                                                                                                       rights and
             OLDELOLWLHVRIHDFKRIWKH&ODLPDQWVDQGRUWKH5HVSRQGHQWV
             liabilities of each of the Claimants and/or the Respondents).
             
         ([FHSW
         12. Except as  DV UHVHUYHG  DQG decided
                            reserved and      GHFLGHG above,
                                                         DERYH all
                                                                  DOO other
                                                                       RWKHU claims
                                                                              FODLPV and
                                                                                        DQG counterclaims
                                                                                              FRXQWHUFODLPV areDUH
             GLVPLVVHG
             dismissed.
             
         7RFRQVXOWWKH3DUWLHVRQWKHRUJDQL]DWLRQRIWKH5HPHGLHV3KDVH
         13. To consult the Parties on the organization of the Remedies Phase.

                                                           
                                                           120
     
 Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 122 of 139




                                      S!?f£1'1"1~~
                            r *In
Made inSingaporeonthis    Jo•l'ldayof
     in Singapore on this .LL,    day of SEKErniMg,   20 \6 ..
                                                      2016




                     r




        Mr R Doak Bishop, Esq.
                                            ---Z.ty               ''-=t
                                                            la c,/ r ‘—`7
                                                                   S.C.
                                                Mr Michael Hwang S.C.
              Arbitrator                              Arbitrator




                            Dr.
                            Or. Andres Rigo Sureda
                              Presiding Arbitrator
                                        Arbhrator




                                    IJ 21
                                       2I
         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 123 of 139




    .
    ANNEX    TO
                 THE AWARD          ON       4RESPONDENTS'
                                             LIABILITY:            3                ON
                                                                                        CONCERNS              
         FAIRNESS
    PROCEDURAL             5 AND EQUALITY  
      
       In
      1.   ,Q their
               WKHLU /HWWHU
                       Letter to  WR the
                                        WKH 7ULEXQDO
                                              Tribunal datedGDWHG November
                                                                    1RYHPEHU 20,    2015
                                                                                            captioned
                                                                                                    FDSWLRQHG
           ³5HVSRQGHQWV¶ &RQFHUQV
           "Respondents'                    5HJDUGLQJ Procedural
                             Concerns Regarding           3URFHGXUDO Fairness
                                                                          )DLUQHVV and
                                                                                     DQG Equality
                                                                                            (TXDOLW\ ofRI WKLV
                                                                                                            this
                            WKH "November
           $UELWUDWLRQ´ (the
           Arbitration"            ³#C"8 ": 20          "&&":´  the
                                                     Letter"),       WKH Respondents
                                                                             5HVSRQGHQWV tookWRRN up XS the
                                                                                                             WKH
           7ULEXQDO¶V LQYLWDWLRQ
           Tribunal's   invitation to WR elaborate
                                          HODERUDWH on
                                                      RQ their
                                                           WKHLU oral
                                                                  RUDO UHPDUNV   GHVFULEHG in
                                                                        remarks described      LQ paragraph
                                                                                                   SDUDJUDSK
           DERYHDQGGLGVRXQGHUWKHIROORZLQJIRXUKHDGLQJV
           321 above and did so under the following four headings:
      
            D
           (a)      ³&ODLPDQWV¶ manipulation
                   "Claimants'       PDQLSXODWLRQ of RI WKH GRFXPHQW disclosure
                                                          the document      GLVFORVXUHSURFHVV      GHSULYHG
                                                                                          process deprived
                    %ORRPEHUU\RILWVGXHSURFHVVULJKWWRSUHVHQWLWVGHIHQFHLQWKH/LDELOLW\
                   Bloomberry       of its due process right to present its defence in the Liability
                    3KDVHRIWKHDUELWUDWLRQ´
                   Phase    of the arbitration".
                    
            E
           (b)      ³&ODLPDQW¶VFRQWLQXHGOHYHUDJLQJRIWKHSURFHGXUDOVFKHGXOHUHVXOWHGLQ
                   "Claimant's      continued leveraging of the procedural schedule resulted in
                   aDSURFHHGLQJWKDWGLVUHJDUGHG%ORRPEHUU\¶VEDVLFGXHSURFHVVULJKWVWR
                      proceeding that disregarded Bloomberg 's basic due process rights to
                    EHKHDUGDQGWRSUHVHQWLWVGHIHQFH´
                    be heard and to present its defence".
                    
            F
           (c)      ³&ODLPDQWVLPSURSHULQWHULPPHDVXUHVUHTXHVWH[SHGLWHGWKH7ULEXQDO¶V
                   "Claimants      improper interim measures request expedited the Tribunal's
                    FRQVLGHUDWLRQRIWKHPHULWVRIWKHFDVHRQDQLQFRPSOHWHDQGGLVWRUWHG
                    consideration      of the merits of the case, on an incomplete and distorted
                    UHFRUGUHVXOWLQJLQSUHFRQFHLYHGQRWLRQVRI%ORRPEHUU\¶VSRVLWLRQVDQG
                    record, resulting in preconceived notions of Bloomberg 's positions and
                    FRXQWHUFODLPVEHIRUH%ORRPEHUU\KDGWKHRSSRUWXQLW\WRSXWIRUZDUGLWV
                    counterclaims      before Bloomberry had the opportunity to put forward its
                    FDVH´
                    case".
                    
            G
           (d)      ³7KH 7ULEXQDO
                   "The    Tribunal LVVXHG
                                         issued anDQ Interim
                                                       ,QWHULP Measures
                                                                  0HDVXUHV 2UGHU
                                                                               Order LQ     GLVUHJDUG and
                                                                                         in disregard       DQG
                    YLRODWLRQ
                    violation ofRI WKHSURFHGXUHV
                                    the procedures LW     KDG HVWDEOLVKHG
                                                        it had   established andDQGWR  ZKLFK WKH3DUWLHV
                                                                                     to which     the Parties
                    DJUHHG´
                   agreed".
         
       Apart
      2.   $SDUW IURP
                  from theWKH allegations/submissions
                               DOOHJDWLRQVVXEPLVVLRQV the    WKH Respondents
                                                                    5HVSRQGHQWV madePDGH under
                                                                                             XQGHU the
                                                                                                      WKH IRXU
                                                                                                           four
                                                                                                      
           EURDGKHDGLQJVDERYHWKH\PDGHRQO\WZRUHTXHVWVIRUUHOLHIDVIROORZV
           broad headings above, they made only two requests for relief, as follows3°1:
      
            D
           (a)      ³,Q OLJKW
                   "In          RI WKH
                         light of         IDFW WKDW
                                     the fact   that WKH
                                                      the 7ULEXQDO
                                                            Tribunal has KDV not
                                                                              QRW yet
                                                                                   \HW FORVHG
                                                                                        closed WKH
                                                                                                 the UHFRUG
                                                                                                       record,
                    %ORRPEHUU\ UHVSHFWIXOO\
                   Bloomberry        respecffidly UHLWHUDWHV
                                                     reiterates LWV
                                                                   its UHTXHVW    IRU appointment
                                                                         request for    DSSRLQWPHQW of   RI aD
                    VSHFLDOPDVWHUDQGRULQFDPHUDUHYLHZRIWKHGLVSXWHGGRFXPHQWV´
                   special   master and/or in camera review of the disputed documents" (the                  WKH
                    ³ 7:'&Request");
                   "First     "K>"'&´ DQGand
      
            E
           (b)      ³%ORRPEHUU\ also
                   "Bloomberry        DOVR UHVSHFWIXOO\
                                             respectfully UHTXHVWV
                                                              requests WKH    RSSRUWXQLW\ WR
                                                                          the opportunity           SURSRXQG
                                                                                               to propound
                    GRFXPHQWUHTXHVWVUHODWHGWR&ODLPDQWV¶GDPDJHVFODLPV´
                   document      requests related to Claimants' damages claims" (the            WKH³"?#%;
                                                                                                     "Second
                      "K>"'&´ 
                   Request").

301

    6HHSRIWKH1RYHPEHU/HWWHU
     See p 18 of the November 20 Letter.



                                                           
                                                           122

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 124 of 139




    
    
    3.    $W the
          At  WKH 7ULEXQDO¶V
                   Tribunal's LQYLWDWLRQ  WKH Claimants
                               invitation, the   &ODLPDQWV responded
                                                            UHVSRQGHG toWR the
                                                                             WKH Respondents'
                                                                                  5HVSRQGHQWV¶
          1RYHPEHU/HWWHUE\WKHLU/HWWHUWRWKH7ULEXQDOGDWHG'HFHPEHU
          November    20 Letter by their Letter to the Tribunal dated December 1, 2015 (theWKH
          ³"?"8 ": 1
          "December           "&&":´  Apart
                          Letter").      $SDUW IURP      UHVSRQGLQJ to
                                                     from responding         WR the
                                                                                  WKH various
                                                                                       YDULRXV
          VWDWHPHQWVVXEPLVVLRQV the
          statements/submissions,    WKH Claimants
                                          &ODLPDQWV submitted
                                                      VXEPLWWHG that
                                                                 WKDW the
                                                                       WKH Respondents'
                                                                            5HVSRQGHQWV¶ First
                                                                                          )LUVW
          DQG6HFRQG5HTXHVWVVKRXOGEHGHQLHG
          and  Second Requests should be denied.
    
    
    4.    ,Q3URFHGXUDO2UGHU1RGDWHG'HFHPEHU
          In Procedural Order No. 14 dated December 12, 2015 ("PO      ³  14"),
                                                                            2´ WKH7ULEXQDO
                                                                                  the Tribunal
          PDGH the
          made   WKH IROORZLQJ
                      following GLUHFWLRQV LQ UHVSRQVH
                                 directions in            WR the
                                                response to   WKH Respondents'
                                                                   5HVSRQGHQWV¶ November
                                                                                 1RYHPEHU 20
                                                                                           
          /HWWHUDQGWKH&ODLPDQWV¶'HFHPEHU/HWWHU
          Letter and the Claimants' December 1 Letter:
    
           D
          (a)     7KH7ULEXQDOZRXOGDGGUHVVWKHDOOHJDWLRQVPDGHE\WKH5HVSRQGHQWVWR
                  The Tribunal would address the allegations made by the Respondents, to
                  WKHH[WHQWWKDWWKH\UHIHUWRWKH7ULEXQDOLQWKH/LDELOLW\$ZDUG
                  the extent that they refer to the Tribunal, in the Liability Award;
    
           E
          (b)     7KH7ULEXQDOGLVPLVVHGWKH5HVSRQGHQWV¶)LUVW5HTXHVWDQG
                  The Tribunal dismissed the Respondents' First Request; and
    
           F
          (c)     :LWKUHJDUGWRWKH6HFRQG5HTXHVWLQWKHHYHQWWKDWWKH7ULEXQDOZHUH
                  With   regard to the Second Request, in the event that the Tribunal were
                  WR ILQG DJDLQVW the
                  to find against    WKH Respondents
                                          5HVSRQGHQWV LQ   WKH /LDELOLW\
                                                         in the              $ZDUG the
                                                                  Liability Award,   WKH 7ULEXQDO
                                                                                          Tribunal
                  ZRXOG consult
                  would    FRQVXOW with
                                    ZLWK the
                                           WKH Parties
                                                3DUWLHV on
                                                         RQ the
                                                             WKH appropriate
                                                                  DSSURSULDWH directions
                                                                               GLUHFWLRQV for
                                                                                           IRU the
                                                                                                WKH
                  5HPHGLHV3KDVHRIWKHSURFHHGLQJV
                  Remedies    Phase of the proceedings.
    
    
    5.    2Q'HFHPEHUWKH5HVSRQGHQWVPDGHIXUWKHU
          On                                                         XQVROLFLWHG VXEPLVVLRQV
              December 14, 2015, the Respondents made further (unsolicited)       submissions
          WRWKH7ULEXQDOE\ZD\RIHPDLO
          to the Tribunal by way of email (theWKH³"?"8
                                                  "December    14 Email").7KH5HVSRQGHQWV
                                                           ":287!´     The Respondents
          VXEPLWWHGWKDWFRQWUDU\WRWKH7ULEXQDO¶VLQGLFDWLRQVLQ32
          submitted  that, contrary to the Tribunal's indications in PO 14:
    
           D
          (a)     7KH
                  The 7ULEXQDO   KDG previously
                        Tribunal had   SUHYLRXVO\ found
                                                   IRXQG that
                                                          WKDW the
                                                                WKH Respondents'
                                                                     5HVSRQGHQWV¶ GRFXPHQW
                                                                                   document
                  UHTXHVWVZHUHUHOHYDQWDQGPDWHULDOWRWKHRXWFRPHRIWKLVDUELWUDWLRQ
                  requests                                                                 LQ
                            were relevant and material to the outcome of this arbitration (in
                  LWV 'HFLVLRQ on
                  its Decision   RQ Respondents'
                                     5HVSRQGHQWV¶ Document
                                                   'RFXPHQW Requests
                                                               5HTXHVWV dated
                                                                         GDWHG February
                                                                                )HEUXDU\ 16,
                                                                                          
                   DQG
                  2015);  and
          
            E
          (b)    7KH
                 The ,%$  5XOHV 2010
                      IBA Rules    "specifically
                                        ³VSHFLILFDOO\ FRQWHPSODWH
                                                       contemplate WKH DSSRLQWPHQW of
                                                                    the appointment  RI aD
                 VSHFLDOPDVWHU´XQGHU5XOH
                 special                       
                         master" under Rule 3(8).
    
    
    6.    2Q'HFHPEHUWKH7ULEXQDOZURWHWRERWK3DUWLHVE\HPDLOWRLQGLFDWH
          On   December 28, 2015, the Tribunal wrote to both Parties by email to indicate
          WKDW LW
          that      KDG taken
                it had   WDNHQ note
                                QRWH of
                                      RI the
                                          WKH Respondents'
                                               5HVSRQGHQWV¶ December
                                                             'HFHPEHU 14
                                                                        (PDLO DQG would
                                                                           Email and   ZRXOG
          DGGUHVVWKHPDWWHUVUDLVHGLQWKH/LDELOLW\$ZDUG
          address   the matters raised in the Liability Award.
    
    
    7.    7KH 7ULEXQDO
          The            QRZ addresses
               Tribunal now   DGGUHVVHV each
                                         HDFK of
                                               RI the
                                                   WKH Respondents'
                                                        5HVSRQGHQWV¶ allegations/submissions
                                                                      DOOHJDWLRQVVXEPLVVLRQV
          WKDWWKH\DGYDQFHGLQWKHLU1RYHPEHU/HWWHUDQG'HFHPEHU(PDLOLQVR
          that they advanced in their November 20 Letter and December 14 Email, in so



                                                   123
                                                   

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 125 of 139




          IDUDVWKH\KDYHQRWEHHQDGGUHVVHGDOUHDG\E\WKH7ULEXQDOGXULQJWKHFRXUVHRI
          far as they have not been addressed already by the Tribunal during the course of
          WKHVHSURFHHGLQJV
          these proceedings.
    
     "Claimants'
    A.                    PDQLSXODWLRQ of
        0&ODLPDQWV¶ manipulation             RI the
                                                    WKH document
                                                          GRFXPHQW GLVFORVXUH         SURFHVV deprived
                                                                         disclosure process         GHSULYHG
        %ORRPEHUU\ of
        Bloomberry      RI its
                             LWV GXH  SURFHVV ULJKW
                                  due process       right toWR present
                                                                SUHVHQW its
                                                                           LWV defence
                                                                                GHIHQFH LQ   WKH Liability
                                                                                           in the   /LDELOLW\
        3KDVHRIWKHDUELWUDWLRQ1
        Phase  of the arbitration"
    
    
    8.  7KH Respondents
        The  5HVSRQGHQWV made  PDGH several
                                        VHYHUDO allegations
                                                   DOOHJDWLRQV under
                                                                  XQGHU this
                                                                           WKLV heading,
                                                                                 KHDGLQJ most
                                                                                             PRVW of
                                                                                                   RI which
                                                                                                        ZKLFK
        EURDGO\UHODWHWRWKHGRFXPHQWGLVFORVXUHSURFHVVLQWKLVDUELWUDWLRQ
        broadly  relate to the document disclosure process in this arbitration:
    
          D
        (a)    7KDW
               That the  WKH "Claimants
                                ³&ODLPDQWV HQJDJHG
                                                  engaged LQ   in a D massive
                                                                         PDVVLYH fishing
                                                                                      ILVKLQJ expedition,
                                                                                                 H[SHGLWLRQ
               SURSRXQGLQJPRUHWKDQGRFXPHQWUHTXHVWV´RIZKLFKWKH³7ULEXQDO
               propounding         more than 170 document requests", of which the "Tribunal
               UHMHFWHG
               rejected (or    RU &ODLPDQWV     ZLWKGUHZ  more
                                    Claimants withdrew)           PRUH WKDQ    KDOI of
                                                                          than half     RI WKHLU
                                                                                            their LPSURSHU
                                                                                                   improper
               UHTXHVWV´
               requests".
    
          E
        (b)    7KDWWKH&ODLPDQWV³ZLWKKHOGWKHLUSULYLOHJHORJIRUZHHNVIUXVWUDWLQJ
               That the Claimants "withheld their privilege logfor 6 weeks, frustrating
               WKHWLPHWDEOH´DQGZKHQWKH\GLGSURGXFHWKHSULYLOHJHORJLWZDV³ULIH
                the timetable" and when they did produce the privilege log, it was "rife
               ZLWK  GHILFLHQFLHV´ and
               with deficiencies"          DQG produced
                                                SURGXFHG "at ³DW WKH
                                                                   the ODVW  SRVVLEOH moment
                                                                        last possible     PRPHQW atDW which
                                                                                                        ZKLFK
               &ODLPDQWVFRXOGREWDLQPD[LPXPDGYDQWDJHLQWKHEULHILQJVFKHGXOH´
                Claimants could obtain maximum advantage in the briefing schedule".
        
          F
        (c)    7KDW
               That theWKH 7ULEXQDO       ³GHWHUPLQHG WKDW
                              Tribunal "determined            that WKH  SURFHGXUDO schedule
                                                                    the procedural        VFKHGXOH did
                                                                                                      GLG not
                                                                                                           QRW
               DOORZIRU
               allow           DSSRLQWPHQW of
                        for appointment         RI aDVSHFLDO  PDVWHU EHFDXVHDW
                                                       special master      because, at WKDW
                                                                                           that ODWH GDWH LQ
                                                                                                late date   in
               WKHSURFHHGLQJWRGRVRZRXOGKDYHGLVUXSWHGWKHKHDULQJVFKHGXOH´
                the proceeding, to do so would have disrupted the hearing schedule".
        
          G
        (d)    7KDW
               That the  WKH Respondents'
                                5HVSRQGHQWV¶ expert H[SHUW "verified
                                                               ³YHULILHG WKDW
                                                                             that &ODLPDQWV¶       SULYLOHJH
                                                                                    Claimants' privilege
               GHVLJQDWLRQVDSSHDUWREHLPSURSHUXQGHU86ODZ´
               designations        appear to be improper under U.S. law".
        
          H
        (e)    7KDWWKH³VXSSUHVVLRQRIFULWLFDOHYLGHQFHKDVSUHMXGLFHG%ORRPEHUU\¶V
               That the "suppression of critical evidence has prejudiced Bloomberg 's
               ULJKWWRDIDLUKHDULQJLQWKHOLDELOLW\SKDVHRIWKH$UELWUDWLRQ´ZLWKLWV
               right to a fair hearing in the liability phase of the Arbitration" with its
               RQO\ H[DPSOHV
               only    examples of     RI such
                                           VXFK prejudice
                                                   SUHMXGLFH UHODWLQJ
                                                                 relating toWR the
                                                                                WKH role/involvement
                                                                                     UROHLQYROYHPHQW of   RI
               &DQWRU
               Cantor.
        
          I
        (f)    7KDW
               That theWKH Claimants'
                              &ODLPDQWV¶ "[bJy
                                             ³>E@\ LPSURSHUO\      ZLWKKROGLQJ WKHLU
                                                      improperly withholding                 GDPDJHV case
                                                                                      their damages      FDVH
               XQWLO   DIWHU WKH
               until after             FRQFOXVLRQ of
                                  the conclusion        RI WKH  GRFXPHQW exchange
                                                             the document        H[FKDQJH period...have
                                                                                              SHULRG«KDYH
               GHSULYHG Bloomberry
               deprived       %ORRPEHUU\ of   RI an
                                                   DQ opportunity
                                                        RSSRUWXQLW\ WRto UHTXHVW   GRFXPHQWV UHOHYDQW
                                                                            request documents        relevant
               DQGPDWHULDOWR&ODLPDQWV¶GDPDJHVFODLPV´
               and   material to Claimants' damages claims".
    
     The
    9.  7KH 7ULEXQDO    QRWHV that
             Tribunal notes         WKDW the
                                          WKH bulk
                                               EXON ofRI the
                                                           WKH Respondents'
                                                                5HVSRQGHQWV¶ allegations
                                                                                   DOOHJDWLRQV under
                                                                                                  XQGHU this
                                                                                                          WKLV
        KHDGLQJ   DUH   GLUHFWHG    DW  WKH  &ODLPDQWV¶      FRQGXFW
        heading are directed at the Claimants' conduct and not the Tribunal's  DQG   QRW  WKH  7ULEXQDO¶V
        DSSOLFDWLRQ of
        application   RI the
                            WKH relevant
                                   UHOHYDQW law
                                               ODZ and
                                                      DQG rules.
                                                             UXOHV Nevertheless,
                                                                     1HYHUWKHOHVV the  WKH 7ULEXQDO
                                                                                              Tribunal has KDV


                                                         124
                                                         

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 126 of 139




              FRQVLGHUHG the
              considered    WKH Respondents'
                                 5HVSRQGHQWV¶ allegations/submissions
                                                DOOHJDWLRQVVXEPLVVLRQV under
                                                                         XQGHU this
                                                                                WKLV heading
                                                                                      KHDGLQJ inLQ the
                                                                                                     WKH
              FRQWH[W of
              context  RI the
                           WKHSURSULHW\ RI the
                                propriety of  WKH document
                                                   GRFXPHQW disclosure
                                                             GLVFORVXUHSURFHVV
                                                                        process LQ  WKLV arbitration,
                                                                                 in this   DUELWUDWLRQ
              DQGVSHFLILFDOO\WKH/LDELOLW\3KDVH
              and specifically the Liability Phase.
     
      The
     10.  7KH7ULEXQDODOVRQRWHVWKDWWKHGRFXPHQWGLVFORVXUHSURFHVVLQWKLVDUELWUDWLRQ
                 Tribunal also notes that the document disclosure process in this arbitration
          LV governed
          is  JRYHUQHGE\ by theWKH ,%$
                                      IBA Rules      UHDG
                                            5XOHV 2010302            ZLWK the
                                                               read with    WKH UHOHYDQWSURYLVLRQV
                                                                                 relevant provisions of    RI the
                                                                                                               WKH
                                                             
          81&,75$/ Arbitration
          UNCITRAL           $UELWUDWLRQ Rules
                                             5XOHV 20103°3.
                                                        7KH       5HVSRQGHQWV however,
                                                                  The Respondents,         KRZHYHU scarcely
                                                                                                        VFDUFHO\
          DWWHPSWHGWRJURXQGWKHLUDOOHJDWLRQVVXEPLVVLRQVRQWKHUHOHYDQWSURYLVLRQVRI
          attempted      to ground their allegations/submissions on the relevant provisions of
          WKHDSSOLFDEOHUXOHV
          the  applicable rules.
     
      In
     11.  ,Q respect
              UHVSHFW of RI the
                              WKH objection
                                   REMHFWLRQ atDW paragraph
                                                    SDUDJUDSK 8(a)
                                                                  D  above,
                                                                        DERYH the
                                                                                 WKH Tribunal
                                                                                       7ULEXQDO duly
                                                                                                  GXO\ applied
                                                                                                         DSSOLHG
          $UWLFOH 3 of
          Article       RI the
                            WKH ,%$   5XOHV 2010,
                                  IBA Rules       which
                                                          ZKLFK produced
                                                                  SURGXFHG aD result
                                                                                  UHVXOW (where
                                                                                           ZKHUH "more
                                                                                                    ³PRUH WKDQ
                                                                                                             than
          half'   of the Claimants' requests were refused or withdrawn)DQGZLWKZKLFKWKH
          KDOI´RIWKH&ODLPDQWV¶UHTXHVWVZHUHUHIXVHGRUZLWKGUDZQ                      and with which the
          5HVSRQGHQWV seemed
          Respondents         VHHPHG broadly
                                         EURDGO\ satisfied.
                                                     VDWLVILHG Indeed,
                                                                 ,QGHHG after
                                                                             DIWHU the
                                                                                    WKH 7ULEXQDO    LVVXHG its
                                                                                          Tribunal issued       LWV
          GHFLVLRQV on
          decisions     RQ the
                             WKH Claimants'
                                   &ODLPDQWV¶ First
                                                 )LUVW Redfern
                                                         5HGIHUQ 6FKHGXOHRQ       )HEUXDU\ 16,
                                                                    Schedule on February          2015,
                                                                                                        the
                                                                                                               WKH
          5HVSRQGHQWV did
          Respondents         GLG not
                                    QRW raise
                                         UDLVH any
                                                DQ\ objections
                                                      REMHFWLRQV to WR the
                                                                         WKH 7ULEXQDO¶V
                                                                              Tribunal's GHFLVLRQV
                                                                                             decisions on RQ the
                                                                                                               WKH
          &ODLPDQWV¶UHTXHVWVXQWLOLWV1RYHPEHU/HWWHU
          Claimants' requests until its November 20 Letter.
     
      In
     12.  ,QUHVSHFWRIWKHREMHFWLRQDWSDUDJUDSK
              respect of the objection at paragraph 8(b)           E DERYHWKH7ULEXQDOQRWHVWKDWWKH
                                                                       above, the Tribunal notes that the
          ILUVW and
          first  DQG only
                       RQO\ time
                               WLPH the
                                      WKH Respondents
                                           5HVSRQGHQWV raised
                                                            UDLVHG the
                                                                     WKH LVVXH   EHIRUH the
                                                                          issue (before    WKH November
                                                                                                1RYHPEHU 20    
          /HWWHU
          Letter) was
                     ZDV byE\ their
                                  WKHLU counsel's
                                         FRXQVHO¶V HPDLO
                                                       email ofRI April
                                                                    $SULO    7KH
                                                                            7, 2015.           &ODLPDQWV then
                                                                                         The Claimants       WKHQ
          SURGXFHGWKHLUSULYLOHJHORJRQ$SULO0RUHRYHUWKH5HVSRQGHQWVZHUH
          produced      their privilege log on April 10, 2015. Moreover, the Respondents were
          QRWSUHMXGLFHGLQWKHLUSURFHGXUDOULJKWVVLQFH
          not  prejudiced in their procedural rights since (a)           D WKH\ZHUHDIIRUGHGPRUHWKDQ
                                                                            they were afforded more than
          IRXU months
          four   PRQWKV thereafter
                            WKHUHDIWHU toWR ILOH WKHLU Rejoinder
                                              file their   5HMRLQGHU onRQ /LDELOLW\
                                                                            Liability andDQG (b)
                                                                                               E  in
                                                                                                   LQ any
                                                                                                       DQ\ case,
                                                                                                            FDVH
          WKHGRFXPHQWVRQWKHSULYLOHJHORJDQGWKHLVVXHVWRZKLFKWKH\ZHUHDOOHJHGWR
          the  documents on the privilege log and the issues to which they were alleged to
          EH related
          be   UHODWHG were
                          ZHUH held
                                   KHOG QRW
                                         not toWR be
                                                   EH relevant
                                                        UHOHYDQW and
                                                                   DQG material
                                                                         PDWHULDO toWR the
                                                                                         WKH outcome
                                                                                              RXWFRPH of RI the
                                                                                                               WKH
                    
          GLVSXWH 
          dispute3°4.
     
      In
     13.  ,QUHVSHFWRIWKHREMHFWLRQDWSDUDJUDSK
              respect of the objection at paragraph 8(c)           F DERYHWKH7ULEXQDOQRWHVWKDWWKH
                                                                       above, the Tribunal notes that the
          ,%$5XOHVREOLJHVWKH7ULEXQDOWRFRQVLGHUSURFHGXUDOHFRQRP\LQGHDOLQJ
          IBA    Rules 2010 obliges the Tribunal to consider procedural economy in dealing
          ZLWKUHTXHVWVIRUGRFXPHQWSURGXFWLRQDQGUHODWHGHYLGHQWLDU\PDWWHUV)XUWKHU
          with   requests for document production and related evidentiary matters. Further,
          WKH procedural
          the   SURFHGXUDO schedule
                                VFKHGXOH was
                                            ZDV not
                                                  QRW the
                                                        WKH sole
                                                             VROH UHDVRQ
                                                                   reason IRU   WKH 7ULEXQDO¶V
                                                                            for the                 GHFLVLRQ to
                                                                                      Tribunal's decision        WR
          UHIXVHWKH5HVSRQGHQWV¶UHTXHVWVIRUWKHDSSRLQWPHQWRID³VSHFLDOPDVWHU´7KH
          refuse   the Respondents' requests for the appointment of a "special master". The
          7ULEXQDO specifically
          Tribunal     VSHFLILFDOO\ FRQVLGHUHG
                                        considered the  WKH value
                                                             YDOXH and
                                                                     DQG utility
                                                                           XWLOLW\ of
                                                                                    RI such
                                                                                        VXFK an
                                                                                              DQ appointment
                                                                                                  DSSRLQWPHQW
          DQGZHLJKHGLWDJDLQVWDQ\SURFHGXUDOLQHIILFLHQFLHV)RUH[DPSOHLQ3URFHGXUDO
          and   weighed it against any procedural inefficiencies. For example, in Procedural
          2UGHU No.
          Order    1R    WKH 7ULEXQDO
                          7 the                H[SUHVVO\ stated
                                   Tribunal expressly       VWDWHG that
                                                                     WKDW "the
                                                                           ³WKH appointment
                                                                                  DSSRLQWPHQW of RI an
                                                                                                      DQ expert
                                                                                                          H[SHUW



3°2 6HH&ODXVH  J RIWKH06$
     See Clause 19.2(g)  of the MSA.

3°3 6HH&ODXVHRIWKH06$
     See Clause 19.2 of the MSA.

3°46HHSDUDV±RQWKH3ULYLOHJH/RJLQWKH/LDELOLW\$ZDUGDERYH
     See paras. 16 — 36 on the Privilege Log in the Liability Award above.



                                                            
                                                            125

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 127 of 139




               ZRXOGEHRIOLPLWHGYDOXHDVFRPSDUHGWRWKHSURFHGXUDOGHOD\VWKDWPD\UHVXOW
               would  be of limited value as compared to the procedural delays that may result
               IURPVXFKDSSRLQWPHQW´
              from  such appointment".
     
      At
     14.  $W this
               WKLV juncture,
                      MXQFWXUH LWit LV DSSURSULDWH to
                                       is appropriate       WR consider
                                                                FRQVLGHU the
                                                                            WKH Respondents'
                                                                                 5HVSRQGHQWV¶ most  PRVW recent
                                                                                                             UHFHQW
          UHTXHVW IRU
          request          WKH appointment
                     for the    DSSRLQWPHQW of    RI "a
                                                       ³D special
                                                           VSHFLDO master
                                                                    PDVWHU and/or
                                                                               DQGRU LQ FDPHUD UHYLHZ´
                                                                                       in camera       review" of  RI
                                                                                                        
          the  documents on the Claimants privilege in their November 20 Letter3°5,ZKLFK
          WKHGRFXPHQWVRQWKH&ODLPDQWVSULYLOHJHLQWKHLU1RYHPEHU/HWWHU                                which
          ZDVUHIXVHG,QDGGLWLRQWRWKHFRQVLGHUDWLRQVZKLFKLWZHLJKHGZKHQIDFHGZLWK
          was   refused. In addition to the considerations which it weighed when faced with
          WKHHDUOLHUUHTXHVWWKH7ULEXQDOZDVDGGLWLRQDOO\VDWLVILHGDIWHUKDYLQJKHDUGWKH
          the  earlier request, the Tribunal was additionally satisfied, after having heard the
          HYLGHQFHDQGVXEPLVVLRQVRIWKH3DUWLHVWKDWWKHGRFXPHQWVRQWKHSULYLOHJHORJ
          evidence      and submissions of the Parties, that the documents on the privilege log
          DQGWKHLVVXHVWRZKLFKWKH\ZHUHDOOHJHGWRKDYHUHODWHGZHUHQRWUHOHYDQWDQG
          and   the issues to which they were alleged to have related were not relevant and
          PDWHULDO to
          material     WR the
                            WKH outcome
                                 RXWFRPH of  RI the   GLVSXWH PO
                                                   WKH dispute36.    32 14 H[SUHVVO\
                                                                                expressly UHFRUGHG
                                                                                             recorded that WKDW the
                                                                                                                  WKH
          7ULEXQDO was
          Tribunal       ZDV "not
                                ³QRW persuaded
                                       SHUVXDGHG WKDWthat, UHJDUGOHVV
                                                                regardless of  RI claims
                                                                                   FODLPV ofRI privilege,
                                                                                                  SULYLOHJH WKHthe
          GRFXPHQWV LI
          documents,           DGPLWWHG would
                            if admitted,     ZRXOG EH
                                                      be UHOHYDQW    DQG material
                                                           relevant and     PDWHULDO WR
                                                                                       to WKH  RXWFRPH of
                                                                                           the outcome        RI WKH
                                                                                                                  the
          FDVH´ ,W
          case".    It LV DOVR pertinent
                        is also   SHUWLQHQW to WR note
                                                    QRWH that
                                                          WKDW under
                                                                XQGHU 6LQJDSRUH
                                                                        Singapore lawODZ (as
                                                                                            DV the
                                                                                                 WKH lex   DUELWUL 
                                                                                                      OH[ arbitri)
          WKHUHLVQR³VSHFLDOPDVWHU´RU³DQLQFDPHUDUHYLHZ´
          there   is no "special master" or "an in camera review" (both              ERWKWHUPVLQWKHVHQVH
                                                                                            terms in the sense
          NQRZQXQGHU86ODZDQGSUHVXPDEO\WKHVHQVHWKDWWKH5HVSRQGHQWVLQWHQGHG
          known      under US law, and presumably the sense that the Respondents intended
          them to bear when they made their submissions).
          WKHPWREHDUZKHQWKH\PDGHWKHLUVXEPLVVLRQV
     
      For
     15.  )RU the
                 WKH avoidance
                         DYRLGDQFH of  RI doubt,
                                              GRXEW the
                                                        WKH 7ULEXQDO     UHDIILUPV that
                                                              Tribunal reaffirms        WKDW (assuming
                                                                                                 DVVXPLQJ that WKDW
          6LQJDSRUH      DUELWUDWLRQ law
          Singapore arbitration          ODZ permitted
                                                SHUPLWWHG aD 6LQJDSRUHVHDWHG      WULEXQDO to
                                                                Singapore-seated tribunal          WR make
                                                                                                       PDNH such
                                                                                                               VXFK
          DSSRLQWPHQW or
          appointment         RU order)
                                  RUGHU  it
                                           LW LV VDWLVILHG that
                                               is satisfied   WKDW the
                                                                    WKH appointment
                                                                          DSSRLQWPHQW of RI aD special
                                                                                                  VSHFLDO master
                                                                                                             PDVWHU
          DQGRUDQRUGHUIRULQFDPHUDUHYLHZZDVRQHDFKRIWKHRFFDVLRQVWKDWLWZDV
          and/or    an order for in camera review was, on each of the occasions that it was
          UHTXHVWHGQRWDSSURSULDWHRUZDUUDQWHGLQWKHFLUFXPVWDQFHVRIWKLVFDVH
          requested,      not appropriate or warranted in the circumstances of this case.
     
      The
     16.  7KH7ULEXQDOQRWHVLQSDVVLQJWKDWWKH5HVSRQGHQWVLQUDLVLQJLWVSOHDIRUWKH
                 Tribunal notes, in passing, that the Respondents, in raising its plea for the
          DSSRLQWPHQWRIDVSHFLDOPDVWHURUDQ³LQFDPHUDUHYLHZ´GLGQRWFRQVLGHU
          appointment        of a special master or an "in camera review", did not consider (a)                    D
          ZKHWKHU such
          whether      VXFK anDQ appointment
                                   DSSRLQWPHQW or    RU order
                                                          RUGHU was
                                                                 ZDV permitted
                                                                       SHUPLWWHG and/or
                                                                                    DQGRU FXVWRPDU\
                                                                                              customary under XQGHU
          WKHODZRIWKHVHDWLH6LQJDSRUHDQG
          the  law of the seat i.e. Singapore, and (b)         E ZKDWWKHFRQFHSWRID³VSHFLDOPDVWHU´
                                                                  what the concept of a "special master"
          HQWDLOHGJLYHQWKDWWKLVDSSHDUHGWREHDSURFHGXUDOPHFKDQLVPERUURZHGIURP
          entailed,    given that this appeared to be a procedural mechanism borrowed from
          $PHULFDQ FRXUW
          American                SURFHGXUH (when
                          court procedure          ZKHQ the
                                                           WKH US
                                                                86 is
                                                                     LV not
                                                                         QRW the
                                                                              WKH seat),
                                                                                   VHDW  with
                                                                                           ZLWK which
                                                                                                   ZKLFK notQRW all
                                                                                                                   DOO
          PHPEHUVRIWKH7ULEXQDOZHUHIDPLOLDU1HLWKHUGLGWKH5HVSRQGHQWVDGHTXDWHO\
          members       of the Tribunal were familiar. Neither did the Respondents adequately
          H[SODLQDQGRUMXVWLI\LWVDWWHPSWWRVKRHKRUQWKLVUHTXHVWXQGHU5XOH
          explain    and/or justify its attempt to shoehorn this request under Rule 3(8)                   RIWKH
                                                                                                              of the
          ,%$5XOHVRU$UWLFOHRIWKH81&,75$/5XOHVDSDUWIURPUHIHUULQJWRWKHVH
          IBA    Rules or Article 29 of the UNCITRAL Rules, apart from referring to these
          SURYLVLRQV(at
          provisions       DWDODWHVWDJHRIWKHSURFHHGLQJV
                               a late stage of the proceedings)ZLWKOLWWOHHODERUDWLRQ1RUGLGWKH
                                                                        with little elaboration. Nor did the
          5HVSRQGHQWV provide
          Respondents         SURYLGH any
                                         DQ\ useful
                                                 XVHIXO authorities
                                                          DXWKRULWLHV or
                                                                        RU literature
                                                                            OLWHUDWXUH which
                                                                                        ZKLFK supported
                                                                                                   VXSSRUWHG the WKH
          XWLOL]DWLRQ of
          utilization      RI such
                                VXFK aD mechanism
                                            PHFKDQLVP LQ       WKLV FDVH
                                                             in this            1HYHUWKHOHVV the
                                                                        case. Nevertheless,         WKH 7ULEXQDO
                                                                                                          Tribunal




305 5HIHUUHGWRDWSDUD D DERYH
     Referred to at para. 2(a) above.

306 6HHSDUDV±RQWKH3ULYLOHJH/RJLQWKH/LDELOLW\$ZDUGDERYH
     See paras. 16 — 36 on the Privilege Log in the Liability Award above.



                                                             
                                                             126

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 128 of 139




              SURFHHGHG to
              proceeded  WR FRQVLGHU WKHVHSURYLVLRQV
                             consider these              IXOO\ and
                                             provisions fully   DQG FRQFOXGHG WKDW they
                                                                     concluded that   WKH\ were
                                                                                            ZHUH not
                                                                                                  QRW
              DSSOLFDEOHDQGRUDSSURSULDWHLQWKHVHFLUFXPVWDQFHV
              applicable and/or appropriate in these circumstances.
     
      The
     17.  7KH 7ULEXQDO
                Tribunal UHDIILUPV
                              reaffirms thatWKDW its
                                                  LWV decision
                                                       GHFLVLRQ to
                                                                  WR UHIXVHWKH     5HVSRQGHQWV¶ UHTXHVW
                                                                       refuse the Respondents'            request IRU
                                                                                                                    for
          WKH appointment
          the  DSSRLQWPHQW of     RI aD special
                                           VSHFLDO master,
                                                     PDVWHU anDQ LQGHSHQGHQW
                                                                     independent expert  H[SHUW or
                                                                                                 RU an
                                                                                                     DQ LQ  FDPHUD
                                                                                                           in camera
          UHYLHZLQUHVSHFWRIWKHSULYLOHJHGGRFXPHQWVXOWLPDWHO\UHVWHGRQLWVDQDO\VLVRI
          review   in respect of the privileged documents ultimately rested on its analysis of
          WKHSURFHGXUDOLPSOLFDWLRQVRIVXFKDQRUGHUZHLJKHGDJDLQVWLWVSRWHQWLDOXWLOLW\
          the procedural implications of such an order weighed against its potential utility,
          YLHZHGLQOLJKWRIWKH3DUWLHV¶VXEPLVVLRQVRQWKHUHOHYDQFHDQGPDWHULDOLW\RI
          viewed    in light of the Parties' submissions on the relevance and materiality of
          WKRVHGRFXPHQWVWRWKHGLVSXWHGLVVXHVLQWKLVDUELWUDWLRQ
          those  documents to the disputed issues in this arbitration.
     
      In
     18.  ,QUHVSHFWRIWKHREMHFWLRQDWSDUDJUDSK
             respect of the objection at paragraph 8(d)            G DERYHWKH7ULEXQDOIXOO\KHDUGDQG
                                                                        above, the Tribunal fully heard and
          FRQVLGHUHG the
          considered      WKH evidence,
                                HYLGHQFH bothERWK written
                                                      ZULWWHQ and
                                                                DQG oral,
                                                                      RUDO of
                                                                              RI the
                                                                                  WKH Respondents'
                                                                                         5HVSRQGHQWV¶ H[SHUW      RQ
                                                                                                            expert on
          86ODZ7KDWHYLGHQFHKRZHYHUGLGQRWDVVLVWWKH5HVSRQGHQWVLQRYHUFRPLQJ
          U.S.  law. That evidence, however, did not assist the Respondents in overcoming
          WKHGLIILFXOWLHVRIHVWDEOLVKLQJWKHUHOHYDQFHDQGPDWHULDOLW\RIWKHGRFXPHQWVRQ
          the difficulties of establishing the relevance and materiality of the documents on
          WKHSULYLOHJHORJ
          the privilege log.
     
      In
     19.  ,Q UHVSHFW
              respect of  RI the
                               WKH objection
                                     REMHFWLRQ at DW paragraph
                                                        SDUDJUDSK 8(e)  H  above,
                                                                              DERYH the WKH Respondents
                                                                                               5HVSRQGHQWV were ZHUH
          DIIRUGHGWKHRSSRUWXQLW\WRSUHVHQWWKHLUYDULRXVUHTXHVWVIRUGRFXPHQWVDVZHOO
          afforded    the opportunity to present their various requests for documents as well
          DV any
          as  DQ\ further
                     IXUWKHU or  RU FRQVHTXHQWLDO
                                       consequential mattersPDWWHUV flowing
                                                                        IORZLQJ from
                                                                                    IURP suchVXFK requests.
                                                                                                     UHTXHVWV The
                                                                                                                  7KH
          7ULEXQDO heard
          Tribunal        KHDUG and DQG FRQVLGHUHG
                                               considered both  ERWK Parties
                                                                           3DUWLHV in   LQ respect
                                                                                               UHVSHFW of  RI each
                                                                                                                 HDFK
          UHTXHVWDSSOLFDWLRQ and
          request/application          DQG reached
                                              UHDFKHG LWV     GHWHUPLQDWLRQ LQ
                                                           its determination                DFFRUGDQFH with
                                                                                      in accordance          ZLWK the
                                                                                                                   WKH
          DSSOLFDEOHUXOHV7KHWZRH[DPSOHVFLWHGE\WKH5HVSRQGHQWVLQVXSSRUWRIWKHLU
          applicable     rules. The two examples cited by the Respondents in support of their
          DOOHJDWLRQ of
          allegation     RI aD "suppression
                                 ³VXSSUHVVLRQ of    RI critical
                                                         FULWLFDO HYLGHQFH´
                                                                    evidence" both ERWK relate
                                                                                            UHODWH to
                                                                                                    WR "documents
                                                                                                         ³GRFXPHQWV
          UHJDUGLQJ
          regarding &DQWRU         )LW]JHUDOG´ 7KH
                         Cantor Fitzgerald".                  7ULEXQDO has
                                                       The Tribunal        KDV determined
                                                                                GHWHUPLQHG that WKDW this
                                                                                                        WKLV issue
                                                                                                              LVVXH is
                                                                                                                      LV
          HIIHFWLYHO\ aDUHGKHUULQJ
          effectively       red herring and   DQGGRHVQRWKDYHHLWKHUDIDFWXDORUOHJDOEHDULQJRQ
                                                    does not have either a factual or legal bearing on
                                                                                  
          DQ\RIWKHSOHDGHGJURXQGVDGYDQFHGE\HLWKHUSDUW\
          any  of the pleaded grounds advanced by either party307.                    
     
      At
     20.  $W this
               WKLV juncture,
                       MXQFWXUH it  LW is
                                           LV appropriate
                                               DSSURSULDWH to  WR FRQVLGHU
                                                                      consider the  WKH Respondents'
                                                                                           5HVSRQGHQWV¶ further
                                                                                                               IXUWKHU
                                                                 
          VXEPLVVLRQLQWKHLU'HFHPEHU(PDLO
          submission      in their December 14 Emai1308.7KHHIIHFWRIWKDWVXEPLVVLRQLVWKDW
                                                                       The effect of that submission is that
          WKH7ULEXQDO¶VVWDWHPHQWLQ32WKDWLWZDVQRWSHUVXDGHGRQWKHUHOHYDQFHDQG
          the Tribunal's statement in PO 14 that it was not persuaded on the relevance and
          PDWHULDOLW\ of
          materiality     RI the
                               WKH Respondents'
                                    5HVSRQGHQWV¶ document
                                                        GRFXPHQW requests
                                                                       UHTXHVWV inLQ UHODWLRQ  WR the
                                                                                         relation to   WKH privilege
                                                                                                             SULYLOHJH
          ORJ contradicted
          log  FRQWUDGLFWHG LWV        RZQ HDUOLHU
                                   its own      earlier ILQGLQJ
                                                          finding on  RQ UHOHYDQFH
                                                                           relevance and   DQG materiality
                                                                                                 PDWHULDOLW\ LQ
                                                                                                                in LWV
                                                                                                                     its
          GHFLVLRQVRQWKH5HVSRQGHQWV¶)LUVW5HGIHUQ6FKHGXOHGDWHG)HEUXDU\
          decisions    on the Respondents' First Redfern Schedule dated February 16, 2015.
     
      The
     21.  7KH7ULEXQDOQRWHVWKDW32
                Tribunal notes that PO 14 (and         DQGWKHLVVXHRIWKHGRFXPHQWVRQWKHSULYLOHJH
                                                             the issue of the documents on the privilege
          ORJ JHQHUDOO\
          log   generally) dealtGHDOW with
                                          ZLWK LQGLYLGXDO
                                                 individual GRFXPHQWV
                                                                 documents UDWKHUrather thanWKDQ the
                                                                                                    WKH FODVVHV
                                                                                                           classes ofRI
          UHTXHVWHGGRFXPHQWVLGHQWLILHGLQWKH5HGIHUQ6FKHGXOH%\WKHWLPHRI32
          requested     documents identified in the Redfern Schedule. By the time of PO 14,



307 6HHSDUDV±RIWKH/LDELOLW\$ZDUGDERYHIRUWKH7ULEXQDO¶VILQGLQJVRQ&DQWRU¶V5ROH
     See paras. 140 — 148 of the Liability Award above for the Tribunal's findings on Cantor's Role.

308 6HHSDUD D DERYH
     See para. 5(a) above.



                                                              
                                                              127

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 129 of 139




              WKH7ULEXQDODOVRKDGWKHEHQHILWRIYDULRXVURXQGVRIVXEPLVVLRQVRQWKLVLVVXH
              the Tribunal also had the benefit of various rounds of submissions on this issue
              DVZHOODVWKHIXOOVXLWHRIHYLGHQFHDQGRUDODUJXPHQWVSUHVHQWHGDWWKH/LDELOLW\
              as well as the full suite of evidence and oral arguments presented at the Liability
              +HDULQJ which
              Hearing,  ZKLFK OHG  WR its
                                led to   LWV FRQFOXVLRQ
                                              conclusion on  RQ the
                                                                 WKH relevance
                                                                      UHOHYDQFH and
                                                                                 DQG materiality
                                                                                       PDWHULDOLW\ of
                                                                                                     RI the
                                                                                                         WKH
              GRFXPHQWVLQ327KHUHIRUHWKHILQGLQJVLQ32DUHQRWFRQWUDGLFWRU\WR
              documents    in PO 14. Therefore, the findings in PO 14 are not contradictory to
              WKH Decisions
              the  'HFLVLRQV on
                               RQ the
                                   WKH Redfern
                                        5HGIHUQ 6FKHGXOH       EXW rather,
                                                      Schedule, but    UDWKHU with
                                                                                ZLWK the
                                                                                      WKH benefit
                                                                                           EHQHILW of
                                                                                                    RI the
                                                                                                         WKH
              HYLGHQFH and
              evidence   DQG submissions
                              VXEPLVVLRQV of  RI the
                                                   WKH Parties
                                                         3DUWLHV through
                                                                  WKURXJK the
                                                                           WKH FRXUVH
                                                                                course ofRI the
                                                                                             WKH /LDELOLW\
                                                                                                  Liability
              3KDVH the
              Phase,  WKH Tribunal
                           7ULEXQDO arrived
                                     DUULYHG atDW aD more
                                                        PRUH detailed
                                                              GHWDLOHG XQGHUVWDQGLQJ
                                                                        understanding ofRI the
                                                                                            WKH relevance
                                                                                                 UHOHYDQFH
              DQGPDWHULDOLW\
              and               RUODFNRILW
                   materiality (or lack of it)RIWKRVHGRFXPHQWV
                                                of those documents.
     
      For
     22.   )RU FRPSOHWHQHVVWKH        7ULEXQDOUHLWHUDWHVWKDWZLWKWKHEHQHILWRIWKH
                 completeness, the Tribunal           reiterates that, with the benefit of the HYLGHQFHevidence
           DQGVXEPLVVLRQVSUHVHQWHGE\WKH3DUWLHVWKURXJKWKHIXOOFRXUVHRIWKH/LDELOLW\
          and   submissions presented by the Parties through the full course of the Liability
           3KDVHRIWKLVDUELWUDWLRQLWKDVGHWHUPLQHGWKDWWKH5HVSRQGHQWVKDYHQRWEHHQ
          Phase    of this arbitration, it has determined that the Respondents have not been
           DEOH to
          able    WR demonstrate
                      GHPRQVWUDWH that WKDW the
                                              WKH documents
                                                   GRFXPHQWV on  RQ the
                                                                        WKH Claimants'
                                                                             &ODLPDQWV¶ privilege
                                                                                            SULYLOHJH logORJ are
                                                                                                               DUH
                                       
           UHOHYDQWDQGPDWHULDO
           relevant   and materia13°9.
     
      In
     23.   ,Q respect
               UHVSHFW ofRI the
                               WKH objection
                                     REMHFWLRQ at
                                                 DW paragraph
                                                      SDUDJUDSK 8(f)I  above,
                                                                          DERYH the
                                                                                   WKH Tribunal
                                                                                         7ULEXQDO notes
                                                                                                      QRWHV that
                                                                                                              WKDW
           VXEVWDQWLDOO\WKHVDPHJURXQGVZHUHUHOLHGXSRQLQVXSSRUWRIWKH5HVSRQGHQWV
          substantially      the same grounds were relied upon in support of the Respondents
           UHTXHVW for
           request   IRUELIXUFDWLRQ     ZKLFK the
                           bifurcation, which       WKH Respondents
                                                         5HVSRQGHQWV submitted
                                                                          VXEPLWWHG "would
                                                                                        ³ZRXOG maintain
                                                                                                  PDLQWDLQ WKH
                                                                                                               the
           SUHVHQW procedural
          present     SURFHGXUDO calendar
                                       FDOHQGDU withZLWK UHVSHFW
                                                            respect WRto EULHILQJ
                                                                           briefing on RQ OLDELOLW\
                                                                                            liability andDQG WKH
                                                                                                               the
           2FWREHU hearing
           October     KHDULQJ without
                                    ZLWKRXW LPSRVLQJ
                                               imposing on  RQ Bloomberg
                                                                %ORRPEHUU\ WKH       DGGLWLRQDO EXUGHQ
                                                                                 the additional       burden WRto
           UHVSRQG
           respond WR to &ODLPDQWV¶
                           Claimants' new  QHZ quantum
                                                 TXDQWXP arguments
                                                              DUJXPHQWV andDQG HYLGHQFH
                                                                                  evidence RQ on aD WUXQFDWHG
                                                                                                       truncated
                          
           timeframe"31°. In
           WLPHIUDPH´           ,Q their
                                    WKHLU further
                                           IXUWKHU submissions
                                                     VXEPLVVLRQV on RQ bifurcation
                                                                          ELIXUFDWLRQ inLQ their
                                                                                             WKHLU OHWWHU GDWHG
                                                                                                    letter dated
           $XJXVWWKH5HVSRQGHQWVVWDWHGWKDW³%ORRPEHUU\«LVHTXDOO\HQWLWOHGWR
          August     5, 2015, the Respondents stated that "Bloomberry... is equally entitled to
          aD fair
               IDLU opportunity
                      RSSRUWXQLW\ prepare
                                        SUHSDUH LWV
                                                    its FDVH   ZKLFK at
                                                         case, which        DW this
                                                                                WKLV stage
                                                                                        VWDJH can
                                                                                                 FDQ only
                                                                                                        RQO\ beEH
           DFFRPSOLVKHG by
          accomplished          E\ bifurcation"      >HPSKDVLV added].
                                    ELIXUFDWLRQ´ [emphasis        DGGHG@ The
                                                                              7KH request
                                                                                     UHTXHVW for
                                                                                                IRU bifurcation
                                                                                                     ELIXUFDWLRQ
           ZDV granted
          was     JUDQWHG by E\ the
                                   WKH 7ULEXQDO
                                        Tribunal and DQG the
                                                           WKH Respondents
                                                                5HVSRQGHQWV were ZHUH also
                                                                                          DOVR allowed
                                                                                                 DOORZHG until
                                                                                                             XQWLO
                                                                                 
           'HFHPEHUWRILOHWKHLU5HMRLQGHURQGDPDJHV
          December       15, 2015 to file their Rejoinder on damages311.
     
      The
     24.   7KH7ULEXQDODOVR
                 Tribunal also UHSHDWVDQGUHDIILUPVWKHGLUHFWLRQVPDGHLQUHVSRQVHWRWKH
                                     repeats and reaffirms the directions made in response to the
           5HVSRQGHQWV¶ request
          Respondents'         UHTXHVW inLQ their
                                              WKHLU November
                                                      1RYHPEHU 20   /HWWHU   ³WR propound
                                                                          Letter "to    SURSRXQG document
                                                                                                      GRFXPHQW
           UHTXHVWV
           requests UHODWHG
                       related WRto &ODLPDQWV¶     GDPDJHV FODLPV´
                                      Claimants' damages                     UHIHUHQFHG at
                                                                 claims" (referenced       DW paragraph
                                                                                                SDUDJUDSK 2(b)
                                                                                                             E
           DERYH  LH
          above)           WKDW the
                     i.e. that   WKH 7ULEXQDO   ZLOO consult
                                       Tribunal will      FRQVXOW with
                                                                   ZLWK the
                                                                           WKH Parties
                                                                                3DUWLHV on
                                                                                          RQ the
                                                                                               WKH appropriate
                                                                                                    DSSURSULDWH
           GLUHFWLRQVIRUWKH5HPHGLHV3KDVHRIWKLVDUELWUDWLRQ
           directions    for the Remedies Phase of this arbitration.
     
                                               



309 6HHSDUDV±RQWKH3ULYLOHJH/RJDQGSDUDV±RQWKH7ULEXQDO¶VILQGLQJVRQ&DQWRU¶V5ROHLQWKH
     See paras. 16 — 36 on the Privilege Log and paras. 140 — 148 on the Tribunal's findings on Cantor's Role in the
     /LDELOLW\$ZDUGDERYH
     Liability Award above.
310

    6HH5HVSRQGHQWV¶5HTXHVWIRU%LIXUFDWLRQGDWHG-XO\
     See Respondents' Request for Bifurcation dated July 22, 2015.

3116HH3URFHGXUDO2UGHU1RGDWHG$XJXVW   ³ ´
     See Procedural Order No. 11 dated August 12, 2015 ("PO   11").



                                                           
                                                           128

            Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 130 of 139




     B.     "Claimant's  FRQWLQXHG leveraging
               0&ODLPDQW¶V continued  OHYHUDJLQJ of
                                                   RI the
                                                       WKHprocedural
                                                           SURFHGXUDO schedule
                                                                       VFKHGXOH resulted
                                                                                 UHVXOWHG in
                                                                                           LQ aD
              SURFHHGLQJ that
              proceeding  WKDW disregarded
                                GLVUHJDUGHG Bloomberry's
                                             %ORRPEHUU\¶V basic
                                                           EDVLF due
                                                                  GXH process
                                                                       SURFHVV ULJKWV WR be
                                                                                rights to   EH
                    and to present its defence"
              KHDUGDQGWRSUHVHQWLWVGHIHQFH1
              heard
      
       The
      25.      7KHWDEOHEHORZUHFRUGVWKHDFWXDOGDWHVRIILOLQJIRUWKHUHVSHFWLYHSOHDGLQJV
                      table below records the actual dates of filing for the respective pleadings:
      
                  C"%&
                  Event                                                                   &"
                                                                                          Date
                                   Statement of Claim
                  &ODLPDQWV¶6WDWHPHQWRI&ODLP
                  Claimants'                                                              September 8, 2014
                                                                                          6HSWHPEHU
                  Respondents'         Defense and Counterclaims
                  5HVSRQGHQWV¶'HIHQVHDQG&RXQWHUFODLPV                                              7, 2014
                                                                                          'HFHPEHU
                                                                                          December
                  Respondents'         Amended Defense and Counterclaims
                  5HVSRQGHQWV¶$PHQGHG'HIHQVHDQG&RXQWHUFODLPV                                     2, 2015
                                                                                          )HEUXDU\
                                                                                          February
                  Claimants'
                  &ODLPDQWV¶5HSO\ Reply                                                       15, 2015
                                                                                          -XQH
                                                                                          June
                                       Rejoinder
                  5HVSRQGHQWV¶5HMRLQGHU
                  Respondents'                                                            September 4, 2015
                                                                                          6HSWHPEHU
      
       The
      26.      7KH 7ULEXQDO
                       Tribunal LV        VDWLVILHG that,
                                      is satisfied     WKDW taking
                                                              WDNLQJ the
                                                                        WKH circumstances
                                                                             FLUFXPVWDQFHV individually
                                                                                               LQGLYLGXDOO\ and
                                                                                                              DQG as
                                                                                                                   DV aD
               ZKROH     WKH   3DUWLHV    ZHUH   DIIRUGHG   D IDLU DQG UHDVRQDEOH
               whole, the Parties were afforded a fair and reasonable opportunity to present  RSSRUWXQLW\  WR SUHVHQW
               WKHLUUHVSHFWLYHFDVHVDQGWKDWWKHSURFHGXUDOWLPHWDEOHIRUWKH/LDELOLW\3KDVHRI
               their   respective cases and that the procedural timetable for the Liability Phase of
               WKLVDUELWUDWLRQZDVLQDFFRUGDQFHZLWKWKHDSSOLFDEOHUXOHVDQGWKH3DUWLHV¶GXH
               this   arbitration was in accordance with the applicable rules and the Parties' due
               SURFHVVULJKWV
               process      rights.
      
       The
      27.      7KH7ULEXQDODOVRQRWHVWKDWWKH5HVSRQGHQWVKDYHQRWSURYLGHGDQ\LOOXVWUDWLRQV
                      Tribunal also notes that the Respondents have not provided any illustrations
               RIKRZDGGLWLRQDOWLPHLQUHVSHFWRIDQ\RQHRUPRUHRIWKHSURFHGXUDOGHDGOLQHV
               of  how additional time in respect of any one or more of the procedural deadlines
               DERYH would
               above       ZRXOG have KDYH madePDGH aD real
                                                            UHDO GLIIHUHQFH
                                                                   difference to  WR any
                                                                                      DQ\ of
                                                                                           RI the
                                                                                               WKH pleaded
                                                                                                     SOHDGHG JURXQGV
                                                                                                               grounds
               DGYDQFHGE\HLWKHUSDUW\LQWKH/LDELOLW\3KDVHRIWKLVDUELWUDWLRQ
               advanced        by either party in the Liability Phase of this arbitration.
      
       Further,
      28.      )XUWKHU the  WKH substance
                                     VXEVWDQFH of  RI the
                                                         WKH Respondents'
                                                              5HVSRQGHQWV¶ protestations
                                                                                  SURWHVWDWLRQV is
                                                                                                 LV substantially
                                                                                                     VXEVWDQWLDOO\ the
                                                                                                                     WKH
               VDPHDVWKDWSUHYLRXVO\
               same      as that previously relied   UHOLHGXSRQLQVXSSRUWRIWKH5HVSRQGHQWV¶UHTXHVWIRU
                                                             upon in support of the Respondents' request for
                                 
               ELIXUFDWLRQ  In
               bifurcation312.          ,Q respect
                                             UHVSHFW ofRI the
                                                            WKH bifurcation
                                                                 ELIXUFDWLRQ request,
                                                                                 UHTXHVW the
                                                                                           WKH IROORZLQJ  SRLQWV are
                                                                                                following points     DUH
               HVSHFLDOO\VDOLHQW
               especially       salient:
      
                D
               (a)         7KH5HVSRQGHQWVWKHPVHOYHVVXEPLWWHGWKDWELIXUFDWLRQ³LQWRDOLDELOLW\
                           The Respondents themselves submitted that bifurcation "into a liability
                           SKDVH and
                           phase      DQG aD quantum
                                                  TXDQWXP phase
                                                             SKDVH will
                                                                      ZLOO HQDEOH
                                                                            enable WKH
                                                                                      the 7ULEXQDO
                                                                                          Tribunal WR    PDLQWDLQ WKH
                                                                                                      to maintain    the
                           SUHVHQWSURFHGXUDOFDOHQGDUZLWKRXWGHSULYLQJ%ORRPEHUU\RIDIXOODQG
                           present     procedural calendar without depriving Bloomberry of a full and
                           IDLURSSRUWXQLW\WRUHVSRQGLQDPHDQLQJIXOZD\WR&ODLPDQWV¶GDPDJHV
                          fair    opportunity to respond in a meaningful way to Claimants' damages
                           FDVH´7KH5HVSRQGHQWVH[SUHVVO\SUD\HGWKDW³%ORRPEHUU\¶V5HMRLQGHU
                           case".     The Respondents expressly prayed that "Bloomberry s Rejoinder
                            OLPLWHG WR
                           (limited      to WKH   PHULWV of
                                             the merits     RI &ODLPDQWV¶    FODLPVIRULPSURSHU
                                                                Claimants' claims      for improper WHUPLQDWLRQ
                                                                                                        termination ofRI
                           WKH    06$      DQG   WR  %ORRPEHUU\¶V       FRXQWHUFODLPV
                           the MSA and to Bloomberg 's counterclaims) would be filed on         ZRXOG   EH ILOHG  RQ
                           September 
                           6HSWHPEHU              and
                                             4, 2015,     DQG WKH  PHULWV hearing
                                                                the merits    KHDULQJ would
                                                                                        ZRXOG EH  KHOG 2FWREHU
                                                                                                be held   October 15-
                           LQ6LQJDSRUH´
                           24,   2015 in Singapore".


312 6HH
       5HVSRQGHQWV¶ Request
     See
       Respondents'  5HTXHVW IRU %LIXUFDWLRQ dated
                              for Bifurcation   GDWHG July
                                                       -XO\ 22,
                                                              2015
                                                                   and
                                                                        DQG further
                                                                             IXUWKHU submissions
                                                                                      VXEPLVVLRQV in
                                                                                                   LQ their
                                                                                                       WKHLU OHWWHU GDWHG
                                                                                                              letter dated
    $XJXVW
    August 5, 2015.



                                                               
                                                               129

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 131 of 139




    
           E
          (b)      7KH WKUXVW of
                   The thrust   RI the
                                    WKH Respondents'
                                         5HVSRQGHQWV¶ bifurcation
                                                       ELIXUFDWLRQ case
                                                                    FDVH was
                                                                          ZDV based
                                                                               EDVHG on
                                                                                      RQ the
                                                                                          WKH
                   IROORZLQJ
                   following:
    
                    L
                   (i)       ,WV "substantial
                             Its  ³VXEVWDQWLDO FRQFHUQ
                                                concern WKDW
                                                         that &ODLPDQWV  ZKROO\ withheld
                                                               Claimants wholly   ZLWKKHOG WKHLU
                                                                                            their
                             GDPDJHV FDVH
                             damages    case, LQFOXGLQJ  DOO supporting
                                                including all  VXSSRUWLQJ evidence
                                                                           HYLGHQFH and
                                                                                     DQG expert
                                                                                          H[SHUW
                             UHSRUWV´XQWLOWKH5HSO\
                             reports" until the Reply;
    
                   LL 
                  (ii)       7KDW it
                             That    LW was
                                         ZDV only
                                              RQO\ in
                                                    LQ the
                                                        WKH Reply
                                                             5HSO\ that
                                                                    WKDW the
                                                                          WKH "Claimants
                                                                               ³&ODLPDQWV first
                                                                                            ILUVW
                             DUWLFXODWHGDQGTXDQWLILHGGDPDJHVDQGSURYLGHGDQ\HYLGHQFH
                             articulated   and quantified damages and provided any evidence
                             DWDOOLQVXSSRUWRIWKHVHFODLPV´
                             at                                  HPSKDVLVDGGHG
                                all in support of these claims" (emphasis  added);
    
                   LLL 
                  (iii)      7KDWWKH³&ODLPDQWVUDLVHDQHQWLUHO\QHZGDPDJHVFODLP´DQG
                             That  the "Claimants raise an entirely new damages claim" and
                             ³DOVR articulate
                            "also   DUWLFXODWH WKH
                                                the WKHRULHV
                                                     theories XQGHUO\LQJ
                                                              underlying WKHLU GDPDJHV claims
                                                                          their damages  FODLPV
                             IRUWKHILUVWWLPH´
                            for                   HPSKDVLVDGGHG
                                 thefirst time" (emphasis   added);
    
                   LY 
                  (iv)       7KDW the
                             That  WKH "Claimants'
                                        ³&ODLPDQWV¶ damages
                                                       GDPDJHV case
                                                                FDVH spans
                                                                       VSDQV QHDUO\  pages
                                                                              nearly 80   SDJHV
                              PRUHWKDQKDOIRIWKHLU³5HSO\´EULHI
                             (more                                   ´(emphasis
                                    than half of their "Reply" brief)"  HPSKDVLVDGGHG
                                                                                 added);DQG
                                                                                           and
    
                    Y
                   (v)      7KH Respondents'
                            The   5HVSRQGHQWV¶ position
                                                 SRVLWLRQ at
                                                           DW the
                                                               WKH time
                                                                    WLPH of
                                                                          RI the
                                                                              WKH request
                                                                                   UHTXHVW was
                                                                                            ZDV that
                                                                                                 WKDW
                            ³>L@I ELIXUFDWLRQ
                            "[ill  bifurcation LV GHQLHG Bloomberg
                                                is denied,   %ORRPEHUU\ willZLOO not
                                                                                    QRW EH DEOH WR
                                                                                         be able   to
                            UHVSRQGWR&ODLPDQWV¶GDPDJHVFDVH´DQGWKDWWKHUHVWRUDWLRQRI
                            respond to Claimants' damages case" and that the restoration of
                            LWV "fair
                            its  ³IDLU opportunity
                                        RSSRUWXQLW\ prepare
                                                     SUHSDUH LWV         >VLF@´ FRXOG
                                                                     FDVH [sic]"
                                                                its case                   ³RQO\ EH
                                                                                    could "only    be
                            DFFRPSOLVKHGE\ELIXUFDWLRQ´
                            accomplished                      HPSKDVLVDGGHG
                                            by bifurcation" (emphasis     added).
    
     By
    29.  %\ PO
              32 11
                    the
                        WKH 7ULEXQDO  JUDQWHG the
                             Tribunal granted      WKH Respondents'
                                                        5HVSRQGHQWV¶ request
                                                                        UHTXHVW for
                                                                                 IRU bifurcation
                                                                                      ELIXUFDWLRQ and
                                                                                                    DQG
         DOORZHGLWXQWLO'HFHPEHUIRUWKH5HVSRQGHQWVWRILOHWKHLU5HMRLQGHU
         allowed    it until December 15, 2015 for the Respondents to file their Rejoinder
         RQ damages.
         on   GDPDJHV Having
                            +DYLQJ prayed
                                     SUD\HG IRU   WKLV "remedy"
                                               for this   ³UHPHG\´ inLQ such
                                                                          VXFK stark
                                                                                VWDUN terms
                                                                                       WHUPV in
                                                                                               LQ their
                                                                                                   WKHLU
         5HTXHVWIRU%LIXUFDWLRQWKH5HVSRQGHQWVKDYHQRWEHHQDEOHWRGHPRQVWUDWHWKH
         Request    for Bifurcation, the Respondents have not been able to demonstrate the
         EDVLVIRUWKHLUDWWHPSWHGUHVXUUHFWLRQRIWKHVHREMHFWLRQVDWWKLVVWDJHHVSHFLDOO\
         basis  for their attempted resurrection of these objections at this stage, especially
         JLYHQ that
         given   WKDW they
                        WKH\ mostly
                              PRVWO\ relate
                                       UHODWH to
                                               WR the
                                                   WKH Claimants'
                                                        &ODLPDQWV¶ damages
                                                                     GDPDJHV case
                                                                                FDVH in
                                                                                      LQ their
                                                                                          WKHLU Reply.
                                                                                                 5HSO\
         )XUWKHUZLWKWKHELIXUFDWLRQRIWKHSURFHHGLQJVDQGWKHIUHVKVHSDUDWHWLPHOLQHV
         Further,  with the bifurcation of the proceedings and the fresh, separate timelines
         IRU the
         for  WKH Remedies
                   5HPHGLHV Phase,
                                3KDVH the
                                         WKH Respondents
                                              5HVSRQGHQWV have
                                                              KDYH not
                                                                    QRW suffered
                                                                         VXIIHUHG any
                                                                                   DQ\ demonstrated
                                                                                        GHPRQVWUDWHG
         SUHMXGLFHLQUHVSHFWRIWKH/LDELOLW\3KDVHRIWKLVDUELWUDWLRQ
         prejudice    in respect of the Liability Phase of this arbitration.
    
     In
    30.  ,Q respect
             UHVSHFW ofRI the
                            WKH additional
                                 DGGLWLRQDO documents
                                              GRFXPHQWV filed
                                                            ILOHG by
                                                                   E\ both
                                                                       ERWK the
                                                                             WKH Claimants
                                                                                  &ODLPDQWV and
                                                                                               DQG the
                                                                                                     WKH
         5HVSRQGHQWVWKHIROORZLQJUHFRUGVWKHFKURQRORJ\RIPDWHULDOHYHQWV
         Respondents,      the following records the chronology of material events:
         
           D
         (a)      7KH   5HVSRQGHQWV ILOHG
                  The Respondents                WKHLU Rejoinder
                                          filed their   5HMRLQGHU on
                                                                    RQ /LDELOLW\ RQ 6HSWHPEHU
                                                                         Liability on   September 4,  
                  
                  2015.


                                                      
                                                      130

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 132 of 139




          
            E
          (b)    2Q 6HSWHPEHU
                 On                2015,
                      September 11,     aD pre-hearing
                                                  SUHKHDULQJ telephone
                                                               WHOHSKRQH FRQIHUHQFH  ZDV held.
                                                                          conference was     KHOG
                 7KH  &ODLPDQWV suggested
                 The Claimants     VXJJHVWHG UHVSRQGLQJ
                                                  responding to WR any
                                                                    DQ\ new
                                                                         QHZ evidence
                                                                                HYLGHQFH in
                                                                                          LQ the
                                                                                               WKH
                 5HVSRQGHQWV¶ /LDELOLW\
                 Respondents'               5HMRLQGHU by
                                 Liability Rejoinder       E\ way
                                                               ZD\ of
                                                                     RI direct
                                                                         GLUHFW H[DPLQDWLRQ
                                                                                 examination of RI
                 ZLWQHVVHV GXULQJ
                 witnesses            WKH hearing.
                             during the    KHDULQJ The
                                                       7KH Respondents'
                                                              5HVSRQGHQWV¶ rejected
                                                                              UHMHFWHG this
                                                                                        WKLV and
                                                                                              DQG
                 SURSRVHGLQVWHDGWKDWWKH&ODLPDQWVVXEPLW³VXSSOHPHQWDOGHFODUDWLRQV´
                 proposed   instead that the Claimants submit "supplemental declarations"
                 RI their
                 of  WKHLU witnesses.
                            ZLWQHVVHV 7KH    3DUWLHV in
                                        The Parties,      LQ consultation
                                                              FRQVXOWDWLRQ with
                                                                             ZLWK the
                                                                                   WKH Tribunal,
                                                                                        7ULEXQDO
                 HYHQWXDOO\DJUHHGWRWKH5HVSRQGHQWV¶SURSRVDO
                 eventually agreed to the Respondents' proposal.
          
            F
          (c)    7KDW  DJUHHPHQW was
                 That agreement     ZDV memorialized
                                          PHPRULDOL]HG inLQ Procedural
                                                               3URFHGXUDO Order
                                                                            2UGHU No.
                                                                                   1R 12
                                                                                         dated
                                                                                             GDWHG
                 6HSWHPEHU
                 September 17, 2015
                                     ("PO
                                            ³  12").
                                                   ´  The
                                                          7KH relevant
                                                                UHOHYDQW part
                                                                          SDUW of
                                                                                RI paragraph
                                                                                    SDUDJUDSK 4  
                 SURYLGHG that
                 provided   WKDW there
                                  WKHUH would
                                          ZRXOG beEH "No
                                                       ³1R direct
                                                              GLUHFW H[DPLQDWLRQ   RWKHU WKDQ
                                                                      examination (other      than
                 LQWURGXFWLRQ RI WKH
                 introduction of        ZLWQHVV or
                                   the witness   RU expert),
                                                     H[SHUW  however
                                                               KRZHYHU &ODLPDQWV  PD\file,
                                                                        Claimants may     ILOH no
                                                                                                 QR
                 ODWHU
                 later WKDQ
                        than 2FWREHU
                             October      supplemental
                                        5, 2015,   VXSSOHPHQWDO declarations
                                                                   GHFODUDWLRQV UHODWHG
                                                                                 related WR   QHZ
                                                                                          to new
                 HYLGHQFH   VXEPLWWHG E\
                 evidence submitted            5HVSRQGHQWV with
                                           by Respondents        ZLWK WKH  5HMRLQGHU &URVV
                                                                       the Rejoinder.      Cross-
                 H[DPLQDWLRQVKDOOEHOLPLWHGLQVFRSHWRWKHZLWQHVV¶VGHFODUDWLRQ´
                 examination shall be limited in scope to the witness 's declaration".
          
            G
          (d)    2Q2FWREHUWKH&ODLPDQWVILOHGWKHLUVXSSOHPHQWDOGHFODUDWLRQV
                 On October 5, 2015, the Claimants filed their supplemental declarations
                 FRQVLVWLQJ of
                 consisting  RI ILYH ZLWQHVV declarations
                                 five witness   GHFODUDWLRQV and
                                                              DQG two
                                                                   WZR expert
                                                                        H[SHUW reports
                                                                                UHSRUWV (the
                                                                                          WKH
                 ³!78%&'3><<!"8"%&!#?>8"%&'´
                 "Claimants'   Supplemental Documents").
          
            H
          (e)    2Q2FWREHUWKH5HVSRQGHQWVZURWHWRWKH7ULEXQDOWRVWDWHLQWHU
                 On  October 7, 2015, the Respondents wrote to the Tribunal to state, inter
                 DOLDWKHIROORZLQJ
                 alia, the following:
    
                     ³%ORRPEHUU\UHVSHFWIXOO\UHTXHVWVDWOHDVWWKDWWKHKHDULQJRQ
                     "Bloomberry      respectfully requests at least that the hearing on
                     WKH PHULWV EH
                     the merits        SRVWSRQHG so
                                  be postponed      VR WKDW
                                                        that LW PD\ have
                                                              it may   KDYH some
                                                                              VRPH meaningful
                                                                                     PHDQLQJIXO
                     RSSRUWXQLW\ WR
                     opportunity          FRQVLGHU and
                                     to consider     DQG EH    KHDUG with
                                                            be heard     ZLWK UHVSHFW
                                                                                 respect WR
                                                                                           to WKH
                                                                                                the
                                  WK
                     massive     hour
                     PDVVLYH 11th    KRXU submission
                                             VXEPLVVLRQ WKDW
                                                           that &ODLPDQWV
                                                                 Claimants HOHFWHG
                                                                               elected WR  PDNH
                                                                                         to make.
                     *LYHQ
                     Given WKDW
                             that a D further
                                        IXUWKHU hearing
                                                 KHDULQJ LV    DOUHDG\ FRQWHPSODWHG
                                                             is already    contemplated with  ZLWK
                     UHVSHFW
                     respect WR
                               to UHPHGLHV     %ORRPEHUU\ submits
                                   remedies, Bloomberry           VXEPLWV WKDW   IRU WKH
                                                                            that for          RUDO
                                                                                         the oral
                     SURFHHGLQJ concerning
                     proceeding     FRQFHUQLQJ WKH    PHULWV WR
                                                   the merits     to WDNH SODFH at
                                                                     take place     DW WKH VDPH
                                                                                        the same
                     WLPH DV WKH
                     time as         RUDO proceeding
                               the oral     SURFHHGLQJ FRQFHUQLQJ
                                                          concerning WKHthe UHPHGLHV      ZKLFK
                                                                              remedies (which
                     ZDVSRVWSRQHGGXHWR&ODLPDQWV¶WDFWLFDOZLWKKROGLQJDQGODWH
                     was  postponed due to Claimants' tactical withholding and late
                     SURYLVLRQRIPDWHULDOVUHJDUGLQJWKHLUGDPDJHVUHTXHVW
                     provision   of materials regarding their damages request)VRDV        so as
                     WROHVVHQWRVRPHGHJUHHWKHXQIDLUSUHMXGLFHWR%ORRPEHUU\RI
                     to lessen to some degree the unfair prejudice to Bloomberry of
                     WKHSURFHGXUDOLPEDODQFH&ODLPDQWVKDYHFUHDWHG
                     the procedural imbalance Claimants have created.
                     
                     6KRXOGWKH7ULEXQDOQRWZLVKDWWKLVSRLQWWRDOWHUWKHVFKHGXOH
                     Should   the Tribunal not wish at this point to alter the schedule
                     E\  RUGHULQJ
                     by ordering a    D single
                                          VLQJOH oral
                                                  RUDO proceeding
                                                         SURFHHGLQJ on  RQ ERWK   PHULWV and
                                                                              both merits      DQG
                     UHPHGLHV    %ORRPEHUU\ submits
                     remedies, Bloomberry           VXEPLWV WKDW
                                                                that, atDW aD minimum,
                                                                                 PLQLPXP WKH the


                                                    131
                                                    

          Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 133 of 139




                                  H[DPLQDWLRQ
                                  examination of  RI WKH  ZLWQHVVHV and
                                                      the witnesses      DQG H[SHUWV
                                                                                 experts whoZKR submitted
                                                                                                   VXEPLWWHG
                                  DGGLWLRQDO statements
                                  additional   VWDWHPHQWV and
                                                             DQG H[KLELWV  0RQGD\ night
                                                                  exhibits Monday         QLJKW should
                                                                                                 VKRXOG not
                                                                                                          QRW
                                  WDNH SODFH during
                                  take place   GXULQJ WKH  RUDO hearing
                                                        the oral   KHDULQJ WKDW
                                                                               that LV
                                                                                    is WR  FRPPHQFH next
                                                                                        to commence     QH[W
                                  ZHHN 7KRVH
                                  week            H[DPLQDWLRQV at
                                         Those examinations,       DW OHDVW VKRXOG WDNH
                                                                       least, should           SODFH during
                                                                                         take place   GXULQJ
                                  WKH VXEVHTXHQW oral
                                  the subsequent      RUDO KHDULQJ
                                                             hearing. 7KLV      ZRXOG also
                                                                         This would        DOVR mean
                                                                                                 PHDQ WKDW
                                                                                                         that
                                  %ORRPEHUU\¶V
                                  Bloomberg         ZLWQHVVHV and
                                                's witnesses    DQG experts
                                                                       H[SHUWV directly
                                                                                  GLUHFWO\ concerned
                                                                                              FRQFHUQHG E\
                                                                                                           by
                                  &ODLPDQWV¶   VXEPLVVLRQ of
                                  Claimants' submission       RI Monday
                                                                  0RQGD\ night,
                                                                             QLJKW and
                                                                                      DQG who
                                                                                             ZKR are
                                                                                                  DUH WR
                                                                                                       to EH
                                                                                                           be
                                  H[SHFWHG
                                  expected WR   DGGUHVV WKH
                                             to address     the H[WHQVLYH
                                                                extensive newQHZ materials,
                                                                                    PDWHULDOV should
                                                                                                  VKRXOG EH
                                                                                                           be
                                  H[DPLQHG
                                  examined at DW WKH  QH[W evidentiary
                                                   the next    HYLGHQWLDU\ hearing
                                                                               KHDULQJ as DV well.
                                                                                               ZHOO 7R
                                                                                                      To doGR
                                  RWKHUZLVH would
                                  otherwise   ZRXOG EH
                                                       be WR
                                                           to WROHUDWH  VHULRXV procedural
                                                              tolerate serious     SURFHGXUDO LQHTXDOLW\
                                                                                                  inequality
                                  DQGGHQ\IXQGDPHQWDOIDLUQHVVWR%ORRPEHUU\´
                                  and  deny fundamentalfairness to Bloomberg."
     
               I
              (f)         2Q2FWREHUWKH7ULEXQDOLVVXHG3URFHGXUDO2UGHU1R
                          On October 9, 2015, the Tribunal issued Procedural Order No. 13 ("PO       ³ 
                          ,´  in
                          13")  LQ which
                                    ZKLFK LW QRWHG that
                                            it noted   WKDW "the
                                                             ³WKH opportunity
                                                                    RSSRUWXQLW\ WR   ILOH supplemental
                                                                                   to file   VXSSOHPHQWDO
                          GHFODUDWLRQVZDVLQOLHXRIGLUHFWH[DPLQDWLRQRSSRVHGE\5HVSRQGHQWV
                          declarations  was in lieu of direct examination opposed by Respondents
                          ZKR wished
                          who  ZLVKHG WR DYRLG surprises
                                       to avoid   VXUSULVHV at
                                                             DW WKH KHDULQJfor
                                                                 the hearing  IRU which
                                                                                   ZKLFK WKH\ FRXOG not
                                                                                           they could  QRW
                          SUHSDUH´DQGDIWHUFRQVLGHULQJWKHDUJXPHQWVRIWKH3DUWLHVUHMHFWHGWKH
                          prepare" and, after considering the arguments of the Parties, rejected the
                          UHTXHVWIRUSRVWSRQHPHQW
                          request for postponement.
     
               J
              (g)         2Q October
                          On   2FWREHU 13,
                                          2015,
                                               the
                                                     WKH Respondents
                                                          5HVSRQGHQWV requested
                                                                         UHTXHVWHG that,
                                                                                     WKDW "in
                                                                                            ³LQ OLJKW RI
                                                                                                 light of
                          &ODLPDQWV¶   VXEPLVVLRQ of
                          Claimants' submission      RI witness
                                                         ZLWQHVV statements,
                                                                  VWDWHPHQWV H[SHUW
                                                                               expert UHSRUWV   IDFWXDO
                                                                                        reports, factual
                          H[KLELWV DQG OHJDO
                          exhibits, and          DXWKRULWLHV´ aD number
                                          legal authorities",       QXPEHU of
                                                                             RI their
                                                                                 WKHLU own
                                                                                        RZQ additional
                                                                                               DGGLWLRQDO
                          H[KLELWV  FRQVLVWLQJRIDSSUR[LPDWHO\WZHQW\RQHGRFXPHQWV
                          exhibits (consisting  of approximately twenty one documents)VKRXOG³EH
                                                                                              should "be
                          LQFOXGHGLQWKHUHFRUGRIWKH$UELWUDWLRQDQGDOVREHDYDLODEOHIRUFURVV
                          included in the record of the Arbitration and also be available for cross
                          DQGUHEXWWDO´
                          and             WKH³
                               rebuttal" (the                  Supplemental Documents").
                                                 "'<#%;"%&'3><<!"8"%&!#?>8"%&'´
                                              "Respondents'
     
               K
              (h)         2Q October
                          On  2FWREHU 15,
                                          2015,
                                               at
                                                     DW the
                                                         WKH opening
                                                              RSHQLQJ of
                                                                       RI the
                                                                           WKH ILUVW
                                                                                first GD\ RI the
                                                                                       day of  WKH /LDELOLW\
                                                                                                    Liability
                          +HDULQJ the
                          Hearing,   WKH 7ULEXQDO    KHDUG HDFK
                                           Tribunal heard             RI the
                                                                each of    WKH Parties
                                                                                 3DUWLHV on
                                                                                           RQ the
                                                                                                WKH other's
                                                                                                     RWKHU¶V
                                                        
                          6XSSOHPHQWDO   'RFXPHQWV  The
                          Supplemental Documents313.          7KH 7ULEXQDO  WKHQ issued
                                                                   Tribunal then     LVVXHG the
                                                                                             WKH IROORZLQJ
                                                                                                  following
                                    
                          GLUHFWLRQV 
                          directions314:
      
                                  ³$V UHJDUGV
                                  "As  regards WKH  GRFXPHQWVfiled
                                                the documents   ILOHG UHFHQWO\
                                                                       recently E\
                                                                                 by UHVSRQGHQWV ZH
                                                                                    respondents, we
                                  ZLOOWDNHWKHPLQWKHUHFRUGSURYLVLRQDOO\DQGDVZHJRDORQJ
                                  will take them in the record provisionally, and as we go along
                                  DQGVHHZKDWXVH\RXPDNHRIWKHPZHZLOOFRQVLGHULWDWWKH
                                  and  see what use you make of them, we will consider it at the
                                  WLPHVSHFLILFDOO\RQHDFKGRFXPHQWZKDWZHGRDV\RXXVHLW´
                                  time specifically on each document, what we do as you use it."
      




3137UDQVFULSW 2FWREHU
    Transcript (October 15)IURPSOLQHWRSOLQHV
                            from p 2, line 23 top 8, lines 1.

3147UDQVFULSW 2FWREHU
    Transcript (October 15)IURPSOLQH±
                            from p 91, line 12 —17.



                                                                
                                                                132

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 134 of 139




      With
     31.  :LWK regard
                 UHJDUG to
                         WR each
                             HDFK of
                                   RI the
                                       WKH steps
                                            VWHSV above,
                                                   DERYH the
                                                            WKH Tribunal
                                                                 7ULEXQDO heard
                                                                           KHDUG the
                                                                                  WKH submissions
                                                                                       VXEPLVVLRQV ofRI
          ERWK3DUWLHVFRQVLGHUHGWKHSULQFLSOHVRIHTXDOLW\RIWUHDWPHQWLQDUELWUDWLRQDQG
          both  Parties, considered the principles of equality of treatment in arbitration and
          WKH need
          the  QHHG to
                     WR afford
                         DIIRUG each
                                 HDFK party
                                        SDUW\ aD fair
                                                   IDLU opportunity
                                                         RSSRUWXQLW\ to
                                                                      WR be
                                                                          EH heard,
                                                                              KHDUG and
                                                                                      DQG applied
                                                                                           DSSOLHG the
                                                                                                     WKH
          UHOHYDQWUXOHVWKDWJXLGHGLWVSURFHGXUDODQGHYLGHQWLDU\SRZHUVLQFOXGLQJ,%$
          relevant  rules that guided its procedural and evidentiary powers, including IBA
          5XOHV 2010
          Rules    and
                         DQG the
                               WKH UNCITRAL
                                    81&,75$/ Arbitration
                                                     $UELWUDWLRQ Rules
                                                                   5XOHV 2010
                                                                            and
                                                                                 DQG arrived
                                                                                       DUULYHG at
                                                                                                DW this
                                                                                                    WKLV
          GHFLVLRQDFFRUGLQJO\
          decision  accordingly.

      In
     32.  ,QUHVSHFWRIWKH&ODLPDQWV¶6XSSOHPHQWDO'RFXPHQWVWKH5HVSRQGHQWVVXJJHVW
              respect of the Claimants' Supplemental Documents, the Respondents suggest
          WKDW³>L@WZDVDGHQLDORIIXQGDPHQWDOSURFHGXUDOIDLUQHVVIRU%ORRPEHUU\WREH
          that  "[iJt was a denial offundamental procedural fairness for Bloomberry to be
          UHTXLUHGWRDGGUHVVVXFKH[WHQVLYHPDWHULDOVGXULQJDVLQJOHZHHNLPPHGLDWHO\
          required to address such extensive materials during a single week immediately
          EHIRUHDQRUDOKHDULQJZDVVFKHGXOHGWREHJLQDQGZLWKRXWEHLQJJLYHQWKHULJKW
          before an oral hearing was scheduled to begin and without being given the right
          WR SXW witness
          to put              testimony." 7KH
                   ZLWQHVV WHVWLPRQ\´            PHWKRG and
                                             The method       DQG deadline
                                                                     GHDGOLQH IRU    WKH submission
                                                                                  for the    VXEPLVVLRQ of RI the
                                                                                                                WKH
          &ODLPDQWV¶6XSSOHPHQWDO'RFXPHQWVZHUHDJUHHGE\WKH3DUWLHVDQGUHFRUGHGLQ
          Claimants'     Supplemental Documents were agreed by the Parties and recorded in
          SDUDJUDSK 4
          paragraph      of
                            RI PO
                                 32 12.
                                       7KH    5HVSRQGHQWV then
                                            The Respondents           WKHQ proceeded
                                                                             SURFHHGHG to   WR file
                                                                                                 ILOH their
                                                                                                       WKHLU own
                                                                                                              RZQ
          6XSSOHPHQWDO      'RFXPHQWV eight
          Supplemental Documents             HLJKW days
                                                    GD\V later,
                                                            ODWHU which
                                                                    ZKLFK were
                                                                              ZHUH provisionally
                                                                                      SURYLVLRQDOO\ admitted
                                                                                                         DGPLWWHG
          E\WKH7ULEXQDO
          by  the Tribunal.
     
      In
     33.  ,QWKHLU1RYHPEHU/HWWHUWKH5HVSRQGHQWVVSHFLILFDOO\
              their November 20 Letter, the Respondents specifically (and                 DQGRQO\
                                                                                               only)SRLQWHGWR
                                                                                                       pointed to
          WKH UHSRUW
          the  report ofRI Professor
                            3URIHVVRU 6XEUDPDQLDQ
                                         Subramanian. 7KH  The 7ULEXQDO        FRQVLGHUHG the
                                                                   Tribunal considered          WKH UHSRUW
                                                                                                     report IXOO\
                                                                                                             fully
          EXW did
          but   GLG not
                      QRW find
                            ILQG LW  RI substantial
                                   it of   VXEVWDQWLDO assistance
                                                           DVVLVWDQFH in  LQ reaching
                                                                                UHDFKLQJ theWKH ILQGLQJV
                                                                                                   findings andDQG
          FRQFOXVLRQV on
          conclusions     RQ liability
                                OLDELOLW\ LQ WKLV /LDELOLW\
                                           in this                 $ZDUG particularly
                                                     Liability Award,          SDUWLFXODUO\ since
                                                                                                VLQFH Professor
                                                                                                        3URIHVVRU
          6XEUDPDQLDQ
          Subramanian was    ZDV opining
                                   RSLQLQJ onRQ US
                                                   86 ODZ    UDWKHU than
                                                         law rather      WKDQ the
                                                                                 WKH governing
                                                                                      JRYHUQLQJ law ODZ of
                                                                                                           RI this
                                                                                                               WKLV
          GLVSXWH
          dispute.
     
      With
     34.  :LWK regard
                   UHJDUG to WR the
                                    WKH Respondents'
                                          5HVSRQGHQWV¶ 6XSSOHPHQWDO
                                                              Supplemental Documents 'RFXPHQWV that  WKDW were
                                                                                                             ZHUH
                                                                                                          
          SURYLVLRQDOO\ admitted
          provisionally     DGPLWWHG on RQ to
                                             WR the
                                                 WKH record
                                                      UHFRUG onRQ the
                                                                     WKH ILUVW  GD\ of
                                                                           first day    RI the  KHDULQJ  the
                                                                                            WKH hearing315,    WKH
          7ULEXQDO notes
          Tribunal    QRWHV that
                               WKDW the
                                     WKH Respondents
                                          5HVSRQGHQWV did  GLG not
                                                                 QRW refer
                                                                        UHIHU to
                                                                                WR any
                                                                                    DQ\ of
                                                                                          RI those
                                                                                              WKRVH documents
                                                                                                      GRFXPHQWV
          GXULQJWKHFRXUVHRIWKHQLQHGD\/LDELOLW\+HDULQJ
          during the course of the       nine-day    Liability    Hearing.
     
      When
     35.  :KHQ considered
                   FRQVLGHUHG again
                                   DJDLQ with
                                          ZLWK the
                                                  WKH benefit
                                                       EHQHILW ofRI hindsight
                                                                       KLQGVLJKW andDQG the
                                                                                           WKH submissions
                                                                                                VXEPLVVLRQV of  RI
          ERWK Parties,
          both   3DUWLHV the
                            WKH Tribunal
                                  7ULEXQDO affirms
                                             DIILUPV that
                                                        WKDW it
                                                              LW LV  VDWLVILHG that
                                                                  is satisfied     WKDW the
                                                                                         WKH GHFLVLRQV   DQGRU
                                                                                               decisions and/or
          GLUHFWLRQVLWPDGHLQHDFKRIWKHLQVWDQFHVDERYHZKHQFRQVLGHUHGLQGLYLGXDOO\
          directions   it made in each of the instances above, when considered individually
          DQGFXPXODWLYHO\ZHUHZLWKLQWKHERXQGVRIWKHDSSOLFDEOHUXOHVDQGUHVSHFWHG
          and   cumulatively, were within the bounds of the applicable rules and respected
          WKH3DUWLHV¶GXHSURFHVVULJKWV
          the  Parties' due process rights.
     
      In
     36.  ,QUHVSHFWRIWKH5HVSRQGHQWV¶DOOHJDWLRQWKDW³%ORRPEHUU\¶VZLWQHVVHVZHUHQRW
              respect of the Respondents' allegation that "Bloombeny's witnesses were not
          SHUPLWWHGWRWHVWLI\LQUHVSRQVHWRTXHVWLRQVIURPWKH7ULEXQDOWKDWZRXOGFODULI\
          permitted    to testify in response to questions from the Tribunal that would clarify
          SRVLWLRQVSXWIRUZDUGE\ERWKVLGHV´WKH7ULEXQDOKDVUHYLHZHGWKHWUDQVFULSWV
          positions   put forward by both sides", the Tribunal has reviewed the transcripts



3156HHSDUDJUDSK K DERYH
    See paragraph 30(h) above.                                                           



                                                            
                                                            133

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 135 of 139




              RI the
              of  WKH nine-day
                       QLQHGD\ /LDELOLW\ +HDULQJ and
                                 Liability Hearing   DQG is
                                                          LV satisfied
                                                              VDWLVILHG that
                                                                         WKDW the
                                                                               WKH relevant
                                                                                    UHOHYDQW rules
                                                                                              UXOHV were
                                                                                                     ZHUH
              GXO\DSSOLHGDQGWKDWWKH3DUWLHVZHUHHDFKJLYHQDIDLURSSRUWXQLW\WRSUHVHQWLWV
              duly  applied and that the Parties were each given a fair opportunity to present its
              FDVH
              case.
     
                                                                                      
      The
     37.  7KHH[DPSOHFLWHGLQWKH5HVSRQGHQWV¶1RYHPEHU/HWWHU
               example cited in the Respondents' November 20 Letter316                    VLPSO\UHODWHVWR
                                                                                           simply relates to
          REMHFWLRQV raised
          objections    UDLVHG byE\ the
                                      WKH Claimants
                                            &ODLPDQWV which,
                                                          ZKLFK after
                                                                    DIWHU consideration,
                                                                            FRQVLGHUDWLRQ theWKH 7ULEXQDO
                                                                                                    Tribunal
          VXVWDLQHGLQDFFRUGDQFHZLWKWKHDSSOLFDEOHUXOHV
          sustained  in accordance with the applicable rules.
     
          0&ODLPDQWV LPSURSHU
      "Claimants
     C.                                  LQWHULP measures
                           improper interim         PHDVXUHV request
                                                                  UHTXHVW expedited
                                                                             H[SHGLWHG the WKH 7ULEXQDO¶V
                                                                                                  Tribunal's
          FRQVLGHUDWLRQRIWKHPHULWVRIWKHFDVHRQDQLQFRPSOHWHDQGGLVWRUWHGUHFRUG
          consideration      of the merits of the case, on an incomplete and distorted record,
          UHVXOWLQJ in
          resulting      LQ preconceived
                               SUHFRQFHLYHG notionsQRWLRQV of RI Bloomberry's
                                                                      %ORRPEHUU\¶V positions
                                                                                            SRVLWLRQV and
                                                                                                         DQG
                             before Bloomberry had the opportunity to put forward its case"
          FRXQWHUFODLPVEHIRUH%ORRPEHUU\KDGWKHRSSRUWXQLW\WRSXWIRUZDUGLWVFDVH1
          counterclaims
     
      The
     38.  7KH Respondents
                5HVSRQGHQWV make  PDNH several
                                            VHYHUDO allegations
                                                       DOOHJDWLRQV regarding
                                                                       UHJDUGLQJ theWKH conduct
                                                                                           FRQGXFW ofRI the
                                                                                                          WKH
          &ODLPDQWV in
          Claimants     LQ UHODWLRQ
                            relation toWR the
                                           WKH Request
                                                5HTXHVW for
                                                           IRU ,QWHULP    0HDVXUHV of
                                                                Interim Measures        RI Protection
                                                                                             3URWHFWLRQ (the
                                                                                                          WKH
          ³ "K>"'&´ DQGLWVSXUSRUWHGHIIHFWRQWKH7ULEXQDO$WWKHRXWVHWWKH7ULEXQDO
          "Request")      and its purported effect on the Tribunal. At the outset, the Tribunal
          KLJKOLJKWVWKHIROORZLQJ
          highlights the following:
     
            D
          (a)      $V QRWHG
                   As   noted LQ   SDJH 19
                                 in page     —± 20
                                                     of
                                                        RI the
                                                            WKH Claimants'
                                                                 &ODLPDQWV¶ December
                                                                                'HFHPEHU 1 /HWWHU    WKH
                                                                                                  Letter, the
                   5HVSRQGHQWV¶VXEPLVVLRQVUHODWLQJWRWKH5HTXHVWZHUHQRWUDLVHGE\WKH
                   Respondents'      submissions relating to the Request were not raised by the
                                                                                              
                   5HVSRQGHQWV¶ counsel
                   Respondents'       FRXQVHO on RQ the
                                                       WKH ODVW  GD\ of
                                                             last day     RI the
                                                                              WKH hearing
                                                                                    KHDULQJ 317   DQG ZHUH
                                                                                                   and were
                   WKHUHIRUHEH\RQGWKHVFRSHRIWKH7ULEXQDO¶VGLUHFWLRQVRQPDWWHUVWREH
                   therefore   beyond the scope of the Tribunal's directions on matters to be
                   DGGUHVVHGE\WKH5HVSRQGHQWVLQWKH1RYHPEHU/HWWHU
                   addressed     by the Respondents in the November 20 Letter;
     
            E
          (b)      %HWZHHQWKHLVVXDQFHRIWKH7ULEXQDO¶V2UGHURQWKH&ODLPDQWV¶5HTXHVW
                   Between     the issuance of the Tribunal's Order on the Claimants' Request
                   IRU
                   for ,QWHULP    0HDVXUHV dated
                        Interim Measures        GDWHG December
                                                        'HFHPEHU 9,    2014
                                                                            (the
                                                                                   WKH "Order")
                                                                                        ³ :;":´  andDQG the
                                                                                                          WKH
                   1RYHPEHU 20
                   November        /HWWHU  WKH Respondents
                                      Letter, the    5HVSRQGHQWV did GLG not
                                                                            QRW raise
                                                                                 UDLVH any
                                                                                        DQ\ objections
                                                                                              REMHFWLRQV on
                                                                                                           RQ
                   WKHVHPDWWHUVDQG
                   these   matters; and
          
            F
          (c)      7RWKH7ULEXQDO¶VNQRZOHGJHQRFKDOOHQJHVDJDLQVWWKH2UGHUKDYHEHHQ
                   To the Tribunal's knowledge, no challenges against the Order have been
                   PDGHEHIRUHWKH7ULEXQDORUWKHFRXUWVRIWKHVHDW
                   made                                                            6LQJDSRUH 
                           before the Tribunal or the courts of the seat (Singapore).
     
      In
     39.  ,Q any
              DQ\ case
                   FDVH the
                          WKH Tribunal
                               7ULEXQDO shall
                                           VKDOO address
                                                  DGGUHVV the
                                                            WKH gist
                                                                 JLVW of
                                                                       RIWKH 5HVSRQGHQWV¶ objections,
                                                                           the Respondents'       REMHFWLRQV
          DPRQJZKLFKDUHWKHIROORZLQJ
          among    which are the following:
     





3166HHSDJHV±RIWKH1RYHPEHU/HWWHU
    See pages 8 — 9 of the November 20 Letter.

3176HHSDUDJUDSKDERYH
    See paragraph 321 above.



                                                         
                                                         134

        Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 136 of 139




           D
          (a)     7KDWWKH³&ODLPDQW¶VVRXJKW
                  That the "Claimant's sought (andDQGDSSHDUWRKDYHODUJHO\VXFFHHGHG
                                                       appear to have largely succeeded)WRto
                  ELDV DQG prejudice
                  bias and   SUHMXGLFH WKH
                                        the 7ULEXQDO DJDLQVW Bloomberry
                                             Tribunal against  %ORRPEHUU\ E\ VXEPLWWLQJ an
                                                                           by submitting   DQ
                  H[WHQVLYHDQGRYHUKHDWHGLQWHULPPHDVXUHVDSSOLFDWLRQ´
                  extensive and overheated interim measures application";
    
           E
          (b)     7KDWWKH³&ODLPDQWVXSHQGHGWKHW\SLFDODUELWUDOSURFHVVE\SUHVHQWLQJ
                  That the "Claimants upended the typical arbitral process by presenting
                  WKH6KDUHVDVEHLQJGLVHPERGLHGDQGGLVFRQQHFWHGIURPWKHGLVSXWH´
                  the Shares as being disembodied and disconnectedfrom the dispute";
          
            F
          (c)     7KH ³H[WUHPHO\ accelerated,
                  The "extremely     DFFHOHUDWHG abbreviated,
                                                    DEEUHYLDWHG and
                                                                    DQG XQEDODQFHG
                                                                         unbalanced EDVLV
                                                                                        basis RQ
                                                                                               on
                  ZKLFK WKH
                  which  the &ODLPDQWV   DVNHG WKLV
                              Claimants asked    this 7ULEXQDO
                                                       Tribunal WR
                                                                to UHVROYH RQH of
                                                                    resolve one  RI WKH
                                                                                     the XOWLPDWH
                                                                                          ultimate
                  LVVXHVLQWKLV$UELWUDWLRQRXWRIVHTXHQFHZLWKWKH81&,75$/5XOHVDQG
                  issues in this Arbitration, out ofsequence with the UNCITRAL Rules and
                  EHIRUH%ORRPEHUU\KDGDQRSSRUWXQLW\WRDUWLFXODWHLWVFRXQWHUFODLPV´
                  before Bloomberry had an opportunity to articulate its counterclaims";
          
            G
          (d)     7KDWWKH³SHULRGRIWLPHLQZKLFK%ORRPEHUU\ZDVUHTXLUHGWRUHVSRQG
                  That the "period of time in which Bloomberry was required to respond
                  WR
                  to &ODLPDQWV¶ VSUDZOLQJ submission
                      Claimants' sprawling  VXEPLVVLRQ was
                                                        ZDV LQVXIILFLHQW
                                                             insufficient WR SUHSDUH aDfull
                                                                           to prepare      IXOO
                  UHVSRQVH´
                  response";
          
            H
          (e)     7KDW ³ZKDW should
                  That "what   VKRXOG have
                                       KDYH EHHQ
                                             been a D preliminary
                                                       SUHOLPLQDU\ hearing
                                                                    KHDULQJ on
                                                                             RQ an
                                                                                 DQ LQWHULP
                                                                                     interim
                  PHDVXUHV UHTXHVW EHFDPH   D IXOOEORZQ  VXEVWDQWLYH KHDULQJ
                  measures request became a full-blown substantive hearing on        RQ WKH
                                                                                          the
                  PHULWV´
                  merits";
          
           I
          (f)     7KDW  WKH "interim
                  That the    ³LQWHULP measures
                                         PHDVXUHV hearing
                                                     KHDULQJ was
                                                              ZDV UHSOHWH ZLWK &ODLPDQWV¶
                                                                    replete with    Claimants'
                  XQVXEVWDQWLDWHG   IDFWXDO statements
                  unsubstantiated factual     VWDWHPHQWV and
                                                          DQG misleading
                                                                PLVOHDGLQJ characterizations
                                                                            FKDUDFWHUL]DWLRQV
                  WKDW FRORUHG WKH
                  that colored   the 7ULEXQDO¶V   SHUVSHFWLYH and
                                      Tribunal's perspective    DQG LQDFFXUDWHO\ IUDPHG WKH
                                                                     inaccurately framed   the
                  LVVXHVLQWKLV$UELWUDWLRQ´DQG
                  issues in this Arbitration"; and
          
           J
          (g)     7KDW WKH result
                  That the   UHVXOW of
                                     RI the
                                         WKH "improper
                                              ³LPSURSHU application"  ZDV that
                                                         DSSOLFDWLRQ´ was  WKDW the
                                                                                  WKH "Arbitration
                                                                                        ³$UELWUDWLRQ
                  ZDV XQPRRUHG
                  was    unmoored from  IURP WKH   IDFWXDO UHFRUG
                                                the factual   record andDQG WKH
                                                                              the 7ULEXQDO
                                                                                     Tribunal, LQ  in
                  %ORRPEHUU\¶V
                  Bloomberg     's YLHZ  ZDV LPSURSHUO\
                                   view, was     improperly LQIODPHG DJDLQVW LW
                                                            inflamed against       DW aD YHU\
                                                                               it at       very HDUO\
                                                                                                 early
                  VWDJH´
                  stage".
    
     The
    40.  7KH relevant
              UHOHYDQW procedural
                        SURFHGXUDO timetable
                                       WLPHWDEOH concerning
                                                  FRQFHUQLQJ theWKH Request
                                                                      5HTXHVW is
                                                                                LV recorded
                                                                                     UHFRUGHG at DW
         SDUDJUDSKV 
         paragraphs  12 —± 23
                             of
                                RI the
                                    WKH Order.
                                         2UGHU The
                                                 7KH IROORZLQJ  SRLQWV on
                                                      following points    RQ the
                                                                              WKH timetable
                                                                                   WLPHWDEOH are
                                                                                                DUH
         KLJKOLJKWHG
         highlighted:
    
          D
         (a)    8SRQ the
                Upon    WKH Respondents'
                              5HVSRQGHQWV¶ objection
                                                REMHFWLRQ that
                                                           WKDW the
                                                                   WKH Request
                                                                        5HTXHVW was
                                                                                   ZDV not
                                                                                          QRW anDQ
                DSSOLFDWLRQ for
                application  IRU interim
                                  LQWHULP measures
                                           PHDVXUHV within
                                                       ZLWKLQ the
                                                               WKH meaning
                                                                    PHDQLQJ Article
                                                                              $UWLFOH 26
                                                                                         of
                                                                                            RI the
                                                                                                WKH
                81&,75$/5XOHVERWK3DUWLHVZHUHDIIRUGHGDQRSSRUWXQLW\WREH
                UNCITRAL       Rules 2010, both Parties were afforded an opportunity to be
                IXOO\KHDUGWKURXJKZULWWHQVXEPLVVLRQVRQWKDWSRLQW7KHWLPHOLQHVIRU
                fully heard through written submissions on that point. The timelines for
                WKHVH  ZULWWHQ submissions
                these written     VXEPLVVLRQV were
                                                  ZHUH agreed
                                                          DJUHHG between
                                                                    EHWZHHQ the
                                                                               WKH Parties,
                                                                                      3DUWLHV LQ
                                                                                                 in



                                                    
                                                    135

           Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 137 of 139




                          FRQVXOWDWLRQ with
                          consultation  ZLWK the
                                              WKH 7ULEXQDO DW the
                                                   Tribunal, at   WKH teleconference
                                                                       WHOHFRQIHUHQFH on
                                                                                       RQ April
                                                                                           $SULO 30,
                                                                                                  
                              
                           
                          2014318.
      
               E
              (b)         ,QUHVSHFWRIWKHPDLQSURFHHGLQJVRQLQWHULPPHDVXUHVWKH3DUWLHVZHUH
                          In respect of the main proceedings on interim measures, the Parties were
                          XQDEOH±DOPRVWWZRPRQWKVDIWHUWKH5HTXHVWZDVILOHG±WRDJUHHRQD
                          unable  — almost two months after the Request was filed — to agree on a
                          SURFHGXUDO timetable
                          procedural    WLPHWDEOH and
                                                   DQG also
                                                         DOVR disagreed
                                                               GLVDJUHHG on
                                                                           RQ other
                                                                               RWKHU related
                                                                                      UHODWHG procedural
                                                                                               SURFHGXUDO
                          PDWWHUV The
                          matters.  7KH Tribunal,
                                           7ULEXQDO after
                                                      DIWHU considering
                                                             FRQVLGHULQJ both
                                                                           ERWK Parties'
                                                                                 3DUWLHV¶ positions
                                                                                            SRVLWLRQV and
                                                                                                       DQG
                          FRQFHUQV H[HUFLVHG
                          concerns,   exercised LWV  FDVH management
                                                 its case   PDQDJHPHQW powers
                                                                           SRZHUV inLQ accordance
                                                                                         DFFRUGDQFH with
                                                                                                      ZLWK
                          $UWLFOHRIWKH81&,75$/5XOHVWRVHWWKHDSSURSULDWHWLPHOLQHV
                          Article 17 of the UNCITRAL Rules 2010 to set the appropriate timelines
                          DQG procedural
                          and  SURFHGXUDO directions
                                             GLUHFWLRQV for
                                                          IRU the
                                                               WKH Parties'
                                                                    3DUWLHV¶ written
                                                                              ZULWWHQ cases
                                                                                       FDVHV on
                                                                                              RQ interim
                                                                                                   LQWHULP
                                    
                          PHDVXUHV 
                          measures319.
      
               F
              (c)         7KH,QWHULP0HDVXUHV+HDULQJWRRNSODFHIURP2FWREHU±
                          The Interim Measures Hearing took place from October 20 — 22, 2014,
                          QHDUO\ six
                          nearly  VL[ months
                                       PRQWKV after
                                               DIWHU the
                                                      WKH Request
                                                           5HTXHVW was
                                                                    ZDV first
                                                                         ILUVW filed.
                                                                                ILOHG 7KH KHDULQJ was
                                                                                        The hearing   ZDV
                          PRYHG from
                          moved    IURP 6LQJDSRUH
                                          Singapore to  WR Washington
                                                            :DVKLQJWRQ D.C.
                                                                         '& to WR accommodate
                                                                                       DFFRPPRGDWH the
                                                                                                      WKH
                                                 
                          5HVSRQGHQWV¶FRXQVHO
                          Respondents'   counse132°.
      
       The
      41.  7KH 7ULEXQDO   DIILUPV that
                 Tribunal affirms     WKDW the
                                            WKH Parties
                                                 3DUWLHV were
                                                          ZHUH afforded
                                                                  DIIRUGHG aD fair,
                                                                                IDLU and
                                                                                       DQG in
                                                                                            LQ IDFW DPSOH
                                                                                                fact ample,
           RSSRUWXQLW\ to
           opportunity   WR be
                             EH heard
                                  KHDUG on
                                         RQ the
                                              WKH matter
                                                   PDWWHU of
                                                            RI interim
                                                                LQWHULP measures.
                                                                         PHDVXUHV 7KH     7ULEXQDO also
                                                                                        The Tribunal    DOVR
           QRWHVWKDWEH\RQGLWVEDUHVWDWHPHQWVRIDQ³H[SHGLWHG´³H[WUHPHO\DFFHOHUDWHG´
           notes  that beyond its bare statements of an "expedited", "extremely accelerated"
           DQG "truncated"
           and   ³WUXQFDWHG´ timetable,
                                 WLPHWDEOH the
                                               WKH Respondents'
                                                     5HVSRQGHQWV¶ November
                                                                       1RYHPEHU 20    /HWWHU   GLG not
                                                                                           Letter did     QRW
           LGHQWLI\ any
           identify   DQ\ specific
                           VSHFLILF basis
                                      EDVLV which
                                               ZKLFK would
                                                       ZRXOG have
                                                                 KDYH warranted
                                                                        ZDUUDQWHG more
                                                                                      PRUH time
                                                                                              WLPH for
                                                                                                     IRU the
                                                                                                          WKH
           5HVSRQGHQWV,WLVDOVRXQFOHDUZKDW
           Respondents.    It is also unclear what (if  LIDQ\WKLQJ
                                                           anything)PRUHWLPHZRXOGKDYHHQDEOHG
                                                                        more time would have enabled
           WKH5HVSRQGHQWVWRGRZKLFKFRXOGKDYHKDGDUHDODQGRUPDWHULDOEHDULQJRQ
           the  Respondents to do, which could have had a real and/or material bearing on
           WKH7ULEXQDOGHWHUPLQDWLRQVRQWKHLVVXHVUDLVHGE\WKH5HTXHVW
           the  Tribunal determinations on the issues raised by the Request.
      
       The
      42.  7KH 7ULEXQDO    DOVR affirms
                  Tribunal also    DIILUPV that
                                              WKDW the
                                                    WKH Request
                                                         5HTXHVW wasZDV FRQVLGHUHG
                                                                           considered and DQG decided
                                                                                                 GHFLGHG in
                                                                                                           LQ
           DFFRUGDQFH with
           accordance    ZLWK the
                                WKH relevant
                                     UHOHYDQW provisions
                                                 SURYLVLRQV of RI the
                                                                    WKH applicable
                                                                         DSSOLFDEOH lawODZ and
                                                                                             DQG UXOHV  LQ
                                                                                                   rules, in
           SDUWLFXODU section
           particular  VHFWLRQ 12
                                  of
                                     RI 6LQJDSRUH¶V
                                         Singapore's ,QWHUQDWLRQDO      $UELWUDWLRQ Act
                                                        International Arbitration        $FW (Cap.
                                                                                               &DS 143A)
                                                                                                      $ 
            WKH "IAA")
           (the  ³´  read
                           UHDG with
                                  ZLWK Article
                                         $UWLFOH 17
                                                    of
                                                       RI the
                                                           WKH UNCITRAL
                                                                 81&,75$/ Model 0RGHO /DZ
                                                                                           Law (theWKH First
                                                                                                        )LUVW
           6FKHGXOHWRWKH,$$
           Schedule to the IAA)(beingEHLQJWKHUHOHYDQWSDUWVRIWKHODZRIWKHVHDW
                                              the relevant parts of the law of the seat)DQG$UWLFOH
                                                                                                and Article
           RIWKH81&,75$/5XOHV
           26  of the UNCITRAL Rules 2010 (being       EHLQJWKHDSSOLFDEOHUXOHVDVDJUHHGE\WKH
                                                                the applicable rules as agreed by the
           3DUWLHV 
           Parties).
      
       It
      43.  ,WLVQRWHGWKDWPXFKRIWKH5HVSRQGHQWV¶FRPSODLQWVXQGHUWKLVKHDGLQJFRQFHUQ
              is noted that much of the Respondents' complaints under this heading concern
           LQWHULP measures
           interim    PHDVXUHV applications
                                   DSSOLFDWLRQV generally,
                                                    JHQHUDOO\ which
                                                                  ZKLFK are
                                                                           DUH by
                                                                                 E\ their
                                                                                       WKHLU very
                                                                                               YHU\ nature
                                                                                                      QDWXUH



3186HHSDUDJUDSKV±RIWKH2UGHU
    See paragraphs 14 — 15 of the Order.

3196HH3URFHGXUDO2UGHU1RGDWHG-XQH
    See Procedural Order No. 1 dated June 10, 2014.

320 6HHSDUDV±RIWKH2UGHU
     See paras. 21 — 23 of the Order.



                                                           
                                                           136

         Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 138 of 139




              SUHOLPLQDU\ and
              preliminary       SURYLVLRQDO 7KH
                           DQG provisional321.       DSSOLFDEOH UXOHV
                                                 The applicable          RQ such
                                                                  rules on   VXFK applications
                                                                                    DSSOLFDWLRQV also
                                                                                                  DOVR
              UHTXLUHWKH7ULEXQDOWRFRQVLGHUZKHWKHUWKHUHLVD³UHDVRQDEOHSRVVLELOLW\WKDW
              require the Tribunal to consider whether there is a "reasonable possibility that
                                                                               
              WKHUHTXHVWLQJSDUW\ZLOOVXFFHHGRQWKHPHULWVRIWKHFODLP´
              the requesting party will succeed on the merits of the claim"322.    
     
      6LQFHWKH2UGHUZDVLVVXHG±PRUHWKDQD\HDUDJR±WKH5HVSRQGHQWVKDYHQRW
     44.  Since the Order was issued — more than a year ago — the Respondents have not
          UDLVHG any
          raised  DQ\ IXUWKHU    FRPSODLQWV regarding
                         further complaints         UHJDUGLQJ theWKH LQWHULP  PHDVXUHV application
                                                                        interim measures       DSSOLFDWLRQ or RU
          2UGHUXQWLOLWV1RYHPEHU
          Order  until its November 20 /HWWHUQRUKDYHDQ\
                                                 Letter, nor have any FKDOOHQJHVEHHQILOHGEHIRUH
                                                                             challenges been filed before
          WKH7ULEXQDORUWKHFRXUWVRIWKHVHDW
          the                                               6LQJDSRUH 
              Tribunal or the courts of the seat (Singapore).
     
      Finally,
     45.  )LQDOO\ the
                    WKH Tribunal
                          7ULEXQDO addresses
                                      DGGUHVVHV the WKH serious
                                                          VHULRXV suggestion
                                                                     VXJJHVWLRQ of
                                                                                  RI "bias
                                                                                      ³ELDV and
                                                                                              DQGprejudice"
                                                                                                    SUHMXGLFH´
          DQGRU that
          and/or  WKDW the
                          WKH Tribunal
                               7ULEXQDO prejudged
                                            SUHMXGJHG the WKH material
                                                                 PDWHULDO issues
                                                                            LVVXHV in
                                                                                     LQ this
                                                                                         WKLV dispute
                                                                                               GLVSXWH during
                                                                                                         GXULQJ
          DQGRU as
          and/or   DV aD result
                           UHVXOW of
                                   RI the
                                        WKH interim
                                              LQWHULP measures
                                                         PHDVXUHV Request.
                                                                       5HTXHVW 7KH
                                                                                   The 7ULEXQDO
                                                                                          Tribunal H[SUHVVO\
                                                                                                      expressly
          VWDWHGWKHIROORZLQJDWSDUDJUDSKRIWKH2UGHU
          stated the following at paragraph 139 of the Order:
     
              ³7KH 7ULEXQDO
              "The                  HPSKDVLVHV WKDW
                       Tribunal emphasises            that LW   PDNHV no
                                                             it makes      QR declaration
                                                                               GHFODUDWLRQ as  DV WR
                                                                                                    to WKH
                                                                                                         the
              RZQHUVKLS of
              ownership      RI WKH  6KDUHV and
                                 the Shares,      DQG has
                                                         KDV not
                                                                QRW pre-judged
                                                                     SUHMXGJHG any
                                                                                   DQ\ aspect
                                                                                          DVSHFW of
                                                                                                   RI each
                                                                                                       HDFK
              side's pleaded case, and Parties shall have the full opportunity WR
              VLGH¶V   SOHDGHG    FDVH   DQG  3DUWLHV     VKDOO KDYH  WKH  IXOO RSSRUWXQLW\     to
              YHQWLODWH   WKHLU UHVSHFWLYH    FDVHV   DW WKH PHULWV  KHDULQJ
              ventilate their respective cases at the merits hearing. Accordingly, the  $FFRUGLQJO\    WKH
              7ULEXQDO    GHIHUV any
              Tribunal defers       DQ\ decision
                                           GHFLVLRQ as DV WR
                                                            to WKH  GHFODUDWLRQ of
                                                                the declaration     RI WKH OHJDO and/or
                                                                                        the legal   DQGRU
              EHQHILFLDORZQHUVKLSRIWKH6KDUHVWRWKHPHULWVSKDVHRIWKH$UELWUDWLRQ
              beneficial ownership of the Shares to the merits phase of the Arbitration
               ZKLFKLVWKHDSSURSULDWHSKDVHLQZKLFKWRGHWHUPLQHWKLVTXHVWLRQ
              (which    is the appropriate phase in which to determine this question)."                ´
     
      The
     46.  7KH 7ULEXQDO
               Tribunal UHLWHUDWHV
                            reiterates itsLWV conviction
                                               FRQYLFWLRQ that
                                                              WKDW LWV LPSDUWLDOLW\ was
                                                                    its impartiality    ZDV not
                                                                                              QRW affected
                                                                                                   DIIHFWHG orRU
          KDPSHUHGLQDQ\ZD\7KH7ULEXQDOSUHYLRXVO\FRQVLGHUHGWKHZULWWHQDQGRUDO
          hampered     in any way. The Tribunal previously considered the written and oral
          VXEPLVVLRQVHYLGHQFHDQGDSSOLFDEOHUXOHVDQGDUULYHGDWLWVGHFLVLRQRQLQWHULP
          submissions,     evidence and applicable rules and arrived at its decision on interim
          PHDVXUHVDVUHFRUGHGLQWKH2UGHU
          measures    as recorded in the Order.
     
      6XEVHTXHQWO\
     47.  Subsequently, the  WKH Tribunal
                                   7ULEXQDO has KDV considered
                                                        FRQVLGHUHG de  GH novo   WKH Parties'
                                                                            QRYR the     3DUWLHV¶ respective
                                                                                                     UHVSHFWLYH
          SOHDGLQJV written
          pleadings,     ZULWWHQ andDQG oral
                                             RUDO submissions,
                                                     VXEPLVVLRQV witness
                                                                        ZLWQHVV statements/declarations,
                                                                                   VWDWHPHQWVGHFODUDWLRQV
          UHSRUWVH[KLELWVDQGDOOVXFKUHOHYDQWPDWHULDOVVXEPLWWHGE\WKH3DUWLHVLQWKH
          reports,  exhibits and all such relevant materials submitted by the Parties in the
          /LDELOLW\3KDVHRIWKLVDUELWUDWLRQDQGDUULYHGDWWKHUHDVRQHGFRQFOXVLRQVLQWKLV
          Liability Phase of this arbitration and arrived at the reasoned conclusions in this
          /LDELOLW\  $ZDUG  In
          Liability Award.        ,Q doing
                                      GRLQJ so,
                                               VR the
                                                    WKH 7ULEXQDO
                                                         Tribunal IUHVKO\     UHYLHZHG the
                                                                      freshly reviewed      WKH IXOO HYLGHQFH
                                                                                                 full evidence
          EHIRUH it
          before   LW at
                       DW the
                           WKH conclusion
                                FRQFOXVLRQ of   RI the
                                                      WKH OLDELOLW\  KHDULQJ independently
                                                           liability hearing,     LQGHSHQGHQWO\ from IURP the
                                                                                                              WKH
          LQWHULP measures
          interim   PHDVXUHV hearing
                                 KHDULQJ andDQG without
                                                  ZLWKRXW relying
                                                              UHO\LQJ XSRQ   WKH conclusions
                                                                         upon the   FRQFOXVLRQV reached
                                                                                                    UHDFKHG atDW
          WKHHDUOLHUSKDVH
          the earlier phase.
     




3216HH$UWLFOH  RIWKH81&,75$/5XOHV
    See Article 26(2) of the UNCITRAL Rules 2010.

3226HH$UWLFOH  E RIWKH81&,75$/5XOHV
    See Article 26(3)(b) of the UNCITRAL Rules 2010.



                                                           
                                                           137

       Case 1:21-cv-02655-LGS Document 1-2 Filed 03/29/21 Page 139 of 139




     The
    48.  7KH 7ULEXQDO
                 Tribunal also DOVR notes
                                      QRWHV that,
                                              WKDW apart
                                                     DSDUW IURP
                                                             from UHIHUHQFLQJ
                                                                     referencing WKH the &ODLPDQWV¶    FRQGXFW
                                                                                           Claimants' conduct
         GXULQJWKHLQWHULPPHDVXUHVSURFHHGLQJVWKH5HVSRQGHQWVKDYHQRWUDLVHGDQ\
         during    the interim measures proceedings, the Respondents have not raised any
         HYLGHQFH of
         evidence      RI WKH
                            the 7ULEXQDO¶V       DFWXDO or
                                  Tribunal's actual        RU perceived
                                                               SHUFHLYHG biasELDV which
                                                                                    ZKLFK mayPD\ give
                                                                                                    JLYH rise
                                                                                                           ULVH to
                                                                                                                 WR
         MXVWLILDEOH doubts
         justifiable     GRXEWV as DV to
                                        WR its
                                            LWV LPSDUWLDOLW\
                                                 impartiality inLQ this
                                                                     WKLV arbitration.
                                                                           DUELWUDWLRQ No
                                                                                          1R such
                                                                                                VXFK FKDOOHQJHV
                                                                                                       challenges
         DJDLQVW one
         against    RQH orRU more
                                PRUH members
                                       PHPEHUV of   RI the
                                                         WKH 7ULEXQDO   KDYH been
                                                              Tribunal have       EHHQ filed
                                                                                         ILOHG by
                                                                                                E\ either
                                                                                                    HLWKHU Party,
                                                                                                            3DUW\
         ZKHWKHUWRWKH7ULEXQDORUWRWKHFRXUWVRIWKHVHDW
         whether      to the Tribunal or to the courts of the seat (Singapore).6LQJDSRUH 
    
     07KH7ULEXQDOLVVXHGDQ,QWHULP0HDVXUHV2UGHULQGLVUHJDUGDQGYLRODWLRQ
    D.    "The Tribunal issued an Interim Measures Order in disregard and violation
         RIWKHSURFHGXUHVLWKDGHVWDEOLVKHGDQGWRZKLFKWKH3DUWLHVDJUHHG1
         of  the procedures it had established and to which the Parties agreed"
    
     The
    49.  7KH7ULEXQDOUHSHDWVWKHSRLQWVDWSDUDJUDSKDERYH
                Tribunal repeats the points at paragraph 38 above.
    
     ,Q any
    50. In    DQ\ case,
                    FDVH theWKH entirety
                                    HQWLUHW\ of
                                               RI the
                                                   WKH submissions
                                                         VXEPLVVLRQV under
                                                                          XQGHU this
                                                                                   WKLV heading
                                                                                         KHDGLQJ concern
                                                                                                     FRQFHUQ the
                                                                                                                WKH
         ILQGLQJVDQGRUGHWHUPLQDWLRQVPDGHLQWKH2UGHUDQGLQSDUWLFXODUWKHLVVXHRI
         findings     and/or determinations made in the Order, and, in particular, the issue of
         WKH applicable
         the   DSSOLFDEOH burdenEXUGHQ ofRI proof
                                                SURRI ofRI each
                                                             HDFK Parties'
                                                                     3DUWLHV¶ UHVSHFWLYH
                                                                                 respective FDVH
                                                                                               case onRQ interim
                                                                                                          LQWHULP
         PHDVXUHV In
         measures.       ,Q essence,
                              HVVHQFH these
                                          WKHVH submissions
                                                   VXEPLVVLRQV suggest,
                                                                    VXJJHVW butEXW stop
                                                                                      VWRS short
                                                                                             VKRUW of
                                                                                                    RI H[SOLFLWO\
                                                                                                        explicitly
         VWDWLQJ   WKDW WKH   7ULEXQDO   PDGH    HUURUV RI ODZ  LQ WKDW 2UGHU
         stating, that the Tribunal made errors of law in that Order. The Tribunal does      7KH 7ULEXQDO   GRHV
         QRWDJUHH
         not   agree.
    
     ,QDQ\HYHQWWKRVHGHWHUPLQDWLRQVGRQRWDIIHFWRUKDYHDQ\PDWHULDOEHDULQJRQ
    51. In   any event, those determinations do not affect or have any material bearing on
         WKH determinations
         the    GHWHUPLQDWLRQV and    DQG conclusions
                                              FRQFOXVLRQV in  LQ this
                                                                    WKLV /LDELOLW\    $ZDUG Notably,
                                                                           Liability Award.        1RWDEO\ theWKH
         5HVSRQGHQWVKDYHQRWVRXJKWDQ\UHOLHIIURPWKH7ULEXQDOXQGHUWKLVKHDGLQJ,W
         Respondents        have not sought any relief from the Tribunal under this heading. It
         LV therefore,
         is  WKHUHIRUH neither
                            QHLWKHU necessary
                                       QHFHVVDU\ norQRU appropriate
                                                           DSSURSULDWH IRU     WKH 7ULEXQDO
                                                                           for the    Tribunal to WR address
                                                                                                      DGGUHVV the
                                                                                                                WKH
         FRUUHFWQHVV of
         correctness      RI the
                                WKH conclusions
                                      FRQFOXVLRQV LQ     WKH Order
                                                       in the   2UGHU orRU the
                                                                              WKH Respondents'
                                                                                   5HVSRQGHQWV¶ substantive
                                                                                                      VXEVWDQWLYH
         VXEPLVVLRQVXQGHUWKLVKHDGLQJLQWKLV/LDELOLW\$ZDUG
         submissions       under this heading in this Liability Award.
    
     ,Q so
    52. In    VR far
                  IDU as
                        DV the
                             WKH submissions
                                   VXEPLVVLRQV under
                                                    XQGHU this
                                                             WKLV heading
                                                                   KHDGLQJ UHODWH
                                                                               relate toWR the
                                                                                            WKH FRQGXFW
                                                                                                 conduct of RI the
                                                                                                                WKH
         3DUWLHVEHIRUHRWKHUIRUDLQFOXGLQJWKHUHOHYDQW3KLOLSSLQHFRXUWVWKHVHE\DQG
         Parties    before other fora, including the relevant Philippine courts, these by and
         ODUJHGRQRWDIIHFWWKHPDWHULDOILQGLQJVDQGFRQFOXVLRQVLQWKLV/LDELOLW\$ZDUG
         large   do not affect the material findings and conclusions in this Liability Award,
         DQGWKH7ULEXQDOGRHVQRWUHJDUGLWDVQHFHVVDU\RUDSSURSULDWHWRFRPPHQWRQ
         and    the Tribunal does not regard it as necessary or appropriate to comment on
         WKLV Wherever
         this.   :KHUHYHU they  WKH\ are
                                       DUH relevant,
                                             UHOHYDQW the
                                                          WKH 7ULEXQDO
                                                               Tribunal has KDV objectively
                                                                                  REMHFWLYHO\ FRQVLGHUHG
                                                                                                 considered the WKH
         VXEPLVVLRQV of
         submissions        RI both
                                 ERWK Parties
                                        3DUWLHV and
                                                  DQG the
                                                        WKH exhibits
                                                             H[KLELWV ofRI any
                                                                             DQ\ relevant
                                                                                   UHOHYDQW court
                                                                                               FRXUW documents
                                                                                                       GRFXPHQWV
         WKDWDUHSDUWRIWKHUHFRUG
         that  are part of the record.
    
     ,Q so
    53. In    VR IDU
                   far asDV the
                               WKH submissions
                                     VXEPLVVLRQV under
                                                      XQGHU this
                                                               WKLV heading
                                                                      KHDGLQJ relate
                                                                                  UHODWH to
                                                                                           WR the
                                                                                               WKH quantum
                                                                                                    TXDQWXP of  RI
         GDPDJHV these
         damages,       WKHVH proceedings
                                 SURFHHGLQJV having
                                                  KDYLQJ been
                                                            EHHQ bifurcated,
                                                                    ELIXUFDWHG such
                                                                                   VXFK submissions
                                                                                          VXEPLVVLRQV —  ± in
                                                                                                             LQ so
                                                                                                                 VR
         IDU as
         far   DV they
                   WKH\ may
                          PD\ be  EH relevant
                                       UHOHYDQW —  ± may
                                                       PD\ beEH raised
                                                                  UDLVHG in
                                                                           LQ the
                                                                                WKH Remedies
                                                                                     5HPHGLHV Phase
                                                                                                   3KDVH of
                                                                                                           RI this
                                                                                                               WKLV
         DUELWUDWLRQ
         arbitration.
    



                                                           
                                                           138

